Exhibit 10.1

Execution Version

 

 

 

CREDIT AGREEMENT

dated as of

May 25, 2017

among

BLUE BUFFALO PET PRODUCTS, INC.,

as Borrower,

The Lenders Party Hereto

and

CITIBANK, N.A.,

as the Administrative Agent, a Swingline Lender and an Issuing Bank

 

 

CITIGROUP GLOBAL MARKETS INC. and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE  

ARTICLE I. Definitions

     1  

SECTION 1.01. Defined Terms

     1  

SECTION 1.02. Classification of Loans and Borrowings

     83  

SECTION 1.03. Terms Generally

     83  

SECTION 1.04. Accounting Terms; GAAP

     84  

SECTION 1.05. Currency Translation

     84  

SECTION 1.06. Additional Alternative Currencies

     85  

SECTION 1.07. Rounding

     86  

SECTION 1.08. Times of Day

     86  

SECTION 1.09. Timing of Payment or Performance

     86  

SECTION 1.10. Limited Condition Acquisitions

     86  

SECTION 1.11. Pro Forma and Other Calculations

     87  

ARTICLE II. The Credits

     90  

SECTION 2.01. Commitments

     90  

SECTION 2.02. Loans and Borrowings

     90  

SECTION 2.03. Requests for Borrowings

     91  

SECTION 2.04. Swingline Loans

     91  

SECTION 2.05. Letters of Credit

     93  

SECTION 2.06. Funding of Borrowings

     98  

SECTION 2.07. Interest Elections

     99  

SECTION 2.08. Termination and Reduction of Commitments

     100  

SECTION 2.09. Repayment of Loans; Evidence of Debt

     101  

SECTION 2.10. Amortization of Term Loans

     101  

SECTION 2.11. Prepayment of Loans

     102  

SECTION 2.12. Fees

     112  

SECTION 2.13. Interest

     113  

SECTION 2.14. Alternate Rate of Interest

     114  

SECTION 2.15. Increased Costs

     114  

SECTION 2.16. Break Funding Payments

     115  

SECTION 2.17. Taxes

     116  

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     119  

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

     120  

SECTION 2.20. Incremental Credit Extensions

     121  

SECTION 2.21. Maturity Extension

     126  

SECTION 2.22. Defaulting Lenders

     130  

SECTION 2.23. Illegality

     132  

ARTICLE III. Representations and Warranties

     132  

SECTION 3.01. Organization; Powers

     132  

SECTION 3.02. Authorization

     133  

SECTION 3.03. Enforceability

     133  

SECTION 3.04. Governmental Approvals

     133  

SECTION 3.05. Financial Statements

     133  

SECTION 3.06. No Material Adverse Change or Material Adverse Effect

     134  

 

i



--------------------------------------------------------------------------------

SECTION 3.07. Title to Properties

     134  

SECTION 3.08. Subsidiaries

     134  

SECTION 3.09. Litigation; Compliance with Laws

     134  

SECTION 3.10. Federal Reserve Regulations

     134  

SECTION 3.11. Investment Company Act

     135  

SECTION 3.12. Use of Proceeds

     135  

SECTION 3.13. Taxes

     135  

SECTION 3.14. No Material Misstatements

     135  

SECTION 3.15. ERISA

     136  

SECTION 3.16. Environmental Matters

     136  

SECTION 3.17. Security Documents

     136  

SECTION 3.18. Solvency

     137  

SECTION 3.19. Labor Matters

     137  

SECTION 3.20. Senior Debt

     137  

SECTION 3.21. Intellectual Property; Licenses, Etc.

     138  

SECTION 3.22. Anti-Money Laundering and Economic Sanctions Laws

     138  

ARTICLE IV. Conditions

     139  

SECTION 4.01. Effective Date

     139  

SECTION 4.02. Each Credit Event

     140  

ARTICLE V. Affirmative Covenants

     141  

SECTION 5.01. Financial Statements and Other Information

     141  

SECTION 5.02. Existence; Business and Properties

     144  

SECTION 5.03. Insurance

     144  

SECTION 5.04. Payment of Taxes and Obligations, etc.

     145  

SECTION 5.05. Notices of Material Events

     145  

SECTION 5.06. Compliance with Laws

     146  

SECTION 5.07. Maintaining Records; Access to Properties and Inspections

     146  

SECTION 5.08. Use of Proceeds

     146  

SECTION 5.09. Compliance with Environmental Laws

     146  

SECTION 5.10. Additional Subsidiaries

     147  

SECTION 5.11. Further Assurances

     147  

SECTION 5.12. Maintenance of Ratings

     148  

SECTION 5.13. Designation of Subsidiaries

     148  

SECTION 5.14. [reserved]

     148  

SECTION 5.15. Business of the Borrower and the Restricted Subsidiaries

     148  

SECTION 5.16. Fiscal Year

     149  

ARTICLE VI. Negative Covenants

     149  

SECTION 6.01. Indebtedness

     149  

SECTION 6.02. Liens

     159  

SECTION 6.03. Limitation on Fundamental Changes

     164  

SECTION 6.04. Limitation on Sale of Assets

     167  

SECTION 6.05. Limitation on Investments

     171  

SECTION 6.06. Limitations on Restricted Payments

     176  

SECTION 6.07. Limitations on Debt Payments and Amendments

     181  

SECTION 6.08. Negative Pledge Clauses

     182  

 

ii



--------------------------------------------------------------------------------

SECTION 6.09. Consolidated First Lien Net Leverage Ratio

     185  

SECTION 6.10. Transactions with Affiliates

     185  

ARTICLE VII. Events of Default

     188  

SECTION 7.01. Events of Default

     188  

SECTION 7.02. Right to Cure

     191  

ARTICLE VIII. Administrative Agent

     192  

SECTION 8.01. Appointment and Authority

     192  

SECTION 8.02. Rights as a Lender

     193  

SECTION 8.03. Exculpatory Provisions

     193  

SECTION 8.04. Reliance by Administrative Agent

     194  

SECTION 8.05. Delegation of Duties

     194  

SECTION 8.06. Resignation of Administrative Agent

     194  

SECTION 8.07. Non-Reliance on Administrative Agent and Other Lenders

     195  

SECTION 8.08. No Other Duties, Etc.

     196  

SECTION 8.09. Administrative Agent May File Proofs of Claim

     196  

SECTION 8.10. No Waiver; Cumulative Remedies; Enforcement

     197  

SECTION 8.11. Authorization to Release Liens and Guarantees

     198  

SECTION 8.12. Intercreditor Agreements

     198  

SECTION 8.13. Secured Cash Management Obligations and Secured Swap Obligation

     198  

ARTICLE IX. Miscellaneous

     198  

SECTION 9.01. Notices

     198  

SECTION 9.02. Waivers; Amendments

     200  

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     203  

SECTION 9.04. Successors and Assigns

     205  

SECTION 9.05. Survival

     209  

SECTION 9.06. Counterparts; Integration; Effectiveness

     210  

SECTION 9.07. Severability

     210  

SECTION 9.08. Right of Setoff

     210  

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     211  

SECTION 9.10. WAIVER OF JURY TRIAL

     212  

SECTION 9.11. Headings

     212  

SECTION 9.12. Confidentiality

     212  

SECTION 9.13. USA Patriot Act

     214  

SECTION 9.14. Judgment Currency

     214  

SECTION 9.15. Release of Liens and Guarantees

     214  

SECTION 9.16. No Advisory or Fiduciary Responsibility

     216  

SECTION 9.17. Interest Rate Limitation

     216  

SECTION 9.18. Additional Secured Indebtedness

     217  

SECTION 9.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     217  

 

iii



--------------------------------------------------------------------------------

SCHEDULES:      

Schedule 2.01

     —       

Commitments

Schedule 3.08

     —       

Subsidiaries

Schedule 6.01

     —       

Existing Indebtedness

Schedule 6.02

     —       

Existing Liens

Schedule 6.04

     —       

Asset Sales

Schedule 6.05

     —       

Existing Investments

Schedule 6.08

     —       

Existing Restrictions

Schedule 6.10

     —       

Existing Affiliate Transactions

Schedule 9.01

     —       

Notices

EXHIBITS:      

Exhibit A-1

     —       

Form of Assignment and Assumption

Exhibit A-2

     —       

Form of Assignment and Assumption (Affiliated Lender)

Exhibit B

     —       

Form of Guarantee Agreement

Exhibit C

     —       

Form of Collateral Agreement

Exhibit D

     —       

Form of Perfection Certificate

Exhibit E

     —       

Form of Initial Term Note

Exhibit F

     —       

Form of Revolving Note

Exhibit G

     —       

Form of Closing Certificate

Exhibit H

     —       

Form of Solvency Certificate

Exhibit I

     —       

Form of Specified Discount Prepayment Notice

Exhibit J

     —       

Form of Specified Discount Prepayment Response

Exhibit K

     —       

Form of Discount Range Prepayment Notice

Exhibit L

     —       

Form of Discount Range Prepayment Offer

Exhibit M

     —       

Form of Solicited Discounted Prepayment Notice

Exhibit N

     —       

Form of Solicited Discounted Prepayment Offer

Exhibit O

     —       

Form of Acceptance and Prepayment Notice

Exhibit P-1

     —       

Form of Tax Certificate for Non-U.S. Lenders that are not Partnerships

Exhibit P-2

     —       

Form of Tax Certificate for Non-U.S. Lenders that are Partnerships

Exhibit P-3

     —       

Form of Tax Certificate for Non-U.S. Participants that are not Partnerships

Exhibit P-4

     —       

Form of Tax Certificate for Non-U.S. Participants that are Partnerships

Exhibit Q

     —       

Form of Intercompany Note

Exhibit R-1

     —       

Form of Equal Priority Intercreditor Agreement

Exhibit R-2

     —       

Form of Junior Priority Intercreditor Agreement

Exhibit R-3

     —       

Form of Notice of Borrowing

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of May 25, 2017 (this “Agreement”), among BLUE BUFFALO
PET PRODUCTS, INC., a Delaware corporation (the “Borrower”; as hereinafter
further defined), the LENDERS party hereto and CITIBANK, N.A., as the
Administrative Agent, a Swingline Lender and an Issuing Bank.

The parties hereto agree as follows:

ARTICLE I.

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acceptable Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

“Acceptable Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

“Acceptable Reinvestment Commitment” means a binding commitment of the Borrower
or any Restricted Subsidiary entered into at any time prior to the end of the
Reinvestment Period to reinvest the proceeds of an Asset Sale Prepayment Event
or Casualty Prepayment Event.

“Acceptance and Prepayment Notice” means a written notice from the Borrower
accepting a Solicited Discounted Prepayment Offer to make a Discounted Term Loan
Prepayment at the Acceptable Discount specified therein pursuant to
Section 2.11(a)(ii)(D) substantially in the form of Exhibit O.

“Acceptance Date” has the meaning specified in Section 2.11(a)(ii)(D).

“Accounting Change” means any change in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC.

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Pro Forma Entity (determined as if references to the
Borrower and the Restricted Subsidiaries in the definition of the term
“Consolidated EBITDA” were references to such Pro Forma Entity and its
subsidiaries that will become Restricted Subsidiaries), all as determined on a
consolidated basis for such Pro Forma Entity in accordance with GAAP.

“Acquired Entity or Business” has the meaning assigned to such term in the
definition of the term “Consolidated EBITDA.”

“Acquired Person” shall have the meaning provided in Section 6.01(k)(i)(E).



--------------------------------------------------------------------------------

“Acquisition” means any acquisition by the Borrower or any Restricted
Subsidiary, whether by purchase, merger, consolidation, contribution or
otherwise, of (a) at least a majority of the assets or property and/or
liabilities (or any other substantial part for which financial statements or
other financial information is available), or a business line, product line,
unit or division of, any other Person, (b) the Equity Interest of any other
Person such that such other Person becomes a Restricted Subsidiary or
(c) additional Equity Interests of any Restricted Subsidiary not then held by
the Borrower or any Restricted Subsidiary.

“Additional Lender” shall have the meaning provided in Section 2.20(f).

“Additional Revolving Lender” means, at any time, any bank, financial
institution or other investor that agrees to provide any portion of any
Incremental Revolving Commitment or Incremental Revolving Commitment Increase
pursuant to an Incremental Amendment in accordance with Section 2.20; provided
that each Additional Revolving Lender shall be subject to the approval of the
Administrative Agent and, if such Additional Revolving Lender will provide an
Incremental Revolving Commitment Increase, each Issuing Bank and the Swingline
Lender (such approval in each case not to be unreasonably withheld or delayed)
and the Borrower, in each case, to the extent any such approvals would otherwise
be required for an assignment to a Revolving Lender pursuant to
Section 9.04(b)(i) hereof.

“Additional Term Lender” means, at any time, any bank, financial institution or
other investor that agrees to provide any portion of any Incremental Term Loan
or Incremental Term Loan Commitment pursuant to an Incremental Amendment in
accordance with Section 2.20; provided that each Additional Term Lender (other
than any Person that is a Lender, an Affiliate of a Lender or an Approved Fund
of a Lender at such time) shall be subject to the approval of the Borrower, in
each case, to the extent any such approval would otherwise be required for an
assignment to a Lender of Term Loans pursuant to Section 9.04(b)(i) hereof.

“Administrative Agent” means Citibank, N.A., in its capacity as administrative
agent and collateral agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

“Affiliated Lender” means, at any time, a Non-Debt Fund Affiliate or a Debt Fund
Affiliate.

“Agent Parties” has the meaning given to such term in Section 9.01(c).

“Agreement” has the meaning given to such term in the preliminary statements
hereto.

“AHYDO Catch-Up Payment” shall mean any payment with respect to any obligations
of the Borrower or any Restricted Subsidiary, including subordinated debt
obligations to avoid the application of Section 163(e)(5) of the Code thereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect for such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%, (c) the Eurocurrency Rate determined
pursuant to clause (b) of the definition thereof on such day

 

2



--------------------------------------------------------------------------------

(or if such day is not a Business Day, the immediately preceding Business Day)
for a deposit in Dollars with a maturity of one month plus 1.00% and (d) 0.00%.
If the Administrative Agent shall have determined (which determination should be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Eurocurrency Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the
Eurocurrency Rate, respectively.

“Alternative Currency” means each currency (other than Dollars) that is approved
in accordance with Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward) as determined by the Administrative
Agent or the applicable Issuing Bank, as the case may be, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

“Anti-Money Laundering Laws” means any Requirements of Law applicable to a Loan
Party or its Restricted Subsidiaries, related to terrorism financing or money
laundering, including any applicable provision of Title III of the USA PATRIOT
Act and The Currency and Foreign Transactions Reporting Act (also known as the
“Bank Secrecy Act” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and
1951-1959).

“Anticipated Cure Deadline” has the meaning assigned to such term in Section
7.02(b).

“Applicable Account” means, with respect to any payment to be made to the
Administrative Agent hereunder, the account specified by the Administrative
Agent from time to time for the purpose of receiving payments of such type.

“Applicable Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Applicable Percentage” means, (a) at any time with respect to any Revolving
Lender, the percentage of the aggregate Revolving Commitments represented by
such Lender’s Revolving Commitment at such time, (b) at any time with respect to
any Lender with an Incremental Revolving Commitment of any Class, the percentage
of the aggregate Incremental Revolving Commitments of such Class represented by
such Lender’s Incremental Revolving Commitment at such time and (c) at any time
with respect to any Lender with an Extended Revolving Commitment of any Class,
the percentage of the aggregate Extended Revolving Commitments of such
Class represented by such Lender’s Extended Revolving Commitment at such time;
provided that, at any time any Lender shall be a Defaulting Lender, “Applicable
Percentage” means the percentage of the total Revolving Commitments, Incremental
Revolving Commitments or Extended Revolving Commitments, as applicable,
(disregarding any such Defaulting Lender’s Commitment) represented by such
Lender’s Revolving Commitment, Incremental Revolving Commitment or Extended
Revolving Commitment, as applicable. If the applicable Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the applicable Commitments most recently in effect, giving effect to any
assignments pursuant to this Agreement and to any Lender’s status as a
Defaulting Lender at the time of determination.

 

3



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day,

(a) with respect to any Initial Term Loan, Revolving Loan with respect to
Revolving Commitments established on the Effective Date or the Revolving
Commitment Fee with respect to such Revolving Commitments, the lower of (1) the
applicable rate per annum set forth below, based upon the Consolidated First
Lien Gross Leverage Ratio as set forth in the most recent Compliance Certificate
delivered to the Administrative Agent pursuant to Section 5.01(d); provided
that, for the purposes of clause (b), until the date of the delivery of the
consolidated financial statements pursuant to Section 5.01(a) or 5.01(b) as of
and for the first full fiscal quarter ended after the Effective Date, the
Applicable Rate shall be based on the rates per annum set forth in Category 1:

 

Consolidated First Lien Gross Leverage Ratio

   ABR Spread for
Revolving Loans
and Initial Term
Loans     Eurocurrency
Spread for
Revolving Loans
and Initial Term
Loans     Revolving
Commitment Fee  

Category 1

Greater than 1.00 to 1.00

     1.00 %      2.00 %      0.25 % 

Category 2

Less than or equal to 1.00 to 1.00 or

     0.75 %      1.75 %      0.25 % 

and (2) if the Borrower has an Investment Grade Rating as of the date of the
most recent Compliance Certificate delivered to the Administrative Agent
pursuant to Section 5.01(d), (A) 0.75% per annum, in the case of an ABR Loan,
and (B) 1.75% per annum, in the case of a Eurocurrency Loan and

(b) with respect to any Incremental Revolving Facility, Incremental Term Loan
Facility, Extended Revolving Facility or Extended Term Facility, the rate set
forth in the applicable Incremental Amendment or Extension Amendment.

For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the Consolidated First Lien Gross Leverage Ratio and/or Investment
Grade Rating shall be effective during the period commencing on and including
the Business Day following the date of delivery to the Administrative Agent
pursuant to Section 5.01(a) or 5.01(b) of the consolidated financial statements
and related Compliance Certificate indicating such change and ending on the date
immediately preceding the effective date of the next such change.
Notwithstanding the foregoing, the Applicable Rate for Initial Term Loans,
Revolving Loans and the Revolving Commitment Fee, at the option of the
Administrative Agent or the Required Revolving Lenders, shall be based on the
rates per annum set forth in Category 1 (i) at any time that an Event of Default
under Section 7.01(a) has occurred and is continuing and shall continue to so
apply to but excluding the date on which such Event of Default shall cease to be
continuing (and thereafter, the Category otherwise determined in accordance with
this definition shall apply) or (ii) if the Borrower fails to deliver the
consolidated financial statements required to be delivered pursuant to Section
5.01(a) or 5.01(b) or any Compliance Certificate required to be delivered
pursuant hereto, in each case within the time periods specified herein for such
delivery, during the period commencing on and including the day of the
occurrence of a Default resulting from such failure and until the delivery
thereof.

“Applicable Tax Owner” means the applicable direct or indirect equity owner of a
Lender to which the applicable U.S. federal withholding tax relates.

 

4



--------------------------------------------------------------------------------

“Approved Bank” means any commercial bank that (i) is a Lender or (ii) has
combined capital and surplus of at least $250,000,000.

“Approved Foreign Bank” has the meaning assigned to such term in the definition
of the term “Cash Equivalents.”

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

“Asset Sale Prepayment Event” means any Disposition (or series of related
Dispositions) of any business unit, asset or property of the Borrower or any
Restricted Subsidiary (including any Disposition of any Equity Interests of any
Subsidiary of the Borrower owned by the Borrower or any Restricted Subsidiary,
but not, for the avoidance of doubt, in connection with a Casualty Prepayment
Event) made pursuant to clauses (b), (c), (d)(ii), (q) and (r) of Section 6.04
or made in violation of Section 6.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), substantially in the form of Exhibit A-1 or Exhibit
A-2, as appropriate or any other form reasonably approved by the Administrative
Agent.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed or engaged by the Borrower (whether or not an
Affiliate of the Administrative Agent) to act as an arranger in connection with
any Discounted Term Loan Prepayment pursuant to Section 2.11(a)(ii); provided
that the Borrower shall not designate the Administrative Agent as the Auction
Agent without the written consent of the Administrative Agent (it being
understood that the Administrative Agent shall be under no obligation to agree
to act as the Auction Agent).

“Australian Dollars” and “A$” means freely transferable lawful money of the
Commonwealth of Australia (expressed in Australian dollars).

“Available Amount” means, at any time (the “Available Amount Reference Time”),
an amount (which shall not be less than zero) equal to

(a) the sum (without duplication) of:

(i) the amount (which shall not be less than zero) equal to 50% of the
Cumulative Consolidated Net Income of the Borrower and the Restricted
Subsidiaries; plus

(ii) to the extent not already included in the calculation of Consolidated Net
Income, the aggregate amount of all dividends, returns, interest, profits,
distributions, income and similar amounts received by the Borrower or any
Restricted Subsidiary from any Investment (which amounts when combined with any
such amount set forth in clause (iii) below shall not exceed the original amount
of such Investment (valued at the time such Investment was made)) to the extent
such Investment was made by using the Available Amount during the period from
the Business Day immediately following the Effective Date through the Available
Amount Reference Time;

 

5



--------------------------------------------------------------------------------

(iii) to the extent not already included in the calculation of Consolidated Net
Income or applied to prepay the Term Loans in accordance with Section 2.11(b) or
to prepay, repurchase, redeem, defease or make any similar payment of any
Permitted Additional Debt, any Credit Agreement Refinancing Indebtedness or
other Indebtedness, the aggregate amount of all Net Cash Proceeds received by
the Borrower or any Restricted Subsidiary in connection with the Disposition of
its ownership interest in any Investment (which amounts when combined with any
such amount set forth in clause (ii) above shall not exceed the original amount
of any such Investment (valued at the time such Investment was made)) to any
Person other than to the Borrower or a Restricted Subsidiary and to the extent
such Investment was made by using the Available Amount during the period from
the Business Day immediately following the Effective Date through the Available
Amount Reference Time;

(iv) to the extent not already included in the calculation of Consolidated Net
Income, the aggregate amount of all cash or Cash Equivalent repayments of
principal received by the Borrower or any Restricted Subsidiary from any
Investment (which amounts shall not exceed the original amount of such
Investment (valued at the time such Investment was made)) to the extent such
Investment was made by using the Available Amount during the period, from the
Business Day immediately following the Effective Date through the Available
Amount Reference Time in respect of loans made by the Borrower or any Restricted
Subsidiary and that constituted Investments; and

(v) the amount of any Investment of the Borrower or any of its Restricted
Subsidiaries in any Unrestricted Subsidiary that has been re-designated as a
Restricted Subsidiary pursuant to Section 5.13 or that has been merged,
amalgamated or consolidated with or into the Borrower or any of its Restricted
Subsidiaries pursuant to Section 6.05 or the amount of assets of an Unrestricted
Subsidiary Disposed of to the Borrower or any of its Restricted Subsidiaries, in
each case following the Effective Date and through the Available Amount
Reference Time, in each case, such amount not to exceed the lesser of (x) the
Fair Market Value of the Investments of the Borrower and its Restricted
Subsidiaries in such Unrestricted Subsidiary immediately prior to giving pro
forma effect to such re-designation or merger, amalgamation or consolidation or
Disposal of assets and (y) the amount originally invested from the Available
Amount by the Borrower and its Restricted Subsidiaries in such Unrestricted
Subsidiary;

minus

(b) the sum of, without duplication and without taking into account the proposed
portion of the amount calculated above to be used at the applicable Available
Amount Reference Time:

(i) the aggregate amount of any Investments made by the Borrower or any
Restricted Subsidiary using the Available Amount pursuant to Section 6.05 after
the Effective Date and prior to the Available Amount Reference Time;

(ii) the aggregate amount of any Restricted Payments made by the Borrower using
the Available Amount pursuant to Section 6.06(f) after the Effective Date and
prior to the Available Amount Reference Time; and

(iii) the aggregate amount of prepayments, repurchases, redemptions,
defeasances, acquisitions and other similar payments made by the Borrower or any

 

6



--------------------------------------------------------------------------------

Restricted Subsidiary using the Available Amount pursuant to Section 6.07(a)
after the Effective Date and prior to the Available Amount Reference Time.

“Available Amount Reference Time” has the meaning assigned to such term in the
definition of the term “Available Amount”.

“Available Equity Amount” means, at any time (the “Available Equity Amount
Reference Time”), an amount equal at such time to

(a) the sum of, without duplication:

(i) the aggregate amount of cash and the Fair Market Value of marketable
securities or other property, in each case, contributed to the capital of the
Borrower or the proceeds received by the Borrower from the issuance of any
Equity Interests (or Incurrences of Indebtedness that have been converted into
or exchanged for Qualified Equity Interests), in each case during the period
after the Effective Date through and including the Available Equity Amount
Reference Time and to the extent Not Otherwise Applied and excluding (for the
avoidance of doubt):

(A) all proceeds from the issuance of Disqualified Equity Interests;

(B) any Excluded Contribution; and

(C) any Cure Amount;

(ii) to the extent not already included in the calculation of Consolidated Net
Income, the aggregate amount of all Returns (to the extent made in cash or Cash
Equivalents) received by the Borrower or any Restricted Subsidiary on
Investments made using the Available Equity Amount during the period after the
Effective Date through and including the Available Equity Amount Reference Time
(which shall not exceed the original amount of such Investment (valued at the
time of such Investment was made));

(iii) (x) the Fair Market Value or (y) if the Fair Market Value of such Term
Loans cannot be ascertained, the Fair Market Value shall be the purchase price
of such Term Loans (which, in the case of each of clause (x) or (y), shall not
in any event be calculated in excess of par) of Term Loans contributed directly
or indirectly by the Controlling Shareholder or a Non-Debt Fund Affiliate to the
Borrower during the period after the Effective Date through and including the
Available Equity Amount Reference Time and such Term Loans are cancelled
following such contribution;

(iv) the greater of $95,000,000 and 33% of Consolidated EBITDA of the Borrower
and the Restricted Subsidiaries; and

(v) to the extent not already included in the calculation of Consolidated Net
Income or the Available Amount, the aggregate amount (which amount shall not be
less than zero) of any Declined Amounts retained by the Borrower or any
Restricted Subsidiary during the period after the Effective Date through and
including the Available Equity Amount Reference Time;

minus

 

7



--------------------------------------------------------------------------------

(b) the sum of, without duplication and without taking into account the proposed
portion of the Available Equity Amount calculated above to be used at the
applicable Available Equity Amount Reference Time:

(i) the aggregate amount of any Permitted Investments made by the Borrower or
any Restricted Subsidiary using the Available Equity Amount pursuant to
Section 6.05 after the Effective Date and prior to the Available Equity Amount
Reference Time;

(ii) the aggregate amount of any Restricted Payments made by the Borrower using
the Available Equity Amount pursuant to Section 6.06(f) after the Effective Date
and prior to the Available Equity Amount Reference Time; and

(iii) the aggregate amount of prepayments, repurchases, redemptions,
defeasances, acquisitions and other similar payments made by the Borrower or any
Restricted Subsidiary using the Available Equity Amount pursuant to
Section 6.07(a) after the Effective Date and prior to the Available Equity
Amount Reference Time.

“Available Equity Amount Reference Time” has the meaning assigned to such term
in the definition of the term “Available Equity Amount”.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.

“Basel III” means, collectively, those certain agreements on capital
requirements, a leverage ratio and liquidity standards contained in “Basel III:
A Global Regulatory Framework for More Resilient Banks and Banking Systems,”
“Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring,” and “Guidance for National Authorities Operating the
Countercyclical Capital Buffer,” each as published by the Basel Committee on
Banking Supervision in December 2010 (as revised from time to time) and as
interpreted by a Lender’s primary U.S. federal bank regulatory authority or
primary non-U.S. financial regulatory authority, as applicable.

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers of such Person, (c) in the case of any
partnership, the board of directors or board of managers of the general partner
of such Person and (d) in any other case, the functional equivalent of the
foregoing.

“Borrower” has the meaning assigned to such term in the preamble and shall
include any Successor Borrower pursuant to Section 6.03(a), to the extent
applicable.

“Borrower Materials” has the meaning assigned to such term in Section 5.01.

 

8



--------------------------------------------------------------------------------

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Term Loans at a specified discount to
par pursuant to Section 2.11(a)(ii)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Term Lender of, a voluntary prepayment of Term Loans at a specified range at a
discount to par pursuant to Section 2.11(a)(ii)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a Term
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.11(a)(ii)(D).

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Minimum” means (a) in the case of a Eurocurrency Revolving Loan
Borrowing, $1,000,000, (b) in the case of an ABR Revolving Loan Borrowing,
$1,000,000 and (c) in the case of a Swingline Loan, $100,000.

“Borrowing Multiple” means (a) in the case of a Eurocurrency Revolving Loan
Borrowing, $500,000, (b) in the case of an ABR Revolving Loan Borrowing,
$500,000 and (c) in the case of a Swingline Loan, $10,000.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law or
other government action to remain closed; provided that (a) if such day relates
to any interest rate settings as to a Eurocurrency Loan, any fundings,
disbursements, settlements and payments in respect of any such Eurocurrency
Loan, or any other dealings to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Loan, “Business Day” also means any such day on
which commercial banks in New York are open and on which dealings in deposits in
Dollars are conducted by and between banks in the London interbank eurodollar
market and (b) if such day relates to any fundings, disbursements, settlements
and payments in connection with a Borrowing in or Letter of Credit issued in an
Alternative Currency, “Business Day” means any such day on which banks are open
for foreign exchange business in the principal financial center of the country
of such currency.

“Canadian Dollars” and “CAN$” means freely transferable lawful money of Canada
(expressed in Canadian dollars).

“Capital Expenditures” means, for any Person in respect of any period, the
aggregate of, without duplication, (a) all expenditures (whether paid in cash or
accrued as a liability) incurred by such Person during such period that, in
accordance with GAAP, are or should be included in “capital expenditures,”
“additions to property, plant or equipment” or similar items reflected in the
statement of cash flows of such Person, (b) all Capitalized Software
Expenditures and Capitalized Research and Development Costs during such period
and (c) all fixed asset additions financed through Financing Lease Obligations
Incurred by the Borrower or any Restricted Subsidiary and recorded on the
balance sheet in accordance with GAAP during such period.

“Capitalized Research and Development Costs” means, for any period, all research
and development costs that are, or are required to be, in accordance with GAAP,
reflected as capitalized costs on the consolidated balance sheet of the Borrower
and the Restricted Subsidiaries.

 

9



--------------------------------------------------------------------------------

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries.

“Cash Collateral” has the meaning assigned to such term in the definition of
“Cash Collateralize.”

“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a perfected first priority security interest) cash or deposit account balances
in Dollars (“Cash Collateral”), at a location and pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent, the
applicable Issuing Banks and/or the Swingline Lender, as applicable (which
documents are hereby consented to by the Lenders) (and “Cash Collateralization”
has a corresponding meaning).

“Cash Equivalents” means:

(a) Dollars;

(b) Australian Dollars, Canadian Dollars, Euros, Pounds Sterling or any national
currency of any participating member state of the EMU;

(c) other currencies held by the Borrower or the Restricted Subsidiaries from
time to time in the ordinary course of business;

(d) securities issued or unconditionally guaranteed or insured by the United
States government or any agency or instrumentality thereof, in each case having
maturities of not more than 24 months from the date of acquisition thereof;

(e) securities issued by any state, commonwealth or territory of the United
States of America or any political subdivision or taxing authority of any such
state, commonwealth or territory or any public instrumentality thereof or any
political subdivision or taxing authority of any such state or commonwealth or
territory or any public instrumentality thereof having maturities of not more
than 24 months from the date of acquisition thereof and, at the time of
acquisition, having an Investment Grade Rating;

(f) commercial paper or variable or fixed rate notes issued by or guaranteed by
any Lender or any bank holding company owning any Lender;

(g) commercial paper or variable or fixed rate notes maturing no more than 24
months from the date of acquisition thereof and, at the time of acquisition,
having an Investment Grade Rating;

(h) time deposits with, or domestic and eurocurrency certificates of deposit,
demand deposits or bankers’ acceptances maturing no more than two years after
the date of acquisition thereof and overnight bank deposits, in each case,
issued by, any Lender or any other bank having combined capital and surplus of
not less than $100,000,000 (or the Dollar equivalent as of the date of
determination);

 

10



--------------------------------------------------------------------------------

(i) repurchase obligations for underlying securities of the type described in
clauses (d), (e) and (h) above entered into with any bank meeting the
qualifications specified in clause (h) above or securities dealers of recognized
national standing;

(j) marketable short-term money market and similar securities having a rating of
at least A-2 or P-2 from either S&P or Moody’s (or, if at any time neither S&P
nor Moody’s shall be rating such obligations, an equivalent rating from another
Rating Agency);

(k) readily marketable direct obligations issued by any non-U.S. government or
any political subdivision or public instrumentality thereof, in each case having
an Investment Grade Rating with maturities of 24 months or less from the date of
acquisition;

(l) Investments with average maturities of no more than 24 months from the date
of acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another Rating Agency);

(m) with respect to any Foreign Subsidiary: (i) obligations of the national
government of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business; provided such country is a
member of the Organization for Economic Cooperation and Development, in each
case maturing within 24 months after the date of acquisition thereof,
(ii) certificates of deposit of, bankers acceptances of, or time deposits with,
any commercial bank which is organized and existing under the laws of the
country in which such Foreign Subsidiary maintains its chief executive office
and principal place of business; provided such country is a member of the
Organization for Economic Cooperation and Development, and who otherwise meets
the qualifications specified in clause (f) above (any such bank being an
“Approved Foreign Bank”), and in each case with maturities of not more than 24
months from the date of acquisition and (iii) the equivalent of demand deposit
accounts which are maintained with an Approved Foreign Bank;

(n) Indebtedness or Preferred Equity Interests issued by Persons with a rating
of “A” or higher from S&P or “A-2” or higher from Moody’s (or, if at any time
neither S&P or Moody’s shall be rating such obligations, an equivalent rating
from another Rating Agency) with maturities of 24 months or less from the date
of acquisition;

(o) in the case of investments by any Foreign Subsidiary or investments made in
a country outside the United States of America, Cash Equivalents shall also
include (i) investments of the type and maturity described in clauses
(a) through (n) above of foreign obligors, which investments or obligors (or the
parents of such obligors) have ratings, described in such clauses or equivalent
ratings from comparable foreign Rating Agencies and (ii) other short term
investments utilized by Foreign Subsidiaries in accordance with normal
investment practices for cash management in investments analogous to the
foregoing investments described in clauses (a) through (n) of this paragraph;
and

(p) investment funds investing 90% of their assets in securities of the types
described in clauses (a) through (o) above.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a), (b) and
(c) above; provided that such amounts are converted into any currency or
securities listed in clauses (a) through (d) as promptly as practicable and in
any event within ten (10) Business Days following the receipt of such amounts.

 

11



--------------------------------------------------------------------------------

“Cash Management Agreement” shall mean any agreement entered into from time to
time by the Borrower or any of the Restricted Subsidiaries in connection with
cash management services for collections, other Cash Management Services or for
operating, payroll and trust accounts of such Person, including automatic
clearing house services, controlled disbursement services, electronic funds
transfer services, information reporting services, lockbox services, stop
payment services and wire transfer services.

“Cash Management Services” means (a) commercial debt or credit cards, merchant
card services, purchase or debit cards, including non-card e-payables services,
(b) treasury management services (including cash pooling arrangements,
controlled disbursement, netting, overdraft and electronic or automatic clearing
house fund transfer services, return items and interstate depository network
services) and (c) any other demand deposit or operating account relationships or
other cash management services.

“Casualty Prepayment Event” means any event that gives rise to the receipt by
the Borrower or any Restricted Subsidiary of any insurance proceeds or
condemnation awards arising from any damage to, destruction of, or other
casualty or loss involving, or any seizure, condemnation, confiscation or taking
under power of eminent domain of, or requisition of title or use of or relating
to or in respect of any equipment, fixed assets or Real Property (including any
improvements thereon) of the Borrower or any Restricted Subsidiary.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Control” means:

(a) the occurrence of a “change of control” or any comparable term, under, and
as defined in, the documentation governing any Material Indebtedness; or

(b) any “person” or “group” (within the meaning of Rule 13d-5 of the Exchange
Act, but excluding any employee benefit plan of such “person” or “group” and
their respective Subsidiaries and any Person acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan), other than the
Permitted Holders (or any holding company parent of the Borrower owned directly
or indirectly by the Permitted Holders), shall at any time have acquired direct
or indirect beneficial ownership (within the meaning of Rule 13d-5 of the
Exchange Act) of Equity Interests having the power to vote or direct the voting
of such Equity Interests for the election of directors of the Borrower having
more than 50% of the ordinary voting power for the election of members of the
Board of Directors of the Borrower, unless the Permitted Holders have, at such
time, the right or the ability by voting power, contract or otherwise to elect
or designate for election at least a majority of the members of the Board of
Directors of the Borrower.

Notwithstanding the preceding or any provision of Rule 13d-3 of the Exchange Act
(or any successor provision), (i) a Person or group shall not be deemed to
beneficially own securities subject to an equity or asset purchase agreement,
merger agreement or similar agreement (or voting or option or similar agreement
related thereto) until the consummation of the transactions contemplated by such
agreement, (ii) if any group includes one or more Permitted Holders, the issued
and outstanding Voting Stock of the Borrower (or, for the avoidance of doubt,
any Successor Borrower) beneficially owned, directly or indirectly, by any
Permitted Holders that are part of such group shall not be treated as being
beneficially owned by any other member of such group for purposes of determining
whether a Change in Control has occurred and (iii) a Person or group will not be
deemed to beneficially own the Voting Stock of another

 

12



--------------------------------------------------------------------------------

Person as a result of its ownership of Voting Stock or other securities of such
other Person’s Parent Entity (or related contractual rights) unless it owns
50.0% or more of the total voting power of the Voting Stock of such Parent
Entity. For purposes of this definition and any related definition to the extent
used for purposes of this definition, at any time when 50.0% or more of the
total voting power of the Voting Stock of the Borrower (or, for the avoidance of
doubt, any Successor Borrower) is directly or indirectly owned by a Parent
Entity, all references to the Borrower (or, for the avoidance of doubt, any
Successor Borrower) shall be deemed to refer to its ultimate Parent Entity (but
excluding any Permitted Holder) that directly or indirectly owns such Voting
Stock.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption of any Requirement of Law, (b) any change in any
Requirement of Law or in the administration, interpretation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
of 2010 (Pub. L. No. 111-203) and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Incremental Revolving Loans, Extended Revolving Loans (and related swingline
loans thereunder), Initial Term Loans, Incremental Term Loans, Extended Term
Loans or Swingline Loans, (b) any Commitment, refers to whether such Commitment
is a Revolving Commitment, Incremental Revolving Commitment (of the same series
and any related swingline commitments thereunder), Extended Revolving Commitment
(of the same series and any related swingline commitments thereunder), Initial
Term Commitment, or Incremental Term Loan Commitment and (c) any Lender, refers
to whether such Lender has a Loan or Commitment with respect to a particular
Class of Loans or Commitments. Incremental Term Loans, Extended Term Loans,
Incremental Revolving Loans (and Incremental Revolving Commitments made pursuant
thereto) and Extended Revolving Commitments (and Extended Revolving Loans made
pursuant thereto) that have different terms and conditions shall be construed to
be in different Classes.

“Closing Date Indebtedness” means Indebtedness outstanding on Effective Date
and, to the extent in excess of $5,000,000, described on Schedule 6.01.

“Code” means the Internal Revenue Code of 1986, as amended (unless as otherwise
indicated).

“Collateral” has the meaning assigned to such term or any similar term in each
of the Security Documents; provided, that with respect to any Mortgages,
“Collateral” shall mean “Mortgaged Property” or “Trust Property” as defined
therein.

“Collateral Agreement” means the Collateral Agreement, dated as of the Effective
Date, among the Borrower, each other Loan Party that is a party thereto and the
Administrative Agent, substantially in the form of Exhibit C.

 

 

13



--------------------------------------------------------------------------------

“Collateral and Guarantee Requirement” means, at any time, and subject to
applicable limitations set forth in this Agreement or any other Loan Document,
the requirement that:

(a) the Administrative Agent shall have received from (i) the Borrower and each
of its Restricted Subsidiaries (other than any Excluded Subsidiary) either (x) a
counterpart of the applicable Guarantee Agreement duly executed and delivered on
behalf of such Person or (y) in the case of any Person that is required to
become a Loan Party after the Effective Date (including by ceasing to be an
Excluded Subsidiary), a supplement to the applicable Guarantee Agreement, in
substantially the form specified therein (with such changes as may be reasonably
acceptable to the Administrative Agent), duly executed and delivered on behalf
of such Person and (ii) each Loan Party either (x) a counterpart of the
Collateral Agreement duly executed and delivered on behalf of such Person or
(y) in the case of any Person that becomes a Loan Party after the Effective Date
(including by ceasing to be an Excluded Subsidiary), a supplement to the
Collateral Agreement, in substantially the form specified therein (with such
changes as may be reasonably acceptable to the Administrative Agent), duly
executed and delivered on behalf of such Person, in each case under this clause
(a) together with, in the case of any such Loan Documents executed and delivered
after the Effective Date, but only to the extent reasonably requested by the
Administrative Agent, documents of the type referred to in Section 4.01(c);

(b) all outstanding Equity Interests of each Restricted Subsidiary (other than
any Excluded Equity Interests) owned by any Loan Party shall have been pledged
pursuant to the Collateral Agreement and the Administrative Agent shall have
received certificates or other instruments representing all such Equity
Interests (if any), together with undated share powers or other instruments of
transfer with respect thereto, if any, endorsed in blank;

(c) (i) except with respect to intercompany Indebtedness, if any Indebtedness
for borrowed money in a principal amount in excess of $5,000,000 (individually)
is owing to any Loan Party and such Indebtedness is evidenced by a promissory
note, the Administrative Agent shall have received such promissory note,
together with undated instruments of transfer with respect thereto endorsed in
blank and (ii) with respect to intercompany Indebtedness, all Indebtedness of
the Borrower and each of its Restricted Subsidiaries that is owing to any Loan
Party (or Person required to become a Loan Party) shall be evidenced by the
Intercompany Note, and the Administrative Agent shall have received such
Intercompany Note duly executed by the Borrower, each such Restricted Subsidiary
and each such other Loan Party, together with undated instruments of transfer
with respect thereto endorsed in blank;

(d) all certificates, agreements, documents and instruments, including Uniform
Commercial Code financing statements and intellectual property security
agreements, required to be filed, delivered, registered or recorded to create
the Liens intended to be created by the Security Documents and perfect such
Liens to the extent required by, and with the priority required by, the Security
Documents and the other provisions of the term “Collateral and Guarantee
Requirement,” shall have been filed, registered or recorded or delivered to the
Administrative Agent for filing, registration or recording; and

(e) within 90 days after the Mortgage Springing Date, the Administrative Agent
shall have received, to the extent customary and appropriate (as determined by
the Administrative Agent in its reasonable discretion) in the applicable
jurisdiction,

(i) counterparts of a Mortgage with respect to each Mortgaged Property duly
executed and delivered by the record owner of such Mortgaged Property and

(ii) the Flood Documentation,

 

14



--------------------------------------------------------------------------------

(f) within 90 days after the Title Insurance Springing Date, the Administrative
Agent shall have received, to the extent customary and appropriate (as
determined by the Administrative Agent in its reasonable discretion) in the
applicable jurisdiction,

(i) a fully paid policy or policies of title insurance (or an unconditional
commitment to issue such policy or policies) in an amount not to exceed the Fair
Market Value of the Mortgaged Property as reasonably determined by the Borrower
issued by a nationally recognized title insurance company reasonably acceptable
to the Administrative Agent insuring the Lien of each such Mortgage as a first
priority Lien on the Mortgaged Property described therein, free of any other
Liens except as expressly permitted by Section 6.02 or otherwise consented to by
the Administrative Agent, together with such endorsements, coinsurance and
reinsurance as the Administrative Agent may reasonably request to the extent
available in the relevant jurisdiction at commercially reasonable rates,

(ii) such legal opinions as the Administrative Agent may reasonably request with
respect to any such Mortgage or Mortgaged Property and

(iii) a Survey (provided, however, that a Survey shall not be required to the
extent that the issuer of the applicable title insurance policy provides
reasonable and customary survey-related coverages (including, without
limitation, survey-related endorsements) in the applicable title insurance
policy based on an existing survey and/or such other documentation as may be
reasonably satisfactory to the title insurer).

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary,

(x) Liens required to be granted from time to time pursuant to the term
“Collateral and Guarantee Requirement” shall be subject to exceptions and
limitations set forth in the Security Documents,

(y) no Loan Party shall be required to perfect the security interests in any
property (other than Real Property) purported to be created by the Security
Documents other than by

(i) filings pursuant to the Uniform Commercial Code,

(ii) filings with United States’ federal governmental offices with respect to
Intellectual Property,

(iii) in the case of Collateral that constitutes Tangible Chattel Paper,
Instruments, Certificated Securities or Negotiable Documents (each as defined in
the Uniform Commercial Code), in each case, to the extent included in the
Collateral and required by the Collateral Agreement or any other applicable
Security Document, delivery to the Administrative Agent, together with undated
share powers or other instruments of transfer with respect thereto endorsed in
blank, to be held in its possession in the United States,

(iv) in the case of Collateral that constitutes Commercial Tort Claims (as
defined in the Uniform Commercial Code) taking the actions specified by
Section 3.04 of the Collateral Agreement and

 

15



--------------------------------------------------------------------------------

(v) in the case of pledged Collateral constituting Uncertificated Securities (as
defined in the Uniform Commercial Code) to the extent such Uncertificated
Securities do not constitute General Intangibles perfected pursuant to filings
pursuant to the Uniform Commercial Code, taking such actions as may be required
by Section 5.11,

(z) no Loan Party shall be required to (1) complete any filings or other action
with respect to the perfection of any Liens required to be granted pursuant to
the terms of the Collateral and Guarantee Requirement in any jurisdiction
outside of the United States, (2) deliver Certificated Securities, if any,
representing or evidencing the Equity Interests of an Immaterial Subsidiary or
any Minority Investment or (3) except as described in clause (b) above, take
actions to perfect by Control (as defined in the Uniform Commercial Code),
including delivering agreements or other control or similar arrangements with
respect to deposit accounts, commodity accounts, securities accounts, collateral
accounts, letter of credit rights or other assets requiring perfection by
control (other than as required by clause (b) of this definition), (d) in no
event shall landlord lien waivers, bailee letters, estoppels and collateral
access letters be required to be delivered and (e) in no event shall the
Collateral include any Excluded Assets and no Loan Party shall be deemed to have
granted a security interest in any of such Loan Party’s rights or interests in
any Excluded Assets. Notwithstanding anything herein or in any other Loan
Document to the contrary, the Loans Parties shall not be required to take any
action intended to cause Excluded Assets to constitute Collateral (but without
limitation of any of the requirements set forth in the definition of Excluded
Subsidiary) The Administrative Agent may grant extensions of time for the
creation and perfection of security interests in or the obtaining of title
insurance, legal opinions or other deliverables with respect to particular
assets or the provision of any Guarantee by any Restricted Subsidiary (including
extensions beyond the Effective Date or in connection with assets acquired, or
Restricted Subsidiaries formed or acquired, after the Effective Date) where it
reasonably determines that such action cannot be accomplished without undue
effort or expense by the time or times at which it would otherwise be required
to be accomplished by this Agreement or the Security Documents, and each Lender
hereby consents to any such extensions of time.

“Commitment” means (a) with respect to any Lender, its Revolving Commitment,
Incremental Revolving Commitment of any Class, Extended Revolving Commitment of
any Class, Initial Term Commitment, Incremental Term Loan Commitment of any
Class, or any combination thereof (as the context requires) and (b) with respect
to any Swingline Lender, its Swingline Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate of a Financial Officer required to
be delivered pursuant to Section 5.01(d).

“Consolidated Debt” means, as of any date of determination, the sum of (without
duplication) all Indebtedness of the type set forth in clauses (a), (b), (e) and
(g) (but only with respect to any drawn amounts under such clause (g)) of the
definition of “Indebtedness” of the Borrower and the Restricted Subsidiaries
determined on a consolidated basis in accordance with GAAP on such date.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person and its Restricted Subsidiaries, including the amortization of
(a) intangible assets established through purchase accounting and (b) deferred
financing fees, debt issuance costs, and commissions, fees and expenses of such
Person and its Restricted Subsidiaries for such period on a consolidated basis
and otherwise determined in accordance with GAAP.

 

16



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, the Consolidated Net Income of such Person for such
period:

(a) increased by (without duplication) the sum of the following amounts for such
period:

(i) provision for taxes based on income or profits or capital, including
federal, state, franchise, excise, value added or similar taxes and foreign
withholding taxes, paid or accrued, during such period (including any future
taxes or other levies which replace or are intended to be in lieu of such taxes
and any penalties and interest related to such taxes or arising from tax
examinations) and the net tax expense associated with any adjustment made
pursuant to clauses (a) through (r) of the definition of “Consolidated Net
Income,” in each case, to the extent deducted (and not added back) in computing
Consolidated Net Income for such period minus any corresponding payments by a
Governmental Authority in connection with an Industrial Revenue Bond, plus

(ii) Consolidated Interest Expense and, to the extent not reflected in such
Consolidated Interest Expense, bank and letter of credit fees, debt rating
monitoring fees and net losses on Swap Obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk,
amortization of deferred financing fees or costs, costs of surety bonds in
connection with financing activities, together with items excluded from the
definition of “Consolidated Interest Expense” pursuant to clauses (i) through
(xiii) thereof, in each case, to the extent deducted (and not added back) in
computing Consolidated Net Income for such period, plus

(iii) Consolidated Depreciation and Amortization Expense for such period to the
extent deducted (and not added back) in computing Consolidated Net Income for
such period, plus

(iv) any other non-cash charges, including (A) all non-cash compensation
expenses and costs, (B) the non-cash impact of recapitalization or purchase
accounting, (C) the non-cash impact of accounting changes or restatements,
(D) any non-cash portion of Consolidated Lease Expense and (E) other non-cash
charges; provided that, to the extent that any such non-cash charges represent
an accrual or reserve for potential cash items in any future period, the cash
payment in respect thereof in such future period shall be subtracted from
Consolidated EBITDA in such future period to such extent; and provided, further,
that amortization of a prepaid cash item that was paid in a prior period shall
be excluded, plus

(v) the amount of any restructuring charge, accrual or reserve or non-recurring
(on a per-transaction basis) integration costs and related costs and charges,
including proposed or actual hiring and on-boarding of any senior level
executives and any one-time (on a per-transaction basis) costs or charges
incurred in connection with Permitted Business Acquisitions and other
Investments, and costs, charges and expenses, including put arrangements and
headcount reductions or other similar actions including severance charges in
respect of employee termination or relocation costs, excess pension charges,
severance and lease termination expenses related to the closure, discontinuance
and/or consolidation of locations and/or facilities, plus

(vi) the aggregate amount of Consolidated Net Income for such period
attributable to non-controlling interests of third parties in any non-Wholly
Owned Subsidiary, excluding cash distributions in respect thereof to the extent
already included in Consolidated Net Income, plus

 

17



--------------------------------------------------------------------------------

(vii) the amount of management, monitoring, consulting and advisory fees,
termination payments, indemnities and related expenses paid or accrued in such
period to (or on behalf of) the Controlling Shareholder (including amortization
thereof) to the extent otherwise permitted under Section 6.10 on or prior to the
Effective Date (and following the Effective Date, with respect to
indemnification or other amounts owed in respect of arrangements in effect prior
to the Effective Date) to the extent deducted (and not added back) in computing
Consolidated Net Income for such period, plus

(viii) (A) pro forma adjustments, including pro forma “run rate” cost savings,
operating expense reductions and other synergies related to the Transactions
projected by the Borrower in good faith to result from actions that have been
taken, actions with respect to which substantial steps have been taken or
actions that are expected to be taken (in each case, in the good faith
determination of the Borrower), in any such case within eight fiscal quarters
after the Effective Date (or, to the extent identified to the Joint Bookrunners,
undertaken or implemented prior to the Effective Date) and (B) without
duplication, pro forma adjustments, including pro forma “run rate” cost savings,
operating expense reductions, and other synergies related to mergers, business
combinations, Acquisitions, Dispositions and other similar transactions, or
related to restructuring initiatives, cost savings initiatives and other
initiatives projected by the Borrower in good faith to result from actions that
have been taken, actions with respect to which substantial steps have been taken
or actions that are expected to be taken (in each case, in the good faith
determination of the Borrower), in any such case, within eight fiscal quarters
after the date of consummation of such merger, business combination,
Acquisition, Disposition or other similar transaction or the initiation of such
restructuring initiative, cost savings initiative or other initiative; provided,
that, for the purpose of this clause (viii), (I) any such adjustments shall be
added to Consolidated EBITDA for each Test Period until fully realized and shall
be calculated on a pro forma basis as though such adjustments had been realized
on the first day of the relevant Test Period and shall be calculated net of the
amount of actual benefits realized from such actions, (II) any such adjustments
shall be reasonably identifiable and (III) no such adjustments shall be added
pursuant to this clause (viii) to the extent duplicative of any items related to
adjustments included in the definition of Consolidated Net Income, clause
(iv) above or pursuant to the effects of Section 1.11 (it being understood that
for purposes of the foregoing and Section 1.11 “run rate” shall mean the full
recurring benefit that is associated with any such action), plus

(ix) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA in any period to the extent
non-cash gains relating to such receipts were deducted in the calculation of
Consolidated EBITDA pursuant to paragraph (b) below for any previous period and
not added back, plus

(x) to the extent funded with cash contributed to the capital of the Borrower or
the Net Cash Proceeds of an issuance of Equity Interest of the Borrower (other
than Disqualified Equity Interest) solely to the extent that such Net Cash
Proceeds are excluded from the calculation of the Available Equity Amount,
Excluded Contributions and Cure Amount, (A) any deductions, charges, costs or
expenses (including compensation charges and expenses) incurred by the Borrower
or any Restricted

 

18



--------------------------------------------------------------------------------

Subsidiary pursuant to any management equity plan or share option plan or any
other management or employee benefit plan or agreement, pension plan, any
severance agreement or any equity subscription or shareholder agreement or any
distributor equity plan or agreement or in connection with grants of stock
appreciation or similar rights or other rights to directors, officers, managers
and/or employees of any Parent Entity, the Borrower or any of its Restricted
Subsidiaries and (B) any charges, costs, expenses accruals or reserves in
connection with the rollover or acceleration of Equity Interest held by
directors, officers, managers and/or employees of any Parent Entity, the
Borrower or any of its Restricted Subsidiaries, in each case, to the extent
deducted (and not added back) in computing Consolidated Net Income for such
period plus

(xi) any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of Financial Accounting Standards Board’s Accounting Standards
Codification No. 715, any non-cash deemed finance charges in respect of any
pension liabilities, the curtailment or modification of pension and
post-retirement employee benefit plans (including settlement of pension
liabilities), and any other items of a similar nature, in each case, to the
extent deducted (and not added back) in computing Consolidated Net Income for
such period plus

(xii) in respect of any Swap Obligations that are terminated (or early
extinguished) prior to the stated settlement date, any loss (or gain as
applicable) reflected in Consolidated Net Income in or following the quarter in
which such termination or early extinguishment occurs, in each case, to the
extent deducted (and not added back) in computing Consolidated Net Income for
such period plus

(xiii) costs, expenses, charges, accruals, reserves (including restructuring
costs related to acquisitions prior to, on or after the Effective Date) or
expenses attributable to the undertaking and/or the implementation of cost
savings initiatives, operating expense reductions and other restructuring and
integration and transition costs, costs associated with inventory category and
distribution optimization programs, pre-opening, opening and other business
optimization expenses (including software development costs), future lease
commitments, consolidation, discontinuance and closing costs and expenses for
locations and/or facilities, signing, retention and completion bonuses, costs
related to entry and expansion into new markets (including consulting fees) and
to modifications to pension and post-retirement employee benefit plans, system
design, establishment and implementation costs and project start-up costs, plus

(xiv) changes in earn-out obligations incurred in connection with any
Acquisition or other Investment permitted under this Agreement and paid during
the applicable period and any similar acquisitions completed prior to the
Effective Date, to the extent deducted (and not added back) in computing
Consolidated Net Income for such period, plus

(xv) the amount of indemnities and related expenses paid or accrued in such
period to (or on behalf of) the Controlling Shareholder (including any
amortization thereof), to the extent deducted (and not added back) in computing
Consolidated Net Income for such period, plus

 

19



--------------------------------------------------------------------------------

(xvi) the amount of any expenses, charges or losses during such period that are
covered by indemnification or other reimbursement provisions in connection with
any Investment, Permitted Business Acquisition or any sale, conveyance, transfer
or other Disposition of assets permitted under this Agreement, to the extent
actually reimbursed, or, so long as the Borrower has made a determination that a
reasonable basis exists for indemnification or reimbursement and only to the
extent that such amount is in fact indemnified or reimbursed within 365 days of
such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so indemnified or reimbursed within such
365 day period); plus

(xvii) to the extent covered by insurance and actually reimbursed, or, so long
as the Borrower has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is (i) not denied by the applicable carrier in writing
within 180 days and (ii) in fact reimbursed within 365 days of the date of the
insurable event (with a deduction in the applicable future period for any amount
so added back to the extent not so reimbursed within such 365 days), the amount
of any expenses, charges or losses with respect to liability or casualty events
or business interruption during such period;

(b) decreased by (without duplication) any non-cash gains increasing
Consolidated Net Income of the Borrower for such period, excluding any non-cash
gains that represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges in any prior period (other than any such accruals or
cash reserves that have been added back to Consolidated Net Income in
calculating Consolidated EBITDA in accordance with this definition).

in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP,

provided that

(I) there shall be included in determining Consolidated EBITDA for any period,
without duplication, the Acquired EBITDA of any Person, property, business or
asset acquired by the Borrower or any Restricted Subsidiary during such period
(other than any Unrestricted Subsidiary) to the extent not subsequently sold,
transferred or otherwise Disposed of during such period (but not including the
Acquired EBITDA of any related Person, property, business or assets to the
extent not so acquired) (each such Person, property, business or asset acquired,
including pursuant to a transaction consummated prior to the Effective Date, and
not subsequently so Disposed of, an “Acquired Entity or Business”), and the
Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each, a “Converted Restricted
Subsidiary”), in each case based on the Acquired EBITDA of such Pro Forma Entity
for such period (including the portion thereof occurring prior to such
acquisition or conversion) determined on a historical pro forma basis and

(II) there shall be excluded in determining Consolidated EBITDA for any period
the Disposed EBITDA of any Person, property, business or asset sold, transferred
or otherwise Disposed of, closed or classified as discontinued operations by the
Borrower or any Restricted Subsidiary to the extent not subsequently reacquired,
reclassified or continued, in each case, during such period (each such Person
(other than an Unrestricted Subsidiary), property, business or asset so sold,
transferred or otherwise Disposed of, closed or classified, a “Sold Entity or
Business”), and the Disposed EBITDA of any Restricted Subsidiary that is
converted into an Unrestricted Subsidiary during such period (each, a “Converted
Unrestricted Subsidiary”), in each case based on the Disposed EBITDA of such
Sold Entity or Business or Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring prior to such sale, transfer,
disposition, closure, classification or conversion) determined on a historical
pro forma basis.

 

20



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein and subject to
adjustment as provided in clauses (I) and (II) above of the immediately
preceding proviso with respect to acquisitions and Dispositions occurring prior
to, on or following the Effective Date and, without duplication of any
adjustments already included in the amounts below, other adjustments
contemplated by Section 1.11, clause (a)(viii) above and under the foregoing
proviso and adjustments as provided under clause (c) above, Consolidated EBITDA
shall be deemed to be $68,300,000, $74,300,000, $65,300,000, and $78,200,000,
respectively, for the fiscal quarters ended June 30, 2016, September 30, 2016,
December 31, 2016 and March 31, 2017.

“Consolidated First Lien Gross Debt” means, as of any date of determination,
Consolidated Debt on such date that is secured by Liens on the Collateral that
do not rank junior in priority to the Liens on the Collateral securing the
Secured Obligations.

“Consolidated First Lien Gross Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated First Lien Gross Debt as of the
last day of the most recently ended Test Period on or prior to such date of
determination to (b) Consolidated EBITDA for such Test Period.

“Consolidated First Lien Net Debt” means, as of any date of determination,
Consolidated Debt on such date that is secured by Liens on the Collateral that
do not rank junior in priority to the Liens on the Collateral securing the
Secured Obligations less (ii) the Unrestricted Cash of the Borrower and its
Restricted Subsidiaries on such date.

“Consolidated First Lien Net Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated First Lien Net Debt as of the last
day of the most recently ended Test Period on or prior to such date of
determination to (b) Consolidated EBITDA for such Test Period.

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(a) the consolidated cash interest expense of such Person for such period,
determined on a consolidated basis in accordance with GAAP, with respect to all
outstanding Indebtedness of such Person, (including (x) all commissions,
discounts and other cash fees and charges owed with respect to letters of credit
and bankers’ acceptance financings, (y) the cash interest component of Financing
Lease Obligations, and (z) net cash payments, if any, made (less net cash
payments, if any, received), pursuant to obligations under Swap Agreements for
Indebtedness), but in any event excluding, for the avoidance of doubt,

(i) accretion or amortization of original issue discount resulting from the
Incurrence of Indebtedness at less than par;

(ii) amortization of deferred financing costs, debt issuance costs, commissions,
fees and expenses;

(iii) any accretion or accrual of, or accrued interest on discounted liabilities
not constituting Indebtedness during such period and any prepayment, redemption,
repurchase, defeasance, acquisition or similar premium, penalty or inducement or
other loss in connection with the early Refinancing or modification of
Indebtedness paid or payable during such period;

 

21



--------------------------------------------------------------------------------

(iv) any interest in respect of items excluded from Indebtedness in the proviso
to the definition thereof;

(v) penalties or interest relating to taxes and any other amount of non-cash
interest resulting from the effects of the acquisition method of accounting or
pushdown accounting;

(vi) non-cash interest expense attributable to the movement of the mark to
market valuation of obligations under Swap Agreements or other derivative
instruments pursuant to Financial Accounting Standards Board’s Accounting
Standards Codification No. 815 (Derivatives and Hedging);

(vii) any one-time cash costs associated with breakage in respect of Swap
Agreements for interest rates and any payments with respect to make-whole
premiums or other breakage costs in respect of any Indebtedness;

(viii) all additional interest or liquidated damages then owing pursuant to any
registration rights agreement and any comparable “additional interest” or
liquidated damages with respect to other securities designed to compensate the
holders thereof for a failure to publicly register such securities;

(ix) any expense resulting from the discounting of any Indebtedness in
connection with the application of recapitalization accounting or purchase
accounting;

(x) any expensing of bridge, arrangement, structuring, commitment or other
financing fees or closing payments (excluding, for the avoidance of doubt, any
commitment fees);

(xi) any lease, rental or other expense in connection with Non-Financing Lease
Obligations,

(xii) any capitalized interest, whether paid in cash or otherwise; and

(xiii) any other non-cash interest expense, including capitalized interest,
whether paid or accrued;

less

(b) cash interest income of the Borrower and the Restricted Subsidiaries for
such period.

For purposes of this definition, interest on a Financing Lease Obligation shall
be deemed to accrue at an interest rate reasonably determined by such Person to
be the rate of interest implicit in such Financing Lease Obligation in
accordance with GAAP.

“Consolidated Lease Expense” means, for any period, all rental expenses of any
Person during such period in respect of Non-Financing Lease Obligations for real
or personal property (including in connection with Sale Leasebacks), but
excluding real estate taxes, insurance costs and common area

 

22



--------------------------------------------------------------------------------

maintenance charges and net of sublease income; provided that Consolidated Lease
Expense shall not include (a) obligations under vehicle leases entered into in
the ordinary course of business, (b) all such rental expenses associated with
assets acquired pursuant to the Transactions and pursuant to an Acquisition (or
other Investment) to the extent that such rental expenses relate to
Non-Financing Lease Obligations (i) in effect at the time of (and immediately
prior to) such acquisition and (ii) related to periods prior to such
acquisition, (c) Financing Lease Obligations, all as determined on a
consolidated basis in accordance with GAAP and (d) the effects from applying
purchase accounting.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income attributable to such Person for such period on a
consolidated basis and otherwise determined in accordance with GAAP; provided,
however, that, without duplication:

(a) any extraordinary, unusual or nonrecurring gains, losses or expenses, costs
associated with preparations for, and implementation of, compliance with the
requirements of the Sarbanes-Oxley Act of 2002 and other public company costs,
earn-out payments or other consideration paid or payable in connection with an
Acquisition to the extent recorded as cash compensation expense, severance
costs, relocation costs, integration costs, pre-opening, opening, consolidation,
discontinuation and closing costs and expenses for locations and/or facilities,
signing, retention and completion bonuses, transition costs, restructuring costs
and litigation settlements, fines, judgments, orders or losses and related costs
and expenses shall be excluded,

(b) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles and changes as a result of the adoption or
modification of accounting policies during such period, whether effected through
a cumulative effect adjustment or a retroactive application in each case in
accordance with GAAP;

(c) any net gains or losses realized on (i) Disposed of, discontinued or
abandoned operations (which shall not, unless the Borrower otherwise elects,
include assets then held for sale), or (ii) the sale or other Disposition of any
Equity Interests of any Person, shall be excluded;,

(d) effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and its Restricted Subsidiaries) in such Person’s
consolidated financial statements pursuant to GAAP and related authoritative
pronouncements (including in the inventory, property and equipment, software,
goodwill, intangible assets, in-process research and development, deferred
revenue and debt like items thereof) resulting from the application of
recapitalization accounting or purchase accounting, as the case may be, in
relation to any consummated acquisition or the amortization or write-off of any
amounts thereof, net of taxes, shall be excluded;

(e) accruals and reserves that are established or adjusted within twelve months
after the closing of any Acquisition or other Investment that are so required to
be established as a result of such Acquisition or other Investment in accordance
with GAAP or changes as a result of adoption or modification of accounting
policies in accordance with GAAP shall be excluded;

(f) the Net Income for such period of any Person that is not the Borrower or a
Restricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the
Borrower shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash or Cash Equivalents (or, if not paid in
cash or Cash Equivalents, but later converted into cash or Cash Equivalents,
upon calculating such conversion) (or to the extent converted into cash) to the
Borrower or a Restricted Subsidiary thereof in respect of such period, to the
extent not already included therein;

 

23



--------------------------------------------------------------------------------

(g) solely for the purpose of determining the amount available under clause
(i) of the definition “Available Amount”, the Net Income for such period of any
Restricted Subsidiary (other than any Subsidiary Loan Party) shall be excluded
to the extent that the payment of dividends or similar distributions by that
Restricted Subsidiary of its Net Income is not at the date of determination
permitted without any prior governmental approval (which has not been obtained)
or, directly or indirectly, by the operation of the terms of its Organizational
Documents or any agreement, instrument or Requirements of Law applicable to that
Restricted Subsidiary or its stockholders, unless such restriction with respect
to the payment of dividends or similar distributions has been legally waived;
provided that Consolidated Net Income of the Borrower and its Restricted
Subsidiaries will be increased by the amount of dividends or other distributions
or other payments actually paid in cash or Cash Equivalents (or, if not paid in
cash or Cash Equivalents, but later converted into cash or Cash Equivalents,
upon calculating such conversion) (or to the extent converted into cash) to the
Borrower or a Restricted Subsidiary thereof in respect of such period, to the
extent not already included therein;

(h) (i) any net unrealized gain or loss (after any offset) resulting in such
period from obligations in respect of Swap Agreements and the application of
Financial Accounting Standards Board Accounting Standards Codification 815
(Derivatives and Hedging), (ii) any net unrealized gain or loss (after any
offset) resulting in such period from currency transaction or translation gains
or losses related to currency remeasurements of Indebtedness (including the net
loss or gain (A) resulting from Swap Agreements for currency exchange risk and
(B) resulting from intercompany Indebtedness) and all other foreign currency
translation gains or losses to the extent such gain or losses are non-cash
items, and (iii) any net after-tax effect of income (loss) for such period
attributable to the early extinguishment or conversion of (A) Indebtedness, (B)
obligations under any Swap Agreements or (C) other derivative instruments, shall
be excluded;

(i) any income (loss) (less all fees and expenses or charges related thereto)
from the purchase, acquisition, early extinguishment, conversion or cancellation
of Indebtedness or Swap Obligations or other derivative instruments (including
deferred financing costs written off and premiums paid) shall be excluded;

(j) any impairment charge, asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets
(including goodwill), long lived assets, Investments in debt and equity
securities, the amortization of intangibles, and the effects of adjustments to
accruals and reserves during a prior period relating to any change in the
methodology of calculating reserves for returns, rebates, warranties,
inventories and other chargebacks (including government program rebates), shall
be excluded;

(k) any (i) non-cash compensation expense as a result of grants of stock
appreciation or similar rights, profits interests, stock options, restricted
stock or other rights or equity incentive programs and any non-cash charges
associated with the rollover, acceleration or payout of Equity Interests or
options with respect thereto by, or to, officers, directors, employees or
consultants of the Borrower or any of the Restricted Subsidiaries, or any Parent
Entity, (ii) income (loss) attributable to deferred compensation plans or trusts
and (iii) any expense in respect of payments made to option holders or holders
of profits interests or restricted stock or restricted stock units of the
Borrower or any Parent Entity in connection with, or as a result of, any
distribution being made to equityholders of the Borrower or any Parent Entity,
which payments are being made to compensate such option holders or holders of
profits interests or restricted stock or restricted

 

24



--------------------------------------------------------------------------------

stock units as though they were equityholders at the time of, and entitled to
share in, such distribution (to the extent such distribution to equityholders is
excluded from Consolidated Net Income), shall be excluded,

(l) any fees and expenses (including any commissions or discounts) incurred
during such period, or any amortization thereof for such period, in connection
with any Acquisition, Investment, asset Disposition, Change in Control,
Incurrence, Refinancing, prepayment, redemption, repurchase, acquisition,
defeasance, extinguishment, retirement or repayment of Indebtedness, issuance of
Equity Interests , or amendment, supplement or other modification of any debt
instrument (in each case, including any such transaction consummated prior to
the Effective Date and any such transaction undertaken, but not completed and/or
not successful) and any charges or non-recurring merger costs incurred during
such period as a result of any such transaction shall be excluded;

(m) accruals and reserves that are established or adjusted as a result of the
Transactions in accordance with GAAP or changes as a result of the adoption or
modification of accounting policies during such period, whether effected through
a cumulative effect adjustment, restatement or a retroactive application in
accordance with GAAP, shall be excluded,;

(n) any foreign exchange gains or losses (whether or not realized) resulting
from the impact of foreign currency changes on the valuation of assets and
liabilities on the consolidated balance sheet of the Borrower shall be excluded;

(o) any non-cash interest expense and non-cash interest income, in each case to
the extent there is no associated cash disbursement or receipt, as the case may
be, before the Latest Maturity Date, shall be excluded;

(p) Transaction Costs shall be excluded;

(q) income or expense related to changes in the fair value of contingent
liabilities recorded in connection with the Transactions or any Acquisition or
other Investment shall be excluded;

(r) proceeds received from business interruption insurance (to the extent not
reflected as revenue or income in Net Income and to the extent that the related
loss was deducted in the determination of Net Income), shall be included.

“Consolidated Secured Gross Debt” means, as of any date of determination
Consolidated Debt on such date that is secured by a Lien on the Collateral.

“Consolidated Secured Gross Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Secured Gross Debt as of the last
day of the most recently ended Test Period on or prior to such date of
determination to (b) Consolidated EBITDA for such Test Period.

“Consolidated Total Assets” means, as of any date of determination, the total
assets of the Borrower and the Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP, as set forth on the consolidated
balance sheet of the Borrower as of the last day of the most recently ended Test
Period on or prior to such date of determination.

 

25



--------------------------------------------------------------------------------

“Consolidated Total Gross Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Debt as of the last day of the most
recently ended Test Period on or prior to such date of determination to
(b) Consolidated EBITDA for such Test Period.

“Consolidated Working Capital” mean, at any date, the excess of (a) the sum of
all amounts (excluding all cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries at such date less (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries on such date, including (for purposes
of both clauses (a) and (b)) current and long-term deferred revenue but
excluding (for purposes of both clauses (a) and (b) above, as applicable),
without duplication, (i) the current portion of any Consolidated Debt, (ii) all
Indebtedness (including LC Exposure) under the Revolving Facility, any
Incremental Revolving Facility, any Extended Revolving Facility or any other
revolving credit facility that is effective in reliance on Section 6.01(u), to
the extent otherwise included therein, (iii) the current portion of interest,
(iv) the current portion of current and deferred income taxes, (v) non-cash
compensation costs and expenses, (vi) any other liabilities that are not
Indebtedness and will not be settled in cash or Cash Equivalents during the next
succeeding twelve month period after such date, (vii) the effects from applying
recapitalization or purchase accounting, (viii) any earn out obligations until
30 days after such obligation becomes contractually due and payable and any
earn-out obligation that becomes contractually due and payable to the extent
(A) such Person is indemnified for the payment thereof by a solvent Person
reasonably acceptable to the Administrative Agent or (B) amounts to be applied
to the payment thereof are in escrow through customary arrangements and (ix) any
asset or liability in respect of net obligations of such Person in respect of
Swap Agreements entered into in the ordinary course of business; provided that
Consolidated Working Capital shall be calculated without giving effect to
(x) the depreciation of the Dollar relative to other foreign currencies or
(y) changes to Consolidated Working Capital resulting from non-cash charges and
credits to consolidated current assets and consolidated current liabilities
(including, without limitation, derivatives and deferred income tax).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound
other than the Secured Obligations.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

“Controlled Investment Affiliate” means, as to any Person, any other Person,
which directly or indirectly controls, is controlled by, or is under common
control with such Person and is organized by such Person (or any Person
controlling such Person) primarily for making direct or indirect equity or debt
investments in the Borrower and/or other Persons.

“Controlling Shareholder” means the Invus Group, LLC, Invus L.P. or any
investment or similar affiliated fund managed by the Invus Group, LLC, Invus
L.P. or any of its Affiliates (in each case, other than any operating portfolio
companies).

“Converted Restricted Subsidiary” shall have the meaning assigned to such term
in the definition of the term “Consolidated EBITDA.”

 

26



--------------------------------------------------------------------------------

“Converted Unrestricted Subsidiary” shall have the meaning assigned to such term
in the definition of the term “Consolidated EBITDA.”

“Credit Agreement Refinancing Indebtedness” means

 

  (a) Permitted Equal Priority Refinancing Debt,

 

  (b) Permitted Junior Priority Refinancing Debt or

 

  (c) Permitted Unsecured Refinancing Debt;

provided that, in each case, such Indebtedness is Incurred to Refinance, in
whole or in part, existing Term Loans or existing Revolving Loans (or unused
Revolving Commitments), any then-existing Incremental Revolving Loans (or unused
Incremental Revolving Commitments), any then-existing Extended Revolving Loans
(or unused Extended Revolving Commitments), or any Loans under any then-existing
Incremental Term Loan Facility (or, if applicable, unused Commitments
thereunder) (“Refinanced Debt”); provided, further, that

(i) except for any of the following that are only applicable to periods after
the Latest Maturity Date, the covenants, events of default and guarantees of
such Indebtedness (excluding, for the avoidance of doubt, interest rates
(including through fixed interest rates), interest margins, rate floors, fees,
funding discounts, original issue discounts, maturity and prepayment or
redemption premiums and terms) (when taken as a whole) are determined by the
Borrower to be either (A) consistent with market terms and conditions and
conditions at the time of Incurrence or effectiveness (as determined by the
Borrower in good faith) or (B) not materially more restrictive on the Borrower
and the Restricted Subsidiaries than those applicable to the Refinanced Debt,
when taken as a whole (provided that if the documentation governing such Credit
Agreement Refinancing Indebtedness contains a Previously Absent Financial
Maintenance Covenant or Tighter Financial Maintenance Covenant, the
Administrative Agent shall be given prompt written notice thereof and this
Agreement shall be amended to include such Previously Absent Financial
Maintenance Covenant or Tighter Financial Maintenance Covenant for the benefit
of each Facility (provided, however, that if (x) both the Refinanced Debt and
the related Credit Agreement Refinancing Indebtedness that includes a Previously
Absent Financial Maintenance Covenant or Tighter Financial Maintenance Covenant
consists of a revolving credit facility (whether or not the documentation
therefor includes any other facilities) and (y) the applicable Previously Absent
Financial Maintenance Covenant or Tighter Financial Maintenance Covenant is a
“springing” financial maintenance covenant for the benefit of such revolving
credit facility or a covenant only applicable to, or for the benefit of, a
revolving credit facility, the Previously Absent Financial Maintenance Covenant
or Tighter Financial Maintenance Covenant shall only be required to be included
in this Agreement for the benefit of each Revolving Facility hereunder (and not
for the benefit of any term loan facility hereunder) and such Credit Agreement
Refinancing Indebtedness shall not be deemed “more restrictive” solely as a
result of such Previously Absent Financial Maintenance Covenant or Tighter
Financial Maintenance Covenant benefiting only such Revolving Facilities));
provided that a certificate of a Responsible Officer of the Borrower delivered
to the Administrative Agent at least five Business Days prior to the Incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees),

 

27



--------------------------------------------------------------------------------

(ii) any such Indebtedness which Refinances, in whole or in part, existing Term
Loans, shall have a final maturity date that is no earlier than the final
maturity date of the Refinanced Debt and a Weighted Average Life to Maturity
equal to or greater than the Refinanced Debt; provided that the foregoing
requirements of this clause (ii) shall not apply to the extent such Indebtedness
constitutes (1) a customary bridge facility, so long as the long-term
Indebtedness into which any such customary bridge facility is to be converted or
exchanged satisfies the requirements of this clause (ii) and such conversion or
exchange is subject only to conditions customary for similar conversions or
exchanges or (2) Permitted Term Loan A Indebtedness,

(iii) any such Indebtedness which Refinances any existing Revolving Loans (or
unused Revolving Commitments), any then-existing Incremental Revolving Loans (or
unused Incremental Revolving Commitments) or any then-existing Extended
Revolving Loans (or unused Extended Revolving Commitments) shall have a maturity
that is no earlier than the maturity of such Refinanced Debt and shall not
require any mandatory commitment reductions prior to the maturity of such
Refinanced Debt; provided that the foregoing requirements of this clause
(iii) shall not apply to the extent such Indebtedness constitutes a customary
bridge facility, so long as the long-term Indebtedness into which any such
customary bridge facility is to be converted or exchanged satisfies the
requirements of this clause (iii) and such conversion or exchange is subject
only to conditions customary for similar conversions or exchanges,

(iv) subject to Section 1.11(g), such Indebtedness shall not have a greater
principal amount (or shall not have a greater accreted value, if applicable)
than the principal amount (or accreted value, if applicable) of the Refinanced
Debt plus accrued interest, dividends, fees and premiums (including tender
premiums) (if any) thereon, defeasance costs, underwriting discounts and fees
and expenses (including OID, closing payments, upfront fees and similar fees)
associated with the Refinancing plus an amount equal to any existing commitments
unutilized and letters of credit undrawn plus an amount equal to any dollar for
dollar usage of any other basket set forth in Section 6.01,

(v) such Refinanced Debt shall be repaid, repurchased, redeemed, defeased,
acquired or satisfied and discharged on a dollar-for-dollar basis, and all
accrued interest, fees and premiums (including tender premiums) (if any) in
connection therewith shall be paid substantially concurrently with the date such
Credit Agreement Refinancing Indebtedness is Incurred or made effective,

(vi) subject to Section 1.11(g), the aggregate unused revolving commitments
under such Credit Agreement Refinancing Indebtedness shall not exceed the unused
Revolving Commitments, Incremental Revolving Commitments or Extended Revolving
Commitments, as applicable, being replaced plus undrawn letters of credit plus
an amount equal to a dollar for dollar usage of any other basket set forth in
Section 6.01,

(vii) in the case of any such Indebtedness in the form of bonds, notes or
debentures or which Refinances, in whole or in part, existing Term Loans, the
terms thereof shall not require any mandatory repayment, redemption, repurchase,
acquisition or defeasance (other than (x) in the case of bonds, notes or
debentures, customary change of control, asset sale event or casualty, eminent
domain or condemnation event offers, AHYDO Catch-Up Payments and customary
acceleration any time after an event of default and (y) in the case of any term
loans, mandatory

 

28



--------------------------------------------------------------------------------

prepayments that are on terms (when taken as a whole) not materially more
favorable to the lenders or holders providing such Indebtedness than those
applicable to the Refinanced Debt (when taken as a whole and as determined by
the Borrower in its sole discretion; provided that the Borrower may provide
written notice to the Administrative Agent of such determination not less than
one Business Day prior to the Incurrence of such Credit Agreement Refinancing
Indebtedness and such determination by the Borrower shall be deemed conclusive)
prior to the maturity date of the Refinanced Debt),

(viii) any Credit Agreement Refinancing Indebtedness may not be guaranteed by
any Subsidiaries of the Borrower that do not guarantee the Secured Obligations,
and

(ix) any Credit Agreement Refinancing Indebtedness may not be secured by any
assets that do not secure the Secured Obligations.

“Credit Extension” means the making of a Borrowing or Letter of Credit
Extension.

“Cumulative Consolidated Net Income” means, as at any date of determination,
Consolidated Net Income for the period (taken as one accounting period)
commencing on April 1, 2017 and ending on the last day of the most recent fiscal
quarter for which financial statements have been delivered pursuant to Section
5.01(a) or 5.01(b).

“Cure Amount” has the meaning assigned to such term in Section 7.02(a).

“Cure Deadline” has the meaning assigned to such term in Section 7.02(a).

“Cure Right” has the meaning assigned to such term in Section 7.02(a).

“Customary Intercreditor Agreement” means (a) to the extent executed in
connection with the Incurrence of secured Indebtedness the Liens on the
Collateral securing which Indebtedness are intended to rank equal in priority to
the Liens on the Collateral securing the Secured Obligations (but without regard
to the control of remedies), at the option of the Borrower and the
Administrative Agent acting together in good faith, either (i) any intercreditor
agreement substantially in the form of the Equal Priority Lien Intercreditor
Agreement or (ii) a customary intercreditor agreement in form and substance
reasonably acceptable to the Administrative Agent and the Borrower, which
agreement shall provide that the Liens on the Collateral securing such
Indebtedness shall rank equal in priority to the Liens on the Collateral
securing the Secured Obligations (but without regard to the control of remedies)
and (b) to the extent executed in connection with the Incurrence of secured
Indebtedness the Liens on the Collateral securing which Indebtedness are
intended to rank junior in priority to the Liens on the Collateral securing the
Secured Obligations, at the option of the Borrower and the Administrative Agent
acting together in good faith, either (i) an intercreditor agreement
substantially in the form of the Junior Priority Lien Intercreditor Agreement or
(ii) a customary intercreditor agreement in form and substance reasonably
acceptable to the Administrative Agent and the Borrower, which agreement shall
provide that the Liens on the Collateral securing such Indebtedness shall rank
junior to the Liens on the Collateral securing the Secured Obligations.

“Debt Fund Affiliate” means any Affiliate of the Borrower (other than the
Borrower or any Restricted Subsidiary) that is primarily engaged in, or advises
funds or other investment vehicles that are engaged in, making, purchasing,
holding or otherwise investing in commercial loans, bonds and similar extensions
of credit or securities in the ordinary course and that exercises investment
discretion independent from the private equity business of the Controlling
Shareholder.

 

29



--------------------------------------------------------------------------------

“Debt Incurrence Prepayment Event” means any issuance or incurrence by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness, but
excluding any Indebtedness permitted to be issued or incurred under Section 6.01
(other than Incremental Term Loans Incurred in reliance on clause (i)(x) of the
proviso to Section 2.20(b), to the extent relating to Term Loans, Credit
Agreement Refinancing Indebtedness).

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Declined Amounts” has the meaning set forth in Section 2.11(d)(ii).

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Defaulting Lender” means at any time, subject to Section 2.22(b), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make a Loan, make a payment to an Issuing
Bank in respect of a Letter of Credit, make a payment to the Swingline Lender in
respect of a Swingline Loan or make any other payment due hereunder (each, a
“funding obligation”), unless subject to a good faith dispute, (ii) any Lender
that has notified the Administrative Agent, the Borrower, an Issuing Bank or the
Swingline Lender in writing, or has stated publicly, that it does not intend to
comply with its funding obligations hereunder, unless such writing or statement
states that such position is based on a good faith dispute, (iii) any Lender
that has, for three or more Business Days after written request of the
Administrative Agent or the Borrower, failed to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender will cease to be a
Defaulting Lender pursuant to this clause (iii) upon the Administrative Agent’s
and the Borrower’s receipt of such written confirmation), (iv) any Lender with
respect to which a Lender Insolvency Event has occurred and is continuing with
respect to such Lender or its Parent Company (provided that, in each case
neither the reallocation of funding obligations provided for in
Section 2.22(a)(ii) as a result of a Lender’s being a Defaulting Lender nor the
performance by Non-Defaulting Lenders of such reallocated funding obligations
will by themselves cause the relevant Defaulting Lender to become a
Non-Defaulting Lender) or (v) any Lender has become the subject of a Bail-In
Action. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any of clauses (i) through (iv) above will be conclusive
and binding absent manifest error, and such Lender will be deemed to be a
Defaulting Lender (subject to Section 2.22(b)) upon notification of such
determination by the Administrative Agent to the Borrower, the Issuing Banks,
the Swingline Lender and the Lenders.

“Defaulting Lender Fronting Exposure” means, at any time there is a Defaulting
Lender, (a) with respect to the Issuing Banks, such Defaulting Lender’s
Applicable Percentage of the outstanding Letter of Credit obligations other than
Letter of Credit obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders in accordance with the terms hereof.

“Designated Non-Cash Consideration” means the Fair Market Value of consideration
that is not deemed to be cash or Cash Equivalents and that is received by the
Borrower or its Restricted Subsidiaries in connection with a Disposition
pursuant to Section 6.04(c) that is designated as Designated

 

30



--------------------------------------------------------------------------------

Non-Cash Consideration pursuant to a certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agent, setting forth the basis of such
valuation (less the amount of the amount of cash or Cash Equivalents received in
connection with a subsequent Disposition, redemption or repurchase of, or
collection or payment on, such Designated Non-Cash Consideration).

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

“Discount Range” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.11(a)(ii)(C) substantially in the form of Exhibit K.

“Discount Range Prepayment Offer” means the written offer by a Term Lender,
substantially in the form of Exhibit L, submitted in response to an invitation
to submit offers following the Auction Agent’s receipt of a Discount Range
Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(C).

“Discount Range Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(D).

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment or Borrower Solicitation of Discount Range
Prepayment Offer, five (5) Business Days following the receipt by each relevant
Term Lender of notice from the Auction Agent in accordance with
Section 2.11(a)(ii)(B), Section 2.11(a)(ii)(C) or Section 2.11(a)(ii)(D), as
applicable unless a shorter period is agreed to between the Borrower and the
Auction Agent.

“Discounted Term Loan Prepayment” has the meaning assigned to such term in
Section 2.11(a)(ii)(A).

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary (determined as if references to the Borrower and the
Restricted Subsidiaries in the definition of the term “Consolidated EBITDA” were
references to such Pro Forma Entity and its subsidiaries that will become
Restricted Subsidiaries), all as determined on a consolidated basis for such
Sold Entity or Business or such Converted Unrestricted Subsidiary.

“Disposition” has the meaning assigned to such term in Section 6.04. The terms
“Disposal”, “Dispose” and “Disposed of” shall have correlative meanings.

 

31



--------------------------------------------------------------------------------

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or

(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any subsidiary or parent entity of such Person, in whole or in part, at the
option of the holder thereof;

in each case, on or prior to the date 91 days after the Latest Maturity Date;
provided, however, that (i) an Equity Interest in any Person that would not
constitute a Disqualified Equity Interest but for terms thereof giving holders
thereof the right to require such Person to redeem or purchase such Equity
Interest upon the occurrence of an “asset sale”, “casualty event”, “eminent
domain” or “condemnation event” or a “change of control” shall not constitute a
Disqualified Equity Interest if any such requirement becomes operative only
after repayment in full of all the Loans and all other Loan Document Obligations
then due and payable, the cancellation or expiration of all Letters of Credit
and the termination of the Commitments and (ii) if an Equity Interest in any
Person is issued pursuant to any plan for the benefit of employees of the
Borrower (or any direct or indirect parent thereof) or any of its subsidiaries
or by any such plan to such employees, such Equity Interest shall not constitute
a Disqualified Equity Interest solely because it may be required to be
repurchased by the Borrower (or any direct or indirect parent company thereof)
or any of its subsidiaries in order to satisfy applicable statutory or
regulatory obligations of such Person or as a result of an officer’s, director’s
employee’s or consultant’s termination, death or disability.

“Disqualified Lenders” means (a) such Persons that have been specified in
writing to the Administrative Agent and the Joint Bookrunners on or prior to the
Effective Date as being “Disqualified Lenders,” (b) those Persons who are
competitors of the Borrower and its Subsidiaries that are separately identified
in writing by the Borrower from time to time to the Administrative Agent and
(c) in the case of each of clauses (a) and (b), any of their Affiliates (which,
for the avoidance of doubt, shall not include any bona fide debt investment
funds that are Affiliates of the Persons referenced in clause (b) above) that
are either (i) identified in writing to the Administrative Agent by the Borrower
from time to time or (ii) readily identifiable on the basis of the similarity of
such Affiliate’s name as an Affiliate of such entity; provided that any Person
that is a Lender and subsequently becomes a Disqualified Lender (but was not a
Disqualified Lender on the Effective Date or at the time it became a Lender)
shall not retroactively be deemed to be a Disqualified Lender hereunder;
provided, further that a designation of a Person as a Disqualified Institution
shall only become effective one Business day after such Person is identified in
writing to the Administrative Agent.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars (rounded to the nearest Dollar, with 0.5 of a Dollar being rounded
upward) as determined by the Administrative Agent or the applicable Issuing
Bank, as the case may be, at such time on the basis of the Spot Rate (determined
in respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

 

32



--------------------------------------------------------------------------------

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“Economic Sanctions Laws” means the Trading with the Enemy Act (50 U.S.C. App.
§§ 5(b) and 16, as amended), the International Emergency Economic Powers Act (50
U.S.C. §§ 1701-1706, as amended) and Executive Order 13224 (effective
September 24, 2001), as amended.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any Person established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02) and the
Initial Term Loans are funded, which date was May 25, 2017.

“Effective Yield” means, as to any Indebtedness, the effective yield paid by the
Borrower on such Indebtedness as determined by the Borrower and the
Administrative Agent in a manner consistent with generally accepted financial
practices, taking into account the applicable interest rate margins, any
interest rate “floors” (the effect of which floors shall be determined in a
manner set forth in the proviso below and assuming that, if interest on such
Indebtedness is calculated on the basis of a floating rate, that the
“Eurocurrency Rate” or similar component of such formula is included in the
calculation of “Effective Yield”) or similar devices and all fees, including
upfront or similar fees or original issue discount (amortized over the shorter
of (x) the remaining Weighted Average Life to Maturity of such Indebtedness and
(y) the four years following the date of Incurrence thereof and, if applicable,
assuming any commitments were fully drawn) payable generally to Lenders or other
institutions providing such Indebtedness, but excluding any bridge, commitment,
arrangement, structuring, closing payment or other similar fees payable in
connection therewith that are not generally shared with the relevant Lenders
(including Citibank, N.A. in its capacity as such) and, if applicable, ticking
fees accruing prior to the funding of such Indebtedness and customary consent or
amendment fees for an amendment paid generally to consenting Lenders (and
regardless of whether any such fees are paid to, or shared in whole or in part
with, any Lender); provided that, with respect to any Indebtedness that includes
a “floor”, (a) to the extent that the Reference Rate on the date that the
Effective Yield is being calculated is less than such floor, the amount of such
difference shall be deemed added to the interest rate margin for such
Indebtedness for the purpose of calculating the Effective Yield and (b) to the
extent that the Reference Rate on the date that the Effective Yield is being
calculated is greater than such floor, then the floor shall be disregarded in
calculating the Effective Yield.

 

33



--------------------------------------------------------------------------------

“Elected Payments” has the meaning set forth in Section 2.11(c).

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person, a Defaulting Lender, any Disqualified Lender or, except as contemplated
by Section 2.11(a)(ii) or Section 9.04(g), the Borrower or any of its
Subsidiaries.

“Embargoed Person” means (a) any country or territory that is the target of a
sanctions program administered by the U.S. Treasury Department’s Office of
Foreign Assets Control (“OFAC”) or (b) any Person that (i) is or is owned or
controlled by a Person publicly identified on the most current list of
“Specially Designated Nationals and Blocked Persons” published by OFAC, (ii) is
the target of a sanctions program or sanctions list (A) administered by OFAC,
the European Union or Her Majesty’s Treasury, or (B) under the Iran Sanctions
Act, as amended, section 1245 of the National Defense Authorization Act for
Fiscal Year 2012 or Executive Order 13590 “Authorizing the Imposition of Certain
Sanctions with respect to the Provision of Services, Technology or Support for
Iran’s Energy and Petro-chemical Sectors,” effective November 21, 2011
(collectively, “Sanctions”) or (iii) resides, is organized or chartered, or has
a place of business in a country or territory that is the subject of a sanctions
program administered by OFAC.

“Employee Benefit Plan” means any employee benefit plan (within the meaning of
Section 3(3) of ERISA) established or maintained by the Borrower or, with
respect to any such plan subject to Section 412 of the Code or Title IV of
ERISA, an ERISA Affiliate.

“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.

“EMU Legislation” means the legislative measures of the EMU for the introduction
of, changeover to, or operation of the Euro in one or more member states.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means all applicable treaties, rules, regulations, codes,
ordinances, judgments, orders, decrees and other applicable Requirements of Law,
and all applicable injunctions or binding agreements issued, promulgated or
entered into by or with any Governmental Authority, in each instance relating to
the protection of the Environment, to preservation or reclamation of natural
resources, to the Release or threatened Release of Hazardous Material or to the
extent relating to exposure to Hazardous Material, to health or safety matters.

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities), of the Borrower or any Restricted Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law or permit, license or approval issued thereunder, (b) the
generation, use, handling, transportation, storage or treatment of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equal Priority Lien Intercreditor Agreement” means an Equal Priority Lien
Intercreditor Agreement substantially in the form of Exhibit R-1 to this
Agreement to be entered into

 

34



--------------------------------------------------------------------------------

among the Administrative Agent and one or more Senior Representatives for
holders of Indebtedness secured by Liens on the Collateral that rank equal in
priority with the Liens on the Collateral securing the Secured Obligations (but
without regard to the control of remedies), with such modifications thereto as
the Administrative Agent may reasonably agree.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) with respect to a Plan,
a failure to satisfy the minimum funding standard (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Plan,
whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code); (e) a withdrawal by the Borrower or any ERISA
Affiliate from a Plan subject to Section 4063 of ERISA during a plan year in
which it was a substantial employer (as defined in Section 4001(a)(2) of ERISA)
or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan; (g) an event or condition which
would reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (h) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (i) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or in endangered or critical status,
within the meaning of Section 305 of ERISA.

“Escrowed Proceeds” means the proceeds from the offering of any debt securities
or other Indebtedness paid into an escrow account with an independent escrow
agent on the date of the applicable offering or Incurrence pursuant to escrow
arrangements that permit the release of amounts on deposit in such escrow
account upon satisfaction of certain conditions or the occurrence of certain
events. The term “Escrowed Proceeds” shall include any interest earned on the
amounts held in escrow.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

35



--------------------------------------------------------------------------------

“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Eurocurrency Rate.

“Eurocurrency Rate” means, (a) with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to the greater of (i)
0.00% and (ii) the product of (A) the LIBOR in effect for such Interest Period
and (B) Statutory Reserves,

where,

“LIBOR” means, (i) the rate per annum determined by the Administrative Agent to
be the offered rate which appears on the page of the Reuters Screen which
displays the London interbank offered rate administered by ICE Benchmark
Administration Limited (such page currently being the LIBOR01 page) for deposits
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period, or (ii) in the event the rate referenced in the preceding
clause (i) does not appear on such page or service or if such page or service
shall cease to be available, the rate determined by the Administrative Agent to
be the offered rate on such other page or other service which displays LIBOR for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London, England time) two Business Days prior to the commencement of
such Interest Period; provided that if LIBOR is quoted under either of the
preceding clauses (i) or (ii), but there is no such quotation for the Interest
Period elected, LIBOR shall be equal to the Interpolated Rate; and

“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Federal Reserve and any other banking authority, domestic or foreign, to which
the Administrative Agent or any Lender (including any branch, Affiliate, or
other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurocurrency Loans shall
be deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of
the Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

and (b) with respect to any ABR Loan, an interest rate per annum equal to the
LIBOR in effect for an Interest Period of one month

Where,

“LIBOR” means (i) the rate per annum determined by the Administrative Agent to
be the offered rate which appears on the page of the Reuters Screen which
displays the London interbank offered rate administered by ICE Benchmark
Administration Limited (such page currently being the LIBOR01 page) for deposits
in Dollars with a one-month term, determined as of approximately 11:00 a.m.
(London, England time), on the day of determination of such rate, or (ii) in the
event the rate referenced in the preceding clause (i) does not appear on such
page or service or if such page or service shall cease to be available, the rate
determined by the Administrative Agent to be the offered rate on such other page
or other service which displays LIBOR for deposits in Dollars with a one-month
term, determined as of approximately 11:00 a.m. (London, England time) on the
date of determination of such rate; provided that if LIBOR is quoted under
either of the preceding clauses (i) or (ii), but there is no such quotation for
a one-month Interest Period, LIBOR shall be equal to the Interpolated Rate.

 

36



--------------------------------------------------------------------------------

“Euro” and “€” mean the single currency of the Participating Member States
introduced in accordance with the provisions of Article 109(i)4 of the EU
Treaty.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” means, for any Excess Cash Flow Period, an amount equal to
the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income of the Borrower for such Excess Cash Flow Period;

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income, but excluding any such non-cash charges representing an
accrual or reserve for potential cash items in any future period, the cash
payment in respect thereof in such future period shall be subtracted from Excess
Cash Flow in such future period, and excluding amortization of a prepaid cash
item that was paid in a prior period;

(iii) decreases in Consolidated Working Capital, decreases in long-term accounts
receivable and increases in the long-term portion of deferred revenue, in each
case, as of the end of such Excess Cash Flow Period from the Consolidated
Working Capital, long-term accounts receivable and deferred revenue as of the
beginning of such period for such period (except as a result of an accounting
reclassification of items from short-term to long-term or vice versa) (other
than any such decreases or increases, as applicable, arising from acquisitions
or Dispositions outside the ordinary course of business by the Borrower or any
of its Restricted Subsidiaries completed during such period or the application
of recapitalization purchase accounting);

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrower and the Restricted Subsidiaries during such Excess Cash Flow Period
(other than Dispositions in the ordinary course of business) to the extent
deducted in arriving at such Consolidated Net Income;

(v) the amount deducted as income tax expense in determining Consolidated Net
Income in such Excess Cash Flow Period; and

(vi) cash payments received in respect of Swap Agreements during such Excess
Cash Flow Period to the extent not otherwise included in such Consolidated Net
Income; over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income (but excluding any non-cash credit to the extent
representing the reversal of an accrual or reserve described in clause (a)(ii)
above) and cash charges excluded by virtue of clauses (a) through (r) of the
definition of “Consolidated Net Income”;

 

37



--------------------------------------------------------------------------------

(ii) without duplication of amounts deducted pursuant to clause (ix) below in
prior Excess Cash Flow Periods, the amount of Capital Expenditures or
acquisitions of Intellectual Property made in cash during such Excess Cash Flow
Period, except to the extent financed with the proceeds of Indebtedness of the
Borrower or the Restricted Subsidiaries (other than revolving Indebtedness) or
the issuance of Equity Interests by, or the making of capital contributions to,
the Borrower or any of its Restricted Subsidiaries or using the proceeds of any
Disposition outside the ordinary course of business;

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and the Restricted Subsidiaries (including (A) the principal component
of payments in respect of Financing Lease Obligations, (B) all principal
repayments of Term Loans, Permitted Additional Debt and Credit Agreement
Refinancing Indebtedness and (C) the amount of any mandatory prepayment of Term
Loans actually made pursuant to Section 2.11(b) and any mandatory redemption,
repurchase, defeasance, prepayment or similar payment of Permitted Additional
Debt or Credit Agreement Refinancing Indebtedness, in each case, constituting
First Lien Obligations and pursuant to the corresponding provisions of the
governing documentation thereof, in any such case from the proceeds of any
Disposition and that resulted in an increase to Consolidated Net Income and not
in excess of the amount of such increase, but excluding (1) Specified Voluntary
Prepayments and all other prepayments, repurchases, defeasances and/or
redemptions of Term Loans, Permitted Additional Debt, Credit Agreement
Refinancing Indebtedness or other Indebtedness and (2) all prepayments of
revolving credit loans and swingline loans (other than the Loans) except to the
extent there is an equivalent permanent reduction in commitments thereunder),
made during such Excess Cash Flow Period, in each case except to the extent
financed with the proceeds of Indebtedness of the Borrower or the Restricted
Subsidiaries (other than revolving Indebtedness) or the issuance of Equity
Interests by, or the making of capital contributions to, the Borrower or any of
its Restricted Subsidiaries or using the proceeds of any Disposition outside the
ordinary course of business;

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrower and the Restricted Subsidiaries during such Excess Cash Flow Period
(other than Dispositions in the ordinary course of business) to the extent
included in arriving at such Consolidated Net Income and the net cash loss on
Dispositions to the extent otherwise added to arrive at Consolidated Net Income;

(v) increases in Consolidated Working Capital, increases in long-term accounts
receivable and decreases in the long-term portion of deferred revenue, in each
case, as of the end of such period from the Consolidated Working Capital,
long-term accounts receivable and deferred revenue as of the beginning of such
period (except as a result of an accounting reclassification of items from
short-term to long-term or vice versa) (other than any such increases or
decreases, as applicable, arising from acquisitions or Dispositions outside the
ordinary course of business by the Borrower and the Restricted Subsidiaries
during such period or the application of purchase accounting);

(vi) without duplication of amounts deducted pursuant to clause (ix) below in
prior Excess Cash Flow Periods, the amount of Investments and Permitted Business
Acquisitions made pursuant to Section 6.05 (other than Investments made pursuant
to

 

38



--------------------------------------------------------------------------------

Sections 6.05(b), (f), (g), (h), (l), (n) and (s)) during such Excess Cash Flow
Period, except to the extent that such Investments or Permitted Business
Acquisitions were financed with the proceeds of Indebtedness of the Borrower or
the Restricted Subsidiaries (other than revolving Indebtedness), or the issuance
of Equity Interests by, or the making of capital contributions to, the Borrower
or any of the Restricted Subsidiaries or using the proceeds of any Disposition
outside the ordinary course of business;

(vii) the amount of Restricted Payments (other than Restricted Investments) paid
during such Excess Cash Flow Period pursuant to Section 6.06, except to the
extent that such Restricted Payments were financed with the proceeds of
Indebtedness of the Borrower or any of its Restricted Subsidiaries (other than
revolving Indebtedness) or the issuance of Equity Interests by, or the making of
capital contributions to, the Borrower or any of the Restricted Subsidiaries or
using the proceeds of any Disposition outside the ordinary course of business;

(viii) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and the Restricted Subsidiaries during
such Excess Cash Flow Period that are made in connection with any redemption,
repurchase, defeasance, acquisition or prepayment or similar payment of
Indebtedness, except to the extent that such Restricted Payments were financed
with the proceeds of Indebtedness of the Borrower or any of its Restricted
Subsidiaries (other than revolving Indebtedness) or the issuance of Equity
Interests by, or the making of capital contributions to, the Borrower or any of
the Restricted Subsidiaries or using the proceeds of any Disposition outside the
ordinary course of business;

(ix) (A) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of the Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such Excess Cash Flow
Period and (B) any planned Capital Expenditures by the Borrower or any
Restricted Subsidiaries (the “Planned Expenditures”), in the case of clauses
(A) and (B), relating to Permitted Business Acquisitions (or Investments similar
to those made for Permitted Business Acquisitions), Capital Expenditures
(including Capitalized Software Expenditures) or acquisition of Intellectual
Property to be consummated or made during the following Excess Cash Flow Period
(except to the extent financed with the proceeds of Indebtedness of the Borrower
or any of its Restricted Subsidiaries (other than revolving Indebtedness), or
the issuance of Equity Interests by, or the making of capital contributions to,
the Borrower or any of the Restricted Subsidiaries); provided that, to the
extent the aggregate amount of cash actually utilized to finance such Permitted
Business Acquisitions (or Investments similar to those made for Permitted
Business Acquisitions), Capital Expenditures (including Capitalized Software
Expenditures) or acquisitions of Intellectual Property during the following
Excess Cash Flow Period is less than the Contract Consideration or Planned
Expenditures, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such following Excess Cash Flow Period;

(x) cash payments by the Borrower and the Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and the Restricted
Subsidiaries other than Indebtedness, except to the extent that such payments
were financed by the proceeds of Indebtedness of the Borrower or any of its
Restricted Subsidiaries (other than revolving Indebtedness) or the issuance of
Equity Interests by, or the making of capital contributions to, the Borrower or
any of the Restricted Subsidiaries or using the proceeds of any Disposition
outside of the ordinary course of business;

 

39



--------------------------------------------------------------------------------

(xi) the aggregate amount of expenditures (other than expenditures constituting
Investments, Restricted Payments or payments on any Indebtedness) actually made
by the Borrower and the Restricted Subsidiaries in cash during such period
(including expenditures for the payment of financing fees) to the extent that
such expenditures are not expensed during such period, except to the extent that
such payments were financed by the proceeds of Indebtedness of the Borrower or
any of its Restricted Subsidiaries (other than revolving Indebtedness) or the
issuance of Equity Interests by, or the making of capital contributions to, the
Borrower or any of the Restricted Subsidiaries or using the proceeds of any
Disposition outside of the ordinary course of business;

(xii) [reserved]; and

(xiii) cash expenditures in respect of Swap Agreements during such Excess Cash
Flow Period to the extent not deducted in arriving at such Consolidated Net
Income.

“Excess Cash Flow Period” means each Fiscal Year of the Borrower beginning with
the Fiscal Year ending December 31, 2018.

“Exchange Act” means the Securities and Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Excluded Assets” means:

(a) (i) prior to the Mortgage Springing Date, any Real Property and

(ii) thereafter, (1) any fee-owned real property, in each case, with a Fair
Market Value of less than $20,000,000 and (2) any leasehold interests of a Loan
Party (as tenant, lessee, ground lessee, sublessor, subtenant or sublessee) in
Real Property (other than any leasehold of a Loan Party that is created in
connection with an Industrial Revenue Bond that does not prohibit a Mortgage
thereon and the Fair Market Value of such leasehold interest is equal to or
greater than $20,000,000); provided, Fair Market Value of any such fee-owned
real property or leasehold interest shall be determined at the time of
acquisition thereof, or, if acquired prior to the date the applicable Person
became a Loan Party, the date such Person became a Loan Party, or, to the extent
that any improvements are constructed on any such Real Property after the date
of acquisition, including with respect to the Missouri Property, on the date of
“substantial completion” or similar timing, as determined by the Borrower in
consultation with the Administrative Agent, of such improvements or if owned or
leased as of the date the Mortgage Springing Date, the Mortgage Springing Date;

(b) motor vehicles, aircraft, aircraft engines and other assets subject to
certificates of title or ownership to the extent a security interest therein
which cannot be perfected by a filing of a financing statement;

(c) any asset (including Equity Interests) if, to the extent and for so long as
the grant of a Lien thereon to secure the Secured Obligations is prohibited by
any Requirements of Law (other than to the extent that any such prohibition
would be rendered ineffective pursuant to the Uniform Commercial Code or any
other applicable Requirements of Law);

 

40



--------------------------------------------------------------------------------

(d) any Excluded Equity Interests;

(e) any property to the extent that such grant of a security interest in or Lien
on such property is prohibited by any Requirements of Law or requires a consent
not obtained of any Governmental Authority pursuant to any Requirements of Law
and any Governmental Authority licenses or state or local Governmental Authority
franchises, charters or authorizations, to the extent the grant of a security
interest in any such licenses, franchise, charter or authorization would be
prohibited or restricted by such license, franchise, charter or authorization;

(f) any contract, license, lease, agreement, permit, instrument, security or
franchise agreement or other document to which any Loan Party is a party or any
asset, right or property (including any property that is subject to a Lien
permitted pursuant to the following clauses of Section 6.02: (c), (e) (but only
in the case of clauses (c), (f), (p) or, to the extent constituting a Lien on
vehicles, (ee) of Section 6.02), (f), (p), or, to the extent constituting a Lien
on vehicles, (ee)) (and accessions and additions to such assets, rights or
property, replacements and products thereof and customary security deposits,
related contract rights and payment intangibles) of a Grantor (as defined in the
Collateral Agreement) that is subject to a purchase money security interest,
Financing Lease Obligation, similar arrangement or contract, license, lease,
agreement, permit, instrument, security or franchise agreement or other document
and any of its rights or interests thereunder, in each case only to the extent
and for so long as the grant of such security interest or Lien in such contract,
license, lease, agreement, permit, instrument, security or franchise agreement
or other document or such asset, right or property is prohibited by or
constitutes or results or would constitute or result in the invalidation,
violation, breach, default, forfeiture or unenforceability of any right, title
or interest of such Grantor (as defined in the Collateral Agreement) under such
contract, license, lease, agreement, permit, instrument, security or franchise
agreement or other document or purchase money, capital lease or similar
arrangement or contract, license, lease, agreement, permit, instrument, security
or franchise agreement or other document or creates or would create a right of
termination in favor of any other party thereto (other than the Borrower or any
wholly owned Restricted Subsidiary), or requires consent not obtained of any
third party that is a party to the contract or other agreement in which such
Lien is granted (or the documentation providing for such purchase money security
interest, Financing Lease Obligation or similar arrangement) (it being
understood and agreed that no Loan Party or Restricted Subsidiary shall be
required to seek any such consent), after giving effect to the applicable
anti-assignment clauses of the Uniform Commercial Code and Requirements of Law,
other than the proceeds thereof the assignment of which is expressly deemed
effective under the Uniform Commercial Code or any similar Requirements of Law
notwithstanding such prohibition;

(g) those assets as to which the Borrower and the Administrative Agent shall
reasonably determine in writing that the costs or other consequences of
obtaining or perfecting such a security interest are excessive in relation to
the value of the security interest to be afforded thereby; and

(h) any intent-to-use trademark application filed in the United States Patent
and Trademark Office to the extent that an amendment to allege use or a verified
statement of use with respect to such intent-to-use application has not been
filed with and accepted by the United States Patent and Trademark Office.

“Excluded Contribution” means the Net Cash Proceeds, the Fair Market Value of
marketable securities or the Qualified Proceeds, in each case received by the
Borrower from capital contributions to the common Equity Interests of the
Borrower or sales or issuances of common Equity

 

41



--------------------------------------------------------------------------------

Interests of the Borrower permitted hereunder, in each case, after the Effective
Date (other than any amount to the extent used in the Cure Amount), Not
Otherwise Applied and designated by the Borrower to the Administrative Agent as
an Excluded Contribution within 10 Business Days of the date such capital
contributions are made or the date the applicable Equity Interests is issued or
sold.

“Excluded Equity Interests” means:

(a) any Equity Interest as to which the Borrower and the Administrative Agent
reasonably determine in writing that the costs or other consequences of pledging
such Equity Interest are excessive in relation to the value of the security
interest to be afforded thereby,

(b) solely in the case of any pledge of the Equity Interests of any Foreign
Subsidiary or FSHCO to secure the Secured Obligations, any Equity Interests that
are Voting Stock of such Foreign Subsidiary or FSCHO in excess of 65% of the
outstanding Equity Interests that are Voting Stock of such Foreign Subsidiary or
FSHCO,

(c) any Margin Stock and Equity Interests of any Person, other than any Wholly
Owned Restricted Subsidiary, to the extent, and for so long as, the pledge of
such Equity Interests is prohibited by the terms of any Contractual Obligation,
Organizational Document, joint venture agreement or shareholders’ agreement
applicable to such Person,

(d) the Equity Interests of any Unrestricted Subsidiary,

(e) any Equity Interests of any Subsidiary to the extent that the pledge of such
Equity Interests would result in material adverse tax consequences to the
Borrower or any Subsidiary as reasonably determined by the Borrower in
consultation with the Administrative Agent, and confirmed in writing by notices
to the Administrative Agents,

(f) the Equity Interests in any Minority Investment; and

(g) any other Equity Interests that constitute Excluded Assets.

“Excluded Subsidiary” means

(a) any Subsidiary that is not a wholly owned Subsidiary on any date such
Subsidiary would otherwise be required to become a Subsidiary Loan Party
pursuant to the requirements of Section 5.10 (for so long as such Subsidiary
remains a non-wholly owned Subsidiary),

(b) any Subsidiary that is prohibited by (x) Requirements of Law or
(y) Contractual Obligation from guaranteeing the Secured Obligations (and for so
long as such restrictions or any replacement or renewal thereof is in effect);
provided that in the case of clause (y), such Contractual Obligation existed on
the Effective Date or, with respect to any Subsidiary acquired by the Borrower
or a Restricted Subsidiary after the Effective Date (and so long as such
Contractual Obligation was not incurred in contemplation of such acquisition),
on the date such Subsidiary is so acquired,

(c) any Domestic Subsidiary that is (i) a FSHCO or (ii) a direct or indirect
Subsidiary of a CFC,

 

42



--------------------------------------------------------------------------------

(d) any Immaterial Subsidiary (provided that the Borrower shall not be permitted
to exclude Immaterial Subsidiaries from guaranteeing the Secured Obligations to
the extent that (i) the aggregate amount of gross revenue for all Immaterial
Subsidiaries (other than Unrestricted Subsidiaries) excluded by this clause
(d) exceeds 10% of the consolidated gross revenues of the Borrower and its
Restricted Subsidiaries that are not otherwise Excluded Subsidiaries by virtue
of any of the other clauses of this definition, except for this clause (d), for
the Test Period most recently ended on or prior to the date of determination or
(ii) the aggregate amount of total assets for all Immaterial Subsidiaries (other
than Unrestricted Subsidiaries) excluded by this clause (d) exceeds 10% of the
aggregate amount of Consolidated Total Assets of the Borrower and its Restricted
Subsidiaries that are not otherwise Excluded Subsidiaries by virtue of any other
clauses of this definition, except for this clause (d), as at the end of the
Test Period most recently ended on or prior to the date of determination),

(e) any other Subsidiary with respect to which, in the reasonable judgment of
the Administrative Agent and the Borrower (confirmed in writing by notice to the
Borrower), the cost or other consequences (including any material adverse tax
consequences) of providing a guarantee shall be excessive in view of the
benefits to be obtained by the Secured Parties therefrom,

(f) each Foreign Subsidiary and each Unrestricted Subsidiary,

(g) each other Restricted Subsidiary acquired pursuant to an Acquisition or
other Investment and financed with secured Indebtedness Incurred pursuant to
Section 6.01(j) and the Liens securing which are permitted by Section 6.02(f)
(and, for the avoidance of doubt, not Incurred in contemplation of such
Acquisition or other Investment), and each Restricted Subsidiary acquired in
such Acquisition or other Investment that guarantees such Indebtedness, in each
case to the extent that, and for so long as, the documentation relating to such
Indebtedness to which such Restricted Subsidiary is a party prohibits such
Subsidiary from guaranteeing the Secured Obligations,

(h) any Subsidiary to the extent that the guarantee of the Secured Obligations
would result in material adverse tax consequences to the Borrower or any
Subsidiary as reasonably determined by the Borrower in consultation with the
Administrative Agent, and confirmed in writing by notice to the Borrower,

(i) any Subsidiary that would require any consent, approval, license or
authorization from any Governmental Authority to provide a guarantee unless such
consent, approval, license or authorization has been received, or is received
after commercially reasonable efforts by such Subsidiary to obtain the same,
which efforts may be requested by the Administrative Agent,

(j) any Subsidiary that does not have the legal capacity to provide a guarantee
of the Secured Obligations (provided that the lack of such legal capacity does
not arise from any action or omission of the Borrower or any other Loan Party)
and

(k) any Special Purpose Subsidiary.

“Excluded Swap Obligation” means, with respect to any Subsidiary Loan Party or
the Borrower, any obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act (any such obligation, a “Swap Obligation”), if, and
to the extent that, all or a portion of the guarantee of such Subsidiary Loan
Party or the Borrower pursuant to the Guarantee of, or the grant by such
Subsidiary Loan Party or the

 

43



--------------------------------------------------------------------------------

Borrower of a security interest to secure, such Swap Obligation (or any
guarantee pursuant to the Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof).

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) Taxes imposed on or measured by its net income (however
denominated) and franchise Taxes imposed on it (in lieu of net income Taxes),
including, for the avoidance of doubt, any backup withholding with respect to
any such Taxes, as a result of (i) such recipient being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office in, the jurisdiction imposing such Tax or (ii) any other present
or former connection between such recipient and the jurisdiction imposing such
Tax, other than any connections arising solely from such recipient having
executed, delivered, or become a party to, performed its obligations or received
payments under, received or perfected a security interest under, sold or
assigned an interest in, engaged in any other transaction pursuant to, and/or
enforced, any Loan Documents, (b) any branch profits Tax imposed under Section
884(a) of the Code, or any similar Tax, imposed by any jurisdiction described in
clause (a) above, (c) any Tax that is attributable to a recipient’s failure to
comply with Section 2.17(e), (d) any U.S. federal withholding Tax imposed
pursuant to a Requirement of Law in effect at the time a Lender or Issuing Bank,
as applicable, becomes a party hereto (or, in the case of any Lender which is a
flow-through entity for US federal income tax purposes, the later date (if any)
on which the Applicable Tax Owner acquired its indirect interest in this
Agreement) or designates a new lending office (other than pursuant to an
assignment request by the Borrower under Section 2.19), except to the extent
that such Lender (or Applicable Tax Owner) or Issuing Bank (or its assignor, if
any) was entitled, immediately prior to the designation of a new lending office
(or assignment), to receive additional amounts with respect to such withholding
Tax under Section 2.17(a) and (e) any withholding Tax imposed pursuant to FATCA.

“Expected Cure Amount” has the meaning assigned to such term in Section 7.02(b).

“Extended Revolving Commitment” has the meaning assigned to such term in
Section 2.21(a).

“Extended Revolving Facility” means each Class of Extended Revolving Commitments
made pursuant to Section 2.21(a).

“Extended Revolving Loans” has the meaning assigned to such term in
Section 2.21(a).

“Extended Term Facility” means each Class of Extended Term Loans made pursuant
to Section 2.21(a).

“Extended Term Loan Commitment” has the meaning assigned to such term in Section
2.21(a).

“Extended Term Loans” has the meaning assigned to such term in Section 2.21(a).

“Extending Term Lender” has the meaning assigned to such term in
Section 2.21(a).

“Extension” has the meaning assigned to such term in Section 2.21(a).

“Extension Offer” has the meaning assigned to such term in Section 2.21(a).

 

44



--------------------------------------------------------------------------------

“Facility” means the Initial Term Loan Facility, any Incremental Term Loan
Facility, the Revolving Facility, any Incremental Revolving Facility, any
Extended Revolving Facility and any Extended Term Facility, as the context may
require.

“Fair Market Value” means, with respect to any asset or property or group of
assets or property on any date of determination, the price that could be
negotiated in an arms’-length transaction between a willing seller and a willing
and able buyer, neither of whom is under undue pressure or compulsion to
complete the transaction.

“FATCA” means current Sections 1471-1474 of the Code as of the date of this
Agreement (or any amended or successor version of such provisions that is
substantively comparable and not materially more onerous to comply with), and
any current or future regulations issued thereunder or published administrative
guidance issued pursuant thereto, any agreement entered into pursuant to Section
1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of the foregoing, and any laws, fiscal or
regulatory legislation, rules, guidance notes, or official administrative
practices adopted pursuant to any such intergovernmental agreement.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Federal Reserve” means the Board of Governors of the Federal Reserve System of
the United States of America, or any successor thereto.

“Financial Covenant” means the covenant set forth in Section 6.09.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, controller or other financial officer of the Borrower.

“Financing Lease Obligation” means, as applied to any Person, an obligation that
is required to be accounted for as a financing or capital lease (and, for the
avoidance of doubt, not a straight-line or operating lease) on both the balance
sheet and income statement for financial reporting purposes in accordance with
GAAP. At the time any determination thereof is to be made, the amount of the
liability in respect of a financing or capital lease would be the amount
required to be reflected as a liability on such balance sheet (excluding the
footnotes thereto) in accordance with GAAP.

“Financing Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

“First Lien Obligations” means the Secured Obligations, any Permitted Additional
Debt Obligations (other than any Permitted Additional Debt Obligations that are
unsecured or are secured by a Lien on the Collateral ranking junior to the Lien
on the Collateral securing the Secured Obligations), any Permitted Equal
Priority Refinancing Debt, collectively, and any other Indebtedness secured by a
Lien on any or all of the Collateral on an equal priority with the Liens
securing the Secured Obligations.

 

45



--------------------------------------------------------------------------------

“Fiscal Year” means the four fiscal quarter period of the Borrower ending
December 31.

“Flood Documentation” means, with respect to each Mortgaged Property located in
the United States or any territory thereof, (i) a completed “life-of-loan”
Federal Emergency Management Agency standard flood hazard determination
(together with a notice about Special Flood Hazard Area status and flood
disaster assistance duly executed by the Borrower and the applicable Loan Party
relating thereto) and (ii) a copy of, or a certificate as to coverage under, and
a declaration page relating to, the insurance policies required by Section 5.03
hereof and the applicable provisions of the Security Documents, each of which
shall (A) be endorsed or otherwise amended to include a “standard” or “New York”
lender’s loss payable or mortgagee endorsement (as applicable), (B) name the
Administrative Agent, on behalf of the Secured Parties, as additional insured
and loss payee/mortgagee and (C) identify the address of each property located
in a Special Flood Hazard Area, the applicable flood zone designation and the
flood insurance coverage and deductible relating thereto and (iv) be otherwise
in form and substance reasonably satisfactory to the Administrative Agent and
the Borrower.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“FSHCO” means any direct or indirect Domestic Subsidiary that has no material
assets other than Capital Stock (including any debt instrument treated as equity
for U.S. federal income tax purposes) and, if any, Indebtedness of one or more
direct or indirect Foreign Subsidiaries that are CFCs.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other payment obligation (whether arising by virtue of partnership arrangements,
by agreement to keep well, to purchase assets, goods, securities or services, to
take-or-pay or otherwise) or to purchase (or to advance or supply funds for the
purchase of) any security

 

46



--------------------------------------------------------------------------------

for the payment of such Indebtedness or other payment obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other payment obligation of the payment
thereof, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other payment obligation,
(iv) entered into for the purpose of assuring in any other manner the holders of
such Indebtedness or other payment obligation of the payment thereof or to
protect such holders against loss in respect thereof (in whole or in part) or
(v) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or other payment obligation; provided,
however, that the term “Guarantee” shall not include endorsements for collection
or deposit, in either case in the ordinary course of business, or customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with any acquisition or Disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined in
good faith by a Financial Officer. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantee Agreement” means the Guarantee Agreement, dated as of the Effective
Date, among the Loan Parties party thereto and the Administrative Agent,
substantially in the form of Exhibit B.

“Hazardous Materials” means any substance, material, pollutant, contaminant,
chemical, waste, compound or constituent in any form, including petroleum or
petroleum by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes regulated
pursuant to or under any Environmental Law.

“Identified Participating Lenders” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Identified Qualifying Lenders” has the meaning specified in
Section 2.11(a)(ii)(D).

“Immaterial Subsidiary” means, at any date of determination, any Restricted
Subsidiary of the Borrower (a) whose total assets (when combined with the assets
of such Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) at the last day of the most recent Test Period ended on or prior to
such determination date were less than 10.0% of the Consolidated Total Assets of
the Borrower and its Restricted Subsidiaries at such date and (b) whose gross
revenues (when combined with the revenues of such Restricted Subsidiary’s
Subsidiaries, after eliminating intercompany obligations) for such Test Period
were less than 10.0% of the consolidated gross revenues of the Borrower and its
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP.

“Immediate Family Members” means with respect to any individual, such
individual’s estate, heirs, legatees, distributees, child, stepchild, grandchild
or more remote descendant, parent, stepparent, grandparent, spouse, former
spouse, qualified domestic partner, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law
(including adoptive relationships), any person sharing an individual’s household
(other than an unrelated tenant or employee) and any trust, partnership or other
bona fide estate-planning vehicle the only beneficiaries of which are any of the
foregoing individuals or any private foundation or fund that is controlled by
any of the foregoing individuals or any donor-advised fund of which any such
individual is the donor.

“Incremental Amendment” has the meaning set forth in Section 2.20(g).

 

47



--------------------------------------------------------------------------------

“Incremental Base Amount” shall mean, as of any date of determination,

(a) (x) the greater of $285,000,000 and (y) 100.0% of Consolidated EBITDA of the
Borrower for the Test Period most recently ended on or prior to such date of
determination (measured as of such date) based upon the Section 5.01 Financials
most recently delivered on or prior to such date plus

(b) the aggregate principal amount of (i) Term Loans voluntarily prepaid prior
to such date pursuant to Section 2.14(a), (ii) the aggregate amount of cash
consideration paid by any Purchasing Borrower Party to effect any assignment to
it of Term Loans pursuant to Section 9.04, but only to the extent that such Term
Loans (x) have been acquired pursuant to an offer made to all Lenders within any
Class of Term Loans on a pro rata basis and (y) have been cancelled, plus

(c) all permanent reductions of Revolving Commitments, Extended Revolving
Commitments and Incremental Revolving Commitments pursuant to Section 2.14(b)
effected prior to such date (for the avoidance of doubt, excluding any such
commitment reductions required by the proviso to Section 2.20(b) or in
connection with the Incurrence of any Credit Agreement Refinancing Indebtedness
Incurred to Refinance any Revolving Commitments, Incremental Revolving
Commitments and/or Extended Revolving Commitments) plus

(d) redemption, repurchase, defeasance, acquisition or similar payments or
permanent reductions of commitments of all other Indebtedness secured by a Lien
on the Collateral on an equal priority basis with the Liens on the Collateral
securing the Secured Obligations incurred pursuant to Section 6.01(a)(ii),
6.01(k) and 6.01(u),

in each case of clauses (b), (c) and (d), except to the extent financed by the
Incurrence of long term Indebtedness (including, for the avoidance of doubt, any
such Indebtedness Incurred under a revolving credit facility, Incurred as
Permitted Additional Debt or otherwise Incurred under Section 2.20), or the
issuance of Equity Interests by, or the making of capital contributions to, the
Borrower or any of the Restricted Subsidiaries or using the proceeds of any
Disposition outside the ordinary course of business, minus

(e) the aggregate principal amount of outstanding Indebtedness incurred pursuant
to Section 2.20(b)(A),
Section 6.01(j)(i)(B)(I), Section 6.01(k)(i)(B)(I), Section 6.01(s)(i) and
Section 6.01(u)(i)(A) and, in each case, any Permitted Refinancing Indebtedness
and Credit Agreement Refinancing Indebtedness in respect thereof.

“Incremental Commitments” has the meaning set forth in Section 2.20(a).

“Incremental Facilities” has the meaning set forth in Section 2.20(a).

“Incremental Facility Closing Date” has the meaning set forth in Section
2.20(g).

“Incremental Limit” has the meaning set forth in Section 2.20(b).

“Incremental Ratio Debt Amount” has the meaning set forth in Section 2.20(b) and
Section 6.01(u).

“Incremental Revolving Commitment Increase” has the meaning set forth in Section
2.20(a).

 

48



--------------------------------------------------------------------------------

“Incremental Revolving Commitment Increase Lender” has the meaning set forth in
Section 2.20(i).

“Incremental Revolving Commitments” has the meaning given to such term in
Section 2.20(a).

“Incremental Revolving Facility” means each Class of Incremental Revolving
Commitments made pursuant to
Section 2.20(a).

“Incremental Revolving Loans” means any loan made to the Borrower under a
Class of Incremental Revolving Commitments or any Incremental Revolving
Commitment Increase.

“Incremental Term Loan Commitment” means the Commitment of any Lender to make
Incremental Term Loans of a particular Class pursuant to Section 2.20(a).

“Incremental Term Loan Facility” means each Class of Incremental Term Loans made
pursuant to Section 2.20.

“Incremental Term Loans” has the meaning set forth in Section 2.20(a).

“Incur” means to create, issue, assume, guarantee, incur or otherwise become
directly or indirectly liable for any Indebtedness; provided, however, that any
Indebtedness of a Person existing at the time such Person becomes a Restricted
Subsidiary (whether by merger, consolidation, acquisition or otherwise) shall be
deemed to be incurred by such Person at the time it becomes a Restricted
Subsidiary. The term “Incurrence” when used as a noun shall have a correlative
meaning. Solely for purposes of determining compliance with Section 6.01:

(a) amortization of debt discount or the accretion of principal with respect to
a non interest bearing or other discount security;

(b) the payment of regularly scheduled interest in the form of additional
Indebtedness of the same instrument or the payment of regularly scheduled
dividends on Equity Interests in the form of additional Equity Interests of the
same class and with the same terms; and

(c) the obligation to pay a premium in respect of Indebtedness arising in
connection with the issuance of a notice of prepayment, redemption, repurchase,
defeasance, acquisition or similar payment or making of a mandatory offer to
prepay, redeem, repurchase, defease, acquire, or similarly pay such
Indebtedness;

will not be deemed to be the Incurrence of Indebtedness.

“Indebtedness” of any Person means, without duplication:

(a) all obligations of such Person for borrowed money;

(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;

(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property or assets purchased by such Person;

 

49



--------------------------------------------------------------------------------

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) current trade or other ordinary course
payables or liabilities or accrued expenses (but not any refinancings,
extensions, renewals, or replacements thereof) Incurred in the ordinary course
of business and maturing within 365 days after the Incurrence thereof except if
such trade or other ordinary course payables or liabilities or accrued expenses
bear interest, (ii) any earn-out or similar obligation, unless such obligation
has not been paid within 30 days after becoming due and payable and becomes a
liability on the balance sheet of such Person in accordance with GAAP and
(iii) obligations resulting from take-or-pay contracts entered into in the
ordinary course of business);

(e) all Financing Lease Obligations of such Person;

(f) net obligations under any Swap Agreements;

(g) the maximum amount (after giving pro forma effect to any prior drawings or
reductions which have been reimbursed) of all letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(h) [reserved];

(i) all obligations of such Person with respect to Disqualified Equity
Interests;

(j) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed; and

(k) all Guarantees by such Person in respect of any of the foregoing;

provided that Indebtedness shall not include (i) prepaid or deferred revenue
arising in the ordinary course of business, (ii) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase price of an asset to satisfy warrants or other unperformed obligations
of the seller of such asset, (iii) amounts owed to dissenting equityholders in
connection with, or as a result of, their exercise of appraisal rights and the
settlement of any claims or actions (whether actual, contingent or potential)
with respect thereto (including any accrued interest), with respect to the
Transactions or any other Acquisition permitted under the Loan Document,
(iv) liabilities associated with customer prepayments and deposits and other
accrued obligations (including transfer pricing), in each case incurred in the
ordinary course of business, (v) Non-Financing Lease Obligations or other
obligations under or in respect of straight-line leases, operating leases or
Sale Leasebacks (except resulting in Financing Lease Obligations) or any
investment or other obligations of the Borrower or the Restricted Subsidiaries
in connection with any transaction resulting in the Borrower or any of its
Restricted Subsidiaries purchasing or holding Industrial Revenue Bonds,
(vi) customary obligations under employment agreements and deferred compensation
arrangements, (vii) post-closing purchase price adjustments, non-compete or
consulting obligations or earn-outs to which the seller in an Acquisition or
Investment may become entitled, in each case, to the extent contingent and
(viii) Indebtedness of any Parent Entity appearing on the balance sheet of the
Borrower or any Restricted Subsidiary solely by reason of “pushdown” accounting
under GAAP.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or Joint Venture (other than a Joint Venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the

 

50



--------------------------------------------------------------------------------

extent such Person’s liability for such Indebtedness is otherwise limited and
only to the extent such Indebtedness would be included in the calculation of
Consolidated Debt of such Person and (B) in the case of the Borrower and its
Subsidiaries, exclude all intercompany Indebtedness having a term not exceeding
364 days (inclusive of any roll-over or extensions of terms) and made in the
ordinary course of business. The amount of any net Swap Obligations on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of Indebtedness of any Person for purposes of clause (e) above shall,
unless such Indebtedness has been assumed by such Person, be deemed to be equal
to the lesser of (i) the aggregate unpaid amount of such Indebtedness and
(ii) the Fair Market Value of the property encumbered thereby as determined by
such Person in good faith.

“Indemnified Taxes” means all Taxes imposed on or with respect to any payment
made by or on account of any obligation of any Loan Party under any Loan
Document, other than Excluded Taxes and Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Independent Financial Advisor” shall mean an accounting, appraisal, investment
banking firm or consultant to Persons engaged in similar businesses of
nationally recognized standing that is, in the good faith judgment of the
Borrower, qualified to perform the task for which it has been engaged.

“Industrial Revenue Bond” shall mean any industrial revenue bond, industrial
development bond or similar financings or programs; provided, that to the
Borrower or its Restricted Subsidiaries enter into a Sale Leaseback with a
Governmental Authority in connection with an Industrial Revenue Bond, the
associated lease shall be deemed an operating lease notwithstanding anything to
the contrary herein and any investment or other obligations of the Borrower or
its Restricted Subsidiaries in connection therewith shall not be deemed to
constitute Indebtedness thereunder.

“Information” has the meaning assigned to such term in Section 9.12(a).

“Initial Revolving Facility” means the Revolving Commitments as of the Effective
Date.

“Initial Term Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make an Initial Term Loan hereunder on the Effective
Date, expressed as an amount representing the maximum principal amount of the
Initial Term Loan to be made by such Lender hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to an Assignment and Assumption. The amount of each Lender’s Initial
Term Commitment as of the Effective Date is set forth on Schedule 2.01. The
initial aggregate amount of the Lenders’ Initial Term Commitments on the
Effective Date is $400,000,000.

“Initial Term Facility” means the initial term loan facility with respect to the
Initial Term Commitments and Initial Term Loans borrowed on the Effective Date.

“Initial Term Lender” means a Lender with an Initial Term Commitment or an
outstanding Initial Term Loan.

“Initial Term Loan” has the meaning assigned to such term in Section 2.01(a).

“Initial Term Loan Facility” means the Initial Term Loans.

 

51



--------------------------------------------------------------------------------

“Initial Term Maturity Date” means May 25, 2024; provided that if such date is
not a Business Day, the “Initial Term Maturity Date” will be the next Business
Day immediately following such date.

“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.

“Intercompany Note” means a promissory note substantially in the form of
Exhibit Q.

“Interest Coverage Ratio” means as of any date of determination, the ratio of
(a) Consolidated EBITDA for the most recent Test Period ended on or prior to
such date of determination to (b) Consolidated Interest Expense for such period;
provided that, for purposes of calculating the Consolidated EBITDA to
Consolidated Interest Expense ratio for any period ending prior to the first
anniversary of the Effective Date, Consolidated Interest Expense shall be an
amount equal to actual Consolidated Interest Expense from the Effective Date
through the date of determination multiplied by a fraction the numerator of
which is 365 and the denominator of which is the number of days from the
Effective Date through the date of determination.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last Business Day of each March, June, September and
December, commencing on June 30, 2017, and (b) with respect to any Eurocurrency
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date such Borrowing is disbursed or converted to or continued
as a Eurocurrency Borrowing and ending on the date that is one, two, three or
six months thereafter as selected by the Borrower in its Notice of Borrowing
(or, if available from each Lender (or with respect to any Interest Period
beginning on the Effective Date, the Administrative Agent) participating
therein, twelve months or any such other period may be agreed by each such
Lender); provided that (a) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month at the end of such Interest
Period and (c) no Interest Period shall extend beyond the maturity date for the
applicable Class of Loans. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“Interpolated Rate” means, in relation to LIBOR, the rate which results from
interpolating on a linear basis between:

(a) the applicable LIBOR for the longest period (for which LIBOR is available)
which is less than the Interest Period of that Loan; and

 

52



--------------------------------------------------------------------------------

(b) the applicable LIBOR for the shortest period (for which LIBOR is available)
which exceeds the Interest Period of that Loan,

each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.

“Investment” means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of Equity
Interests or Indebtedness or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of Indebtedness of,
or purchase or other acquisition of any other Indebtedness or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Borrower
and its Restricted Subsidiaries, intercompany loans, advances, or Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business) or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. The amount, as of
any date of determination, of (a) any Investment in the form of a loan or an
advance shall be the principal amount thereof outstanding on such date, minus
any cash payments actually received by such investor representing repayments of
principal and payments of interest in respect of such Investment (to the extent
any such aggregate payments to be deducted do not exceed the original principal
amount of such Investment), but without any adjustment for write-downs or
write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan or advance after the date thereof, (b) any Investment in
the form of a Guarantee shall be equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof, as determined in good faith by a
Financial Officer, (c) any Investment in the form of a transfer of Equity
Interests or other non-cash property or services by the investor to the
investee, including any such transfer in the form of a capital contribution,
shall be the Fair Market Value (as determined in good faith by a Financial
Officer) of such Equity Interests or other property or services as of the time
of the transfer, minus any payments actually received by such investor
representing a return of capital of, or dividends or other distributions in
respect of, such Investment (to the extent such payments do not exceed, in the
aggregate, the original amount of such Investment), but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the date of such Investment,
and (d) any Investment (other than any Investment referred to in clause (a), (b)
or (c) above) by the specified Person in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness or
other securities of any other Person shall be the original cost of such
Investment, except that the amount of any Investment in the form of a Permitted
Business Acquisition shall be the Permitted Business Acquisition Consideration,
minus (i) the amount of any portion of such Investment that has been repaid to
the investor as a repayment of principal or a return of capital, and of any
payments or other amounts actually received by such investor representing
interest, dividends, or other distributions or similar payments in respect of
such Investment (to the extent the amounts referred to in clause (i) do not, in
the aggregate, exceed the original cost of such Investment plus the costs of
additions thereto), but without any other adjustment for increases or decreases
in value of, or write-ups, write-downs or write-offs with respect to, such
Investment after the date of such Investment. For purposes of Section 6.04, if
an Investment involves the acquisition of more than one Person, the amount of
such Investment shall be allocated among the Acquired Persons in accordance with
GAAP; provided that pending the final determination of the amounts to be so
allocated in accordance with GAAP, such allocation shall be as reasonably
determined by a Financial Officer. For the avoidance of doubt, if the Borrower
or any Restricted Subsidiary issues, sells or otherwise Disposes of any Equity
Interest of a Person that is a Restricted Subsidiary such that, after giving
effect thereto, such Person is no longer a Restricted Subsidiary, any Investment
by the Borrower or any Restricted Subsidiary in such Person remaining after
giving effect thereto shall not be deemed to be a new Investment at such time.

 

53



--------------------------------------------------------------------------------

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s (with a stable outlook or better) and BBB- (or the
equivalent) (with a stable outlook or better) by S&P or an equivalent rating by
any other Rating Agency.

“Investment Grade Securities” mean, (a) securities issued or directly and fully
guaranteed or insured by the U.S. government or any agency or instrumentality
thereof (other than Cash Equivalents), (b) securities or debt instruments with
an Investment Grade Rating, but excluding any debt securities or instruments
constituting loans or advances among the Borrower and its Subsidiaries,
(c) investments in any fund that invests at least a 95% of its assets in
investments of the type described in clauses (a) and (b) above, which fund may
also hold immaterial amounts of cash pending investment or distribution and
(d) corresponding instruments in countries other than the United States
customarily utilized for high-quality investments.

“IRS” means the U.S. Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means (a) Citibank, N.A. and (b) each Revolving Lender that shall
have become an Issuing Bank hereunder as provided in Section 2.05(k) (other than
any Person that shall have ceased to be an Issuing Bank as provided in
Section 2.05(l)), each in its capacity as an issuer of Letters of Credit
hereunder. Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

“Joint Bookrunners” means Citigroup Global Markets Inc. and JPMorgan Chase Bank,
N.A., each in its capacity as a joint bookrunner and joint lead arranger.

“Joint Venture” means a joint venture, partnership or similar arrangement,
whether in corporate, partnership or other legal form.

“Junior Financing” means any Indebtedness of the Borrower or any Restricted
Subsidiary that is subordinated in right of payment to the Loan Document
Obligations.

“Junior Financing Documentation” means any document or instrument issued or
executed with respect to any Junior Financing.

“Junior Priority Lien Intercreditor Agreement” means a Junior Priority Lien
Intercreditor Agreement substantially in the form of Exhibit R-2 to this
Agreement, entered into among the Administrative Agent and one or more Senior
Representatives for holders of Indebtedness secured by Liens on the Collateral
that rank junior to the Liens on the Collateral securing the Secured
Obligations, with such modifications thereto as the Administrative Agent may
reasonably agree.

“Latest Maturity Date” means, with respect to any incurrence, issuance,
extension or other obtaining of Indebtedness or any issuance of Equity
Interests, in each case at any date of determination, the latest maturity or
expiration date applicable to any Loan or Commitment (or applicable Class of
Loan or Commitment) outstanding hereunder as determined on the date of any such
incurrence,

 

54



--------------------------------------------------------------------------------

issuance, extension or obtaining, including the latest maturity or expiration
date of any Incremental Term Loan, any Extended Term Loan, any Incremental
Revolving Loan, any Extended Revolving Loan, any Incremental Revolving
Commitment or any Extended Revolving Commitment.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the Dollar Equivalent of the
aggregate amount of all Letters of Credit that remains available for drawing at
such time and (b) the Dollar Equivalent of the aggregate amount of all LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time. The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the International Standby Practices (ISP98), such Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn. Unless otherwise specified herein, the amount of a Letter of Credit at
any time shall be deemed to be the Dollar Equivalent of the Stated Amount of
such Letter of Credit in effect at such time; provided that with respect to any
Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the Stated Amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum Stated Amount is in
effect at such time.

“Lender Insolvency Event” means that such Lender or its Parent Company is the
subject of a proceeding under any Debtor Relief Laws, or a receiver, trustee,
conservator, intervenor or sequestrator or the like has been appointed for such
Lender or its Parent Company, or such Lender or its Parent Company has taken any
action in furtherance of or indicating its consent to or acquiescence in any
such proceeding or appointment under any Debtor Relief Laws.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Amendment or an Extended Amendment, in each case, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.

“Lending Office” means for any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit or bank guarantee issued pursuant
to this Agreement other than any such letter of credit or bank guarantee that
shall have ceased to be a “Letter of Credit” outstanding hereunder pursuant to
Section 9.05.

“Letter of Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

“Letter of Credit Sublimit” means an amount equal to $10,000,000. The Letter of
Credit Sublimit is part of and not in addition to the aggregate Revolving
Commitments.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
hypothecation, pledge, encumbrance, charge or security interest in or on such
asset and (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement or

 

55



--------------------------------------------------------------------------------

extended title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset;
provided, that in no event shall a Non-Financing Lease Obligation or an
agreement to sell be deemed to constitute a Lien.

“Limited Condition Acquisition” means any acquisition by the Borrower and/or one
or more of its Restricted Subsidiaries permitted by this Agreement whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing.

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest at the applicable rate or rates
provided in this Agreement (including interest accruing during the pendency of
any proceeding under any applicable Debtor Relief Law, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest accruing during the pendency of any proceeding under any
applicable Debtor Relief Law, regardless of whether allowed or allowable in such
proceeding) and obligations to provide cash collateral, and (iii) all other
monetary obligations of the Borrower under or pursuant to this Agreement and
each of the other Loan Documents, including obligations to pay fees, expense
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any proceeding under any applicable
Debtor Relief Law, regardless of whether allowed or allowable in such
proceeding), (b) the due and punctual payment and performance of all other
obligations of the Borrower under or pursuant to each of the Loan Documents and
(c) the due and punctual payment and performance of all the obligations of each
other Loan Party under or pursuant to the Collateral Agreement and each of the
other Loan Documents (including monetary obligations incurred during the
pendency of any proceeding under any applicable Debtor Relief Law, regardless of
whether allowed or allowable in such proceeding).

“Loan Documents” means this Agreement, the Guarantee Agreement, the Security
Documents, any Customary Intercreditor Agreement and, except for purposes of
Section 9.02, any promissory notes delivered pursuant to Section 2.09(e).

“Loan Parties” means the Borrower and the Subsidiary Loan Parties.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin Stock” has the meaning set forth in Regulation U of the Federal Reserve.

“Market Capitalization” means an amount equal to (a) the total number of issued
and outstanding shares of common Equity Interests of the Borrower on the date of
the declaration of a Restricted Payment permitted pursuant to Section 6.06(k)
multiplied by (b) the arithmetic mean of the closing prices per share of such
common Equity Interests on the principal securities exchange on which such
common Equity Interests are traded for the 30 consecutive trading days
immediately preceding the date of declaration of such Restricted Payment.

“Master Agreement” has the meaning given such term in the definition of the term
“Swap Agreement”.

“Material Adverse Effect” means any event, development or circumstance or
condition that would materially adversely affect (a) the business, operations or
the financial condition of the

 

56



--------------------------------------------------------------------------------

Borrower and its Restricted Subsidiaries, taken as a whole; (b) the ability of
the Loan Parties (taken as a whole) to fully and timely perform any of their
payment obligations under the Loan Documents; or (c) the rights and remedies
available to the Lenders or the Administrative Agent under any Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loan Document
Obligations) of any one or more of the Borrower and the Restricted Subsidiaries
in an aggregate principal amount exceeding $75,000,000. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations in
respect of any Swap Agreement at any time shall be its Swap Termination Value.

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

“MFN Exceptions” has the meaning assigned to such term in Section 2.20(c).

“MFN Protection” has the meaning assigned to such term in Section 2.20(c).

“Minimum Extension Condition” has the meaning assigned to such term in
Section 2.21(b).

“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns capital stock.

“Missouri Property” means that certain property located at Crossroads Business &
Distribution Park at the northeast corner of Highway FF and Prigmore Avenue in
the City of Joplin, County of Jasper, Missouri.

“MNPI” means any material information with respect to the Borrower or any of its
Subsidiaries or any of their respective securities for purposes of United States
federal securities laws that is not publicly available and has not been made
available to investors in the Borrower’s public securities.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgage” means a mortgage, deed of trust, security deed, hypothec, charge or
other security document granting a Lien on any Mortgaged Property to secure the
Secured Obligations (provided, that in the event any Mortgaged Property is
located in a jurisdiction which imposes mortgage, documentary, intangible taxes
or other similar mortgage taxes or recording fees, such Mortgage shall only
secure an amount not to exceed the Fair Market Value of the Mortgaged Property
as reasonably determined by Borrower). Each Mortgage shall be substantially in
form and substance reasonably satisfactory to the Administrative Agent and the
Borrower.

“Mortgage Springing Date” means the date on which financial statements are
delivered or are required to be delivered pursuant to Section 5.01(a) or (b), as
applicable, for any Test Period where the Consolidated First Lien Net Leverage
of the Borrower equals or exceeds 3.25 to 1.00 as of such Test Period.

“Mortgaged Property” means each parcel of real property and the improvements
thereon owned or leased by a Loan Party (unless such parcel is an Excluded
Asset) with respect to which a Mortgage is granted.

 

57



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Necessary Cure Amount” has the meaning assigned to such term in Section
7.02(b).

“Net Cash Proceeds” means with respect to any Prepayment Event, Incurrence of
Indebtedness, any issuance of Equity Interests or any capital contribution or
any Disposition of any Investment (including any Designated Non-Cash
Consideration):

(a) the gross cash proceeds (including payments from time to time in respect of
installment or earn-out obligations, if applicable, but only as and when
received and, with respect to any Casualty Prepayment Event, any insurance
proceeds, eminent domain awards or condemnation awards in respect of such
Casualty Prepayment Event) received by or on behalf of the Borrower or any of
the Restricted Subsidiaries in respect of such Prepayment Event, issuance of
Equity Interests, receipt of a capital contribution or Disposition of any
Investment, less

(b) the sum of:

(i) in the case of any Prepayment Event or such Disposition, the amount, if any,
of all taxes paid or estimated to be payable by any Parent Entity, the Borrower
or any of the Restricted Subsidiaries in connection with such Prepayment Event
or such Disposition (including withholding taxes imposed on the repatriation of
any such Net Cash Proceeds),

(ii) in the case of any Prepayment Event or such Disposition, the amount of any
reasonable reserve established in accordance with GAAP against any liabilities
(other than any amounts deducted pursuant to clause (i) above) (x) associated
with the assets that are the subject of such Prepayment Event or such
Disposition and (y) retained by the Borrower or any of the Restricted
Subsidiaries, including any pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction; provided that the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be Net Cash
Proceeds of such Prepayment Event or such Disposition occurring on the date of
such reduction,

(iii) in the case of any Prepayment Event or such Disposition, the amount of any
principal amount, premium or penalty, if any, interest or other amounts on any
Indebtedness secured by a Lien on the assets that are the subject of such
Prepayment Event or such Disposition to the extent that the instrument creating
or evidencing such Indebtedness requires that such Indebtedness be repaid upon
consummation of such Prepayment Event or such Disposition and such Indebtedness
is actually so repaid (other than Indebtedness outstanding under the Loan
Documents or otherwise subject to a Customary Intercreditor Agreement and any
costs associated with the unwinding of any Swap Obligations in connection with
such transaction),

(iv) in the case of any Asset Sale Prepayment Event, the amount of any proceeds
of such Asset Sale Prepayment Event that the Borrower or the applicable
Restricted Subsidiary has reinvested (or intends to reinvest), or has entered
into an Acceptable Reinvestment Commitment to reinvest, within the Reinvestment
Period, in the business of the Borrower or any of the Restricted Subsidiaries
(subject to Section 5.02); provided that:

 

58



--------------------------------------------------------------------------------

(A) the Borrower or the applicable Restricted Subsidiary shall comply with the
Collateral and Guarantee Requirement with respect to such reinvestment if
applicable;

(B) any portion of such proceeds that has not been so reinvested or made subject
to an Acceptable Reinvestment Commitment within the Reinvestment Period shall
(x) be deemed to be Net Cash Proceeds of an Asset Sale Prepayment Event
occurring on the later of (1) the last day of the Reinvestment Period and (2)
180 days after the date that the Borrower or such Restricted Subsidiary shall
have entered into an Acceptable Reinvestment Commitment and (y) be applied to
the prepayment of Term Loans in accordance with Section 2.11(b) or to the
prepayment, repurchase, defeasance, acquisition or redemption of any secured
Permitted Additional Debt or secured Credit Agreement Refinancing Indebtedness
pursuant to the corresponding provisions of the governing documentation thereof,
in any such case to the extent permitted under Section 2.11(b); and

(C) any proceeds subject to an Acceptable Reinvestment Commitment that is
(I) later canceled or terminated for any reason before such proceeds are applied
in accordance therewith or (II) not consummated (i.e., the reinvestment
contemplated by such Acceptable Reinvestment Commitment is not made) shall be
applied to the prepayment of Term Loans in accordance with Section 2.11(b) or to
the prepayment, repurchase, defeasance, acquisition or redemption of any secured
Permitted Additional Debt or secured Credit Agreement Refinancing Indebtedness
pursuant to the corresponding provisions of the governing documentation thereof,
in any such case to the extent permitted under Section 2.11(b), unless the
Borrower or the applicable Restricted Subsidiary enters into another Acceptable
Reinvestment Commitment with respect to such proceeds prior to the end of the
Reinvestment Period,

(v) in the case of any Casualty Prepayment Event, the amount of any proceeds of
such Casualty Prepayment Event (x) that the Borrower or the applicable
Restricted Subsidiary has reinvested (or intends to reinvest), or has entered
into an Acceptable Reinvestment Commitment to reinvest, within the Reinvestment
Period, in the business of the Borrower or any of the Restricted Subsidiaries
(subject to Section 5.02), including for the repair, restoration or replacement
of the asset or assets subject to such Casualty Prepayment Event, or (y) for
which the Borrower or the applicable Restricted Subsidiary has provided a
Restoration Certification prior to the end of the Reinvestment Period; provided
that:

(A) the Borrower or the applicable Restricted Subsidiary shall comply with the
Collateral and Guarantee Requirement with respect to such reinvestment if
applicable;

(B) any portion of such proceeds that has not been so reinvested or made subject
to an Acceptable Reinvestment Commitment or Restoration Certification within the
Reinvestment Period shall (x) be deemed to be Net Cash Proceeds of a Casualty
Prepayment Event occurring on the later of (1) the last day of the Reinvestment
Period and (2) 180 days after the date that the Borrower or such Restricted
Subsidiary shall have entered into an Acceptable Reinvestment Commitment or
shall have provided a Restoration Certification and (y) be

 

59



--------------------------------------------------------------------------------

applied to the prepayment of Term Loans in accordance with Section 5.2(a)(i) or
to the prepayment, repurchase, defeasance, acquisition or redemption of any
secured Permitted Additional Debt or secured Credit Agreement Refinancing
Indebtedness pursuant to the corresponding provisions of the governing
documentation thereof, in any such case to the extent permitted under Section
2.11(b); and

(C) any proceeds subject to an Acceptable Reinvestment Commitment or a
Restoration Certification that is (I) later canceled or terminated for any
reason before such proceeds are applied in accordance therewith or (II) not
consummated (i.e., the reinvestment, repair, restoration or replacement
contemplated by such Acceptable Reinvestment Commitment or Restoration
Certification, as the case may be, is not made) shall be applied to the
prepayment of Term Loans in accordance with Section 2.11(b) or to the
prepayment, repurchase, defeasance, acquisition or redemption of any secured
Permitted Additional Debt or secured Credit Agreement Refinancing Indebtedness
pursuant to the corresponding provisions of the governing documentation thereof,
in each case to the extent permitted under Section 2.11(b), unless the Borrower
or the applicable Restricted Subsidiary enters into another Acceptable
Reinvestment Commitment or provides another Restoration Certification with
respect to such proceeds prior to the end of the Reinvestment Period,

(vi) in the case of any Asset Sale Prepayment Event or Casualty Prepayment Event
by any non-wholly owned Restricted Subsidiary, the pro rata portion of the net
cash proceeds thereof (calculated without regard to this clause (vi))
attributable to minority interests and not available for distribution to or for
the account of the Borrower or a wholly owned Restricted Subsidiary as a result
thereof,

(vii) in the case of any Prepayment Event, Incurrence of Indebtedness,
Disposition, issuance of Equity Interests or receipt of a capital contribution,
the reasonable and customary fees, commissions, expenses (including attorney’s
fees, investment banking fees, survey costs, title insurance premiums and search
and recording charges, transfer taxes, deed or mortgage recording taxes and
other customary expenses and brokerage, consultant and other customary fees or
commissions), issuance costs, discounts and other costs and expenses (and, in
the case of the Incurrence of any Indebtedness the proceeds of which are
required to be used to prepay any Class of Loans and/or reduce any Class of
Commitments under this Agreement, accrued interest and premium, if any, on such
Loans and any other amounts (other than principal) required to be paid in
respect of such Loans and/or Commitments in connection with any such prepayment
and/or reduction), and payments made in order to obtain a necessary consent
required by Requirements of Law, in each case only to the extent not already
deducted in arriving at the amount referred to in clause (a) above, and

(viii) in the case of any Asset Sale Prepayment Event or Disposition, any
amounts funded into escrow established pursuant to the documents evidencing any
such Asset Sale Prepayment Event or Disposition to secure any indemnification
obligations or adjustments to the purchase price associated with any such Asset
Sale Prepayment Event or Disposition until such amounts are released to the
Borrower or a Restricted Subsidiary;

provided that (x) no net cash proceeds calculated in accordance with the
foregoing realized in a single transaction or series of relayed transactions
shall constitute Net Cash Proceeds unless such net cash

 

60



--------------------------------------------------------------------------------

proceeds shall exceed $10,000,000 and (y) no such net cash proceeds in any
calendar year shall constitute Net Cash Proceeds with respect to any applicable
Prepayment Event until the aggregate amount of all such net cash proceeds exceed
$25,000,000 (and then only with respect to the amount in excess of $25,000,000).

For purposes of calculating the amount of Net Cash Proceeds, fees, commissions
and other costs and expenses payable to the Borrower or any of its Subsidiaries
or Parent Entities shall be disregarded.

“Net Income” means, the consolidated net income (loss) of the Borrower,
determined in accordance with GAAP.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).

“Non-Debt Fund Affiliate” means any Affiliate of the Borrower (other than the
Borrower or any Restricted Subsidiary) that is not a Debt Fund Affiliate.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-Financing Lease Obligations” means a lease obligation that is not required
to be accounted for as a financing or capital lease on both the balance sheet
and the income statement for financial reporting purposes in accordance with
GAAP. For avoidance of doubt, (i) a straight-line or operating lease shall be
considered a Non-Financing Lease Obligation and (ii) if the Borrower or its
Restricted Subsidiaries enter into a Sale Leaseback with a Governmental
Authority in connection with an Industrial Revenue Bond, the associated lease
shall be deemed to be a Non-Financing Lease Obligation notwithstanding anything
to the contrary herein.

“Non-Guarantor” means any Restricted Subsidiary that is not a Loan Party or that
does not become a Loan Party in accordance with Section 5.11 (after giving
effect to any applicable grace periods or extensions of time periods included
therein to allow such Restricted Subsidiary to become a Loan Party in accordance
with the terms thereof).

“Non-Guarantor Cap” means (a) the greater of (x) $285,000,000 and (y) 100% of
Consolidated EBITDA of the Borrower for the Test Period most recently ended on
or prior to such date of Incurrence (measured as of the date such Indebtedness
is Incurred based upon the Section 5.01 Financials which have most recently been
delivered on or prior to such date) minus (b) the aggregate principal amount of
Indebtedness then outstanding Incurred by a Non-Guarantor pursuant to Sections
6.01(j), (k), (s), (u) and (v) and any Permitted Refinancing Indebtedness with
respect thereto.

“Non-Guarantor Casualty Prepayment Event” has the meaning set forth in
Section 2.11(h).

“Non-Guarantor Disposition” has the meaning set forth in Section 2.11(h).

“Not Otherwise Applied” shall mean, with reference to any Net Cash Proceeds of
any cash capital contribution, net proceeds of any non-cash capital contribution
or the Net Cash Proceeds from the sale or issuance of any Qualified Equity
Interests that is proposed to be applied to a particular use or transaction,
that such amount was not previously applied or is not simultaneously being
applied, to any other use, payment or transactions other than such particular
use, payment or transaction.

“Notice of Borrowing” means a notice of borrowing substantially in the form of
Exhibit T hereto or such other form as may be reasonably acceptable to the
Administrative Agent.

 

61



--------------------------------------------------------------------------------

“OFAC” has meaning set forth in the definition of “Embargoed Person.”

“Offered Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

“Offered Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

“Open Market Purchase” has the meaning assigned to such term in Section 9.04(g).

“Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and by-laws or other
organizational or governing documents of such Person (including any limited
liability company or operating agreement).

“Other Taxes” means all present or future recording, stamp, documentary, or
similar excise or other Taxes, charges or levies arising from any payment made
under any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document, except any such Taxes that are
imposed with respect to an assignment of a Loan or Commitment (“Assignment
Taxes”), but only to the extent such Assignment Taxes are not imposed in respect
of an assignment made at the request of the Borrower and are imposed as a result
of a present or former connection between the assignor or assignee and the
jurisdiction imposing such Tax (other than any connections arising solely from
such assignor or assignee having executed, delivered, or become a party to,
performed its obligations or received payments under, received or perfected a
security interest under, sold or assigned an interest in, engaged in any other
transaction pursuant to, and/or enforced, any Loan Documents).

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, and (b) with respect to any amount
denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in such Alternative Currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day by a branch or Affiliate of the Administrative Agent in
the applicable offshore interbank market for such Alternative Currency to major
banks in such interbank market.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Regulation Y of the Federal Reserve), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the equity interests of such Lender.

“Parent Entity” means any Person that is a direct or indirect parent company
(which may be organized as, among other things, a partnership) of the Borrower.

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(ii).

“Participating Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Participating Member State” means each state as described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit D.

 

62



--------------------------------------------------------------------------------

“Permitted Additional Debt” means

(i) secured or unsecured bonds, notes or debentures (which bonds, notes or
debentures, if secured, may be secured either by Liens on the Collateral ranking
equal in priority to Liens on the Collateral securing the Secured Obligations
(but without regard to control of remedies) or by Liens on the Collateral
ranking junior in priority to the Liens on the Collateral securing the Secured
Obligations) or

(ii) secured or unsecured loans (which loans, if secured, may be secured by
Liens on the Collateral ranking pari passu or junior in priority to the Liens on
the Collateral securing the Secured Obligations),

in each case Incurred by the Borrower or a Subsidiary Loan Party; provided that

(a) the terms of such Indebtedness or commitments do not provide for maturity or
any scheduled amortization or mandatory repayment, mandatory redemption,
mandatory commitment reduction, mandatory offer to purchase or sinking fund
obligation prior to the Latest Maturity Date, other than, subject (except, in
the case of any such Indebtedness or commitments that constitute, or are
intended to constitute, other First Lien Obligations) to the prior repayment or
prepayment of, or the prior offer to repay or prepay (and to the extent such
offer is accepted, the prior repayment or prepayment of) the Secured Obligations
hereunder (other than Secured Swap Obligations under any Swap Agreement, Secured
Cash Management Obligations under Cash Management Agreements or contingent
indemnification obligations and other contingent obligations not then due and
payable), customary prepayments, commitment reductions, repurchases,
redemptions, defeasances, acquisitions or satisfactions and discharges, or
offers to prepay, reduce, redeem, repurchase, defease, acquire or satisfy and
discharge upon, a change of control, asset sale event or casualty, eminent
domain or condemnation event, or on account of the accumulation of excess cash
flow (in the case of loans or commitments), AHYDO Catch-Up Payments and
customary acceleration rights upon an event of default; provided that the
foregoing requirements of this clause (a) shall not apply to the extent such
Indebtedness or commitments constitute a customary bridge facility, so long as
the long-term Indebtedness into which any such customary bridge facility is to
be converted or exchanged satisfies the requirements of this clause (a) and such
conversion or exchange is subject only to conditions customary for similar
conversions or exchanges, provided, further, that any such Indebtedness that is
a First Lien Obligation may participate on a pro rata basis or less than pro
rata basis (but not, except in the case of any Refinancing of such Indebtedness,
on a greater than a pro rata basis) in any mandatory prepayments with the Term
Loans hereunder,

(b) except for any of the following that are applicable only to periods
following the Latest Maturity Date, the covenants, events of default, Subsidiary
guarantees and other terms for such Indebtedness or commitments (excluding, for
the avoidance of doubt, interest rates (including through fixed interest rates),
interest rate margins, rate floors, fees, maturity, funding discounts, original
issue discounts and redemption or prepayment terms and premiums), when taken as
a whole, are determined by the Borrower to not be materially more restrictive on
the Borrower and its Restricted Subsidiaries than the terms of this Agreement,
when taken as a whole (other than covenants, events of default, subsidiary
guarantors and other terms that are applicable after the Latest Maturity Date or
added for the benefit of all Secured Parties, including, if the documentation
governing such Indebtedness or commitments contains any Previously Absent
Financial Maintenance Covenant or Tighter Financial Maintenance Covenant, the
Administrative Agent shall have been given prompt written notice thereof and
this Agreement shall have been amended to include such Previously Absent
Financial Maintenance Covenant or Tighter Financial Maintenance Covenant for the
benefit of each Facility (provided, however, that, if (x) the documentation
governing the Permitted Additional Debt that includes a Previously Absent
Financial Maintenance

 

63



--------------------------------------------------------------------------------

Covenant or Tighter Financial Maintenance Covenant consists of a revolving
credit facility (whether or not the documentation therefor includes any other
facilities) and (y) such Previously Absent Financial Maintenance Covenant or
Tighter Financial Maintenance Covenant is a “springing” financial maintenance
covenant for the benefit of such revolving credit facility or a covenant only
applicable to, or for the benefit of, a revolving credit facility, then this
Agreement shall be amended to include such Previously Absent Financial
Maintenance Covenant or Tighter Financial Maintenance Covenant only for the
benefit of each revolving credit facility hereunder (and not for the benefit of
any term loan facility hereunder) and such Indebtedness or commitments shall not
be deemed “more restrictive” solely as a result of such Previously Absent
Financial Maintenance Covenant benefiting only such revolving credit
facilities); provided that a certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agent at least five Business Days prior
to the Incurrence of such Indebtedness or the providing of such commitments,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or commitments or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such five Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees)),

(c) if such Indebtedness is senior subordinated or subordinated Indebtedness,
the terms of such Indebtedness provide for customary “high yield” subordination
of such Indebtedness to the Secured Obligations,

(d) any Permitted Additional Debt may not be guaranteed by any subsidiaries of
the Borrower that do not guarantee the Secured Obligations,

(e) any secured Permitted Additional Debt Incurred may not be secured by any
assets that do not secure the Secured Obligations and shall be subject to an
applicable Customary Intercreditor Agreement and

(f) any Permitted Additional Debt in the form of loans secured by Liens on the
Collateral having a priority ranking equal to the priority of the Liens on the
Collateral securing the Secured Obligations (but without regard to control of
remedies) shall be subject to the MFN Protection set forth in Section 2.20(c)
(but subject to the MFN Exceptions to such MFN Protection) as if such Permitted
Additional Debt were an Incremental Term Loan.

“Permitted Additional Debt Documents” means any document or instrument
(including any guarantee, security agreement or mortgage and which may include
any or all of the Loan Documents) issued or executed and delivered with respect
to any Permitted Additional Debt by any Loan Party.

“Permitted Additional Debt Obligations” means, if any secured Permitted
Additional Debt has been Incurred by or provided to any Loan Party and is
outstanding, the collective reference to (a) the due and punctual payment of
(i) the principal of and premium, if any, and interest at the applicable rate
provided in the applicable Permitted Additional Debt Documents (including
interest accruing during the pendency of any proceeding under any applicable
Debtor Relief Law, regardless of whether allowed or allowable in such
proceeding) on any such Permitted Additional Debt, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment, redemption
or otherwise and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
proceeding under any applicable Debtor Relief Law, regardless of whether allowed
or allowable in such proceeding), of the Borrower or any other Loan Party to any
of the Permitted Additional Debt

 

64



--------------------------------------------------------------------------------

Secured Parties under the applicable Permitted Additional Debt Documents and
(b) the due and punctual performance of all covenants, agreements, obligations
and liabilities of the Borrower or any Loan Party under or pursuant to
applicable Permitted Additional Debt Documents.

“Permitted Additional Debt Secured Parties” means the holders from time to time
of the secured Permitted Additional Debt Obligations (and any representative on
their behalf).

“Permitted Business Acquisition” means any Acquisition by the Borrower or any of
the Restricted Subsidiaries, so long as (a) such Acquisition and all
transactions related thereto shall be consummated in all material respects in
accordance with all Requirements of Law, (b) if such Acquisition involves the
acquisition of Equity Interests of a Person that upon such Acquisition would
become a Subsidiary, such Acquisition shall result in the issuer of such Equity
Interests becoming a Restricted Subsidiary and, to the extent required by the
Collateral and Guarantee Requirement, a Subsidiary Loan Party, (c) to the extent
set forth in the definition of the term “Collateral and Guarantee Requirement”
and within the time frames set forth in Section 5.10, such Acquisition shall
result in the Administrative Agent, for the benefit of the Secured Parties,
being granted a security interest in any Equity Interests or any assets so
acquired and (d) subject to Section 1.10, both immediately prior to and after
giving pro forma effect to such Acquisition, no Event of Default under either
Section 7.01(a), 7.01(b), 7.01(h) or 7.01(i) shall have occurred and be
continuing.

“Permitted Business Acquisition Consideration” means in connection with any
Permitted Business Acquisition, the aggregate amount (as valued at the Fair
Market Value of such Permitted Business Acquisition at the time such Permitted
Business Acquisition is made) of, without duplication: (a) the purchase
consideration paid or payable in cash for such Permitted Business Acquisition,
whether payable at or prior to the consummation of such Permitted Business
Acquisition or deferred for payment at any future time, whether or not any such
future payment is subject to the occurrence of any contingency, and including
any and all payments representing the purchase price and any assumptions of
Indebtedness and/or Guarantee, “earn-outs” and other agreements to make any
payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any Person or business and (b) the aggregate amount of
Indebtedness incurred, issued, obtained or assumed in connection with such
Permitted Business Acquisition; provided, in each case, that any such future
payment that is subject to a contingency shall be considered Permitted Business
Acquisition Consideration only to the extent of the reserve, if any, required
under GAAP (as determined at the time of the consummation of such Permitted
Business Acquisition) to be established in respect thereof by the Borrower or
its Restricted Subsidiaries.

“Permitted Cure Securities” means Qualified Equity Interests of the Borrower in
the form of common equity or in such other form as is reasonably acceptable to
the Administrative Agent, in each case, issued pursuant to Section 7.02.

“Permitted Encumbrances” shall mean:

(a) Liens for taxes, assessments or other governmental charges or claims that
are not yet overdue by more than sixty days or more, or if more than sixty days
overdue either (i) that are being diligently contested in good faith and by
appropriate proceedings for which appropriate reserves have been established in
accordance with GAAP or the equivalent accounting principles in the relevant
local jurisdiction or (ii) with respect to which the failure to make payment
could not reasonably be expected to have a Material Adverse Effect;

(b) Liens in respect of property or assets of the Borrower or any of its
Restricted Subsidiaries imposed by Requirements of Law, such as landlord’s,
carriers’, warehousemen’s,

 

65



--------------------------------------------------------------------------------

repairmen’s, construction contractors’ and mechanics’ Liens, supplier of
materials, architects’ and other similar Liens, in each case so long as such
Liens arise in the ordinary course of business or consistent with past practice
and secure amounts not overdue for a period of more than sixty days or, if more
than sixty days overdue either (i) no action has been taken to enforce such
Lien, (ii) such amount is being diligently contested in good faith by
appropriate proceedings for which appropriate reserves have been established in
accordance with GAAP or the equivalent accounting principles in the relevant
local jurisdiction or (iii) with respect to which the failure to make payment
could not reasonably be expected to have a Material Adverse Effect;

(c) Liens arising from judgments, awards, attachments or decrees for the payment
of money in circumstances not constituting an Event of Default under Section
7.01(j);

(d) Liens incurred or pledges or deposits (i) made in connection with the
Federal Employers Liability Act or any other workers’ compensation, unemployment
insurance, employers’ health tax and other types of social security or similar
legislation, (ii) securing insurance premiums, other liabilities (including in
respect of reimbursement and indemnified obligations) to insurance carriers
under insurance or self-insurance arrangements (including in respect of
deductibles, co-payment, co-insurance, self-insurance retention amounts and
premiums and adjustments thereof), (iii) securing the performance of tenders,
public or statutory obligations, surety, stay, indemnity, warranty release,
customs and appeal bonds, bids, licenses, leases (other than Financing Lease
Obligations), contracts (including government contracts and trade contracts
(other than for Indebtedness)), performance, performance and completion,
completion and return-of-money bonds or guarantees, government contracts,
financial assurances and completion obligations and other similar obligations,
(iv) securing contested taxes or import duties or the payment of rent,
(v) securing letters of credit, bank guarantees or similar items issued or
posted to support the payment of or for the benefit of items in the foregoing
clauses (i), (ii), (iii) and (iv) above, in each case incurred in the ordinary
course of business or consistent with past practice;

(e) ground leases, leases or subleases, licenses or sublicenses in respect of
Real Property on which locations and/or facilities owned or leased by the
Borrower or any of its Restricted Subsidiaries are located;

(f) easements or reservations of, or rights of others for, rights-of-way,
licenses, special assessments, survey exceptions, restrictions (including zoning
restrictions), minor title defects, servitudes, drains, sewers, exceptions or
irregularities in title, encroachments, protrusions and other similar charges,
electric lines, telegraph and telephone lines and other similar purposes, or
encumbrances or restrictions on the use of Real Property, which in each case do
not and could not reasonably be expected to have a Material Adverse Effect and
that were not incurred in connection with and do not secure any Indebtedness,
and any exception on any title policies issued for the benefit of the Borrower
and its Restricted Subsidiaries;

(g) any (i) Lien or interest or title of a lessor, sublessor, licensor or
sublicensor or secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s
interest under any lease, sublease, license or sublicense permitted by this
Agreement (other than in respect of a Financing Lease Obligation), (ii) landlord
Liens permitted by the terms of any lease, (iii) restriction or encumbrance that
the interest or title of any such lessor, sublessor, licensor or a sublicensor
may be subject (including ground lease) or (iv) subordination of the interest of
the lessee, sublessee, licensee or sublicensee under such lease or license to
any restriction or encumbrance referred to in the preceding clause (iii);

(h) Liens in favor of customs and revenue authorities arising as a matter of
Requirements of Law to secure payment of customs duties in connection with the
importation of goods or to secure the performance of leases of Real Property;

 

66



--------------------------------------------------------------------------------

(i) Liens on goods or inventory or proceeds thereof the purchase, shipment or
storage price of which is financed by a documentary letter of credit or bankers’
acceptance issued or created for the account of the Borrower or any of its
Restricted Subsidiaries; provided that such Lien secures only the obligations of
the Borrower or such Restricted Subsidiaries in respect of such letter of credit
or bankers’ acceptance to the extent permitted under Section 6.01;

(j) licenses, sublicenses and cross-licenses of Intellectual Property granted in
the ordinary course of business or consistent with past practice;

(k) Liens arising from precautionary UCC (or equivalent statute) financing
statement, other applicable personal property or movable property security
registry financing statements or similar filings made in respect of
Non-Financing Lease Obligations, consignment arrangements or bailee arrangements
entered into by the Borrower or any of its Restricted Subsidiaries;

(l) any zoning, building or similar law or right reserved to, or vested in, any
Governmental Authority to control or regulate the use of any Real Property or
any structure thereon that does not and could not reasonably be expected to have
a Material Adverse Effect;

(m) (i) leases, licenses, subleases or sublicenses (including of Intellectual
Property) granted to others in the ordinary course of business that do not and
could not reasonably be expected to have a Material Adverse Effect or (ii) the
rights reserved or vested in any Person (including any Governmental Authority)
by the terms of any lease, license, franchise, grant or permit held by the
Borrower or any of the Restricted Subsidiaries or by a statutory provision, to
terminate any such lease, license, franchise, grant or permit, or to require
annual or periodic payments as a condition to the continuance thereof;

(n) Liens given to a public utility or any municipality or Governmental
Authority when required by such utility or other authority in connection with
the ordinary conduct of the business of the Borrower or any Restricted
Subsidiary; provided that such Liens do not and could not reasonably be expected
to have a Material Adverse Effect;

(o) servicing agreements, development agreements, site plan agreements,
subdivision agreements and other agreements with Governmental Authorities
pertaining to the use or development of any of the Real Property of the Borrower
or any Restricted Subsidiary, including, without limitation, any obligations to
deliver letters of credit and other security as required so long as the same do
not and could not reasonably be expected to have a Material Adverse Effect;

(p) undetermined or inchoate Liens, rights of distress and charges incidental to
current operations that have not at such time been filed or exercised, or which
relate to obligations not due or payable or if due, the validity of such Liens
are being contested in good faith by appropriate actions diligently conducted,
if adequate reserves with respect thereto are maintained on the books of such
Person in accordance with GAAP;

(q) reservations, limitations, provisos and conditions expressed in any original
grant from any Governmental Authority or other grant of real or immovable
property or interests therein;

(r) Liens consisting of royalties payable with respect to any asset, right or
property of the Borrower or its Subsidiaries;

(s) statutory Liens incurred or pledges or deposits made in favor of a
Governmental Authority to secure the performance of obligations of the Borrower
or any of its Subsidiaries under

 

67



--------------------------------------------------------------------------------

Environmental Laws to which the Borrower or any of its Subsidiaries or any
assets of the Borrower or any of its Subsidiaries is subject, in each case
incurred or made in the ordinary course of business or consistent with past
practice;

(t) all rights of expropriation, access or use or other similar right conferred
by or reserved by any federal, state or municipal Governmental Authority;

(u) the right reserved to, or vested in, any Governmental Authority by any
statutory provision or by the terms of any lease, license, franchise, grant or
permit of the Borrower or any Restricted Subsidiary, to terminate any such
lease, license, franchise, grant or permit, or to require annual or other
payments as a condition to the continuance thereof;

(v) Liens arising from Cash Equivalents described in clause (i) of the
definition of the term “Cash Equivalents”; and

(w) with respect to any Foreign Subsidiary, other Liens and privileges arising
mandatorily by any Requirements of Law.

“Permitted Equal Priority Refinancing Debt” mean any secured Indebtedness
Incurred by the Borrower and/or the guarantors in the form of one or more series
of senior secured notes, bonds or debentures; provided that

(a) such Indebtedness is secured by Liens on all or a portion of the Collateral
on an equal priority basis with the Liens on the Collateral securing the Secured
Obligations (but without regard to the control of remedies) and is not secured
by any property or assets of the Borrower or any Restricted Subsidiary other
than the Collateral,

(b) such Indebtedness satisfies the applicable requirements set forth in the
provisos to the definition of “Credit Agreement Refinancing Indebtedness”,

(c) such Indebtedness is not at any time guaranteed by any Subsidiaries of the
Borrower other than Subsidiaries that are guarantors and

(d) the holders of such Indebtedness (or their representative) and collateral
agent shall become parties to a Customary Intercreditor Agreement providing that
the Liens on the Collateral securing such obligations shall rank equal in
priority to the Liens on the Collateral securing the Secured Obligations (but
without regard to the control of remedies).

“Permitted Holder” means (i) the Controlling Shareholder, (ii) William W. Bishop
and his Immediate Family Members, (iii) the executors and administrators of the
estate of any such individual referred to in the foregoing clause (ii) hereof
and (iv) any trust for the benefit of any such individual referred to in the
foregoing clause (ii).

“Permitted Investment” has the meaning assigned to such term in Section 6.05.

“Permitted Junior Priority Refinancing Debt” means secured Indebtedness Incurred
by the Borrower and/or any guarantor in the form of one or more series of junior
lien secured notes, bonds or debentures or junior lien secured loans; provided
that

(a) such Indebtedness is secured by Liens on all or a portion of the Collateral
on a junior priority basis to the Liens on the Collateral securing the Secured
Obligations and any other First Lien Obligations and is not secured by any
property or assets of the Borrower or any Restricted Subsidiary other than the
Collateral,

 

68



--------------------------------------------------------------------------------

(b) such Indebtedness satisfies the applicable requirements set forth in the
provisos in the definition of “Credit Agreement Refinancing Indebtedness”
(provided that such Indebtedness may be secured by a Lien on the Collateral that
ranks junior in priority to the Liens on the Collateral securing the Secured
Obligations and any other First Lien Obligations, notwithstanding any provision
to the contrary contained in the definition of “Credit Agreement Refinancing
Indebtedness”),

(c) the holders of such Indebtedness (or their representative) and the
collateral agent shall become parties to a Customary Intercreditor Agreement
providing that the Liens on the Collateral securing such obligations shall rank
junior in priority to the Liens on the Collateral securing the Secured
Obligations, and

(d) such Indebtedness is not at any time guaranteed by any Subsidiaries of the
Borrower other than Subsidiaries that are guarantors.

“Permitted Refinancing Indebtedness” means, with respect to any Indebtedness
(the “Refinanced Indebtedness”), any Indebtedness Incurred in exchange for or as
a replacement of (including by entering into alternative financing arrangements
in respect of such exchange or replacement (in whole or in part), by adding or
replacing lenders, creditors, agents, borrowers and/or guarantors, or, after the
original instrument giving rise to such Indebtedness has been terminated, by
entering into any credit agreement, loan agreement, note purchase agreement,
indenture or other agreement), or the net proceeds of which are to be used for
the purpose of modifying, extending, refinancing, renewing, replacing,
redeeming, repurchasing, defeasing, acquiring, amending, supplementing,
restructuring, repaying, prepaying, retiring, extinguishing or refunding
(collectively to “Refinance” or a “Refinancing” or “Refinanced”), such
Refinanced Indebtedness (or previous refinancing thereof constituting Permitted
Refinancing Indebtedness); provided that

(A) the principal amount (or accreted value, if applicable) of any such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Refinanced Indebtedness outstanding
immediately prior to the consummation of such Refinancing except by an amount
equal to the unpaid accrued interest, dividends and premium (including tender
premiums), if any, thereon plus defeasance costs, underwriting discounts and
other amounts paid and fees and expenses (including OID, closing payments,
upfront fees and similar fees) incurred in connection with such Refinancing plus
an amount equal to any existing commitment unutilized and letters of credit
undrawn thereunder,

(B) subject to Section 1.11(g), any Loan Party that was not a direct or
contingent obligor with respect to such Refinanced Indebtedness shall not become
a direct or contingent obligor with respect to such Permitted Refinancing
Indebtedness,

(C) such Permitted Refinancing Indebtedness shall have a final maturity date
equal to or later than the final maturity date of, and shall have a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Refinanced Indebtedness; provided that the foregoing
requirements of this clause (C) shall not apply to the extent such Indebtedness
constitutes a customary bridge facility, so long as the long-term Indebtedness
into which any such customary bridge facility is to be converted or exchanged
satisfies the requirements of this clause (C) and such conversion or exchange is
subject only to conditions customary for similar conversions or exchanges;

 

69



--------------------------------------------------------------------------------

(D) subject to Section 1.11(g), to the extent such Refinanced Indebtedness is
subordinated in right of payment to the Obligations, such Permitted Refinancing
Indebtedness is subordinated in right of payment to the Obligations on terms in
all material respects at least as favorable, taken as a whole, to the Lenders
(as determined in good faith by the Borrower) as those contained in the
documentation governing the Refinanced Indebtedness (except, for the avoidance
of doubt, to the extent permitted by dollar for dollar usage of any other basket
set forth in Section 6.01);

(E) subject to Section 1.11(g), (1) if such Refinanced Indebtedness is secured
by any Collateral on a pari passu basis to the Secured Obligations, the
Permitted Refinancing Indebtedness shall be secured on a pari passu or junior
lien basis to the Secured Obligations or unsecured, (2) if such Refinanced
Indebtedness is secured by any Collateral on a junior basis to the Obligations,
the Permitted Refinancing Indebtedness shall be secured on a junior lien basis
to the Secured Obligations or unsecured and (3) if such Refinanced Indebtedness
is unsecured, the Permitted Refinancing Indebtedness shall be unsecured (except,
for the avoidance of doubt, in the case of each of clauses (1), (2) and (3), to
the extent of any dollar for dollar usage of any other basket set forth in
Section 6.01),

(F) subject to Section 1.11(g), if such Permitted Refinancing Indebtedness is
secured, it may only be secured by such collateral (or replacement collateral of
the same or similar type) that secured the Refinanced Indebtedness (except, for
the avoidance of doubt, to the extent of any dollar for dollar usage of any
other basket set forth in Section 6.01),

(G) if such Permitted Refinancing Indebtedness is subject to an intercreditor
agreement and is secured by any Collateral, a Senior Representative validly
acting on behalf of holders of such Permitted Refinancing Indebtedness shall
become party to such intercreditor agreement; and

(H) except for any of the following that are only applicable to periods after
the Latest Maturity Date, the terms and conditions contained in the
documentation governing such Permitted Refinancing Indebtedness, taken as a
whole, are determined by the Borrower to not be materially more restrictive on
the obligor or obligors of such Indebtedness than the terms and conditions
contained in the documentation governing such Refinanced Indebtedness being
Refinanced (including, if applicable, as to collateral priority and
subordination, but excluding as to interest rates (including through fixed
exchange rates), interest rate margins, rate floors, fees, maturity, funding
discounts, original issue discount and redemption or prepayment terms and
premiums) (provided that, if the documentation governing such Permitted
Refinancing Indebtedness contains a Previously Absent Financial Maintenance
Covenant or Tighter Financial Maintenance Covenant, the Administrative Agent
shall have been given prompt written notice thereof and this Agreement shall be
amended to include such Previously Absent Financial Maintenance Covenant or
Tighter Financial Maintenance Covenant for the benefit of such Facility
(provided, however, that if (x) the documentation governing the Permitted
Refinancing Indebtedness that includes a Previously Absent Financial Maintenance
Covenant or Tighter Financial Maintenance Covenant consists of a revolving
credit facility (whether or not the documentation therefor includes any other
facilities) and (y) such Previously Absent Financial Maintenance Covenant or
Tighter Financial Maintenance Covenant is a “springing” financial maintenance
covenant for the benefit of such revolving credit facility or covenant only
applicable to, or for the benefit of, a revolving credit facility, the
Previously Absent Financial Maintenance Covenant or Tighter Financial
Maintenance Covenant shall only be included in this Agreement for the benefit of
each Revolving Facility hereunder (and not for the benefit of any term loan
facility hereunder) and such Permitted Refinancing Indebtedness shall not be
deemed “more restrictive” solely as a result of such Previously Absent Financial
Maintenance Covenant or Tighter Financial Maintenance Covenant benefiting only
such Revolving Facilities)); provided, that a certificate of Responsible Officer
of the Borrower delivered to the Administrative Agent at least five Business
Days prior to the Incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation

 

70



--------------------------------------------------------------------------------

relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement in clause (H) shall
be conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees).

“Permitted Term Loan A Indebtedness” means Indebtedness consisting of Term Loans
(x) with (a) a weighted average scheduled amortization or mandatory repayment,
mandatory redemption, mandatory offer to purchase or sinking fund obligation not
in excess of 10.0% per annum of the initial aggregate principal amount of such
Indebtedness and (b) a maturity date of not less than five years from the date
of Incurrence of such Indebtedness or (y) on such other terms as the
Administrative Agent may agree in its sole discretion.

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness Incurred by
the Borrower and/or the guarantors in the form of one or more series of senior,
senior subordinated or subordinated unsecured notes, bonds, debentures or loans;
provided that (a) such Indebtedness satisfies the applicable requirements set
forth in the provisos in the definition of “Credit Agreement Refinancing
Indebtedness” and (b) such Indebtedness is not at any time guaranteed by any
Subsidiaries of the Borrower other than Subsidiaries that are guarantors.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned to such term in Section 5.01.

“Pledged Collateral” has the meaning assigned to such term in the Collateral
Agreement.

“Pounds Sterling” and “£” means freely transferable lawful money of the United
Kingdom (expressed in Pounds Sterling).

“Preferred Equity Interests” mean any Equity Interests with preferential rights
of payment of dividends or upon liquidation, dissolution, or winding up.

“Prepayment Event” means any Asset Sale Prepayment Event, Casualty Prepayment
Event or Debt Incurrence Prepayment Event.

“Prepayment Percentage” has the meaning assigned to such term in Section
2.11(b).

“Present Fair Saleable Value” means the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets (both
tangible and intangible) of the applicable Person and its subsidiaries taken as
a whole are sold on a going-concern basis with reasonable promptness in an
arm’s-length transaction under present conditions for the sale of comparable
business enterprises insofar as such conditions can be reasonably evaluated.

 

71



--------------------------------------------------------------------------------

“Previously Absent Financial Maintenance Covenant” means, at any time (x) any
financial maintenance covenant that is not included in this Agreement at such
time and (y) any financial maintenance covenant that is included in this
Agreement at such time but with covenant levels in this Agreement that are less
restrictive (as reasonably determined by the Borrower) on the Borrower and the
Restricted Subsidiaries.

“Prime Rate” means the rate publicly announced from time to time by the
Administrative Agent as its “prime rate.” The Prime Rate is based upon various
factors including the Administrative Agent’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by the Administrative Agent shall take effect
at the opening of business on the day specified in the public announcement of
such change.

“Pro Forma Entity” means any Acquired Entity or Business, any Sold Entity or
Business, any Converted Restricted Subsidiary or any Converted Unrestricted
Subsidiary.

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

“Public Lender” has the meaning assigned to such term in Section 5.01.

“Purchasing Borrower Party” mean the Borrower or any Restricted Subsidiary that
becomes a Transferee pursuant to Section 9.04(f).

“Qualified Equity Interests” means with respect to the Equity Interests of any
Person, any Equity Interests other than Disqualified Equity Interests of such
Person.

“Qualified Proceeds” means assets that are used or useful in, or Equity
Interests of any Person engaged in, a similar business; provided that the Fair
Market Value of any such assets or Equity Interests shall be determined by the
Borrower in good faith.

“Qualifying Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

“Rating Agency” shall mean Moody’s and S&P or if Moody’s or S&P or both shall
not make a rating on the Initial Term Loans and/or the Borrower and/or any other
Person, instrument or security publicly available, a nationally recognized
statistical rating agency or agencies, as the case may be, selected by the
Borrower which shall be substituted for Moody’s or S&P or both, as the case may
be.

“Real Property” means, collectively, all right, title and interest in and to any
and all parcels of or interests in real property owned or leased by any person,
together with, in each case, all easements, hereditaments and appurtenances
relating thereto, all improvements and appurtenant fixtures and equipment, all
general intangibles and contract rights and other property and rights incidental
to the ownership thereof.

“Redemption Notice” has the meaning set forth in Section 6.07(a).

“Reference Rate” means, on any day, an interest rate per annum equal to the rate
per annum determined by the Administrative Agent at approximately 11:00 a.m.
(London time) on such day by reference to ICE Benchmark Administration Limited’s
“LIBOR” rate (or by reference to the rates provided by any Person that take over
the administration of such rate if ICE Benchmark Administration Limited is no
longer making a “LIBOR” rate available) for deposits in Dollars (as set forth on
the Bloomberg screen displaying such “LIBOR” rate (or, in the event such rate
does not appear on a

 

72



--------------------------------------------------------------------------------

Bloomberg page or screen, on any successor or substitute page or screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time, in each case as selected by the
Administrative Agent)) for a period equal to three-months.

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Refunding Equity Interests” has the meaning set forth in Section 6.06(a).

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

“Regulation T” has the meaning set forth in Regulation T of the Federal Reserve.

“Regulation U” has the meaning set forth in Regulation U of the Federal Reserve.

“Regulation X” has the meaning set forth in Regulation X of the Federal Reserve.

“Reinvestment Period” means, with respect to any Asset Sale Prepayment Event or
Casualty Prepayment Event, the day which is fifteen months after the receipt of
cash proceeds by the Borrower or any Restricted Subsidiary from such Asset Sale
Prepayment Event or Casualty Prepayment Event.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and
controlling persons of such Person and of each of such Person’s Affiliates and
permitted successors and assigns.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the Environment (including ambient air, indoor air, surface water,
groundwater, land surface or subsurface strata) and including within, from or
into any building, or any structure, facility or fixture.

“Repricing Transaction” shall mean (a) the Incurrence by the Borrower of any
term loans (including, without limitation, any new or additional term loans
under this Agreement, whether Incurred directly or by way of the conversion of
Initial Term Loans into a new Class of replacement term loans under this
Agreement) that is broadly marketed or syndicated to banks, financial
institutions and/or other institutional lenders or investors in financings
similar to the Initial Term Loan Facility provided for in this Agreement
(i) having an Effective Yield for the respective Type of such Indebtedness that
is less than the Effective Yield for the Initial Term Loans of the respective
equivalent Type, but excluding Indebtedness Incurred in connection with a Change
in Control (or transaction that if consummated would constitute a Change in
Control) or Transformative Acquisition and (ii) the proceeds of which are used
to prepay (or, in the case of a conversion, deemed to prepay or replace), in
whole or in part, outstanding principal of Initial Term Loans or (b) any
effective reduction in the Effective Yield for the Initial Term Loans (e.g., by
way of amendment, waiver or otherwise), except for a reduction in connection
with a Change in Control (or transaction that if consummated would constitute a
Change in Control) or Transformative Acquisition and, in the case of any
transaction under either clause (a) or clause (b) above, the primary purpose of
which is to lower the Effective Yield on the Initial Term Loans. Any
determination by the Administrative Agent with respect to whether a Repricing
Transaction shall have occurred shall be conclusive and binding on all Lenders
holding the Initial Term Loans.

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments (other than Swingline Commitments) representing
more than 50% of the

 

73



--------------------------------------------------------------------------------

aggregate Revolving Exposures, outstanding Term Loans and unused Commitments
(other than Swingline Commitments) at such time; provided that to the extent set
forth in Section 9.02, (a) the Revolving Exposures, Term Loans and unused
Commitments of the Borrower and (b) whenever there are one or more Defaulting
Lenders, the total outstanding Term Loans and Revolving Exposures of, and the
unused Commitments of, each Defaulting Lender shall in each case be excluded for
purposes of making a determination of Required Lenders. Solely for purposes of
this definition, Revolving Exposures shall be deemed to include all Extended
Revolving Loans of all Classes, all Incremental Revolving Loans of all Classes
and any swingline loans or letter of credit exposure, in each case then
outstanding under the related Commitments.

“Required Percentage” means, with respect to each Excess Cash Flow Period, 50%;
provided that if the Consolidated First Lien Gross Leverage Ratio at the end of
any Excess Cash Flow Period, is (i) less than or equal to 3.50 to 1.00 but
greater than 3.00 to 1.00, the Required Percentage shall be 25% or (ii) less
than or equal to 3.00 to 1.00, the Required Percentage shall be 0%.

“Required Reimbursement Date” has the meaning assigned to such term in Section
2.05(f).

“Required Revolving Lenders” means, at any time, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the aggregate Revolving Exposures and the unused aggregate Revolving
Commitments at such time; provided that to the extent set forth in Section 9.02,
(a) the Revolving Exposures and unused Revolving Commitments of the Borrower and
(b) whenever there are one or more Defaulting Lenders, the total outstanding
Revolving Exposures of, and the unused Revolving Commitments of, each Defaulting
Lender shall in each case be excluded for purposes of making a determination of
the Required Revolving Lenders.

“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer” means the chief executive officer, chief accounting
officer, chief operating officer, president, vice president, chief financial
officer, treasurer or assistant treasurer, or other similar officer, manager or
a director of a Loan Party and with respect to certain limited liability
companies or partnerships that do not have officers, any director, manager, sole
member, managing member or general partner thereof, and as to any document
delivered on the Effective Date or thereafter pursuant to paragraph (a)(i) of
the definition of the term “Collateral and Guarantee Requirement,” any secretary
or assistant secretary of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Investments” means any Investment other than a Permitted Investment.

“Restricted Payment” has the meaning assigned to such term in Section 6.06.

“Restricted Payment Amount” means, at any time, the greater of (x) $95,000,000
and (y) 33% of Consolidated EBITDA of the Borrower for the Test Period most
recently ended (measured as of such date) based upon the Section 5.01 Financials
most recently delivered on or prior to such date, minus the sum of

 

74



--------------------------------------------------------------------------------

(a) the amount utilized by the Borrower or any Restricted Subsidiary to make
Restricted Payments in reliance on Section 6.06(f)(iv),

(b) the amount utilized by the Borrower or any Restricted Subsidiary to prepay,
repurchase, redeem or otherwise defease or make similar payments in respect of
Junior Financing prior to its stated maturity made by the Borrower or any
Restricted Subsidiary in reliance Section 6.07(a)(iii)(D),

(c) the amount utilized by the Borrower or any Restricted Subsidiary to incur
Indebtedness pursuant to Section 6.01(w) and

(d) the amount utilized by the Borrower or any Restricted Subsidiary to make
Investments pursuant to Section 6.05(k).

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.

“Return” means, with respect to any Investment, any dividend, distribution,
interest, fee, premium, return of capital, repayment of principal, income,
profit (from a Disposition or otherwise) and any other similar amount received
or realized in respect thereof.

“Revaluation Date” means, with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount) (iii) each date of any payment by an Issuing Bank under
any Letter of Credit denominated in an Alternative Currency and (iv) such
additional dates as are set forth in this Agreement.

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments in accordance with the
terms of this Agreement.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08, (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to an Assignment and Assumption or
pursuant to an Incremental Revolving Commitment Increase and (c) established
pursuant to an Incremental Amendment or Extension Amendment. The initial amount
of each Lender’s Revolving Commitment is set forth on Schedule 2.01. The initial
aggregate amount of the Lenders’ Revolving Commitments on the Effective Date is
$120,000,000.

“Revolving Commitment Fee” has the meaning assigned to such term in
Section 2.12(a).

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of the Dollar Equivalent of the outstanding principal amount of such
Revolving Lender’s Revolving Loans and its LC Exposure and Swingline Exposure at
such time.

“Revolving Facility” means the Initial Revolving Facility and any other
Revolving Commitments.

 

75



--------------------------------------------------------------------------------

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

“Revolving Loans” means Loans made pursuant to clause (b) of Section 2.01.

“Revolving Maturity Date” means (a) with respect to the Revolving Commitments
established as of the Effective Date, May 25, 2022; provided that, if such date
is not a Business Day, the “Revolving Maturity Date” will be the next Business
Day immediately following such date and (b) with respect to each Class of
Incremental Revolving Commitments or Extended Revolving Commitments, the
revolving termination date set forth in the applicable Incremental Amendment or
Extension Amendment.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

“Sale Leaseback” l mean any transaction or series of related transactions
pursuant to which the Borrower or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or Disposed of.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable Issuing Bank to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“Sanctions” has the meaning assigned to such term in the definition of the term
Embargoed Person.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Section 5.01 Financials” means the financial statements delivered, or required
to be delivered, pursuant to Section 5.01(a) or 5.01(b).

“Secured Cash Management Obligations” means the due and punctual payment and
performance of all obligations of the Borrower and the Restricted Subsidiaries
(unless otherwise elected by the Borrower, or any Restricted Subsidiary, as
applicable) in respect of any Cash Management Services provided to the Borrower
or any Restricted Subsidiary (whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor)) that are
(a) owed to the Administrative Agent or any of its Affiliates, (b) owed on the
Effective Date to a Person that is a Lender or an Affiliate of a Lender as of
the Effective Date (or who becomes a Lender or an Affiliate of a Lender within
30 days of the Effective Date) or (c) owed to a Person that is a Lender or an
Affiliate of a Lender at the time such obligations are incurred or shall become
a Lender or an Affiliate of a Lender after it has incurred such obligations.
Secured Cash Management Obligations shall in no event include any Excluded Swap
Obligations.

“Secured Obligations” means (a) the Loan Document Obligations, (b) the Secured
Cash Management Obligations and (c) the Secured Swap Obligations. Secured
Obligations shall in no event include any Excluded Swap Obligations.

 

76



--------------------------------------------------------------------------------

“Secured Parties” means (a) each Lender, (b) each Issuing Bank, (c) the
Administrative Agent, (d) each Person to whom any Secured Cash Management
Obligations are owed, (e) each counterparty to any Swap Agreement the
obligations under which constitute Secured Swap Obligations, (f) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document and (g) the permitted successors and assigns of each of
the foregoing.

“Secured Swap Obligations” means the due and punctual payment and performance of
all obligations of the Borrower and the Restricted Subsidiaries (unless
otherwise elected by the Borrower, or any Restricted Subsidiary, as applicable)
under each Swap Agreement that (a) is with a counterparty that is the
Administrative Agent or any of its Affiliates, (b) is in effect on the Effective
Date with a counterparty that is a Lender or an Affiliate of a Lender as of the
Effective Date (or who becomes a Lender or an Affiliate of a Lender within 30
days of the Effective Date) or (c) is entered into after the Effective Date with
any counterparty that is a Lender or an Affiliate of a Lender at the time such
Swap Agreement is entered into or shall become a Lender or an Affiliate of a
Lender after it has entered into such agreement. Secured Swap Obligations shall
in no event include any Excluded Swap Obligations.

“Security Documents” means the Collateral Agreement, each Mortgage and each
other security agreement, pledge agreement or other agreement or document
executed and delivered pursuant to the Collateral and Guarantee Requirement,
Section 5.10, 5.11 or 5.14 to secure any of the Secured Obligations.

“Senior Representative” means, with respect to any series of Indebtedness, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Significant Subsidiary” means, at any date of determination,

(a) any Restricted Subsidiary whose total assets (when combined with the assets
of such Restricted Subsidiary’s Subsidiaries after eliminating intercompany
obligations) at the last day of the most recent Test Period ended on or prior to
such date of determination were equal to or greater than 15.0% of the
Consolidated Total Assets of the Borrower and the Restricted Subsidiaries at
such date,

(b) any Restricted Subsidiary whose gross revenues (when combined with the gross
revenues of such Restricted Subsidiary’s Subsidiaries after eliminating
intercompany obligations) for such Test Period were equal to or greater than
15.0% of the consolidated gross revenues of the Borrower and the Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP or

(c) each other Restricted Subsidiary that, when such Restricted Subsidiary’s
total assets or gross revenues (when combined with the total assets or gross
revenues of such Restricted Subsidiary’s Subsidiaries after eliminating
intercompany obligations) are aggregated with each other Restricted Subsidiary
(when combined with the total assets or gross revenues of such Restricted
Subsidiary’s Subsidiaries after eliminating intercompany obligations) that is
the subject of an Event of Default described in clauses (h) or (i) of
Section 7.01 would constitute a “Significant Subsidiary” under clause (a) or (b)
above.

“Sold Entity or Business” shall have the meaning set forth in the definition of
the term “Consolidated EBITDA.”

“Solicited Discount Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

 

77



--------------------------------------------------------------------------------

“Solicited Discounted Prepayment Amount” has the meaning assigned to such term
in Section 2.11(a)(ii)(D).

“Solicited Discounted Prepayment Notice” means a written notice of a Borrower
Solicitation of Discounted Prepayment Offers made pursuant to
Section 2.11(a)(ii)(D) substantially in the form of Exhibit M.

“Solicited Discounted Prepayment Offer” means the written offer by each Term
Lender, substantially in the form of Exhibit N, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(D).

“Solvent” and “Solvency” means, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis on the Effective Date, that (a) each of the
Fair Value and the Present Fair Saleable Value of the assets of a Person and its
Subsidiaries taken as a whole exceed their Stated Liabilities and Identified
Contingent Liabilities; and (b) such Person and its Subsidiaries taken as a
whole do not have Unreasonably Small Capital; and (c) such Person and its
Subsidiaries taken as a whole can pay their Stated Liabilities and Identified
Contingent Liabilities as they mature. Defined terms used in the foregoing
definition shall have the meanings set forth in the solvency certificate
delivered on the Effective Date pursuant to Section 4.01(g).

“Special Purpose Subsidiary” means any (a) not-for-profit Subsidiary,
(b) captive insurance company or (c) any other Subsidiary formed for a specific
bona fide purpose not including substantive business operations and that does
not own any material assets, in each case, that has been designated as a
“Special Purpose Subsidiary” by the Borrower.

“Specified Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

“Specified Discount Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

“Specified Discount Prepayment Notice” means a written notice of the Borrower of
a Discounted Term Loan Prepayment made pursuant to Section 2.11(a)(ii)(B)
substantially in the form of Exhibit I.

“Specified Discount Prepayment Response” means the written response by each Term
Lender, substantially in the form of Exhibit J, to a Specified Discount
Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(B).

“Specified Discount Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

“Specified Restructuring” means any restructuring or other strategic initiative
(including cost saving initiative) of the Borrower or any of its Restricted
Subsidiaries after the Effective Date and not in the ordinary course and
described in reasonable detail in a certificate of a Responsible Officer
delivered by the Borrower to the Administrative Agent.

 

78



--------------------------------------------------------------------------------

“Specified Transaction” means , with respect to any period, any Acquisition or
similar Investment, sale, transfer or other Disposition of assets or property,
Incurrence, Refinancing, prepayment, redemption, repurchase, defeasance,
acquisition similar payment, extinguishment, retirement or repayment of
Indebtedness, Restricted Payment, Subsidiary designation, Incremental Term Loan,
provision of Incremental Revolving Commitment Increases, provision of
Incremental Revolving Commitments, creation of Extended Term Loans or Extended
Revolving Commitments or other event that by the terms of the Loan Documents
requires pro forma compliance with a test or covenant hereunder or requires such
test or covenant to be calculated on a pro forma basis.

“Specified Voluntary Prepayment” means any prepayment of Term Loans (and, to the
extent the Revolving Commitments or Incremental Revolving Commitments are
permanently reduced in a corresponding amount pursuant to Section 2.08,
Revolving Loans or Incremental Revolving Loans) made pursuant to
Section 2.11(a)(i), excluding any such prepayment funded with the proceeds of
issuances of Equity Interests or Indebtedness (other than revolving
Indebtedness).

“Spot Rate” means on any day, with respect to any currency, the rate at which
such currency may be exchanged into another currency, which shall be the
Historical Exchange Rate on the immediately prior day as determined by OANDA
Corporation and made available on its website at
http://www.oanda.com/convert/fxhistory; provided that the Administrative Agent
or an Issuing Bank may obtain such spot rate from another financial institution
designated by the Administrative Agent or such Issuing Bank if at the time of
any such determination, for any reason, no such rate is being quoted; provided
further that an Issuing Bank may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.

“Stated Amount” of any Letter of Credit mean, unless otherwise specified herein,
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving pro forma effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

“Submitted Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Submitted Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any corporation more than 50% of whose stock of any class or classes having
by the terms thereof ordinary voting power to elect a majority of the directors
of such corporation (irrespective of whether or not at the time stock of any
class or classes of such corporation shall have or might have voting power by
reason of the happening of any contingency) is at the time owned by such Person
directly or indirectly through subsidiaries and (b) any limited liability
company, partnership, association, joint venture or other entity in which such
Person directly or indirectly through subsidiaries has more than a 50% equity
interest at the time.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Loan Party” means each Subsidiary of the Borrower that is a party to
a Guarantee Agreement.

“Successor Borrower” has the meaning assigned to such term in Section 6.03(a).

 

79



--------------------------------------------------------------------------------

“Survey” means a survey of any Mortgaged Property (and all improvements thereon)
which is (a) (i) prepared by a surveyor or engineer licensed to perform surveys
in the jurisdiction where such Mortgaged Property is located, (ii) dated (or
redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days (or such earlier
period as the Administrative Agent may agree) prior to such date of delivery, or
after the grant or effectiveness of any such easement, right of way or other
interest in the Mortgaged Property, (iii) certified by the surveyor (in a manner
reasonably acceptable to the Administrative Agent) to the Administrative Agent
and the title insurance company, (iv) complying in all respects with the minimum
detail requirements of the American Land Title Association as such requirements
are in effect on the date of preparation of such survey and (v) sufficient for
the title insurance company to remove all standard survey exceptions from the
title insurance policy (or commitment) relating to such Mortgaged Property and
issue the standard survey-related endorsements.

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” has the meaning assigned to such term in the definition of
“Excluded Swap Obligation.”

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans up to an aggregate principal amount not to exceed $5,000,000.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the aggregate
Swingline Exposure at such time.

 

80



--------------------------------------------------------------------------------

“Swingline Lender” means (a) Citibank, N.A., in its capacity as a lender of
Swingline Loans hereunder and (b) each Revolving Lender that shall have become a
Swingline Lender hereunder as provided in Section 2.04(d) (other than any Person
that shall have ceased to be a Swingline Lender as provided in Section 2.04(e)),
each in its capacity as a lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Syndication Agent” means JPMorgan Chase Bank, N.A., in its capacity as
syndication agent.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
charges or withholdings imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Term Commitment” means an Initial Term Commitment, an Incremental Term Loan
Commitment or an Extended Term Loan Commitment, as the context may require.

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

“Term Loan Maturity Date” means (a) with respect to the Initial Term Loans, the
Initial Term Maturity Date and (b) with respect to each Class of Incremental
Term Loans and Extended Term Loans, the maturity date set forth in the
applicable Incremental Amendment or Extension Amendment.

“Term Loans” means Initial Term Loans, Extended Term Loans and Incremental Term
Loans, as the context may require.

“Test Period” means, at any date of determination, the period of four
consecutive fiscal quarters of the Borrower then last ended for which financial
statements have been delivered or were required to have been delivered pursuant
to Section 5.01(a) or
5.01(b) or, prior to the first such requirement, the four quarter period ended
March 31, 2017. A Test Period may be designated by reference to the last day
thereof (i.e. the March 31, 2017 Test Period refers to the period of four
consecutive fiscal quarters of the Borrower ended March 31, 2017), and a Test
Period shall be deemed to end on the last day thereof.

“Tighter Financial Maintenance Covenant” means, at any time any financial
maintenance covenant that is included in this Agreement at such time but with
covenant levels in this Agreement that are more restrictive (as reasonably
determined by the Borrower) on the Borrower and the Restricted Subsidiaries.

“Title Insurance Springing Date” mean the date on which financial statements are
delivered or are required to be delivered pursuant to Section 5.01(a) or (b), as
applicable, for any Test Period where the Consolidated First Lien Net Leverage
of the Borrower equals or exceeds 3.75 to 1.00 as of such Test Period.

“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Controlling Shareholder, the Borrower, any of their Subsidiaries or any of
their Affiliates in connection with the Transactions and the transactions
contemplated hereby and thereby.

 

81



--------------------------------------------------------------------------------

“Transactions” means, collectively, (a) the consummation of the transactions
contemplated by this Agreement, (b) the Financing Transactions and (c) the
payment of the Transaction Costs.

“Transformative Acquisition” means any acquisition by the Borrower and the
guarantors that either (a) is not permitted by the terms of this Agreement
immediately prior to the consummation of such acquisition or (b) if permitted by
the terms of this Agreement immediately prior to the consummation of such
acquisition, would not provide the Borrower and the guarantors with adequate
flexibility under this Agreement for the continuation or expansion of their
combined operations following such consummation, as determined by the Borrower
acting in good faith.

“Treasury Equity Interests” has the meaning set forth in Section 6.06(a).

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate or the Alternate Base Rate.

“Uniform Commercial Code” means the Uniform Commercial Code as from time to time
in effect in the State of New York, except as context may otherwise require.

“Unrestricted Cash” means, as of any date of determination, cash or Cash
Equivalents of the Borrower or any of its Restricted Subsidiaries on such date
that would not appear as “restricted” on a consolidated balance sheet of the
Borrower or any of its Restricted Subsidiaries.

“Unrestricted Subsidiary” means any Subsidiary designated by the Borrower as an
Unrestricted Subsidiary pursuant to Section 5.13 subsequent to the Effective
Date.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(e)(ii)(C).

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

“Voting Stock” means, with respect to any Person, shares of such Person’s Equity
Interests having the right to vote for the election of the members of the Board
of Directors of such Person under ordinary circumstances.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Wholly Owned Restricted Subsidiary” means a Restricted Subsidiary that is a
Wholly Owned Subsidiary of the Borrower.

“Wholly Owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals to the extent

 

82



--------------------------------------------------------------------------------

required by applicable Requirements of Law) are, as of such date, owned,
controlled or held by such Person or one or more Wholly Owned Subsidiaries of
such Person or by such Person and one or more Wholly Owned Subsidiaries of such
Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Power” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by
Class and Type (e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Loan Borrowing”) or by
Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan Borrowing”).

SECTION 1.03. Terms Generally. With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(c) The term “including” is by way of example and not limitation.

(d) Section, Exhibit and Schedule references are to the Loan Document in which
such reference appears.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(g) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(h) Any reference to any Person shall be constructed to include such Person’s
successors or assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all of the functions thereof.

 

83



--------------------------------------------------------------------------------

(i) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

(j) The word “will” shall be construed to have the same meaning as the word
“shall.”

(k) The words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing its historical financial statements,
except as otherwise specifically prescribed herein; provided, however, that if
the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any Accounting
Change occurring after the Effective Date on the operation of such provision (or
if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such Accounting Change, then
such provision shall be interpreted as if such Accounting Change had not
occurred until such notice shall have been withdrawn or such provision amended
in accordance herewith.

(b) Where reference is made to “the Borrower and its Restricted Subsidiaries, on
a consolidated basis” or similar language, such consolidation shall not include
any Subsidiaries of the Borrower other than Restricted Subsidiaries.

(c) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under the Financial Accounting Standards Board’s
Accounting Standards Codification No. 825-Financial Instruments, or any
successor thereto (including pursuant to the Accounting Standards Codification),
to value any Indebtedness of the Borrower or any Subsidiary at “fair value” as
defined therein.

(d) For the avoidance of doubt, notwithstanding any classification under GAAP of
any Person or business in respect of which a definitive agreement for the
Disposition thereof has been entered into as discontinued operations, the Net
Income of such Person or business shall not be excluded from the calculation of
Net Income until such Disposition shall have been consummated.

SECTION 1.05. Currency Translation.

(a) The Administrative Agent or the applicable Issuing Bank, as applicable,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating the Dollar Equivalent of Letters of Credit and other outstanding
amounts hereunder denominated in Alternative Currencies. Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.

(b) Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount.

 

84



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, for purposes of any determination under
Article V, Article VI (other than the Financial Covenant) or Article VII or any
determination under any other provision of this Agreement requiring the use of a
current exchange rate, all amounts incurred, outstanding or proposed to be
incurred or outstanding in currencies other than Dollars shall be translated
into Dollars at the Spot Rate then in effect on the date of such determination;
provided, however, that (x) for purposes of determining compliance with Article
VI or Article VII with respect to the amount of any Indebtedness, Lien,
Investment, Disposition or Restricted Payment or payment under Section 6.07 in a
currency other than Dollars, no Default or Event of Default shall be deemed to
have occurred solely as a result of changes in rates of exchange occurring after
the time such Indebtedness, Lien or Investment is incurred or Disposition or
Restricted Payment or payment under Section 6.07 is made, (y) for purposes of
determining compliance with any Dollar-denominated restriction on the incurrence
of Indebtedness, if such Indebtedness is incurred (and, if applicable,
associated Lien granted) to Refinance other Indebtedness denominated in a
foreign currency, and such Refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such Refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such Refinanced Indebtedness (and, if applicable,
associated Lien granted) does not exceed the principal amount of such
Indebtedness being Refinanced and (z) for the avoidance of doubt, the foregoing
provisions of this Section 1.05 shall otherwise apply to such Sections,
including with respect to determining whether any Indebtedness, Lien or
Investment may be incurred or Disposition or Restricted Payment or payment under
Section 6.07 made at any time under such Sections. For purposes of the Financial
Covenant, amounts in currencies other than Dollars shall be translated into
Dollars at the applicable exchange rates used in preparing the most recently
delivered financial statements pursuant to Sections 5.01(a) or (b).

(d) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify with
the Borrower’s consent (such consent not to be unreasonably withheld) to
appropriately reflect a change in currency of any country and any relevant
market conventions or practices relating to such change in currency.

SECTION 1.06. Additional Alternative Currencies.

(a) The Borrower may from time to time request that Letters of Credit be issued
in a currency other than Dollars; provided that such requested currency is a
lawful currency that is readily available and freely transferable and
convertible into Dollars. Such request shall be subject to the approval of the
Administrative Agent and the applicable Issuing Bank.

(b) Any such request shall be made to the Administrative Agent not later than
12:00 noon, 20 Business Days prior to the date of the desired Letter of Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and the applicable Issuing Bank in their sole discretion). The
Administrative Agent shall promptly notify each Issuing Bank in the case of any
such request. Each Issuing Bank shall notify the Administrative Agent, not later
than 12:00 noon, ten Business Days after receipt of such request whether it
consents, in its sole discretion, to the issuance of Letters of Credit in such
requested currency.

(c) Any failure by an Issuing Bank to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such Issuing Bank to permit Letters of Credit to be issued in such requested
currency. If the Administrative Agent and an Issuing Bank consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so

 

85



--------------------------------------------------------------------------------

notify the Borrower and such currency shall thereupon be deemed for all purposes
to be an Alternative Currency hereunder for purposes of any Letter of Credit
issuances by such Issuing Banks. If the Administrative Agent shall fail to
obtain consent to any request for an additional currency under this
Section 1.06, the Administrative Agent shall promptly so notify the Borrower.

SECTION 1.07. Rounding. Any financial ratios required to be maintained or
complied with by the Borrower pursuant to this Agreement (or required to be
satisfied in order for a specific action to be permitted under this Agreement)
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

SECTION 1.08. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to New York City time (daylight or standard, as
applicable).

SECTION 1.09. Timing of Payment or Performance. Unless otherwise specified
(including pursuant to Section 2.18), when the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment or performance shall extend to the immediately succeeding Business Day.

SECTION 1.10. Limited Condition Acquisitions.

(a) In connection with any action being taken in connection with a Limited
Condition Acquisition, for purposes of determining compliance with any provision
of this Agreement that requires that no Default, Event of Default or specified
Event of Default, as applicable, has occurred, is continuing or would result
from any such action, as applicable, such condition shall, at the option of the
Borrower, be deemed satisfied, so long as no Default, Event of Default or
specified Event of Default, as applicable, exists on the date on which the
definitive acquisition agreements for such Limited Condition Acquisition are
entered. For the avoidance of doubt, if the Borrower has exercised its option
under the first sentence of this clause (a), and any Default, Event of Default
or specified Event of Default occurs following the date on which the definitive
acquisition agreements for the applicable Limited Condition Acquisition were
entered into and prior to or on the date of the consummation of such Limited
Condition Acquisition, any such Default, Event of Default or specified Event of
Default shall be deemed to not have occurred or be continuing for purposes of
determining whether any action being taken in connection with such Limited
Condition Acquisition is permitted hereunder.

(b) In connection with any action being taken in connection with a Limited
Condition Acquisition, for purposes of:

(i) determining compliance with any provision of this Agreement which requires
the calculation of the Consolidated First Lien Gross Leverage Ratio, the
Consolidated Secured Gross Leverage Ratio, the Consolidated Total Gross Leverage
Ratio, the Consolidated First Lien Net Leverage Ratio or the Interest Coverage
Ratio; or

(ii) testing baskets set forth in this Agreement (including baskets measured as
a percentage of Consolidated Total Assets or Consolidated EBITDA);

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Acquisition, an “LCA
Election”), the date of determination of whether any such action is permitted
hereunder shall be deemed to be the date on which the definitive acquisition
agreements for such Limited Condition Acquisition are entered into (the “LCA
Test Date”), and if, after

 

86



--------------------------------------------------------------------------------

giving pro forma effect to the Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
Incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the Test Period most recently ended on or prior to
the applicable LCA Test Date, the Borrower could have taken such action on the
relevant LCA Test Date in compliance with such ratio or basket, such ratio or
basket shall be deemed to have been complied with. For the avoidance of doubt,
if the Borrower has made an LCA Election and any of the ratios or baskets for
which compliance was determined or tested as of the LCA Test Date are exceeded
as a result of fluctuations in any such ratio or basket, including due to
fluctuations in Consolidated EBITDA or Consolidated Total Assets of the Borrower
or the Person subject to such Limited Condition Acquisition, on or prior to the
date of consummation of the relevant transaction or action, such baskets or
ratios will not be deemed to have been exceeded as a result of such
fluctuations. If the Borrower has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
test with respect to the Incurrence of Indebtedness or Liens, or the making of
distributions or Restricted Payments, Investments, payments pursuant to
Section 6.07, Dispositions, mergers, Dispositions of all or substantially all of
the assets of the Borrower or the designation of an Unrestricted Subsidiary on
or following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the definitive
agreement for such Limited Condition Acquisition is terminated or expires
without consummation of such Limited Condition Acquisition, any such ratio or
test shall be calculated on a pro forma basis assuming such Limited Condition
Acquisition and other transactions in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) have been
consummated.

SECTION 1.11. Pro Forma and Other Calculations.

(a) Notwithstanding anything to the contrary herein, financial ratios and tests
(including measurements of Consolidated Total Assets or Consolidated EBITDA),
including the Interest Coverage Ratio, Consolidated First Lien Gross Leverage
Ratio, Consolidated First Lien Net Leverage Ratio, Consolidated Secured Gross
Leverage Ratio and Consolidated Total Gross Leverage Ratio shall be calculated
in the manner prescribed by this Section 1.11; provided that, notwithstanding
anything to the contrary in clauses (b), (c), (d) or (e) of this Section 1.11,
when calculating the Consolidated First Lien Gross Leverage Ratio for purposes
of (i) the definition of “Applicable Rate,” and (ii) Section 2.11, the events
described in this Section 1.11 that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect; provided, however,
that for purposes of any determination under Section 2.11(b), Consolidated First
Lien Gross Debt and Consolidated First Lien Net Debt, as applicable, shall be
determined after giving pro forma effect to any voluntary prepayments of Term
Loans made pursuant to Section 2.11(a) after the end of the Borrower’s most
recently ended full fiscal year and prior to the date of the applicable payment
to be made pursuant to such Section 2.11(b) assuming such prepayments had been
made on the last day of such fiscal year. In addition, whenever a financial
ratio or test is to be calculated on a pro forma basis or requires pro forma
compliance, the reference to “Test Period” for purposes of calculating such
financial ratio or test shall be deemed to be a reference to, and shall be based
on, the most recently ended Test Period for which Section 5.01 Financials have
been delivered. For purposes of calculating Interest Coverage Ratio,
Consolidated First Lien Gross Leverage ratio, Consolidated Secured Gross
Leverage Ratio and Consolidated Total Gross Leverage Ratio in connection with an
Incurrence of Indebtedness for purposes of Section 2.20 and Sections 6.01(j),
(k), (s) and (u), all commitments with respect to such Indebtedness so Incurred
shall be deemed fully drawn with respect to such Indebtedness Incurred in
reliance upon such ratios (but not, for the avoidance of doubt, with respect to
any Indebtedness Incurred prior to such applicable Incurrence).

(b) For purposes of calculating any financial ratio or test (including
Consolidated Total Assets or Consolidated EBITDA), Specified Transactions (with
any Incurrence or Refinancing of any Indebtedness in connection therewith to be
subject to clause (d) of this Section 1.11) that have been

 

87



--------------------------------------------------------------------------------

made (i) during the applicable Test Period or (ii) subsequent to such Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made shall be calculated on a pro forma basis assuming that
all such Specified Transactions (and any increase or decrease in Consolidated
EBITDA and the component financial definitions used therein attributable to any
Specified Transaction) had occurred on the first day of the applicable Test
Period (or, in the case of Consolidated Total Assets or “unrestricted” cash and
Cash Equivalents, on the last day of the applicable Test Period). If, since the
beginning of any applicable Test Period, any Person that subsequently became a
Restricted Subsidiary or was merged, amalgamated or consolidated with or into
the Borrower or any Restricted Subsidiary since the beginning of such Test
Period shall have made any Specified Transaction that would have required
adjustment pursuant to this Section 1.11, then such financial ratio or test
(including Consolidated Total Assets and Consolidated EBITDA) shall be
calculated to give pro forma effect thereto in accordance with this
Section 1.11.

(c) Whenever pro forma effect or a determination of pro forma compliance is to
be given to a Specified Transaction or a Specified Restructuring, the pro forma
calculations shall be made in good faith by a Responsible Officer of the
Borrower and may include, for the avoidance of doubt, the amount of “run rate”
cost savings, operating expense reductions and cost synergies and other
synergies projected by the Borrower in good faith to result from or relating to
any Specified Transaction (including the Transactions) or Specified
Restructuring that is being given pro forma effect or for which a determination
of pro forma compliance is being made that have been realized or are expected to
be realized and for which the actions necessary to realize such cost savings,
operating expense reductions, cost synergies or other synergies have been taken,
have been committed to be taken, with respect to which substantial steps have
been taken or which are expected to be taken (in the good faith determination of
the Borrower) (calculated on a pro forma basis as though such cost savings,
operating expense reductions, cost synergies and other synergies had been
realized on the first day of such period and as if such cost savings, operating
expense reductions, cost synergies and other synergies were realized during the
entirety of such period and “run rate” means the full recurring benefit for a
period that is associated with any action taken, any action committed to be
taken, any action with respect to which substantial steps have been taken or any
action that is expected to be taken net of the amount of actual benefits
realized during such period from such actions, and any such adjustments shall be
included in the initial pro forma calculations of such financial ratios or tests
and during any subsequent Test Period in which the effects thereof are expected
to be realized) relating to such Specified Transaction or Specified Transaction,
and any such adjustments included in the initial pro forma calculations shall
continue to apply to subsequent calculations of such financial ratios or tests,
including during any subsequent test periods in which the effects thereof are
expected to be realizable; provided that (A) such amounts are reasonably
identifiable in the good faith judgment of the Borrower, (B) such actions are
taken, such actions are committed to be taken, substantial steps with respect to
such action have been taken or such actions are expected to be taken no later
than eight fiscal quarters after the date of consummation of such Specified
Transaction or the date of initiation of such Specified Restructuring (provided
that with respect to any Specified Restructuring, such applicable period shall
commence on the earlier of the date such Specified Restructuring is initiated
and the date such Specified Restructuring is approved by the Board of Directors
and shall be extended to end on the later of last day of such eight fiscal
quarter period or the last date of the eighth full fiscal quarter period
immediately following the date on which such Specified Restructuring is
initiated) and (C) no amounts shall be added to the extent duplicative of any
amounts that are otherwise added back in computing Consolidated EBITDA (or any
other components thereof), whether through a pro forma adjustment or otherwise,
with respect to such period.

(d) In the event that the Borrower or any Restricted Subsidiary Incurs
(including by assumption or guarantee) or Refinances (including by redemption,
repurchase, repayment, retirement or extinguishment) any Indebtedness, in each
case included in the calculations of any financial ratio or test, (i) during the
applicable Test Period or (ii) subsequent to the end of the applicable Test
Period and prior

 

88



--------------------------------------------------------------------------------

to or simultaneously with the event for which the calculation of any such ratio
is made, then such financial ratio or test shall be calculated giving pro forma
effect to such Incurrence or Refinancing of Indebtedness (including pro forma
effect to the application of the net proceeds therefrom), in each case to the
extent required, as if the same had occurred on the last day of the applicable
Test Period (except in the case of the Interest Coverage Ratio (or similar
ratio), in which case such Incurrence or Refinancing of Indebtedness will be
given effect, as if the same had occurred on the first day of the applicable
Test Period); provided that, with respect to any Incurrence of Indebtedness
permitted by the provisions of this Agreement in reliance on the pro forma
calculation of the Interest Coverage Ratio, Consolidated First Lien Gross
Leverage Ratio, Consolidated First Lien Net Leverage Ratio, Consolidated Secured
Gross Leverage Ratio and/or Consolidated Total Gross Leverage Ratio, as
applicable, shall not give pro forma effect to any Indebtedness being Incurred
(or expected to be Incurred) substantially simultaneously or contemporaneously
with the Incurrence of any such Indebtedness in reliance on any “basket” set
forth in this Agreement (including the Incremental Base Amount, any “baskets”
measured as a percentage of Consolidated Total Assets or Consolidated EBITDA)
including any Borrowing under any Revolving Facility or, except to the extent
expressly required to be calculated otherwise in Section 2.20 or Section
6.01(j), (k), (s) or (u), any revolving or delayed draw facility.

(e) Whenever pro forma effect is to be given to a pro forma event, the pro forma
calculations shall be made in good faith by a Responsible Officer of the
Borrower. If any Indebtedness bears a floating rate of interest and is being
given pro forma effect, the interest on such Indebtedness shall be calculated as
if the rate in effect on the date of the event for which the calculation of the
Interest Coverage Ratio is made had been the applicable rate for the entire
period (taking into account any interest Swap Agreements applicable to such
Indebtedness). To the extent interest expense generated by Swap Obligations that
have been terminated is included in Consolidated Interest Expense prior to the
date of the event for which the calculation of the Interest Coverage Ratio is
being made, Consolidated Interest Expense shall be adjusted to exclude such
expense. Interest on a Financing Lease Obligation shall be deemed to accrue at
an interest rate reasonably determined by a Responsible Officer of the Borrower
to be the rate of interest implicit in such Financing Lease Obligation in
accordance with GAAP. Interest on Indebtedness that may optionally be determined
at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be determined to have
been based upon the rate actually chosen, or if none, then based upon such
optional rate chosen as the Borrower or applicable Restricted Subsidiary may
designate. For purposes of making the computations referred to above, interest
on any Indebtedness under a revolving credit facility computed on a pro forma
basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period or, if lower, the maximum commitments
under such revolving credit facility as of the date of the event for which the
calculation of the Interest Coverage Ratio is being made, except as set forth in
Section 1.11(d).

(f) Any such pro forma calculation may include, without limitation, (1) all
adjustments of the type described in
clause (a)(viii) of the definition of “Consolidated EBITDA” to the extent such
adjustments, without duplication, continue to be applicable to such Test Period,
and (2) adjustments calculated in accordance with Regulation S-X under the
Securities Act.

(g) For purposes of determining compliance with Article VI hereof, in the event
that an item of Indebtedness, a Lien, a Disposition, an Investment, a Restricted
Payment, or a transaction limited by Section 6.07 meets the criteria of more
than one of the categories of exceptions described in each applicable Section of
such Article VI, the Borrower shall, in its sole discretion, classify and
reclassify or later divide, classify or reclassify all or a portion of such item
of Indebtedness (or any portion thereof and including as between the Incremental
Base Amount and the Incremental Ratio Debt Amount), Lien, Disposition,
Investment, Restricted Payment, or a transaction limited by Section 6.07 in a
manner that complies with the applicable Section of Article VI and will only be
required to include the amount and type of such Indebtedness, Lien, Disposition,
Investment, Restricted Payment, or transaction

 

89



--------------------------------------------------------------------------------

limited by Section 6.07 in one or more of the above clauses; provided that all
Indebtedness outstanding under the Loan Documents and any Credit Agreement
Refinancing Indebtedness Incurred to Refinance (in whole or in part) such
Indebtedness will be deemed to have been Incurred in reliance only on the
exception set forth in Section 6.01(a) (but without limiting the right of the
Borrower to classify and reclassify, or later divide, classify or reclassify,
Indebtedness incurred under Section 2.20 or Section 6.01(u) as between the
Incremental Base Amount and the Incremental Ratio Debt Amount). The accrual of
interest, the accretion of accreted value and the payment of interest in the
form of additional Indebtedness shall not be deemed to be an Incurrence of
Indebtedness for purposes of Section 6.01.

ARTICLE II.

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
(a) each Initial Term Lender agrees to make a loan (an “Initial Term Loan”) to
the Borrower on the Effective Date denominated in Dollars in a principal amount
not exceeding its Initial Term Commitment and (b) each Revolving Lender agrees
to make Revolving Loans to the Borrower denominated in Dollars from time to time
during the Revolving Availability Period in an aggregate principal amount which
will not result in such Lender’s Revolving Exposure exceeding such Lender’s
Revolving Commitment or the aggregate Revolving Exposures exceeding the
aggregate Revolving Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans. Amounts repaid or prepaid in respect of Term Loans may
not be reborrowed.

SECTION 2.02. Loans and Borrowings.

(a) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class.

(b) Subject to Section 2.14, each Revolving Loan Borrowing and Term Loan
Borrowing shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Borrower may request in accordance herewith; provided that all Borrowings made
on the Effective Date must be made as ABR Borrowings unless the Borrower shall
have given the notice required for a Eurocurrency Borrowing under Section 2.03
and provided an indemnity letter extending the benefits of Section 2.16 to
Lenders in respect of such Borrowings. Each Swingline Loan shall be an ABR Loan.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum; provided that a
Eurocurrency Borrowing that results from a continuation of an outstanding
Eurocurrency Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum. Each Swingline Loan
shall be in an amount that is an integral multiple of the Borrowing Multiple and
not less than the Borrowing Minimum. Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of twelve Eurocurrency Borrowings outstanding.
Notwithstanding anything to the contrary herein, an ABR Revolving Loan Borrowing
or a Swingline Loan may be in an aggregate amount equal to the entire unused
balance of the aggregate Revolving Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(f).

 

90



--------------------------------------------------------------------------------

SECTION 2.03. Requests for Borrowings. To request a Revolving Loan Borrowing or
Term Loan Borrowing, the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurocurrency Borrowing, not later than
12:00 noon, New York City time, three Business Days before the date of the
proposed Borrowing (or, in the case of any Eurocurrency Borrowing to be made on
the Effective Date, such shorter period of time as may be agreed to by the
Administrative Agent) or (b) in the case of an ABR Borrowing, not later than
12:00 noon, New York City time, on the Business Day of such proposed Borrowing;
provided that any such notice of such ABR Revolving Loan Borrowing to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(f) may
be given not later than 1:00 p.m., New York City time, on the date of the
proposed Borrowing. Each such telephonic Notice of Borrowing shall, only in the
case of Revolving Loan Borrowings, be irrevocable and shall be confirmed
promptly by hand delivery, email of a “pdf” or facsimile to the Administrative
Agent of a written Notice of Borrowing signed by the Borrower. Each such
telephonic and written Notice of Borrowing shall specify the following
information:

(i) whether the requested Borrowing is to be a Borrowing of Revolving Loans, a
Borrowing of Term Loans or a Borrowing of any other Class (specifying the
Class thereof);

(ii) the aggregate amount of such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06, or, in the
case of any ABR Revolving Loan Borrowing or Swingline Loan requested to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(f), the
identity of the Issuing Bank that made such LC Disbursement.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Notice of Borrowing in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

SECTION 2.04. Swingline Loans.

(a) Subject to the terms and conditions set forth herein (including
Section 2.22), in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Revolving Availability Period denominated
in Dollars, in an aggregate principal amount at any time outstanding that will
not result in (i) subject to Section 9.04(b)(ii), the outstanding Swingline
Loans of the Swingline Lender exceeding its Swingline Commitment or (ii) the
aggregate Revolving Exposures exceeding the aggregate Revolving Commitments;
provided that the Swingline Lender shall not be required to make a Swingline

 

91



--------------------------------------------------------------------------------

Loan to refinance an outstanding Swingline Loan. Any such Swingline Loans will
reduce availability under the Revolving Commitments on a dollar-for-dollar
basis. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent and the Swingline Lender of such request by telephone (confirmed in
writing), not later than 2:00 p.m., New York City time on the day of such
proposed Swingline Loan. Each such notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day), the amount of the requested
Swingline Loan and (x) if the funds are not to be credited to a general deposit
account of the Borrower maintained with the Swingline Lender because the
Borrower is unable to maintain a general deposit account with the Swingline
Lender under applicable Requirements of Law, the location and number of the
Borrower’s account to which funds are to be disbursed, which shall comply with
Section 2.06, or (y) in the case of any ABR Revolving Loan Borrowing or
Swingline Loan requested to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f), the identity of the Issuing Bank that made such LC
Disbursement. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the
Borrower’s account maintained with the Swingline Lender or to such other account
as may be specified in accordance with clause (x) above (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f), by remittance to the applicable Issuing Bank) by
3:00 p.m., New York City time, on the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 1:00 p.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Swingline Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or any reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of Same Day Funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (with references to 12:00
noon, New York City time, in such Section being deemed to be references to
3:00 p.m., New York City time) (and Section 2.06 shall apply, mutatis mutandis,
to the payment obligations of the Revolving Lenders pursuant to this paragraph),
and the Administrative Agent shall promptly remit to the Swingline Lender the
amounts so received by it from the Revolving Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other Person
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted by the Swingline Lender to the Administrative Agent; any such
amounts received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or the Administrative Agent, as the case may be, and

 

92



--------------------------------------------------------------------------------

thereafter to the Borrower, if and to the extent such payment is required to be
refunded to the Borrower for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof.

(d) The Borrower may, at any time and from time to time, designate as additional
Swingline Lenders one or more Revolving Lenders that agree to serve in such
capacity as provided below. The acceptance by a Revolving Lender of an
appointment as a Swingline Lender hereunder shall be evidenced by an agreement,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, executed by the Borrower, the
Administrative Agent and such designated Swingline Lender, and, from and after
the effective date of such agreement, (i) such Revolving Lender shall have all
the rights and obligations of a Swingline Lender under this Agreement and
(ii) references herein to the term “Swingline Lender” shall be deemed to include
such Revolving Lender in its capacity as a lender of Swingline Loans hereunder.

(e) The Borrower may terminate the appointment of any Swingline Lender as a
“Swingline Lender” hereunder by providing a written notice thereof to such
Swingline Lender, with a copy to the Administrative Agent. Any such termination
shall become effective upon the earlier of (i) such Swingline Lender’s
acknowledging receipt of such notice and (ii) the fifth Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the Swingline Exposure of such Swingline Lender shall
have been reduced to zero. Notwithstanding the effectiveness of any such
termination, the terminated Swingline Lender shall remain a party hereto and
shall continue to have all the rights of a Swingline Lender under this Agreement
with respect to Swingline Loans made by it prior to such termination, but shall
not make any additional Swingline Loans.

(f) If at any time that Swingline Loans are outstanding a Revolving Lender
becomes a Defaulting Lender, the Swingline Exposure of such Defaulting Lender
shall be reallocated among the non-Defaulting Lenders that are Revolving Lenders
in accordance with Section 2.22(a)(iv). If such reallocation cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice and request by the Administrative Agent prepay such unreallocated portion
of the Swingline Loans. Notwithstanding the foregoing, the Swingline Lender
shall be under no obligation to make any Swingline Loan at any time that any
Revolving Lender is a Defaulting Lender unless it is reasonably satisfied that
the related exposure will be 100% covered by the Revolving Commitments of the
Non-Defaulting Lenders and participating interests in any such newly made
Swingline Loan shall be allocated among Non-Defaulting Lenders in a manner
consistent with Section 2.22(a)(iv).

SECTION 2.05. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein (including
Section 2.22), each Issuing Bank agrees, in reliance upon the agreements of the
Revolving Lenders set forth in this Section 2.05, to issue Letters of Credit
denominated in Dollars or in one or more Alternative Currencies for the
Borrower’s own account (or for the account of any other Subsidiary of the
Borrower so long as the Borrower and such other Subsidiary are co-applicants in
respect of such Letter of Credit), in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, which shall reflect the
standard operating procedures of such Issuing Bank, at any time and from time to
time during the Revolving Availability Period and prior to the fifth Business
Day prior to the Revolving Maturity Date. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the applicable Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.

 

93



--------------------------------------------------------------------------------

(b) Issuance, Amendment, Renewal, Extension; Certain Conditions. To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall deliver in writing by hand
delivery or facsimile (or transmit by electronic communication, if arrangements
for doing so have been approved by the recipient) to the applicable Issuing Bank
and the Administrative Agent (at least two Business Days before the requested
date of issuance, amendment, renewal or extension or such shorter period as the
applicable Issuing Bank and the Administrative Agent may agree) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (d)
of this Section), the currency and amount of such Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If
reasonably requested by the applicable Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of any Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the aggregate Revolving Exposures shall not exceed the
aggregate Revolving Commitments, (ii) the aggregate LC Exposure shall not exceed
the Letter of Credit Sublimit, (iii) the LC Exposure of any Issuing Bank shall
not exceed its portion of the Letter of Credit Sublimit and (iv) the conditions
set forth in Section 4.02 shall have been satisfied. No Issuing Bank shall be
under any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Governmental Authority or arbitrator shall enjoin or restrain such
Issuing Bank from issuing the Letter of Credit, or any Requirement of Law
applicable to such Issuing Bank or any directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over such
Issuing Bank shall prohibit the issuance of letters of credit generally or the
Letter of Credit in particular or (ii) any Lender is at that time a Defaulting
Lender, if after giving effect to Section 2.22(a)(iv), any Defaulting Lender
Fronting Exposure remains outstanding, unless such Issuing Bank has entered into
arrangements, including the delivery of Cash Collateral, reasonably satisfactory
to such Issuing Bank with the Borrower or such Lender to eliminate such Issuing
Bank’s Defaulting Lender Fronting Exposure arising from either the Letter of
Credit then proposed to be issued or such Letter of Credit and all other LC
Exposure as to which such Issuing Bank has Defaulting Lender Fronting Exposure.

(c) Notice. Each Issuing Bank agrees that it shall not permit any issuance,
amendment, renewal or extension of a Letter of Credit to occur unless it shall
have given to the Administrative Agent written notice thereof required under
paragraph (m) of this Section.

(d) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date that is one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is three Business Days prior to the Revolving Maturity Date; provided that
if such expiry date is not a Business Day, such Letter of Credit shall expire at
or prior to the close of business on the next succeeding Business Day; provided,
further, that any Letter of Credit may, upon the request of the Borrower,
include a provision whereby such Letter of Credit shall be renewed automatically
for additional consecutive periods of one year or less (but not beyond the date
that is five Business Days prior to the Revolving Maturity Date except to the
extent Cash Collateralized or backstopped pursuant to arrangements reasonably
acceptable to the relevant Issuing Bank) unless the applicable Issuing Bank
notifies the beneficiary thereof within the time period specified in such Letter
of Credit or, if no such time period is specified, at least 30 days prior to the
then-applicable expiration date, that such Letter of Credit will not be renewed.

 

94



--------------------------------------------------------------------------------

(e) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank that is the issuer thereof or the Lenders, such
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, in the event that any LC Disbursement is not
reimbursed by the Borrower, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower as provided in
paragraph (f) of this Section in Dollars (in the amount of the Dollar Equivalent
thereof in the case of a Letter of Credit denominated in an Alternative
Currency), or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any issuance, amendment, renewal or extension
of any Letter of Credit or the occurrence and continuance of a Default or any
reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

(f) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Issuing Bank shall notify the Borrower of such LC
Disbursement in accordance with the provisions of Section 2.05(h) and the
Borrower shall reimburse such LC Disbursement by paying, whether with its own
funds, with the proceeds of Revolving Loans or any other source, to the
Administrative Agent the amount of such LC Disbursement (in the currency of such
LC Disbursement) (i) within one Business Day of the date that the Borrower
receives notice of such LC Disbursement, if the Issuing Bank provides such
notice to the Borrower prior to 11:00 a.m. New York City time on the preceding
date or (ii) if such notice is received after such time, on the second Business
Day following the date of receipt of such notice (such required date for
reimbursement under clause (i) or (ii), as applicable (the “Required
Reimbursement Date”)), with interest on the amount of such LC Disbursement
payable from and including the date of such LC Disbursement to but excluding the
Required Reimbursement Date at a rate per annum described in Section 2.05(i). If
the Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from the Borrower in respect thereof and such Revolving Lender’s Applicable
Percentage thereof (and in the case of a Letter of Credit denominated in an
Alternative Currency, the Dollar Equivalent thereof). Promptly following receipt
of such notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in Dollars (in
the amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency), and in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders
pursuant to this paragraph), and the Administrative Agent shall promptly remit
to the applicable Issuing Bank the amounts so received by it from the Revolving
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such Revolving Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse any Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans or a Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

(g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all

 

95



--------------------------------------------------------------------------------

circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) any adverse
change in the relevant exchange rates or in the availability of any Alternative
Currency to the Borrower or any Subsidiary or in the relevant currency markets
generally or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder. No Issuing Bank shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of such Issuing Bank;
provided that (i) the foregoing shall not be construed to excuse any Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential or punitive damages) suffered by the Borrower that are
caused by such Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof or (ii) result from such Issuing Bank’s willful or grossly
negligent failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of such Letter of Credit. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(h) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by hand delivery,
e-mail of a “pdf” or facsimile) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any delay in giving such notice shall not relieve the Borrower of its obligation
to reimburse such Issuing Bank and the Revolving Lenders with respect to any
such LC Disbursement in accordance with paragraph (f) of this Section.

(i) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement by the Required Reimbursement
Date, then Section 2.13(c) shall apply. Interest accrued pursuant to this
paragraph shall be paid to the Administrative Agent, for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Lender pursuant to paragraph (f) of this Section to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment and shall be payable on demand or, if no demand has been
made, on the date on which the Borrower reimburses the applicable LC
Disbursement in full.

 

96



--------------------------------------------------------------------------------

(j) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing or (ii) as of the third Business Day prior to the Revolving Maturity
Date, any Letter of Credit may for any reason remain outstanding and partially
or wholly undrawn, on the Business Day on which the Borrower receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, the Required Revolving Lenders) demanding Cash
Collateral pursuant to this paragraph, the Borrower shall Cash Collateralize an
amount equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such Cash Collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in paragraph
(h) or (i) of Section 7.01. In addition, if the Administrative Agent notifies
the Borrower at any time that the LC Exposure at such time exceeds 105% of the
Letter of Credit Sublimit then in effect, then, within two Business Days after
receipt of such notice, the Borrower shall Cash Collateralize the LC Exposure in
an amount equal to the amount by which the LC Exposure exceeds the Letter of
Credit Sublimit. The Administrative Agent may, at any time and from time to time
after the initial deposit of Cash Collateral in respect of any one or more
Letters of Credit denominated in an Alternative Currency, request that
additional Cash Collateral be provided in order to protect against the results
of exchange rate fluctuations, such additional Cash Collateral not to exceed
5.0% of the aggregate LC Exposure. Each such deposit of Cash Collateral shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Borrower under this Agreement. At any time that there
shall exist a Defaulting Lender, if any Defaulting Lender Fronting Exposure
remains outstanding (after giving effect to Section 2.22(a)(iv)), then promptly
upon the request of the Administrative Agent, the Issuing Bank or the Swingline
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover such Defaulting Lender Fronting Exposure (after
giving effect to any Cash Collateral provided by the Defaulting Lender). The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent in Cash Equivalents and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Notwithstanding anything to the contrary in this Agreement, moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Banks for LC Disbursements for which they have not been reimbursed and,
to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time. If
the Borrower is required to provide an amount of Cash Collateral hereunder as a
result of the occurrence of an Event of Default or the existence of a Defaulting
Lender, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within one Business Day after all Events of Default are no
longer continuing or after the termination of Defaulting Lender status, as
applicable.

(k) Designation of Additional Issuing Banks. The Borrower may, at any time and
from time to time, designate as additional Issuing Banks one or more Revolving
Lenders that agree to serve in such capacity as provided below. The acceptance
by a Revolving Lender of an appointment as an Issuing Bank hereunder shall be
evidenced by an agreement, which shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower, executed by the
Borrower, the Administrative Agent and such designated Revolving Lender and,
from and after the effective date of such agreement, (i) such Revolving Lender
shall have all the rights and obligations of an Issuing Bank under this
Agreement and (ii) references herein to the term “Issuing Bank” shall be deemed
to include such Revolving Lender in its capacity as an issuer of Letters of
Credit hereunder.

(l) Termination of an Issuing Bank. The Borrower may terminate the appointment
of any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank, with a copy to the Administrative Agent. Any such
termination shall become effective upon the

 

97



--------------------------------------------------------------------------------

earlier of (i) such Issuing Bank’s acknowledging receipt of such notice and
(ii) the fifth Business Day following the date of the delivery thereof; provided
that no such termination shall become effective until and unless the LC Exposure
attributable to Letters of Credit issued by such Issuing Bank (or its
Affiliates) shall have been reduced to zero or Cash Collateralized in full. At
the time any such termination shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the terminated Issuing Bank pursuant to
Section 2.12(b). Notwithstanding the effectiveness of any such termination, the
terminated Issuing Bank shall remain a party hereto and shall continue to have
all the rights of an Issuing Bank under this Agreement with respect to Letters
of Credit issued by it prior to such termination, but shall not issue any
additional Letters of Credit.

(m) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank (other than the Administrative
Agent) shall, in addition to its notification obligations set forth elsewhere in
this Section, report in writing to the Administrative Agent (i) periodic
activity (for such period or recurrent periods as shall be requested by the
Administrative Agent) in respect of Letters of Credit issued by such Issuing
Bank, including all issuances, extensions, amendments and renewals, all
expirations and cancellations and all disbursements and reimbursements,
(ii) within five Business Days following the time that such Issuing Bank issues,
amends, renews or extends any Letter of Credit, the date of such issuance,
amendment, renewal or extension, and the currency and face amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) within three Business Days prior to
the last Business Day of each March, June, September and December, a list of all
Letters of Credit issued by it that are outstanding at such time and the amount
outstanding, (iv) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date, currency and amount of such LC Disbursement, (v) on any
Business Day on which the Borrower fails to reimburse an LC Disbursement
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the currency and amount of such LC Disbursement and (vi) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

(n) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit.

SECTION 2.06. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of Same Day Funds by 1:00 p.m., New York City
time, to the Applicable Account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.04. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in New York City and/or such other account
otherwise designated by the Borrower in the applicable Notice of Borrowing;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(f) shall be remitted by the
Administrative Agent to the applicable Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to Section 2.05(f) to reimburse
such Issuing Bank, then to such Lenders and such Issuing Bank as their interests
may appear.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative

 

98



--------------------------------------------------------------------------------

Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance on such assumption and in its
sole discretion, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender agrees to pay
to the Administrative Agent an amount equal to such share on demand of the
Administrative Agent. If such Lender does not pay such corresponding amount
forthwith upon demand of the Administrative Agent therefor, the Administrative
Agent shall promptly notify the Borrower, and the Borrower agrees to pay such
corresponding amount to the Administrative Agent forthwith on demand. The
Administrative Agent shall also be entitled to recover from such Lender or
Borrower interest on such corresponding amount, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, a
rate equal to the Overnight Rate, or (ii) in the case of the Borrower, the
interest rate applicable to such Borrowing in accordance with Section 2.13. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

(c) The obligations of the Lenders hereunder to make Term Loans and Revolving
Loans, to fund participations in Letters of Credit and Swingline Loans and to
make payments pursuant to Section 9.03(c) are several and not joint. The failure
of any Lender to make any Loan, to fund any such participation or to make any
payment under Section 9.03(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and,
except with respect to Section 2.22, no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 9.03(c).

SECTION 2.07. Interest Elections.

(a) Each Revolving Loan Borrowing and Term Loan Borrowing initially shall be of
the Type specified in the applicable Notice of Borrowing or designated by
Section 2.03 and, in the case of a Eurocurrency Borrowing, shall have an initial
Interest Period as specified in such Notice of Borrowing or designated by
Section 2.03. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Loans, which may not be converted or
continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Revolving
Loan Notice of Borrowing would be required under Section 2.03 if the Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such telephonic Interest Election
Request shall be confirmed promptly by hand delivery, facsimile or other
electronic transmission to the Administrative Agent of a written Interest
Election Request signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

99



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurocurrency Borrowing, each with an Interest Period with a duration of one
month. Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing denominated in Dollars may be
converted to or continued as a Eurocurrency Borrowing and (ii) unless repaid,
each Eurocurrency Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.08. Termination and Reduction of Commitments.

(a) Unless previously terminated, (i) the Initial Term Commitments shall
terminate at 5:00 p.m., New York City time, on the Effective Date and (ii) each
Class of Revolving Commitments shall terminate on the applicable Revolving
Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $500,000 and not
less than $1,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans or Swingline Loans in accordance with Section 2.11, the
aggregate Revolving Exposures would exceed the aggregate Revolving Commitments;
provided further, that (1) the Borrower may allocate any termination or
reduction of Commitments among Classes of Commitments at its direction
(including, for the avoidance of doubt, to the Commitments with respect to any
Class of Extended Revolving Commitments without any termination or reduction of
the Commitments with respect to any existing Revolving Commitments of the same
specified original Revolving Commitment Class) and (2) in connection with the
establishment on any date of any Extended Revolving Commitments pursuant to
Section 2.21, the original Revolving Commitments of any one or more Lenders
providing any such Extended Revolving Commitments on such date shall be reduced
in an amount equal to the amount of specified original Revolving Commitments so
extended on such date (or, if agreed by the Borrower and the Lenders providing
such Extended Revolving Commitments, by any greater amount so long as the
Borrower prepays the original Revolving Loans of such Class owed to such Lenders
providing such

 

100



--------------------------------------------------------------------------------

Extended Revolving Commitments to the extent necessary to ensure that after
giving effect to such repayment or reduction, the original Revolving Loans of
such Class are held by the Lenders of such Class on a pro rata basis in
accordance with their original Revolving Commitments of such Class after giving
effect to such reduction).

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
one Business Day prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Any termination or reduction of the Commitments of any
Class shall be permanent. Each reduction of the Commitments of any Class shall
be made ratably among the Lenders within such Class in accordance with their
respective Commitments of such Class.

SECTION 2.09. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of such Lender on the Revolving Maturity Date,
(ii) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Initial Term Loan of such Lender as provided in
Section 2.10 and (iii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan made by the Swingline Lender on the earlier to occur of
(A) the date that is ten (10) Business Days after such Loan is made and (B) the
Revolving Maturity Date; provided that on each date that a Revolving Loan
Borrowing is made, the Borrower shall repay all Swingline Loans that were
outstanding on the date such Borrowing was requested.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain the Register in accordance with
Section 9.04.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to pay any amounts due hereunder in accordance with the terms of this Agreement.
In the event of any inconsistency between the entries made pursuant to
paragraphs (b) and (c) of this Section, the accounts maintained by the
Administrative Agent pursuant to paragraph (c) of this Section shall control.

(e) Any Lender may request through the Administrative Agent that Loans of any
Class made by it be evidenced by a promissory note. In such event, the Borrower
shall execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in the form attached hereto as Exhibit E or F, as applicable.

SECTION 2.10. Amortization of Term Loans.

(a) Subject to adjustment pursuant to Section 2.11(a)(ii)(F) and
Section 2.11(f), the Borrower shall repay Initial Term Loans on the last
Business Day of each March, June, September and December (commencing with
September 30, 2017) in the principal amount of Initial Term Loans equal to
(i) the aggregate outstanding principal amount of Initial Term Loans immediately
after closing on the Effective Date multiplied by (ii) 0.25%.

 

101



--------------------------------------------------------------------------------

(b) To the extent not previously paid, (i) all Initial Term Loans shall be due
and payable on the Initial Term Maturity Date and (ii) all other Term Loans
shall be due and payable on the applicable Term Loan Maturity Date.

SECTION 2.11. Prepayment of Loans.

(a) (i) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing at par in whole or in part, subject to the requirements of
this Section; provided that in the event that, on or prior to the date that is
six months following the Effective Date, the Borrower (x) makes any optional
prepayment of Initial Term Loans incurred on the Effective Date in connection
with any Repricing Transaction, or (y) effects any amendment of this Agreement
resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Initial
Term Lender, (I) in the case of clause (x), a prepayment premium of 1.00% of the
amount of the Initial Term Loans being prepaid and (II) in the case of clause
(y), a payment equal to 1.00% of the aggregate amount of the applicable Initial
Term Loans outstanding immediately prior to such amendment. Each prepayment in
respect of any Class of Term Loans pursuant to this Section 2.11(a)(i) shall be
applied to reduce the installments of principal in such order as the Borrower
may determine and may be applied to any Class of Term Loans as directed by the
Borrower. For the avoidance of doubt, the Borrower may (i) prepay Term Loans of
an original Term Loan Class pursuant to this Section 2.11(a)(i) without any
requirement to prepay Extended Term Loans that were converted or exchanged from
such original Term Loan Class and (ii) prepay Extended Term Loans pursuant to
this Section 2.11(a)(i) without any requirement to prepay Term Loans of an
original Term Loan Class that were converted or exchanged for such Extended Term
Loans. In the event that the Borrower does not specify the order in which to
apply prepayments to reduce installments of principal or as between Classes of
Term Loans, the Borrower shall be deemed to have elected that such proceeds be
applied to reduce the installments of principal in direct order of maturity
and/or a pro-rata basis among Term Loan Classes. All prepayments under this
Section 2.11(a)(i) shall also be subject to the provisions of Sections 2.11(f)
and 2.11(g). At the Borrower’s election in connection with any prepayment
pursuant to this Section 2.11(a)(i), such prepayment shall not be applied to any
Loan of a Defaulting Lender.

(ii) Notwithstanding anything in any Loan Document to the contrary, so long as
(x) no Event of Default has occurred and is continuing and (y) no proceeds of
Revolving Loans or Swingline Loans are used for this purpose, the Borrower may
prepay the outstanding Term Loans (which shall, for the avoidance of doubt, be
automatically and permanently cancelled and the Register updated to reflect such
cancellation (calculated on the par amount thereof) immediately upon acquisition
by the Borrower) on the following basis:

(A) The Borrower shall have the right to make a voluntary prepayment of Term
Loans at a discount to par (such prepayment, the “Discounted Term Loan
Prepayment”) pursuant to a Borrower Offer of Specified Discount Prepayment,
Borrower Solicitation of Discount Range Prepayment Offers or Borrower
Solicitation of Discounted Prepayment Offers, in each case made in accordance
with this Section 2.11(a)(ii); provided that the Borrower shall not initiate any
action under this Section 2.11(a)(ii) in order to make a Discounted Term Loan
Prepayment unless (I) at least five (5) Business Days shall have passed since
the consummation of the most recent Discounted Term Loan Prepayment as a result
of a prepayment made by the Borrower on the applicable Discounted Prepayment
Effective Date; or (II) at least three (3) Business Days shall have passed since
the date the Borrower was notified that no Term Lender was

 

102



--------------------------------------------------------------------------------

willing to accept any prepayment of any Term Loan at the Specified Discount,
within the Discount Range or at any discount to par value, as applicable, or in
the case of a Borrower Solicitation of Discounted Prepayment Offers, the date of
the Borrower’s election not to accept any Solicited Discounted Prepayment
Offers.

(B) (1) Subject to the proviso to subsection (A) above, the Borrower may from
time to time offer to make a Discounted Term Loan Prepayment by providing the
Auction Agent with three (3) Business Days’ notice in the form of a Specified
Discount Prepayment Notice; provided that (I) any such offer shall be made
available, at the sole discretion of the Borrower, to each Term Lender and/or
each Lender with respect to any Class of Term Loans on an individual Class basis
(but, for the avoidance of doubt, pro rata to all Lenders within such Class),
(II) any such offer shall specify the aggregate principal amount offered to be
prepaid (the “Specified Discount Prepayment Amount”) with respect to each
applicable Class, the Class or Classes of Term Loans subject to such offer and
the specific percentage discount to par (the “Specified Discount”) of such Term
Loans to be prepaid (it being understood that different Specified Discounts
and/or Specified Discount Prepayment Amounts may be offered with respect to
different Classes of Term Loans and, in such an event, each such offer will be
treated as a separate offer pursuant to the terms of this Section), (III) the
Specified Discount Prepayment Amount shall be in an aggregate amount not less
than $1,000,000 and whole increments of $500,000 in excess thereof and (IV) each
such offer shall remain outstanding through the Specified Discount Prepayment
Response Date. The Auction Agent will promptly provide each relevant Term Lender
with a copy of such Specified Discount Prepayment Notice and a form of the
Specified Discount Prepayment Response to be completed and returned by each such
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m., New
York time, on the third Business Day after the date of delivery of such notice
to the relevant Term Lenders (the “Specified Discount Prepayment Response
Date”).

(2) Each relevant Term Lender receiving such offer shall notify the Auction
Agent (or its delegate) by the Specified Discount Prepayment Response Date
whether or not it agrees to accept a prepayment of any of its relevant then
outstanding Term Loans at the Specified Discount and, if so (such accepting Term
Lender, a “Discount Prepayment Accepting Lender”), the amount and the Classes of
such Lender’s Term Loans to be prepaid at such Specified Discount. Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrevocable. Any Term Lender whose Specified Discount
Prepayment Response is not received by the Auction Agent by the Specified
Discount Prepayment Response Date shall be deemed to have declined to accept the
applicable Borrower Offer of Specified Discount Prepayment.

(3) If there is at least one Discount Prepayment Accepting Lender, the Borrower
will make prepayment of outstanding Term Loans pursuant to this subsection (B)
to each Discount Prepayment Accepting Lender in accordance with the respective
outstanding amount and Classes of Term Loans specified in such Lender’s
Specified Discount Prepayment Response given pursuant to subsection (2);
provided that, if the aggregate principal amount of Term Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified

 

103



--------------------------------------------------------------------------------

Discount Prepayment Amount, such prepayment shall be made pro-rata among the
Discount Prepayment Accepting Lenders in accordance with the respective
principal amounts accepted to be prepaid by each such Discount Prepayment
Accepting Lender and the Auction Agent (in consultation with the Borrower and
subject to rounding requirements of the Auction Agent made in its reasonable
discretion) will calculate such proration (the “Specified Discount Proration”).
The Auction Agent shall promptly, and in any case within three (3) Business Days
following the Specified Discount Prepayment Response Date, notify (I) the
Borrower of the respective Term Lenders’ responses to such offer, the Discounted
Prepayment Effective Date and the aggregate principal amount of the Discounted
Term Loan Prepayment and the Classes to be prepaid, (II) each Term Lender of the
Discounted Prepayment Effective Date, and the aggregate principal amount and the
Classes of Term Loans to be prepaid at the Specified Discount on such date and
(III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, Class and Type of
Loans of such Lender to be prepaid at the Specified Discount on such date. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Borrower and Lenders shall be conclusive and binding for all
purposes absent manifest error.

(C) (1) Subject to the proviso to subsection (A) above, the Borrower may from
time to time solicit Discount Range Prepayment Offers by providing the Auction
Agent with three (3) Business Days’ notice in the form of a Discount Range
Prepayment Notice; provided that (I) any such solicitation shall be extended, at
the sole discretion of the Borrower, to each Term Lender and/or each Lender with
respect to any Class of Loans on an individual Class basis (but, for the
avoidance of doubt, pro rata to all Lenders within such Class), (II) any such
notice shall specify the maximum aggregate principal amount of the relevant Term
Loans (the “Discount Range Prepayment Amount”), the Class or Classes of Term
Loans subject to such offer and the maximum and minimum percentage discounts to
par (the “Discount Range”) of the principal amount of such Term Loans with
respect to each relevant Class of Term Loans willing to be prepaid by the
Borrower (it being understood that different Discount Ranges and/or Discount
Range Prepayment Amounts may be submitted with respect to different Classes of
Term Loans and, in such an event, each such offer will be treated as a separate
offer pursuant to the terms of this Section), (III) the Discount Range
Prepayment Amount shall be in an aggregate amount not less than $1,000,000 and
whole increments of $500,000 in excess thereof and (IV) each such solicitation
by the Borrower shall remain outstanding through the Discount Range Prepayment
Response Date. The Auction Agent will promptly provide each relevant Term Lender
with a copy of such Discount Range Prepayment Notice and a form of the Discount
Range Prepayment Offer to be submitted by a responding relevant Term Lender to
the Auction Agent (or its delegate) by no later than 5:00 p.m., New York City
time, on the third Business Day after the date of delivery of such notice to the
relevant Term Lenders (the “Discount Range Prepayment Response Date”). Each
relevant Term Lender’s Discount Range Prepayment Offer shall be irrevocable and
shall specify a discount to par within the Discount Range (the “Submitted
Discount”) at which such Term Lender is willing to allow prepayment of any or
all of its then outstanding Term Loans of the applicable Class or Classes and
the maximum aggregate principal amount and Classes of such Lender’s Term Loans
(the “Submitted Amount”) (it being understood that different Submitted Discounts
may be

 

104



--------------------------------------------------------------------------------

specified in respect of different portions of the Submitted Amount) such Lender
is willing to have prepaid at the Submitted Discount. Any Term Lender whose
Discount Range Prepayment Offer is not received by the Auction Agent by the
Discount Range Prepayment Response Date shall be deemed to have declined to
accept a Discounted Term Loan Prepayment of any of its Term Loans at any
discount to their par value within the Discount Range.

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C). The Borrower agrees to accept on the
Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by Auction Agent by the Discount Range Prepayment Response Date, in the
order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Term Loan Prepayment in an aggregate principal amount equal to the
lower of (I) the Discount Range Prepayment Amount and (II) the sum of all
Submitted Amounts. Each Lender that has submitted a Discount Range Prepayment
Offer to accept prepayment at a discount to par that is larger than or equal to
the Applicable Discount shall be deemed to have irrevocably consented to
prepayment of Term Loans equal to its Submitted Amount (subject to any required
proration pursuant to the following subsection (3)) at the Applicable Discount
(each such Lender, a “Participating Lender”).

(3) If there is at least one Participating Lender, the Borrower will prepay the
respective outstanding Term Loans of each Participating Lender in the aggregate
principal amount and of the Classes specified in such Lender’s Discount Range
Prepayment Offer at the Applicable Discount; provided that if the Submitted
Amount by all Participating Lenders offered at a discount to par greater than or
equal to the Applicable Discount exceeds the Discount Range Prepayment Amount,
prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the Borrower of the
respective Term Lenders’ responses to such solicitation, the

 

105



--------------------------------------------------------------------------------

Discounted Prepayment Effective Date, the Applicable Discount, and the aggregate
principal amount of the Discounted Term Loan Prepayment and the Classes to be
prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and Classes of Term
Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and Classes of such
Lender to be prepaid at the Applicable Discount on such date, and (IV) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower and Lenders shall be conclusive and binding
for all purposes absent manifest error.

(D) (1) Subject to the proviso to subsection (A) above, the Borrower may from
time to time solicit Solicited Discounted Prepayment Offers by providing the
Auction Agent with three (3) Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of the Borrower, to each Term Lender and/or
each Lender with respect to any Class of Term Loans on an individual Class basis
(but, for the avoidance of doubt, pro rata to all Lenders within such Class),
(II) any such notice shall specify the maximum aggregate dollar amount of the
Term Loans (the “Solicited Discounted Prepayment Amount”) and the Class or
Classes of Term Loans the Borrower is willing to prepay at a discount (it being
understood that different Solicited Discounted Prepayment Amounts may be offered
with respect to different Classes of Term Loans and, in such an event, each such
offer will be treated as a separate offer pursuant to the terms of this
Section), (III) the Solicited Discounted Prepayment Amount shall be in an
aggregate amount not less than $1,000,000 and whole increments of $500,000 in
excess thereof and (IV) each such solicitation by the Borrower shall remain
outstanding through the Solicited Discounted Prepayment Response Date. The
Auction Agent will promptly provide each relevant Term Lender with a copy of
such Solicited Discounted Prepayment Notice and a form of the Solicited
Discounted Prepayment Offer to be submitted by a responding Term Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., New York City time
on the third Business Day after the date of delivery of such notice to the
relevant Term Lenders (the “Solicited Discounted Prepayment Response Date”).
Each Term Lender’s Solicited Discounted Prepayment Offer shall (x) be
irrevocable, (y) remain outstanding until the Acceptance Date, and (z) specify
both a discount to par (the “Offered Discount”) at which such Term Lender is
willing to allow prepayment of its then outstanding Term Loan and the maximum
aggregate principal amount and Classes of such Term Loans (the “Offered Amount”)
such Lender is willing to have prepaid at the Offered Discount. Any Term Lender
whose Solicited Discounted Prepayment Offer is not received by the Auction Agent
by the Solicited Discounted Prepayment Response Date shall be deemed to have
declined prepayment of any of its Term Loans at any discount.

(2) The Auction Agent shall promptly provide the Borrower with a copy of all
Solicited Discounted Prepayment Offers received on or before the Solicited
Discounted Prepayment Response Date. The Borrower shall review all such
Solicited Discounted Prepayment Offers and select the largest of the Offered
Discounts specified by the relevant responding Term Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Borrower (the “Acceptable
Discount”), if any.

 

106



--------------------------------------------------------------------------------

If the Borrower elects to accept any Offered Discount as the Acceptable
Discount, then as soon as practicable after the determination of the Acceptable
Discount, but in no event later than by the third Business Day after the date of
receipt by the Borrower from the Auction Agent of a copy of all Solicited
Discounted Prepayment Offers pursuant to the first sentence of this
subsection (2) (the “Acceptance Date”), the Borrower shall submit an Acceptance
and Prepayment Notice to the Auction Agent setting forth the Acceptable
Discount. If the Auction Agent shall fail to receive an Acceptance and
Prepayment Notice from the Borrower by the Acceptance Date, the Borrower shall
be deemed to have rejected all Solicited Discounted Prepayment Offers.

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
aggregate principal amount and the Classes of Term Loans (the “Acceptable
Prepayment Amount”) to be prepaid by the Borrower at the Acceptable Discount in
accordance with this subsection (D). If the Borrower elects to accept any
Acceptable Discount, then the Borrower agrees to accept all Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, in the order from largest Offered Discount to smallest
Offered Discount, up to and including the Acceptable Discount. Each Lender that
has submitted a Solicited Discounted Prepayment Offer with an Offered Discount
that is greater than or equal to the Acceptable Discount shall be deemed to have
irrevocably consented to prepayment of Term Loans equal to its Offered Amount
(subject to any required pro rata reduction pursuant to the following sentence)
at the Acceptable Discount (each such Lender, a “Qualifying Lender”). The
Borrower will prepay outstanding Term Loans pursuant to this subsection (D) to
each Qualifying Lender in the aggregate principal amount and of the Classes
specified in such Lender’s Solicited Discounted Prepayment Offer at the
Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Term Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Lenders”) shall be made pro rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Auction Agent (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
sole reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”). On or prior to the Discounted Prepayment Determination
Date, the Auction Agent shall promptly notify (I) the Borrower of the Discounted
Prepayment Effective Date and Acceptable

 

107



--------------------------------------------------------------------------------

Prepayment Amount comprising the Discounted Term Loan Prepayment and the Classes
to be prepaid, (II) each Term Lender of the Discounted Prepayment Effective
Date, the Acceptable Discount, and the Acceptable Prepayment Amount of all Term
Loans and the Classes to be prepaid at the Applicable Discount on such date,
(III) each Qualifying Lender of the aggregate principal amount and the Classes
of such Lender to be prepaid at the Acceptable Discount on such date, and
(IV) if applicable, each Identified Qualifying Lender of the Solicited Discount
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to such Borrower and Lenders shall be conclusive and binding
for all purposes absent manifest error.

(E) In connection with any Discounted Term Loan Prepayment, the Borrower and the
Lenders acknowledge and agree that the Auction Agent may require as a condition
to any Discounted Term Loan Prepayment, the payment of such fees and expenses
from the Borrower as may be separately agreed between the Borrower and the
Auction Agent in connection therewith.

(F) If any Term Loan is prepaid in accordance with paragraphs (B) through (D)
above, the Borrower shall prepay such Term Loans on the Discounted Prepayment
Effective Date. The Borrower shall make such prepayment to the Administrative
Agent, for the account of the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s office in Same Day Funds not later than 12:00 noon (New
York City time) on the Discounted Prepayment Effective Date and all such
prepayments (calculated on the par amount thereof) shall be applied to the
remaining principal installments of the relevant Class of Term Loans in such
order as the Borrower may direct. The Term Loans so prepaid shall be accompanied
by all accrued and unpaid interest on the par principal amount so prepaid up to,
but not including, the Discounted Prepayment Effective Date. Each prepayment of
the outstanding Term Loans pursuant to this Section 2.11(a)(ii) shall be paid to
the Discount Prepayment Accepting Lenders, Participating Lenders, or Qualifying
Lenders, as applicable. The aggregate principal amount of the Classes and
installments of the relevant Term Loans outstanding shall be deemed reduced by
the full par value of the aggregate principal amount of the Classes of Term
Loans prepaid on the Discounted Prepayment Effective Date in any Discounted Term
Loan Prepayment.

(G) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent, with the
provisions in this Section 2.11(a)(ii), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.11(a)(ii), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

(I) Each of the Borrower and the Lenders acknowledges and agrees that the
Auction Agent may perform any and all of its duties under this

 

108



--------------------------------------------------------------------------------

Section 2.11(a)(ii) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.11(a)(ii) as well
as activities of the Auction Agent.

(J) The Borrower shall have the right, by written notice to the Auction Agent,
to revoke in full (but not in part) its offer to make a Discounted Term Loan
Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by such Borrower to make any prepayment to a Term
Lender, as applicable, pursuant to this Section 2.11(a)(ii) shall not constitute
a Default or Event of Default under Section 7.01 or otherwise).

(b) On each occasion that a Prepayment Event occurs, the Borrower shall, within
five Business Days after the receipt of Net Cash Proceeds therefrom, offer to
prepay (or, in the case of a Debt Incurrence Prepayment Event, prepay), in
accordance with Section 2.11(d), Term Loans in an aggregate amount equal to 100%
(the “Prepayment Percentage”) of the amount of such Net Cash Proceeds; provided,
that, in the case of Net Cash Proceeds from an Asset Sale Prepayment Event or a
Casualty Prepayment Event, the Borrower may use a portion of such Net Cash
Proceeds to prepay, redeem, defease or repurchase any Indebtedness secured by a
Lien on Collateral ranking equal in priority to the to the Liens on such
Collateral securing the Secured Obligations (but without regard to the control
of remedies), to the extent that the applicable documentation with respect to
such Indebtedness requires the issuer or borrower under such Indebtedness to
prepay or make an offer to prepay, redeem, repurchase or defease such
Indebtedness with the proceeds of such Prepayment Event, in each case in an
amount not to exceed the product of (x) the amount of such Net Cash Proceeds
multiplied by (y) a fraction, the numerator of which is the outstanding
principal amount of such Indebtedness secured by a Lien on the Collateral
ranking equal in priority to the Liens on such Collateral securing the Secured
Obligations (but without regard to control of remedies) and with respect to
which such a requirement to prepay or make an offer to prepay, redeem,
repurchase or defease exists and the denominator of which is the sum of the
outstanding principal amount of such Indebtedness and the outstanding principal
amount of Term Loans; provided, further that if the Consolidated First Lien
Gross Leverage Ratio after giving effect to any applicable Asset Sale Prepayment
Event or Casualty Prepayment Event is (i) less than or equal to 3.50 to 1.00 but
greater than 3.00 to 1.00, the Prepayment Percentage shall be 50% or (ii) less
than or equal to 3.00 to 1.00, the Prepayment Percentage shall be 0%.

(c) Following the end of each Fiscal Year of the Borrower, commencing with the
first Excess Cash Flow Period, the Borrower shall offer to prepay Term Loans in
accordance with Section 2.11(d) in an aggregate amount equal to the Required
Percentage of Excess Cash Flow for such Excess Cash Flow Period; provided that
(i) such amount shall be reduced (without duplication) by (x) the aggregate
amount of Specified Voluntary Prepayments made (1) during such Excess Cash Flow
Period or (2) at the election of the Borrower, on or before the date such
prepayment is due pursuant to this clause (c) (any such elected payments
following such Excess Cash Flow Period, “Elected Payments”) and (y) the portion
of Excess Cash Flow applied (to the extent the Borrower or any Restricted
Subsidiary is required by the terms thereof) to prepay, redeem, purchase or
defease Indebtedness that is secured by Liens on the Collateral that are equal
in priority to the Liens on the Collateral securing the Secured Obligations (but
without regard to the control of remedies) on a no more than pro rata basis with
the Term Loans and (ii) such amount shall be increased by the aggregate amount
of any Elected Payments made

 

109



--------------------------------------------------------------------------------

during such Excess Cash Flow Period. Each prepayment pursuant to this paragraph
shall be offered to be made within ten (10) days after the date financial
statements are required to be delivered pursuant to Section 5.01(a) with respect
to the Excess Cash Flow Period for which Excess Cash Flow is being calculated;
provided further that if the applicable amount of any prepayment of Term Loans
in accordance with the foregoing is less than $10,000,000, the amount payable
under this Section 2.11(c) shall be deemed to be $0.

(d) (i) Subject to clause (ii) of this Section 2.11(d) and the provisos to each
of Section 2.11(b) and (c), (A) each prepayment of Term Loans required by
Sections 2.11(b) and (c) (other than in connection with a Debt Incurrence
Prepayment Event) shall be allocated to the Classes of Term Loans outstanding,
pro rata, based upon the applicable remaining installment of principal due in
respect of each such Class of Term Loans, shall be applied pro rata to Lenders
within each Class, based upon the outstanding principal amounts owing to each
such Lender under each such Class of Term Loans and shall be applied to reduce
such scheduled installments of principal within each such Class in accordance
with Section 2.11(f) and (B) each prepayment of Term Loans required by Section
2.11(b) in connection with a Debt Incurrence Prepayment Event shall be allocated
to any Class of Term Loans outstanding as directed by the Borrower, shall be
applied pro rata to Lenders within each Class, based upon the outstanding
principal amounts owing to each such Lender under each such Class of Term Loans
and shall be applied to reduce such scheduled installments of principal within
each such Class in accordance with Section 2.11(f); provided that, with respect
to the allocation of such prepayments under clause (A) above only between an
original Term Loan Class and Extended Term Loans of the same original Class, the
Borrower may allocate such prepayments as the Borrower may specify, subject to
the limitation that the Borrower shall not allocate to Extended Term Loans of
any such Class any such mandatory prepayment under such clause (A) unless such
prepayment is accompanied by at least a pro rata prepayment, based upon the
applicable remaining installments of principal due in respect thereof, of the
Term Loans of the original existing Term Loan Class, if any, from which such
Extended Term Loans were converted or exchanged (or such Term Loans of the
original existing Term Loan Class have otherwise been repaid in full).

(ii) With respect to each such prepayment required by Section 2.11(b) and (c)
(other than any Debt Incurrence Prepayment Event), (A) the Borrower will, not
later than the date specified in such Sections for offering to make such
prepayment, give the Administrative Agent telephonic notice (promptly confirmed
in writing) requesting that the Administrative Agent provide notice of such
prepayment to each Lender of Term Loans and the Administrative Agent will
promptly provide such notice to each Lender of Term Loans, (B) other than if
such prepayment arises due to a Debt Incurrence Prepayment Event, each Lender of
Term Loans will have the right to refuse any such prepayment by giving written
notice of such refusal to the Administrative Agent and the Borrower within five
Business Days after such Lender’s receipt of notice from the Administrative
Agent of such prepayment (and the Borrower shall not prepay any Term Loans until
the date that is specified in clause (C) below) (such amounts, the “Declined
Amounts”), (C) the Borrower will make all such prepayments not so refused upon
the tenth Business Day after the Lender received first notice of prepayment from
the Administrative Agent and (D) thereafter, Declined Amounts shall be retained
by the Borrower.

(e) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
facsimile) of any prepayment under Section 2.11(a)(i) (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 12:00 noon, New York City
time, three Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Borrowing, not later than 12:00 noon, New York City time,
one Business Day before the date of prepayment. Each such notice shall specify
the prepayment date and principal amount of each Borrowing or portion thereof to
be prepaid. Promptly following receipt of any such notice (other than a notice
relating solely to Swingline Loans), the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that

 

110



--------------------------------------------------------------------------------

would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

(f) Any prepayment of a Term Loan Borrowing of any Class (i) pursuant to
Section 2.11(a)(i) or pursuant to a Debt Incurrence Prepayment Event shall be
applied to reduce the subsequent scheduled and outstanding repayments of the
Term Loan Borrowings of such Class to be made pursuant to this Section as
directed by the Borrower (or, absent such direction, in direct order of
maturity) and the Borrower may designate the Types of Loans that are to be
prepaid and the specific Borrowing(s) pursuant to which made and (ii) pursuant
to Section 2.11(b) (other than a Debt Incurrence Prepayment Event) or (c) shall
be applied, subject to Section 2.11(d), to reduce the subsequent scheduled and
outstanding repayments of the Term Loan Borrowings of such Class to be made
pursuant to this Section in direct order of maturity and the Borrower may
designate the Types of Loans that are to be prepaid and the specific
Borrowing(s) pursuant to which made.

(g) (i) With respect to each prepayment of Revolving Loans, Extended Revolving
Loans and Incremental Revolving Loans elected by the Borrower pursuant to
Section 2.11(a)(i), the Borrower may designate (i) the Class and Types of Loans
that are to be prepaid and the specific Borrowing(s) pursuant to which made and
(ii) the Revolving Loans, Extended Revolving Loans or Incremental Revolving
Loans to be prepaid; provided that (x) each prepayment of any Loans made
pursuant to a Borrowing shall be applied pro rata among such Loans of such Class
(except that any prepayment made in connection with a reduction of the
Commitments of such Class pursuant to Section 2.08(b) shall be applied pro rata
based on the amount of the reduction in the Commitments of such Class of each
applicable Lender), and (y) notwithstanding the provisions of the preceding
clause (x), at the option of the Borrower, no prepayment made pursuant to
Section 2.11(a)(i) of Revolving Loans, Extended Revolving Loans or Incremental
Revolving Loans shall be applied to the Loans of any Defaulting Lender.

(ii) With respect to each mandatory reduction and termination of Revolving
Commitments, Incremental Revolving Commitments or Extended Revolving Commitments
required by clause (ii) of the proviso to Section 2.20(b), the Borrower may
designate (A) the Classes of Commitments to be reduced and terminated and
(B) the corresponding Classes of Loans to be prepaid; provided that (x) any such
reduction and termination shall apply proportionately and permanently to reduce
the Commitments of each of the Lenders within any such Class, and (y) after
giving effect to such termination or reduction and to any prepayments of Loans
or cancellation or cash collateralization of letters of credit made on the date
of each such reduction and termination in accordance with this Agreement, the
aggregate amount of such Lenders’ credit exposures shall not exceed the
remaining Commitments of such Lenders’ in respect of the Class reduced and
terminated. In connection with any such termination or reduction, to the extent
necessary, the participations hereunder in outstanding Letters of Credit and
Swingline Loans may be required to be reallocated and related loans outstanding
prepaid and then reborrowed, in each case in the manner contemplated by the last
three sentences of Section 2.20(c) (as modified to account for a termination or
reduction, as opposed to an increase, of such Commitment).

(h) Notwithstanding any other provisions in Sections 2.11(b) and (c), (A) to the
extent that any or all of the Net Cash Proceeds of any Asset Sale Prepayment
Event by a Non-Guarantor giving rise to a prepayment event pursuant to Section
2.11(b) (a “Non-Guarantor Disposition”), the Net Cash Proceeds of any Casualty
Prepayment Event from a Non-Guarantor (a “Non-Guarantor Casualty Prepayment
Event”), or Excess Cash Flow are prohibited or delayed by applicable local law
from being repatriated to the United States or from being distributed to a Loan
Party, the portion of such Net Cash

 

111



--------------------------------------------------------------------------------

Proceeds or Excess Cash Flow so affected will not be required to be applied to
repay Term Loans at the times provided in this Section 2.11 but may be retained
by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the United States (the
Borrower hereby agreeing to use commercially reasonable efforts to cause the
applicable Foreign Subsidiary to promptly take all actions reasonably required
by the applicable local law to permit such repatriation) or from being
distributed to a Loan Party, and once such repatriation or distribution of any
of such affected Net Cash Proceeds or Excess Cash Flow is permitted under the
applicable local law, such repatriation or distribution will be immediately
effected and such repatriated Net Cash Proceeds or Excess Cash Flow will be
promptly (and in any event not later than two (2) Business Days after such
repatriation or distribution) applied (net of additional Taxes payable or
reserved against as a result thereof) to the repayment of the Term Loans
pursuant to this Section 2.11 to the extent provided herein and (B) to the
extent that the Borrower has determined in good faith that repatriation or
distribution of any of or all the Net Cash Proceeds of any Non-Guarantor
Disposition, any Non-Guarantor Casualty Prepayment Event or Excess Cash Flow
would have material adverse tax consequences (taking into account any foreign
Tax credit or benefit actually realized in connection with such repatriation)
with respect to such Net Cash Proceeds or Excess Cash Flow, the Net Cash
Proceeds or Excess Cash Flow so affected will not be required to be applied to
repay Term Loans at the times provided in this Section 2.11 but may be retained
by the applicable Subsidiary unless and until such material adverse tax
consequences would no longer result from such repatriation or distribution.

SECTION 2.12. Fees.

(a) The Borrower agrees to pay to the Administrative Agent in Dollars for the
account of each Revolving Lender (other than any Defaulting Lender) a commitment
fee (the “Revolving Commitment Fee”), which shall accrue at the Applicable Rate
with respect to Revolving Commitment Fees on the average daily unused amount of
the Revolving Commitment of such Lender during the period from and including the
Effective Date to but excluding the date on which the Revolving Commitments
terminate. Accrued Revolving Commitment Fees shall be payable in arrears on the
third Business Day following the last day of March, June, September and December
of each year and on the date on which the Revolving Commitments terminate,
commencing on July 5, 2017. All Revolving Commitment Fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). For purposes
of computing Revolving Commitment Fees, a Revolving Commitment of a Lender shall
be deemed to be used to the extent of the outstanding Revolving Loans and LC
Exposure of such Lender on a Dollar Equivalent basis (and the Swingline Exposure
of such Lender shall be disregarded for such purpose).

(b) The Borrower agrees to pay (i) to the Administrative Agent in Dollars for
the account of each Revolving Lender (other than any Defaulting Lender) a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the Applicable Rate used to determine the interest rate
applicable to Eurocurrency Revolving Loans on the daily amount of such Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to and
including the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to each Issuing Bank in Dollars a fronting fee, which shall accrue at the
rate of 0.125% per annum (or such other amount as may be separately agreed
between the Borrower and each applicable Issuing Bank) on the daily amount of
the LC Exposure attributable to Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to and including the
later of the date of termination of the Revolving Commitments and the date on
which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard costs with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and

 

112



--------------------------------------------------------------------------------

excluding the last Business Day of March, June, September and December of each
year shall be payable on the third Business Day following such last day,
commencing on July 5, 2017; provided that all such fees shall be payable on the
date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand. Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within 10 days after receipt of a reasonably detailed invoice
therefor. All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(c) The Borrower agrees to pay on the Effective Date to each Revolving Lender
party to this Agreement as a Revolving Lender on the Effective Date, an upfront
payment in an amount equal to 0.25% of the stated principal amount of such
Revolving Lender’s Revolving Commitment. Such upfront payments will be in all
respects fully earned, due and payable upon the funding of the Initial Term
Loans on the Effective Date.

(d) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(e) Notwithstanding the foregoing, and subject to Section 2.22, the Borrower
shall not be obligated to pay any amounts to any Defaulting Lender pursuant to
this Section 2.12, nor shall any such amounts accrue.

SECTION 2.13. Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Eurocurrency Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, during the continuance of any Event of
Default pursuant to Section 7.01(a), (b), (h) or (i), if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2.00% per annum plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2.00% per annum plus the rate applicable to ABR Revolving Loans as
provided in paragraph (a) of this Section; provided that no amount shall be
payable pursuant to this Section 2.13(c) to a Defaulting Lender so long as such
Lender shall be a Defaulting Lender; provided further that no amounts shall
accrue pursuant to this Section 2.13(c) on any overdue amount, reimbursement
obligation in respect of any LC Disbursement or other amount payable to a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

113



--------------------------------------------------------------------------------

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Eurocurrency Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If at least two Business Days prior to
the commencement of any Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Eurocurrency Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, which the
Administrative Agent agrees to do promptly thereafter, (i) any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing shall be ineffective and (ii) if any
Notice of Borrowing requests a Eurocurrency Borrowing in Dollars, then such
Borrowing shall be made as an ABR Borrowing; provided, however, that, in each
case, the Borrower may revoke any Notice of Borrowing that is pending when such
notice is received.

SECTION 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any Issuing Bank
(except any such reserve requirement reflected in the Eurocurrency Rate payable
pursuant to Section 2.13(b));

(ii) subject any Lender or Issuing Bank to any Tax with respect to this
Agreement or any Eurocurrency Loan or ABR Loan made by such Lender or any Letter
of Credit or participation therein (other than any Indemnified Taxes or Other
Taxes indemnified under Section 2.17, and any Excluded Taxes); or

(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurocurrency Loans or ABR Loans made by such Lender or any Letter of Credit
or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or ABR Loan (or of
maintaining its obligation to make any such

 

114



--------------------------------------------------------------------------------

Loan) or to increase the cost to such Lender or Issuing Bank of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or issue any Letter of Credit) or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or otherwise), then, from time to time
upon request of such Lender or Issuing Bank, the Borrower will pay to such
Lender or Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or Issuing Bank, as the case may be, for such
increased costs actually incurred or reduction actually suffered.

(b) If any Change in Law regarding capital requirements has the effect of
reducing the rate of return on a Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit or Swingline Loans held by, such Lender, or the Letters of Credit
issued by such Issuing Bank to a level below that which such Lender or Issuing
Bank or such Lender’s or Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or Issuing
Bank’s policies and the policies of such Lender’s or Issuing Bank’s holding
company with respect to capital adequacy), then, from time to time upon request
of such Lender or Issuing Bank, the Borrower will pay to such Lender or Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company
for any such reduction actually suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company in reasonable detail, as the case may be, as specified in paragraph (a)
or (b) of this Section delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 15 days after
receipt thereof.

(d) Notwithstanding the foregoing, no Lender or Issuing Bank shall be entitled
to seek compensation under this Section 2.15 based on the occurrence of a Change
in Law arising solely from the Dodd-Frank Wall Street Reform and Consumer
Protection Act, Basel III or, in each case, any requests, rules, guidelines or
directives thereunder or issued in connection therewith, unless such Lender or
Issuing Bank is generally seeking compensation from other borrowers in the U.S.
leveraged loan market with respect to its similarly affected commitments, loans
and/or participations under agreements with such borrowers having provisions
similar to this Section 2.15.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan or Term Loan on the date specified in any notice
delivered pursuant hereto or (d) the assignment of any Eurocurrency Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19 or Section 9.02(c), then, in
any such event, the Borrower shall, after receipt of a written request by any
Lender affected by any such event (which request shall set forth in reasonable
detail the basis for requesting such amount), compensate each Lender for the
loss (excluding loss of anticipated profits), cost and expense that such Lender
actually incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain Eurocurrency Loans. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section delivered to the Borrower shall
be conclusive absent manifest error. The Borrower shall pay such Lender the
amount shown as due on any such certificate within 15 days after receipt of such
demand.

 

115



--------------------------------------------------------------------------------

SECTION 2.17. Taxes.

(a) Unless required by applicable Requirements of Law, any and all payments by
or on account of any obligation of any Loan Party under any Loan Document shall
be made without deduction for any Taxes, provided that if any applicable
withholding agent shall be required by applicable Requirements of Law to deduct
any Indemnified Taxes or Other Taxes from such payments, then (i) the amount
payable by the applicable Loan Party shall be increased as necessary so that
after all required deductions have been made (including deductions of
Indemnified Taxes or Other Taxes applicable to additional amounts payable under
this Section 2.17), the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the applicable withholding agent shall make such
deductions and (iii) the applicable withholding agent shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable Requirements of Law. If the applicable withholding agent is a Person
other than a Loan Party or the Administrative Agent, the applicable Lender shall
be required to establish to the reasonable satisfaction of the Borrower that the
Tax in question is in fact an Indemnified Tax or Other Tax (and, upon the
reasonable written request of the Borrower, to provide copies of any
documentation, including copies of any documentation provided to the applicable
withholding agent, that the Applicable Tax Owner is legally eligible to provide
that would reduce or eliminate such Tax).

(b) Without limiting the provisions of paragraph (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with Requirements of Law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 30 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes payable by the Administrative Agent,
such Lender or such Issuing Bank, as the case may be (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.17) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate setting forth in reasonable detail the basis and calculation of
the amount of such payment or liability delivered to the Borrower by a Lender or
an Issuing Bank, or by the Administrative Agent on its own behalf or on behalf
of a Lender or an Issuing Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority pursuant to this Section 2.17, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) Each Lender shall, at such times as are reasonably requested by Borrower or
the Administrative Agent, provide the Borrower and the Administrative Agent with
any properly completed and executed documentation prescribed by Requirements of
Law, or reasonably requested by the Borrower or the Administrative Agent,
certifying as to any entitlement of such Lender to an exemption from, or
reduction in, any withholding Tax with respect to any payments to be made to
such Lender under the Loan Documents (including, in the case of a Lender seeking
exemption from the withholding imposed under FATCA, any documentation necessary
to prevent such withholding). In addition, any Lender, if reasonably requested
by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Requirements of Law, or reasonably requested by the
Borrower or the Administrative Agent, as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Each such Lender
shall, whenever a lapse in time or change in circumstances renders such
documentation (including any documentation specifically referenced below in this
Section 2.17(e)) expired, obsolete or inaccurate

 

116



--------------------------------------------------------------------------------

in any material respect, deliver promptly to the Borrower and the Administrative
Agent updated or other appropriate documentation (including any new
documentation reasonably requested by the applicable withholding agent) or
promptly notify the Borrower and the Administrative Agent in writing of its
inability to do so.

Without limiting the generality of the foregoing:

(i) Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by Requirements of Law
or upon the reasonable request of the Borrower or the Administrative Agent), two
properly completed and duly signed copies of IRS Form W-9 (or any successor
forms) certifying that such Lender is a United States person exempt from U.S.
federal backup withholding.

(ii) Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by Requirements of Law
or upon the reasonable request of the Borrower or the Administrative Agent)
whichever of the following is applicable:

(A) two properly completed and duly signed copies of IRS Form W-8BEN or W-8BEN-E
(or any successor forms) claiming eligibility for benefits of an income tax
treaty to which the United States of America is a party,

(B) two properly completed and duly signed copies of IRS Form W-8ECI (or any
successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a certificate, in substantially
the form of Exhibit P-1, P-2, P-3 or P-4, as applicable (any such certificate a
“U.S. Tax Compliance Certificate”), or any other form approved by the
Administrative Agent with the written consent of the Borrower (not to be
unreasonably withheld or delayed), to the effect that such Lender is not (1) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and that no payments in connection with the
Loan Documents are effectively connected with such Lender’s conduct of a U.S.
trade or business and (y) two properly completed and duly signed copies of IRS
Form W-8BEN or W-8BEN-E (or any successor forms),

(D) to the extent a Lender is not the beneficial owner of the applicable Loan
(for example, where the Lender is a partnership or a participating Lender), two
properly completed and duly signed copies of IRS Form W-8IMY (or any successor
forms) of the Lender, each accompanied by a Form W-8ECI, W-8EXP, W-8BEN,
W-8BEN-E, U.S. Tax Compliance Certificate, Form W-9, Form W-8IMY (or other
successor forms) or any other required information from each beneficial owner,
as applicable (provided that, if the Lender is a partnership (and not a
participating Lender) and one or more beneficial owners are claiming the
portfolio interest exemption, the U.S. Tax Compliance Certificate may be
provided by such Lender on behalf of such beneficial owner(s)), or

 

117



--------------------------------------------------------------------------------

(E) any other form prescribed by applicable Requirements of Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Requirements of Law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made.

(iii) If a payment made to a Lender under any Loan Document would be subject to
tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times required by Requirements of
Law and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation required by Requirements of Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA and to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (iii), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

Notwithstanding any other provision of this Section 2.17(e), a Lender shall not
be required to deliver any form or documentation that such Lender is not legally
eligible to deliver.

(f) If the Administrative Agent, an Issuing Bank or a Lender determines, in its
reasonable discretion, that it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by any Loan Party or with
respect to which any Loan Party has paid additional amounts pursuant to this
Section 2.17, it shall pay over an amount equal to such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by Loan Parties under this Section 2.17 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of the Administrative Agent, such Issuing Bank or such Lender
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Issuing Bank or such Lender, agrees
promptly to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Issuing Bank or such Lender in the event the
Administrative Agent, such Issuing Bank or such Lender is required to repay such
refund to such Governmental Authority. The Administrative Agent, such Lender or
such Issuing Bank, as the case may be, shall, at the Borrower’s request, provide
the Borrower with a copy of any notice of assessment or other evidence of the
requirement to repay such refund or credit received from the relevant taxing
authority (provided that the Administrative Agent, such Lender or such Issuing
Bank may delete any information therein that the Administrative Agent, such
Lender or such Issuing Bank deems confidential). Notwithstanding anything to the
contrary, this clause (f) shall not be construed to require the Administrative
Agent, any Lender or any Issuing Bank to make available its tax returns (or any
other information relating to taxes which it deems confidential).

(g) For purposes of this Section 2.17, the term “Lender” shall include any
Issuing Bank and any Swingline Lender.

 

118



--------------------------------------------------------------------------------

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) The Borrower shall make each payment required to be made by it under any
Loan Document (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 2:00 p.m., New York City time), on the date when due, in Same Day Funds,
without condition or deduction for any counterclaim, recoupment or setoff. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to such account as may be specified by the Administrative Agent,
except payments to be made directly to any Issuing Bank or the Swingline Lender
shall be made as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment (other
than payments on the Eurocurrency Loans) under any Loan Document shall be due on
a day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day. If any payment on a Eurocurrency Loan becomes due
and payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate for the period of such
extension. All payments or prepayments of any Loan, all reimbursements of any LC
Disbursements, all payments of accrued interest payable on a Loan or LC
Disbursement and all other payments under each Loan Document shall be made in
Dollars except as otherwise expressly provided herein.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) Except as otherwise permitted hereunder, if any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any of its Loans of any Class or participations in LC Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans of such Class or participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other relevant Lender in respect of such other
Lenders’ Loans of such Class or participation in LC Disbursements and Swingline
Loans, as applicable, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Loans of such Class or
participations in LC Disbursements and Swingline Loans from the relevant Lenders
to the extent necessary so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans of such Class or participations
in LC Disbursements and Swingline Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest and (ii) the
provisions of this paragraph shall not be construed to apply to (A) any payment
made by the Borrower or any Loan Party made pursuant to and in accordance with
the express terms of this Agreement and the other Loan Documents (including the
application of funds arising from the existence of a Defaulting Lender and as
contemplated by Sections 2.11(a)(ii) and 9.04(g)), (B) any payment obtained by a
Lender as

 

119



--------------------------------------------------------------------------------

consideration for the assignment of, or sale of, a participation in any of its
Loans or participations in LC Disbursements or Swingline Loans to any assignee
or participant or (C) any disproportionate payment obtained by a Lender of any
Class as a result of the extension by Lenders of the maturity date or expiration
date of some but not all Loans or Commitments of that Class or any increase in
the Applicable Rate (or other pricing term, including any fee, discount or
premium) in respect of Loans or Commitments of Lenders that have consented to
any such extension to the extent such transaction is permitted hereunder. The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under Requirements of Law, that any Lender acquiring a participation
pursuant to the foregoing arrangements may exercise against the Borrower rights
of setoff and counterclaim with respect to such participation as fully as if
such Lender were a direct creditor of the Borrower in the amount of such
participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption and in its sole discretion, distribute to the Lenders or Issuing
Banks, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or Issuing Banks, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at a rate
equal to the Overnight Rate.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or any event
gives rise to the operation of Section 2.23, then such Lender shall use
reasonable efforts (and at the expense of the Borrower) to designate a different
Lending Office for funding or booking its Loans hereunder or its participation
in any Letter of Credit affected by such event, or to assign and delegate its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment and delegation (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17 or mitigate the applicability of Section 2.23, as the
case may be, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not be disadvantageous in any material economic, legal or
regulatory respect to such Lender. Notwithstanding anything in this Agreement to
the contrary, to the extent any notice required by Section 2.15, or 2.17 is
given by any Lender more than 180 days after such Lender has knowledge of the
occurrence of the event giving rise to the additional cost, reduction in
amounts, loss, tax or other additional amounts described in such Sections, such
Lender shall not be entitled to compensation under Section 2.15 or 2.17, as the
case may be, for any such amounts incurred or accruing prior to the giving of
such notice to the Borrower; provided that, if the circumstance giving rise to
such claim is retroactive, then such 180 day period referred to above shall be
extended to include the period of retroactive effect thereof.

(b) If (i) any Lender requests compensation under Section 2.15 or gives notice
under Section 2.23, (ii) the Borrower is required to pay any additional amount
to any Lender or to any Governmental Authority for the account of any Lender
pursuant to Section 2.17 or (iii) any Lender is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate at par, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an Eligible Assignee that shall

 

120



--------------------------------------------------------------------------------

assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment and delegation); provided that (A) the Borrower shall
have received the prior written consent of the Administrative Agent to the
extent such consent would be required under Section 9.04(b) for an assignment of
Loans or Commitments, as applicable (and if a Revolving Commitment is being
assigned and delegated, each Issuing Bank and each Swingline Lender), which
consents, in each case, shall not unreasonably be withheld or delayed, (B) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and unreimbursed participations in LC Disbursements and
Swingline Loans, accrued but unpaid interest thereon, accrued but unpaid fees
and all other amounts due and payable to it hereunder from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and (C) the Borrower or such
assignee shall have paid (unless waived) to the Administrative Agent the
processing and recordation fee specified in Section 9.04(b)(ii) and (D) in the
case of any such assignment resulting from a claim for compensation under
Section 2.15, or payments required to be made pursuant to Section 2.17 or a
notice given under Section 2.23, such assignment will result in a reduction in
such compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise (including as a result of any action taken by such Lender
under paragraph (a) above), the circumstances entitling the Borrower to require
such assignment and delegation cease to apply. Each party hereto agrees that an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee and that the Lender required to make such assignment need not be a
party thereto.

SECTION 2.20. Incremental Credit Extensions.

(a) The Borrower may at any time or from time to time after the Effective Date,
by written notice delivered to the Administrative Agent request (i) one or more
additional Classes of term loans or additional term loans of the same Class of
any existing Class of term loans (the “Incremental Term Loans”), (ii) one or
more increases in the amount of the Revolving Commitments of any Class (each
such increase, an “Incremental Revolving Commitment Increase”) or (iii) one or
more additional Classes of revolving credit commitments (the “Incremental
Revolving Commitments,” and, together with the Incremental Term Loans and the
Incremental Revolving Commitment Increases, the “Incremental Facilities” and the
commitments in respect thereof are referred to as the “Incremental
Commitments”); provided that, subject to Section 1.10, at the time that any such
Incremental Term Loan, Incremental Revolving Commitment Increase or Incremental
Revolving Commitment is made or effected (and after giving pro forma effect
thereto), except as set forth in the proviso to clause (b) below, no Event of
Default (or, in the case of the Incurrence or provision of any Incremental
Facility in connection with an Acquisition, (x) no Event of Default under
Section 7.01(a), (b), (h) or (i)) shall have occurred and be continuing and
(y) the representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as the case may be before and after giving effect to
such Borrowing or issuance, amendment, renewal or extension of such Letter of
Credit and to the application of proceeds therefrom, as though made on and as of
such date; provided that, to the extent that such representations and warranties
specifically refer to an earlier date or period, they shall be true and correct
in all material respects as of such earlier date or period; provided further
that any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct in all
respects on the date of such credit extension or on such earlier date, as the
case may be (after giving effect to such qualification).

(b) Each tranche of Incremental Term Loans, each tranche of Incremental
Revolving Commitments and each Incremental Revolving Commitment Increase shall
be in an aggregate principal amount that is not less than $5,000,000 (it being
understood that such amount may be less than $5,000,000 if such amount
represents all remaining availability under the limit set forth below) (and in

 

121



--------------------------------------------------------------------------------

minimum increments of $1,000,000 in excess thereof), and, subject to the proviso
at the end of this Section 2.20(b), the aggregate amount of the Incremental Term
Loans, Incremental Revolving Commitment Increases and the Incremental Revolving
Commitments (after giving pro forma effect thereto and the use of the proceeds
thereof) Incurred pursuant to this Section 2.20(b), shall not exceed, as of the
date of Incurrence of such Indebtedness or commitments, the sum of

(A) the Incremental Base Amount plus

(B) an aggregate amount of Indebtedness, such that, subject to Section 1.10,
after giving pro forma effect to such Incurrence (and after giving pro forma
effect to any Specified Transaction or Specified Restructuring to be consummated
in connection therewith and assuming that all Incremental Revolving Commitment
Increases, Incremental Revolving Commitments and other Incremental Commitments
then outstanding and Incurred under this clause (B) were fully drawn), the
Borrower would be in compliance with a Consolidated First Lien Gross Leverage
Ratio as of the last day of the Test Period most recently ended on or prior to
the Incurrence of any such Incremental Facility, calculated on a pro forma
basis, as if such Incurrence (and transactions) had occurred on the first day of
such Test Period, that is no greater than 3.50:1.00 (this clause (B), the
“Incremental Ratio Debt Amount” and, together with the Incremental Base Amount,
the “Incremental Limit”);

provided that

(i) Incremental Term Loans may be Incurred without regard to the Incremental
Limit, without regard to whether an Event of Default has occurred and is
continuing and, without regard to the minimums set forth in the first part of
this Section 2.20(b), to the extent that the Net Cash Proceeds from such
Incremental Term Loans on the date of Incurrence of such Incremental Term Loans
(or substantially concurrently therewith) are used to either (x) prepay Term
Loans and related amounts in accordance with the procedures set forth in Section
2.11(b) or (y) permanently reduce and, if applicable, repay the Revolving
Commitments, Extended Revolving Commitments or Incremental Revolving Commitments
in accordance with the procedures set forth in Section 2.11(b) (and any such
Incremental Term Loans shall be deemed to have been Incurred pursuant to this
proviso), and

(ii) Incremental Revolving Commitments may be provided without regard to the
Incremental Limit, without regard to whether an Event of Default has occurred
and is continuing, to the extent that the existing Revolving Commitments,
Extended Revolving Commitments or other Incremental Revolving Commitments shall
be permanently reduced in accordance with Section 2.11(b) by an amount equal to
the aggregate amount of Incremental Revolving Commitments so provided (and any
such Incremental Revolving Commitments shall be deemed to have been Incurred
pursuant to this proviso).

(c) The Incremental Term Loans

(A) shall rank equal in right of payment and security with the Initial Term
Loans, shall be secured only by all or a portion of the Collateral securing the
Secured Obligations and shall only be guaranteed by the Loan Parties,

(B) except to the extent constituting Permitted Term Loan A Indebtedness, shall
not mature earlier than the Initial Term Maturity Date,

 

122



--------------------------------------------------------------------------------

(C) except to the extent constituting Permitted Term Loan A Indebtedness, shall
not have a shorter Weighted Average Life to Maturity than the remaining Initial
Term Loans,

(D) any Incremental Term Loans may participate on a pro rata basis or less than
pro rata basis (but not, except in the case of any Refinancing of such
Indebtedness, on a greater than a pro rata basis) in any mandatory prepayments
of the Term Loans hereunder, as specified in the applicable Incremental
Amendment,

(E) except to the extent constituting Permitted Term Loan A Indebtedness, shall
have a maturity date (subject to clause (B)), an amortization schedule (subject
to clause (C)), and interest rates (including through fixed interest rates),
interest margins, rate floors, upfront fees, AHYDO Catch-Up Payments, funding
discounts, original issue discounts and prepayment terms (subject to clause (D))
and premiums for the Incremental Term Loans as determined by the Borrower and
the lenders of the Incremental Term Loans; provided that, in the event that the
Effective Yield for any Incremental Term Loans (other than Incremental Term
Loans (w) Incurred pursuant to clause (B) of Section 2.20(b), (x) established
pursuant to the proviso of Section 2.20(b), or (y) having a final maturity date
that is more than two years after the Initial Term Maturity Date (clauses (w),
(x) and (y), collectively, the “MFN Exceptions”)), incurred prior to the date
that is one year after the Effective Date is greater than the Effective Yield
for the Initial Term Loans by more than 0.50%, then the Applicable Rates for the
Initial Term Loans shall be increased to the extent necessary so that the
Effective Yield for the Initial Term Loans are equal to the Effective Yield for
the Incremental Term Loans minus 0.50% (this proviso, the “MFN Protection”);
provided, further, that, with respect to any Incremental Term Loans that do not
bear interest at a rate determined by reference to the Eurodollar Rate, for
purposes of calculating the applicable increase (if any) in the Applicable Rates
for the Initial Term Loans in the immediately preceding proviso, the Applicable
Rate for such Incremental Term Loans shall be deemed to be the interest rate
(calculated after giving pro forma effect to any increases required pursuant to
the immediately succeeding proviso) of such Incremental Term Loans less the then
applicable Reference Rate; and

(F) may otherwise have terms and conditions different from those of the Initial
Term Loans; provided that (x) except with respect to matters contemplated by
clauses (B), (C), (D) and (E) above, any differences shall not be materially
restrictive on the Borrower and its Restricted Subsidiaries (when taken as a
whole) than the terms contained in this Agreement (except for covenants and
other provisions applicable only to the periods after the Latest Maturity Date
or added for the benefit of all Secured Parties) and (y) the documentation
governing any Incremental Term Loans may include (I) any Previously Absent
Financial Maintenance Covenant or (II) any Tighter Financial Maintenance
Covenant so long as the Administrative Agent shall have been given prompt
written notice thereof and this Agreement is amended to include such Previously
Absent Financial Maintenance Covenant or Tighter Financial Maintenance Covenant,
as applicable, for the benefit of each Facility.

(d) The Incremental Revolving Commitment Increase shall be treated the same as
the Class of Revolving Commitments being increased (including with respect to
maturity date thereof) and shall be considered to be part of the Class of
Revolving Facility being increased (it being understood that, if required to
consummate an Incremental Revolving Commitment Increase, the interest rate
margins, rate floors and undrawn commitment fees on the Class of Revolving
Commitments being

 

123



--------------------------------------------------------------------------------

increased may be increased and additional upfront or similar fees may be payable
to the lenders participating in the Incremental Revolving Commitment Increase
(without any requirement to pay such fees to any existing Revolving Lenders)).

(e) The Incremental Revolving Commitments

(A) shall rank equal in right of payment and security with the Revolving Loans,
shall be secured only by all or a portion of the Collateral securing the Secured
Obligations and shall only be guaranteed by the Loan Parties,

(B) shall not mature earlier than the Revolving Maturity Date and shall require
no scheduled amortization or mandatory commitment reduction prior to the
Revolving Maturity Date,

(C) shall have interest rates (including through fixed interest rates), interest
margins, rate floors, upfront fees, undrawn commitment fees, funding discounts,
AHYDO Catch-Up Payments, original issue discounts, maturity, prepayment terms
and premiums and commitment reduction and termination terms as determined by the
Borrower and the lenders of such commitments;

(D) shall contain borrowing, repayment and termination of Commitment procedures
as determined by the Borrower and the lenders of such commitments,

(E) may include provisions relating swingline loans and/or letters of credit, as
applicable, issued thereunder, which issuances shall be on terms substantially
similar (except for the overall size of such subfacilities, the fees payable in
connection therewith and the identity of the swingline lender and letter of
credit issuer, as applicable, which shall be determined by the Borrower, the
lenders of such commitments and the applicable letter of credit issuers and
swingline lenders and borrowing, repayment and termination of commitment
procedures with respect thereto, in each case which shall be specified in the
applicable Incremental Amendment) to the terms relating to the Swingline Loans
and Letters of Credit with respect to the applicable Class of Revolving
Commitments or otherwise reasonably acceptable to the Administrative Agent and

(F) may otherwise have terms and conditions different from those of the Initial
Revolving Facility; provided that

(x) except with respect to matters contemplated by clauses (B), (C), (D) and
(E) above, any differences shall not be materially restrictive on the Borrower
and its Restricted Subsidiaries (when taken as a whole) than the terms contained
in this Agreement (except for covenants and other provisions applicable only to
the periods after the Latest Maturity Date or added for the benefit of all
Secured Parties), and

(y) the documentation governing any Incremental Revolving Commitments may
include any Previously Absent Financial Maintenance Covenant or Tighter
Financial Maintenance Covenant so long as the Administrative Agent shall have
been given prompt written notice thereof and this Agreement is amended to
include such Previously Absent Financial Maintenance Covenant or Tighter
Financial Maintenance Covenant for the benefit of each Facility (provided,
further, however, that, if the applicable

 

124



--------------------------------------------------------------------------------

Previously Absent Financial Maintenance Covenant or Tighter Financial
Maintenance Covenant is a “springing” financial maintenance covenant for the
benefit of such Revolving Facility or covenant only applicable to, or for the
benefit of, a revolving credit facility, the Previously Absent Financial
Maintenance Covenant or Tighter Financial Maintenance Covenant shall be
automatically included in this Agreement only for the benefit of each Revolving
Facility hereunder (and not for the benefit of any term loan facility
hereunder)).

(f) Each notice from the Borrower pursuant to this Section 2.20 shall be given
in writing and shall set forth the requested amount and proposed terms of the
relevant Incremental Term Loans, Incremental Revolving Commitment Increases or
Incremental Revolving Commitments. Incremental Term Loans may be made, and
Incremental Revolving Commitment Increases and Incremental Revolving Commitments
may be provided, subject to the prior written consent of the Borrower (not to be
unreasonably withheld or delayed), by any existing Lender (it being understood
that no existing Lender with an Initial Term Loan Commitment will have an
obligation to make a portion of any Incremental Term Loan, no existing Lender
with a Revolving Commitment will have any obligation to provide a portion of any
Incremental Revolving Commitment Increase and no existing Lender with a
Revolving Commitment will have an obligation to provide a portion of any
Incremental Revolving Commitment) or by any other bank, financial institution,
other institutional lender or other investor (any such other bank, financial
institution or other investor being called an “Additional Lender”); provided
that the Administrative Agent shall have consented (not to be unreasonably
withheld or delayed) to such Lender’s or Additional Lender’s making such
Incremental Term Loans or providing such Incremental Revolving Commitment
Increases or such Incremental Revolving Commitments if such consent would be
required under Section 9.04(b) for an assignment of Loans or Commitments, as
applicable, to such Lender or Additional Lender; provided, further, that, solely
with respect to any Incremental Revolving Commitment Increases or Incremental
Revolving Commitments, the Swingline Lender and the Issuing Bank shall have
consented (not to be unreasonably withheld or delayed) to such Lender’s or
Additional Lender’s providing such Incremental Revolving Commitment Increases or
Incremental Revolving Commitments if such consent would be required under
Section 9.04(b) for an assignment of Loans or Commitments, as applicable, to
such Lender or Additional Lender.

(g) Commitments in respect of Incremental Term Loans, Incremental Revolving
Commitment Increases and Incremental Revolving Commitments shall become
Commitments (or in the case of an Incremental Revolving Commitment Increase to
be provided by an existing Lender with a Revolving Commitment, an increase in
such Lender’s applicable Revolving Commitment) under this Agreement pursuant to
an amendment (an “Incremental Amendment”) to this Agreement and, as appropriate,
the other Loan Documents, executed by the Borrower, each Lender agreeing to
provide such Commitment, if any, each Additional Lender, if any, and the
Administrative Agent. The Incremental Amendment may, subject to Section 2.20(c),
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section (including (i) in connection with an Incremental Revolving
Commitment Increase, to reallocate Revolving Exposure on a pro rata basis among
the relevant Revolving Lenders, (ii) to make amendments that are not adverse to
the interests of any Lender that are made to effectuate changes necessary
(including the increase the Effective Yield of the applicable Class of Term
Loans) to ensure that any applicable Class of Incremental Term Loans are
“fungible” with such existing Class of Term Loans for United States federal
income tax purposes, which shall include any amendments that do not reduce the
ratable amortizations received by each Lender hereunder, (iii) to add or extend
“soft call” or add or extend any other “call protection”, in either case for the
benefit of any existing Class of Term Loans or Revolving Loans and/or (iv) add
or modify any provisions pursuant to Section 2.20(c)(F) and Section 2.20(e)(F)).
The effectiveness of any Incremental Amendment (an “Incremental Facility Closing
Date”) and the occurrence of any Credit

 

125



--------------------------------------------------------------------------------

Extension pursuant to such Incremental Amendment shall be subject to the
satisfaction of such conditions as the parties thereto shall agree. The Borrower
will use the proceeds of the Incremental Term Loans, Incremental Revolving
Commitment Increases and Incremental Revolving Commitments for any purpose not
prohibited by this Agreement; provided, however, that the proceeds of any
Incremental Term Loans Incurred, and any Incremental Revolving Commitments
provided, in either case as described in the proviso to Section 2.20(b), shall
be used in accordance with the terms thereof.

(h) No Lender shall be obligated to provide any Incremental Term Loans,
Incremental Revolving Commitment Increases or Incremental Revolving Commitments
unless it so agrees and the Borrower shall not be obligated to offer any
existing Lender the opportunity to provide any Incremental Term Loans,
Incremental Revolving Commitment Increases or Incremental Revolving Commitments.

(i) Upon each increase in the Revolving Commitments of any Class pursuant to
this Section, each Lender with a Revolving Commitment of such Class immediately
prior to such increase will automatically and without further act be deemed to
have assigned to each Lender providing a portion of the Incremental Revolving
Commitment Increase (each, an “Incremental Revolving Commitment Increase
Lender”) in respect of such increase, and each such Incremental Revolving
Commitment Increase Lender will automatically and without further act be deemed
to have assumed, a portion of such Lender’s participations hereunder in
outstanding Letters of Credit and Swingline Loans such that, after giving pro
forma effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate outstanding (A) participations hereunder in
Letters of Credit and (B) participations hereunder in Swingline Loans held by
each Lender with a Revolving Commitment of such Class (including each such
Incremental Revolving Commitment Increase Lender) will equal the percentage of
the aggregate Revolving Commitments of such Class of all Lenders represented by
such Lender’s Revolving Commitment of such Class. If, on the date of such
increase, there are any Revolving Loans of such Class outstanding, such
Revolving Loans shall on or prior to the effectiveness of such Incremental
Revolving Commitment Increase be prepaid from the proceeds of additional
Revolving Loans made hereunder (reflecting such increase in Revolving
Commitments of such Class), which prepayment shall be accompanied by accrued
interest on the Revolving Loans of such Class being prepaid and any costs
incurred by any Lender in accordance with Section 2.16. The Administrative Agent
and the Lenders hereby agree that the minimum borrowing, pro rata borrowing and
pro rata payment requirements contained elsewhere in this Agreement shall not
apply to the transactions effected pursuant to the immediately preceding
sentence.

(j) This Section 2.20 shall supersede any provisions in Section 2.18 or
Section 9.02 to the contrary. For the avoidance of doubt, any provisions of this
Section 2.20 may be amended with the consent of the Required Lenders; provided
that no such amendment shall require any Lender to provide any Incremental
Commitment without such Lender’s consent.

SECTION 2.21. Maturity Extension.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to any or all Lenders of a Class of Term Loans or a Class of Revolving
Commitments or a Class of Incremental Revolving Commitments (provided that the
Borrower shall promptly provide notice of such offer to the Administrative Agent
and, in the case of any offer not made to all Lenders of a Class, the
Administrative Agent may inform each Lender of such applicable Class of such
offer and, to the extent so informed, the Lenders of such Class shall be able to
accept or reject such offer on a pro rata basis (based on the aggregate
outstanding principal amount of the respective Term Loans or Commitments of such
Class) and on the same terms of as the Lender offered such Extension Offer), the
Borrower is hereby permitted to

 

126



--------------------------------------------------------------------------------

consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the maturity date of each
such Lender’s Term Loans and/or Commitments and otherwise modify the terms of
such Term Loans and/or Commitments pursuant to the terms of the relevant
Extension Offer (each, an “Extension”), so long as the following terms are
satisfied: the Revolving Commitment or Incremental Revolving Commitment of any
Lender that agrees to an Extension with respect to such Commitment extended
pursuant to an Extension (an “Extended Revolving Commitment”, any such loans
thereunder, “Extended Revolving Loans”), and the related outstandings, shall be
a Class of Commitment (or related outstandings, as the case may be) with
substantially the same terms as the original Class of Commitments being extended
(and related outstandings); provided that

(w) all or any of the final maturity dates of such Extended Revolving
Commitments may be delayed to later dates than the final maturity dates of the
original Class of Commitments from which such Extended Revolving Commitments
were extended,

(x) (1) the interest rates, interest margins, rate floors, upfront fees, funding
discounts, original issue discounts and prepayment terms and premiums with
respect to the Extended Revolving Commitments may be different than of the
original Class of Commitments from which such Extended Revolving Commitments
were extended and/or (2) additional fees and/or premiums may be payable to the
Lenders providing such Extended Revolving Commitments in addition to or in lieu
of any of the items contemplated by the preceding clause (1) and

(y) (1) the undrawn revolving credit commitment fee rate with respect to the
Extended Revolving Commitments may be different than those of the original
Class of Commitments from which such Extended Revolving Commitments were
extended and (2) the Extension Offer may provide for other covenants and terms
that apply to any period after the Latest Maturity Date; provided further that,
notwithstanding anything to the contrary in this Section 2.21, Section 2.11(g)
or otherwise,

(I) the borrowing and repayment (other than in connection with a permanent
repayment and termination of commitments) of the Loans under any Extended
Revolving Commitments shall be made on a pro rata basis with any borrowings and
repayments of the Loans of the of the original Class of Commitments from which
such Extended Revolving Commitments were extended (the mechanics for which may
be implemented through the applicable Extension Offer and may include technical
changes related to the borrowing and repayment procedures of the of the original
Class of Commitments from which such Extended Revolving Commitments were
extended),

(II) assignments and participations of Extended Revolving Commitments and
Extended Revolving Loans shall be governed by the assignment and participation
provisions set forth in Section 9.04 and

(III) subject to the applicable limitations set forth in Section 2.08(b) and
Section 2.11(g)(ii), permanent repayments of Loans (and corresponding permanent
reduction in the related Extended Revolving Commitments) shall be permitted as
may be agreed between the Borrower and the Lenders thereof and (B) the Term
Loans of any Term Lender that agrees to an Extension with respect to such Term
Loans (an “Extending Term Lender”) extended pursuant to any

 

127



--------------------------------------------------------------------------------

Extension (“Extended Term Loans” and any such commitment to provide such
Extended Term Loans, an “Extended Term Loan Commitment”) shall have
substantially the same terms as the Class of Term Loans subject to such
Extension Offer;

provided that

(w) the scheduled final maturity date shall be extended and all or any of the
scheduled amortization payments of all or a portion of any principal amount of
such Extended Term Loans may be delayed to later dates than the scheduled
amortization of principal of the Term Loans of the original Class of Term Loans
from which such Extended Term Loans were extended (with any such delay resulting
in a corresponding adjustment to the scheduled amortization payments reflected
in Section 2.10 or in the Extension Offer or the Incremental Amendment, as the
case may be, with respect to the original Class of Term Loans from which such
Extended Term Loans were extended),

(x) (A) the interest rates (including through fixed interest rates), interest
margins, rate floors, upfront fees, funding discounts, original issue discounts
and prepayment terms and premiums with respect to the Extended Term Loans may be
different than those for the original Class of Term Loans from which such
Extended Term Loans were extended and/or (B) additional fees and/or premiums may
be payable to the Lenders providing such Extended Term Loans in addition to any
of the items contemplated by the preceding clause (A), in each case, to the
extent provided in the applicable Extension Offer,

(y) subject to the provisions set forth in Section 2.11, the Extended Term Loans
may have optional prepayment terms (including call protection and prepayment
terms and premiums) and mandatory prepayment terms as may be agreed between the
Borrower and the Lenders thereof and

(z) the Extension Offer may provide for other covenants and terms that apply to
any period after the Latest Maturity Date.

If the aggregate principal amount of Term Loans (calculated on the face amount
thereof) or Revolving Commitments, as the case may be, in respect of which Term
Lenders or Revolving Lenders, as the case may be, shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal amount of
Term Loans or Revolving Commitments, as the case may be, offered to be extended
by the Borrower pursuant to such Extension Offer, then the Term Loans or
Revolving Loans, as the case may be, of such Term Lenders or Revolving Lenders,
as the case may be, shall be extended ratably up to such maximum amount based on
the respective principal amounts (but not to exceed actual holdings of record)
with respect to which such Term Lenders or Revolving Lenders, as the case may
be, have accepted such Extension Offer, with any allocated amounts in excess of
any applicable Lender’s actual holdings of record to be reallocated pro rata
across the remaining Lenders of the applicable Class of Term Loans or Revolving
Loans who have accepted such Extension Offer. All documentation in respect of
such Extension shall be consistent with the foregoing and any applicable Minimum
Extension Condition shall be satisfied unless waived by the Borrower. For the
avoidance of doubt, no Lender shall be required to participate in any Extension.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.11 and (ii) no Extension Offer
is required to be in any minimum amount or any

 

128



--------------------------------------------------------------------------------

minimum increment; provided that the Borrower may at its election specify as a
condition (a “Minimum Extension Condition”), which condition may be waived by
the Borrower, to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in the Borrower’s sole
discretion) of Term Loans or Revolving Commitments (as applicable) of any or all
applicable Classes be tendered. The Administrative Agent and the Lenders hereby
consent to the transactions contemplated by this Section 2.21 (including, for
the avoidance of doubt, payment of any interest, fees or premium in respect of
any Extended Term Loans and/or Extended Revolving Commitments on such terms as
may be set forth in the relevant Extension Offer) and hereby waive the
requirements of any provision of this Agreement or any other Loan Document that
may otherwise prohibit any such Extension or any other transaction contemplated
by this Section 2.21.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Commitments
(or any portion thereof) and (B) with respect to any Extension of the Revolving
Commitments, the consent of the Issuing Bank and Swingline Lender to the extent
that such Issuing Bank or Swingline Lenders is materially adversely affected or
is being asked to extend its role in connection with Letters of Credit and
Swingline Loans beyond the then-applicable Revolving Maturity Date. All Extended
Term Loans, Extended Revolving Loans, Extended Revolving Commitments and all
obligations in respect thereof shall be Loan Document Obligations that are
secured by Liens on the Collateral that are equal in priority to the Liens on
the Collateral securing the Secured Obligations. Each of the parties hereto
hereby agrees that the Administrative Agent and the Borrower may, without the
consent of any Lender, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
Section 2.21 and any Extension (including any amendments necessary to treat the
Loans and Commitments subject thereto as Extended Term Loans, Extended Revolving
Loans and/or Extended Revolving Commitments and as a separate Class hereunder of
Loans and Commitments, as the case may be). In addition, if so provided in such
amendment and with the consent of each Issuing Bank and the Swingline Lender, as
applicable, participations in Letters of Credit and Swingline Loans expiring on
or after the Revolving Maturity Date with respect to such Class in respect of
the Revolving Loans and Revolving Commitments of such applicable Class shall be
re-allocated from Lenders holding such applicable Revolving Commitments to
Lenders holding Extended Revolving Commitments in accordance with the terms of
such amendment; provided that such participation interests shall, upon receipt
thereof by the relevant Lenders holding such applicable Revolving Commitments,
be deemed to be participation interests in respect of such applicable Revolving
Commitments and the terms of such participation interests (including, without
limitation, the commission applicable thereto) shall be adjusted accordingly.

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five Business Days (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.21.

(e) In the event that the Administrative Agent determines in its sole discretion
that the allocation of Extended Term Loans or the Extended Revolving
Commitments, in each case to a given Lender was incorrectly determined as a
result of manifest administrative error in the receipt and processing of an
Extension timely submitted by such Lender in accordance with the procedures set
forth in the applicable Extension Offer, then the Administrative Agent, the
Borrower and such affected Lender may (and hereby are authorized to), in their
sole discretion and without the consent of any other Lender, enter into an
amendment to this Agreement and the other Loan Documents (each, a “Corrective

 

129



--------------------------------------------------------------------------------

Extension Agreement”) within 15 days following the effective date of such
applicable Extension, as the case may be, which Corrective Extension Agreement
shall (i) provide for the extension of Term Loans under the original Class of
Term Loans, or Revolving Commitments, Incremental Term Loan Commitment or
Incremental Revolving Commitments (and related exposure), as the case may be, in
such amount as is required to cause such Lender to hold Extended Term Loans or
Extended Revolving Commitments (and related revolving credit exposure) of the
applicable Extension series into which such other Term Loans or commitments were
initially extended, as the case may be, in the amount such Lender would have
held had such administrative error not occurred and had such Lender received the
minimum allocation of the applicable Loans or Commitments to which it was
entitled under the terms of such Extension, in the absence of such error,
(ii) be subject to the satisfaction of such conditions as the Administrative
Agent, the Borrower and such Lender may agree, and (iii) effect such other
amendments of the type (with appropriate reference and nomenclature changes) as
the Administrative Agent and the Borrower shall reasonably determine are
necessary to give effect to the foregoing provisions of this Section 2.21(e).

(f) This Section 2.21 shall supersede any provisions in Section 2.18 or
Section 9.02 to the contrary.

SECTION 2.22. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
Requirements of Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.

(ii) Reallocation of Payments. Any amount paid by the Borrower or otherwise
received by the Administrative Agent for the account of a Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but will instead be, applied by the Administrative Agent, to the fullest
extent permitted by law, to the making of payments from time to time in the
following order of priority: first to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent under this Agreement, second to
the payment of any amounts owing by such Defaulting Lender to the Issuing Banks
or the Swingline Lender (pro rata as to the respective amounts owing to each of
them) under this Agreement, third to the payment of post-default interest and
then-current interest due and payable to the Lenders hereunder other than
Defaulting Lenders, ratably among them in accordance with the amounts of such
interest then due and payable to them, fourth to the payment of fees then due
and payable to the Non-Defaulting Lenders hereunder, ratably among them in
accordance with the amounts of such fees then due and payable to them, fifth to
pay principal and unreimbursed LC Disbursements then due and payable to the
Non-Defaulting Lenders hereunder ratably in accordance with the amounts thereof
then due and payable to them, sixth to the ratable payment of other amounts then
due and payable to the Non-Defaulting Lenders and seventh after the termination
of the Commitments and payment in full of all obligations of the Borrower
hereunder, to pay amounts owing under this Agreement to such Defaulting Lender
or as a court of competent jurisdiction may otherwise direct; provided that, if
such payment is the payment of the principal amount of any Loan or the payment
of any amount constituting LC Disbursements, such payment shall be applied
solely to pay the relevant Loans of, and unreimbursed LC Disbursements owed to,
the relevant non-Defaulting Lenders or Issuing Banks prior to being

 

130



--------------------------------------------------------------------------------

applied in the manner set forth in this Section 2.22(a)(ii). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to Section 2.05(j) shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
or accrue any commitment fee pursuant to Section 2.12(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall not be entitled to receive or accrue any
Letter of Credit fees as provided in Section 2.12(b) for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. If a
Lender becomes, and during the period it remains, a Defaulting Lender, the
following provisions shall apply with respect to any outstanding LC Exposure and
any outstanding Swingline Exposure of such Defaulting Lender:

(A) the LC Exposure and the Swingline Exposure of such Defaulting Lender will,
subject to the limitation in the proviso below, automatically be reallocated
(effective on the day such Lender becomes a Defaulting Lender) among the
Non-Defaulting Lenders pro rata in accordance with their respective Commitments;
provided that (a) the sum of each Non-Defaulting Lender’s total Revolving
Exposure, total Swingline Exposure and total LC Exposure may not in any event
exceed the Revolving Commitment of such Non-Defaulting Lender as in effect at
the time of such reallocation and (b) neither such reallocation nor any payment
by a Non-Defaulting Lender pursuant thereto will constitute a waiver or release
of any claim the Borrower, the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender may have against such Defaulting Lender or
cause such Defaulting Lender to be a Non-Defaulting Lender; and

(B) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s LC Exposure and Swingline Exposure cannot be so reallocated,
whether by reason of the proviso in clause (A) above or otherwise, the Borrower
will, not later than two Business Days after demand by the Administrative Agent
(at the direction of any Issuing Bank and/or the Swingline Lender, as the case
may be), (a) Cash Collateralize the obligations of the Borrower to the
applicable Issuing Banks and/or the Swingline Lender in respect of such LC
Exposure or Swingline Exposure, as the case may be, in an amount at least equal
to the aggregate amount of the unreallocated portion of such LC Exposure or
Swingline Exposure, or (b) in the case of such Swingline Exposure, prepay
(subject to Section 2.22(a)(ii) above) in full the unreallocated portion thereof
or (c) make other arrangements satisfactory to the Administrative Agent, and to
the applicable Issuing Banks and the Swingline Lender, as the case may be, in
their sole discretion to protect them against the risk of non-payment by such
Defaulting Lender.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Lender should no longer be deemed to
be a Defaulting Lender (provided that, solely with respect to a Defaulting
Lender that is a Revolving Lender, the Swingline Lender and each Issuing Bank
must also so agree in writing in their sole discretion), the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and

 

131



--------------------------------------------------------------------------------

subject to any conditions set forth therein (which shall include arrangements
with respect to the return to the Borrower of any Cash Collateral), such Lender
will, to the extent applicable, purchase that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Applicable Percentages (without
giving effect to Section 2.22(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

SECTION 2.23. Illegality. If after the Effective Date it becomes unlawful, or
any Governmental Authority after the Effective Date has asserted that it is
unlawful, for any Lender to make, maintain or fund Loans whose interest is
determined by reference to the Eurocurrency Rate, or to determine or charge
interest rates based upon the Eurocurrency Rate, then, on notice thereof by such
Lender to the Borrower through the Administrative Agent, (i) any obligation of
such Lender to make or continue Eurocurrency Loans or to convert ABR Loans to
Eurocurrency Loans shall be suspended and (ii) if such notice asserts the
illegality of such Lender making or maintaining ABR Loans the interest rate on
which is determined by reference to the Eurocurrency Rate component of the
Alternate Base Rate, the interest rate on such ABR Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Alternate Base Rate,
in each case until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon three Business
Days’ notice from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurocurrency Loans denominated in Dollars of such
Lender to ABR Loans (the interest rate on which ABR Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Alternate Base
Rate), either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Loans, and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Eurocurrency Rate, the
Administrative Agent shall during the period of such suspension compute the
Alternate Base Rate applicable to such Lender without reference to the
Eurocurrency Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurocurrency Rate. Each Lender agrees to
notify the Administrative Agent and the Borrower in writing promptly upon
becoming aware that it is no longer illegal for such Lender to determine or
charge interest rates based upon the Eurocurrency Rate. Upon any such prepayment
or conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

ARTICLE III.

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

SECTION 3.01. Organization; Powers. The Borrower and each of the Restricted
Subsidiaries (a) is duly organized, validly existing and in good standing (or,
if applicable in a foreign jurisdiction, enjoys the equivalent status under the
laws of any jurisdiction of organization outside the United States) under the
laws of the jurisdiction of its organization, (b) has all requisite power and

 

132



--------------------------------------------------------------------------------

authority to own its property and assets necessary for the conduct of business,
except as would not reasonably be expected to have a Material Adverse Effect,
(c) is qualified to do business in each jurisdiction where such qualification is
required, except where the failure so to qualify would not reasonably be
expected to have a Material Adverse Effect, and (d) has the power and authority
to execute, deliver and perform its obligations under each of the Loan Documents
to which it is or will be a party and, in the case of the Borrower, to borrow
and otherwise obtain credit hereunder.

SECTION 3.02. Authorization. The execution, delivery and performance by each
Loan Party of each of the Loan Documents to which it is a party, and the
Borrowings hereunder (a) have been duly authorized by all organizational action
required to be obtained by the Loan Parties and (b) will not (i) (A) violate any
provision of any Requirement of Law or violate the Organizational Documents of
any Loan Party, (B) violate any applicable order of any court or any rule,
regulation or order of any Governmental Authority or (C) violate, be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under, give rise to a right of or result in any cancellation
or acceleration of any right or obligation (including any payment) or to a loss
of a benefit under any indenture, certificate of designation for preferred
stock, agreement or any other instrument to which any Loan Party is a party or
by which any of them or their property is or may be bound, where any such
conflict, violation, breach or default referred to in this clause (i) would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, or (ii) result in the creation or imposition of any Lien upon or
with respect to any property or assets now owned or hereafter acquired by any
Loan Party, other than the Liens created by the Loan Documents and Liens
permitted by Section 6.02.

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party that is party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
each such Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Financing Transactions, except for
(a) the filing of Uniform Commercial Code financing statements, (b) filings with
the United States Patent and Trademark Office and the United States Copyright
Office, (c) after the Mortgage Springing Date, recordation of the Mortgages and
other Liens granted under the Loan Documents, (d) such as have been made or
obtained and are in full force and effect and (e) such other actions, consents,
approvals, registrations or filings with respect to which the failure to be
obtained or made would not reasonably be expected to have a Material Adverse
Effect.

SECTION 3.05. Financial Statements. The Borrower has heretofore furnished to the
Administrative Agent (for delivery to the Lenders) (i) the audited consolidated
balance sheets of the Borrower and its Subsidiaries as at December 31, 2015 and
December 31, 2016 and the related statements of income, stockholders’ equity and
cash flows of the Borrower and its Subsidiaries for the fiscal years ended
December 31, 2015 and December 31, 2016 and (ii) the unaudited consolidated
balance sheet as of March 31, 2017 and related consolidated statements of
income, stockholders’ equity and cash flows of the Borrower and its Subsidiaries
for the three months ended March 31, 2017, in each such case have been prepared
in accordance with GAAP applied consistently throughout the periods involved
except to the extent provided in the notes thereto and subject, in the case of
the unaudited financial information, to changes resulting from audit, normal
year-end audit adjustments and to the absence of footnotes, and present fairly
in all material respects the financial condition and results of operations of
the Borrower and its Subsidiaries, as of and on such dates set forth on such
financial statements.

 

133



--------------------------------------------------------------------------------

SECTION 3.06. No Material Adverse Change or Material Adverse Effect. Since
December 31, 2016, there have been no events, developments or circumstances that
have had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

SECTION 3.07. Title to Properties. The Borrower and the Restricted Subsidiaries
has good and valid record fee simple title to, or valid leasehold interests in,
or easements or other limited property interests in, all its properties and
assets (excluding Intellectual Property), except for minor defects in title that
do not interfere with its ability to conduct its business as currently
conducted, to utilize such properties and assets for their intended purposes or
except where the failure to have such title, interests or easements would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. All such properties and assets held in fee simple are free and
clear of Liens, other than Liens permitted by Section 6.02.

SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Effective Date
the name and jurisdiction of incorporation, formation or organization of each
direct and indirect Subsidiary of the Borrower. Except as set forth on Schedule
3.08, as of the Effective Date, all of the issued and outstanding Equity
Interests of each subsidiary of the Borrower is owned directly by the Borrower
or by a subsidiary of the Borrower.

SECTION 3.09. Litigation; Compliance with Laws.

(a) As of the Effective Date, there are no actions, suits or proceedings at law
or in equity or in arbitration or, to the knowledge of the Borrower,
investigations by or on behalf of any Governmental Authority now pending, or, to
the knowledge of the Borrower, threatened in writing against or affecting the
Borrower or any of its Restricted Subsidiaries or any business, property or
rights of any such Person (i) that involve any Loan Document or the Financing
Transactions or (ii) that would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect. As of the date of any Borrowing
after the Effective Date, there are no actions, suits or proceedings at law or
in equity or in arbitration or, to the knowledge of the Borrower, investigations
by or on behalf of any Governmental Authority now pending, or, to the knowledge
of the Borrower, threatened in writing against or affecting the Borrower or any
of its Restricted Subsidiaries or any business, property or rights of any such
Person which would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(b) None of the Borrower, the Restricted Subsidiaries or their respective
properties or assets is in violation of (nor, to the knowledge of the Borrower,
will the continued operation of their material properties and assets as
currently conducted violate) any Requirement of Law (including any zoning,
building, ordinance, code or approval or any building permit) or, after the
Mortgage Springing Date, any restriction on recordation of record or agreement
affecting any Mortgaged Property, or is in default with respect to any judgment,
writ, injunction or decree of any Governmental Authority, in any such case where
such violation or default would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

SECTION 3.10. Federal Reserve Regulations.

(a) None of the Borrower or the Restricted Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying Margin Stock.

 

134



--------------------------------------------------------------------------------

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose or (ii) for any purpose that would result in a
violation of Regulation T, U or X of the Federal Reserve.

SECTION 3.11. Investment Company Act. None of the Loan Parties is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended
from time to time.

SECTION 3.12. Use of Proceeds. The Borrower will use the proceeds of (a) the
Initial Term Loans to pay Transaction Costs and for working capital requirements
and for general corporate purposes of the Borrower or its Subsidiaries,
including the financing of acquisitions, other Investments and dividends and
other distributions on account of the Equity Interests of the Borrower (or any
Parent Entity thereof), in each case permitted hereunder and (b) the Revolving
Loans and Swingline Loans for working capital requirements and other general
corporate purposes of the Borrower or its Subsidiaries, including the financing
of acquisitions, other Investments and dividends and other distributions on
account of the Equity Interests of the Borrower (or any Parent Entity thereof),
in each case permitted hereunder.

SECTION 3.13. Taxes.

(a) Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect, each of the Borrower and each of its
Restricted Subsidiaries (i) has timely filed or caused to be timely filed all
federal, state, local and non-U.S. Tax returns required to have been filed by it
and (ii) has timely paid or caused to be timely paid all Taxes due and payable
by it (whether or not shown on a Tax return and including in its capacity as a
withholding agent), except Taxes that are being contested in good faith by
appropriate proceedings in accordance with Section 5.04 and for which the
Borrower or its Restricted Subsidiaries (as the case may be) has set aside on
its books adequate reserves in accordance with GAAP.

(b) Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect: as of the Effective Date, with
respect to each of the Borrower and each of its Restricted Subsidiaries, there
are no claims being asserted in writing with respect to any Taxes and no audits
or other proceedings with respect to Taxes.

SECTION 3.14. No Material Misstatements.

(a) All written factual information (other than the projections, information of
a general economic or industry specific nature, projections and forward-looking
information) (the “Information”) concerning the Borrower, the Restricted
Subsidiaries, the Transactions and any other transactions contemplated hereby
prepared by or on behalf of the foregoing or their representatives and made
available to any Lenders or the Administrative Agent in connection with the
Financing Transactions, together with any public filings of the Borrower, when
taken as a whole, is or will be, when furnished, correct in all material
respects, as of the Effective Date, together with any public filings of the
Borrower, does not, when taken as a whole, contain any untrue statement of a
material fact as of any such date or omit to state a material fact necessary in
order to make the statements contained therein not materially misleading in
light of the circumstances under which such statements were made (giving effect
to all supplements and updates thereto, including all public filings of the
Borrower).

 

135



--------------------------------------------------------------------------------

(b) Any projections and other forward-looking information prepared by or on
behalf of the Borrower or any of its representatives and that have been made
available to any Lenders or the Administrative Agent in connection with the
Financing Transactions, together with all supplements and updates thereto, have
been prepared in good faith based upon assumptions believed by the Borrower to
be reasonable as of the Effective Date; it being understood that such
projections and other forward-looking information are not to be viewed as facts,
are subject to significant uncertainties and contingencies, many of which are
beyond the control of the Loan Parties, and that actual results may differ from
such projections and other forward-looking information and that such differences
may be material and that no assurance can be given that such projections and
other forward-looking information will be realized.

SECTION 3.15. ERISA.

(a) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Employee Benefit Plan is
in compliance with the applicable provisions of ERISA, the Code and other
federal, state and foreign laws.

(b) Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) no ERISA Event has
occurred or is reasonably expected to occur, (ii) neither the Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Plan (other than premiums due and
not delinquent under Section 4007 of ERISA), (iii) neither the Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan and (iv) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA.

SECTION 3.16. Environmental Matters. Except with respect to any other matters
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect: (i) the Borrower and each Restricted
Subsidiary, and their respective operations and properties, (a) are in
compliance with all Environmental Laws and have obtained, maintained and are in
compliance with all permits, licenses and other approvals required under any
Environmental Law, (b) have not become subject to any Environmental Liability,
and (c) have not received written notice of any claim with respect to any
Environmental Liability, (ii) to the knowledge of the Borrower and each
Restricted Subsidiary, there are no circumstances, conditions or occurrences
that would reasonably be expected to give rise to any Environmental Liability of
the Borrower or any Restricted Subsidiary, or with respect to their respective
operations and properties, and (iii) to the knowledge of the Borrower or any
Restricted Subsidiary, no other Person has caused, or permitted to occur, any
Release, or treated or disposed of, or arranged for treatment or disposal of,
any Hazardous Materials.

SECTION 3.17. Security Documents.

(a) Valid Liens. Each Security Document delivered pursuant to Sections 4.01,
5.10, 5.11 and 5.14 will, upon execution and delivery thereof, be effective to
create in favor of the Administrative Agent for the benefit of the Secured
Parties, legal, valid and enforceable Liens on, and security interests in, the
Collateral described therein, and (i) when financing statements and other
filings in appropriate form are filed in or recorded by the offices required by
the applicable Requirement of Law and (ii) upon the taking of possession by the
Administrative Agent of such Collateral with respect to which a security
interest may be perfected only by possession (which possession shall be given to
the collateral agent to the extent possession by the Administrative Agent
required by the Loan Documents), the Liens created by the Security Documents
shall constitute perfected Liens on, and security interests in, all right, title
and interest of the grantors in such Collateral to the extent perfection can be
obtained by

 

136



--------------------------------------------------------------------------------

filing and recording financing statements or possession (to the extent
possession is required by the Loan Documents), as the case may be, in each case
prior to all Liens, and subject to no Liens, other than Liens permitted
hereunder subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), (iii) implied
covenants of good faith and fair dealing.

(b) PTO Filing; Copyright Office Filing. When the Collateral Agreement, or an
appropriate short form document or instrument specified in the Collateral
Agreement, is properly filed and recorded in the United States Patent and
Trademark Office and the United States Copyright Office, to the extent such
filings and recordations together with the financing statements filed in the
offices required by the applicable Requirement of Law may perfect such
interests, the Liens created by such Collateral Agreement shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the grantors thereunder in Patents and Trademarks (each as defined in the
Collateral Agreement) registered or applied for with the United States Patent
and Trademark Office or Copyrights (as defined in such Collateral Agreement)
registered with the United States Copyright Office, as the case may be, in each
case free and clear of Liens other than Liens permitted under Section 6.02
hereof (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to establish a Lien on Patents, Trademarks and Copyrights acquired,
registered or applied for by the grantors thereof after the Effective Date).

(c) Mortgages. Upon recording thereof in the appropriate recording office, each
Mortgage is effective to create, in favor of the Administrative Agent, for the
benefit of the Secured Parties, legal, valid and enforceable perfected Liens on,
and security interest in, all of the Loan Parties’ right, title and interest in
and to the Mortgaged Properties thereunder and the proceeds thereof, prior to
all Liens other than the Liens permitted hereunder or otherwise consented to by
the Administrative Agent, subject to (i) the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other similar laws
affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing.

SECTION 3.18. Solvency. After giving effect to the consummation of the
Transactions, on the Effective Date, the Borrower, together with its Restricted
Subsidiaries on a consolidated basis, is Solvent.

SECTION 3.19. Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against the Borrower or
any of the Restricted Subsidiaries; (b) the hours worked and payments made to
employees of the Borrower and the Restricted Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other Requirements of Law
dealing with such matters; (c) all payments due from the Borrower or any of the
Restricted Subsidiaries or for which any claim may be made against the Borrower
or any of the Restricted Subsidiaries, on account of wages and employee health
and welfare insurance and other benefits have been paid or accrued as a
liability on the books of the Borrower or such Restricted Subsidiary to the
extent required by GAAP; and (d) the Borrower and the Restricted Subsidiaries
are in compliance with all Requirements of Law, agreements, policies, plans and
programs relating to employment and employment practices.

SECTION 3.20. Senior Debt. The Loan Document Obligations constitute “Senior
Debt” (or the equivalent thereof) and “Designated Senior Debt” (or the
equivalent thereof) under the documentation governing any Indebtedness that is
subordinated in right of payment to the Loan Document Obligations.

 

137



--------------------------------------------------------------------------------

SECTION 3.21. Intellectual Property; Licenses, Etc. The Borrower and its
Restricted Subsidiaries own, license or possess the valid right to use, all
Intellectual Property used in or reasonably necessary for the operation of their
businesses as currently conducted, and, without conflict with the Intellectual
Property rights of any Person, in each case, except, individually or in the
aggregate, as would not reasonably be expected to have a Material Adverse
Effect; provided, however, to the extent the foregoing representation and
warranty relates to infringement, misappropriation or a violation of
Intellectual Property rights held by a Person, it shall be considered qualified
by the knowledge of the Borrower or any Restricted Subsidiary. To the knowledge
of the Borrower, no Intellectual Property, advertising, product, process,
method, substance, part or other material used by the Borrower or any Restricted
Subsidiary, or the operation of its business as currently conducted, infringes
upon, misappropriates or violates any Intellectual Property rights held by any
Person except for such infringements, misappropriations or violations,
individually or in the aggregate, which would not reasonably be expected to have
a Material Adverse Effect. No claim or litigation regarding any of the
Intellectual Property of the Borrower or any Restricted Subsidiary is pending
or, to the knowledge of the Borrower, threatened in writing against the Borrower
or any Restricted Subsidiary, which claim or litigation, individually or in the
aggregate, if subject to an adverse ruling against the Borrower or any
Restricted Subsidiary, would reasonably be expected to have a Material Adverse
Effect.

SECTION 3.22. Anti-Money Laundering and Economic Sanctions Laws.

(a) To the extent applicable, each of the Borrower and its Restricted
Subsidiaries is in compliance, in all material respects, with (i) Sanctions and
export controls laws and regulations that are binding on them and (ii) any
anti-corruption or counter-terrorism laws (including the FCPA, United States
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
(the “Executive Order”), the USA PATRIOT Act; the United Kingdom Terrorism Act
of 2000, the United Kingdom Anti-Terrorism, Crime and Security Act of 2001, the
United Kingdom Terrorism Order of 2006, the United Kingdom Terrorism Order of
2009, the United Kingdom Terrorist Asset-Freezing Act of 2010 and the United
Kingdom Bribery Act of 2010). To the knowledge of management of the Borrower,
the Borrower, its Restricted Subsidiaries and their respective officers or
directors is in compliance, in all material respects, with applicable Anti-Money
Laundering Laws or any applicable Sanctions laws and regulations that are
binding on them. None of Borrower, its Restricted Subsidiaries and their
respective officer or directors is an Embargoed Person.

(b) No part of the proceeds of the Loans will be used, directly or, to the
knowledge of management of Borrower, indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

(c) None of the Borrower, any of its Restricted Subsidiaries or, to the
knowledge of management of the Borrower, any of their respective officers and
directors will directly or indirectly use any proceeds of the Loans or lend,
contribute or otherwise make available such proceeds to any Person for the
purpose of financing the activities of or with any Person or in any country or
territory that, at the time of funding, is an Embargoed Person.

 

138



--------------------------------------------------------------------------------

ARTICLE IV.

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of each Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions shall be
satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from the
Borrower either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmission of a signed counterpart
of this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) of
Simpson Thacher & Bartlett LLP, counsel for the Loan Parties. Each such opinion
shall be in form and substance reasonably satisfactory to the Administrative
Agent. The Borrower hereby requests such counsel to deliver such opinions.

(c) The Administrative Agent shall have received a certificate of each Loan
Party, dated the Effective Date, substantially in the form of Exhibit G or such
other form reasonably acceptable to the Administrative Agent with appropriate
insertions, executed by any Responsible Officer of such Loan Party, and
including or attaching the documents referred to in paragraph (d) of this
Section.

(d) The Administrative Agent shall have received a copy of (i) each
Organizational Document of each Loan Party certified, to the extent applicable,
as of a recent date by the applicable Governmental Authority, (ii) signature
and, to the extent such concept exists, incumbency certificates of the
Responsible Officers of each Loan Party executing the Loan Documents to which it
is a party, (iii) resolutions of the Board of Directors and/or similar governing
bodies of each Loan Party approving and authorizing the execution, delivery and
performance of Loan Documents to which it is a party, certified as of the
Effective Date by its secretary, an assistant secretary or a Responsible Officer
as being in full force and effect without modification or amendment and (iv) a
good standing certificate from the applicable Governmental Authority of each
Loan Party’s jurisdiction of incorporation, organization or formation.

(e) The Administrative Agent shall have received or, upon the initial borrowings
on the Effective Date, will receive, all fees and other amounts previously
agreed in writing by the Joint Bookrunners and the Borrower to be due and
payable on the Effective Date, including, to the extent invoiced at least three
Business Days prior to the Effective Date, reimbursement or payment of all
reasonable out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel) required to be so reimbursed or paid (which amounts
may be offset against the proceeds of the initial Credit Extensions).

(f) The Collateral and Guarantee Requirement shall have been satisfied and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Effective Date and signed by a Responsible Officer of the Borrower,
together with all attachments contemplated thereby and none of such Collateral
shall be subject to any other pledges, security interests or mortgages except
for Liens permitted by Section 6.02; provided that if, notwithstanding the use
by the Borrower of commercially reasonable efforts to cause the Collateral and
Guarantee Requirement to be satisfied on the Effective Date, the requirements
thereof (other than (a) the execution and delivery of the Guarantee Agreement
and the Collateral Agreement by the Loan Parties, (b) creation of and perfection
of security interests in the Equity Interests of the Borrower and in the Equity
Interests in its Domestic Subsidiaries that are not Excluded Subsidiaries and
(c) delivery of Uniform Commercial Code financing statements

 

139



--------------------------------------------------------------------------------

with respect to perfection of security interests in the assets of the Loan
Parties that may be perfected by the filing of a financing statement under the
Uniform Commercial Code) are not satisfied as of the Effective Date, the
satisfaction of such requirements shall not be a condition to the availability
of the initial Loans on the Effective Date (but shall be required to be
satisfied as promptly as practicable after the Effective Date and in any event
within a period as the Administrative Agent and the Borrower may mutually
agree).

(g) The Lenders shall have received a certificate from the chief financial
officer of the Borrower in the form of Exhibit H certifying as to the Solvency
of the Borrower and its Restricted Subsidiaries on a consolidated basis after
giving effect to the Transactions.

(h) The Administrative Agent shall have received all documentation and other
information about the Loan Parties as shall have been reasonably requested in
writing at least 10 Business Days prior to the Effective Date by the
Administrative Agent or that the Administrative Agent shall have reasonably
determined is required by U.S. regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including
without limitation the USA Patriot Act.

(i) The Administrative Agent shall have received a customary insurance
certificate in form and substance reasonably satisfactory to the Administrative
Agent.

(j) The Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that all outstanding commitments under
that certain Credit Agreement, date August 8, 2012 among certain Loan Parties,
Citibank, N.A. and the other lenders and party thereto from time to time shall,
substantially concurrently with the occurrence of the Effective Date, be
terminated and all amounts thereunder then due and owing shall be repaid.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit (other than in connection with any Incremental
Facilities (except to the extent set forth in Section 2.20)), is subject to
receipt of the request therefor in accordance herewith and to the satisfaction
of the following conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as the case may be before and after giving effect to
such Borrowing or issuance, amendment, renewal or extension of such Letter of
Credit and to the application of proceeds therefrom, as though made on and as of
such date; provided that, to the extent that such representations and warranties
specifically refer to an earlier date or period, they shall be true and correct
in all material respects as of such earlier date or period; provided further
that any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct in all
respects on the date of such credit extension or on such earlier date, as the
case may be (after giving effect to such qualification).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as the case
may be, no Default or Event of Default shall have occurred and be continuing.

(c) The Administrative Agent shall have received a Notice of Borrowing in
accordance with Article II hereof.

 

140



--------------------------------------------------------------------------------

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.

ARTICLE V.

Affirmative Covenants

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due and liabilities under Secured Cash Management
Obligations and Secured Swap Obligations) payable under any Loan Document shall
have been paid in full and all Letters of Credit shall have expired or been
terminated (or Cash Collateralized or backstopped pursuant to arrangements
reasonably satisfactory to the relevant Issuing Bank) and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent, on behalf of each Lender:

(a) on or before the date that is 90 days after the end of each Fiscal Year of
the Borrower, audited consolidated balance sheet and audited consolidated
statements of operations, stockholders’ equity and cash flows of the Borrower as
of the end of and for such year, and related notes thereto, setting forth in
each case in comparative form the figures for the previous Fiscal Year and
accompanied by a customary “management discussion & analysis” section, all
reported on by KPMG LLP or other independent public accountants of recognized
national standing (without an emphasis of matter paragraph related to going
concern as defined by Statement on Accounting Standards AU-C Section 570 “The
Auditor’s Consideration of an Entity’s Ability to Continue as a Going Concern”
(or any similar statement under any amended or successor rule as may be adopted
by the Auditing Standards Board from time to time) (other than solely with
respect to, or expressly resulting solely from, an upcoming maturity date of any
Indebtedness under the Loan Documents, including pursuant to Sections 2.20 and
2.21, Indebtedness Incurred pursuant to Section 6.01(k), Section 6.01(s) and
Section 6.01(u), and/or any Credit Agreement Refinancing Indebtedness, Permitted
Additional Debt or Permitted Refinancing Indebtedness Incurred to Refinance (in
whole or in part) any such Indebtedness)) and certified by a Financial Officer,
in each case, to the effect that such consolidated financial statements present
fairly in all material respects the financial condition as of the end of and for
such year and results of operations and cash flows of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

(b) commencing with the financial statements for the fiscal quarter ending
June 30, 2017, on or before the date that is 45 days after the end of each of
the first three fiscal quarters each Fiscal Year, unaudited consolidated balance
sheet and unaudited consolidated statements of operations, stockholders’ equity
and cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous Fiscal Year, all certified by a
Financial Officer as presenting fairly in all material respects the financial
condition as of the end of and for such fiscal quarter and such portion of the
Fiscal Year and results of operations and cash flows of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes and accompanied by a customary “management discussion & analysis”;

 

141



--------------------------------------------------------------------------------

(c) simultaneously with the delivery of each set of consolidated financial
statements referred to in clauses (a) and (b) above, the related consolidating
financial statements reflecting adjustments necessary (as determined by the
Borrower in good faith) to eliminate the accounts of Unrestricted Subsidiaries
(if any) from such consolidated financial statements;

(d) simultaneously with any delivery of financial statements under paragraph (a)
or (b) above, a certificate of a Financial Officer (i) certifying as to whether
a Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) beginning with the Test Period ending December 31, 2017, setting forth
reasonably detailed calculations demonstrating compliance with the Financial
Covenant, (iii) in the case of financial statements delivered under
paragraph (a) above, (A) beginning with the financial statements for the 2018
Fiscal Year, setting forth a reasonably detailed calculation of Excess Cash Flow
for such Fiscal Year and (B) setting forth a reasonably detailed calculation of
the Available Amount and Available Equity Amount as of the end of such Fiscal
Year and (iv) a Pro Forma Adjustment Certificate covering any pro forma
adjustment with respect to the period covered by such financial statements;

(e) not later than five days after the delivery of financial statements for each
Fiscal Year under paragraph (a) above, a customary certificate of the accounting
firm that reported on such financial statements stating whether it obtained
knowledge during the course of its examination of such financial statements of
any Default relating to the Financial Covenant and, if such knowledge has been
obtained, describing such Default (which certificate may be limited to the
extent required by accounting rules or guidelines);

(f) [reserved];

(g) promptly upon filing thereof, (x) copies of any annual, quarterly and other
regular, material periodic and special reports (including on Form 10-K, 10-Q or
8-K) and registration statements which the Borrower or any Restricted Subsidiary
files with the SEC or any analogous Governmental Authority in any relevant
jurisdiction (other than amendments to any registration statement (to the extent
such registration statement, in the form it becomes effective, is delivered to
the Administrative Agent for further delivery to the Lenders), exhibits to any
registration statement and, if applicable, any registration statements on Form
S-8 and other than any filing filed confidentiality with the SEC or any
analogous Governmental Authority in any relevant jurisdiction) and (y) copies of
all financial statements, proxy statements and material reports that the
Borrower or any of the Restricted Subsidiaries shall send to the holders of any
publicly issued debt of the Borrower and/or any of the Restricted Subsidiaries
in their capacity as such holders (in each case to the extent not theretofore
delivered to the Administrative Agent for further delivery to the Lenders
pursuant to this Agreement) and (ii) with reasonable promptness, but subject to
the limitations set forth in the last sentence of Section 5.07 and Section 9.12,
such other information (financial or otherwise) as the Administrative Agent on
its own behalf or on behalf of any Lender may reasonably request in writing from
time to time;

(h) [reserved]; and

(i) promptly following any request therefor but subject to the limitations set
forth in Section 5.07 and Section 9.12, such other reasonably available
information regarding the operations, business affairs and financial condition
of the Borrower and its Restricted Subsidiaries, as the Administrative Agent on
its own behalf or on behalf of any Lender may reasonably request in writing.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of the
Borrower and its Restricted Subsidiaries by furnishing (1) the Form 10-K or 10-Q
(or the equivalent), as applicable, of the Borrower

 

142



--------------------------------------------------------------------------------

(or a Parent Entity thereof) filed with the SEC or (2) such financial
information of a Parent Entity of the Borrower; provided that in any such case
(i) to the extent such information relates to a Parent Entity of the Borrower,
such information is accompanied by consolidating information, which may be
unaudited, that explains in reasonable detail the differences between the
information relating to such Parent Entity, on the one hand, and the information
relating to the Borrower and its Restricted Subsidiaries on a standalone basis,
on the other hand, and (ii) to the extent such information is in lieu of
information required to be provided under Section 5.01(a), such materials are
accompanied by a report and opinion of KPMG LLP or any other independent
registered public accounting firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with GAAP and shall not be
subject to any “going concern” or like qualification or any qualification as to
the scope of such audit (other than solely with respect to, or expressly
resulting solely from, an upcoming maturity date of any Indebtedness under the
Loan Documents, including pursuant to Sections 2.20 and 2.21, Indebtedness
Incurred pursuant to Section 6.01(k), Section 6.01(s) and Section 6.01(u),
and/or any Credit Agreement Refinancing Indebtedness, Permitted Additional Debt
or Permitted Refinancing Indebtedness Incurred to Refinance (in whole or in
part) any such Indebtedness).

Documents required to be delivered pursuant to Section 5.01 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
on Schedule 9.01 (or otherwise notified pursuant to Section 9.01(d)); or (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent upon its reasonable request
and (ii) the Borrower shall notify the Administrative Agent (by facsimile or
electronic mail) of the posting of any such documents and upon its reasonable
request, provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or maintain paper copies of the
documents referred to above, and each Lender shall be solely responsible for
timely accessing posted documents and maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Bookrunners may make available to the Lenders and the Issuing Bank
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive information that may be classified as MNPI at the time of such offering
by the Borrower of public securities. The Borrower hereby agrees that on and
after the date that the Borrower (or any of its Parent Entities) or any of its
Restricted Subsidiaries has issued any public debt securities (or 144A
securities) or public Equity Interests it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, means that the
word “PUBLIC” shall appear prominently on the first page thereof; (x) by marking
or otherwise designating in writing Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Joint
Bookrunners, the Issuing Bank and the Lenders to treat such Borrower Materials
as not containing any MNPI (although it may be sensitive and proprietary)
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.12); (y) all
Borrower Materials marked or otherwise designated in writing as “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent and the Joint
Bookrunners may treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” Notwithstanding the foregoing, the Borrower shall be
under no obligation to mark any Borrower Materials “PUBLIC.”

 

143



--------------------------------------------------------------------------------

SECTION 5.02. Existence; Business and Properties. The Borrower will, and will
cause each Restricted Subsidiary to:

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, (i) except as otherwise permitted
under Section 6.05, and (ii) except for the liquidation or dissolution of
Subsidiaries if the assets of such Subsidiaries, to the extent they exceed
estimated liabilities, are acquired by the Borrower or a Restricted Subsidiary
in such liquidation or dissolution.

(b) Except as would not reasonably be expected to have a Material Adverse
Effect, (i) do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect the permits, franchises,
authorizations, Intellectual Property, licenses and rights with respect thereto
necessary to the normal conduct of its business and (ii) at all times maintain
and preserve all material property necessary to the normal conduct of its
business and keep such property in good repair, working order and condition and
from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith, if any, may be properly
conducted at all times (in each case except as expressly permitted by this
Agreement).

SECTION 5.03. Insurance. The Borrower will, and will cause each Restricted
Subsidiary to:

(a) Keep its insurable properties insured at all times by financially sound and
reputable insurers in such amounts as shall be customary for similar businesses
and maintain such other reasonable insurance (including self-insurance which, in
the good-faith judgment of management of the Borrower, the Borrower believes is
reasonable and prudent in light of the size and nature of its business), of such
types, to such extent and against such risks, as is customary with companies in
the same or similar businesses.

(b) Cause all such liability insurance policies (which, for the avoidance of
doubt, shall not include any officers’ and directors’ liability insurance
policies) to name the Administrative Agent as additional insured and all such
property and property casualty insurance policies to be endorsed or otherwise
amended to include appropriate additional loss payable endorsements including,
after the Mortgage Springing Date, with respect to Mortgaged Properties, a
customary lender’s additional loss payable endorsement.

(c) In addition, use commercially reasonable efforts to cause each such
insurance policy to provide that it shall not be canceled, lapsed (including for
nonrenewal) or terminated upon less than 30 days’ prior written notice (or 10
days’ prior written notice in the case of any failure to pay any premium due
thereunder) thereof by the insurer to the Administrative Agent and to deliver to
the Administrative Agent, prior to the cancellation, lapse (including for
nonrenewal) or termination of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Administrative Agent), or insurance certificate with respect
thereto.

(d) After the Mortgage Springing Date, if any improvements located on any
Mortgaged Property are at any time located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a Special Flood Hazard
Area with respect to which flood insurance has been made available under the
National Flood Insurance Act of 1968 (as now or hereafter in effect or

 

144



--------------------------------------------------------------------------------

successor act thereto), then the Borrower shall, or shall cause the applicable
Loan Party to (i) maintain, or cause to be maintained, with a financially sound
and reputable insurer, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (ii) deliver to the Administrative Agent evidence of
such compliance in form and substance reasonably acceptable to the
Administrative Agent.

SECTION 5.04. Payment of Taxes and Obligations, etc. The Borrower will, and will
cause each Restricted Subsidiary to, pay all of its obligations in respect of
Taxes, assessments and other governmental charges (including in its capacity as
withholding agent), before the same shall become delinquent or in default,
except where the amount or validity thereof is being contested in good faith by
appropriate proceedings and the Borrower or such Restricted Subsidiary has set
aside on its books adequate reserves therefor in accordance with GAAP or except
where the failure to make payment would not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.

SECTION 5.05. Notices of Material Events.

(a) Promptly after any Responsible Officer of the Borrower obtains actual
knowledge thereof, the Borrower will furnish to the Administrative Agent (for
distribution to each Lender through the Administrative Agent) written notice of
the following:

(i) the occurrence of any Default or Event of Default, specifying the nature and
extent thereof and the corrective action (if any) proposed to be taken with
respect thereto;

(ii) the filing or commencement of, or any written threat or notice of intention
of any Person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against the Borrower or any of its Restricted Subsidiaries as to which an
adverse determination is reasonably probable and that, if adversely determined,
would reasonably be expected to have a Material Adverse Effect; and

(iii) the occurrence of any ERISA Event that would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

(b) The Borrower will furnish to the Administrative Agent prompt (and in any
event within 30 days or such longer period as reasonably agreed to by the
Administrative Agent) written notice of any change (i) in any Loan Party’s legal
name (as set forth in its certificate of organization or like document), (ii) in
the jurisdiction of incorporation or organization of any Loan Party or in the
form of its organization or (iii) in any Loan Party’s organizational
identification number (if any).

(c) Not later than five days (or such later period as may be agreed by the
Administrative Agent in its sole discretion) after delivery of financial
statements pursuant to Section 5.01(a), the Borrower shall deliver to the
Administrative Agent a certificate executed by a Responsible Officer of the
Borrower setting forth the information required pursuant to Sections 1, 2, 7 and
9 through 14 of the Perfection Certificate or confirming that there has been no
change in such information since the date of the Perfection Certificate
delivered on the Effective Date or the date of the most recent certificate
delivered pursuant to this Section.

 

145



--------------------------------------------------------------------------------

(d) Concurrently with the delivery of each Compliance Certificate pursuant to
Section 5.01(d), the Borrower shall deliver to the Administrative Agent a
certificate executed by a Responsible Officer of the Borrower specifying any
change in the identity of the guarantors, Restricted Subsidiaries, Significant
Subsidiaries, Immaterial Subsidiaries and Foreign Subsidiaries, as of the end of
such fiscal year or quarter, as the case may be, from the guarantors, Restricted
Subsidiaries, Significant Subsidiaries, Immaterial Subsidiaries and Foreign
Subsidiaries, respectively, provided to the Administrative Agent on the
Effective Date or the most recent fiscal year or quarter, as the case may be.

SECTION 5.06. Compliance with Laws. The Borrower will, and will cause each
Restricted Subsidiary to, comply with all Requirements of Law and judgments,
writs, injunctions, decrees and orders of any Governmental Authority, whether
now in effect or hereafter enacted, applicable to it or its property (including
without limitation the USA Patriot Act), except where the failure to do so would
not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections. The
Borrower will, and will cause each of the Restricted Subsidiaries to, maintain
all financial records in all material respects in accordance with GAAP. The
Borrower will, and will cause each of the Restricted Subsidiaries to, permit
representatives and independent contractors of the Administrative Agent and the
Lenders to visit and inspect any of its properties (to the extent it is within
such Person’s control to permit such inspection), to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at the reasonable expense of the
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower
(and subject, in the case of any such meetings or advice from such independent
accountants, to such accountants’ customary policies and procedures); provided
that, excluding any such visits and inspections during the continuation of an
Event of Default, only the Administrative Agent on behalf of the Lenders may
exercise rights of the Administrative Agent and the Lenders under this
Section 5.07 and the Administrative Agent shall not exercise such rights more
often than once during any calendar year absent the existence of an Event of
Default at the Borrower’s expense; and provided, further, that when an Event of
Default exists, the Administrative Agent or the Lenders (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent and the
Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants. Notwithstanding
anything to the contrary in Section 5.01 or this Section 5.07, neither of
Borrower nor any Restricted Subsidiary will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter (i) that constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by applicable Requirements of Law
or any binding agreement or (iii) that is subject to attorney-client or similar
privilege or constitutes attorney work product.

SECTION 5.08. Use of Proceeds. The Borrower will, and will cause each Restricted
Subsidiary to, use the proceeds of the Loans and the Letters of Credit only as
contemplated in Section 3.12.

SECTION 5.09. Compliance with Environmental Laws. The Borrower (i) will, and
will make commercially reasonable efforts to cause each Restricted Subsidiary
to, comply with all Environmental Laws applicable to its operations and
properties and comply with and obtain and renew all permits, licenses and other
approvals required pursuant to Environmental Law for its operations and
properties except, in each case with respect to this Section 5.09, to the extent
the failure to do so could not reasonably be expected to have individually or in
the aggregate, a Material Adverse Effect.

 

146



--------------------------------------------------------------------------------

SECTION 5.10. Additional Subsidiaries. If (i) any additional Restricted
Subsidiary (other than an Excluded Subsidiary) is formed or acquired after the
Effective Date or (ii) if any Restricted Subsidiary ceases to be an Excluded
Subsidiary, the Borrower will, within 45 days (or such longer period as the
Administrative Agent may reasonably agree) after such newly formed or acquired
Restricted Subsidiary is formed or acquired or such Restricted Subsidiary ceases
to be an Excluded Subsidiary, notify the Administrative Agent thereof, and will
(x) cause such Restricted Subsidiary to satisfy the Collateral and Guarantee
Requirement with respect to such Restricted Subsidiary and (y) cause such Loan
Party to satisfy the Collateral and Guarantee Requirement with respect to any
Equity Interest other than Excluded Equity Interests in or the Indebtedness of
such Restricted Subsidiary owned by such Loan Party.

SECTION 5.11. Further Assurances.

(a) Subject to the limitations set forth in the definition of Collateral and
Guarantee Requirement and in the Security Documents, the Borrower will, and will
cause each Loan Party to, execute any and all further documents, financing
statements, agreements, instruments, certificates, notices and acknowledgments
and take all such further actions (including the filing and recording of
financing statements and/or amendments thereto and other documents and, after
the Mortgage Springing Date, fixture filings, mortgages and deeds of trust),
that may be required under any applicable Requirement of Law and that the
Administrative Agent or the Required Lenders may request, to create and cause
the Collateral and Guarantee Requirement to be and remain satisfied and
perfected, all at the expense of the Loan Parties.

(b) Subject to the limitations set forth in the definition of Collateral and
Guarantee Requirement and in the Security Documents, promptly upon reasonable
request by the Administrative Agent, the Borrower will, and will cause each Loan
Party to, (i) correct any defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Collateral or Guarantee
or other document or instrument relating to any Collateral or Guarantee, and
(ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
the Collateral or Guarantee, to the extent required.

(c) Subject to the limitations set forth in the definition of Collateral and
Guarantee Requirement and in the Security Documents, if, after the Effective
Date, any material assets (after the Mortgage Springing Date, including any
owned or leased real property or improvements thereto or any interest therein
(unless such real property is an Excluded Asset)) with a Fair Market Value in
excess of $5,000,000 (or in the case of Real Property, $20,000,000) (determined
at the time of acquisition thereof, or, if acquired prior to the date the
applicable Person became a Loan Party, the date such Person becomes a Loan
Party, or, to the extent that any improvements are constructed on any such Real
Property after the date of acquisition, on the date of “substantial completion”
or similar timing, as determined by the Borrower in consultation with the
Administrative Agent, of such improvements) are acquired by the Borrower or any
other Loan Party (or, in the case of a Person that became a Loan Party after the
Effective Date, after the date it became a Loan Party) (other than (x) assets
constituting Collateral under a Security Document that become subject to the
Lien created by such Security Document upon acquisition thereof or (y) Excluded
Assets), the Borrower will notify the Administrative Agent thereof
simultaneously with the delivery of the certificate of a Financial Officer
pursuant to Section 5.01(d) with respect to the financial statements delivered
pursuant to Section 5.01(a) or (b), and, if requested by the Administrative
Agent,

 

147



--------------------------------------------------------------------------------

within 60 days of acquisition thereof (or, in the case of Real Property, 90
days) (or, in each case, such longer period as the Administrative Agent may
agree in its sole discretion) the Borrower will cause such assets to be
subjected to a Lien securing the Secured Obligations and will take and cause the
other Loan Parties to take, such actions as shall be necessary and reasonably
requested by the Administrative Agent to grant and perfect such Liens, including
actions described in paragraph (a) of this Section and to cause the Collateral
and Guarantee Requirement to be satisfied, all at the expense of the Loan
Parties.

(d) Notwithstanding anything herein to the contrary, the Borrower shall not be
required to deliver any promissory note evidencing any Industrial Revenue Bonds
to the Administrative Agent, provided that the Borrower shall not pledge or
deliver such promissory note to any other Person and that upon written notice
from the Administrative Agent, the Borrower shall promptly deliver, or cause to
be delivered, such promissory note to the Administrative Agent at the Borrower’s
expense. Subject to the limitations set forth in the definition of Collateral
and Guarantee Requirement, after the Mortgage Springing Date, the Borrower will
cause all owned and leased Real Property (other than such Real Property that is
an Excluded Asset) to be subject to a Lien securing the Secured Obligations and
will take and cause the other Loan Parties to take, such actions as shall be
necessary and reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (a) of this Section
and to cause the Collateral and Guarantee Requirement to be satisfied, all at
the expenses of the Loan Parties.

SECTION 5.12. Maintenance of Ratings. The Borrower shall use commercially
reasonable efforts to maintain a public corporate rating from S&P and a public
corporate family rating from Moody’s, in each case in respect of the Borrower,
and a public rating of the facilities under this Agreement by each of S&P and
Moody’s, but in any event, not a specific rating.

SECTION 5.13. Designation of Subsidiaries. The Borrower may at any time after
the Effective Date designate (x) any Restricted Subsidiary of the Borrower as an
Unrestricted Subsidiary or (y) any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation on a
pro forma basis, no Event of Default shall have occurred and be continuing,
(ii) immediately after giving effect to such designation, the Borrower is in
compliance, on a pro forma basis, with the Financial Covenant for the most
recently ended Test Period and (iii) no Subsidiary may be designated as an
Unrestricted Subsidiary or continue as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of any third party Material Indebtedness
for borrowed money of the Borrower pursuant to which a Subsidiary may be
designated an “Unrestricted Subsidiary.” The designation of any Subsidiary as an
Unrestricted Subsidiary after the Effective Date shall constitute an Investment
by the Borrower therein at the date of designation in an amount equal to the
Fair Market Value of the Borrower’s or its Subsidiary’s (as applicable)
investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the Incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by the Borrower in Unrestricted
Subsidiaries in an amount equal to the Fair Market Value at the date of such
designation of the Borrower’s or its Subsidiary’s (as applicable) Investment in
such Subsidiary.

SECTION 5.14. [reserved].

SECTION 5.15. Business of the Borrower and the Restricted Subsidiaries. The
Borrower will not, nor will it permit any Restricted Subsidiary to, engage at
any time in any business or business activity other than (i) any business or
business activity conducted by any of them on the Effective Date and any
business or business activities incidental or related thereto, (ii) any business
or business activity that is reasonably similar thereto or a reasonable
extension, development or expansion thereof or ancillary thereto or (iii) any
business or business activity that the senior management of the Borrower deems
beneficial for the Borrower or such Restricted Subsidiary;

 

148



--------------------------------------------------------------------------------

SECTION 5.16. Fiscal Year. The Borrower will, for financial reporting purposes,
cause (a) each of its, and each of the Restricted Subsidiaries’, fiscal years to
end on December 31 of each year and (b) each of its, and each of the Restricted
Subsidiaries’, fiscal quarters to end on dates consistent with such fiscal
year-end and the Borrower’s past practice; provided, however, that the Borrower
may, upon written notice to, and consent by, the Administrative Agent, change
the financial reporting convention specified above to any other financial
reporting convention reasonably acceptable to the Administrative Agent, in which
case the Borrower and the Administrative Agent will, and are hereby authorized
by the Lenders to, make any adjustments to this Agreement that are necessary in
order to reflect such change in financial reporting.

ARTICLE VI.

Negative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable (other
than contingent amounts not yet due and liabilities under Secured Cash
Management Obligations and Secured Swap Obligations) under any Loan Document
have been paid in full and all Letters of Credit have expired or been terminated
(or Cash Collateralized or backstopped pursuant to arrangements reasonably
acceptable to the applicable Issuing Bank) and all LC Disbursements shall have
been reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Borrower will not, and will not permit any of
the Restricted Subsidiaries to Incur any Indebtedness, except:

(a) (i) Indebtedness arising under the Loan Documents, including pursuant to
Sections 2.20 and 2.21, and (ii) (A) any Credit Agreement Refinancing
Indebtedness Incurred to Refinance (in whole or in part) such Indebtedness and
(B) any Permitted Refinancing Indebtedness to Refinance (in whole or in part)
any such Credit Agreement Refinancing Indebtedness;

(b) [reserved];

(c) (i) Indebtedness constituting reimbursement obligations in respect of any
bankers’ acceptance, bank guarantees, letters of credit, warehouse receipt or
similar facilities entered into in the ordinary course of business (including in
respect of workers compensation claims, or consistent with past practice,
health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance) and (ii) Indebtedness supported by Letters of
Credit or other letters of credit under similar facilities in an amount not to
exceed the Stated Amount of such Letters of Credit or stated amount of such
other letters of credit under such similar facilities;

(d) Except as otherwise limited by clauses (a), (h) and (u), Guarantees Incurred
by (i) any Restricted Subsidiary in respect of Indebtedness of the Borrower or
any other Restricted Subsidiary that is permitted to be Incurred under this
Agreement and (ii) the Borrower in respect of Indebtedness of any Restricted
Subsidiary that is permitted to be Incurred under this Agreement; provided that,
if the applicable Indebtedness is subordinated to the Secured Obligations, any
such Guarantees shall be subordinated to the Secured Obligations;

 

149



--------------------------------------------------------------------------------

(e) Guarantees Incurred in the ordinary course of business or consistent with
past practice in respect of obligations to suppliers, customers, franchisees,
lessors, licensees, sublicensees or distribution partners;

(f) (i) Indebtedness (including Financing Lease Obligations and other
Indebtedness arising under mortgage financings and purchase money Indebtedness)
the proceeds of which are used to finance the acquisition, development,
construction, repair, restoration, replacement, maintenance, upgrade, expansion
or improvement of fixed or capital assets or otherwise Incurred in respect of
Capital Expenditures and other Financing Lease Obligations; provided that
(A) such Indebtedness is Incurred concurrently with or within 365 days after the
date of substantial completion of the applicable acquisition, development,
construction, repair, restoration, replacement, maintenance, upgrade, expansion
or improvement or the making of the applicable Capital Expenditure and (B) such
Indebtedness is not Incurred to acquire Equity Interests of any Person;
provided, further, that, at the time of Incurrence thereof and after giving pro
forma effect thereto and the use of the proceeds thereof, the aggregate
principal amount of such Indebtedness then outstanding pursuant to this clause
(f)(i) (when aggregated with the aggregate principal amount of Permitted
Refinancing Indebtedness pursuant to clause (f)(ii) in respect of such
Indebtedness then outstanding) shall not, except as contemplated by the
definition of “Permitted Refinancing Indebtedness”, exceed an amount equal to
the greater of (x) $95,000,000 and (y) 33% of Consolidated EBITDA of the
Borrower for the Test Period most recently ended on or prior to such date of
Incurrence (measured as of the date such Indebtedness is Incurred based upon the
Section 5.01 Financials most recently delivered on or prior to such date); and

(ii) any Permitted Refinancing Indebtedness Incurred to Refinance Indebtedness
incurred pursuant to clause (i) above;

(g) [reserved];

(h) Indebtedness outstanding as of the Effective Date and any Permitted
Refinancing Indebtedness Incurred to Refinance (in whole or in part) such
Indebtedness;

(i) Indebtedness in respect of Swap Agreements Incurred in the ordinary course
of business or consistent with past practice and, in each case, at the time
entered into, not for speculative purposes;

(j) (i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Restricted Subsidiary (or is a Restricted
Subsidiary that survives a merger, consolidation or amalgamation with such
Person or any of its Subsidiaries) or Indebtedness attaching to assets that are
acquired by the Borrower or any Restricted Subsidiary, in each case after the
Effective Date as the result of an Acquisition or Indebtedness of any
Unrestricted Subsidiary that is redesignated as a Restricted Subsidiary;
provided that;

(A) subject to Section 1.10, before and after giving pro forma effect thereto,
no Event of Default under Section 7.01(a), (b), (h) or (i) has occurred and is
continuing;

(B) as of the date that any such Person becomes a Restricted Subsidiary (or is a
Restricted Subsidiary that survives a merger, consolidation or amalgamation with
such a Person or any of its Subsidiaries) or the date that any such assets are
acquired by the Borrower or any Restricted Subsidiary and after giving pro forma
effect thereto, the aggregate principal amount of Indebtedness then outstanding
pursuant to this Section 6.01(j) does not exceed, except as contemplated by the
definition of “Permitted Refinancing Indebtedness”, the sum of

 

150



--------------------------------------------------------------------------------

(I)     the Incremental Base Amount plus

(II)     subject to Section 1.10, an aggregate amount such that, after giving
pro forma effect to the Incurrence of any such Indebtedness and to such
Acquisition, Investment, any Specified Transaction or Specified Restructuring to
be consummated in connection therewith, the Borrower and the Restricted
Subsidiaries shall be in compliance on a pro forma basis with

(1)     with respect to any such Indebtedness constituting First Lien
Obligations, a Consolidated First Lien Gross Leverage Ratio, as such ratio is
calculated as of the last day of the Test Period most recently ended on or prior
to the date of such Incurrence, as if such Incurrence, Acquisition, Investment,
Specified Transaction and Specified Restructuring had occurred on the first day
of such Test Period, (x) of not greater than 3.50:1.00 or (y) not greater than
the Consolidated First Lien Gross Leverage Ratio prior to giving effect to such
Incurrence, Acquisition, Investment, Specified Transaction and/or Specified
Restructuring,

(2)     with respect to any such Indebtedness constituting Consolidated Debt
that is secured by a Lien on the Collateral but does not constitute First Lien
Obligations, a Consolidated Secured Gross Leverage Ratio, as such ratio is
calculated as of the last day of the Test Period most recently ended on or prior
to the date of such Incurrence, as if such Incurrence, Acquisition, Investment,
Specified Transaction and Specified Restructuring had occurred on the first day
of such Test Period, (x) of not greater than 4.50:1.00 or (y) not greater than
the Consolidated Secured Gross Leverage Ratio prior to giving effect to such
Incurrence, Acquisition, Investment, Specified Transaction and/or Specified
Restructuring or

(3)     with respect to any Indebtedness not of the type described in subclauses
(1) and (2) above, a Consolidated Total Gross Leverage Ratio, as such ratio is
calculated as of the last day of the Test Period most recently ended on or prior
to the date of such Incurrence, as if such Incurrence, Acquisition, Investment,
Specified Transaction and Specified Restructuring had occurred on the first day
of such Test Period, (x) of not greater than 5.00:1.00 or (y) not greater than
the Consolidated Total Gross Leverage Ratio prior to giving effect to such
Incurrence, Acquisition, Investment, Specified Transaction and/or Specified
Restructuring;

 

151



--------------------------------------------------------------------------------

(C)    such Indebtedness existed at the time such Person became a Restricted
Subsidiary or at the time such assets were acquired and, in each case, was not
created in anticipation thereof;

(D)    subject to Section 1.11(g), such Indebtedness is not guaranteed in any
respect by the Borrower or any Restricted Subsidiary (other than any such Person
that so becomes a Restricted Subsidiary or is the survivor of a merger with such
Person or any of its Subsidiaries) (except, for the avoidance of doubt, to the
extent permitted by dollar for dollar usage of any other basket set forth in
Section 6.01); and

(E)    (x) the Equity Interests of such Person is pledged to the collateral
agent to the extent required under Section 5.10 and Section 5.11 and (y) such
Person executes a supplement to each applicable Security Document (or
alternative guarantee and security arrangements in relation to the Secured
Obligations) and a counterpart signature page to the Intercompany Note, in each
case to the extent required under Section 5.10 or Section 5.11, as applicable;
provided that the requirements of this clause (E) shall not apply to any
Indebtedness of the type that could have been Incurred under Section 6.01(f);

(ii)    any Permitted Refinancing Indebtedness Incurred to Refinance (in whole
or in part) such Indebtedness;

provided, that the at the time of Incurrence thereof and after giving pro forma
effect to such Incurrence and other transactions occurring in connection
therewith and use of proceeds thereof, the aggregate principal amount of such
Indebtedness so Incurred under this Section 6.01(j) by Non-Guarantors does not
exceed the then-available Non-Guarantor Cap.

(k)    (i) Indebtedness of the Borrower or any Restricted Subsidiary Incurred to
finance an Acquisition; provided that,

(A)    subject to Section 1.10, before and after giving pro forma effect
thereto, no Event of Default under Section 7.01(a), (b), (h) or (i) has occurred
and is continuing;

(B)    as of the date of such Incurrence and after giving pro forma effect
thereto, and the use of the proceeds thereof, the aggregate principal amount of
Indebtedness then outstanding pursuant to this Section 6.01(k), does not exceed,
except as contemplated by the definition of “Permitted Refinancing
Indebtedness”, the sum of

(I)     the Incremental Base Amount plus

(II)     subject to Section 1.10, an aggregate amount such that, after giving
pro forma effect to the Incurrence of any such Indebtedness and to such
Acquisition, Investment, any Specified Transaction or Specified Restructuring to
be consummated in connection therewith, the Borrower and the Restricted
Subsidiaries shall be in compliance on a pro forma basis with

(1)     with respect to any such Indebtedness constituting First Lien
Obligations, a Consolidated First Lien Gross Leverage Ratio, as such ratio is
calculated as of the last

 

152



--------------------------------------------------------------------------------

day of the Test Period most recently ended on or prior to the date of such
Incurrence, as if such Incurrence, Acquisition, Investment, Specified
Transaction and Specified Restructuring had occurred on the first day of such
Test Period (x) of not greater than 3.50:1.00 or (y) not greater than the
Consolidated First Lien Gross Leverage Ratio prior to giving effect to such
Incurrence, Acquisition, Investment, Specified Transaction and/or Specified
Restructuring,

(2) with respect to any such Indebtedness secured by a Lien on the Collateral
that does not constitute First Lien Obligations, a Consolidated Secured Gross
Leverage Ratio, as such ratio is calculated as of the last day of the Test
Period most recently ended on or prior to the date of such Incurrence, as if
such Incurrence, Acquisition, Investment, Specified Transaction and Specified
Restructuring had occurred on the first day of such Test Period (x) of not
greater than 4.50:1.00 or (y) not greater than the Consolidated Secured Gross
Leverage Ratio prior to giving effect to such Incurrence, Acquisition,
Investment, Specified Transaction and/or Specified Restructuring or

(3) with respect to any Indebtedness not of the type described in subclauses
(1) and (2) above, a Consolidated Total Gross Leverage Ratio, as such ratio is
calculated as of the last day of the Test Period most recently ended on or prior
to the date of such Incurrence, as if such Incurrence, Acquisition, Investment,
Specified Transaction and Specified Restructuring had occurred on the first day
of such Test Period of (x) not greater than 5.00:1.00 or (y) not greater than
the Consolidated Total Gross Leverage Ratio prior to giving effect to such
Incurrence, Acquisition, Investment, Specified Transaction and/or Specified
Restructuring

(C) (x) the terms of such Indebtedness do not provide for any scheduled
repayment (including at maturity), mandatory repayment, redemption, repurchase,
defeasance, acquisition, similar payment or sinking fund obligation prior to the
Latest Maturity Date, other than customary prepayments, repurchases,
redemptions, defeasances or similar payments of, or offers to prepay, redeem,
repurchase, defease, acquire or similarly pay upon, a change of control, asset
sale event or casualty, eminent domain or condemnation event or on account of
the accumulation of excess cash flow and customary acceleration rights upon an
event of default or (y) such Indebtedness shall constitute Permitted Term Loan A
Indebtedness;

(D) subject to Section 1.11(g), if such Indebtedness is Incurred by a Restricted
Subsidiary that is not a Subsidiary Loan Party, such Indebtedness shall not be
guaranteed in any respect by the Borrower or any other Subsidiary Loan Party
(except, for the avoidance of doubt, to the extent permitted by dollar for
dollar usage of any other basket set forth in Section 6.01);

(E) (x) the Equity Interests of any Person acquired in such Permitted Business
Acquisitions or Investments permitted under Section 6.05 (other than 6.05(t) or

 

153



--------------------------------------------------------------------------------

6.05(u)) (the “Acquired Person”) is pledged to the collateral agent to the
extent required under the Collateral and Guarantee Requirement and (y) such
Acquired Person executes a supplement to each of the Guarantee and the
Collateral Agreement and a counterpart signature page to the Intercompany Note
(or alternative guarantee and security arrangements in relation to the Secured
Obligations), in each case, to the extent required under the Collateral and
Guarantee Requirement; and

(F) the terms of such Indebtedness shall be consistent with the requirements set
forth in clause (b) and, if applicable, clauses (e) and (f) of the definition of
“Permitted Additional Debt”; provided that a certificate of a Responsible
Officer of the Borrower delivered to the Administrative Agent at least five
Business Days prior to the Incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees); and

(ii) any Permitted Refinancing Indebtedness Incurred to Refinance (in whole or
in part) such Indebtedness

provided, that the at the time of Incurrence thereof and after giving pro forma
effect to such Incurrence and other transactions occurring in connection
therewith and use of proceeds thereof, the aggregate principal amount of such
Indebtedness so Incurred under this Section 6.01(k) by Non-Guarantors does not
exceed the then-available Non-Guarantor Cap.

(l) (i) unsecured Indebtedness in respect of obligations of the Borrower or any
Restricted Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services; provided that such
obligations are Incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money and (ii) unsecured Indebtedness in
respect of intercompany obligations of the Borrower or any Restricted Subsidiary
in respect of accounts payable Incurred in connection with goods sold or
services rendered in the ordinary course of business and not in connection with
the borrowing of money;

(m) Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price,
earn-outs, deferred purchase price, payment obligations in respect of any
non-compete, consulting or similar arrangement, contingent earnout obligations
or similar obligations (including earn-outs), in each case entered into in
connection with the Transactions, Permitted Business Acquisitions, other
Investments and the Disposition of any business, assets or Equity Interests
permitted hereunder, other than Guarantees Incurred by any Person acquiring all
or any portion of such business, assets or Equity Interests for the purpose of
financing such acquisition, but including in connection with Guarantees, letters
of credit, surety bonds on performance bonds securing the performance of the
Borrower or any such Restricted Subsidiary pursuant to such agreements;

(n) Indebtedness in respect of contracts (including trade contracts and
government contracts), statutory obligations, performance bonds, bid bonds,
custom bonds, stay and appeal bonds, surety bonds, indemnity bonds, judgment
bonds, performance and completion and return of money bonds

 

154



--------------------------------------------------------------------------------

and guarantees, financial assurances, bankers’ acceptance facilities and similar
obligations or obligations in respect of letters of credit, bank guarantees or
similar instruments related thereto, in each case not in connection with the
borrowing of money, including those incurred to secure health, safety and
environmental obligations;

(o) Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(i) the financing of insurance premiums or (ii) take or pay obligations
contained in supply agreements, in each case arising in the ordinary course of
business or consistent with past practice and not in connection with the
borrowing of money;

(p) (i) Indebtedness representing deferred compensation or stock based or
similar compensation to officers, directors, managers, employees, consultants or
independent contractors of the Borrower and the Restricted Subsidiaries Incurred
in the ordinary course of business and (ii) Indebtedness consisting of
obligations of the Borrower (or any Parent Entity thereof) or the Restricted
Subsidiaries under deferred compensation arrangements to their officers,
directors, managers, employees, consultants or independent contractors or other
similar arrangements Incurred by such Persons in connection with Permitted
Business Acquisitions or any other Investment expressly permitted under
Section 6.05 (other than 6.05(t) or 6.05(u)) or Section 6.06 (other than
6.06(a)(ii));

(q) unsecured Indebtedness consisting of promissory notes issued by the Borrower
or any Restricted Subsidiary to future, current or former officers, managers,
consultants, directors, employees and independent contractors (or their
respective Immediate Family Members) of the Borrower, any of its Subsidiaries,
in each case, to finance the retirement, acquisition, repurchase or redemption
of Equity Interests of the Borrower or the Equity Interests of the Borrower, in
each case to the extent permitted by Section 6.06 (other than 6.06(a)(ii));
provided that, any such Indebtedness shall reduce availability under
Section 6.06 to the extent of any amounts incurred from time to time under this
Section 6.01(q), whether or not outstanding, except in respect of amounts
forgiven or cancelled without payment being made;

(r) Secured Cash Management Obligations, Cash Management Services and other
Indebtedness in respect of netting services, automatic clearing house
arrangements, employees’ credit or purchase cards, overdraft protections and
similar arrangements and otherwise in connection with deposit accounts;

(s) additional senior, senior subordinated or subordinated Indebtedness of the
Borrower and the Restricted Subsidiaries, and Permitted Refinancing Indebtedness
thereof, in an aggregate principal amount, determined as of the date of the
Incurrence of such Indebtedness and giving pro forma effect thereto and the use
of the proceeds thereof, not to exceed, except as contemplated by the definition
of “Permitted Refinancing Indebtedness”, the sum of

(i) the Incremental Base Amount plus

(ii) an amount such that, after giving pro forma effect to the Incurrence of any
such Indebtedness and any Specified Transaction or Specified Restructuring to be
consummated in connection therewith, the Borrower and Restricted Subsidiaries
shall be in compliance on a pro forma basis with either (x) an Interest Coverage
Ratio, as such ratio is calculated as of the last day of the Test Period most
recently ended on or prior to the date of such Incurrence, as if such
Incurrence, Acquisition or similar Investments, Specified Transaction and
Specified Restructuring occurred on the first day of such Test Period, of not
less than 2.00:1.00 or (y) a Consolidated Total Gross Leverage Ratio of less
than or equal to 5.00:1.00, as such ratio is calculated as of the last day of
the Test

 

155



--------------------------------------------------------------------------------

Period most recently ended on or prior to the date of such Incurrence, as if
such Incurrence, acquisition, Specified Transaction and Specified Restructuring
occurred on the first day of such Test Period;

provided, that (x) the terms of such Indebtedness shall be consistent with the
requirements of clause (a) and clause (b) and, if applicable, clause (f) of the
proviso of the definition of “Permitted Additional Debt”; (y) at the time of
Incurrence thereof and after giving pro forma effect to such Incurrence and
other transactions occurring in connection therewith and use of proceeds
thereof, the aggregate principal amount of such Indebtedness so Incurred under
this Section 6.01(s) by Non-Guarantors does not exceed the then-available
Non-Guarantor Cap and (z) to the extent secured, such Indebtedness shall only be
secured by Liens permitted pursuant to Section 6.02(u);

(t) (i) Indebtedness Incurred in connection with any Sale Leaseback and (ii) any
Permitted Refinancing Indebtedness Incurred to Refinance such Indebtedness;

(u) (i) Indebtedness in respect of Permitted Additional Debt that at the time of
Incurrence or provision thereof and after giving pro forma effect thereto and
such other transactions being consummated in connection therewith and the use of
the proceeds thereof and assuming that all commitments with respect to such
Incurred Permitted Additional Debt, if any, were fully drawn, the aggregate
principal amount of all such Indebtedness Incurred or provided under this
Section 6.01(u), shall not exceed the sum of

(A) the Incremental Base Amount plus

(B) an aggregate amount of Indebtedness, such that, after giving pro forma
effect to such Incurrence (and after giving pro forma effect to any Specified
Transaction or Specified Restructuring to be consummated in connection therewith
and assuming that all Incremental Revolving Commitment Increases and Incremental
Revolving Commitments then outstanding and Incurred under Section 2.20(b)(B)
were fully drawn), the Borrower would be in compliance with

(1) if such Indebtedness constitutes First Lien Obligations, a Consolidated
First Lien Gross Leverage Ratio, calculated as of the last day of the Test
Period most recently ended on or prior to the Incurrence of any such Permitted
Additional Debt, calculated on a pro forma basis, as if such Incurrence (and any
related transaction) had occurred on the first day of such Test Period, that is
no greater than the greater of (x) 3.50:1.00 and (y) if such Indebtedness is
Incurred in connection with an Acquisition, the Consolidated First Lien Gross
Leverage Ratio prior to giving effect to such Incurrence and any concurrent
Acquisition,

(2) if such Indebtedness is secured by a Lien on the Collateral that does not
constitute First Lien Obligations, a Consolidated Secured Gross Leverage Ratio,
calculated as of the last day of the Test Period most recently ended on or prior
to the Incurrence of any such Permitted Additional Debt, calculated on a pro
forma basis, as if such Incurrence (and any related transaction) had occurred on
the first day of such Test Period, that is no greater than the greater of (x)
4.50:1.00 and (y) if such Indebtedness is Incurred in connection with an
Acquisition, the Consolidated Secured Gross Leverage Ratio prior to giving
effect Acquisition, and

 

156



--------------------------------------------------------------------------------

(3) with respect to any Indebtedness not of the type described in subclauses
(1) or (2) above, a Consolidated Total Gross Leverage Ratio, calculated as of
the last day of the Test Period most recently ended on or prior to the
Incurrence of any such Permitted Additional Debt, calculated on a pro forma
basis, as if such Incurrence (and any related transaction) had occurred on the
first day of such Test Period, that is no greater than the greater of (x)
5.00:1.00 and (y) if such Indebtedness is Incurred in connection with an
Acquisition, the Consolidated Total Gross Leverage Ratio prior to giving effect
to such Acquisition

(clauses (A), (B) and (C) hereunder, the “Incremental Ratio Debt Amount”);

provided, that, subject to Section 1.10, no Event of Default (or, in the case of
the Incurrence or provision of Permitted Additional Debt in connection with an
Acquisition, no Event of Default under either Section 7.01(a), (b), (h) or (i))
shall have occurred and be continuing at the time of the Incurrence or provision
of any such Indebtedness or after giving pro forma effect thereto; and

(ii) any Permitted Refinancing Indebtedness Incurred to Refinance such
Indebtedness;

provided, further, that the at the time of Incurrence thereof and after giving
pro forma effect to such Incurrence and other transactions occurring in
connection therewith and use of proceeds thereof, the aggregate principal amount
of such Indebtedness so Incurred under this Section 6.01(u) by Non-Guarantors
does not exceed the then-available Non-Guarantor Cap;

(v) Indebtedness of Restricted Subsidiaries that are not Loan Parties; provided,
that at the time of Incurrence thereof and after giving pro forma effect to such
Incurrence and other transactions and use of proceeds thereof, the aggregate
principal amount of such Indebtedness so Incurred under this Section 6.01(v)
does not exceed the then-available Non-Guarantor Cap;

(w) unsecured Indebtedness in the amount of the sum of (x) the Restricted
Payment Amount plus (y) any Excluded Contribution to the extent not counted for
purposes of the Available Equity Amount or Cure Amount; provided that, the
maturity date of such Indebtedness is not earlier than the Latest Maturity Date;

(x) Indebtedness of the Borrower and the Restricted Subsidiaries; provided that,
at the time of the Incurrence thereof and after giving pro forma effect to such
Incurrence and other transactions and the use of the proceeds thereof, the
aggregate principal amount of Indebtedness then outstanding under this Section
6.01(x) shall not exceed the greater of (x) $95,000,000 and (y) 33% of
Consolidated EBITDA of the Borrower for the Test Period most recently ended on
or prior to such date of Incurrence (measured as of the date such Indebtedness
is Incurred based upon the Section 5.01 Financials which have most recently been
delivered on or prior to such date);

(y) Indebtedness of the Borrower or any Restricted Subsidiary owing to the
Borrower or any other Restricted Subsidiary; provided that any such Indebtedness
owing by a Loan Party to a Subsidiary that is not a Subsidiary Loan Party shall
be unsecured and evidenced by the Intercompany Note;

(z) Indebtedness in respect of surety bonds or commercial letters of credit
obtained in the ordinary course of business;

 

157



--------------------------------------------------------------------------------

(aa) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;

(bb) customer deposits and advance payments received in the ordinary course of
business from customers for goods or services purchased in the ordinary course
of business or consistent with past practice;

(cc) Indebtedness Incurred in connection with bankers’ acceptances, discounted
bills of exchange or the discounting or factoring of receivables for credit
management purposes, in each case Incurred or undertaken in the ordinary course
of business or consistent with past practice on arm’s length commercial terms on
a recourse basis;

(dd) Indebtedness of the Borrower or any Restricted Subsidiary undertaken in
connection with cash management and related activities with respect to any
Subsidiary or Joint Venture in the ordinary course of business; and

(ee) Indebtedness arising solely as a result of the existence of any Lien (other
than for Liens securing debt for borrowed money) permitted under Section 6.02;

(ff) [reserved];

(gg) unfunded pension fund and other employee benefit plan obligations and
liabilities incurred in the ordinary course of business to the extent they do
not result in an Event of Default under Section 7.01(k);

(hh) endorsement of instruments or other payment items for deposit in the
ordinary course of business;

(ii) performance Guarantees of the Borrower and its Restricted Subsidiaries
primarily guaranteeing performance of contractual obligations of the Borrower or
Restricted Subsidiaries to a third party and not primarily for the purpose of
guaranteeing payment of Indebtedness;

(jj) obligations in respect of letters of support, guarantees or similar
obligations issued, made or incurred for the benefit of any Subsidiary of the
Borrower to the extent required by law or in connection with any statutory
filing or the delivery of audit opinions performed in jurisdictions other than
within the United States; and

(kk) all customary premiums (if any), interest (including post-petition and
capitalized interest), fees, expenses, charges and additional or contingent
interest on obligations described in each of the clauses of this Section 6.01.

At the time of Incurrence, the Borrower will be entitled to divide and classify
an item of Indebtedness in more than one of the types of Indebtedness described
in the paragraphs above. It is understood and agreed that any Indebtedness in
the form of loans secured by Liens on the Collateral having a priority ranking
equal to the priority of the Liens on the Collateral securing the Secured
Obligations (but without regard to control of remedies) shall be subject to the
MFN Protection set forth in Section 2.20(c) (but subject to the MFN Exceptions
to such MFN Protection) as if such Indebtedness were an Incremental Term Loan.

 

158



--------------------------------------------------------------------------------

SECTION 6.02. Liens. The Borrower will not, and will not permit any of the
Restricted Subsidiaries to create, incur, assume or permit to exist any Lien
securing Indebtedness upon any property or assets of any kind (real or personal,
tangible or intangible) of the Borrower or any Restricted Subsidiary, whether
now owned or hereafter acquired, except:

(a) Liens created pursuant to

(i) the Loan Documents to secure the Loan Document Obligations (including Liens
permitted pursuant to Section 2.05) or permitted in respect of any Mortgaged
Property by the terms of the applicable Mortgage,

(ii) the Permitted Additional Debt Documents securing Permitted Additional Debt
Obligations permitted to be Incurred under Section 6.01(u) (provided that such
Liens do not extend to any assets that are not Collateral) and

(iii) the documentation governing any Credit Agreement Refinancing Indebtedness
(provided that such Liens do not extend to any assets that are not Collateral);

provided that, (A) in the case of Liens described in subclause (ii) or (iii)
above securing Permitted Additional Debt Obligations or Credit Agreement
Refinancing Indebtedness that constitute, or are intended to constitute, First
Lien Obligations, the applicable Permitted Additional Debt Secured Parties or
parties to such Credit Agreement Refinancing Indebtedness (or a representative
thereof on behalf of such holders) shall have entered into with the collateral
agent a Customary Intercreditor Agreement which agreement shall provide that the
Liens on the Collateral securing such Permitted Additional Debt Obligations or
Credit Agreement Refinancing Indebtedness shall have the same priority ranking
as the Liens on the Collateral securing the Secured Obligations (but without
regard to control of remedies) and (B) in the case of Liens described in
subclause (ii) or (iii) above securing Permitted Additional Debt Obligations or
Credit Agreement Refinancing Indebtedness that do not constitute, or are not
intended to constitute, First Lien Obligations, the applicable Permitted
Additional Debt Secured Parties or parties to such Credit Agreement Refinancing
Indebtedness (or a representative thereof on behalf of such holders) shall have
entered into a Customary Intercreditor Agreement with the collateral agent which
agreement shall provide that the Liens on the Collateral securing such Permitted
Additional Debt Obligations or Credit Agreement Refinancing Indebtedness, as
applicable, shall rank junior in priority to the Liens on the Collateral
securing the Secured Obligations and any other First Lien Obligations. Without
any further consent of the Lenders, the Administrative Agent and the collateral
agent shall be authorized to negotiate, execute and deliver on behalf of the
Secured Parties any Customary Intercreditor Agreement or any amendment (or
amendment and restatement) to the Security Documents or a Customary
Intercreditor Agreement to the extent necessary to effect the provisions
contemplated by this Section 6.02(a);

(b) Permitted Encumbrances;

(c) Liens securing Indebtedness permitted pursuant to Section 6.01(f) (including
the interests of vendors and lessors under conditional sale and title retention
agreements); provided that

(i) such Liens attach concurrently with or within 365 days after the
acquisition, lease, repair, replacement, restoration, construction, expansion or
improvement (as applicable) of the property subject to such Liens or the making
of the applicable Capital Expenditures,

(ii) other than the property financed by such Indebtedness, such Liens do not at
any time encumber any property, except for replacements thereof and accessions
and additions

 

159



--------------------------------------------------------------------------------

to such property and ancillary rights thereto and the proceeds and the products
thereof and customary security deposits, related contract rights and payment
intangibles and other assets related thereto and

(iii) with respect to Financing Lease Obligations, such Liens do not at any time
extend to, or cover any assets (except for accessions and additions to such
assets, replacements and products thereof and customary security deposits,
related contract rights and payment intangibles), other than the assets subject
to such Financing Lease Obligations and ancillary rights thereto; provided that
individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender;

(d) Liens on property and assets existing on the Effective Date or pursuant to
agreements in existence on the Effective Date and listed on Schedule 6.02 or, to
the extent not listed in such Schedule, such property or assets have a Fair
Market Value that does not exceed $10,000,000 in the aggregate; provided that
(i) such Lien does not extend to any other property or asset of the Borrower or
any Restricted Subsidiary, other than (A) after acquired property that is
affixed or incorporated into the property covered by such Lien or financed by
Indebtedness permitted by Section 6.01 and (B) the proceeds and products thereof
and (ii) such Lien shall secure only those obligations that such Liens secured
on the Effective Date and any Permitted Refinancing Indebtedness Incurred to
Refinance such Indebtedness permitted by Section 6.01;

(e) the modification, Refinancing, replacement, extension or renewal (or
successive modifications, Refinancings, replacements, extensions or renewals) of
any Lien permitted by clauses (c), (d), (f), (p), (t), (u) and (bb) of this
Section 6.02 upon or in the same assets theretofore subject to such Lien other
than

(i) after-acquired property that is affixed or incorporated into the property
covered by such Lien,

(ii) in the case of Liens permitted by clauses (f), (t), (u) or (bb),
after-acquired property subject to a Lien securing Indebtedness permitted under
Section 6.01, the terms of which Indebtedness require or include a pledge of
after-acquired property (it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition) and

(iii) the proceeds and products thereof;

(f) Liens existing on the assets, or shares of Equity Interests, of any Person
that becomes a Restricted Subsidiary (including by designation as a Restricted
Subsidiary pursuant to Section 5.13), or existing on assets acquired, pursuant
to an Acquisition or other Investment permitted under Section 6.05 or
Section 6.06 to the extent the Liens on such assets secure Indebtedness
permitted by Section 6.01(j); provided that such Liens attach at all times only
to the same assets that such Liens attached to (other than (i) after-acquired
property that is affixed or incorporated into the property covered by such Lien,
(ii) after-acquired property subject to a Lien securing Indebtedness permitted
under Section 6.01(j), the terms of which Indebtedness require or include a
pledge of after-acquired property (it being understood that such requirement
shall not be permitted to apply to any property to which such requirement would
not have applied but for such acquisition) and (iii) the proceeds and products
thereof), and secure only, the same Indebtedness or obligations (or any
Permitted Refinancing Indebtedness Incurred to Refinance such Indebtedness
permitted by Section 6.01) that such Liens secured, immediately prior to such
Acquisition or other Investment, as applicable;

 

160



--------------------------------------------------------------------------------

(g) Liens arising out of any license, sublicense or cross-license of
Intellectual Property permitted under Section 6.04 (other than Section 6.04(h));

(h) Liens securing Indebtedness or other obligations of a Non-Guarantor in favor
of the Borrower or any Restricted Subsidiary;

(i) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business and (iii) in favor of a banking institution arising
as a matter of law encumbering deposits (including the right to set off) and
which are within the general parameters customary in the banking industry;

(j) Liens (i) on advances of cash or Cash Equivalents in favor of the seller of
any property to be acquired in an Investment permitted pursuant to Section 6.05
or Section 6.06 to be applied against the purchase price for such Investment (or
to secure letters of credit, bank guarantee or similar instruments posted or
issued in respect thereof), and (ii) consisting of an agreement to sell,
transfer, lease or otherwise Dispose of any property in a transaction permitted
under Section 6.04 (other than Section 6.04(h)), in each case, solely to the
extent such Investment or sale, Disposition, transfer or lease, as the case may
be, would have been permitted on the date of the creation of such Lien;

(k) (i) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of property and bailee arrangements entered into
by the Borrower or any of the Restricted Subsidiaries in the ordinary course of
business permitted by this Agreement and (ii) Lien arising by operation of
Requirements of Law under Article 2 of the Uniform Commercial Code (or any
similar provision under any other Requirements of Law) in favor of a seller or
buyer of goods;

(l) Liens deemed to exist in connection with Investments in repurchase
obligations with respect to receivable financings permitted under Section 6.05;
provided that such Liens do not extend to any assets other than those that are
the subject of such repurchase agreement;

(m) Liens that are contractual rights of set-off (A) relating to the
establishment of depository relations with banks not given in connection with
the Incurrence of Indebtedness, (B) relating to pooled deposit, automatic
clearing house or sweep accounts of the Borrower or any Restricted Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower and the Restricted Subsidiaries or
(C) relating to purchase orders and other agreements entered into with customers
of the Borrower or any Restricted Subsidiary in the ordinary course of business
or consistent with past practice; provided that, Liens permitted pursuant to
this clause (m) may be first priority Liens and not subject to any Lien or
security interest securing the Secured Obligations;

(n) Liens (i) solely on any earnest money deposits of cash or Cash Equivalents
made by the Borrower or any of the Restricted Subsidiaries in connection with
any letter of intent or purchase agreement permitted hereunder or to secure any
letter of credit, bank guarantee or similar instrument issued or posted in
respect thereof and (ii) consisting of an agreement to Dispose of any property
in a transaction permitted under Section 6.04 (other than Section 6.04(h));

(o) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(p) Liens on property subject to Sale Leasebacks and customary security
deposits, related contract rights and payment intangibles related thereto;

 

161



--------------------------------------------------------------------------------

(q) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(r) agreements to subordinate any interest of the Borrower or any Restricted
Subsidiary in any accounts receivable or other proceeds arising from inventory
consigned by the Borrower or any Restricted Subsidiary pursuant to an agreement
entered into in the ordinary course of business;

(s) (i) Liens on Equity Interests in Joint Ventures securing obligations of such
Joint Ventures and (ii) to the extent constituting Liens, transfer restrictions,
purchase options, rights of first refusal, tag or drag, put or call or similar
rights of minority holders or Joint Ventures partners, in each case under
partnership, limited liability coverage, Joint Venture or similar Organizational
Documents;

(t) Liens with respect to property or assets of any Restricted Subsidiary that
is not a Loan Party securing Indebtedness of a Restricted Subsidiary that is not
a Loan Party permitted under Section 6.01(v);

(u) Liens not otherwise permitted by this Section 6.02; provided that, at the
time of the incurrence thereof and after giving pro forma effect thereto and the
use of proceeds thereof, the aggregate amount of Indebtedness and other
obligations then outstanding and secured thereby (when aggregated with the
principal amount of Indebtedness secured by Liens Incurred in reliance on, and
then outstanding under, Section 6.02(e) above in respect of a Refinancing of
Indebtedness previously secured under this Section 6.02(u)) does not exceed,
except as contemplated by the definition of “Permitted Refinancing
Indebtedness”, the greater of (x) $95,000,000 and (y) 35% of Consolidated EBITDA
of the Borrower for the Test Period most recently ended on or prior to such date
such Lien is created, incurred, assumed or suffered to exist (measured as such
date) based upon the Section 5.01 Financials most recently delivered on or prior
to such date; provided that, if such Liens are on Collateral, then the Borrower
may elect to have the holders of the Indebtedness or other obligations secured
thereby (or a representative or trustee on their behalf) enter into a Customary
Intercreditor Agreement providing that the Liens on the Collateral securing such
Indebtedness or other obligations shall rank pari passu or junior to the Liens
on the Collateral securing the Secured Obligations. Without any further consent
of the Lenders, the Administrative Agent and the collateral agent shall be
authorized to negotiate, execute and deliver on behalf of the Secured Parties
any Customary Intercreditor Agreement or any amendment (or amendment and
restatement) to the Security Documents or a Customary Intercreditor Agreement to
the extent necessary to effect the provisions contemplated by this Section
6.02(u);

(v) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts maintained in the ordinary course of business and, at the time of
incurrence thereof, not for speculative purposes;

(w) Liens on cash and Cash Equivalents used to defease or to satisfy or
discharge Indebtedness; provided such defeasance or satisfaction or discharge is
permitted under this Agreement;

(x) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business or consistent with past
practice;

(y) Liens securing surety bonds and commercial letters of credit permitted
pursuant to Section 6.01(z);

 

162



--------------------------------------------------------------------------------

(z) Liens on Equity Interests of an Unrestricted Subsidiary that secure
Indebtedness or other obligations of such Unrestricted Subsidiary;

(aa) Liens securing Swap Agreements submitted for clearing in accordance with
Requirements of Law;

(bb) Liens securing Indebtedness permitted under Section 6.01; provided that,
subject to Section 1.10, after giving pro forma effect to the Incurrence of any
such Liens and the Incurrence of such Indebtedness and to any Acquisition,
Investment, Specified Transaction or Specified Restructuring to be consummated
in connection therewith, the Borrower and Restricted Subsidiaries shall be in
compliance on a pro forma basis, (I) with respect to Indebtedness constituting
First Lien Obligations, with a Consolidated First Lien Gross Leverage Ratio of
less than or equal to 3.50:1.00 or (II) otherwise, with a Consolidated Secured
Gross Leverage Ratio of less than or equal to 4.50:1.00, in each case as such
ratio is calculated as of the last day of the Test Period most recently ended on
or prior to the date of such Incurrence, as if such Incurrence, Acquisition,
Investment, and any Specified Transaction or Specified Restructuring to be
consummated in connection therewith occurred on the first day of such Test
Period; provided, further, that, if such Liens are on Collateral, then the
Borrower may elect to have the holders of the Indebtedness or other obligations
secured thereby (or a representative or trustee on their behalf) enter into a
Customary Intercreditor Agreement providing that the Liens on the Collateral
securing such Indebtedness or other obligations shall rank pari passu or junior
to the Liens on the Collateral securing the Secured Obligations. Without any
further consent of the Lenders, the Administrative Agent and the collateral
agent shall be authorized to negotiate, execute and deliver on behalf of the
Secured Parties any Customary Intercreditor Agreement or any amendment (or
amendment and restatement) to the Security Documents or a Customary
Intercreditor Agreement to the extent necessary to effect the provisions
contemplated by this Section 6.02(bb);

(cc) with respect to any Foreign Subsidiary, Liens arising mandatorily by legal
requirements (and not as a result of under-capitalization of such Foreign
Subsidiary);

(dd) Liens on Escrowed Proceeds for the benefit of the related holders of debt
securities or other Indebtedness (or the underwriters or arrangers thereof) or
on cash set aside at the time of the Incurrence of any Indebtedness or
government securities purchased with such cash, in either case to the extent
such cash or government securities prefund the payment of interest on such
Indebtedness and are held in an escrow account or similar arrangement to be
applied for such purpose;

(ee) Liens on vehicles or equipment of the Borrower or any of the Restricted
Subsidiaries granted in the ordinary course of business;

(ff) [reserved];

(gg) Liens securing obligations in respect of any overdraft and related
liabilities arising from treasury, depository and cash management services or
any automated clearing house transfers of funds or in respect of any credit card
or similar services incurred in the ordinary course of business or consistent
with past practice;

(hh) Liens representing (i) any interest or title of a licensor, lessor or
sublicensor or sublessor under any lease or license permitted by this Agreement,
(ii) any Lien or restriction that the interest or title of such lessor,
licensor, sublessor or sublicensor may be subject to, or (iii) the interest of a
licensee, lessee, sublicensee or sublessee arising by virtue of being granted a
license or lease permitted by this Agreement;

 

163



--------------------------------------------------------------------------------

(ii) Liens granted pursuant to a security agreement between the Borrower or any
Restricted Subsidiary and a licensee of Intellectual Property to secure the
damages, if any, of such licensee resulting from the rejection of the license of
such licensee in a bankruptcy, reorganization or similar proceeding with respect
to the Borrower or such Restricted Subsidiary;

(jj) utility and similar deposits in the ordinary course of business;

(kk) Liens securing any Swap Obligations under any Swap Agreement so long as the
Fair Market Value of the Collateral securing such Swap Obligations does not
exceed $25,000,000 at any time;

(ll) Liens arising in connection with rights of dissenting equityholders
pursuant to Requirements of Law; and

(mm) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights.

For purposes of determining compliance with this Section 6.02, (A) Liens need
not be incurred solely by reference to one category of Liens permitted by this
Section 6.02 but are permitted to be incurred in part under any combination
thereof and of any other available exemption, (B) in the event that Lien (or any
portion thereof) meets the criteria of one or more of the categories of Liens
permitted by this Section 6.02, the Borrower shall, in its sole discretion,
classify or reclassify such Lien (or any portion thereof) in any manner that
complies with this definition and (C) in the event that a portion of
Indebtedness or other obligations secured by a Lien could be classified as
secured in part pursuant to Section 6.02(bb) above (giving pro forma effect to
the Incurrence of such portion of such Indebtedness or other obligations), the
Borrower, in its sole discretion, may classify such portion of such Indebtedness
(and any obligations in respect thereof) as having been secured pursuant to
Section 6.02(bb) above and thereafter the remainder of the Indebtedness or other
obligations as having been secured pursuant to one or more of the other clauses
of this Section 6.02.

SECTION 6.03. Limitation on Fundamental Changes. The Borrower will not and will
not permit any of the Restricted Subsidiaries to, consummate any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its business units, assets or other properties, except that:

(a) any Subsidiary of the Borrower or any other Person may be merged,
amalgamated or consolidated with or into the Borrower or the Borrower may
Dispose of all or substantially all of its business units, assets and other
properties; provided that

(i) the Borrower shall be the continuing or surviving Person or, in the case of
a merger, amalgamation or consolidation where the Borrower is not the continuing
or surviving Person, the Person formed by or surviving any such merger,
amalgamation or consolidation (if other than the Borrower) or in connection with
a Disposition of all or substantially all of the Borrower’s assets, the
transferee of such assets or properties, shall, in each case, be an entity
organized or existing under the laws of the United States, any state thereof or
the District of Columbia (the Borrower or such Person, as the case may be, being
herein referred to as the “Successor Borrower”),

(ii) the Successor Borrower (if other than the Borrower) shall expressly assume
all the obligations of the Borrower under this Agreement and the other Loan
Documents pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent, and

 

164



--------------------------------------------------------------------------------

(iii) if such merger, amalgamation, consolidation or Disposition involves the
Borrower and a Person that, prior to the consummation of such merger,
amalgamation, consolidation, or Disposition, is not a Restricted Subsidiary of
the Borrower

(A) subject to Section 1.10, no Event of Default under Section 7.01(a) or (b) or
Section 7.01(h) or (i) has occurred and is continuing on the date of such
merger, amalgamation, consolidation or Disposition or would result from the
consummation of such merger, amalgamation, consolidation or Disposition,

(B) each guarantor, unless it is the other party to such merger, amalgamation,
consolidation or Disposition or unless the Successor Borrower is the Borrower,
shall have confirmed by a supplement to the Guarantee and by a supplement to
this Agreement that its Guarantee and such Subsidiary Loan Party’s obligations
shall apply to the Successor Borrower’s obligations under this Agreement,

(C) (1) each Subsidiary grantor and each Subsidiary pledgor, unless it is the
other party to such merger, amalgamation, consolidation or Disposition or unless
the Successor Borrower is the Borrower, shall have by a supplement to the Loan
Documents confirmed that its obligations thereunder shall apply to the Successor
Borrower’s obligations under this Agreement and (2) each mortgagor of a
Mortgaged Property, unless it is the other party to such merger, amalgamation,
consolidation, conveyance, sale, assignment or transfer or unless the Successor
Borrower is the Borrower, shall have by an amendment to or restatement of the
applicable Mortgage confirmed that its obligations thereunder shall apply to the
Successor Borrower’s obligations under this Agreement,

(D) the Borrower shall have delivered to the Administrative Agent an officer’s
certificate stating that such merger, amalgamation, consolidation or Disposition
and any supplements to the Loan Documents preserve the enforceability of the
Guarantee and the perfection of the Liens on the Collateral under the Security
Documents,

(E) if reasonably requested by the Administrative Agent, the Borrower shall be
required to deliver to the Administrative Agent an opinion of counsel to the
effect that such merger, amalgamation, consolidation or Disposition does not
breach or result in a default under this Agreement or any other Loan Document
and

(F) such merger, amalgamation, consolidation or Disposition shall comply with
all the conditions set forth in the definition of the term “Permitted Business
Acquisition” or is otherwise permitted under Section 6.05 (other than 6.05(h),
6.05(s) and 6.05(t)) or Section 6.06 (other than 6.06(d), 6.06(g)(iv) and
(vi) and 6.06(q)); provided, further, that, if the foregoing are satisfied, the
Successor Borrower (if other than the Borrower) will succeed to, and be
substituted for, the Borrower under this Agreement (provided, further, that, in
the event of a Disposition of all or substantially all of the Borrower’s assets
or property to a Successor Borrower (which is not the Borrower) as set forth
above and notwithstanding anything to the contrary in Section 9.04(b), if the
original Borrower retains any assets or property other than immaterial assets or
property after such Disposition, such original Borrower shall remain obligated
as a co-Borrower along with the Successor Borrower hereunder);

 

165



--------------------------------------------------------------------------------

(b) any Subsidiary of the Borrower or any other Person may be merged,
amalgamated or consolidated with or into any one or more Restricted Subsidiaries
of the Borrower or any Restricted Subsidiary may Dispose of all or substantially
all of its business units, assets and other properties; provided that,

(i) in the case of any merger, amalgamation, consolidation or Disposition
involving one or more Restricted Subsidiaries, (A) a Restricted Subsidiary shall
be the continuing or surviving Person or the transferee of such assets or
(B) the Borrower shall take all steps necessary to cause the Person formed by or
surviving any such merger, amalgamation, consolidation or the transferee of such
assets and properties (if other than a Restricted Subsidiary) to become a
Restricted Subsidiary,

(ii) in the case of any merger, amalgamation, consolidation or Disposition
involving one or more Restricted Subsidiaries, if the surviving Person formed by
or surviving such merger, amalgamation or consolidation or the transferee of
such assets and properties is the Borrower or a Restricted Subsidiary, then any
Indebtedness of the Borrower or any Restricted Subsidiary assumed by such
surviving Person or the transferee of such assets and properties shall be deemed
an Incurrence of Indebtedness upon completion of such transaction and such
transaction shall be permitted only if such Incurrence is permitted under
Section 6.01 of this Agreement (without giving effect to Section 6.01(k)) and

(iii) if such merger, amalgamation, consolidation or Disposition involves a
Restricted Subsidiary and a Person that, prior to the consummation of such
merger, amalgamation, consolidation or Disposition, is not a Restricted
Subsidiary of the Borrower,

(A) subject to Section 1.10, no Event of Default under Section 7.01(a) or (b) or
Section 7.01(h) or (i) has occurred and is continuing on the date of such
merger, amalgamation, consolidation or Disposition or would result from the
consummation of such merger, amalgamation, consolidation or Disposition,

(B) the Borrower shall have delivered to the Administrative Agent a certificate
of a Responsible Officer stating that such merger, amalgamation, consolidation
or Disposition and such supplements to any Loan Document preserve the
enforceability of the Guarantees and the perfection and priority of the Liens
under the Security Documents and

(C) such merger, amalgamation, consolidation or Disposition shall comply with
all the conditions set forth in the definition of the term “Permitted Business
Acquisition” or is otherwise permitted under Section 6.04 (other than 6.04(h)),
Section 6.05 (other than 6.05(h), 6.05(s) and 6.05(t)) or Section 6.06 (other
than 6.06(d), 6.06(g)(iv) and 6.06(q));

(c) any Restricted Subsidiary may (i) merge, amalgamate or consolidate with or
into any other Restricted Subsidiary and (ii) Dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or any other
Restricted Subsidiary of the Borrower;

(d) the Transactions;

 

166



--------------------------------------------------------------------------------

(e) any Restricted Subsidiary may liquidate or dissolve or change its legal form
if (x) the Borrower determines in good faith that such liquidation or
dissolution or change of legal form is in the best interests of the Borrower and
is not materially disadvantageous to the Lenders and (y) any assets or business
not otherwise Disposed of or transferred in accordance with Section 6.04 (other
than Section 6.04(h)), Section 6.05 (other than 6.05(h), 6.05(s) and 6.05(t)) or
Section 6.06 (other than 6.06(d), 6.06(g)(iv) and 6.06(q)), or, in the case of
any such business, discontinued, shall be transferred to, or otherwise owned or
conducted by, the Borrower or another Restricted Subsidiary after giving effect
to such liquidation or dissolution or change of legal form; and

(f) the Borrower and the Restricted Subsidiaries may consummate a merger,
dissolution, liquidation, consolidation, amalgamation or Disposition, the
purpose of which is to (i) effect a Disposition permitted pursuant to
Section 6.04 (other than 6.04(h)), (ii) reorganize or reincorporate any such
Person in the United States, any state thereof, the District of Columbia or,
other than the Borrower, any territory thereof or (iii) convert into a Person
organized or existing under the laws of the jurisdiction of organization of such
Person or another jurisdiction of the United States, any state thereof, the
District of Columbia or, other than the Borrower, any territory thereof;
provided that, with respect to any of the actions described in clauses (ii) and
(iii) above, the Borrower or applicable Restricted Subsidiary shall have
complied with Section 5.11.

SECTION 6.04. Limitation on Sale of Assets. The Borrower will not, and will not
permit any of the Restricted Subsidiaries to, directly or indirectly,
(i) convey, sell, lease, assign, transfer, license or otherwise dispose of any
of its property, business or assets (including receivables and including
pursuant to a Sale Leaseback), whether now owned or hereafter acquired (each, a
“Disposition”), or (ii) sell to any Person any shares owned by it of any of
their respective Restricted Subsidiaries’ Equity Interests, except that:

(a) the Borrower and the Restricted Subsidiaries may sell, lease, assign,
transfer, license, abandon, allow the expiration or lapse of, or otherwise
Dispose of, the following:

(i) obsolete, worn-out, damaged, uneconomic, no longer commercially desirable,
used or surplus assets, rights and properties and other assets, rights and
properties that are held for sale or no longer used, useful or necessary for the
operation of the Borrower’s and its Subsidiaries’ business,

(ii) inventory, equipment, service agreements, product sales, securities and
goods held for sale or other immaterial assets in the ordinary course of
business,

(iii) cash, Cash Equivalents and Investment Grade Securities in the ordinary
course of business,

(iv) books of business, client lists or related goodwill in connection with the
departure of related employees or producers in the ordinary course of business
and

(v) any such other assets or Equity Interests to the extent that the aggregate
Fair Market Value of such assets sold in any single transaction or series of
related transactions does not exceed $15,000,000;

(b) the Borrower and the Restricted Subsidiaries may (i) enter into
non-exclusive licenses, sublicenses or cross-licenses of Intellectual Property
including in connection with a research and development agreement in which the
other party receives a license to Intellectual Property that results from such
agreement, (ii) exclusively license, sublicense or cross-license Intellectual
Property if done in

 

167



--------------------------------------------------------------------------------

the ordinary course of business of the Borrower and its Restricted Subsidiaries
and (iii) assign, lease, sublease, license or sublicense any real or personal
property or terminate or allow to lapse any such assignment, lease, sublease,
license or sublicense, other than any Intellectual Property, in the ordinary
course of business or consistent with past practice;

(c) the Borrower and the Restricted Subsidiaries may sell, transfer or otherwise
Dispose of other assets for Fair Market Value; provided that

(i) with respect to any Disposition pursuant to this Section 6.04(c) for a
purchase price in excess of $15,000,000, the Borrower or a Restricted Subsidiary
shall receive not less than 75% of such consideration in the form of cash or
Cash Equivalents; provided that, for purposes of determining what constitutes
cash under this clause (i),

(A) any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s
most recent balance sheet provided hereunder or in the footnotes thereto or if
accrued or incurred subsequent to the date of such balance sheets, such
liabilities would have been shown on the Borrower’s or such Restricted
Subsidiary’s balance sheet or in the footnotes thereto as if such accrual or
incurrence had taken place on or prior to the date of such balance sheet, as
determined in good faith by the Borrower) of the Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Secured Obligations, that are assumed by the transferee
with respect to the applicable Disposition and for which the Borrower and all of
the Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing shall be deemed to be cash or Cash Equivalents,

(B) any securities, notes or other obligations received by the Borrower or such
Restricted Subsidiary from such transferee that are converted by the Borrower or
such Restricted Subsidiary into cash or Cash Equivalents (to the extent of the
cash or Cash Equivalents received) within 180 days following the closing of the
applicable Disposition shall be deemed to be cash or Cash Equivalents and

(C) any Designated Non-Cash Consideration received by the Borrower or such
Restricted Subsidiary in respect of the applicable Disposition having an
aggregate Fair Market Value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (C) that is outstanding at the
time such Designated Non-Cash Consideration is received, not in excess of the
greater of (x) $15,000,000 and (y) 5% of Consolidated EBITDA of the Borrower for
the Test Period most recently ended on or prior to the date such assets are
Disposed (measured as of the date such assets are Disposed) based upon the
Section 5.01 Financials most recently delivered on or prior to such date, with
the Fair Market Value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value, shall be deemed to be cash or Cash Equivalents,

(ii) any non-cash proceeds received in the form of Indebtedness or Equity
Interests are pledged to the collateral agent to the extent required under the
Collateral and Guarantee Requirement, and

(iii) to the extent applicable, the Net Cash Proceeds thereof are promptly
offered to prepay the Term Loans to the extent required by Section 2.11(b);

 

168



--------------------------------------------------------------------------------

(d) the Borrower and the Restricted Subsidiaries may (i) Dispose of, discount,
forgive or write off accounts receivable, notes receivable or other current
assets in the ordinary course of business or convert accounts receivable to
notes receivable or make other Dispositions of accounts receivable in connection
with the compromise or collection thereof and (ii) sell or transfer accounts
receivable so long as the Net Cash Proceeds of any sale or transfer pursuant to
this clause (ii) are offered to prepay the Term Loans pursuant to Section
2.11(b);

(e) the Borrower and the Restricted Subsidiaries may Dispose of properties,
rights or assets (including the Disposition or issuance of any Equity Interests)
to the Borrower or to a Restricted Subsidiary; provided that, if the transferor
of such property, right or asset is the Borrower or a Subsidiary Loan Party and
the transferee thereof is a Restricted Subsidiary that is not a Subsidiary Loan
Party, then the Indebtedness of such transferor assumed by such transferee shall
be deemed an Incurrence of Indebtedness upon completion of such transaction and
such transaction shall be permitted only if such Incurrence is permitted under
Section 6.01 (without giving effect to Section 6.01(j));

(f) the Borrower and the Restricted Subsidiaries may Dispose of property
(including like-kind exchanges) to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;

(g) the Borrower and the Restricted Subsidiaries may sell, transfer and
otherwise Dispose of Investments in Joint Ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the Joint Venture
parties set forth in Joint Venture arrangements and similar binding
arrangements;

(h) the Borrower and the Restricted Subsidiaries may effect any transaction
permitted by Section 6.03 (other than 6.03(b)(iii)(C), 6.03(e)(y) or
6.03(f)(i)), 6.05 (other than 6.05(h), Section 6.05(t) or 6.05(qq)) or 6.06
(other than 6.06(d)) and may create, incur, assume or suffer to exist Liens
permitted by Section 6.02 (other than 6.02(g) and 6.02(n)(ii));

(i) the Borrower and the Restricted Subsidiaries may transfer property subject
to Casualty Prepayment Events, including foreclosures, condemnation,
expropriation, forced disposition, eminent domain or any similar action with
respect to assets;

(j) the Borrower and the Restricted Subsidiaries may make Dispositions listed on
Schedule 6.04 and Dispositions of (i) non-core or obsolete assets acquired in
connection with Permitted Business Acquisitions or other Investments that are
not used or useful in, or are surplus to, the business of the Borrower and the
Restricted Subsidiaries and (ii) other assets acquired in connection with
Permitted Business Acquisitions or other Investments permitted under this
Agreement for Fair Market Value; provided that any such Dispositions referred to
in this clause (ii) shall be made or contractually committed to be made within
365 days of the date such assets were acquired by the Borrower or such
Restricted Subsidiary;

(k) the Borrower and the Restricted Subsidiaries may unwind or terminate any
Swap Agreement or Cash Management Agreement and allow for the expiration of any
options agreement with respect to any Real Property or personal property;

(l) the Borrower and the Restricted Subsidiaries may make Dispositions of
residential Real Property and related assets in connection with relocation
activities for officers, managers, consultants, directors, employees or
independent contractors (or their Immediate Family Members) of the Borrower and
the Restricted Subsidiaries;

 

169



--------------------------------------------------------------------------------

(m) the Borrower and the Restricted Subsidiaries may issue directors’ qualifying
shares and shares issued to foreign nationals, in each case as required by
Requirements of Law;

(n) the Borrower and the Restricted Subsidiaries may enter into any netting
arrangement of accounts receivable between or among the Borrower and its
Restricted Subsidiaries or among Restricted Subsidiaries of the Borrower made in
the ordinary course of business;

(o) the Borrower and the Restricted Subsidiaries may allow the lapse of,
abandon, cancel or cease to maintain or cease to enforce Intellectual Property
rights that are no longer (i) used, useful or necessary for, (ii) economically
practicable or commercially reasonable to maintain or (iii) in the best interest
of or material for the operation of the Borrower’s and the Restricted
Subsidiaries’ businesses (including by allowing any registrations or any
applications for registration thereof to lapse), in each case in the ordinary
course of business or in the reasonable business judgment of the Borrower;

(p) the Borrower and the Restricted Subsidiaries may surrender, terminate or
waive any contract rights or surrender, waive, settle, modify, compromise or
release any contract rights, litigation claims or any other claims of any kind
(including in tort) in the ordinary course of business;

(q) the Borrower and the Restricted Subsidiaries may make Dispositions or
issuances of the Equity Interests in, Indebtedness of, or other securities
issued by, an Unrestricted Subsidiary;

(r) the Borrower and the Restricted Subsidiaries may effect a Sale Leaseback if
at the time the lease in connection therewith is entered into, and after giving
effect to the entering into of such lease, such lease is otherwise permitted
under this Agreement;

(s) the Borrower may issue Qualified Equity Interests and, to the extent
permitted by Section 6.01, Disqualified Equity Interests;

(t) the Borrower and the Restricted Subsidiaries may make Dispositions
(including those of the type otherwise described herein) after the Effective
Date in an aggregate amount not to exceed $45,000,000;

(u) to the extent allowable under Section 1031 of the Code or any comparable or
successor provision, any exchange of like property (excluding any boot thereon)
for use in a similar business;

(v) [reserved];

(w) sales or dispositions of Equity Interests of any Foreign Subsidiary in order
to qualify members of the governing body of such Subsidiary if required by
Requirements of Law;

(x) samples, including time-limited evaluation software, provided to customers
or prospective customers;

(y) de minimis amounts of equipment provided to employees;

(z) the Borrower and any Restricted Subsidiary may

(i) terminate or otherwise collapse its cost sharing agreements with the
Borrower or any Subsidiary and settle any crossing payments in connection
therewith,

 

170



--------------------------------------------------------------------------------

(ii) convert any intercompany Indebtedness to Equity Interests; provided, that
such conversion shall not build the Available Equity Amount or any other basket
capacity hereunder,

(iii) transfer any intercompany Indebtedness to the Borrower or any Restricted
Subsidiary (subject to applicable subordination terms if Indebtedness of a Loan
Party is transferred to a Restricted Subsidiary that is not a Loan Party),

(iv) settle, discount, write off, forgive or cancel any intercompany
Indebtedness or other obligation owing by the Borrower or any Restricted
Subsidiary,

(v) settle, discount, write off, forgive or cancel any Indebtedness owing by any
present or former consultants, directors, officers or employees of any Parent
Entity, the Borrower or any Subsidiary or any of their successors or assigns or

(vi) surrender or waive contractual rights and settle or waive contractual or
litigation claims; and

(aa) the Borrower and the Restricted Subsidiaries may make Dispositions of any
asset between or among the Borrower and/or its Restricted Subsidiaries as a
substantially concurrent interim Disposition in connection with a Disposition
otherwise permitted pursuant to clauses (a) through (z) above.

SECTION 6.05. Limitation on Investments. The Borrower will not, and will not
permit any of the Restricted Subsidiaries to, make any Investment, except (each
of the following exceptions, the “Permitted Investments”):

(a) extensions of trade credit, asset purchases (including purchases of
inventory, Intellectual Property, supplies, material or equipment or other
similar assets), the lease or sublease of any asset and the licensing or
sublicensing or contribution of Intellectual Property pursuant to joint
marketing arrangements with other Persons, in each case in the ordinary course
of business;

(b) Investments in assets constituting, or at the time of making such
Investments were, cash or Cash Equivalents;

(c) loans and advances to officers, managers, directors, employees, consultants
and independent contractors of the Borrower (or any Parent Entity thereof) or
any of its Restricted Subsidiaries (i) to finance the purchase of Equity
Interests of the Borrower (or any Parent Entity thereof); provided that the
amount of such loans and advances used to acquire such Equity Interests shall be
contributed to the Borrower in cash as common equity, (ii) for reasonable and
customary business related travel expenses, entertainment expenses, moving
expenses and similar expenses or payroll expenses, in each case incurred in the
ordinary course of business or consistent with past practice, and (iii) for
additional purposes not contemplated by subclause (i) or (ii) above; provided
that, after giving pro forma effect to the making of any such loan or advance,
the aggregate principal amount of all loans and advances outstanding under this
Section 6.05(c)(iii) shall not exceed $10,000,000;

(d) Investments (i) existing or contemplated on the Effective Date or (ii) made
pursuant to binding agreements in effect on the Effective Date to the extent
listed on Schedule 6.05 and (iii) in the case of each of clauses (i) and (ii),
any modification, replacement, renewal, extension or reinvestment thereof, so
long as the aggregate amount of all Investments pursuant to this Section 6.05(d)
is not increased at any time above the amount of such Investments or binding
agreements existing or

 

171



--------------------------------------------------------------------------------

contemplated on the Effective Date, except pursuant to the terms of such
Investment or binding agreements existing or contemplated as of the Effective
Date (including as a result of the accrual or accretion of original issue
discount or the issuance of payment-in-kind obligations) or as otherwise
permitted by this Section 6.05 or Section 6.06 (other than 6.06(c) and
6.06(g)(iv) and (vi));

(e) Investments in Swap Agreements permitted by Section 6.01(i) and Cash
Management Agreements permitted by Section 6.01;

(f) Investments received (i) in connection with, or as a result of, any
bankruptcy, workout, reorganization or recapitalization of suppliers, trade
creditors or customers or in settlement or compromise of delinquent obligations
and disputes with, or judgments against, or other disputes with, customers,
trade creditors or suppliers, including pursuant to any plan of reorganization
or similar arrangement upon bankruptcy or insolvency of any customer, trade
creditor or supplier, (ii) in satisfaction of judgments against other Persons,
(iii) as a result of the foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment or (iv) as a
result of the settlement, compromise or resolution of litigation, arbitration or
other disputes with Person who are not Affiliates;

(g) Investments to the extent that the payment for such Investments is made
solely with the Equity Interests (other than Disqualified Equity Interests) of
the Borrower;

(h) Investments constituting non-cash proceeds of sales, transfers and other
Dispositions of assets to the extent permitted by Sections 6.03 (other than
6.03(a)(iii)(F), 6.03(b)(iii)(C) and 6.03(e)) and 6.04 (other than 6.04(h));

(i) (i) Investments by or among the Borrower or any Restricted Subsidiary in the
Borrower or any other Restricted Subsidiary (including guarantees of obligations
of any Restricted Subsidiary and any prepayments, repurchases, redemptions,
defeasances, acquisitions and other similar payments of any Indebtedness of any
such Person not prohibited by Section 6.07) and (ii) Investments by the Borrower
or any Restricted Subsidiary in any Unrestricted Subsidiary or Joint Venture as
valued at the Fair Market Value of such Investment at the time each such
Investment is made; provided that the aggregate amount of such Investment (as so
valued) shall not exceed the greater of (x) $120,000,000 and (y) 40% of
Consolidated EBITDA of the Borrower for the Test Period most recently ended on
or prior to the date such Investment is made (measured as of such date) based
upon the Section 5.01 Financials most recently delivered on or prior to such
date;

(j) Investments consisting of advances, loans, rebates and extensions of credit
in the nature of accounts receivable, notes receivable security deposits and
prepayments (including prepayments of expenses) arising and trade credit granted
in the ordinary course of business or consistent with past practice, and
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors and other deposits, prepayments and other
credits to suppliers in the ordinary course of business or consistent with past
practice;

(k) Investments in an aggregate amount not to exceed the Restricted Payment
Amount;

(l) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers;

 

172



--------------------------------------------------------------------------------

(m) advances of payroll payments to employees, consultants or independent
contractors or other advances of salaries or compensation to officers, managers,
employees, consultants or independent contractors, in each case in the ordinary
course of business;

(n) Guarantees by the Borrower or any Restricted Subsidiary of leases or
subleases (other than Financing Lease Obligations), Contractual Obligations or
of other obligations that do not constitute Indebtedness, in each case entered
into in the ordinary course of business;

(o) Investments made to acquire, purchase, repurchase, redeem, acquire or retire
Equity Interests of the Borrower (or any Parent Entity thereof) owned by any
employee stock ownership plan or key employee stock ownership plan of the
Borrower (or any Parent Entity thereof);

(p) Investments constituting Permitted Business Acquisitions;

(q) any additional Investments (including Investments in Minority Investments,
Investments in Unrestricted Subsidiaries and Investments in Joint Ventures or
similar entities that do not constitute Restricted Subsidiaries), as valued at
the Fair Market Value of such Investment at the time each such Investment is
made; provided that the aggregate amount of such Investment (as so valued) shall
not cause the aggregate amount of all such Investments made pursuant to this
Section 6.05(q) measured at the time such Investment is made, to exceed, after
giving pro forma effect to such Investment, the sum of (i) the greater of (x)
$95,000,000 and (y) 33% of Consolidated EBITDA of the Borrower for the Test
Period most recently ended on or prior the date such Investment is made
(measured as of such date) based upon the Section 5.01 Financials most recently
delivered on or prior to such date, (ii) the Available Equity Amount at such
time and (iii) the Available Amount at such time; provided, however, that if any
Investment pursuant to this Section 6.05(q) is made in any Person that is not a
Restricted Subsidiary at the date of the making of such Investment and such
Person becomes a Restricted Subsidiary or such Person, in one transaction or a
series of related transactions, is merged, consolidated or amalgamated with or
into, or transfers or conveys substantially all of its assets to, or is
liquidated into, the Borrower or a Restricted Subsidiary, in each case, after
such date, such Investment shall thereafter be deemed to have been made pursuant
to Section 6.05(i)(i) above and shall cease to have been made pursuant to this
Section 6.05(q) for so long as such Person continues to be a Restricted
Subsidiary.

(r) Investments arising as a result of Sale Leasebacks;

(s) Investments held by any Person acquired by the Borrower or a Restricted
Subsidiary after the Effective Date or of any Person merged, consolidated or
amalgamated with or into the Borrower or merged, consolidated or amalgamated
with or into a Restricted Subsidiary in accordance with Section 6.03 (other than
6.03(a)(iii)(F), 6.03(b)(iii)(C) and 6.03(e)) after the Effective Date to the
extent that such Investments were not made in contemplation of or in connection
with such acquisition, merger, consolidation or amalgamation and were in
existence on the date of such acquisition, merger, consolidation or
amalgamation;

(t) Investments consisting of Indebtedness, fundamental changes, Dispositions,
Restricted Payments (other than Restricted Investments) and debt payments
permitted under Sections 6.01, 6.03 (other than 6.03(a)(iii)(F), 6.03(b)(iii)(C)
and 6.03(e)), 6.04 (other than 6.04(e), 6.04(i) (as such Section 6.04(i) relates
to Section 6.05) or 6.04(h)), 6.06 (other than 6.06(c)(i) and 6.06(g)(iv) and
(vi)) and 6.07;

(u) the forgiveness, capitalization or conversion to Qualified Equity Interests
of any Indebtedness owed by the Borrower or any Restricted Subsidiary and
permitted by Section 6.01 (other than 6.01(k) or 6.01(p)(ii));

 

173



--------------------------------------------------------------------------------

(v) Investments in Industrial Revenue Bonds and any corresponding obligations to
any Governmental Authority relating thereto;

(w) Investments consisting of earnest money deposits required in connection with
purchase agreements or other Permitted Business Acquisitions;

(x) Investments consisting of loans and advances to any Parent Entity of the
Borrower and its Subsidiaries in connection with the reimbursement of expenses
incurred on behalf of the Borrower and its Restricted Subsidiaries in the
ordinary course of business;

(y) Investment Grade Securities maturing no more than 24 months from the date of
acquisition;

(z) contributions in connection with compensation arrangements to a “rabbi”
trust for the benefit of employees, directors, partners, members, consultants,
independent contractors or other service providers or other grantor trust
subject to claims of creditors in the case of a bankruptcy of the Borrower or
any of its Restricted Subsidiaries;

(aa) non-cash or non-Cash Equivalent Investments in connection with tax planning
and reorganization activities; provided that, after giving pro forma effect to
any such activities, the Loan Parties’ obligations under the Loan Documents,
their ability to make payments required under the Loan Documents, the Liens on
or the value of the Collateral securing the Secured Obligations, in each case,
would not be materially impaired;

(bb) loans and advances to customers in the ordinary course of business in
respect of the confidential payment of insurance premiums;

(cc) any Investment made in connection with the Transactions;

(dd) Investments consisting of purchases and acquisitions of assets or services
in the ordinary course of business;

(ee) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers,
vendors, suppliers, licensors, sublicensors, licensees and sublicensees;

(ff) Capital Expenditures in Restricted Subsidiaries permitted or not restricted
under this Agreement;

(gg) deposits in the ordinary course of business to secure the performance of
Non-Financing Lease Obligations or utility contracts, or in connection with
obligations in respect of tenders, statutory obligations, surety, stay and
appeal bonds, bids, licenses, leases, government contracts, trade contracts,
performance and return-of-money bonds, completion guarantees and other similar
obligations (exclusive of obligations for the payment of borrowed money)
incurred in the ordinary course of business;

(hh) Investments made in the ordinary course of business in connection with
(i) obtaining, maintaining or renewing client and customer contracts and
(ii) loans or advances made to, and guarantees with respect to obligations of,
independent operators, distributors, suppliers, licensors, sublicensors,
licensees and sublicensees.

 

174



--------------------------------------------------------------------------------

(ii) additional Investments so long as, subject to Section 1.10, (x) no Event of
Default shall have occurred and be continuing or would result therefrom and
(y) after giving pro forma effect to such Investment, the Borrower and the
Restricted Subsidiaries would be in compliance, on a pro forma basis, with a
Consolidated First Lien Gross Leverage Ratio, as such ratio is calculated as of
the last day of the Test Period most recently ended on or prior to the date of
the making of such Investment, as if such Investment and any other transactions
being consummated in connection therewith occurred on the first day of such Test
Period, of no greater than 3.50:1.00;

(jj) Investments in a similar business having an aggregate Fair Market Value,
taken together with all other Investments made pursuant to this Section 6.05(jj)
that are at that time outstanding, not to exceed the greater of $95,000,000 and
33% of Consolidated EBITDA of the Borrower for the Test Period most recently
ended on or prior to the date of such Investment (measured as of such date)
based upon the Section 5.01 Financials most recently delivered on or prior to
such date; provided, however, that if any Investment pursuant to this Section
6.05(jj) is made in any Person that is not a Restricted Subsidiary at the date
of the making of such Investment and such Person becomes a Restricted Subsidiary
or such Person, in one transaction or a series of related transactions, is
merged, consolidated or amalgamated with or into, or transfers or conveys
substantially all of its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary, in each case, after such date, such investment shall
thereafter be deemed to have been made pursuant to Section 6.05(i)(i) above and
shall cease to have been made pursuant to this Section 6.05(jj) for so long as
such Person continues to be a Restricted Subsidiary;

(kk) to the extent not required to be applied to prepay the Term Loans in
accordance with Section 2.11(b), Investments made in accordance with the
definition of “Net Cash Proceeds” with the proceeds received in connection with
a Casualty Prepayment Event;

(ll) Investments resulting from pledges and deposits permitted by Sections
6.02(a)(i), 6.02(b) (with respect to clause (d) of the definition of “Permitted
Encumbrances”) and 6.01(n);

(mm) any Investment in any Subsidiary or any Joint Venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business or consistent with past practice;

(nn) Investments in deposit accounts and securities accounts in the ordinary
course of business;

(oo) Investments solely to the extent such Investments reflect an increase in
the value of Investments otherwise permitted under this Section 6.05;

(pp) the acquisition of additional Equity Interests of Restricted Subsidiaries
from minority equityholders (it being understood that to the extent that any
Restricted Subsidiary that is not a Loan Party is acquiring Equity Interests
from minority equityholders, then this clause (pp) shall not in and of itself
create, or increase the capacity under, any basket for Investments by Loan
Parties in any Restricted Subsidiary that is not a Loan Party);

(qq) Investments in Equity Interests in any Subsidiary resulting from any sale,
transfer or other Disposition by the Borrower or any Subsidiary permitted by
Section 6.04 (other than Section 6.04(h)), including as a result of any
contribution from any Parent Entity or distribution to any Subsidiary of such
Equity Interests;

 

175



--------------------------------------------------------------------------------

(rr) Term Loans repurchased by the Borrower or a Restricted Subsidiary pursuant
to and subject to cancellation in accordance with this Agreement;

(ss) Guarantee obligations of the Borrower or any Restricted Subsidiary in
respect of letters of support, guarantees or similar obligations issued, made or
incurred for the benefit of any Restricted Subsidiary of the Borrower to the
extent required by law or in connection with any statutory filing or the
delivery of audit opinions performed in jurisdictions other than within the
United States;

(tt) [reserved]; and

(uu) Acquisitions by the Borrower of obligations of one or more directors,
officers, employees, member or management or consultants of the Borrower or its
Subsidiaries in connection with such Person’s acquisition of Equity Interests of
any Parent Entity, so long as no cash is actually advanced by the Borrower or
any of its Subsidiaries to such Person in connection with the acquisition of any
such obligations.

SECTION 6.06. Limitations on Restricted Payments. The Borrower will not pay any
dividends (other than dividends payable solely in the Qualified Equity Interests
of the Borrower) or return any capital to its equity holders or make any other
distribution, payment or delivery of property or cash to its equity holders as
such, or redeem, retire, purchase or otherwise acquire, directly or indirectly,
for consideration, any shares of any class of its Equity Interests or the Equity
Interests of any Parent Entity now or hereafter outstanding (or any options or
warrants or stock appreciation or similar rights issued with respect to any of
its Equity Interests), or set aside any funds for any of the foregoing purposes
(but excluding, in each case, the payment of compensation in the ordinary course
of business to equity holders of any such Equity Interests who are employees of
the Borrower or any Restricted Subsidiary), or permit the Borrower or any of the
Restricted Subsidiaries to purchase or otherwise acquire for consideration any
shares of any class of the Equity Interests of any Parent Entity of the Borrower
or the Equity Interests of the Borrower, now or hereafter outstanding (or any
options or warrants or stock appreciation or similar rights issued with respect
to any of the Equity Interests of any Parent Entity of the Borrower or the
Equity Interests of the Borrower) or make any Restricted Investment (all of the
foregoing, “Restricted Payments”); provided that:

(a) (i) the Borrower may redeem, repurchase, retire or otherwise acquire in
whole or in part any Equity Interests (“Treasury Equity Interests”) of the
Borrower or any Restricted Subsidiary or any Equity Interests of any Parent
Entity, in exchange for another class of Equity Interests or rights to acquire
its Equity Interests or with proceeds from equity contributions or sales or
issuances (other than to the Borrower or a Restricted Subsidiary) of new shares
of such Equity Interests to the extent contributed to the Borrower (in each case
other than Disqualified Equity Interests, “Refunding Equity Interests”)
substantially concurrently with such contribution or sale or issuance; provided
that any terms and provisions material to the interests of the Lenders, when
taken as a whole, contained in such Refunding Equity Interests are at least as
advantageous to the Lenders as those contained in the Equity Interests redeemed
thereby and (ii) the Borrower, and any Restricted Subsidiary may pay Restricted
Payments payable solely in the Equity Interests (other than Disqualified Equity
Interests not otherwise permitted by Section 6.01 of such Person);

(b) the Borrower may redeem, acquire, retire or repurchase shares of its Equity
Interests (or any options or warrants or equity appreciation or similar rights
issued with respect to any of such Equity Interests) held by future, current or
former officers, managers, consultants, directors, employees and independent
contractors (or their respective Controlled Investment Affiliates or Immediate
Family Members) of any Parent Entity of the Borrower and the Subsidiaries of the
Borrower, upon the death, disability, retirement or termination of employment of
any such Person or otherwise in accordance

 

176



--------------------------------------------------------------------------------

with any equity option or equity appreciation or similar rights plan, any
management, director and/or employee equity ownership or incentive plan, equity
subscription plan or subscription agreement, employment termination agreement or
any other employment agreements or equity holders’ agreement (including, for the
avoidance of doubt, any principal or interest payable on any Indebtedness
Incurred by the Borrower in connection with any such redemption, acquisition,
retirement or repurchase); provided that, except with respect to
non-discretionary repurchases, acquisitions, retirements or redemptions pursuant
to the terms of any equity option or equity appreciation rights plan, any
management, director and/or employee equity ownership or incentive plan, equity
subscription plan or subscription agreement, employment termination agreement or
any other employment agreement or equity holders’ agreement, the aggregate
amount of all cash paid in respect of all such shares of Equity Interests (or
any options or warrants or stock appreciation or similar rights issued with
respect to any of such Equity Interests) so redeemed, acquired, retired or
repurchased, does not exceed the sum of

(i) $15,000,000 in any calendar year; notwithstanding the foregoing, up to
$15,000,000 of the unused amount of payments in respect of this Section
6.06(b)(i) after giving pro forma effect to any previous carry forward, may be
carried forward to the next succeeding calendar year and utilized to make
payments pursuant to this Section 6.06(b) plus

(ii) all proceeds obtained by the Borrower after the Effective Date from the
sale of such Equity Interests to other future, current or former officers,
managers, consultants, employees, directors and independent contractors (or
their respective Controlled Investment Affiliates or Immediate Family Members)
in connection with any plan or agreement referred to above in this
clause (b) plus

(iii) all Net Cash Proceeds obtained from any key-man life insurance policies
received by the Borrower after the Effective Date less

(iv) the amount of any previous Restricted Payments made pursuant to clauses
(i) through (iii) of this Section 6.06(b); and provided, further, that, the
cancellation of Indebtedness owing to the Borrower or any Restricted Subsidiary
from any future, current or former employees, officers, managers, directors,
consultants or independent contractors (or their respective Controlled
Investment Affiliates or Immediate Family Members) of the Borrower, or any of
the Restricted Subsidiaries in connection with a redemption, acquisition,
retirement or repurchase of its Equity Interests will not be deemed to
constitute a Restricted Payment for purposes of this Agreement;

(c) (i) to the extent constituting Restricted Payments (other than Restricted
Investments), the Borrower and any Restricted Subsidiary may make Investments
permitted by Section 6.05 (other than 6.05(d), 6.05(t) and 6.05(x)) and
(ii) each Restricted Subsidiary may make Restricted Payments to the Borrower and
to Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to the Borrower and any Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests);

(d) to the extent constituting Restricted Payments, the Borrower and any
Restricted Subsidiary may enter into and consummate transactions expressly
permitted by any provision of Section 6.03 (other than 6.03(a)(iii)(F),
6.03(b)(iii)(C) and 6.03(e)) and 6.04 (other than 6.04(h)), and the Borrower may
pay Restricted Payments to any Parent Entity thereof as and when necessary to
enable such Parent Entity to effect the transactions permitted by such section;

(e) [reserved];

 

177



--------------------------------------------------------------------------------

(f) in addition to the foregoing Restricted Payments

(i) the Borrower may make additional Restricted Payments, so long as (x) no
Event of Default shall have occurred and be continuing or would result therefrom
and (y) after giving pro forma effect to such Restricted Payment, the Borrower
would be in compliance, on a pro forma basis, with a Consolidated First Lien
Gross Leverage Ratio, calculated as of the last day of the Test Period most
recently ended on or prior to the date of payment of such Restricted Payment, as
if such Restricted Payment and any other transactions being consummated in
connection therewith occurred on the first day of such Test Period, of no
greater than 3.00:1.00,

(ii) the Borrower may make additional Restricted Payments in an aggregate amount
not to exceed an amount equal to the Available Amount at the time such
Restricted Payment is paid, so long as, (x) no Event of Default shall have
occurred and be continuing or would result therefrom and (y) after giving pro
forma effect to such Restricted Payment, the Borrower would be in compliance, on
a pro forma basis, with an Interest Coverage Ratio, calculated as of the last
day of the Test Period most recently ended on or prior to the date of payment of
such Restricted Payment, as if such Restricted Payment and any other
transactions being consummated in connection therewith occurred on the first day
of such Test Period, of no less than 2.00:1.00,

(iii) the Borrower may make additional Restricted Payments in an aggregate
amount not to exceed an amount equal to the Available Equity Amount at the time
such Restricted Payment is paid and

(iv) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may make additional
Restricted Payments in an aggregate amount not to exceed the portion, if any, of
the Restricted Payment Amount, on the relevant date of determination, that the
Borrower elects to apply pursuant to this clause (iv);

(g) the Borrower may make and pay Restricted Payments:

(i) to the extent the Borrower is filing an income tax return as a member of a
consolidated, combined, unitary or aggregate group with a Parent Entity, the
proceeds of which shall be used to pay (or to make Restricted Payments to allow
any Parent Entity of the Borrower to pay) any tax liability in respect of income
attributable to the Borrower and its Subsidiaries, but not in excess of the tax
liability that the Borrower would incur if it filed tax returns as the parent of
a consolidated, combined, unitary or aggregate group for itself and its
Subsidiaries (and net of any payment already made and to be made by the Borrower
or its Subsidiaries to a taxing authority to satisfy such tax liability);
provided that a Restricted Payment attributable to any taxes attributable to an
Unrestricted Subsidiary shall be permitted only to the extent such Unrestricted
Subsidiary distributed cash to the Borrower or its Restricted Subsidiaries;

(ii) [reserved];

(iii) the proceeds of which shall be used to pay (or to make Restricted Payments
to allow any Parent Entity of the Borrower to pay) franchise, excise and similar
taxes and other fees, taxes and expenses, in each case, required to maintain its
(or any of its Parent Entities’) corporate or other legal existence;

(iv) the proceeds of which shall be used to make Investments contemplated by
Section 6.05(c);

 

178



--------------------------------------------------------------------------------

(v) the proceeds of which shall be used to pay (or to make Restricted Payments
to allow any Parent Entity of the Borrower to pay) fees and expenses (other than
to Affiliates of the Borrower) related to any successful or unsuccessful equity
issuance or offering or Incurrence of Indebtedness, Refinancing, Disposition or
acquisition or Investment transaction permitted by this Agreement; and

(vi) to the extent not constituting a Restricted Investment, the proceeds of
which shall be used to finance Investments that would otherwise be permitted to
be made pursuant to Section 6.05 (other than 6.05(d), 6.05(t) or 6.05(x)) or as
a Restricted Investment pursuant to Section 6.06 if made by the Borrower or a
Restricted Subsidiary; provided that

(A) such Restricted Payment shall be made substantially concurrently with the
closing of such Investment,

(B) such Parent Entity shall, immediately following the closing thereof, cause
(A) all property acquired (whether assets or Equity Interests) to be contributed
to the capital of the Borrower or one of the Restricted Subsidiaries and such
contribution shall be Not Otherwise Applied or (B) the merger, consolidation or
amalgamation of the Person formed or acquired with or into the Borrower or one
of the Restricted Subsidiaries (to the extent permitted by Section 6.03 (other
than 6.03(a)(iii)(F), 6.03(b)(iii)(C) and 6.03(e))) in order to consummate such
Investment and

(C) such Parent Entity and its Affiliates (other than the Borrower or a
Restricted Subsidiary) receives no consideration or other payment in connection
with such transaction except to the extent the Borrower or a Restricted
Subsidiary could have otherwise given such consideration or made such payment in
compliance with this Agreement;

(h) the Borrower may (or may make Restricted Payments to allow any Parent Entity
to) (i) pay cash in lieu of fractional shares in connection with any Restricted
Payment (including in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Equity Interests), share split,
reverse share split or combination thereof or any Acquisition or other
Investment and (ii) honor any conversion request by a holder of convertible
Indebtedness and make cash payments in lieu of fractional shares in connection
with any such conversion and may make payments on convertible Indebtedness in
accordance with its terms;

(i) the Borrower may pay Restricted Payments in an amount equal to withholding
or similar taxes payable or expected to be payable by any future, current or
former employee, director, manager, consultant or independent contractor (or any
of their respective Immediate Family Members) of the Borrower or any Subsidiary
of the Borrower in connection with the exercise or vesting of Equity Interests
or other equity awards or any repurchases, redemptions, acquisitions,
retirements or withholdings of Equity Interests in connection with any exercise
of Equity Interests or other equity options or warrants or the vesting of Equity
Interests or other equity awards if such Equity Interests represent all or a
portion of the exercise price of, or withholding obligation with respect to,
such options or, warrants or other Equity Interests or equity awards;

(j) the Borrower may make payments (or make Restricted Payments to allow any
Parent Entity to make such payments) described in Sections 6.10(c), 6.10(e),
6.10(h), 6.10(i), 6.10(j), 6.10(l) and 6.10(v) (in each case, subject to the
conditions set out therein);

 

179



--------------------------------------------------------------------------------

(k) the Borrower may make Restricted Payments and distributions within sixty
(60) days after the date of declaration thereof, if at the date of declaration
of such payment, such payment would have complied with the other provisions of
this Section 6.06;

(l) [reserved];

(m) the Borrower and any Restricted Subsidiary may pay and make any Restricted
Payment in connection with (i) the Transactions or Restricted Payments necessary
to consummate the Transactions, including (A) in respect of any payments
required to be made after the Effective Date in connection with, or necessary to
consummate, the Transactions, (B) the payment of the Transaction Costs related
thereto or used to fund amounts owed to Affiliates and (C) to holders of
restricted stock, restricted stock units or similar equity awards, (ii) working
capital adjustments or purchase price adjustments in connection with any
Acquisition or other Investment and (iii) the satisfaction of indemnity and
other similar obligations in connection with any Acquisition or other
Investment;

(n) the Borrower may make payments made to optionholders or holders of profits
interests of the Borrower in connection with, or as a result of, any
distribution being made to shareholders of the Borrower (to the extent such
distribution is otherwise permitted hereunder), which payments are being made to
compensate such optionholders or holders of profits interests as though they
were shareholders at the time of, and entitled to share in, such distribution
(it being understood that no such payment may be made to an optionholder or
holder of profits interests pursuant to this clause to the extent such payment
would not have been permitted to be made to such optionholder or holder of
profits interests if it were a shareholder pursuant to any other paragraph of
this Section 6.06, and any payment hereunder shall reduce payments available
under such other paragraph);

(o) the Borrower may pay Restricted Payments to pay for the redemption,
acquisition, retirement or repurchase, in each case for nominal value, of Equity
Interests of the Borrower from a former investor of a business acquired in an
Acquisition or other Investment or a current or former employee, officer,
director, manager or consultant of a business acquired in an Acquisition or
other Investment (or their Controlled Investment Affiliates or Immediate Family
Members), which Equity Interests was issued as part of an earn-out or similar
arrangement in the acquisition of such business, and which redemption,
acquisition, retirement or repurchase relates the failure of such earn-out to
fully vest;

(p) [reserved];

(q) the Borrower may make payments or distributions to dissenting equityholders
in connection with, or as a result of, their exercise of appraisal rights and
the settlement of any claims or actions (whether actual, contingent or
potential) with respect thereto (including any accrued interest) in connection
with any permitted Acquisitions or similar Investments or transfer of assets
that complies with Section 6.03 (other than 6.03(a)(iii)(F), 6.03(b)(iii)(C) and
6.03(e));

(r) [reserved];

(s) the Borrower may make Restricted Payments in an aggregate amount that does
not exceed the aggregate amount of Excluded Contributions received since the
Effective Date and Not Otherwise Applied (for the avoidance of doubt, not
otherwise building Available Equity Amount, constituting a Cure Amount or used
to incur Indebtedness);

(t) [reserved];

(u) [reserved];

 

180



--------------------------------------------------------------------------------

(v) the Restricted Subsidiaries may make Restricted Payments in connection with
the acquisition of additional Equity Interests in any Restricted Subsidiary from
minority equityholders; and

(w) so long as no Event of Default is continuing or would result therefrom, the
Borrower may make Restricted Payments to any Parent Entity of the Borrower so
that such Parent Entity can make Restricted Payments to its equity holders in an
aggregate amount not exceeding 6% per annum of the Market Capitalization.

The amount of all Restricted Payments (other than cash) will be the Fair Market
Value on the date of the Restricted Payment of the assets or securities proposed
to be transferred or issued by the Borrower or any Restricted Subsidiary, as the
case may be, pursuant to the Restricted Payment. For the avoidance of doubt,
this Section 6.06 shall not restrict the making of any AHYDO Catch-Up Payment
with respect to, and required by the terms of, any Indebtedness of the Borrower
or any of the Restricted Subsidiaries permitted to be incurred under the terms
of this Agreement. Indebtedness Incurred under Section 6.01(q) shall reduce
availability under this Section 6.06 in an amount equal to the aggregate
principal amount incurred from time to time under Section 6.01(q), whether or
not outstanding, except in respect of amounts forgiven or cancelled without
payment being made.

SECTION 6.07. Limitations on Debt Payments and Amendments.

(a) The Borrower will not, and will not permit any of the Restricted
Subsidiaries to, prepay, repurchase, redeem or otherwise defease or make similar
payments in respect of any Junior Financing prior to its stated maturity (it
being understood that payments of regularly scheduled interest, fees, expenses,
indemnification obligations and, so long as no Event of Default under Section
7.01(a), (b), (h) or (i) is continuing or would result therefrom, AHYDO Catch-Up
Payments shall be permitted); provided, however, the Borrower or any Restricted
Subsidiary may prepay, repurchase, redeem, defease, acquire or otherwise make
payments on any such Indebtedness

(i) with the proceeds of any Permitted Refinancing Indebtedness in respect of
such Indebtedness,

(ii) by converting or exchanging any such Indebtedness to Equity Interests of
the Borrower and

(iii) (A) so long as (x) no Event of Default has occurred and is continuing or
would result therefrom and (y) after giving pro forma effect to such prepayment,
repurchase, redemption, defeasance, acquisition or other payment, the Borrower
would be in compliance, on a pro forma basis, with a Consolidated First Lien
Gross Leverage Ratio, calculated as of the last day of the Test Period most
recently ended on or prior to the date of any such payment, as if such
prepayment, repurchase, redemption, defeasance, acquisition or other payment and
any other transactions being consummated in connection therewith occurred on the
first day of such Test Period, of no greater than 3.00:1.00 after giving pro
forma effect thereto,

(B) in an aggregate amount not to exceed the Available Amount at the time of
such prepayment, repurchase, redemption, defeasance, acquisition or other
payment, so long as (x) no Event of Default has occurred and is continuing or
would result therefrom and (y) after giving pro forma effect to such prepayment,
repurchase, redemption, defeasance, acquisition or other payment, the Borrower
would be in compliance, on a pro forma basis, with an Interest Coverage Ratio,
calculated as of the last day of the Test Period most recently ended on or prior
to the date of such

 

181



--------------------------------------------------------------------------------

prepayment, redemption, repurchase, defeasance, acquisition or other payment, as
if such prepayment, repurchase, redemption, defeasance, acquisition or other
payment and any other transactions being consummated in connection therewith
occurred on the first day of such Test Period, of no less than 2.00:1.00,

(C) in an aggregate amount not to exceed the Available Equity Amount at the time
of such prepayment, redemption, repurchase, defeasance, acquisition or other
payment,

(D) in an aggregate amount not to exceed the portion, if any, of the Restricted
Payment Amount, on the relevant date of determination that the Borrower elects
to apply pursuant to this clause (D),

(E) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Junior Financing Incurred pursuant to Section 6.01(j) (other than
Indebtedness Incurred (I) to provide all or any portion of the funds utilized to
consummate the transaction or series of related transactions pursuant to which
such Person became a Restricted Subsidiary or was otherwise acquired by the
Borrower or a Restricted Subsidiary or (II) otherwise in connection with or
contemplation of such acquisition), so long as such purchase, repurchase,
redemption, defeasance or other acquisition or similar payment is made or
deposited with a trustee or other similar representative of the holders of such
Junior Financing contemporaneously with, or substantially simultaneously with,
the closing of the Acquisition under which such Junior Financing is Incurred and

(F) the payment, redemption, repurchase, retirement, termination or cancellation
of Indebtedness within 60 days of the date of the Redemption Notice if, at the
date of any payment, redemption, repurchase, retirement, termination or
cancellation notice in respect thereof (the “Redemption Notice”), such payment,
redemption, repurchase, retirement termination or cancellation would have
complied with another provision of this Section 6.07(a); provided that such
payment, redemption, repurchase, retirement termination or cancellation shall
reduce capacity under such other provision.

Notwithstanding the foregoing and for the avoidance of doubt, nothing in this
Section 6.07 shall prohibit (i) the repayment, prepayment, repurchase,
redemption or other payment of intercompany subordinated Indebtedness owed among
the Borrower and/or the Restricted Subsidiaries, in either case unless an Event
of Default has occurred and is continuing and the Borrower has received a notice
from the collateral agent instructing it not to make or permit the Borrower
and/or the Restricted Subsidiaries to make any such repayment or prepayment or
(ii) substantially concurrent transfers of credit positions in connection with
intercompany debt restructurings so long as such Indebtedness is permitted by
Section 6.01 after giving pro forma effect to such transfer.

(b) The Borrower will not, and will not permit any of the Restricted
Subsidiaries to, waive, amend or modify any term or condition in any Junior
Financing Documentation (or, in each case, any documentation governing any
Permitted Refinancing Indebtedness in respect thereof) to the extent that any
such waiver, amendment or modification, taken as a whole, would be materially
adverse to the interests of the Lenders.

SECTION 6.08. Negative Pledge Clauses. The Borrower will not, and will not
permit any of the Restricted Subsidiaries to, enter into or permit to exist any
Contractual Obligation (other than this Agreement, any other Loan Document, any
Permitted Additional Debt Documents related to any

 

182



--------------------------------------------------------------------------------

secured Permitted Additional Debt, any document governing any secured Credit
Agreement Refinancing Indebtedness and any documentation governing any Permitted
Refinancing Indebtedness Incurred to Refinance any such Indebtedness) that
limits the ability of the Borrower or any Subsidiary Loan Party to create,
incur, assume or suffer to exist Liens on property of such Person for the
benefit of the Secured Parties with respect to the Secured Obligations or under
the Loan Documents; provided that the foregoing shall not apply to Contractual
Obligations that in any material respect:

(a) (x) exist on the Effective Date and (to the extent not otherwise permitted
by this Section 6.08) are listed on Schedule 6.08 hereto and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness or other obligations, are set forth in any agreement
evidencing any Permitted Refinancing Indebtedness Incurred to Refinance such
Indebtedness or obligation so long as such Permitted Refinancing Indebtedness
does not materially expand the scope of such Contractual Obligation (as
determined in good faith by the Borrower),

(b) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary of the Borrower, so long as
such Contractual Obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary of the Borrower,

(c) represent Indebtedness of a Restricted Subsidiary of the Borrower that is
not a Loan Party to the extent such Indebtedness is permitted by Section 6.01
only so long as such Restricted Subsidiary is not a Loan Party and such
restriction was not created with the primary purpose of preventing such
Restricted Subsidiary from becoming a Loan Party hereunder (other than
Indebtedness incurred pursuant to Section 6.01(f)),

(d) arise pursuant to agreements entered into with respect to any sale,
transfer, lease, license or other Disposition permitted by Section 6.04,
including customary restrictions with respect to a Subsidiary of the Borrower
pursuant to an agreement that has been entered into for the sale, transfer,
lease, license, or other Disposition of the Equity Interests of such Subsidiary,
and applicable solely to assets under such sale, transfer, lease or other
Disposition,

(e) are customary provisions in Joint Venture agreements, partnership
agreements, limited liability company organizational governance document, and
other similar agreements applicable to partnerships, limited liability
companies, Joint Ventures and similar Persons permitted by Section 6.05 or
Section 6.06 and applicable solely to such Persons or the transfer of ownership
therein,

(f) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness of the type permitted under Section 6.01(f), but solely to the
extent any negative pledge relates to the property financed by or the subject of
such Indebtedness,

(g) are customary restrictions on leases, subleases, service agreements, product
sales, licenses and sublicenses (including with respect to Intellectual
Property) or asset sale agreements otherwise permitted hereby so long as such
restrictions relate to the assets subject thereto,

(h) are restrictions imposed by any agreement relating to secured Indebtedness
permitted pursuant to Section 6.01 to the extent that such restrictions apply
only to the specific property or assets securing such Indebtedness and, other
than with respect to Indebtedness incurred pursuant Section 6.01(f), so long as
the Borrower shall have determined in good faith that such restrictions will not
materially impair the Loan Parties’ obligations under the Loan Documents or
their ability to make any payments required under the Loan Documents or, other
than with respect to Indebtedness incurred pursuant Section 6.01(f), the Liens
on or value of the Collateral securing the Secured Obligations or the Guarantees
of Loan Parties of the Secured Obligations,

 

183



--------------------------------------------------------------------------------

(i) are customary provisions restricting subletting or assignment or transfers
of any lease governing a leasehold interest of the Borrower or any Restricted
Subsidiary,

(j) are customary provisions restricting assignment of any agreement (or the
assets subject thereto) entered into in the ordinary course of business,

(k) are restrictions on cash or other deposits or net worth imposed (including
by customers) under agreements entered into in the ordinary course of business,

(l) are imposed by Requirements of Law,

(m) are customary net worth provisions contained in real property leases entered
into by Subsidiaries of the Borrower, so long as the Borrower has determined in
good faith that such net worth provisions could not reasonably be expected to
impair the ability of the Borrower and its Subsidiaries to meet their ongoing
obligations;

(n) are restrictions imposed by any agreement governing Indebtedness entered
into after the Effective Date and permitted under Section 6.01 that are, taken
as a whole, in the good-faith judgment of the Borrower, no more restrictive with
respect to the Borrower or any Restricted Subsidiary than customary market terms
for Indebtedness of such type (and, in any event, are no more restrictive than
the restrictions contained in this Agreement) so long as the Borrower shall have
determined in good faith that such restrictions will not materially impair the
Loan Parties’ obligations under the Loan Documents or their ability to make any
payments required under the Loan Documents or, other than with respect to
Indebtedness incurred pursuant Section 6.01(f), the Liens on or value of the
Collateral securing the Secured Obligations or the Guarantees of Loan Parties of
the Secured Obligations,

(o) arise in connection with purchase money obligations for property acquired in
the ordinary course of business or Financing Lease Obligations,

(p) arise in connection with any agreement or other instrument of a Person or
relating to Indebtedness or Equity Interests of a Person, which Person is
acquired by or merged, consolidated or amalgamated with or into the Borrower or
any of its Restricted Subsidiaries, or any other transaction is entered into
with any such Acquisition, merger, consolidation or amalgamation, in existence
at the time of such Acquisition or at the time it merges, consolidates or
amalgamates with or into the Borrower or any of its Restricted Subsidiaries or
assumed in connection with the acquisition of assets from such Person (but, in
any such case, not created in contemplation thereof), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person so acquired and its Subsidiaries, or the property
or assets of the Person so acquired and its Subsidiaries or the property or
assets so acquired or redesignated;

(q) are restrictions or conditions contained in any trading, netting, operating,
construction, service, supply, purchase, sale or other agreement to which the
Borrower or any of its Restricted Subsidiaries is a party entered into in the
ordinary course of business; provided that such agreement prohibits the
encumbrance of solely the property or assets of the Borrower or such Restricted
Subsidiary that are the subject to such agreement, the payment rights arising
thereunder or the proceeds thereof and does not extend to any other asset or
property of the Borrower or such Restricted Subsidiary or the assets or property
of another Restricted Subsidiary;

(r) are provisions restricting the granting of a security interest in
Intellectual Property contained in licenses or sublicenses by the Borrower and
its Restricted Subsidiaries of such Intellectual Property, which licenses and
sublicenses were entered into in the ordinary course of business (in which case
such restriction shall relate only to such Intellectual Property);

 

184



--------------------------------------------------------------------------------

(s) [reserved];

(t) restrictions with respect to a Restricted Subsidiary that was previously an
Unrestricted Subsidiary pursuant to or by reason of an agreement that such
Restricted Subsidiary is a party to or entered into before the date on which
such Subsidiary became a Restricted Subsidiary; provided that such agreement was
not entered into in anticipation of an Unrestricted Subsidiary becoming a
Restricted Subsidiary and any such or restriction does not extend to any assets
or property of the Borrower or any other Restricted Subsidiary other than the
assets and property of such Subsidiary;

(u) [reserved]; and

(v) are any encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (a) through (u) of this Section 6.08; provided that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are, in the good-faith judgment of the
Borrower, no more restrictive in any material respect with respect to such
encumbrance and other restrictions taken as a whole than those prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

The Borrower will not, and will not permit any Restricted Subsidiary to, permit
to exist any Lien or enter into any Contractual Obligations that requires,
creates or purports to create a Lien (other than Permitted Encumbrances or Liens
in favor of a Governmental Authority or Liens pursuant to an Industrial Revenue
Bond) on any owned Real Property or a Lien securing Consolidated Debt on any
leased Real Property, in each case, of the Borrower or its Restricted
Subsidiaries (other than Excluded Assets) prior to granting a Mortgage on such
Real Property to secure the Secured Obligations for the benefit of the Secured
Parties.

SECTION 6.09. Consolidated First Lien Net Leverage Ratio. The Borrower will not
permit the Consolidated First Lien Net Leverage Ratio as of the last day of any
Test Period (commencing with the Test Period ending on December 31, 2017) to be
greater than 4.00 to 1.00.

To the extent compliance with this Section 6.09 is being calculated as of a date
that is prior to the first test date under this Section 6.09 in order to
determine the permissibility of an action by the Borrower or any of its
Restricted Subsidiaries, such compliance shall be tested for such purpose as if
such first test date had occurred.

SECTION 6.10. Transactions with Affiliates. The Borrower shall not, and shall
not permit any of the Restricted Subsidiaries to, enter into any transaction
with any Affiliate of the Borrower involving aggregate payments or consideration
in excess of $10,000,000 except:

(a) such transactions that are made on terms, when taken as a whole, not
materially less favorable to the Borrower or such Restricted Subsidiary as would
be obtainable by the Borrower or such Restricted Subsidiary at the time in a
comparable arm’s-length transaction with a Person that is not an Affiliate;

 

185



--------------------------------------------------------------------------------

(b) if such transaction is among the Borrower and one or more Subsidiary Loan
Parties or any Restricted Subsidiary or any entity that becomes a Restricted
Subsidiary as a result of such transaction;

(c) the payment of Transaction Costs, including the payment of all fees,
expenses, bonuses and awards, and the consummation of the Transactions;

(d) the issuance of Equity Interests of the Borrower to the management of the
Borrower or any of its Subsidiaries pursuant to arrangements described in clause
(m) below;

(e) the payment of indemnities and other similar amounts and reasonable expenses
incurred by the Controlling Shareholder and their respective Affiliates in
connection with the management or monitoring of, or the provision of other
services rendered to, any Parent Entity of the Borrower, the Borrower or any of
its Subsidiaries;

(f) equity issuances, repurchases, retirements, redemptions or other
acquisitions or retirements of Equity Interests by the Borrower permitted under
Section 6.06 (other than 6.06(j) or by any other reference to Section 6.10) and
any actions by the Borrower and its Restricted Subsidiaries to permit the same;

(g) loans, guarantees and other transactions by any Parent Entity of the
Borrower, the Borrower and the Restricted Subsidiaries to the extent permitted
under Article VI (other than by reference to Section 6.10);

(h) the entry into, performance under, and making of any payments in respect of
any employment, compensation and severance arrangements and health, disability
and similar insurance or benefit plans or supplemental executive retirement
benefit plans or arrangements between the Borrower and the Restricted
Subsidiaries and their respective directors, officers, managers, employees,
consultants or independent contractors (including management and/or employee
benefit plans or agreements, stock/equity/option plans, management equity plans,
subscription agreements or similar agreements pertaining to the repurchase of
Equity Interests pursuant to put/call rights or similar rights with current or
former employees, officers, managers, directors, consultants or independent
contractors (or their respective Controlled Investment Affiliates or Immediate
Family Members) and stock option or incentive plans and other compensation
arrangements) in the ordinary course of business or as otherwise approved by the
Board of Directors of the Borrower;

(i) the payment of customary fees, compensation and reasonable out-of-pocket
costs to, and benefits, indemnities and reimbursements and employment and
severance arrangements provided on behalf of, or for the benefit of, future,
current or former, directors, managers, consultants, officers, employees and
independent contractors (or their respective Controlled Investment Affiliates or
Immediate Family Members) of the Borrower and the Restricted Subsidiaries in the
ordinary course of business to the extent attributable to the ownership or
operation of the Borrower and the Restricted Subsidiaries;

(j) transactions pursuant to permitted agreements in existence on the Effective
Date and set forth on Schedule 6.10 or any amendment thereto to the extent such
an amendment is not adverse, taken as a whole, to the interests of the Lenders
in any material respect as compared to the applicable agreement in effect on the
Effective Date (in the good-faith judgment of the Borrower);

(k) Restricted Payments permitted under Section 6.06 (other than 6.06(j) or by
any other reference to Section 6.10), and Investments permitted under
Section 6.05 (other than 6.05(x));

 

186



--------------------------------------------------------------------------------

(l) payments (including reimbursement of out-of-pocket fees and expenses) by the
Borrower and any Restricted Subsidiaries to the Controlling Shareholder and any
of their respective Affiliates made for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities (including in connection with acquisitions or Dispositions, whether
or not consummated), which payments are approved by the majority of the members
of the Board of Directors or a majority of the disinterested members of the
Board of Directors of the Borrower in good faith;

(m) any issuance or transfer of Equity Interests, or other payments, awards or
grants in cash, securities, Equity Interests or otherwise pursuant to, or the
funding of, employment arrangements, equity options and equity ownership plans
approved by the Board of Directors of the Borrower and the granting and
performing of customary registration rights;

(n) the issuance and sale of any Qualified Equity Interests; provided that, to
the extent required by the Collateral and Guarantee Requirement, any Equity
Interests of the Borrower so purchased shall be pledged to the collateral agent
for the benefit of the Secured Parties pursuant to the applicable Security
Documents;

(o) transactions with wholly owned Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with prudent business practice followed by
companies in the industry of the Borrower and its Subsidiaries;

(p) transactions with customers, clients, suppliers, Joint Venture partners or
purchasers or sellers of goods or services, in each case in the ordinary course
of business;

(q) any contribution by any Parent Entity to the capital of the Borrower;

(r) transactions with Joint Ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with prudent business practice followed by companies in the
industry of the Borrower and its Subsidiaries;

(s) any transaction between or among the Borrower or any Restricted Subsidiary
and any Affiliate the Borrower or a Joint Venture or similar Person that would
constitute an Affiliate transaction solely because the Borrower or a Restricted
Subsidiary owns Equity Interests in or otherwise controls such Affiliate, Joint
Venture or similar Person;

(t) Affiliate repurchases of the Loans or Commitments to the extent permitted
under this Agreement and the holding of such Loans or Commitments and the
payments and other transactions contemplated under this Agreement in respect
thereof;

(u) [reserved];

(v) the entering into, and payments by, the Borrower and the Restricted
Subsidiaries pursuant to tax sharing agreements among the Borrower and the
Restricted Subsidiaries on customary terms; provided that payments by Borrower
and the Restricted Subsidiaries under any such tax sharing agreements shall not
exceed the excess (if any) of the amount they would pay on a standalone basis
over the amount they actually pay to Governmental Authorities;

(w) transactions in which the Borrower or any Restricted Subsidiary, as the case
may be, delivers to the Administrative Agent a letter from an Independent
Financial Advisor stating that such transaction is fair to the Borrower or such
Restricted Subsidiary from a financial point of view or meets the requirements
of clause (a) of this Section 6.10;

 

187



--------------------------------------------------------------------------------

(x) payments, loans, advances or guarantees (or cancellation of loans, advances
or guarantees) to future, current or former employees, directors or consultants
(or their respective Controlled Investment Affiliates or Immediate Family
Members) of the Borrower, any of the Restricted Subsidiaries or any Parent
Entity and employment agreements, stock option plans and other compensatory
arrangements with any such employees, directors or consultants (or their
respective Controlled Investment Affiliates or Immediate Family Members) which,
in each case, are approved by the Borrower in good faith;

(y) (i) Investments by any of the Permitted Holders in securities of any Parent
Entity, the Borrower or any Restricted Subsidiary (and payment of out-of-pocket
expenses incurred by such Permitted Holders in connection therewith) and
(ii) payments to Permitted Holders in respect of securities or loans of the
Borrower or any of the Restricted Subsidiaries contemplated in the foregoing
subclause (i) or that were acquired from Persons other than any Parent Entity,
the Borrower or any Restricted Subsidiary, in each case, in accordance with the
terms of such securities or loans;

(z) [reserved];

(aa) the existence and performance of agreements and transactions with any
Unrestricted Subsidiary that were entered into prior to the designation of a
Restricted Subsidiary as such Unrestricted Subsidiary to the extent that the
transaction was permitted at the time that it was entered into with such
Restricted Subsidiary (and not entered into in contemplation of such
designation) and transactions entered into by an Unrestricted Subsidiary with an
Affiliate prior to the redesignation of any such Unrestricted Subsidiary as a
Restricted Subsidiary (and not entered into in contemplation of such
designation); and

(bb) the existence of, and performance under, customary obligations under the
terms of any equityholders agreement, principal investors agreement (including
any registration rights or purchase agreement related thereto) to which any
Parent Entity, the Borrower or any Restricted Subsidiary is a party as of the
Effective Date (as such agreement may be amended or otherwise modified from time
to time) and any similar agreements relating to the Equity Interests of any of
the foregoing which the relevant parties may enter into after the Effective Date
(except to the extent the performance of such obligations is otherwise
prohibited under the terms of this Agreement (other than by reference to
Section 6.10)).

ARTICLE VII.

Events of Default

SECTION 7.01. Events of Default. If any of the following events (any such event,
an “Event of Default”) shall occur:

(a) any Loan Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Section)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;

 

188



--------------------------------------------------------------------------------

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any of the Loan Parties in or in connection with any Loan Document
or any amendment or modification thereof or waiver thereunder, or in any
certificate furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made;

(d) The Borrower or any of its Restricted Subsidiaries shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.02(a) (with
respect to the Borrower), 5.05(a)(i), 5.08 or Article VI; provided that with
respect to
Section 7.01(d), an Event of Default pursuant to failure to perform the covenant
contained in Section 6.09 shall not occur until earlier of (i) the expiration of
the 10th Business Day subsequent to the date the certificate calculating
compliance with Section 6.09 as of the last day of any fiscal quarter is
required to be delivered pursuant to Section 5.01(d)(ii) (without giving pro
forma effect to any grace period for such delivery) with respect to such fiscal
quarter or fiscal year, as applicable and (ii) the date on which the Borrower
has confirmed in writing that it does not intend to exercise its Cure Right with
respect to the applicable fiscal quarter.

(e) The Borrower or any of its Restricted Subsidiaries shall fail to observe or
perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in paragraph (a), (b) or (d) of this Section), and
such failure shall continue unremedied for a period of 30 days after receipt by
the Borrower of written notice thereof from the Administrative Agent;

(f) the Borrower or any of its Restricted Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after giving effect to any applicable grace period set forth in the instrument
or agreement under which such Indebtedness was created);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods set forth in the instrument or agreement under
which such Indebtedness was created having expired) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, in each case prior to its
scheduled maturity, provided that this paragraph (g) shall not apply to
(i) secured Indebtedness that becomes due as a result of the sale, transfer or
other Disposition (including as a result of a casualty or condemnation event) of
the property or assets securing such Indebtedness (to the extent such sale,
transfer or other disposition is not prohibited under this Agreement) and
(ii) termination events (other than defaults or events of default) or any other
similar event under the documents governing Swap Agreements;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Significant Subsidiary, or of a substantial part
of the property or assets of the Borrower or any Significant Subsidiary, under
any Debtor Relief Law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any
Significant Subsidiary or for a substantial part of the property or assets of
the Borrower or any Significant Subsidiary or (iii) the winding-up or
liquidation of the Borrower or any Significant Subsidiary (except, in the case
of any Significant Subsidiary, in a transaction permitted by Section 6.05); and
such appointment, proceeding or petition shall continue undismissed or unstayed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;

 

189



--------------------------------------------------------------------------------

(i) the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under any Debtor Relief Law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Significant Subsidiary or for a substantial part of the
property or assets of the Borrower or any Significant Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding or (v) make a general assignment for the benefit of creditors;

(j) the failure by the Borrower or any Restricted Subsidiary to pay one or more
final judgments entered against the Borrower or any Restricted Subsidiary for
the payment of money aggregating in excess of $75,000,000 (to the extent not
covered by insurance, or if covered by insurance, to the extent to which the
insurer has denied coverage in writing), which judgments are not discharged or
effectively satisfied, vacated, discharged, waived, stayed or bonded pending
appeal for a period of 60 consecutive days from the entry thereof, or any action
shall be legally taken by a judgment creditor to levy upon assets or properties
of the Borrower or any Restricted Subsidiary to enforce any such judgment;

(k) (i) an ERISA Event occurs that has resulted or could reasonably be expected
to result in liability of any Loan Party in an aggregate amount that could
reasonably be expected to result in a Material Adverse Effect, or (ii) any Loan
Party or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount that could reasonably be expected to result in a Material Adverse Effect;

(l) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted in writing by any Loan Party not to be, a valid and
perfected Lien on any portion of the Collateral with a value in excess of
$75,000,000, with the priority required by the applicable Security Document,
except (i) as a result of a transaction permitted under or consented to under
the Loan Documents, (ii) as a result of the Administrative Agent’s failure to
maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Security Documents, to the extent the Loan
Parties are otherwise in compliance with their collateral and related
notification requirements under the Loan Documents, to file and maintain proper
Uniform Commercial Code or similar statements (including continuation
statements) or (iii) after the Title Insurance Springing Date, as to Collateral
consisting of real property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has not denied coverage;

(m) any material provision of any Loan Document or any Guarantee of the Loan
Document Obligations shall for any reason cease to be, or be asserted in writing
by any Loan Party not to be, a legal, valid and binding obligation of any Loan
Party thereto other than as expressly permitted hereunder or thereunder; or

(n) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) of this Section), and at any time thereafter
but subject to the limitations set forth in Section 7.02, during the continuance
of such event, the Administrative Agent may with the consent of the Required
Lenders, and at the request of the Required Lenders, and in such case only with
respect to the Revolving Loans, Revolving Commitments, the Swingline Loans,
Swingline Commitments, and any Letters of Credit and LC Disbursements shall, by
notice to the Borrower, take either or both of the following actions, at the
same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and

 

190



--------------------------------------------------------------------------------

payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in paragraph (h) or (i) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

SECTION 7.02. Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 7.01, in the
event that the Borrower and the Restricted Subsidiaries reasonably expect to
fail (or have failed) to comply with the Financial Covenant as of the last day
of any Test Period, at any time after the beginning of the last fiscal quarter
of such Test Period until the expiration of the 10th Business Day subsequent to
the date on which the financial statements with respect to such fiscal quarter
(or the Fiscal Year ended on the last day of such fiscal quarter) are required
to be delivered pursuant to Section 5.01(a) or (b), as applicable (the “Cure
Deadline”), the Borrower (or any Parent Entity thereof) shall have the right to
issue Permitted Cure Securities for cash or otherwise receive cash contributions
to (or in the case of any Parent Entity of the Borrower receive Equity Interests
in the Borrower for its capital contributions to) the capital of the Borrower as
cash common equity (collectively, the “Cure Right”), and upon the receipt by the
Borrower of the Net Cash Proceeds of such issuance or contribution (the “Cure
Amount”) pursuant to the exercise by the Borrower of such Cure Right, the
Financial Covenant shall be recalculated giving effect to the following pro
forma adjustment:

(i) Consolidated EBITDA shall be increased with respect to such applicable
fiscal quarter and any four fiscal quarter Test Period that contains such fiscal
quarter, solely for the purpose of measuring the Consolidated First Lien Net
Leverage Ratio for purposes of the Financial Covenant and, subject to clause
(c) below, not for any other purpose under this Agreement, by an amount equal to
the Cure Amount (but not in excess of the Necessary Cure Amount);

(ii) if, after giving effect to the foregoing pro forma adjustment (without
giving effect to any repayment of any Indebtedness with any portion of the Cure
Amount or any portion of the Cure Amount on the balance sheet of the Borrower
and its Restricted Subsidiaries), the Borrower and its Restricted Subsidiaries
shall then be in compliance with the requirements of the Financial Covenant, the
Borrower and its Restricted Subsidiaries shall be deemed to have satisfied the
requirements of the Financial Covenant as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of the Financial Covenant that
had occurred shall be deemed cured for the purposes of this Agreement; and

(iii) Consolidated Debt with respect to any Test Period subsequent to the Test
Period for which the Cure Amount is deemed applied that includes such fiscal
quarter with respect to which such Cure Amount is received by the Borrower shall
be decreased solely to the extent proceeds of the Cure Amount are applied to
prepay any Indebtedness (provided that any such Indebtedness so prepaid shall be
a permanent repayment of such Indebtedness and termination of commitments
thereunder) included in the calculation of Consolidated Debt.

 

191



--------------------------------------------------------------------------------

(b) Notwithstanding anything herein to the contrary,

(i) in each four consecutive fiscal quarter period of the Borrower there shall
be at least two fiscal quarters in which the Cure Right is not exercised,

(ii) during the term of this Agreement, the Cure Right shall not be exercised
more than five times,

(iii) for purposes of this Section 7.02, the Cure Amount shall be no greater
than the amount required for purposes of complying with the Financial Covenant
as of the end of such fiscal quarter (such amount, the “Necessary Cure Amount”);
provided that if the Cure Right is exercised prior to the date financial
statements are required to be delivered for such fiscal quarter, then the Cure
Amount shall be equal to the amount reasonably determined by the Borrower in
good faith that is required for purposes of complying with the Financial
Covenant for such fiscal quarter (such amount, the “Expected Cure Amount”),

(iv) there shall be no pro forma or other reduction in Indebtedness (by netting
or otherwise) with the proceeds of any Cure Amount for determining compliance
with the Financial Covenant for the fiscal quarter in which such Cure Amount
increased the Consolidated EBITDA pursuant to clause (a)(i) above; provided
that, to the extent such proceeds are applied to prepay Indebtedness, such
reduction in Indebtedness may be given effect in determining compliance with the
Financial Covenant in subsequent fiscal quarters and

(v) upon receipt by the Administrative Agent of written notice, prior to the
expiration of the 10th Business Day subsequent to the due date for delivery of
the relevant financial statements pursuant to Section 5.01(a) or (b) (the
“Anticipated Cure Deadline”) that the Borrower is considering the exercise of
the Cure Right, the Lenders shall not be permitted to exercise any remedies
under Section 7.01 or otherwise under the Loan Documents, including accelerating
Loans held by them or to exercise remedies against the Collateral on the basis
of a failure to comply with the requirements of the Financial Covenant until
such failure is not cured pursuant to the exercise of the Cure Right on or prior
to the Anticipated Cure Deadline.

Notwithstanding any other provision in this Agreement to the contrary, but
subject to clause (c) below, the Cure Amount received pursuant to any exercise
of the Cure Right shall be disregarded for purposes of determining any financial
ratio based condition, pricing or any basket under Article VI of this Agreement.

(c) Notwithstanding anything herein to the contrary, to the extent that the
Expected Cure Amount is (i) greater than the Necessary Cure Amount, then such
difference may be used for the purposes of determining any baskets (other than
any previously contributed Cure Amounts), with respect to the covenants
contained in the Loan Documents, the Available Amount or the Available Equity
Amount and any pricing provisions and (ii) less than the Necessary Cure Amount,
then not later than the applicable Cure Deadline, the Borrower must receive the
cash proceeds of Permitted Cure Securities or a cash capital contribution to the
Borrower, which cash common equity proceeds received by Borrower shall be equal
to the shortfall between such Expected Cure Amount and such Necessary Cure
Amount.

ARTICLE VIII.

Administrative Agent

SECTION 8.01. Appointment and Authority.

 

192



--------------------------------------------------------------------------------

(a) Each of the Lenders and the Issuing Banks hereby irrevocably appoints
Citibank, N.A. to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Joint Bookrunners,
the Lenders and the Issuing Banks, and the Borrower shall not have rights as a
third party beneficiary of any of such provisions (except as expressly set forth
in this Article).

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders and the Issuing Bank hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the Issuing Banks for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 8.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of this Article VIII and Article IX (including Section 9.03 as though
such co-agents, sub-agents and attorneys-in-fact were the “collateral agent”
under the Loan Documents) as if set forth in full herein with respect thereto.

SECTION 8.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 8.03. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Requirements of Law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;

 

193



--------------------------------------------------------------------------------

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Section 9.02 and in the last paragraph of Section 7.01) or (ii) in
the absence of its own gross negligence or willful misconduct; provided that the
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or an Issuing Bank;

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent; and

(f) shall not be required to carry out any “know your customer” or other checks
in relation to any Person on behalf of any Lender and each Lender confirms to
the Administrative Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Administrative Agent or any of its Related Parties.

SECTION 8.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or an Issuing
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender or such Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Issuing Bank prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECTION 8.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

SECTION 8.06. Resignation of Administrative Agent. The Administrative Agent may
resign at any time upon 30 days’ notice to the Lenders, the Issuing Banks and
the Borrower, subject

 

194



--------------------------------------------------------------------------------

to the appointment of a successor. If the Administrative Agent (or an Affiliate
thereof) becomes a Defaulting Lender or otherwise is not performing its role
hereunder as Administrative Agent, the Administrative Agent may be removed as
the Administrative Agent hereunder at the request of the Borrower or the
Required Lenders upon 10 days’ notice to the Administrative Agent, subject to
the appointment of a successor. Upon receipt of any such notice of resignation
or upon such removal, the Required Lenders shall have the right, with the
Borrower’s consent (such consent not to be unreasonably withheld or delayed if
such successor is a commercial bank with a combined capital and surplus of at
least $1.0 billion) (provided that no consent of the Borrower shall be required
if an Event of Default under Section 7.01(a), (b), (h) or (i) has occurred and
is continuing), to appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Banks (and with the consent of the Borrower, unless an Event of
Default under Section 7.01(a), (b), (h) or (i) has occurred and is continuing),
appoint a successor Administrative Agent, which shall be an Approved Bank with
an office in the United States, or any Affiliate of any such Approved Bank;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Banks under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

SECTION 8.07. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties based on such documents and information
as it shall from time to time deem appropriate, which may include, in each case:

(a) the financial condition, status and capitalization of the Borrower and each
other Loan Party;

 

195



--------------------------------------------------------------------------------

(b) the legality, validity, effectiveness, adequacy or enforceability of this
Agreement and each other Loan Document and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;

(c) determining compliance or non-compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit and the form and
substance of all evidence delivered in connection with establishing the
satisfaction of each such condition; and

(d) the adequacy, accuracy and/or completeness of any information delivered by
the Administrative Agent, any other Lender or by any of their respective Related
Parties under or in connection with this Agreement or any other Loan Document,
the transactions contemplated hereby and thereby or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Loan Document, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

SECTION 8.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, neither any Joint Bookrunner nor any person named on the cover
page hereof as a Joint Bookrunner or a Syndication Agent shall have any powers,
duties, responsibilities or liabilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Bank hereunder but all such parties shall be
entitled to the benefits of this Article VIII.

SECTION 8.09. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or outstanding Letter of Credit shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit outstandings and all
other Secured Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Banks and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Banks and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Banks and
the Administrative Agent under Sections 2.12 and 9.03) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12
and 9.03.

 

196



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or any Issuing
Banks to authorize the Administrative Agent to vote in respect of the claim of
any Lender or any Issuing Bank or in any such proceeding.

SECTION 8.10. No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, any Issuing Bank or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article VII for the benefit of all the
Lenders and the Issuing Banks; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Banks or the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as Issuing Bank or Swingline
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 9.08
(subject to the terms of Section 2.18), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Article VII and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.18,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

To the extent required by any Requirements of Law, the Administrative Agent may
deduct or withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax. If the IRS or any other authority of the United
States or other jurisdiction asserts a claim that the Administrative Agent did
not properly withhold Tax from amounts paid to or for the account of any Lender
for any reason (including, without limitation, because the appropriate form was
not delivered or not property executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective), such Lender shall indemnify
and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by any Loan Party pursuant
to Section 2.17 and without limiting any obligation of the Loan Parties to do so
pursuant to such Section 2.17) fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Taxes or otherwise, together with all
expenses incurred, including legal expenses and any other out-of-pocket
expenses, whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any

 

197



--------------------------------------------------------------------------------

amount due to the Administrative Agent under this Article VIII. The agreements
in this Article VIII shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of this Agreement and the repayment, satisfaction or
discharge of all other obligations. For the avoidance of doubt, the term
“Lender” in this Article VIII shall include any Issuing Bank and the Swingline
Lender.

SECTION 8.11. Authorization to Release Liens and Guarantees. The Administrative
Agent is hereby irrevocably authorized by each of the Lenders to effect any
release or subordination of Liens or the Guarantees contemplated by Section 9.15
without further action or consent by the Lenders.

SECTION 8.12. Intercreditor Agreements. Without the consent of any Lender, the
Administrative Agent (including in its capacity as “collateral agent” under the
Loan Documents) is hereby authorized to enter into any Customary Intercreditor
Agreement to the extent contemplated by the terms hereof, and the parties hereto
acknowledge that such Customary Intercreditor Agreement is binding upon them.
Each Lender (a) hereby agrees that it will be bound by and will take no actions
contrary to the provisions of the Customary Intercreditor Agreement and
(b) hereby authorizes and instructs the Administrative Agent (including in its
capacity as “collateral agent” under the Loan Documents) to enter into the
Customary Intercreditor Agreement and to subject the Liens on the Collateral
securing the Secured Obligations to the provisions thereof. In addition, each
Lender hereby authorizes the Administrative Agent (including in its capacity as
“collateral agent” under the Loan Documents) to enter into (i) any amendments to
any Customary Intercreditor Agreement, and (ii) any other intercreditor
arrangements, in the case of clauses (i), and (ii) to the extent required to
give effect to the establishment of intercreditor rights and privileges as
contemplated by Sections 6.02 and 9.18 of this Agreement.

SECTION 8.13. Secured Cash Management Obligations and Secured Swap Obligation.
Except as otherwise expressly set forth herein or in the Guarantee Agreement,
any Security Document or any other Loan Document, no Person holding Secured Cash
Management Obligations or Secured Swap Obligations that obtains the benefits of
any Guarantee or any Collateral by virtue of the provisions hereof or of any
Loan Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender or Administrative Agent
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article VIII to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured Cash
Management Obligations and Secured Swap Obligations unless the Administrative
Agent has received written notice of such Secured Obligations, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Person holding such Secured Obligations.

ARTICLE IX.

Miscellaneous

SECTION 9.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by fax or other
electronic transmission, as follows:

 

198



--------------------------------------------------------------------------------

(i) if to the Borrower, the Administrative Agent, an Issuing Bank or the
Swingline Lender, to the address, fax number, e-mail address or telephone number
specified for such Person on Schedule 9.01; and

(ii) if to any other Lender, to it at its address (or fax number, telephone
number or e-mail address) set forth in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain MNPI).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures reasonably approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or any Issuing Bank pursuant
to Article II if such Lender or the Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent, the Joint Bookrunners or any of their respective
Related Parties (collectively, the “Agent Parties”) have any liability to the
Borrower, any Lender, any Issuing Bank, any of their respective Affiliates or
any of their respective security holders or creditors for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and non-appealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Agent Party in using the Platform.

 

199



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, each
Issuing Bank and the Swingline Lender may change its address, electronic mail
address, fax or telephone number for notices and other communications or website
hereunder by notice to the other parties hereto. Each other Lender may change
its address, fax or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the Issuing Bank
and the Swingline Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number, fax
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender.

(e) Reliance by Administrative Agent, Issuing Bank and Lenders. The
Administrative Agent, the Issuing Banks and the Lenders shall be entitled to
rely and act upon any notices purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent and each of the parties hereto hereby consents to such
recording.

SECTION 9.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power under this Agreement or any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or the
issuance, amendment, renewal or extension of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time. No notice or demand on the Borrower in any case shall
entitle the Borrower to any other or further notice or demand in similar or
other circumstances.

(b) Except as otherwise provided in the Agreement (including clause (b) of the
definition of “Permitted Additional Debt”, in Section 2.20 with respect to any
Incremental Amendment, Section 2.21 with respect to any Extension, Section 5.10
or Section 9.18), neither this Agreement, any Loan Document nor any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall (and no vote of the Required Lenders shall be required in
order to):

(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood that a waiver of any condition precedent set forth
in Article IV or the waiver of any Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender);

 

200



--------------------------------------------------------------------------------

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender and Issuing Bank directly and adversely affected
thereby (it being understood that (x) any change to the definition of
“Consolidated First Lien Gross Leverage Ratio” or in the component definitions
thereof shall not constitute a reduction of interest or fees, (y) any change to
the definition of “Investment Grade Rating” or in the component definitions
thereof shall not constitute a reduction of interest or fees and (z) any waiver
of any condition precedent set forth in Article IV or the waiver of any Default,
or mandatory prepayment shall not constitute a reduction in principal, LC
Disbursement or interest or fees); provided that only the consent of the
Required Lenders shall be necessary to waive any obligation of the Borrower to
pay interest at the “default rate” or amend Section 2.13(c);

(iii) postpone the maturity of any Loan, or the date of any scheduled
amortization payment of the principal amount of any Term Loan under Section 2.10
or the applicable Incremental Amendment, or the reimbursement date with respect
to any LC Disbursement, or any date for the payment of any interest or fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly and adversely affected thereby (it being
understood the waiving of the applicability of post-default increases in
interest rates and any waiver of any Default, mandatory prepayment or condition
precedent set forth in Article IV shall not constitute a postponement of any
date for payment of any principal, LC Disbursement or interest or fees payable
hereunder);

(iv) change any of the provisions of this Section without the written consent of
each Lender directly and adversely affected thereby;

(v) change the percentage set forth in the definition of “Required Revolving
Lenders” without the written consent of each Revolving Lender;

(vi) change the percentage set forth in the definition of “Required Lenders” or
any other provision of any Loan Document specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder (other than the percentages set
forth in the definition of “Required Revolving Lenders”), without the written
consent of each Lender;

(vii) release all or substantially all the value of the Guarantees under the
Guarantee Agreement (except as expressly provided in this Agreement or the
Guarantee Agreement) without the written consent of each Lender; or

(viii) release all or substantially all the Collateral from the Liens of the
Security Documents (except as expressly provided in this Agreement or the
Security Documents), without the written consent of each Lender.

provided further that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Bank or the
Swingline Lender without the prior written consent of the Administrative Agent,
such Issuing Bank or the Swingline Lender, as the case may be, (B) any provision
of this Agreement or any other Loan Document may be amended by an agreement in
writing entered into by the Borrower and the Administrative Agent to cure any
ambiguity, omission, error, defect

 

201



--------------------------------------------------------------------------------

or inconsistency so long as, in each case, the Lenders shall have received at
least five Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within five Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment, provided that the consent of the
Lenders or the Required Lenders, as the case may be, shall not be required to
make any such changes necessary to be made in connection with any borrowing of
Incremental Term Loans to effect the provisions of Section 2.20, the provision
of any Incremental Revolving Commitment Increase, any Incremental Revolving
Commitments or otherwise to effect the provisions of Section 2.20 or 2.21 and
(C) the Borrower and the Administrative Agent may, without the input or consent
of the other Lenders, (i) effect changes to the form of Mortgage as may be
necessary or appropriate in the opinion of the Administrative Agent and
(ii) effect changes to this Agreement that are necessary and appropriate to
provide for the mechanics contemplated by the offering process set forth in
Section 9.04(g) herein.

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders to such Proposed Change
is obtained, but the consent to such Proposed Change of other Lenders whose
consent is required is not obtained (any such Lender whose consent is not
obtained as described in paragraph (b) of this Section being referred to as a
“Non-Consenting Lender”), then the Borrower may, at its sole expense and effort,
upon notice to such Non-Consenting Lender and the Administrative Agent, require
such Non-Consenting Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations (which Eligible Assignee may be
another Lender, if a Lender accepts such assignment); provided that

(i) the Borrower shall have received the prior written consent of the
Administrative Agent to the extent such consent would be required under
Section 9.04(b) for an assignment of Loans or Commitments, as applicable (and,
if a Revolving Commitment is being assigned, each Issuing Bank and Swingline
Lender), which consent shall not unreasonably be withheld,

(ii) such Non-Consenting Lender shall have received payment of an amount equal
to the outstanding par principal amount of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder (including pursuant to
Section 2.11(a)(i)) from the Eligible Assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts),

(iii) unless waived, the Borrower or such Eligible Assignee shall have paid to
the Administrative Agent the processing and recordation fee specified in
Section 9.04(b) and

(iv) notwithstanding anything to the contrary in Section 9.04, no consent of
such Non-Consenting Lender pursuant to Section 9.04 shall be required in
connection with any assignment pursuant to this Section 9.02(c).

(d) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, the Revolving Commitments, Term Loans and Revolving Exposure of
any Lender that is at the time a Defaulting Lender shall not have any voting or
approval rights under the Loan Documents and shall be excluded in determining
whether all Lenders, all affected Lenders, the Required Revolving Lenders or the
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to this Section 9.02); provided that
(x) the Commitment of any

 

202



--------------------------------------------------------------------------------

Defaulting Lender may not be increased or extended without the consent of such
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable and documented or invoiced
out-of-pocket costs and expenses incurred by the Administrative Agent, the Joint
Bookrunners and their respective Affiliates, including the reasonable fees,
charges and disbursements of Latham & Watkins LLP and to the extent reasonably
determined by the Administrative Agent to be necessary and approved by the prior
written consent of the Borrower, such approval not to be unreasonably withheld,
one local counsel in each applicable jurisdiction (exclusive of any reasonably
necessary special counsel), in connection with the syndication of the credit
facilities provided for herein, and the preparation, execution, delivery and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof, (ii) all reasonable and documented or invoiced
out-of-pocket costs and expenses incurred by each Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable and documented or
invoiced out-of-pocket expenses incurred by the Administrative Agent, each
Issuing Bank or any Lender, including the fees, charges and disbursements of
only one counsel for the Administrative Agent and the Lenders, taken as a whole,
in connection with the enforcement of any rights or remedies, including all such
reasonable and documented out-of-pocket costs and expenses incurred during any
workout, restructuring or negotiations in respect of the Loans or Letters of
Credit (A) in connection with the Loan Documents (including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Laws), including its rights under this Section or (B) in
connection with the Loans made or Letters of Credit issued hereunder; provided
that such counsel shall be limited to one lead counsel and such local counsel
(exclusive of any reasonably necessary special counsel) as may reasonably be
deemed necessary by the Administrative Agent in each relevant jurisdiction for
the Administrative Agent, the Issuing Banks and the Lenders (and, in the case of
an actual or perceived conflict of interest where the Indemnitee affected by
such conflict notifies the Borrower of any existence of such conflict and in
connection with the investigating or defending any of the foregoing (including
the reasonable fees) has retained its own counsel, of another firm of counsel
for such affected party).

(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank,
each Lender, the Syndication Agent, the Joint Bookrunners and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and reasonable and documented or invoiced out-of-pocket
fees and expenses of one firm of counsel for all Indemnitees, taken as a whole
(and, in the case of an actual or perceived conflict of interest where the
Indemnitee affected by such conflict notifies the Borrower of any existence of
such conflict and in connection with the investigating or defending any of the
foregoing (including the reasonable fees) has retained its own counsel, of
another firm of counsel for such affected Indemnitee), and to the extent
required, one firm or local counsel in each relevant jurisdiction (which may
include a single special counsel acting in multiple jurisdictions), incurred by
or asserted against any Indemnitee arising out of any claim, actions, suits,
inquiries, litigation, investigation or proceeding in connection with, or as a
result of (i) the execution or delivery of this Agreement, any Loan Document or
any other agreement or instrument contemplated hereby or thereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Financing Transactions or any other
transactions contemplated thereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by an Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit) or (iii) to the extent in any way arising from or

 

203



--------------------------------------------------------------------------------

relating to any of the foregoing, any actual or alleged presence, Release or
threat of Release of Hazardous Materials on, at, to or from any Mortgaged
Property, any other property currently owned, leased or operated by the Borrower
or any Subsidiary, or any other location, or any other Environmental Liability
related in any way to the Borrower or any Subsidiary; in each case, whether
based on contract, tort or any other theory, and regardless of whether such
matter is brought by a third party or by the Borrower or any Subsidiary or any
of their respective Affiliates and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities, costs or
related expenses are determined by a court of competent jurisdiction in a final
and non-appealable judgment to have resulted from (x) the gross negligence,
willful misconduct or bad faith of such Indemnitee or any of its Related
Parties, (y) a material breach of an obligation under the Loan Documents by such
Indemnitee or any of its Related Parties or (z) any claim, action, suit,
inquiry, litigation, investigation or proceeding that does not involve an act or
omission of the Borrower or any of its Affiliates and that is brought by an
Indemnitee against any other Indemnitee (other than any claim, action, suit,
inquiry, litigation, investigation or proceeding against the Administrative
Agent, any Issuing Bank, the Swingline Lender or any Joint Bookrunner in its
capacity as such). This Section 9.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent (or any sub-agent thereof), any Issuing Bank
or any Related Party of any of the foregoing under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent (or any
such sub-agent), such Issuing Bank or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any sub-agent thereof), such Issuing Bank
or such Related Party in its capacity as such. For purposes hereof, a Lender’s
“pro rata share” shall be determined based upon its share of the aggregate
Revolving Exposures, outstanding Term Loans and unused Commitments at such time.

(d) No Loan Party nor any Indemnitee nor any Agent Party shall have any
liability for any punitive, indirect or consequential damages resulting from
this Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Effective Date),
including with respect to Section 9.01(c); provided that the foregoing shall not
limit the Borrower’s indemnification obligations to the any Indemnitee pursuant
to Section 9.03(b) in respect of damages incurred or paid by an Indemnitee to a
third party. No Indemnitee shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems (including the Internet) in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such damages are determined by a
court of competent jurisdiction by final, non-appealable judgment to have
resulted from the gross negligence, willful misconduct or bad faith of such
Indemnitee or any of its Related Parties.

(e) All amounts due under this Section shall be payable not later than ten
(10) Business Days after written demand therefor; provided, however, that any
Indemnitee shall promptly refund an indemnification payment received hereunder
to the extent that there is a final judicial determination that such Indemnitee
was not entitled to indemnification with respect to such payment pursuant to
this Section 9.03.

 

204



--------------------------------------------------------------------------------

SECTION 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) (it being understood that this
provision shall not be applicable to any transaction described in
Section 6.05(a)), (ii) no assignment shall be made to any Defaulting Lender or
any of its Subsidiaries, or any Persons who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (ii) and
(iii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section), the
Indemnitees and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Banks and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) (i) Subject to the conditions set forth in paragraphs (b)(ii) and (f) below,
any Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of (A) the Borrower;
provided that no consent of the Borrower shall be required for an assignment
(x) in the case of Term Loans only, to any other Lender, an Affiliate of any
Lender or an Approved Fund, (y) by a Lender to a Revolving Lender or (z) if an
Event of Default under Section 7.01(a), (b), (h) or (i) has occurred and is
continuing, (B) the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund or to an Affiliated Lender and
(C) solely in the case of Revolving Loans and Revolving Commitments, each
Issuing Bank and the Swingline Lender; provided that, for the avoidance of
doubt, no consent of any Issuing Bank or the Swingline Lender shall be required
for an assignment of all or any portion of a Term Loan or Term Commitment;
provided, further, that it shall be understood that, without limitation, the
Borrower shall have the right to withhold its consent to any assignment if, in
order for such assignment to comply with any Requirement of Law, the Borrower
would be required to obtain the consent of any Governmental Authority.
Notwithstanding anything in this Section 9.04 to the contrary, if the Borrower
has not given the Administrative Agent written notice of its objection to such
assignment of Term Loans within ten (10) Business Days after written notice to
the Borrower, the Borrower shall be deemed to have consented to such assignment.

(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the trade date specified in the Assignment and Assumption with
respect to such assignment or, if no trade date is so specified, as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $1,000,000, in the case of Term
Loans (and integral multiples thereof), and $2,000,000, in the case of Revolving
Commitments and Revolving Loans (and integral multiples thereof) unless the
Borrower and the Administrative Agent otherwise consent (such consent not to be
unreasonably withheld or delayed); provided that no such consent of the Borrower
shall be required if an Event of Default under Section 7.01(a), (b), (h) or
(i) has occurred and is

 

205



--------------------------------------------------------------------------------

continuing, (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause (B) shall not be construed to prohibit
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans, (C) the parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together (unless waived by the Administrative Agent)
with a processing and recordation fee of $3,500; provided that the
Administrative Agent, in its sole discretion, may elect to waive such processing
and recordation fee; provided, further, that assignments made pursuant to
Section 2.19(b) or Section 9.02(c) or (e) shall not require the signature of the
assigning Lender to become effective and (D) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent any tax forms required by
Section 2.17(e) and an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable Requirements of Law, including Federal, state and foreign securities
laws.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of (and
subject to the obligations and limitations of) Sections 2.15, 2.16, 2.17 and
9.03 and to any fees payable hereunder that have accrued for such Lender’s
account but have not yet been paid). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c)(i) of this Section. Notwithstanding the foregoing, no assignee,
which as of the date of any assignment to it pursuant to this Section 9.04 would
be entitled to any payments under Sections 2.15 in an amount greater than the
assigning Lender would have been entitled to as of such date with respect to the
rights assigned, shall be entitled to such greater payments. The benefit of each
Security Document shall be maintained in favor of the assignee (without
prejudice to Section 8.07).

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal and interest
amounts of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent, the Issuing Banks and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower, the Issuing Banks and any Lender (solely with respect to its own Loans
and Commitments), at any reasonable time and from time to time upon reasonable
prior notice. The Register and subaccounts shall record any cancellation or
retirement of Loans contemplated by Section 2.11(a)(ii) or this Section 9.04.

 

206



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by Section 2.17(e) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) of this Section 9.04 and any written consent to
such assignment required by paragraph (b) of this Section 9.04, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(vi) The words “execution,” “signed,” “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any Requirements of Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more banks or other Persons other than a natural person or a Defaulting Lender
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and any
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and any other Loan Documents; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that directly and adversely
affects such Participant. Subject to paragraph (c)(iii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the obligations and limitations of such
Sections, including Section 2.17(e), and Section 2.19 (it being understood that
the documentation required under Section 2.17(e) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by Requirements of Law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and related interest amounts) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other obligations under this Agreement) except to the extent that such
disclosure is necessary in connection with a Tax audit or other Tax proceeding
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries

 

207



--------------------------------------------------------------------------------

in the Participant Register shall be conclusive, absent manifest error, and the
parties shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(iii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or Section 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant unless the
sale of such participation is made with the Borrower’s prior written consent or
except to the extent such greater entitlement results from a Change in Law after
the Participant acquired the applicable participation.

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or
other “central” bank, and this Section shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(e) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Requirements of Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

(f) Any Lender may, at any time, assign all or a portion of its Term Loans
and/or Term Commitments under this Agreement to an Affiliated Lender subject to
the following limitations:

(i) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agent, any Joint Bookrunner or any Lender and will not be
permitted to attend or participate in meetings attended solely by the Lenders,
the Administrative Agent and the Joint Bookrunners, other than the right to
receives notices or Borrowings, notices or prepayments and other administrative
notices in respect of its Loans or Commitments required to be delivered to
Lenders pursuant to Article II;

(ii) for purposes of any amendment, waiver or modification of any Loan Document
or, subject to Section 9.02(f), any plan of reorganization pursuant to any
Debtor Relief Law, that in either case does not adversely affect such Affiliated
Lender (in its capacity as a Lender) in a disproportionately adverse manner as
compared to other Lenders, Affiliated Lenders will be deemed to have voted in
the same proportion as the Lenders that are not Affiliated Lenders voting on
such matter; and each Affiliated Lender hereby acknowledges, agrees and consents
that if, for any reason, its vote to accept or reject any plan pursuant to the
Bankruptcy

 

208



--------------------------------------------------------------------------------

Code is not deemed to have been so voted, then such vote will be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code such that the vote is not
counted in determining whether the applicable class has accepted or rejected
such plan in accordance with Section 1126(c) of the Bankruptcy Code;

(iii) Affiliated Lenders may not purchase Revolving Loans by assignment pursuant
to this Section 9.04;

(iv) the aggregate principal amount of Term Loans and Term Commitments purchased
by assignment pursuant to this Section 9.04 and held at any one time by
Affiliated Lenders who are Non-Debt Fund Affiliates may not exceed 25% of the
outstanding principal amount of all Term Loans and Term Commitments on the date
of any such purchase; and

(v) any Affiliated Lender who is assigned any rights or obligations under this
Agreement shall, prior to such assignment, notify the Administrative Agent that
it is an Affiliated Lender.

(g) Notwithstanding anything to the contrary contained in this Section 9.04 or
any other provision of this Agreement (including Section 2.11 and Section 2.18),
so long as no Event of Default has occurred and is continuing or would result
therefrom, the Borrower may make open market purchases of Term Loans (each, an
“Open Market Purchase”), so long as the following conditions are satisfied:

(i) the Borrower shall not make any Borrowing of Revolving Loans to fund any
Open Market Purchase; and

(ii) the aggregate principal amount (calculated on the par amount thereof) of
all Term Loans purchased shall automatically be cancelled and retired on the
settlement date of the relevant purchase (and may not be resold).

(h) Notwithstanding anything in Section 9.04 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders or any other requisite Class vote required by this Agreement have
(i) consented (or not consented) to any amendment, modification, waiver, consent
or other action with respect to any of the terms of any Loan Document or any
departure by any Loan Party therefrom, (ii) otherwise acted on any matter
related to any Loan Document, or (iii) directed or required the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document, (A) all Term Loans held by any
Non-Debt Fund Affiliate shall be deemed to be not outstanding for all purposes
of calculating whether the Required Lenders (or requisite vote of any Class of
Lenders) have taken any actions and (B) the aggregate amount of Term Loans held
by Debt Fund Affiliates will be excluded to the extent in excess of 49.9% of the
amount required to constitute “Required Lenders” (including in respect of a
specific Class) (any such excess amount shall be deemed to be not outstanding on
a pro rata basis among all Debt Fund Affiliates).

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
any Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the

 

209



--------------------------------------------------------------------------------

time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
Notwithstanding the foregoing or anything else to the contrary set forth in this
Agreement, in the event that, in connection with the refinancing or repayment in
full of the credit facilities provided for herein, an Issuing Bank shall have
provided to the Administrative Agent a written consent to the release of the
Revolving Lenders from their obligations hereunder with respect to any Letter of
Credit issued by such Issuing Bank (whether as a result of the obligations of
the Borrower (and any other account party) in respect of such Letter of Credit
having been collateralized in full by a deposit of cash with such Issuing Bank
or being supported by a letter of credit that names such Issuing Bank as the
beneficiary thereunder, or otherwise), then from and after such time such Letter
of Credit shall cease to be a “Letter of Credit” outstanding hereunder for all
purposes of this Agreement and the other Loan Documents, and the Revolving
Lenders shall be deemed to have no participations in such Letter of Credit, and
no obligations with respect thereto, under Section 2.05(e) or (f).

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic means shall be effective as delivery
of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 9.07, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, any Issuing Bank or the Swingline Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank is hereby authorized at any time and
from time to time, to the fullest extent permitted by Requirements of Law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time then due and owing by such
Lender, any such Issuing Bank to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower then due and
owing under this Agreement held by such Lender or Issuing Bank, irrespective of
whether or not such Lender or Issuing Bank shall have made any demand under this
Agreement and although such obligations

 

210



--------------------------------------------------------------------------------

are owed to a branch or office of such Lender or Issuing Bank different from the
branch or office holding such deposit or obligated on such Indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.22 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Secured Obligations owing to such Defaulting Lender as
to which it exercised such right of setoff. The applicable Lender and applicable
Issuing Bank shall notify the Borrower and the Administrative Agent of such
setoff and application; provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such setoff and application
under this Section. The rights of each Lender, each Issuing Bank and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, such Issuing Bank
and their respective Affiliates may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed and enforced in accordance with and
governed by the laws of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally:

(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
general and exclusive jurisdiction of the Supreme Court of the State of New York
for the County of New York (the “New York Supreme Court”), and the United States
District Court for the Southern District of New York (the “Federal District
Court,” and together with the New York Supreme Court, the “New York Courts”),
and appellate courts from either of them;

(ii) consents that any such action or proceeding may be brought in such courts
and waives, to the maximum extent not prohibited by law, any objection that it
may now or hereafter have to the venue of any such action or proceeding in any
such court or that such action or proceeding was brought in an inconvenient
forum and agrees not to plead or claim the same;

(iii) agrees that the New York Courts and appellate courts from either of them
shall be the exclusive forum for any legal action or proceeding relating to this
Agreement and the other Loan Documents to which it is a party, and that it shall
not initiate (or collusively assist in the initiation or prosecution of) any
such action or proceeding in any court other than the New York Courts and
appellate courts from either of them; provided that:

(A) if all such New York Courts decline jurisdiction over any Person, or decline
(or in the case of the Federal District Court, lack) jurisdiction over the
subject matter of such action or proceeding, a legal action or proceeding may be
brought with respect thereto in another court having such jurisdiction;

(B) in the event that a legal action or proceeding is brought against any party
hereto or involving any of its property or assets in another court (without any
collusive assistance by such party or any of its Subsidiaries or Affiliates),
such party shall be entitled to assert any claim or defense (including any claim
or defense that this Section 9.09(b)(iii) would otherwise require to be asserted
in a legal action or proceeding in a New York Court) in any such action or
proceeding;

 

211



--------------------------------------------------------------------------------

(C) the Administrative Agent and the Lenders may bring any legal action or
proceeding against any Loan Party in any jurisdiction in connection with the
enforcement of any rights under any Security Documents; provided that any Loan
Party shall be entitled to assert any claim or defense (including any claim or
defense that this Section 9.09(b)(iii) would otherwise require to be asserted in
a legal action or proceeding in a New York Court) in any such action or
proceeding; and

(D) any party hereto may bring any legal action or proceeding in any
jurisdiction for the recognition and enforcement of any judgment;

(iv) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, the
applicable Lender or the Administrative Agent, as the case may be, at the
address specified in Section 9.01 or at such other address of which the
Administrative Agent, any such Lender and the Borrower shall have been notified
pursuant thereto; and

(v) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or (subject to the preceding clause
(iii)) shall limit the right to sue in any other jurisdiction.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality.

(a) Each of the Administrative Agent, the Issuing Banks and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed

(i) to its and its Affiliates’ and to its and their respective directors,
officers, employees, legal counsel, independent auditors, professionals and
other experts or agents, in each case who need to know such Information in
connection with the administration of the Loan Documents and who are informed of
the confidential nature of such Information and who are subject to customary
confidentiality obligations of professional practice or who agree to be bound

 

212



--------------------------------------------------------------------------------

by the terms of this paragraph (or language substantially similar to this
paragraph) (it being understood that each of the Administrative Agent, Issuing
Banks and Lenders shall be responsible for any breach of this provision by any
of their respective related parties),

(ii) to the extent requested by any regulatory authority or self-regulatory
authority, required by Requirements of Law or by any subpoena or similar legal
process; provided that solely to the extent permitted by Requirements of Law and
other than in connection with routine audits and reviews by regulatory and
self-regulatory authorities, each Issuing Bank, Lender and the Administrative
Agent shall notify the Borrower as promptly as practicable of any such requested
or required disclosure in connection with any legal or regulatory proceeding
prior to any disclosure of such Information; provided further that in no event
shall any Lender or the Administrative Agent be obligated or required to return
after such Person receives notice of any materials furnished by the Borrower or
any subsidiary of the Borrower,

(iii) to any other party to this Agreement,

(iv) subject to an agreement containing confidentiality undertakings
substantially similar (or at least as restrictive) to those of this Section, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (B) any
actual or prospective direct or indirect contractual counterparty (or its
advisors) to any Swap Agreement or derivative transaction relating to any Loan
Party or its Subsidiaries and its obligations under the Loan Documents or
(C) any pledgee referred to in Section 9.04(d),

(v) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or any similar confidentiality obligations
or (y) becomes available to the Administrative Agent, any Issuing Bank, any
Lender or any of their respective Affiliates on a non-confidential basis from a
source other than the Borrower that is not subject to confidentiality
obligations owing to the Borrower or any of their Subsidiaries, and

(vi) to market data collectors, similar service providers to the lender industry
and service providers to it and its Affiliates’ in connection with the
administration and management of the Facilities.

For the purposes hereof, “Information” means all non-public information received
from the Borrower relating to the Borrower, any other Subsidiary or their
business. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MNPI AND CONFIRMS THAT IT
HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MNPI AND THAT IT WILL
HANDLE SUCH MNPI IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT, WILL BE

 

213



--------------------------------------------------------------------------------

SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MNPI. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MNPI IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

SECTION 9.13. USA Patriot Act. Each Lender that is subject to the USA Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies each Loan Party that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA Patriot Act.

SECTION 9.14. Judgment Currency.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of any obligation owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower under
this Section shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.

SECTION 9.15. Release of Liens and Guarantees.

(a) The Lenders hereby irrevocably agree that the Liens granted to the
Administrative Agent by the Loan Parties on any Collateral shall be
automatically released

(i) in full, as set forth in clause (b) below,

(ii) upon the sale, transfer or other Disposition (including by any Disposition
by means of a Restricted Payment) of such Collateral (including as part of or in
connection with any other sale, transfer or other Disposition (including by any
Disposition by means of a Restricted Payment) permitted hereunder) to any Person
other than another Loan Party, to the extent such sale, transfer or other
Disposition (including by any Disposition by means of a Restricted Payment) is
made in compliance with the terms of this Agreement (and the Administrative
Agent may rely conclusively on a certificate to that effect provided to it by
any Loan Party upon its reasonable request without further inquiry),

 

214



--------------------------------------------------------------------------------

(iii) to the extent such Collateral is comprised of property leased to a Loan
Party by a Person that is not a Loan Party, upon termination or expiration of
such lease,

(iv) if the release of such Lien is approved, authorized or ratified in writing
by the Required Lenders (or such other percentage of the Lenders whose consent
may be required in accordance with Section 9.02),

(v) to the extent the property constituting such Collateral is owned by any
Subsidiary Loan Party, upon the release of such Subsidiary Loan Party from its
obligations under the Guarantee Agreement (in accordance with the second
succeeding sentence and Section 5.12 of the Guarantee Agreement) and

(vi) as required by the Administrative Agent to effect any sale, transfer or
other Disposition of Collateral in connection with any exercise of remedies of
the Administrative Agent pursuant to the Security Documents.

In addition, upon the receipt of prior written notice from the Borrower, the
Lenders hereby irrevocably agree that the Liens granted to the Administrative
Agent by the Loan Parties on any Collateral to the extent such Collateral
otherwise becomes Excluded Assets shall be released by the Administrative Agent.
Any such release shall not in any manner discharge, affect, or impair the
Secured Obligations or any Liens (other than those being released) upon (or
obligations (other than those being released) of the Loan Parties in respect of)
all interests retained by the Loan Parties, including the proceeds of any sale,
all of which shall continue to constitute part of the Collateral except to the
extent otherwise released in accordance with the provisions of the Loan
Documents. Additionally, the Lenders hereby irrevocably agree that a Subsidiary
Loan Party shall be released from the Guarantee Agreement upon consummation of
any transaction permitted hereunder resulting in such Subsidiary ceasing to
constitute a Restricted Subsidiary or, after written notice is delivered by the
Borrower to the Administrative Agent, otherwise becoming an Excluded Subsidiary.

(b) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Loan Document Obligations (other than contingent amounts not
then due) have been paid in full, all Commitments have terminated or expired and
no Letter of Credit shall be outstanding that is not Cash Collateralized or
back-stopped in a manner reasonably satisfactory to the applicable Issuing
Banks, upon request of the Borrower, or the Administrative Agent shall (without
notice to, or vote or consent of, any Secured Party) take such actions as shall
be required to release its security interest in all Collateral, and to release
all obligations under any Loan Document, whether or not on the date of such
release there may be any (i) Secured Swap Obligations outstanding, (ii) Secured
Cash Management Obligations outstanding and (iii) any contingent amounts not
then due. Any such release of Secured Obligations shall be deemed subject to the
provision that such Secured Obligations shall be reinstated if after such
release any portion of any payment in respect of the Secured Obligations
guaranteed thereby shall be rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Borrower or any other Loan Party, or upon or as a result of the appointment
of a receiver, intervenor or conservator of, or trustee or similar officer for,
the Borrower or any other Loan Party or any substantial part of its property, or
otherwise, all as though such payment had not been made.

(c) The Administrative Agent will, at the Borrower’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to subordinate its Lien on any property granted to or held by
the Administrative Agent under any Loan Document (1) to the holder of any Lien
on such property that is permitted by clauses (c) (to the extent limited to the
assets financed by such Indebtedness permitted pursuant to Section 6.01(f)), (k)
(to the extent limited the assets

 

215



--------------------------------------------------------------------------------

subject to a conditional sale, title retention, consignment or other similar
arrangement), (l) to the extent limited to the receivables so financed, (o) (to
the extent limited to proceeds of insurance policies so financed), (p) (to
extent limited to the property subject to the Sale Leaseback), (q) (to the
extent limited to property subject to consignment), (v) (to the extent such
liens are the type permitted by Section 6.02(c), (k), (l), (o), (p), (q), (z)
and (dd)), (z) (to the extent limited to the Equity Interests of such
Unrestricted Subsidiary) and (dd) (to the extent limited to Escrowed Proceeds)
of Section 6.02 or (2) as may be necessary to effectuate Section 9.18.

(d) Each of the Lenders and the Issuing Bank irrevocably authorizes the
Administrative Agent to provide any release or evidence of release, termination
or subordination contemplated by this Section 9.15. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Loan Party from its
obligations under any Loan Document, in each case in accordance with the terms
of the Loan Document and this Section 9.15.

SECTION 9.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges (on its own behalf and on behalf of its
Affiliates) and agrees that (i) (A) the arranging and other services regarding
this Agreement provided by the Administrative Agent, the Syndication Agent, the
Lenders and the Joint Bookrunners are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent, the Syndication Agent, the Lenders and the Joint Bookrunners, on the
other hand, (B) the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Borrower
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent, the Syndication Agent, the
Lenders and the Joint Bookrunners is and has been acting solely as a principal
and has not been, is not and will not be acting as an advisor, agent or
fiduciary for the Borrower, any of its Affiliates in connection with the
Transactions and (B) none of the Administrative Agent, the Syndication Agent,
the Lenders and the Joint Bookrunners has any obligation to the Borrower or any
of its Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) the Administrative Agent, the Syndication Agent, the Lenders and the
Joint Bookrunners and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and none of the Administrative Agent, the
Syndication Agent, the Lenders and the Joint Bookrunners has any obligation to
disclose any of such interests to the Borrower or any of its Affiliates. The
Borrower hereby agrees that it will not claim that the Administrative Agent and
the Joint Bookrunners have rendered advisory services of any nature or respect,
or owe a fiduciary or similar duty to the Borrower, in connection with the
Transactions or the process leading thereto.

SECTION 9.17. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Requirements of Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by Requirements of Law, (a) characterize any payment that is not
principal as an expense, fee or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the obligations hereunder.

 

216



--------------------------------------------------------------------------------

SECTION 9.18. Additional Secured Indebtedness.

(a) In connection with the incurrence by the Borrower or any Restricted
Subsidiary of any Indebtedness that is secured by Liens on the Collateral that
are equal (but without regard to the control of remedies) or junior in priority
with the Liens on the Collateral securing the Secured Obligations, at the
request of Borrower, the Administrative Agent (including in its capacity as
“collateral agent” under the Loan Documents) agrees to execute and deliver any
amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to any Customary Intercreditor Agreement,
as applicable, and any amendments, amendments and restatements, restatements or
waivers of or supplements to or other modifications to, any Security Document,
and to make or consent to any filings or take any other actions in connection
therewith, as may be reasonably determined by the Borrower, with the consent of
the Administrative Agent (such consent not to be unreasonably withheld or
delayed), to be necessary or reasonably desirable for any Lien on the Collateral
in respect of such Indebtedness to become a valid, perfected lien (with such
priority as may be designated by the Borrower, to the extent such priority is
permitted by the Loan Documents) pursuant to the Security Document being so
amended, amended and restated, restated, waived, supplemented or otherwise
modified. In connection with any such amendment, restatement, waiver, supplement
or other modification, the Loan Parties shall deliver such officers’
certificates and supporting documentation as the Administrative Agent may
reasonably request. The Lenders hereby authorize the Administrative Agent to
take any action contemplated by the preceding sentence, and any such amendment,
amendment and restatement, restatement, waiver of or supplement to or other
modification of any such Loan Document shall be effective notwithstanding the
provisions of Section 9.02.

(b) The Administrative Agent (including in its capacity as “collateral agent”
under the Loan Documents) is authorized to enter into any Customary
Intercreditor Agreement, as applicable, in connection with the incurrence by the
Borrower or any Restricted Subsidiary of any Indebtedness that is secured by
Liens on the Collateral that are equal (but without regard to the control of
remedies) or junior in priority with the Liens on the Collateral securing the
Secured Obligations, and if any such intercreditor agreement is posted to the
Lenders five Business Days before being executed and the Required Lenders shall
not have objected to such intercreditor agreement, the Required Lenders shall be
deemed to have consented to such intercreditor agreement and the Administrative
Agent’s execution thereof.

SECTION 9.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

217



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

218



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Blue Buffalo Pet Products, Inc., as the Borrower By:  

/s/ Michael Nathenson

 

Name: Michael Nathenson

Title:   Executive Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

CITIBANK, N.A., as the Administrative Agent, a Swingline Lender, and an Issuing
Bank By:  

/s/ Justin Tichauer

 

Name: Justin Tichauer

Title:   Managing Director



--------------------------------------------------------------------------------

CITIBANK, N.A., as an Initial Term Lender and a Revolving Lender By:  

/s/ Justin Tichauer

 

Name: Justin Tichauer

Title:   Managing Director



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Revolving Lender By:  

/s/ Bridget M. Killackey

 

Name: Bridget M. Killackey

Title:   Executive Director



--------------------------------------------------------------------------------

EXHIBIT A-1

Form of Assignment and Assumption

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee.

The Standard Terms and Conditions set forth in Annex A attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full. The benefit of each
Security Document shall be maintained in favor of [the][each] Assignee (without
prejudice to Section 8.07 of the Credit Agreement).

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
set forth in Annex A hereto and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below (i) all of [the
Assignor’s][the respective Assignors’] rights and obligations in [its capacity
as a Lender][their respective capacities as Lenders] under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
Letters of Credit, Guarantees, and Swingline Loans included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor[s], if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee[s], if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

1.   Assignor:   [Assignor Name(s)] 2.   Assignee:   [Assignee Name(s)]     [and
is an Affiliate/Approved Fund of [Lender Name]]     Assignees are Affiliated
Lenders:             3.   Borrower:   Blue Buffalo Pet Products, Inc. 4.  
Administrative Agent:   CITIBANK, N.A.     as the Administrative Agent under the
Credit Agreement 5.   Credit Agreement   The Credit Agreement dated as of May
25, 2017 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time) among the Borrower, a Delaware
corporation, the lenders from time to time party thereto and Citibank, N.A., as
Administrative Agent. 6.   Assigned Interest:  

 

Credit Facility

Assigned

   Aggregate amount of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned   5    $      $      $      $      $      $  

 

7.    Effective Date:6                , 20             

 

 

5  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment,” “Term Commitment,” “Revolving Loan,” “Term Loan,” etc.).

6  To be inserted by Administrative Agent and which shall be the effective date
of recordation of transfer in the register therefor.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR: [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE: [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

[Consented to and]7 Accepted:

 

Citibank, N.A., as
Administrative Agent

By:  

 

  Name:   Title: [Consented to:]8 By:  

 

Name: Title:

 

 

7  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

8  To be added only if the consent of any of the Borrower, the Swingline Lender
or any Issuing Bank is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX A-1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2 Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01(a) or (b) thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender, (vi) attached hereto is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement (including
pursuant to Section 2.17(e)), duly completed and executed by the Assignee and
(vii) if it is an Affiliated Lender, it has indicated its status as such in the
space provided on the first page of this Assignment and Assumption and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date referred to in this Assignment
and Assumption, the Administrative Agent shall make all payments in respect of
[the][each] Assigned Interest (including payments of principal, interest, fees
and other amounts) to [the][the relevant] Assignor for amounts which have
accrued to but excluding the Effective Date and to [the][the relevant] Assignee
for amounts which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. This



--------------------------------------------------------------------------------

Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Assignment and Assumption. This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT A-2

Form of Affiliated Lender Assignment and Assumption

This Affiliated Lender Assignment and Assumption (this “Assignment and
Assumption”) is dated as of the Effective Date set forth below and is entered
into by and between the Assignor (as defined below) and the Assignee (as defined
below). Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.

The Standard Terms and Conditions set forth in Annex A attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full. The benefit of each
Security Document shall be maintained in favor of the Assignee (without
prejudice to Section 8.07 of the Credit Agreement).

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions set forth in Annex A hereto and the Credit Agreement, as of the
Effective Date inserted by the Administrative Agent as contemplated below
(i) all the Assignor’s rights and obligations in its capacity as a Lender under
the Credit Agreement and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified
below of the Credit Facility identified below and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.    Assignor:    [Assignor Name] 2.    Assignee:    [Assignee Name] 3.   
Borrower:    Blue Buffalo Pet Products, Inc. 4.    Administrative Agent:   
CITIBANK, N.A.
as the Administrative Agent under the Credit Agreement 5.    Credit Agreement   
The Credit Agreement dated as of May 25, 2017 (as amended, restated, amended and
restated, extended, supplemented or otherwise modified in writing from time to
time) among the Borrower, a Delaware corporation, the lenders from time to time
party thereto and Citibank, N.A., as Administrative Agent.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Credit Facility

   Aggregate amount of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned   1    $      $      $      $      $      $  

 

7. Effective Date:2             , 20    

 

 

 

1  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment,” “Term Commitment,” “Revolving Loan,” “Term Loan,” etc.).

2 To be inserted by Administrative Agent and which shall be the effective date
of recordation of transfer in the register therefor.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR: [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE: [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

[Consented to and]3 Accepted:

 

Citibank, N.A., as
Administrative Agent

By:  

 

  Name:   Title: [Consented to:]4 By:  

 

Name: Title:

 

 

3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4  To be added only if the consent of any of the Borrower, the Swingline Lender
or any Issuing Bank is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX A-2

STANDARD TERMS AND CONDITIONS FOR

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is a
[Purchasing Borrower Party][Affiliated Lender], as such term is defined in the
Credit Agreement, (v) after giving pro forma effect to the purchase, assumption
and assignment of Term Loans pursuant to Section 9.04(f) of the Credit
Agreement, the aggregate principal amount of Term Loans and Term Commitments
held by Affiliated Lenders that are Non-Debt Fund Affiliates as of the Effective
Date does not exceed 25% of the Term Loans and Term Commitments then outstanding
under the Credit Agreement,] (vi) it is sophisticated with respect to decisions
to acquire assets of the type represented by the Assigned Interest and either
it, or the Person exercising discretion in making its decision to acquire the
Assigned Interest, is experienced in acquiring assets of such type, (vii) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01(a) or (b) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (viii) attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement (including pursuant to Section 2.17(e)), duly completed and executed
by the Assignee, (ix) if it is an Affiliated Lender, it has indicated its status
as such in the space provided on the first page of this Assignment and
Assumption and (x) it is not using the proceeds from Revolving Loans, Extended
Revolving Loans, Swingline Loans or Incremental Revolving Loans, and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date referred to in this Assignment
and Assumption, the Administrative Agent shall make all payments in respect of
the Assigned Interest



--------------------------------------------------------------------------------

(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. This Assignment and Assumption may be executed in any number
of counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

Form of Guarantee Agreement

 

 

 

GUARANTEE AGREEMENT

dated as of

May 25, 2017,

among

BLUE BUFFALO PET PRODUCTS, INC.

as Borrower

THE SUBSIDIARY GUARANTORS

IDENTIFIED HEREIN,

and

CITIBANK, N.A.,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE I

DEFINITIONS

 

SECTION 1.01.

   Credit Agreement      1  

SECTION 1.02.

   Other Defined Terms      1   ARTICLE II   THE GUARANTEES  

SECTION 2.01.

   Guarantee      3  

SECTION 2.02.

   Guarantee of Payment; Continuing Guarantee      3  

SECTION 2.03.

   No Limitations on Guarantee      3  

SECTION 2.04.

   Reinstatement      5  

SECTION 2.05.

   Agreement to Pay; Subrogation      5  

SECTION 2.06.

   Information      5  

SECTION 2.07.

   Immediate Recourse      6  

SECTION 2.08.

   Payments Free of Taxes      6  

SECTION 2.09.

   Keepwell      6   ARTICLE III   SUBROGATION AND SUBORDINATION  

SECTION 3.01.

   Contribution and Subrogation      6  

SECTION 3.02.

   Subordination      6   ARTICLE IV   REPRESENTATIONS AND WARRANTIES   ARTICLE
V   MISCELLANEOUS  

SECTION 5.01.

   Notices      7  

SECTION 5.02.

   Waivers; Amendment      7  

SECTION 5.03.

   Administrative Agent’s Fees and Expenses; Indemnification      8  

SECTION 5.04.

   Successors and Assigns      8  

SECTION 5.05.

   Survival of Agreement      8  

SECTION 5.06.

   Counterparts; Effectiveness; Several Agreement      8  

SECTION 5.07.

   Severability      8  

SECTION 5.08.

   Right of Set-Off      9  

SECTION 5.09.

   Governing Law; Jurisdiction; Consent to Service of Process; Appointment of
Service of Process Agent      9  

SECTION 5.10.

   WAIVER OF JURY TRIAL      10  

 

-i-



--------------------------------------------------------------------------------

SECTION 5.11.

   Headings      10  

SECTION 5.12.

   Termination or Release      10  

SECTION 5.13.

   Additional Guarantors      11  

SECTION 5.14.

   Currency of Payments of Guaranteed Obligations      11  

EXHIBITS:

 

Exhibit A    —         Form of Guarantee Supplement

 

-ii-



--------------------------------------------------------------------------------

GUARANTEE AGREEMENT dated as of May 25, 2017 (this “Agreement”), among BLUE
BUFFALO PET PRODUCTS, INC., a Delaware corporation (the “Borrower”), the
SUBSIDIARY GUARANTORS identified herein and CITIBANK, N.A., as Administrative
Agent, a Swingline Lender and an Issuing Bank on behalf of itself and the other
Guaranteed Parties.

Reference is made to the Credit Agreement dated as of May 25, 2017 (as amended,
restated, amended and restated, supplemented, extended, refinanced or otherwise
modified from time to time, the “Credit Agreement”), among Blue Buffalo Pet
Products, Inc., a Delaware corporation, the lenders from time to time party
thereto and Citibank, N.A., as Administrative Agent, a Swingline Lender and an
Issuing Bank. The Lenders and the Issuing Banks have agreed to extend credit to
the Borrower subject to the terms and conditions set forth in the Credit
Agreement. The obligations of the Lenders and the Issuing Banks to extend such
credit are conditioned upon, among other things, the execution and delivery of
this Agreement. The Subsidiary Guarantors are affiliates of the Borrower, will
derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement and are willing to execute and deliver this
Agreement in order to induce the Lenders and the Issuing Banks to extend such
credit. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement.

(a) Capitalized terms used in this Agreement (including in the introductory
paragraph hereto) and not otherwise defined herein have the meanings specified
in the Credit Agreement.

(b) The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement, mutatis mutandis.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Claiming Party” has the meaning assigned to such term in Section 3.01.

“Contributing Party” has the meaning assigned to such term in Section 3.01.

“Credit Agreement” has the meaning assigned to such term in the introductory
paragraph to this Agreement.

“Discharge of the Guaranteed Obligations” shall mean and shall have occurred
when (i) all Guaranteed Obligations shall have been paid in full in cash and all
other obligations under the Loan Documents shall have been performed (other than
(a) those expressly stated to survive termination and (b) contingent obligations
as to which no claim has been asserted, and (c) obligations and liabilities
under Secured Cash Management Obligations and Secured Swap Obligations as to
which arrangements satisfactory to the applicable counterparties shall have been
made) and (ii) no Letters of Credit shall be outstanding (other than Letters of
Credit which have been Cash Collateralized or as to which other arrangements
satisfactory to the Issuing Lender shall have been made) and (iii) all
Commitments shall have terminated or expired.



--------------------------------------------------------------------------------

“Guarantee Supplement” means an instrument substantially in the form of
Exhibit A hereto, or any other form reasonably satisfactory to the
Administrative Agent.

“Guaranteed Cash Management Obligations” means the due and punctual payment and
performance of all obligations of the Borrower and the Restricted Subsidiaries
in respect of (unless otherwise elected by the Borrower) any overdraft and
related liabilities arising from treasury, depository and cash management
services or any automated clearing house transfers of funds provided to the
Borrower or any Restricted Subsidiary (whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor)) that
are (a) owed to the Administrative Agent or any of its Affiliates, (b) owed on
the Effective Date to a Person that is a Lender or an Affiliate of a Lender as
of the Effective Date (or who becomes a Lender or an Affiliate of a Lender
within 30 days of the Effective Date) or (c) owed to a Person that is a Lender
or an Affiliate of a Lender at the time such obligations are incurred or shall
become a Lender or an Affiliate of a Lender after it has incurred such
obligations.

“Guaranteed Obligations” means (a) the Loan Document Obligations, (b) the
Guaranteed Cash Management Obligations and (c) the Guaranteed Swap Obligations.

“Guaranteed Parties” means (a) each Lender, (b) each Issuing Bank, (c) the
Administrative Agent, (d) each Person to whom any Guaranteed Cash Management
Obligations are owed, (e) each counterparty to any Swap Agreement the
obligations under which constitute Guaranteed Swap Obligations, (f) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document and (g) the permitted successors and assigns of each of
the foregoing.

“Guaranteed Swap Obligations” means the due and punctual payment and performance
of all obligations of the Borrower and the Restricted Subsidiaries under (unless
otherwise elected by the Borrower) each Swap Agreement that (a) is with a
counterparty that is the Administrative Agent or any of its Affiliates, (b) is
in effect on the Effective Date with a counterparty that is a Lender or an
Affiliate of a Lender as of the Effective Date (or who becomes a Lender or an
Affiliate of a Lender within 30 days of the Effective Date) or (c) is entered
into after the Effective Date with any counterparty that is a Lender or an
Affiliate of a Lender at the time such Swap Agreement is entered into or shall
become a Lender or an Affiliate of a Lender after it has entered into such
agreement; provided that Guaranteed Swap Obligations shall exclude all Excluded
Swap Obligations.

“Guarantors” means the Subsidiary Guarantors and, with respect to the Guaranteed
Cash Management Obligations and Guaranteed Swap Obligations of each of the
Restricted Subsidiaries of the Borrower, the Borrower.

“Loan Documents” means the Credit Agreement and the other “Loan Documents” as
defined in the Credit Agreement.

“Qualified ECP Guarantor” means, in respect of any Swap Obligations, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

-2-



--------------------------------------------------------------------------------

“Subsidiary Guarantors” means the Subsidiaries signatory hereto and each other
Subsidiary that becomes a party to this Agreement as a Subsidiary Guarantor
after the Effective Date pursuant to Section 5.13; provided that if a Subsidiary
is released from its obligations as a Subsidiary Guarantor hereunder as provided
in Section 5.12(b), such Subsidiary shall cease to be a Subsidiary Guarantor
hereunder effective upon such release.

ARTICLE II

The Guarantees

SECTION 2.01. Guarantee. Each Guarantor irrevocably and unconditionally
guarantees to each of the Guaranteed Parties, jointly with the other Guarantors
and severally, as a primary obligor and not merely as a surety, by way of an
independent payment obligation, the due and punctual payment and performance of
the Guaranteed Obligations. Each Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed, in whole or in part, or amended or
modified, without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any such extension or
renewal, or amendment or modification, of any of the Guaranteed Obligations.
Each Guarantor waives presentment to, demand of payment from and protest to the
Borrower or any other Loan Party of any of the Guaranteed Obligations, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment. Notwithstanding any other provision hereof, the right of recovery
against each Guarantor hereunder shall be limited to the maximum amount that can
be guaranteed by such Guarantor without rendering such Guarantor’s obligations
hereunder void or voidable under applicable law, including, without limitation,
the Uniform Fraudulent Conveyance Act, Uniform Fraudulent Transfer Act or any
similar foreign, federal or state law.

SECTION 2.02. Guarantee of Payment; Continuing Guarantee. Each Guarantor further
agrees that its guarantee hereunder constitutes a guarantee of payment when due
(whether or not any bankruptcy or similar proceeding shall have stayed the
accrual of collection of any of the Guaranteed Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent or any other Guaranteed Party
to any security held for the payment of any of the Guaranteed Obligations or to
any balance of any deposit account or credit on the books of the Administrative
Agent or any other Guaranteed Party in favor of the Borrower, any other Loan
Party or any other Person. Each Guarantor agrees that its guarantee hereunder is
continuing in nature and applies to all of its Guaranteed Obligations, whether
currently existing or hereafter incurred.

SECTION 2.03. No Limitations on Guarantee.

(a) Except for the termination or release of a Guarantor’s obligations hereunder
as expressly provided in Section 5.12, the obligations of each Guarantor
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason, including any claim of waiver, release, surrender,
alteration or compromise of any of the Guaranteed Obligations, and shall not be
subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any of
the Guaranteed Obligations, any impossibility in the performance of any of the
Guaranteed Obligations or otherwise. Without limiting the generality of the
foregoing, except for the termination or release of its obligations hereunder as
expressly provided in Section 5.12 to the fullest extent permitted by applicable
law, the obligations of each Guarantor hereunder shall not be discharged or
impaired or otherwise affected by:

(i) the failure of any Guaranteed Party or any other Person to assert any claim
or demand or to enforce any right or remedy under the provisions of any Loan
Document or otherwise;

 

-3-



--------------------------------------------------------------------------------

(ii) any rescission, waiver, amendment, restatement or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement;

(iii) the release of, or any impairment of or failure to perfect any Lien on,
any security held by any Guaranteed Party for any of the Guaranteed Obligations;

(iv) any default, failure or delay, willful or otherwise, in the performance of
any of the Guaranteed Obligations;

(v) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the payment in full in cash
of all the Loan Document Obligations (including LC Disbursements, if any, but
excluding contingent obligations and obligations in respect of Letters of Credit
which have been Cash Collateralized in accordance with the Credit Agreement));

(vi) any illegality, lack of validity or lack of enforceability of any of the
Guaranteed Obligations;

(vii) any change in the corporate existence, structure or ownership of any Loan
Party, or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Loan Party or its assets or any resulting release or discharge of
any of the Guaranteed Obligations;

(viii) the existence of any claim, set-off or other rights that any Guarantor
may have at any time against the Borrower, the Administrative Agent, any other
Guaranteed Party or any other Person, whether in connection with the Credit
Agreement, the other Loan Documents or any unrelated transaction;

(ix) this Agreement having been determined (on whatsoever grounds) to be
invalid, non-binding or unenforceable against any other Guarantor ab initio or
at any time after the Effective Date;

(x) the fact that any Person that, pursuant to the Loan Documents, was required
to become a party hereto may not have executed or is not effectually bound by
this Agreement, whether or not this fact is known to the Guaranteed Parties

(xi) any action permitted or authorized hereunder (except as set out in
Section 5.12); or

(xii) any other circumstance (including any statute of limitations), or any
existence of or reliance on any representation by the Administrative Agent, any
Guaranteed Party or any other Person, that might otherwise constitute a defense
to, or a legal or equitable discharge of, the Borrower, any Guarantor or any
other guarantor or surety (other than the payment in full in cash of all the
Loan Document Obligations (including LC Disbursements, if any, but excluding
contingent obligations and obligations in respect of Letters of Credit which
have been Cash Collateralized in accordance with the Credit Agreement)).

 

-4-



--------------------------------------------------------------------------------

Each Guarantor expressly authorizes the Guaranteed Parties to take and hold
security in accordance with the terms of the Loan Documents for the payment and
performance of the Guaranteed Obligations, to exchange, waive or release any or
all such security (with or without consideration), to enforce or apply such
security and direct the order and manner of any sale thereof in their sole
discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Guaranteed Obligations, all without affecting
the obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Guaranteed Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of the Borrower
or any other Loan Party, other than the payment in full in cash of all the Loan
Document Obligations (including LC Disbursements, if any, but excluding
contingent obligations and obligations in respect of Letters of Credit which
have been Cash Collateralized in accordance with the Credit Agreement). The
Administrative Agent and the other Guaranteed Parties may, at their election and
in accordance with the terms of the Loan Documents, foreclose on any security
held by one or more of them by one or more judicial or nonjudicial sales, accept
an assignment of any such security in lieu of foreclosure, compromise or adjust
any part of the Guaranteed Obligations, make any other accommodation with the
Borrower or any other Loan Party or exercise any other right or remedy available
to them against the Borrower or any other Loan Party, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Loan Document Obligations have been paid in full in cash (including
LC Disbursements, if any, but excluding contingent obligations and obligations
in respect of Letters of Credit which have been Cash Collateralized in
accordance with the Credit Agreement). To the fullest extent permitted by
applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against the Borrower or any other Loan Party, as the
case may be, or any security.

SECTION 2.04. Reinstatement. Each Guarantor agrees that, unless released
pursuant to Section 5.12(b), its guarantee hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Guaranteed Obligations is rescinded or must otherwise be
restored by any Guaranteed Party upon the bankruptcy or reorganization (or any
analogous proceeding in any jurisdiction) of the Borrower, any other Loan Party
or otherwise.

SECTION 2.05. Agreement to Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Guaranteed Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Guaranteed
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Guaranteed Parties in cash the amount
of such unpaid Guaranteed Obligation. Upon payment by any Guarantor of any sums
to the Administrative Agent as provided above, all rights of such Guarantor
against the Borrower or any other Loan Party arising as a result thereof by way
of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subject to Article III.

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that none of the Guaranteed Parties will have any duty to advise such Guarantor
of information known to it or any of them regarding such circumstances or risks.

 

-5-



--------------------------------------------------------------------------------

SECTION 2.07. Immediate Recourse. Each Subsidiary Guarantor waives any right it
may have of first requiring any Loan Party (or any trustee or agent on its
behalf) to proceed against or enforce any other rights or security or claim
payment from any person before claiming from that Subsidiary Guarantor under
this Agreement. This waiver applies irrespective of any law or any provision of
a Loan Document to the contrary.

SECTION 2.08. Payments Free of Taxes. The provisions of Section 2.17 of the
Credit Agreement shall apply to each Guarantor, mutatis mutandis.

SECTION 2.09. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of
Guaranteed Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 2.09 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 2.09, or otherwise under this Guaranty, as it relates to such
Loan Party, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until a Discharge of Guaranteed Obligations. Each Qualified ECP Guarantor
intends that this Section 2.09 constitute, and this Section 2.09 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

ARTICLE III

Subrogation and Subordination

SECTION 3.01. Contribution and Subrogation. Each Guarantor (a “Contributing
Party”) agrees (subject to Section 3.02) that, in the event a payment shall be
made by any other Guarantor (the “Claiming Party”) hereunder in respect of any
Guaranteed Obligations or assets of any other Guarantor shall be sold pursuant
to any Security Document to satisfy any Guaranteed Obligation owed to any
Guaranteed Party, the Contributing Party shall indemnify the Claiming Party in
an amount equal to the amount of such payment or the greater of the book value
or the fair market value of such assets, as the case may be, in each case
multiplied by a fraction of which the numerator shall be the net worth of the
Contributing Party on the date hereof (or, in the case of any Guarantor becoming
a party hereto pursuant to Section 5.13, the date of the Guarantee Supplement
executed and delivered by such Guarantor) and the denominator shall be the
aggregate net worth of all the Guarantors on the date hereof (or, in the case of
any Guarantor becoming a party hereto pursuant to Section 5.13, such other
date).

SECTION 3.02. Subordination.

(a) Notwithstanding any provision of this Agreement to the contrary, all rights
of the Guarantors under Section 3.01 and all other rights of the Guarantors of
contribution or subrogation under applicable law or otherwise shall be fully
subordinated to the payment in full in cash of all the Loan Document Obligations
(including LC Disbursements, if any, but excluding contingent obligations and
obligations in respect of Letters of Credit which have been Cash Collateralized
in accordance with the Credit Agreement). No failure on the part of the Borrower
or any Guarantor to make the payments required by Section 3.01 (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of the
obligations of such Guarantor hereunder.

 

-6-



--------------------------------------------------------------------------------

(b) Each Guarantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Administrative
Agent (provided that no such notice shall be required to be given in the case of
any Event of Default arising under Section 7.01(h) or 7.01(i) of the Credit
Agreement), all Indebtedness and other monetary obligations owed by it to any
Guarantor, or to it by any other Guarantor or any other Restricted Subsidiary
shall be fully subordinated to the payment in full in cash of all the Loan
Document Obligations (including LC Disbursements, if any, but excluding
contingent obligations and obligations in respect of Letters of Credit which
have been Cash Collateralized in accordance with the Credit Agreement).

ARTICLE IV

Representations and Warranties

Each Subsidiary Guarantor represents and warrants to the Administrative Agent
and the other Guaranteed Parties that the representations and warranties set
forth in the Credit Agreement applicable to such Subsidiary Guarantor are true
and correct on each date as required by Article IV of the Credit Agreement.

ARTICLE V

Miscellaneous

SECTION 5.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Guarantor shall be given to it in care of the Borrower as
provided in Section 9.01 of the Credit Agreement.

SECTION 5.02. Waivers; Amendment.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 5.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time. No notice or demand on any Loan Party in
any case shall entitle any Loan Party to any other or further notice or demand
in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Guarantor or Guarantors with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement; provided that
the Administrative Agent may, without the consent of any Guaranteed Party,
consent to a departure by any Guarantor from any covenant of such Guarantor set
forth herein to the extent such departure is consistent with the authority of
the Administrative Agent set forth in the definition of the term “Collateral and
Guarantee Requirement” in the Credit Agreement.

 

-7-



--------------------------------------------------------------------------------

SECTION 5.03. Administrative Agent’s Fees and Expenses; Indemnification. The
provisions of Section 9.03 of the Credit Agreement shall apply to each
Guarantor, mutatis mutandis.

SECTION 5.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 5.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in this Agreement or any other Loan
Document and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Guaranteed Parties and shall survive
the execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by or on
behalf of any Guaranteed Party and notwithstanding that the Administrative
Agent, any Issuing Bank, any Lender or any other Guaranteed Party may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended under the Credit Agreement or any other Loan
Document, and shall continue in full force and effect until such time as (a) all
the Loan Document Obligations (including LC Disbursements, if any, but excluding
contingent obligations and obligations in respect of Letters of Credit which
have been Cash Collateralized in accordance with the Credit Agreement) have been
paid in full in cash, (b) all Commitments have terminated or expired and (c) the
LC Exposure has been reduced to zero (including as a result of obtaining the
consent of the applicable Issuing Bank as described in Section 9.05 of the
Credit Agreement). Each of the Guarantors agrees that its obligations hereunder
and the security interest created hereunder shall continue to be effective or be
reinstated, as applicable, if at any time payment, or any part thereof, of all
or any part of the Guaranteed Obligations is rescinded or must otherwise be
restored by the Guaranteed Party upon the bankruptcy or reorganization of any
Guarantor or otherwise.

SECTION 5.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually signed counterpart of this
Agreement. This Agreement shall become effective as to any Guarantor when a
counterpart hereof executed on behalf of such Guarantor shall have been
delivered to the Administrative Agent and a counterpart hereof shall have been
executed on behalf of the Administrative Agent, and thereafter shall be binding
upon such Guarantor and the Administrative Agent and their respective permitted
successors and assigns, and shall inure to the benefit of such Guarantor, the
Administrative Agent and the other Guaranteed Parties and their respective
successors and assigns, except that no Guarantor shall have the right to assign
or transfer its rights or obligations hereunder or any interest herein (and any
such assignment or transfer shall be void) except as expressly provided in this
Agreement and the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Guarantor and may be amended, modified,
supplemented, waived or released with respect to any Guarantor without the
approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.

SECTION 5.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of

 

-8-



--------------------------------------------------------------------------------

the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties hereto shall endeavor in good faith negotiations to
replace any invalid, illegal or unenforceable provisions with valid, legal and
enforceable provisions the economic effect of which comes as close as reasonably
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 5.08. Right of Set-Off. The provisions of Section 9.08 of the Credit
Agreement shall apply to each Guarantor, mutatis mutandis.

SECTION 5.09. Governing Law; Jurisdiction; Consent to Service of Process;
Appointment of Service of Process Agent.

(a) This Agreement shall be construed and enforced in accordance with and
governed by the laws of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally:

(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
general and exclusive jurisdiction of the Supreme Court of the State of New York
for the County of New York (the “New York Supreme Court”), and the United States
District Court for the Southern District of New York (the “Federal District
Court,” and together with the New York Supreme Court, the “New York Courts”),
and appellate courts from either of them;

(ii) consents that any such action or proceeding may be brought in such courts
and waives, to the maximum extent not prohibited by law, any objection that it
may now or hereafter have to the venue of any such action or proceeding in any
such court or that such action or proceeding was brought in an inconvenient
forum and agrees not to plead or claim the same;

(iii) agrees that the New York Courts and appellate courts from either of them
shall be the exclusive forum for any legal action or proceeding relating to this
Agreement and the other Loan Documents to which it is a party, and that it shall
not initiate (or collusively assist in the initiation or prosecution of) any
such action or proceeding in any court other than the New York Courts and
appellate courts from either of them; provided that:

(A) if all such New York Courts decline jurisdiction over any Person, or decline
(or in the case of the Federal District Court, lack) jurisdiction over the
subject matter of such action or proceeding, a legal action or proceeding may be
brought with respect thereto in another court having such jurisdiction;

(B) in the event that a legal action or proceeding is brought against any party
hereto or involving any of its property or assets in another court (without any
collusive assistance by such party or any of its Subsidiaries or Affiliates),
such party shall be entitled to assert any claim or defense (including any claim
or defense that this Section 5.09(b)(iii) would otherwise require to be asserted
in a legal action or proceeding in a New York Court) in any such action or
proceeding;

(C) the Administrative Agent and the Lenders may bring any legal action or
proceeding against any Guarantor in any jurisdiction in connection with the
enforcement of any rights under this Agreement and the other Security Documents;
provided that any

 

-9-



--------------------------------------------------------------------------------

Guarantor shall be entitled to assert any claim or defense (including any claim
or defense that this Section 5.09(b)(iii) would otherwise require to be asserted
in a legal action or proceeding in a New York Court) in any such action or
proceeding; and

(D) any party hereto may bring any legal action or proceeding in any
jurisdiction for the recognition and enforcement of any judgment;

(iv) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, the
applicable Lender or the Administrative Agent, as the case may be, in the manner
provided for notices in Section 5.01 or at such other address of which the
Administrative Agent, any such Lender and the Borrower shall have been notified
pursuant thereto; and

(v) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or (subject to the preceding clause
(iii)) shall limit the right to sue in any other jurisdiction.

(c) Each Subsidiary Guarantor hereby irrevocably designates, appoints and
empowers the Borrower as its designee, appointee and agent to receive, accept
and acknowledge for and on its behalf, and in respect of its property, service
of any and all legal process, summons, notices and documents that may be served
in any such action or proceeding.

SECTION 5.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.10.

SECTION 5.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 5.12. Termination or Release.

(a) Subject to Section 2.04, this Agreement and the Guarantees made herein shall
terminate when (i) all the Loan Document Obligations (including LC
Disbursements, if any, but excluding contingent obligations and obligations in
respect of Letters of Credit which have been Cash Collateralized in accordance
with the Credit Agreement) have been paid in full in cash, (ii) all Commitments
have terminated or expired and (iii) the LC Exposure has been reduced to zero
(including as a result of obtaining the consent of the applicable Issuing Bank
as described in Section 9.05 of the Credit Agreement).

 

-10-



--------------------------------------------------------------------------------

(b) The guarantee of any Person that becomes a Successor Borrower in accordance
with Section 6.05(a) of the Credit Agreement shall terminate and be released at
the time such Person becomes a Successor Borrower.

(c) The guarantees made herein shall also terminate and be released at the time
or times and in the manner set forth in Section 9.15 of the Credit Agreement.

(d) In connection with any termination or release pursuant to paragraph (a), (b)
or (c) of this Section, the Administrative Agent shall execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release so long as the
applicable Loan Party shall have provided the Administrative Agent such
certifications or documents as the Administrative Agent shall reasonably request
in order to demonstrate compliance with this Section 5.12. Any execution and
delivery of documents by the Administrative Agent pursuant to this Section 5.12
shall be without recourse to or warranty by the Administrative Agent.

SECTION 5.13. Additional Guarantors. Pursuant to the Credit Agreement,
additional Subsidiaries may be required to become Guarantors after the date
hereof. Upon execution and delivery by the Administrative Agent and a Subsidiary
of a Guarantee Supplement, any such Subsidiary shall become a Guarantor
hereunder with the same force and effect as if originally named as such herein.
The execution and delivery of any such instrument shall not require the consent
of any other Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any Subsidiary as a party to this Agreement.

SECTION 5.14. Currency of Payments of Guaranteed Obligations. The obligations of
the Guarantors under this Agreement to make payments in the respective currency
or currencies in which the respective Guaranteed Obligations are required to be
paid (such currency being herein called the “Obligation Currency”) shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Administrative Agent or the other Secured Party of the full
amount of the Obligation Currency expressed to be payable to the Administrative
Agent or such other Secured Party under this Agreement or the other Loan
Documents or any Guarantee Swap Agreement or any Guaranteed Cash Management
Obligations, as applicable. If for the purpose of obtaining or enforcing
judgment against the Guarantors in any court or in any jurisdiction, it becomes
necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made, at the rate of exchange (quoted by the Administrative Agent, determined,
in each case, as of the date immediately preceding the day on which the judgment
is given (such Business Day being hereinafter referred to as the “Judgment
Currency Conversion Date”).

[Signature Pages Follow]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Guarantee
Agreement as of the day and year first above written.

 

BLUE BUFFALO PET PRODUCTS, INC., By:  

 

Name:  

Title:

[Additional Guarantors]

By:  

 

Name:  

Title:

SIGNATURE PAGE TO GUARANTEE AGREEMENT



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent By:  

 

  Name:       Title:      

SIGNATURE PAGE TO GUARANTEE AGREEMENT



--------------------------------------------------------------------------------

Exhibit A to

the Guarantee Agreement

GUARANTEE SUPPLEMENT

SUPPLEMENT NO.     (this “Guarantee Supplement”) dated as of [            ],
20[    ] to the Guarantee Agreement dated as of May 25, 2017 (the “Guarantee
Agreement”), among the subsidiary guarantors party thereto (such subsidiaries
being collectively referred to as the “Guarantors”) and CITIBANK, N.A., as
Administrative Agent.

A. Reference is made to the Credit Agreement dated as of May 25, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BLUE BUFFALO PET PRODUCTS, INC. (the “Borrower”), the Lenders
from time to time party thereto and Citibank, N.A., as Administrative Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guarantee
Agreement referred to therein, as applicable.

C. The Guarantors have entered into the Guarantee Agreement in order to induce
the Lenders and the Issuing Banks to extend credit to the Borrower. Section 5.13
of the Guarantee Agreement provides that additional Subsidiaries may become
Guarantors under the Guarantee Agreement by execution and delivery of an
instrument in the form of this Guarantee Supplement. The undersigned Subsidiary
(the “New Guarantor”) is executing this Guarantee Supplement to become a
Guarantor under the Guarantee Agreement in order to induce the Lenders and the
Issuing Banks to make additional extensions of credit under the Credit Agreement
and as consideration for such extensions of credit previously issued.

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

SECTION 1. In accordance with Section 5.13 of the Guarantee Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor, and the New Guarantor hereby agrees to all the terms and provisions
of the Guarantee Agreement applicable to it as a Guarantor thereunder. Each
reference to a “Subsidiary Guarantor” or a “Guarantor” in the Guarantee
Agreement shall be deemed to include the New Guarantor. The Guarantee Agreement
is hereby incorporated herein by reference. Without limiting the foregoing, the
New Guarantor irrevocably and unconditionally guarantees to each of the
Guaranteed Parties, jointly with the other Guarantors and severally, as a
primary obligor and not merely as a surety, by way of an independent payment
obligation, the due and punctual payment and performance of the Guaranteed
Obligations.

SECTION 2. The New Guarantor represents and warrants to the Administrative Agent
and the other Guaranteed Parties that the representations and warranties set
forth in the Credit Agreement applicable to the New Guarantor are true and
correct on each date as required by Article IV of the Credit Agreement.

SECTION 3. This Guarantee Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to

 

A-1



--------------------------------------------------------------------------------

this Guarantee Supplement by facsimile or other electronic transmission shall be
effective as delivery of a manually signed counterpart of this Guarantee
Supplement. This Guarantee Supplement shall become effective as to the New
Guarantor when a counterpart hereof executed on behalf of the New Guarantor
shall have been delivered to the Administrative Agent and a counterpart hereof
shall have been executed on behalf of the Administrative Agent, and thereafter
shall be binding upon the New Guarantor and the Administrative Agent and their
respective permitted successors and assigns, and shall inure to the benefit of
the New Guarantor, the Administrative Agent and the other Guaranteed Parties and
their respective successors and assigns, except that the New Guarantor shall not
have the right to assign or transfer its rights or obligations hereunder or any
interest herein (and any such assignment or transfer shall be void) except as
expressly provided in this Guarantee Supplement, the Guarantee Agreement and the
Credit Agreement.

SECTION 4. Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.

SECTION 5. THIS GUARANTEE SUPPLEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. Any provision of this Guarantee Supplement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties hereto shall endeavor in good faith negotiations to replace any invalid,
illegal or unenforceable provisions with valid, legal and enforceable provisions
the economic effect of which comes as close as reasonably possible to that of
the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Guarantee Agreement.

SECTION 8. The provisions of Section 9.03 of the Credit Agreement shall apply to
the New Guarantor, mutatis mutandis.

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Guarantee Supplement as of the day and year first above written.

 

[NAME OF NEW GUARANTOR], By:  

 

  Name:   Title: CITIBANK, N.A., as Administrative Agent, on behalf of itself
and the other Guaranteed Parties, By:  

 

  Name:   Title:

SIGNATURE PAGE TO GUARANTEE SUPPLEMENT



--------------------------------------------------------------------------------

EXHIBIT C

Form of Collateral Agreement

 

 

 

COLLATERAL AGREEMENT

dated as of

May 25, 2017,

among

BLUE BUFFALO PET PRODUCTS, INC.,

THE OTHER GRANTORS PARTY HERETO

and

CITIBANK, N.A.,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS   

ARTICLE I

  

Definitions

  

SECTION 1.01.

   Defined Terms      1  

SECTION 1.02.

   Other Defined Terms      1   ARTICLE II   

Pledge of Securities

  

SECTION 2.01.

   Pledge      4  

SECTION 2.02.

   Delivery of the Pledged Collateral      5  

SECTION 2.03.

   Representations, Warranties and Covenants      5  

SECTION 2.04.

   Registration in Nominee Name; Denominations      6  

SECTION 2.05.

   Voting Rights; Dividends and Interest      7   ARTICLE III    Security
Interests in Personal Property   

SECTION 3.01.

   Security Interest      8  

SECTION 3.02.

   Representations and Warranties      10  

SECTION 3.03.

   Covenants      10  

SECTION 3.04.

   Commercial Tort Claims      11  

SECTION 3.05.

   Covenants Regarding Patent, Trademark and Copyright Collateral      11  
ARTICLE IV    Remedies   

SECTION 4.01.

   Remedies upon Default      12  

SECTION 4.02.

   Application of Proceeds      14  

SECTION 4.03.

   Grant of License to Use Intellectual Property      14  

SECTION 4.04.

   Securities Act      15  

SECTION 4.05.

   Remedies Cumulative      15   ARTICLE V    Miscellaneous   

SECTION 5.01.

   Notices      16  

SECTION 5.02.

   Waivers; Amendment      16  

SECTION 5.03.

   Administrative Agent’s Fees and Expenses; Indemnification      16  

SECTION 5.04.

   Successors and Assigns      16  

SECTION 5.05.

   Survival of Agreement      16  

 

-i-



--------------------------------------------------------------------------------

SECTION 5.06.

   Counterparts; Effectiveness; Several Agreement      17  

SECTION 5.07.

   Severability      17  

SECTION 5.08.

   Right of Set-Off      17  

SECTION 5.09.

   Governing Law; Jurisdiction; Consent to Service of Process; Appointment of
Service of Process Agent      17  

SECTION 5.10.

   WAIVER OF JURY TRIAL      19  

SECTION 5.11.

   Headings      19  

SECTION 5.12.

   Security Interest Absolute      19  

SECTION 5.13.

   Termination or Release      19  

SECTION 5.14.

   Additional Grantors      20  

SECTION 5.15.

   Administrative Agent Appointed Attorney-in-Fact      20  

Schedules

 

Schedule I

   Pledged Equity Interests; Pledged Debt Securities

Schedule II

   Intellectual Property

Schedule III

   Commercial Tort Claims

Exhibits

 

Exhibit I

   Form of Supplement

Exhibit II

   Form of Copyright Security Agreement

Exhibit III

   Form of Patent Security Agreement

Exhibit IV

   Form of Trademark Security Agreement

 

-ii-



--------------------------------------------------------------------------------

COLLATERAL AGREEMENT dated as of May 25, 2017 (this “Agreement”), among BLUE
BUFFALO PET PRODUCTS, INC., a Delaware corporation, the other GRANTORS from time
to time party hereto and CITIBANK, N.A., as the administrative agent.

Reference is made to the Credit Agreement dated as of May 25, 2017 (as amended,
restated, amended and restated, supplemented, extended, refinanced or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
Lenders party thereto and Citibank, N.A., as Administrative Agent. The Lenders
and the Issuing Banks have agreed to extend credit to the Borrower subject to
the terms and conditions set forth in the Credit Agreement. The obligations of
the Lenders and the Issuing Banks to extend such credit are conditioned upon,
among other things, the execution and delivery of this Agreement. The Grantors
(other than the Borrower) are Affiliates of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and are willing to execute and deliver this Agreement in
order to induce the Lenders and the Issuing Banks to extend such credit.
Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms.

(a) Each capitalized term used but not defined herein shall have the meaning
assigned thereto in the Credit Agreement; provided that each term defined in the
New York UCC (as defined herein) and not defined in this Agreement shall have
the meaning specified in the New York UCC. The term “instrument” shall have the
meaning specified in Article 9 of the New York UCC.

(b) The rules of construction specified in Section 1.03 and 1.04 of the Credit
Agreement also apply to this Agreement, mutatis mutandis.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any Person that is or may become obligated to any Grantor
under, with respect to or on account of an Account.

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01.

“Collateral” means Article 9 Collateral and Pledged Collateral.

“Commercial Tort Claim” means any Commercial Tort Claim (as defined in the UCC)
that is commenced by a Grantor in the courts of the United States of America,
any state or territory thereof or any political subdivision of any such state or
territory, other than any Commercial Tort Claim (as defined in the UCC) in which
a Grantor seeks damages arising out of torts committed against it that would
reasonably be expected to result in a damage award to it of less than
$5,000,000.



--------------------------------------------------------------------------------

“Copyright License” means, with respect to any Grantor, any written license
agreement of such Grantor, now or hereafter in effect, with any Person who is
not an Affiliate granting a license to such Grantor’s registered Copyrights or
such other Person’s registered United States copyrights, and all rights of such
Grantor under any such agreement, and including those exclusive copyright
licenses under which any Grantor is a licensee listed on Schedule II hereto.

“Copyright Security Agreement” means the copyright security agreement
substantially in the form of Exhibit II.

“Copyrights” means, with respect to any Grantor, all of the following now owned
or hereafter acquired by such Grantor: (a) all copyright rights in any work
arising under the copyright laws of the United States, whether as author,
assignee, transferee or exclusive licensee, and (b) all registrations and
applications for registration of any such copyright in the United States,
including registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office, including, in the case of
any Grantor, the Copyrights set forth next to its name on Schedule II hereto.

“Credit Agreement” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Federal District Court” has the meaning assigned to such term in Section
5.09(b)(i).

“Federal Securities Laws” has the meaning assigned to such term in Section 4.04.

“Grantors” means (a) the Borrower, (b) each Subsidiary that is a party to this
Agreement as of the Effective Date and (c) each Subsidiary that becomes a party
to this Agreement as a Grantor after the Effective Date, in each case other than
such Grantors as have been released in accordance with the provisions of
Section 5.13.

“Intellectual Property” means, with respect to any Grantor, all intellectual
property of every kind and nature now owned or hereafter acquired by such
Grantor, including (i) inventions, designs, Patents, Copyrights, Licenses,
Trademarks, trade secrets, domain names, confidential or proprietary technical
and business information, know-how, show-how software and databases, (ii) all
documentation, registrations, additions and improvements thereto and thereof,
and (iii) all books and records describing or used in connection with any of the
foregoing, (iv) all rights to sue or otherwise recover for any past, present and
future infringement, dilution, misappropriation, or other violation or
impairment thereof, (v) the right to receive all Proceeds therefrom, including
without limitation license fees, royalties, income payments, claims, damages and
proceeds of suit, now or hereafter due and/or payable with respect thereto, and
(vi) all other rights, priorities and privileges accruing thereunder or
pertaining thereto throughout the world.

“License” means any Patent License, Trademark License, Copyright License or
other written license or sublicense agreement to which any Grantor is a party,
including those exclusive Copyright Licenses under which any Grantor is a
licensee listed on Schedule II hereto.

“New York Courts” has the meaning assigned to such term in Section 5.09(b)(i).

“New York Supreme Court” has the meaning assigned to such term in Section
5.09(b)(i).

 

-2-



--------------------------------------------------------------------------------

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Patent License” means with respect to any Grantor any written license agreement
of such Grantor, now or hereafter in effect, with any Person who is not an
Affiliate granting a license to such Grantor’s Patents or such other Person’s
United States patents, and all rights of such Grantor under any such agreement.

“Patent Security Agreement” means the patent security agreement substantially in
the form of Exhibit III hereto.

“Patents” means, with respect to any Grantor, all of the following now owned or
hereafter acquired by such Grantor: (a) all letters patent of the United States
and all registrations thereof and all applications for letters patent of the
United States, including registrations and pending applications in the United
States Patent and Trademark Office, including those listed on Schedule II
hereto, and (b) all reissues, continuations, divisions, continuations-in-part,
renewals or extensions thereof, and the inventions disclosed or claimed therein,
including the right to make, use and/or sell the inventions disclosed or claimed
therein, in each case, in the United States.

“Perfection Certificate” means the Perfection Certificate dated the Effective
Date delivered to the Administrative Agent pursuant to Section 4.01(f) of the
Credit Agreement.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 2.01.

“Pledged Equity Interests” has the meaning assigned to such term in
Section 2.01.

“Pledged Securities” means any promissory notes, instruments, stock
certificates, unit certificates, limited or unlimited liability membership
certificates or other certificated securities now or hereafter included in the
Pledged Collateral representing or evidencing any Pledged Collateral, in each
case excluding any Excluded Assets.

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

“Supplement” means an instrument substantially in the form of Exhibit I hereto,
or any other form reasonably satisfactory to the Administrative Agent.

“Trademark License” means with respect to any Grantor any written license
agreement, now or hereafter in effect, with any Person who is not an Affiliate
granting a license to such Grantor’s registered Trademarks or such other
Person’s registered United States trademarks, and all rights of such Grantor
under any such agreement.

“Trademark Security Agreement” means the trademark security agreement
substantially in the form of Exhibit IV hereto.

“Trademarks” means, with respect to any Grantor, all of the following now owned
or hereafter acquired by such Grantor: (a) all United States trademarks, service
marks, trade names, corporate names, company names, business names, fictitious
business names, trade styles, trade dress,

 

-3-



--------------------------------------------------------------------------------

logos, other source or business identifiers of like nature now owned or
hereafter adopted or acquired by such Grantor and all registrations and
applications filed in connection therewith in the United States Patent and
Trademark Office (other than intent-to-use trademark or service mark
applications filed in the United States Patent and Trademark Office to the
extent that an amendment to allege use or a verified statement of use with
respect thereto has not, been filed with and accepted by the United States
Patent and Trademark Office), and all extensions or renewals thereof, including,
in the case of any Grantor, any of the foregoing set forth next to its name on
Schedule II hereto, and (b) all goodwill associated therewith or symbolized
thereby.

“UCC” shall mean the New York UCC; provided, however, that, at any time, if by
reason of mandatory provisions of law, any or all of the perfection or priority
of the Administrative Agent’s and the Secured Parties’ security interest in any
item or portion of the Collateral is governed by the Uniform Commercial Code as
in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

ARTICLE II

Pledge of Securities

SECTION 2.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Secured Obligations, each Grantor hereby assigns and
pledges to the Administrative Agent, its successors and permitted assigns, for
the benefit of the Secured Parties, and hereby grants to the Administrative
Agent, its successors and permitted assigns, for the benefit of the Secured
Parties, a security interest in, all of such Grantor’s right, title and interest
in, to and under (a)(i) the Equity Interests of any Subsidiary owned by such
Grantor, including those listed opposite the name of such Grantor on Schedule I
hereto, (ii) any other Equity Interests of any Subsidiary obtained in the future
by such Grantor and (iii) subject to Section 2.02, the certificates or other
instruments representing all such Equity Interests (if any) together with
undated stock powers or other instruments of transfer with respect thereto
endorsed in blank (collectively, the “Pledged Equity Interests”); (b)(i) the
debt securities and Instruments owned by such Grantor, including those listed
opposite the name of such Grantor on Schedule I hereto, (ii) any debt securities
and Instruments in the future issued to or otherwise acquired by such Grantor,
and (iii) subject to Section 2.02 the promissory notes and any other instruments
evidencing all such debt securities (collectively, the “Pledged Debt
Securities”); (c) subject to Section 2.05, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other Proceeds received in respect of, the
securities referred to in clauses (a) and (b) above; (d) subject to
Section 2.05, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (a), (b), and (c) above;
(e) the Intercompany Note; and (f) all Proceeds of any of the foregoing to the
extent such Proceeds would constitute property referred to in clauses
(a) through (e) above (the items referred to in clauses (a) through (f) above
being collectively referred to as the “Pledged Collateral”); provided that none
of “Pledged Collateral,” “Pledged Equity Interests”, “Pledged Debt Securities”
or any term defined by reference thereto shall include, and this Agreement shall
not constitute the assignment or pledge of, or a grant of a security interest
in, any Excluded Asset.

 

-4-



--------------------------------------------------------------------------------

SECTION 2.02. Delivery of the Pledged Collateral.

(a) Each Grantor agrees to deliver or cause to be delivered to the
Administrative Agent any and all Pledged Securities (i) on the date hereof, in
the case of any such Pledged Securities owned by such Grantor on the date
hereof, and (ii) promptly (and in any event within 45 days after receipt by such
Grantor or such longer period agreed to by the Administrative Agent in its
reasonable discretion) after the acquisition thereof, in the case of any such
Pledged Securities acquired by such Grantor after the date hereof; provided that
the Grantor shall have no obligation to deliver Pledged Debt Securities in an
outstanding principal amount of less than $5,000,000; provided further that the
Grantor shall have no obligation to deliver Pledged Equity Interests of an
Immaterial Subsidiary (as such term is defined in the Credit Agreement).

(b) Upon delivery to the Administrative Agent, any certificate or promissory
note representing Pledged Securities shall be accompanied by undated stock or
note powers, as applicable, duly executed in blank or other undated instruments
of transfer duly executed in blank and reasonably satisfactory to the
Administrative Agent and by such other instruments and documents as the
Administrative Agent may reasonably request. Each delivery of Pledged Securities
shall be accompanied by a schedule describing such Pledged Securities, which
schedule shall be deemed attached to, and shall supplement, Schedule I hereto
and be made a part hereof; provided that failure to provide any such schedule
hereto shall not affect the validity of such pledge of such Pledged Securities.
Each schedule so delivered shall supplement any prior schedules so delivered.

(c) If any of the Pledged Collateral is or shall become represented by an
uncertificated security (as defined in Section 8-102(a)(18) of the UCC) and not
a General Intangible, the applicable Grantor shall take such actions as the
Administrative Agent may reasonably request to perfect the security interest
granted to the Administrative Agent hereunder in accordance with the UCC.

SECTION 2.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Administrative
Agent, for the benefit of the Secured Parties, that:

(a) as of the Effective Date, Schedule I hereto sets forth a true and complete
list, with respect to each Grantor, of (i) all the Equity Interests owned by
such Grantor in the Borrower or any Subsidiary (other than any Excluded Equity
Interests as of the Effective Date) and the percentage of the issued and
outstanding units of each class of the Equity Interests of the issuer thereof
represented by the Pledged Equity Interests owned by such Grantor and (ii) all
the Pledged Debt Securities owned by such Grantor required to be delivered
pursuant to Section 2.02;

(b) the Pledged Equity Interests and the Pledged Debt Securities, to the extent
issued by a Subsidiary, have been duly and validly authorized and issued by the
issuers thereof and (i) in the case of Pledged Equity Interests, are fully paid
and nonassessable (to the extent such concepts are applicable) and (ii) in the
case of Pledged Debt Securities, are legal, valid and binding obligations of the
issuers thereof, except to the extent that enforceability of such obligations
may be limited by applicable bankruptcy, insolvency, and other similar laws
affecting creditor’s rights generally; provided that the foregoing
representations, insofar as they relate to the Pledged Debt Securities issued by
a Person other than a Grantor are made to the knowledge of the Grantors, having
made no independent inquiry;

 

-5-



--------------------------------------------------------------------------------

(c) except for the security interests granted hereunder and under any other Loan
Documents, each of the Grantors (i) is and, subject to any transfers made in
compliance with the Credit Agreement, will continue to be the direct owner,
beneficially and of record, of the Pledged Securities indicated on Schedule I
hereto as owned by such Grantor, (ii) holds the same free and clear of all
Liens, other than Liens permitted pursuant to Section 6.02 of the Credit
Agreement, (iii) will make no further assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Pledged Collateral, other than Liens permitted pursuant to Section 6.02
of the Credit Agreement and transfers made in compliance with the Credit
Agreement, and (iv) will use commercially reasonable efforts to defend its title
or interest thereto or therein against any and all Liens (other than the Liens
created by this Agreement and the other Loan Documents and Liens permitted
pursuant to Section 6.02 of the Credit Agreement), however arising, of all
Persons whomsoever;

(d) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, or as otherwise permitted by the Loan Documents, the
Pledged Equity Interests are and will continue to be freely transferable and
assignable;

(e) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

(f) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Administrative Agent in
accordance with this Agreement, the Administrative Agent will obtain a legal,
valid and perfected lien upon and security interest in such Pledged Securities,
free of any adverse claims, under the New York UCC to the extent such lien and
security interest may be created and perfected under the New York UCC, as
security for the payment and performance of the Secured Obligations;

(g) subject to the terms of this Agreement and to the extent permitted by
applicable law, each Grantor hereby agrees that upon the occurrence and during
the continuance of an Event of Default, it will comply with written instructions
of the Administrative Agent with respect to the Equity Interests in such Grantor
that constitute Pledged Equity Interests hereunder that are not certificated
without further consent by the applicable owner or holder of such Equity
Interests; and

(h) other than as set forth in the Credit Agreement, no consent or approval of
any Governmental Authority, any securities exchange or any other Person was or
is necessary to the validity of the pledge effected hereby (other than such as
have been obtained and are in full force and effect).

SECTION 2.04. Registration in Nominee Name; Denominations. If an Event of
Default shall have occurred and is continuing and the Administrative Agent shall
have notified the Grantors in writing of its intent to exercise remedies, the
Administrative Agent, on behalf of the Secured Parties, shall have the right (in
its sole and absolute discretion) to hold the Pledged Securities in the name of
the applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent or in its own name as pledgee or in the name of its nominee
(as pledgee or as sub-agent), and each Grantor will promptly give to the
Administrative Agent copies of any notices or other communications received by
it with respect to Pledged Securities registered in the name of such Grantor.
Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent after written notice is delivered to the Grantors shall at
all times have the right to exchange the certificates representing Pledged
Securities for certificates of smaller or larger denominations for any
reasonable purpose consistent with this Agreement.

 

-6-



--------------------------------------------------------------------------------

SECTION 2.05. Voting Rights; Dividends and Interest.

(a) Unless and until an Event of Default shall have occurred and is continuing
and the Administrative Agent shall have notified the Grantors in writing that
their rights under this Section 2.05 are being suspended:

(i) each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents;

(ii) the Administrative Agent shall promptly execute and deliver to each
Grantor, or cause to be promptly executed and delivered to such Grantor, all
such proxies, powers of attorney and other instruments as such Grantor may
reasonably request for the purpose of enabling such Grantor to exercise the
voting and/or consensual rights and powers it is entitled to exercise pursuant
to paragraph (a)(i) of this Section 2.05;

(iii) each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and are
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity Interests or Pledged Debt Securities, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests in the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral and, if received by any Grantor, shall be held in trust for
the benefit of the Administrative Agent and the other Secured Parties and shall
be forthwith delivered to the Administrative Agent (to the extent required by
Section 2.02) in the same form as so received (with any necessary endorsements,
stock or note powers and other instruments of transfer reasonably requested by
the Administrative Agent).

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have notified the Grantors in writing of the
suspension of their rights under paragraph (a)(iii) of this Section 2.05, all
rights of any Grantor to dividends, interest, principal or other distributions
that such Grantor is authorized to receive pursuant to paragraph (a)(iii) of
this Section 2.05 shall cease, and all such rights shall thereupon become vested
in the Administrative Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 2.05(b) shall
be held in trust for the benefit of the Administrative Agent and the other
Secured Parties, shall be segregated from other property or funds of such
Grantor and shall be forthwith delivered to the Administrative Agent upon demand
in the same form as so received (with any necessary endorsements, stock or note
powers and other instruments of transfer reasonably requested by the
Administrative Agent). Any and all money and other property paid over to or
received by the Administrative Agent pursuant to the provisions of this
paragraph (b) shall be retained by the Administrative Agent in an account to be

 

-7-



--------------------------------------------------------------------------------

established by the Administrative Agent upon receipt of such money or other
property and shall be applied in accordance with the provisions of Section 4.02.
After all Events of Default have been cured or waived or are no longer
continuing, the Administrative Agent shall promptly repay to each Grantor
(without interest) all dividends, interest, principal or other distributions
that such Grantor would otherwise be permitted to retain pursuant to the terms
of paragraph (a)(iii) of this Section 2.05 and that remain in such account and
the right of the Grantors to receive and retain any and all dividends, interest
principal and other distributions paid on or distributed in respect of the
Pledged Securities pursuant to paragraph (a)(iii) of this Section 2.05 shall be
reinstated.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have notified the Grantors in writing of the
suspension of their rights under paragraph (a)(i) of this Section 2.05, all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 2.05, and
the obligations of the Administrative Agent under paragraph (a)(ii) of this
Section 2.05, shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Administrative
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived or are no longer
continuing, all rights vested in the Administrative Agent pursuant to this
paragraph (c) shall cease, and the Grantors shall have the exclusive right to
exercise the voting and consensual rights and powers they would otherwise be
entitled to exercise pursuant to paragraph (a)(i) of this Section 2.05, and the
obligations of the Administrative Agent under paragraph (a)(ii) of this
Section 2.05 shall be reinstated.

(d) Any notice given by the Administrative Agent to the Grantors suspending
their rights under paragraph (a) of this Section 2.05 (i) may only be given in
writing, (ii) may be given with respect to one or more of the Grantors at the
same or different times and (iii) may suspend the rights of the Grantors under
paragraph (a)(i) or paragraph (a)(iii) in part without suspending all such
rights (as specified by the Administrative Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Administrative
Agent’s rights to give additional notices from time to time suspending other
rights so long as an Event of Default has occurred and is continuing.

ARTICLE III

Security Interests in Personal Property

SECTION 3.01. Security Interest.

(a) As security for the payment or performance, as the case may be, in full of
the Secured Obligations, each Grantor hereby grants to the Administrative Agent,
its permitted successors and assigns, for the benefit of the Secured Parties, a
security interest (the “Security Interest”) in all of such Grantor’s right,
title and interest in, to and under any and all of the following assets now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

 

-8-



--------------------------------------------------------------------------------

(iii) all Documents;

(iv) all Equipment;

(v) all General Intangibles, including all Intellectual Property;

(vi) all Instruments;

(vii) all Inventory;

(viii) all other Goods;

(ix) all Investment Property;

(x) all Letter-of-Credit Rights;

(xi) all Commercial Tort Claims specifically described on Schedule III hereto,
as such schedule may be supplemented from time to time pursuant to Section 3.04;

(xii) all books and records pertaining to the Article 9 Collateral; and

(xiii) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all Supporting Obligations, collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided that none of “Article 9 Collateral”, any other term defined in the
preceding paragraph or any term defined by reference to the UCC shall include,
and in no event shall the Security Interest attach to, any Excluded Asset;
provided further that Proceeds, substitutions or replacements of Excluded Assets
shall not be subject to the preceding proviso unless such Proceeds,
substitutions or replacements would themselves constitute Excluded Assets.

(b) Each Grantor hereby irrevocably authorizes the Administrative Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any financing statements (including fixture filings) and
continuation statements with respect to the Article 9 Collateral or any part
thereof and amendments thereto that (i) describe the collateral covered thereby
in any manner that the Administrative Agent reasonably determines is necessary
or advisable to ensure the perfection of the security interest in the Article 9
Collateral granted under this Agreement, including indicating the Collateral as
“all assets” of such Grantor or words of similar effect, and (ii) contain the
information required by Article 9 of the UCC or the analogous legislation of
each applicable jurisdiction for the filing of any financing statement or
amendment, including (A) whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such Grantor
(if required) and (B) in the case of a financing statement filed as a fixture
filing, a sufficient description of the real property to which such Article 9
Collateral relates. Each Grantor agrees to provide such information to the
Administrative Agent promptly upon request.

The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office) such documents as may be reasonably necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest in Article 9 Collateral consisting of registered, issued or
applied for Patents, Trademarks or Copyrights granted by each Grantor and naming
any Grantor or the Grantors as debtors and the Administrative Agent as secured
party.

 

-9-



--------------------------------------------------------------------------------

(c) The Security Interest and the security interest granted pursuant to
Article II are granted as security only and shall not subject the Administrative
Agent or any other Secured Party to, or in any way alter or modify, any
obligation or liability of any Grantor with respect to or arising out of the
Collateral.

SECTION 3.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Administrative Agent, for the benefit of the
Secured Parties, that:

(a) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name and
jurisdiction of organization of each Grantor, is correct and complete in all
material respects as of the Effective Date.

(b) The Security Interest (i) will constitute a legal and valid perfected
security interest in all Collateral in favor of the Administrative Agent, for
the benefit of the Secured Parties, as collateral security for the Secured
Obligations, upon (A) in the case of Collateral in which a security interest may
be perfected by filing a financing statement under the Uniform Commercial Code
of any jurisdiction, the filing of financing statements naming each Grantor as
“debtor” and the Administrative Agent as “secured party” and describing the
Collateral in the applicable filing offices, (B) in the case of Instruments,
Tangible Chattel Paper, Negotiable Documents and Certificated Securities, the
earlier of the delivery thereof to the Administrative Agent and the filing of
the financing statements referred to in clause (A), and/or (C) in the case of
Intellectual Property that is part of the Collateral, the completion of the
filing, registration and recording of fully executed agreements in the form of a
Copyright Security Agreement, a Patent Security Agreement or a Trademark
Security Agreement, as applicable(x) in the United States Patent and Trademark
Office or as applicable (y) in the United States Copyright Office and (ii) will
be prior to all other Liens on the Collateral, and subject to no Liens, other
than Liens permitted pursuant to Section 6.02 of the Credit Agreement and
subject to (a) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (b) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(c) implied covenants of good faith and fair dealing.

SECTION 3.03. Covenants.

(a) Each Grantor shall, at its own expense, take any and all commercially
reasonable actions to defend the Security Interest of the Administrative Agent
in the Article 9 Collateral and the priority thereof against any Lien not
permitted pursuant to Section 6.02 of the Credit Agreement.

(b) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Administrative Agent may from time to time reasonably
request to preserve, protect and perfect the Security Interest and the rights
and remedies created hereby, including the filing of any financing statements
(including fixture filings) or other documents in connection herewith or
therewith.

 

-10-



--------------------------------------------------------------------------------

(c) Each Grantor shall remain liable, as between such Grantor and the relevant
counterparty under each contract, agreement or instrument relating to the
Article 9 Collateral, to observe and perform all the conditions and obligations
to be observed and performed by it under such contract, agreement or instrument,
all in accordance with the terms and conditions thereof.

(d) Notwithstanding anything to the contrary herein, it is understood that no
Grantor shall be required by this Agreement to perfect the security interests
created hereunder by any means other than (i) filings pursuant to the Uniform
Commercial Code, (ii) filings with the United States Patent and Trademark Office
or United States Copyright Office (or any successor office) in respect of
registered, issued or applied for Intellectual Property (provided that, with
respect to Licenses, such filings shall be limited to exclusive Copyright
Licenses under which such Grantor is a licensee), (iii) in the case of
Collateral that constitutes Pledged Securities, Instruments, or Certificated
Securities, delivery thereof to the Administrative Agent in accordance with the
terms hereof (together with, where applicable, undated stock or note powers or
other undated proper instruments of assignment) and (iv) as expressly
contemplated hereunder. No Grantor shall be required to (i) deliver control
agreements with respect to, or confer perfection by “control” over, any Deposit
Accounts, Securities Accounts, or other Collateral (other than Pledged
Collateral and Letter-of-Credit Rights (to the extent required hereby)) for
which perfection may be conferred by control, or (ii) perfect cash by
possession.

(e) Each Grantor irrevocably makes, constitutes and appoints the Administrative
Agent (and all officers, employees or agents designated by the Administrative
Agent) as such Grantor’s true and lawful agent (and attorney-in-fact) for the
purpose of making, settling and adjusting claims in respect of Article 9
Collateral under policies of insurance, endorsing the name of such Grantor on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto; provided that the Administrative Agent agrees not to exercise
any rights as agent except following the occurrence and during the continuance
of an Event of Default after providing notice to the Borrower of its intent to
exercise such rights.

SECTION 3.04. Commercial Tort Claims. If any Grantor shall at any time hold or
acquire a Commercial Tort Claim, such Grantor shall promptly notify the
Administrative Agent thereof in a writing signed by such Grantor, including a
summary description of such claim, and Schedule III hereto shall be deemed to be
supplemented to include such description of such Commercial Tort Claim as set
forth in such writing.

SECTION 3.05. Covenants Regarding Patent, Trademark and Copyright Collateral.

(a) Except as permitted by the Credit Agreement or to the extent failure to act
would not reasonably be expected to have a Material Adverse Effect, each Grantor
agrees to take all reasonable steps, including in any proceeding before the
United States Patent and Trademark Office and the United States Copyright
Office, to pursue any application and maintain and renew any registration or
issuance of each Patent, Trademark or Copyright and to protect the validity and
enforceability of the Intellectual Property.

(b) Except as permitted by the Credit Agreement or as would not reasonably be
expected to have a Material Adverse Effect, no Grantor shall do or permit any
act or knowingly omit to do any act whereby any of its Intellectual Property may
lapse, be terminated, or become invalid or unenforceable or dedicated to the
public (or in case of a trade secret, lose its competitive value).

 

-11-



--------------------------------------------------------------------------------

(c) Except as permitted by the Credit Agreement or where failure to do so would
not reasonably be expected to have a Material Adverse Effect, each Grantor shall
take all steps to preserve and protect each item of its Intellectual Property,
including maintaining the quality of any and all products or services used or
provided in connection with any of the Trademarks, consistent with the quality
of the products and services as of the date hereof.

(d) Each Grantor agrees that, should it obtain an ownership or other interest in
any Intellectual Property after the Effective Date (whether by transfer,
assignment or other acquisition, or whether by the filing an application for the
registration or issuance of any such Intellectual Property, or by the filing a
“statement of use” or an “amendment to allege use” with respect to any
intent-to-use Trademark application owned by such Grantor, or otherwise), (i)
the provisions of this Agreement shall automatically apply thereto, (ii) any
such Intellectual Property and, in the case of Trademarks, the goodwill
symbolized thereby, shall automatically become Intellectual Property subject to
the terms and conditions of this Agreement and (iii) such Grantor shall,
concurrently with the next scheduled delivery of financial statements in
accordance with Section 5.01(a) or 5.01(b) of the Credit Agreement, provide a
notice to the Administrative Agent and prepare a Copyright Security Agreement, a
Patent Security Agreement or a Trademark Security Agreement, as applicable, for
filing with the United States Patent and Trademark Office or United States
Copyright Office.

(e) Nothing in this Agreement shall prevent any Grantor from disposing of,
discontinuing the use or maintenance of, failing to preserve, protect, pursue,
renew, extend or keep in full force and effect, or otherwise allow to lapse,
terminate, become invalid or unenforceable or dedicate to the public domain any
of its Intellectual Property, to the extent permitted by the Credit Agreement.

ARTICLE IV

Remedies

SECTION 4.01. Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver, on written
demand, each item of Collateral to the Administrative Agent or any Person
designated by the Administrative Agent, and it is agreed that the Administrative
Agent shall have the right to take any of or all the following actions at the
same or different times subject to the mandatory requirements of applicable law:
(a) with respect to any Article 9 Collateral consisting of Intellectual
Property, on demand, to cause the Security Interest to become an assignment,
transfer and conveyance of any of or all such Article 9 Collateral by the
applicable Grantors to the Administrative Agent, for the benefit of the Secured
Parties, or to license or sublicense, whether on an exclusive or nonexclusive
basis, any such Article 9 Collateral throughout the world on such terms and
conditions and in such manner as the Administrative Agent shall determine (in
each case, other than in violation of any then-existing rights or licensing
arrangements to the extent that waivers cannot be obtained), and (b) with or
without legal process to take possession of the Article 9 Collateral and the
Pledged Collateral and without liability for trespass to enter any premises
where the Article 9 Collateral or the Pledged Collateral may be located for the
purpose of taking possession of or removing the Article 9 Collateral and the
Pledged Collateral and, generally, to exercise any and all rights afforded to a
secured party under the Uniform Commercial Code or other applicable law. Without
limiting the generality of the foregoing, upon the occurrence

 

-12-



--------------------------------------------------------------------------------

and during the continuance of an Event of Default, each Grantor agrees that the
Administrative Agent shall have the right, subject to the mandatory requirements
of applicable law, then-existing rights and licenses and the notice requirements
described below, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Administrative Agent shall deem appropriate. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent shall be authorized
at any such sale of securities (if it deems it advisable to do so) to restrict
the prospective bidders or purchasers to Persons who will represent and agree
that they are purchasing the Collateral for their own account for investment and
not with a view to the distribution or sale thereof, and upon consummation of
any such sale the Administrative Agent shall have the right to assign, transfer
and deliver to the purchaser or purchasers thereof the Collateral so sold. Each
such purchaser at any sale of Collateral shall hold the property sold absolutely
free from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by law) all rights of redemption, stay and
appraisal that such Grantor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.

The Administrative Agent shall give the applicable Grantors no less than
10 days’ written notice (which each Grantor agrees is reasonable notice within
the meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Administrative Agent may fix and state in the notice (if any) of such
sale. Subject to pre-existing rights and licenses, at any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Administrative Agent may (in its sole discretion)
determine. The Administrative Agent shall not be obligated to make any sale of
any Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Administrative
Agent may, without notice or publication, adjourn any public or private sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for sale, and such sale may, without further notice, be made at the
time and place to which the same was so adjourned. In case any sale of all or
any part of the Collateral is made on credit or for future delivery, the
Collateral so sold may be retained by the Administrative Agent until the sale
price is paid by the purchaser or purchasers thereof, but the Administrative
Agent and the other Secured Parties shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice. At any public (or, to the extent permitted by law, private) sale
made pursuant to this Agreement, any Secured Party may bid for or purchase, free
(to the extent permitted by law) from any right of redemption, stay, valuation
or appraisal on the part of any Grantor (all said rights being also hereby
waived and released to the extent permitted by law), the Collateral or any part
thereof offered for sale and may make payment on account thereof by using any
claim then due and payable to such Secured Party from any Grantor as a credit
against the purchase price, and such Secured Party may, upon compliance with the
terms of sale, hold, retain and dispose of such property without further
accountability to any Grantor therefor. For purposes hereof, a written agreement
to purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Administrative Agent shall be free to carry out such sale pursuant
to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Secured Obligations paid in
full. As

 

-13-



--------------------------------------------------------------------------------

an alternative to exercising the power of sale herein conferred upon it, the
Administrative Agent may proceed by a suit or suits at law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 4.01 shall be deemed, to the extent
permitted by applicable law, to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

SECTION 4.02. Application of Proceeds. The Administrative Agent shall apply the
proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such collection or sale or otherwise in connection with
this Agreement, any other Loan Document or any of the Secured Obligations,
including all court costs and the fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Administrative Agent
hereunder or under any other Loan Document on behalf of any Grantor and any
other reasonable out-of-pocket costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Loan Document and
all Administrative Agent’s fees;

SECOND, to the payment in full of the Secured Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the amounts of the Secured Obligations owed to them on the date of any such
distribution); and

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof. The Administrative Agent shall have no liability to any of the Secured
Parties for actions taken in reliance on information supplied to it as to the
amounts of unpaid principal and interest and other amounts outstanding with
respect to the Secured Obligations.

SECTION 4.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Administrative Agent to exercise rights and remedies under this
Agreement, each Grantor hereby grants to the Administrative Agent an irrevocable
non-exclusive license (exercisable without payment of royalty or other
compensation to the Grantors) solely during the continuance of an Event of
Default to use, license or sublicense any of the Collateral consisting of
Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof to the extent that such non-exclusive license (a) does not violate the
express terms of any agreement between a Grantor and a third party governing the
applicable Grantor’s use of such Collateral consisting of

 

-14-



--------------------------------------------------------------------------------

Intellectual Property, or gives such third party any right of acceleration,
modification or cancellation therein and (b) is not prohibited by any
Requirements of Law; provided that such licenses granted hereunder with respect
to Trademarks shall be subject to the maintenance of quality standards with
respect to the goods and services on which such Trademarks are used sufficient
to preserve the validity of such Trademarks. The use of such license by the
Administrative Agent may be exercised, at the option of the Administrative
Agent, during the continuation of an Event of Default; provided further that any
license, sublicense or other transaction entered into by the Administrative
Agent in accordance herewith shall be binding upon the Grantors notwithstanding
any subsequent cure of an Event of Default.

SECTION 4.04. Securities Act. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the Administrative
Agent in any attempt to dispose of all or part of the Pledged Collateral under
applicable blue sky or other state securities laws or similar laws analogous in
purpose or effect. Each Grantor recognizes that in light of such restrictions
and limitations the Administrative Agent may, with respect to any sale of the
Pledged Collateral, limit the purchasers to those who will agree, among other
things, to acquire such Pledged Collateral for their own account, for investment
and not with a view to the distribution or resale thereof. Each Grantor
acknowledges and agrees that in light of such restrictions and limitations, the
Administrative Agent, in its sole and absolute discretion, (a) may proceed to
make such a sale whether or not a registration statement for the purpose of
registering such Pledged Collateral or part thereof shall have been filed under
the Federal Securities Laws to the extent the Administrative Agent has
determined that such a registration is not required by any Requirement of Law
and (b) may approach and negotiate with a limited number of potential purchasers
(including a single potential purchaser) to effect such sale. Each Grantor
acknowledges and agrees that any such sale might result in prices and other
terms less favorable to the seller than if such sale were a public sale without
such restrictions. In the event of any such sale, the Administrative Agent and
the other Secured Parties shall incur no responsibility or liability for selling
all or any part of the Pledged Collateral at a price that the Administrative
Agent, in its sole and absolute discretion, may in good faith deem reasonable
under the circumstances, notwithstanding the possibility that a substantially
higher price might have been realized if the sale were deferred until after
registration as aforesaid or if more than a limited number of purchasers (or a
single purchaser) were approached. The provisions of this Section 4.04 will
apply notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the
Administrative Agent sells.

SECTION 4.05. Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to the Administrative Agent shall be in addition to every
other right, power and remedy specifically given to the Administrative Agent
under this Agreement, the other Security Documents or now or hereafter existing
at law, in equity or by statute and each and every right, power and remedy
whether specifically herein given or otherwise existing may be exercised from
time to time or simultaneously and as often and in such order as may be deemed
expedient by the Administrative Agent. All such rights, powers and remedies
shall be cumulative and the exercise or

 

-15-



--------------------------------------------------------------------------------

the beginning of the exercise of one shall not be deemed a waiver of the right
to exercise any other or others. No delay or omission of the Administrative
Agent in the exercise of any such right, power or remedy and no renewal or
extension of any of the Loan Document Obligations shall impair any such right,
power or remedy or shall be construed to be a waiver of any Default or Event of
Default or an acquiescence thereof. No notice to or demand on any Grantor in any
case shall entitle it to any other or further notice or demand in similar or
other circumstances or constitute a waiver of any of the rights of the
Administrative Agent to any other or further action in any circumstances without
notice or demand. In the event that the Administrative Agent shall bring any
suit to enforce any of its rights hereunder and shall be entitled to judgment,
then in such suit the Administrative Agent may recover its expenses, including
attorneys’ fees and expenses, and the amounts thereof shall be included in such
judgment

ARTICLE V

Miscellaneous

SECTION 5.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Grantor shall be given to it in care of Borrower as provided in
Section 9.01 of the Credit Agreement.

SECTION 5.02. Waivers; Amendment. Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Grantor
or Grantors with respect to which such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 9.02 of the
Credit Agreement; provided that the Administrative Agent may, without the
consent of any Secured Party, consent to a departure by any Grantor from any
covenant of such Grantor set forth herein to the extent such departure is
consistent with the authority of the Administrative Agent set forth in the
definition of the term “Collateral and Guarantee Requirement” in the Credit
Agreement.

SECTION 5.03. Administrative Agent’s Fees and Expenses; Indemnification. The
provisions of Section 9.03 of the Credit Agreement shall apply to each Grantor,
mutatis mutandis.

SECTION 5.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 5.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in this Agreement or any other Loan
Document and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Secured Parties and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by or on
behalf of any Secured Party and notwithstanding that the Administrative Agent,
any Issuing Bank, any Lender or any other Secured Party may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement or any other

 

-16-



--------------------------------------------------------------------------------

Loan Document, and shall continue in full force and effect until such time as
(a) all the Loan Document Obligations (including LC Disbursements, if any, but
excluding contingent obligations) have been paid in full in cash, (b) all
Commitments have terminated or expired and (c) the LC Exposure has been reduced
to zero (including as a result of obtaining the consent of the applicable
Issuing Bank as described in Section 9.05 of the Credit Agreement) or no Letter
of Credit shall be outstanding that is not Cash Collateralized or back-stopped
in a manner reasonably satisfactory to the applicable Issuing Banks. Each of the
Grantors agrees that its obligations hereunder and the security interest created
hereunder shall continue to be effective or be reinstated, as applicable, if at
any time payment, or any part thereof, of all or any part of the Secured
Obligations is rescinded or must otherwise be restored by the Secured Party upon
the bankruptcy or reorganization of any Grantor.

SECTION 5.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually signed counterpart of this
Agreement. This Agreement shall become effective as to any Grantor when a
counterpart hereof executed on behalf of such Grantor shall have been delivered
to the Administrative Agent and a counterpart hereof shall have been executed on
behalf of the Administrative Agent, and thereafter shall be binding upon such
Grantor and the Administrative Agent and their respective permitted successors
and assigns, and shall inure to the benefit of such Grantor, the Administrative
Agent and the other Secured Parties and their respective successors and assigns,
except that no Grantor shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein (and any such assignment or
transfer shall be void) except as expressly provided in this Agreement or the
Credit Agreement. This Agreement shall be construed as a separate agreement with
respect to each Grantor and may be amended, modified, supplemented, waived or
released with respect to any Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.

SECTION 5.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 5.08. Right of Set-Off. The provisions of Section 9.08 of the Credit
Agreement shall apply to each Grantor, mutatis mutandis.

SECTION 5.09. Governing Law; Jurisdiction; Consent to Service of Process;
Appointment of Service of Process Agent.

(a) This Agreement shall be construed and enforced in accordance with and
governed by the laws of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally:

(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
general and exclusive jurisdiction of the Supreme Court of the State of New York
for the County of New York (the “New York

 

-17-



--------------------------------------------------------------------------------

Supreme Court”), and the United States District Court for the Southern District
of New York (the “Federal District Court”, and together with the New York
Supreme Court, the “New York Courts”), and appellate courts from either of them;

(ii) consents that any such action or proceeding may be brought in such courts
and waives, to the maximum extent not prohibited by law, any objection that it
may now or hereafter have to the venue of any such action or proceeding in any
such court or that such action or proceeding was brought in an inconvenient
forum and agrees not to plead or claim the same;

(iii) agrees that the New York Courts and appellate courts from either of them
shall be the exclusive forum for any legal action or proceeding relating to this
Agreement and the other Loan Documents to which it is a party, and that it shall
not initiate (or collusively assist in the initiation or prosecution of) any
such action or proceeding in any court other than the New York Courts and
appellate courts from either of them; provided that

(A) if all such New York Courts decline jurisdiction over any Person, or decline
(or in the case of the Federal District Court, lack) jurisdiction over the
subject matter of such action or proceeding, a legal action or proceeding may be
brought with respect thereto in another court having such jurisdiction;

(B) in the event that a legal action or proceeding is brought against any party
hereto or involving any of its property or assets in another court (without any
collusive assistance by such party or any of its Subsidiaries or Affiliates),
such party shall be entitled to assert any claim or defense (including any claim
or defense that this Section 5.09(b)(iii) would otherwise require to be asserted
in a legal action or proceeding in a New York Court) in any such action or
proceeding;

(C) the Administrative Agent and the Lenders may bring any legal action or
proceeding with respect to the Collateral against any Grantor in any
jurisdiction in connection with the exercise of any rights under this Agreement
and the other Security Documents; provided that any Grantor shall be entitled to
assert any claim or defense (including any claim or defense that this Section
5.09(b)(iii) would otherwise require to be asserted in a legal action or
proceeding in a New York Court) in any such action or proceeding; and

(D) any party hereto may bring any legal action or proceeding in any
jurisdiction for the recognition and enforcement of any judgment;

(iv) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, the
applicable Lender or the Administrative Agent, as the case may be, in the manner
provided for notices in Section 5.01 or at such other address of which the
Administrative Agent, any such Lender and the Borrower shall have been notified
pursuant thereto; and

(v) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or (subject to the preceding clause
(iii)) shall limit the right to sue in any other jurisdiction.

 

-18-



--------------------------------------------------------------------------------

(c) Each Grantor hereby irrevocably designates, appoints and empowers the
Borrower as its designee, appointee and agent to receive, accept and acknowledge
for and on its behalf, and in respect of its property, service of any and all
legal processes, summonses, notices and documents that may be served in any such
action or proceeding.

SECTION 5.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5.10.

SECTION 5.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 5.12. Security Interest Absolute. All rights of the Administrative Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional to the fullest extent permitted by applicable law
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Secured Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement, any other
Loan Document or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee securing or
guaranteeing all or any of the Secured Obligations or (d) any other circumstance
that might otherwise constitute a defense available to, or a discharge of, any
Grantor in respect of the Secured Obligations or this Agreement.

SECTION 5.13. Termination or Release.

(a) This Agreement, the Security Interest and all other security interests
granted hereby shall terminate, and the Grantors shall automatically be released
from their obligations, when (i) all the Loan Document Obligations (including
all LC Disbursements, if any, but excluding contingent obligations) have been
paid in full in cash, (ii) all Commitments have terminated or expired and
(iii) the LC Exposure has been reduced to zero (including as a result of
obtaining the consent of the applicable Issuing Bank as described in
Section 9.05 of the Credit Agreement) or no Letter of Credit shall be
outstanding that is not Cash Collateralized or back-stopped in a manner
reasonably satisfactory to the applicable Issuing Banks.

 

-19-



--------------------------------------------------------------------------------

(b) The Security Interest and all other security interests granted hereby shall
also terminate and be released, and the Grantors shall automatically be released
from their obligations, at the time or times and in the manner set forth in
Section 9.15 of the Credit Agreement.

(c) In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section, the Administrative Agent shall execute and deliver to any
Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release so long as the
applicable Loan Party shall have provided the Administrative Agent such
certifications or documents as the Administrative Agent shall reasonably request
in order to demonstrate compliance with this Section 5.13. Any execution and
delivery of documents by the Administrative Agent pursuant to this Section shall
be without recourse to or warranty by the Administrative Agent.

SECTION 5.14. Additional Grantors. The Grantors shall cause each Subsidiary
(other than any Excluded Subsidiary) of the Borrower which, from time to time,
after the Effective Date shall be required to pledge any assets to the
Administrative Agent for the benefit of the Secured Parties pursuant to the
Credit Agreement to execute and deliver to the Administrative Agent a
Supplement, within the time frames set forth in the Credit Agreement. Upon
execution and delivery by the Administrative Agent and a Subsidiary, as
applicable, of a Supplement, any such Subsidiary shall become a Grantor
hereunder with the same force and effect as if originally named as such herein.
The execution and delivery of any such instrument shall not require the consent
of any other Grantor hereunder. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any Subsidiary as a party to this Agreement.

SECTION 5.15. Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary or advisable to accomplish the purposes hereof at any time upon the
occurrence and during the continuance of an Event of Default, which appointment
is irrevocable and coupled with an interest. Without limiting the generality of
the foregoing, the Administrative Agent shall have the right, but only upon the
occurrence and during the continuance of an Event of Default and written notice
by the Administrative Agent to the Borrower of its intent to exercise such
right, with full power of substitution either in the Administrative Agent’s name
or in the name of such Grantor (a) to receive, endorse, assign and/or deliver
any and all notes, acceptances, checks, drafts, money orders or other evidences
of payment relating to the Collateral or any part thereof; (b) to demand,
collect, receive payment of, give receipt for and give discharges and releases
of all or any of the Collateral; (c) to sign the name of any Grantor on any
invoice or bill of lading relating to any of the Collateral; (d) to send
verifications of Accounts Receivable to any Account Debtor; (e) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral; (f) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (g) to notify, or to require any
Grantor to notify, Account Debtors to make payment directly to the
Administrative Agent; and (h) subject to pre-existing rights and licenses, to
use, sell, assign, transfer, pledge, make any agreement with respect to or
otherwise deal with all or any of the Collateral, and to do all other acts and
things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Administrative Agent were the absolute owner of the
Collateral for all purposes; provided that nothing herein contained shall be
construed as requiring or obligating the Administrative Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Administrative Agent, or to

 

-20-



--------------------------------------------------------------------------------

present or file any claim or notice, or to take any action with respect to the
Collateral or any part thereof or the moneys due or to become due in respect
thereof or of any property covered thereby. The Administrative Agent shall be
accountable only for amounts actually received as a result of the exercise of
the powers granted to it herein, and neither it nor its officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence, bad faith or willful
misconduct or that of any of their Affiliates, directors, officers, employees,
counsel, agents or attorneys-in-fact.

[Signature Pages Follow]

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

BLUE BUFFALO PET PRODUCTS, INC., By:  

 

Name:   Michael Nathenson Title:   Executive Vice President and Chief Financial
Officer BLUE PET PRODUCTS, INC., By:  

 

Name:   Michael Nathenson Title:   Executive Vice President and Chief Financial
Officer BLUE BUFFALO COMPANY, LTD., By:  

 

Name:   Michael Nathenson Title:   Executive Vice President and Chief Financial
Officer SIERRA PET PRODUCTS, LLC, By:   Blue Buffalo Company, Ltd., the sole
member, By:  

 

Name:   William Bishop, Jr. Title:   Chief Executive Officer and President GREAT
PLAINS LEASING, LLC, By:   Blue Buffalo Company, Ltd., the sole member, By:  

 

Name:   William Bishop, Jr. Title:   Chief Executive Officer and President

SIGNATURE PAGE TO COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

HEARTLAND PET FOOD
MANUFACTURING HOLDING, LLC, By:  

 

Name:   Michael Nathenson Title:   Manager HEARTLAND PET FOOD
MANUFACTURING, INC., By:  

 

Name:   Michael Nathenson Title:   Executive Vice President and Chief
Financial Officer HEARTLAND PET FOOD
MANUFACTURING INDIANA, LLC, By:  

 

Name:   Michael Nathenson Title:   Manager

SIGNATURE PAGE TO COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

CITIBANK, N.A., as
Administrative Agent

By:

 

 

Name:

 

Justin Tichauer

Title:

 

Managing Director

SIGNATURE PAGE TO COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

Schedule I to the

Collateral Agreement

PLEDGED EQUITY INTERESTS

 

Issuer

  

Grantor

   Certificate
Number (if
certificated)   

Number of

Equity Interests

   Percentage of
Ownership    Percentage
Pledged

 

PLEDGED DEBT SECURITIES



--------------------------------------------------------------------------------

Schedule II to the

Collateral Agreement

INTELLECTUAL PROPERTY

U.S. COPYRIGHTS

 

U.S. PATENTS

 

U.S. TRADEMARKS



--------------------------------------------------------------------------------

Applications

 

EXCLUSIVE COPYRIGHT LICENSES



--------------------------------------------------------------------------------

Schedule III to the

Collateral Agreement

COMMERCIAL TORT CLAIMS



--------------------------------------------------------------------------------

Exhibit I to the

Collateral Agreement

SUPPLEMENT NO.      dated as of         , 20     (this “Supplement”), to the
Collateral Agreement dated as of May 25, 2017 (the “Collateral Agreement”),
among BLUE BUFFALO PET PRODUCTS, INC., a Delaware corporation, the other
GRANTORS from time to time party thereto and CITIBANK, N.A., as administrative
agent.

A. Reference is made to (a) the Credit Agreement dated as of May 25, 2017 (as
amended, restated, amended and restated, supplemented, extended, refinanced or
otherwise modified from time to time , the “Credit Agreement”), among the
Borrower, the Lenders party thereto and the Administrative Agent and (b) the
Collateral Agreement.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Collateral
Agreement, as applicable.

C. The Grantors have entered into the Collateral Agreement in order to induce
the Lenders to make Loans and the Issuing Banks to issue Letters of Credit.
Section 5.14 of the Collateral Agreement provides that additional Subsidiaries
may become Grantors under the Collateral Agreement by execution and delivery of
an instrument in the form of this Supplement. The undersigned Subsidiary (the
“New Grantor”) is executing this Supplement in accordance with the requirements
of the Credit Agreement to become a Grantor under the Collateral Agreement in
order to induce the Lenders to make additional Loans and the Issuing Banks to
issue additional Letters of Credit and as consideration for Loans previously
made and Letters of Credit previously issued.

Accordingly, the Administrative Agent and the New Grantor agree as follows:

SECTION 1. In accordance with Section 5.14 of the Collateral Agreement, the New
Grantor by its signature below becomes a Grantor under the Collateral Agreement
with the same force and effect as if originally named therein as a Grantor, and
the New Grantor hereby (a) agrees to all the terms and provisions of the
Collateral Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct in all material respects on and as of the date
hereof. In furtherance of the foregoing, the New Grantor, as security for the
payment in full of the Secured Obligations (as defined in the Collateral
Agreement), does hereby (i) collaterally assign and pledge to the Administrative
Agent, its successors and permitted assigns, for the benefit of the Secured
Parties, and hereby grants to the Administrative Agent, its successors and
permitted assigns, for the benefit of the Secured Parties, a security interest
in, all of such New Grantor’s right, title and interest in, to and under the
Pledged Collateral and (ii) grants to the Administrative Agent, its permitted
successors and assigns, for the benefit of the Secured Parties, a security
interest in all of such New Grantor’s right, title and interest in, to and under
the Article 9 Collateral (as each such term is defined in the Collateral
Agreement). Each reference to a “Grantor” in the Collateral Agreement shall be
deemed to include the New Grantor. The Collateral Agreement is hereby
incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants to the Administrative Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except to the
extent that enforceability of such obligations may be limited by applicable
bankruptcy, insolvency and other similar laws affecting creditors’ rights
generally.



--------------------------------------------------------------------------------

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page to this Supplement by facsimile
or other electronic transmission shall be effective as delivery of a manually
signed counterpart of this Supplement. This Supplement shall become effective as
to the New Grantor when a counterpart hereof executed on behalf of the New
Grantor shall have been delivered to the Administrative Agent and a counterpart
hereof shall have been executed on behalf of the Administrative Agent, and
thereafter shall be binding upon the New Grantor and the Administrative Agent
and their respective permitted successors and assigns, and shall inure to the
benefit of the New Grantor, the Administrative Agent and the other Secured
Parties and their respective successors and assigns, except that the New Grantor
shall not have the right to assign or transfer its rights or obligations
hereunder or any interest herein (and any such assignment or transfer shall be
void) except as expressly provided in this Supplement, the Collateral Agreement
and the Credit Agreement.

SECTION 4. The New Grantor hereby represents and warrants on the date hereof
that (a) Schedule I attached hereto sets forth the true and correct legal name
of the New Grantor, its jurisdiction of formation and the location of its chief
executive office, (b) Schedule II attached hereto sets forth a true and complete
list, with respect to the New Grantor, of (i) all the Equity Interests owned by
the New Grantor in any Subsidiary and the percentage of the issued and
outstanding units of each class of the Equity Interests of the issuer thereof
represented by the Pledged Equity Interests owned by the New Grantor and
required to be delivered and (ii) all the Pledged Debt Securities owned by the
New Grantor and required to be delivered, (c) Schedule III attached hereto sets
forth, as of the date hereof, (i) all of the New Grantor’s Patents owned by such
New Grantor, including the title, patent number or application number, and
filing date of each such Patent, (ii) all of the New Grantor’s Trademarks owned
by such New Grantor, including the mark, the registration number or application
number, and the registration date of each such Trademark and (iii) all of the
New Grantor’s registered Copyrights owned by such New Grantor, including the
name of the registered owner, title and, if applicable, the registration number
of each such Copyright owned by the New Grantor, and (d) Schedule IV attached
hereto sets forth, as of the date hereof, each Commercial Tort Claim of the New
Grantor.

SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

SECTION 6. This Supplement shall be construed in accordance with and governed by
the laws of the State of New York.

SECTION 7. Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Collateral Agreement.

 

-2-



--------------------------------------------------------------------------------

SECTION 9. The New Grantor agrees to reimburse the Administrative Agent for its
fees and expenses incurred hereunder and under the Collateral Agreement as
provided in Section 9.03(a) of the Credit Agreement; provided that each
reference therein to the “Borrower” shall be deemed to be a reference to the
“New Grantor”.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor and the Administrative Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

[Name Of New Grantor], By:  

 

  Name:   Title:   Legal Name:   Jurisdiction of Formation:   Location of Chief
Executive Office:

CITIBANK, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:

SIGNATURE PAGE TO SUPPLEMENT TO COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

Schedule I

to Supplement No.      to the

Collateral Agreement

NEW GRANTOR INFORMATION

 

Name

  

Jurisdiction of Formation

  

Chief Executive Office



--------------------------------------------------------------------------------

Schedule II

to Supplement No.      to the

Collateral Agreement

PLEDGED EQUITY INTERESTS

 

Grantor

  

Issuer

  

Number of
Certificate

  

Number and
Class of
Equity Interests

  

Percentage
of Equity Interests

           

PLEDGED DEBT SECURITIES

 

Grantor

  

Issuer

  

Principal
Amount

  

Date of Note

  

Maturity Date



--------------------------------------------------------------------------------

Schedule III

to Supplement No.      to the

Collateral Agreement

INTELLECTUAL PROPERTY



--------------------------------------------------------------------------------

Schedule IV

to Supplement No.      to the

Collateral Agreement

COMMERCIAL TORT CLAIMS



--------------------------------------------------------------------------------

Exhibit II to the

Collateral Agreement

COPYRIGHT SECURITY AGREEMENT dated as of [●], 20[●] (this “Agreement”), among
[●] (the “Grantor”) and Citibank, N.A., as administrative agent.

Reference is made to (a) the Credit Agreement dated as of May 25, 2017 (as
amended, restated, amended and restated, supplemented, extended, refinanced or
otherwise modified from time to time, the “Credit Agreement”), among Blue
Buffalo Pet Products, Inc. (the “Borrower”), the lenders from time to time party
thereto (the “Lenders”) and the Administrative Agent and (b) the Collateral
Agreement dated as of May 25, 2017 (as amended, supplemented or otherwise
modified from time to time, the “Collateral Agreement”), among the Borrower, the
other grantors from time to time party thereto and the Administrative Agent. The
Lenders and the Issuing Banks have agreed to extend credit to the Borrower
subject to the terms and conditions set forth in the Credit Agreement. The
Grantor is an Affiliate of the Borrower and is willing to execute and deliver
this Agreement in order to induce the Lenders to make additional Loans and the
Issuing Banks to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued. Accordingly, the
parties hereto agree as follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Collateral Agreement, or if
not defined therein, in the Credit Agreement. The rules of construction
specified in Section 1.01(b) of the Collateral Agreement also apply to this
Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the Grantor
hereby grants to the Administrative Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest (the “Security Interest”) in
all of such Grantor’s right, title and interest in, to and under any Copyrights
now owned or at any time hereafter acquired by such Grantor, including those
listed on Schedule I, and any exclusive Copyright Licenses under which such
Grantor is a licensee, including those listed on Schedule II, together with
(a) and all rights to sue or otherwise recover for any past, present and future
infringement or other violation or impairment thereof, (b) the right to receive
all Proceeds therefrom, including without limitation license fees, royalties,
income payments, claims, damages and proceeds of suit, now or hereafter due
and/or payable with respect thereto, and (c) all other rights, priorities and
privileges accruing thereunder or pertaining thereto throughout the world
(collectively, the “Copyright Collateral”); provided that the Security Interest
shall not attach to any Excluded Asset.

SECTION 3. Collateral Agreement. The Security Interest granted to the
Administrative Agent herein is granted in furtherance, and not in limitation, of
the security interest granted to the Administrative Agent pursuant to the
Collateral Agreement. The Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Copyright
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

SECTION 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[●],

 

By:

 

 

 

Name:

 

Title:

 

SIGNATURE PAGE TO COPYRIGHT SECURITY AGREEMENT



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent,

By:

 

 

 

Name:

 

Title:

 

SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT



--------------------------------------------------------------------------------

Schedule I



--------------------------------------------------------------------------------

Schedule II



--------------------------------------------------------------------------------

Exhibit III to the

Collateral Agreement

PATENT SECURITY AGREEMENT dated as of [●], 20[●] (this “Agreement”), among [●]
(the “Grantor”) and Citibank, N.A., as administrative agent.

Reference is made to (a) the Credit Agreement dated as of May 25, 2017 (as
amended, restated, amended and restated, supplemented, extended, refinanced or
otherwise modified from time to time, the “Credit Agreement”), among Blue
Buffalo Pet Products, Inc. (the “Borrower”), the lenders from time to time party
thereto (the “Lenders”) and the Administrative Agent and (b) the Collateral
Agreement dated as of May 25, 2017 (as amended, supplemented or otherwise
modified from time to time, the “Collateral Agreement”), among the Borrower, the
other grantors from time to time party thereto and the Administrative Agent. The
Lenders and the Issuing Banks have agreed to extend credit to the Borrower
subject to the terms and conditions set forth in the Credit Agreement. The
Grantor is an Affiliate of the Borrower and is willing to execute and deliver
this Agreement in order to induce the Lenders to make additional Loans and the
Issuing Banks to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued. Accordingly, the
parties hereto agree as follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Collateral Agreement, or if
not defined therein, in the Credit Agreement. The rules of construction
specified in Section 1.01(b) of the Collateral Agreement also apply to this
Agreement.

SECTION 2. Confirmation of Grant of Security Interest. As security for the
payment or performance, as the case may be, in full of the Secured Obligations,
the Grantor hereby confirms the grant to the Administrative Agent, its
successors and assigns, for the benefit of the Secured Parties, of a security
interest (the “Security Interest”) in all of such Grantor’s right, title and
interest in, to and under any Patents now owned or at any time hereafter
acquired by such Grantor, including those listed on Schedule I, together with
(a) and all rights to sue or otherwise recover for any past, present and future
infringement or other violation or impairment thereof, (b) the right to receive
all Proceeds therefrom, including without limitation license fees, royalties,
income payments, claims, damages and proceeds of suit, now or hereafter due
and/or payable with respect thereto, and (c) all other rights, priorities and
privileges accruing thereunder or pertaining thereto throughout the world (the
“Patent Collateral”); provided that the Security Interest shall not attach to
any Excluded Asset.

SECTION 3. Collateral Agreement. The Security Interest granted to the
Administrative Agent herein is confirmed in furtherance, and not in limitation,
of the security interest granted to the Administrative Agent pursuant to the
Collateral Agreement. The Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Patent
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

SECTION 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.

[Remainder of this page intentionally left blank]

 

SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[●],  

By:

 

 

 

Name:

 

Title:

SIGNATURE PAGE TO PATENT SECURITY AGREEMENT



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Administrative Agent,

By:

 

 

 

Name:

 

Title:

SIGNATURE PAGE TO PATENT SECURITY AGREEMENT



--------------------------------------------------------------------------------

Schedule I



--------------------------------------------------------------------------------

Exhibit IV to the

Collateral Agreement

TRADEMARK SECURITY AGREEMENT dated as of [●], 20[●] (this “Agreement”), among
[●] (the “Grantor”) and Citibank, N.A., as administrative agent.

Reference is made to (a) the Credit Agreement dated as of May 25, 2017 (as
amended, restated, amended and restated, supplemented, extended, refinanced or
otherwise modified from time to time, the “Credit Agreement”), among Blue
Buffalo Pet Products, Inc. (the “Borrower”), the lenders from time to time party
thereto (the “Lenders”) and the Administrative Agent and (b) the Collateral
Agreement dated as of May 25, 2017 (as amended, supplemented or otherwise
modified from time to time, the “Collateral Agreement”), among the Borrower, the
other grantors from time to time party thereto and the Administrative Agent. The
Lenders and the Issuing Banks have agreed to extend credit to the Borrower
subject to the terms and conditions set forth in the Credit Agreement. The
Grantor is an Affiliate of the Borrower and is willing to execute and deliver
this Agreement in order to induce the Lenders to make additional Loans and the
Issuing Banks to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued. Accordingly, the
parties hereto agree as follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Collateral Agreement, or if
not defined therein, in the Credit Agreement. The rules of construction
specified in Section 1.01(b) of the Collateral Agreement also apply to this
Agreement.

SECTION 2. Confirmation of Grant of Security Interest. As security for the
payment or performance, as the case may be, in full of the Secured Obligations,
the Grantor hereby confirms the grant to the Administrative Agent, its
successors and assigns, for the benefit of the Secured Parties, of a security
interest (the “Security Interest”) in all of such Grantor’s right, title and
interest in, to and under any Trademarks now owned or at any time hereafter
acquired by such Grantor, including those listed on Schedule I, together with
(a) and all rights to sue or otherwise recover for any past, present and future
infringement, dilution, or other violation or impairment thereof, (b) the right
to receive all Proceeds therefrom, including without limitation license fees,
royalties, income payments, claims, damages and proceeds of suit, now or
hereafter due and/or payable with respect thereto, and (c) all other rights,
priorities and privileges accruing thereunder or pertaining thereto throughout
the world (the “Trademark Collateral”); provided that the Security Interest
shall not attach any intent-to-use Trademark applications filed in the United
States Patent and Trademark Office to the extent that an amendment to allege use
or a verified statement of use with respect thereto has not yet been filed with
and accepted by the United States Patent and Trademark Office, and further,
shall not attach to any Excluded Asset.

SECTION 3. Collateral Agreement. The Security Interest granted to the
Administrative Agent herein is confirmed in furtherance, and not in limitation,
of the security interest granted to the Administrative Agent pursuant to the
Collateral Agreement. The Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Trademark
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

SECTION 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of



--------------------------------------------------------------------------------

which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually signed counterpart of
this Agreement.

[Remainder of this page intentionally left blank]

SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[●],

 

By:

 

 

 

Name:

 

Title:

SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT



--------------------------------------------------------------------------------

CITIBANK, N.A., as

Administrative Agent,

By:

 

 

 

Name:

 

Title:

SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT



--------------------------------------------------------------------------------

Schedule I



--------------------------------------------------------------------------------

EXHIBIT D

Form of Perfection Certificate

PERFECTION CERTIFICATE

Reference is hereby made to (i) that certain Collateral Agreement dated as of
May 25, 2017 (the “Collateral Agreement”), among Blue Buffalo Pet Products,
Inc., a Delaware corporation (“Borrower”), the Guarantors party thereto
(collectively, the “Guarantors”) and the Administrative Agent (as hereinafter
defined) and (ii) that certain Credit Agreement dated as of May 25, 2017 (the
“Credit Agreement”) among the Borrower, the Guarantors, certain other parties
thereto and Citibank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”). Capitalized terms used but not defined herein have the
meanings assigned in the Credit Agreement.

As used herein, the term “Companies” means Borrower and each of its
Subsidiaries.

The undersigned hereby certify to the Administrative Agent as follows:

1. Names.

(a) The exact legal name of each Company, as such name appears in its respective
certificate of incorporation or any other organizational document, is set forth
in Schedule 1(a). Each Company is (i) the type of entity disclosed next to its
name in
Schedule 1(a) and (ii) a registered organization except to the extent disclosed
in Schedule 1(a). Also set forth in Schedule 1(a) is the organizational
identification number, if any, of each Company that is a registered
organization, the Federal Taxpayer Identification Number of each Company and the
jurisdiction of formation of each Company.

(b) Set forth in Schedule 1(b) hereto is a list of any other corporate or
organizational names each Company has had in the past five years, together with
the date of the relevant change.

(c) Set forth in Schedule 1(c) is a list of all other names used by each
Company, or any other business or organization to which each Company became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, on any filings with the Internal
Revenue Service at any time within the five years preceding the date hereof.
Except as set forth in Schedule 1(c), no Company has changed its jurisdiction of
organization at any time during the past four months.

2. Current Locations. The chief executive office of each Company is located at
the address set forth in Schedule 2 hereto.

3. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described in Schedule 3 attached hereto, all of the
Collateral has been originated by each Company in the ordinary course of
business or consists of goods which have been acquired by such Company in the
ordinary course of business from a person in the business of selling goods of
that kind.

4. File Search Reports. Attached hereto as Schedule 4 is a true and accurate
summary of file search reports from (A) the Uniform Commercial Code filing
offices (i) in each jurisdiction identified in Section 1(a) or Section 2 with
respect to each legal name set forth in Section 1 and (ii) in each jurisdiction
described in Schedule 1(c) or Schedule 3 relating to any of the transactions
described in Schedule (1)(c) or Schedule 3 with respect to each legal name of
the person or entity from which each Company purchased or otherwise acquired any
of the Collateral and (B) each filing officer in each real estate recording
office identified in Schedule 7 with respect to real estate on which Collateral
consisting of fixtures is or is to be located. A true copy of each financing
statement, including judgment and tax liens, bankruptcy and pending lawsuits or
other filing identified in such file search reports has been delivered to the
Administrative Agent.



--------------------------------------------------------------------------------

5. UCC Filings. The financing statements (duly authorized by each Company
located in the United States constituting the debtor therein), including the
indications of the collateral, attached as Schedule 5 relating to the Collateral
Agreement or the applicable Mortgage, are in the appropriate forms for filing in
the filing offices in the jurisdictions identified in Schedule 6 hereof.

6. Schedule of Filings. Attached hereto as Schedule 6 is a schedule of (i) the
appropriate filing offices for the financing statements attached hereto as
Schedule 5 , (ii) the appropriate filing offices for the filings described in
Schedule 11(c), (iii) the appropriate filing offices for the Mortgages and
fixture filings relating to the Mortgaged Property set forth in Schedule 7(a)
and (iv) any other actions required to create, preserve, protect and perfect the
security interests in the Collateral granted to the Administrative Agent
pursuant to the Collateral Documents. No other filings or actions are required
to create, preserve, protect and perfect the security interests in the
Collateral granted to the Administrative Agent pursuant to the Collateral
Documents.

7. Real Property. (a) Attached hereto as Schedule 7(a) is a list of all (i) real
property owned, leased or otherwise held by each Company located in the United
States as of the Closing Date, (ii) real property to be encumbered by a Mortgage
and fixture filing, which real property includes all real property owned, leased
or otherwise held by each Company as of the Closing Date (such real property,
the “Mortgaged Property”), (iii) common names, addresses and uses of each
Mortgaged Property (stating improvements located thereon) and (iv) other
information relating thereto required by such Schedule. Except as described in
Schedule 7(b) attached hereto: (i) no Company has entered into any leases,
subleases, tenancies, franchise agreements, licenses or other occupancy
arrangements as owner, lessor, sublessor, licensor, franchisor or grantor with
respect to any of the real property described in
Schedule 7(a) and (ii) no Company has any Leases which require the consent of
the landlord, tenant or other party thereto to the Transactions. The Mortgages
delivered as of the date hereof are in the appropriate form for filing in the
filing offices in the jurisdictions identified in Schedule 6.

8. Termination Statements. Attached hereto as Schedule 8(a) are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 8(b) hereto with respect to each
Lien described therein.

9. Stock Ownership and Other Equity Interests. Attached hereto as Schedule 9(a)
is a true and correct list of each of all of the authorized, and the issued and
outstanding, stock, partnership interests, limited liability company membership
interests or other equity interest of each Company (other than the Borrower) and
its Subsidiaries and the record and beneficial owners of such stock, partnership
interests, membership interests or other equity interests setting forth the
percentage of such equity interests pledged under the Collateral Agreement. Also
set forth in Schedule 9(b) is each equity investment of each Company that
represents 50% or less of the equity of the entity in which such investment was
made setting forth the percentage of such equity interests pledged under the
Collateral Agreement.

10. Instruments and Tangible Chattel Paper. Attached hereto as Schedule 10 is a
true and correct list of all promissory notes, instruments (other than checks to
be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness held by each Company
as of the date hereof, including all intercompany notes between or among any two
or more Companies or any of their Subsidiaries, stating if such instruments,
chattel paper or other evidence of indebtedness is pledged under the Collateral
Agreement.

 

-2-



--------------------------------------------------------------------------------

11. Intellectual Property. (a) Attached hereto as Schedule 11(a) is a schedule
setting forth all of each Company’s Patents and Trademarks (each as defined in
the Collateral Agreement) applied for or registered with the United States
Patent and Trademark Office, and all other Patents and Trademarks (each as
defined in the Collateral Agreement), including the name of the registered owner
or applicant and the registration, application, or publication number, as
applicable, of each Patent or Trademark owned by each Company.

(b) Attached hereto as Schedule 11(b) is a schedule setting forth all of each
Company’s registered Copyrights (as defined in the Collateral Agreement),
including the name of the registered owner and the registration number of each
Copyright owned by each Company.

(c) Attached hereto as Schedule 11(c) is a schedule setting forth all Patent
Licenses, Trademark Licenses and Copyright Licenses, where the Company has been
granted an exclusive license, whether or not recorded with the USPTO or USCO, as
applicable, including, but not limited to, the relevant signatory parties to
each license along with the date of execution thereof and, if applicable, a
recordation number or other such evidence of recordation.

(d) Attached hereto as Schedule 11(d) in proper form for filing with the United
States Patent and Trademark Office (the “USPTO”) and United States Copyright
Office (the “USCO”) are the filings necessary to preserve, protect and perfect
the security interests in the United States Trademarks, Trademark Licenses,
Patents, Patent Licenses, Copyrights and Copyright Licenses set forth in
Schedule 11(a), Schedule 11(b), and Schedule 11(c), including duly signed copies
of each of the Patent Collateral Agreement, Trademark Collateral Agreement and
the Copyright Collateral Agreement, as applicable.

12. Commercial Tort Claims. Attached hereto as Schedule 12 is a true and correct
list of all Commercial Tort Claims (as defined in the Collateral Agreement) held
by each Company, including a brief description thereof and stating if such
commercial tort claims are required to be pledged under the Collateral
Agreement.

13. Letter-of-Credit Rights. Attached hereto as Schedule 13 is a true and
correct list of all Letters of Credit issued in favor of each Company, as
beneficiary thereunder, stating if letter-of-credit rights with respect to such
Letters of Credit are required to be subject to a control arrangement pursuant
to the Collateral Agreement.

14. Insurance. Attached hereto as Schedule 14 is a copy of the insurance
certificate with a true and correct list of all insurance policies of the
Companies.

[The Remainder of this Page has been intentionally left blank]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
this        day of                    , 2017.

 

BLUE BUFFALO PET PRODUCTS, INC.

By:

 

 

 

Name:

 

Title:

[GUARANTORS]

By:

 

 

 

Name:

 

Title:

 

-4-



--------------------------------------------------------------------------------

EXHIBIT E

Form of Term Note

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

[            ], 2017

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[                    ] or registered and permitted assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of the Term Loans from time to time made by the Lender to
the Borrower under that certain Credit Agreement, dated as of May 25, 2017 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among the Borrower, the Lenders from time to time
party thereto and Citibank, N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan made by the Lender from the date of such Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds to the Applicable Account of the Administrative Agent. If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.

This term note (“Note”) is entitled to the benefits of the Credit Agreement and
may be prepaid in whole or in part subject to the terms and conditions provided
therein. This Note is also entitled to the benefits of the Guarantee Agreement
and is secured by the Collateral. Upon the occurrence and continuation of one or
more of the Events of Default specified in the Credit Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Credit Agreement. The Term
Loan made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Note and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 9.04 OF THE CREDIT AGREEMENT.

 

BLUE BUFFALO PET PRODUCTS, INC.

By:

 

 

Name:

 

Title:

 

 

[Blue Buffalo – Term Note Signature Page]



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of Loan Made

  

Amount of Loan
Made

  

End of Interest
Period

  

Amount of
Principal or
Interest Paid This
Date

  

Outstanding
Principal Balance
This Date

  

Notation Made
By

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

 



--------------------------------------------------------------------------------

EXHIBIT F

Form of Revolving Note

THIS REVOLVING NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS REVOLVING NOTE AND THE
OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY
THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.

[            ], 2017

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[                    ] or registered and permitted assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Revolving Loan from time to time made by the Lender
to the Borrower (and then outstanding) under that certain Credit Agreement,
dated as of May 25, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among the Borrower,
the Lenders from time to time party thereto and Citibank, N.A., as
Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
Revolving Loan was denominated in immediately available funds to the Applicable
Account of the Administrative Agent. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

This revolving note (“Revolving Note”) is entitled to the benefits of the Credit
Agreement and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Revolving Note is also entitled to the
benefits of the Guarantee Agreement and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Revolving Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. Revolving Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Revolving Note and endorse thereon the date, amount and maturity of its
Revolving Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.

 



--------------------------------------------------------------------------------

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS REVOLVING NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 9.04 OF THE CREDIT AGREEMENT.

 

BLUE BUFFALO PET PRODUCTS, INC.

By:  

 

Name:   Title:  

 

[Blue Buffalo – Revolving Note Signature Page]



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of Loan Made

  

Amount of Loan
Made

  

End of Interest
Period

  

Amount of
Principal or
Interest Paid This
Date

  

Outstanding
Principal Balance
This Date

  

Notation Made
By

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

 



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

CLOSING CERTIFICATE

[NAME OF COMPANY]

Reference is made to the Credit Agreement, dated as of May 25, 2017 (as the same
may be amended, supplemented, amended and restated or otherwise modified from
time to time, the “Credit Agreement”), among Blue Buffalo Pet Products, Inc., a
Delaware corporation (the “Borrower”), the banks, financial institutions and
other investors from time to time parties thereto (each a “Lender” and
collectively, the “Lenders”), Citigroup Global Markets Inc. and JPMorgan Chase
Bank, N.A., as Joint Lead Arrangers and Joint Bookrunners, Citibank, N.A., as
Administrative Agent and JPMorgan Chase Bank, N.A., as Syndication Agent.
Capitalized terms used but not defined herein have the meanings given to such
terms in the Credit Agreement.

1. The undersigned authorized officer of [                    ] (the “Certifying
Credit Party”) hereby certifies as follows:

(a) No Default or Event of Default has occurred and is continuing, after giving
effect to the Credit Agreement and the Borrowings on the date hereof;

(b) The representations and warranties made by the Certifying Credit Party in
each of the Loan Documents (the “Credit Documents”) are true and correct in all
material respects on and as of the date hereof (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date); and

(c) [                    ] is the duly elected and qualified
[                    ] of the Certifying Credit Party and the signature set
forth on the signature line for such officer below is such officer’s true and
genuine signature, and such officer is duly authorized to execute and deliver on
behalf of the Certifying Credit Party each Credit Document to which it is a
party and any certificate or other document to be delivered by the Certifying
Credit Party pursuant to such Credit Documents.

2. The undersigned authorized officer of the Certifying Credit Party hereby
certifies as follows:

(a) The Certifying Credit Party is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware;

(b) Attached hereto as Exhibit A is a complete and correct copy of resolutions
duly adopted by the Board of Directors (or a duly authorized committee thereof)
of the Certifying Credit Party on [    ], authorizing (a) the Transactions,
(b) the execution, delivery and performance of the Credit Documents (and any
agreements relating thereto) to which it is a party and (c) the extensions of
credit contemplated by the Credit Agreement; such resolutions have not



--------------------------------------------------------------------------------

in any way been amended, modified, revoked or rescinded and have been in full
force and effect since their adoption to and including the date hereof and are
now in full force and effect; and such resolutions are the only corporate
proceedings of the Certifying Credit Party now in force relating to or affecting
the matters referred to therein;

(c) Attached hereto as Exhibit B is a true and complete copy of the certificate
of incorporation of the Certifying Credit Party as in effect on the date hereof,
certified by the Secretary of State of Delaware as of a recent date;

(d) Attached hereto as Exhibit C is a true and complete copy of the by-laws of
the Certifying Credit Party as in effect on the date hereof; and

(e) The following persons are now duly elected and qualified officers of the
Certifying Credit Party holding the offices indicated next to their respective
names below, and such officers hold such offices with the Certifying Credit
Party on the date hereof, and the signatures appearing opposite their respective
names below are the true and genuine signatures of such officers, and each of
such officers is duly authorized to execute and deliver on behalf of the
Certifying Credit Party each Credit Document to which it is a party and any
certificate or other document to be delivered by the Certifying Credit Party
pursuant to such Credit Documents:

 

Name

  

Office

  

Date

  

Signature

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereto set our names as of
            ,        .

 

 

  Name:

  Title: [                    ]

     

 

  Name:

  Title: [                    ]



--------------------------------------------------------------------------------

Exhibit A

Resolutions

[Attached]



--------------------------------------------------------------------------------

Exhibit B

Certificate of Incorporation

[Attached]



--------------------------------------------------------------------------------

Exhibit C

By-Laws

[Attached]



--------------------------------------------------------------------------------

EXHIBIT H

Form of Solvency Certificate

[            ], 201[    ]

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

I, the undersigned, the Chief Financial Officer of Blue Buffalo Pet Products,
Inc., a Delaware corporation (the “Borrower”), in that capacity only and not in
my individual capacity (and without personal liability), do hereby certify as of
the date hereof, and based upon facts and circumstances as they exist as of the
date hereof (and disclaiming any responsibility for changes in such facts and
circumstances after the date hereof), that:

1. This certificate is furnished to the Administrative Agent and the Lenders
pursuant to 4.01(g) of the Credit Agreement, dated as of May 25, 2017, among the
Borrower, the banks and other lending institutions from time to time parties
thereto and Citibank, N.A., as Administrative Agent (the “Credit Agreement”).
Unless otherwise defined herein, capitalized terms used in this certificate
shall have the meanings set forth in the Credit Agreement.

2. For purposes of this certificate, the terms below shall have the following
definitions:

 

  (a) “Fair Value”

The amount at which the assets (both tangible and intangible), in their
entirety, of the Borrower and its Subsidiaries taken as a whole would change
hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

 

  (b) “Present Fair Salable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets (both tangible and intangible) of the
Borrower and its Subsidiaries taken as a whole are sold on a going concern basis
with reasonable promptness in an arm’s-length transaction under present
conditions for the sale of comparable business enterprises insofar as such
conditions can be reasonably evaluated.

 

  (c) “Stated Liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Borrower and its Subsidiaries taken as
a whole, as of the date hereof after giving effect to the consummation of the
Transactions (including the execution and delivery of the Credit Agreement, the
making of the Loans and the use of proceeds of such Loans on the date hereof),
determined in accordance with GAAP consistently applied.



--------------------------------------------------------------------------------

  (d) “Identified Contingent Liabilities”

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of the Borrower and its Subsidiaries taken as a
whole after giving effect to the Transactions (including the execution and
delivery of the Credit Agreement, the making of the Loans and the use of
proceeds of such Loans on the date hereof) (including all fees and expenses
related thereto but exclusive of such contingent liabilities to the extent
reflected in Stated Liabilities), as identified and explained in terms of their
nature and estimated magnitude by responsible officers of the Borrower.

 

  (e) “Can pay their Stated Liabilities and Identified Contingent Liabilities as
they mature”

Borrower and its Subsidiaries taken as a whole after giving effect to the
Transactions (including the execution and delivery of the Credit Agreement, the
making of the Loans and the use of proceeds of such loans on the date hereof)
have sufficient assets and cash flow to pay their respective Stated Liabilities
and Identified Contingent Liabilities as those liabilities mature or (in the
case of contingent liabilities) otherwise become payable.

 

  (f) “Do not have Unreasonably Small Capital”

Borrower and its Subsidiaries taken as a whole after giving effect to the
Transactions (including the execution and delivery of the Credit Agreement, the
making of the Loans and the use of proceeds of such Loans on the date hereof)
have sufficient capital to ensure that it is a going concern.

3. For purposes of this certificate, I, or officers of Borrower under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.

 

  (a) I have reviewed the financial statements (including the pro forma
financial statements) referred to in Section 3.05 of the Credit Agreement.

 

  (b) I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.

 

  (c) As Chief Financial Officer of Borrower and having those duties typically
performed by a chief financial officer, I am familiar with the financial
condition of Borrower and its Subsidiaries.

4. Based on and subject to the foregoing, I hereby certify on behalf of Borrower
that after giving effect to the consummation of the Transactions (including the
execution and delivery of the Credit Agreement, the making of the Loans and the
use of proceeds of such Loans on the date hereof), it is my opinion that
(i) each of the Fair Value and the Present Fair Salable Value of the assets of
Borrower and its Subsidiaries taken as a whole exceed their Stated Liabilities
and Identified Contingent Liabilities; (ii) Borrower and its Subsidiaries taken
as a whole do not have Unreasonably Small Capital; and (iii) Borrower and its
Subsidiaries taken as a whole can pay their Stated Liabilities and Identified
Contingent Liabilities as they mature.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate this as of the date first
written above.

 

BLUE BUFFALO PET PRODUCTS, INC. By:  

 

Name:   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT I

Form of Specified Discount Prepayment Notice

Date:             , 20    

To: [Citibank, N.A.], as Auction Agent

Ladies and Gentlemen:

This Specified Discount Prepayment Notice is delivered to you pursuant to
Section 2.11(a)(ii)(B) of that certain Credit Agreement, dated as of May 25,
2017, (as further amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”), among Blue Buffalo Pet
Products, Inc., a Delaware corporation (the “Borrower”), the lenders from time
to time party thereto and Citibank, N.A., as Administrative Agent. Capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to such terms in the Agreement.

Pursuant to Section 2.11(a)(ii)(B) of the Agreement, the Borrower hereby offers
to make a Discounted Term Loan Prepayment to each Term Lender [and to each
Additional Term Lender] [Extending Term Lender] of the [●, 20●]1 Class[es] of
Term Loans] on the following terms:

1. This Borrower Offer of Specified Discount Prepayment is available only to
each Term Lender [and to each Additional Term Lender][Extending Term Lender] of
the [●, 20●]2 Class[es] of Term Loans].

2. The maximum aggregate outstanding amount of the Discounted Term Loan
Prepayment that will be made in connection with this offer shall not exceed $[●]
of Term Loans [and $[●] of the [●, 20●] Class[es] of Term Loans] 3 (the
“Specified Discount Prepayment Amount”).4

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment will be made is [●]% in respect of the Term Loans [and [●]% in
respect of the [●, 20●] Class[es] of Term Loans] 5 (the “Specified Discount”).

To accept this offer, you are required to submit to the Administrative Agent a
Specified Discount Prepayment Response on or before 5:00 p.m. New York time on
the date that is three (3) Business Days following the date of delivery of this
notice pursuant to Section 2.11(a)(ii)(B) of the Agreement.

The Borrower hereby represents and warrants to the Administrative Agent [and the
Term Lenders][, the Term Lenders and each Additional Term Lender][[Extending
Term Lender] of the [●, 20●]6 Class[es] of Term Loans] as follows:

 

 

1  List multiple Classes if applicable.

2  List multiple Classes if applicable.

3  List multiple Classes if applicable.

4  Minimum of $1.0 million and whole increments of $500,000.

5  List multiple Classes if applicable.

6  List multiple Classes if applicable.



--------------------------------------------------------------------------------

1. The Borrower will not make a Borrowing of Revolving Loans or Swingline Loans
to fund this Discounted Term Loan Prepayment.

2. [At least five (5) Business Days have passed since the consummation of the
most recent Discounted Term Loan Prepayment as a result of a prepayment made by
the Borrower on the applicable Discounted Prepayment Effective Date.][At least
three (3) Business Days have passed since the date the Borrower was notified
that no Term Lender was willing to accept any prepayment of any Term Loan, at
the Specified Discount, within the Discount Range or at any discount to par
value, as applicable, or in the case of Borrower Solicitation of Discounted
Prepayment Offers, the date of the Borrower’s election not to accept any
Solicited Discounted Prepayment Offers made by a Term Lender.]7

3. No Event of Default has occurred or is continuing.

4. The Term Loans purchased pursuant to this Discounted Term Loan Prepayment
will be automatically cancelled.

The Borrower acknowledges that the Auction Agent and the relevant Term Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with their decision whether or not to accept the offer
set forth in this Specified Discount Prepayment Notice and the acceptance of any
prepayment made in connection with this Specified Discount Prepayment Notice.

The Borrower requests that Auction Agent promptly notify each of the relevant
Term Lenders party to the Agreement of this Specified Discount Prepayment
Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

7  Insert applicable representation.

 

I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.

Blue Buffalo Pet Products, Inc.

 

  By:  

 

  Name:     Title:  

Enclosure: Form of Specified Discount Prepayment Response

 

I-3



--------------------------------------------------------------------------------

EXHIBIT J

Form of Specified Discount Prepayment Response

Date:             , 20    

To: [Citibank, N.A.], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) that certain Credit Agreement, dated as of May 25,
2017, (as further amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”), among Blue Buffalo Pet
Products, Inc., a Delaware corporation (the “Borrower”), the lenders from time
to time party thereto and Citibank, N.A., as Administrative Agent, and (b) that
certain Specified Discount Prepayment Notice, dated             , 20    , from
the Borrower (the “Specified Discount Prepayment Notice”). Capitalized terms
used herein and not otherwise defined herein shall have the meaning ascribed to
such terms in the Specified Discount Prepayment Notice or, to the extent not
defined therein, in the Agreement.

The undersigned [Term Lender] [Additional Term Lender] [Extending Term Lender]
hereby gives you irrevocable notice, pursuant to Section 2.11(a)(ii)(B) of the
Agreement, that it is willing to accept a Discounted Term Loan Prepayment of the
following [Classes of] Term Loans held by such [Term Lender][Additional Term
Lender][Extending Term Lender] at the Specified Discount in an aggregate
outstanding amount as follows:

[Term Loans - $[●]]

[[●, 20●]1 Class[es] of Term Loans - $[●]]

The undersigned [Term Lender] [Additional Term Lender][Extending Term Lender]
hereby expressly consents and agrees to a prepayment of its [Term Loans][[●,
20●]2 Class[es] of Term Loans] pursuant to Section 2.11(a)(ii)(B) of the
Agreement at a price equal to the [applicable] Specified Discount in the
aggregate outstanding amount not to exceed the amount set forth above, as such
amount may be reduced in accordance with the Specified Discount Proration, and
as otherwise determined in accordance with and subject to the requirements of
the Agreement.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

1  List multiple Classes if applicable.

2  List multiple Classes if applicable.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.

[            ]

 

  By:  

 

  Name     Title:     By:  

 

  Name     Title:  

 

J-2



--------------------------------------------------------------------------------

EXHIBIT K

Form of Discount Range Prepayment Notice

Date:             , 20    

To: [Citibank, N.A.], as Auction Agent

Ladies and Gentlemen:

This Discount Range Prepayment Notice is delivered to you pursuant to Section
2.11(a)(ii)(C) of that certain Credit Agreement, dated as of May 25, 2017, (as
further amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”), among Blue Buffalo Pet Products,
Inc., a Delaware corporation (the “Borrower”), the lenders from time to time
party thereto and Citibank, N.A., as Administrative Agent. Capitalized terms
used herein and not otherwise defined herein shall have the meaning ascribed to
such terms in the Agreement.

Pursuant to Section 2.11(a)(ii)(C) of the Agreement, the Borrower hereby
requests that each Term Lender [and each [Additional Term Lender][Extending Term
Lender] of the [●, 20●]1 Class[es] of Term Loans] submit a Discount Range
Prepayment Offer. Any Discounted Term Loan Prepayment made in connection with
this solicitation shall be subject to the following terms:

1. This Borrower Solicitation of Discount Range Prepayment Offers is extended at
the sole discretion of the Borrower to each Term Lender [and to each [Additional
Term Lender] [Extending Term Lender] of the [●, 20●] Class[es] of Term Loans] 2.

2. The maximum aggregate outstanding amount of the Discounted Term Loan
Prepayment that will be made in connection with this solicitation is $[●] of
Term Loans [and $[●] of the [●, 20●] Class[es] of Term Loans] 3 (the “Discount
Range Prepayment Amount”).4

3. The Borrower is willing to make Discount Term Loan Prepayments at a
percentage of par greater than or equal to [●]% but less than or equal to [●]%
in respect of the Term Loans [and greater than or equal to [●]% but less than or
equal to [●]% in respect of the [●, 20●] Class[es] of Term Loans] 5 (the
“Discount Range”).

To make an offer in connection with this solicitation, you are required to
deliver to the Administrative Agent a Discount Range Prepayment Offer on or
before 5:00 p.m. New York time on the date that is three (3) Business Days
following the dated delivery of this notice pursuant to Section 2.11(a)(ii)(C)
of the Agreement.

 

 

1  List multiple Classes if applicable.

2  List multiple Classes if applicable.

3  List multiple Classes if applicable.

4  Minimum of $1.0 million and whole increments of $500,000.

5  List multiple Classes if applicable.



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants to the Auction Agent [and the Term
Lenders][, the Term Lenders and each [Additional Term Lender] [Extending Term
Lender] of the [●, 20●] Class[es] of Term Loans] 6 as follows:

1. The Borrower will not make a Borrowing of Revolving Loans or Swingline Loans
to fund this Discounted Term Loan Prepayment.

2. [At least five (5) Business Days have passed since the consummation of the
most recent Discounted Term Loan Prepayment as a result of a prepayment made by
the Borrower on the applicable Discounted Prepayment Effective Date.][At least
three (3) Business Days have passed since the date the Borrower was notified
that no Term Lender was willing to accept any prepayment of any Term Loan at the
Specified Discount, within the Discount Range or at any discount to par value,
as applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of the Borrower’s election not to accept any Solicited
Discounted Prepayment Offers made by a Term Lender.]7

3. No Event of Default has occurred or is continuing.

4. The Term Loans purchased pursuant to this Discounted Term Loan Prepayment
will be automatically cancelled.

The Borrower acknowledges that the Auction Agent and the relevant Term Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.

The Borrower requests that Auction Agent promptly notify each of the relevant
Term Lenders party to the Agreement of this Discount Range Prepayment Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

6  List multiple Classes if applicable.

7  Insert applicable representation.

 

K-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

BLUE BUFFALO PET PRODUCTS, INC.

 

  By:  

 

  Name:     Title:  

Enclosure: Form of Discount Range Prepayment Offer

 

K-3



--------------------------------------------------------------------------------

EXHIBIT L

Form of Discount Range Prepayment Offer

Date:             , 20    

To: [Citibank, N.A.], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) that certain Credit Agreement, dated as of May 25,
2017, (as further amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”), among Blue Buffalo Pet
Products, Inc., a Delaware corporation (the “Borrower”), the lenders from time
to time party thereto and Citibank, N.A., as Administrative Agent, and (b) that
certain Discount Range Prepayment Notice, dated             , 20    , from the
Borrower (the “Discount Range Prepayment Notice”). Capitalized terms used herein
and not otherwise defined herein shall have the meaning ascribed to such terms
in the Discount Range Prepayment Notice or, to the extent not defined therein,
in the Agreement.

The undersigned [Term Lender] [Additional Term Lender][Extending Term Lender]
hereby gives you irrevocable notice, pursuant to Section 2.11(a)(ii)(C) of the
Agreement, that it is hereby offering to accept a Discounted Term Loan
Prepayment on the following terms:

1. This Discount Range Prepayment Offer is available only for prepayment on the
[Term Loans][and the [●, 20●]1 Class[es] of Term Loans] held by the undersigned.

2. The maximum aggregate outstanding amount of the Discounted Term Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Submitted Amount”):

[Term Loans - $[●]]

[[●, 20●] Class[es] of Term Loans - $[●]]2

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [●]% in respect of the Term Loans [and [●]% in respect
of the [●, 20●] Class[es] of Term Loans]3 (the “Submitted Discount”).

The undersigned [Term Lender] [Additional Term Lender][Extending Term Lender]
hereby expressly consents and agrees to a prepayment of its [Term Loans] [[●,
20●] Class[es] of Term Loans] 4 indicated above pursuant to Section
2.11(a)(ii)(C) of the Agreement at a price equal to the Applicable Discount and
in an aggregate outstanding amount not to exceed the Submitted Amount, as such
amount may be reduced in accordance with the Discount Range Proration, if any,
and as otherwise determined in accordance with and subject to the requirements
of the Agreement.

 

 

1  List multiple Classes if applicable.

2  List multiple Classes if applicable.

3  List multiple Classes if applicable.

4  List multiple Classes if applicable.



--------------------------------------------------------------------------------

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

L-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.

[                     ]

 

  By:  

 

  Name     Title:  

 

  By:  

 

  Name     Title:  

 

L-3



--------------------------------------------------------------------------------

EXHIBIT M

Form of Solicited Discounted Prepayment Notice

Date:            , 20    

To: [Citibank, N.A.], as Auction Agent

Ladies and Gentlemen:

This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Section 2.11(a)(ii)(D) of that certain Credit Agreement, dated as of May 25,
2017, (as further amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”), among Blue Buffalo Pet
Products, Inc., a Delaware corporation (the “Borrower”) , the lenders from time
to time party thereto and Citibank, N.A., as Administrative Agent. Capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to such terms in the Agreement.

Pursuant to Section 2.11(a)(ii)(D) of the Agreement, the Borrower hereby
requests that each Term Lender [and each [Additional Term Lender][Extending Term
Lender] of the [●, 20●] Class[es] of Term Loans]1 submit a Solicited Discounted
Prepayment Offer. Any Discounted Term Loan Prepayment made in connection with
this solicitation shall be subject to the following terms:

1. This Borrower Solicitation of Discounted Prepayment Offers is extended at the
sole discretion of the Borrower to each Term Lender [and to each [Additional
Term Lender][Extending Term Lender] of the [●, 20●] Class[es] of Term Loans] 2.

2. The maximum aggregate outstanding amount of the Discounted Term Loan
Prepayment that will be made in connection with this solicitation is (the
“Solicited Discounted Prepayment Amount”):3

[Term Loans - $[●]]

[[●, 20●] Class[es] of Term Loans - $[●]]4

To make an offer in connection with this solicitation, you are required to
deliver to the Administrative Agent a Solicited Discounted Prepayment Offer on
or before 5:00 p.m. New York time on the date that is three (3) Business Days
following delivery of this notice pursuant to Section 2.11(a)(ii)(D) of the
Agreement.

The Borrower requests that Auction Agent promptly notify each of the relevant
Term Lenders party to the Agreement of this Solicited Discounted Prepayment
Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

1  List multiple Classes if applicable.

2  List multiple Classes if applicable.

3  Minimum of $1.0 million and whole increments of $500,000.

4  List multiple Classes if applicable.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.

Blue Buffalo Pet Products, Inc.

 

  By:  

 

  Name:     Title:  

Enclosure: Form of Solicited Discounted Prepayment Offer

 

M-2



--------------------------------------------------------------------------------

EXHIBIT N

Form of Solicited Discounted Prepayment Offer

Date:            , 20    

To: [Citibank, N.A.], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) that certain Credit Agreement, dated as of May 25,
2017, (as further amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”), among Blue Buffalo Pet
Products, Inc., a Delaware corporation (the “Borrower”), the lenders from time
to time party thereto and Citibank, N.A., as Administrative Agent, and (b) that
certain Solicited Discounted Prepayment Notice, dated             , 20    , from
the Borrower (the “Solicited Discounted Prepayment Notice”). Capitalized terms
used herein and not otherwise defined herein shall have the meaning ascribed to
such terms in the Solicited Discounted Prepayment Notice or, to the extent not
defined therein, in the Agreement.

To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice on or before the third Business Day following your receipt of
this notice.

The undersigned [Term Lender] [Additional Term Lender][Extending Term Lender]
hereby gives you irrevocable notice, pursuant to Section 2.11(a)(ii)(D) of the
Agreement, that it is hereby offering to accept a Discounted Term Loan
Prepayment on the following terms:

1. This Solicited Discounted Prepayment Offer is available only for prepayment
on the [Term Loans][[●, 20●]1 Class[es] of Term Loans] held by the undersigned.

2. The maximum aggregate outstanding amount of the Discounted Term Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Offered Amount”):

[Term Loans - $[●]]

[[●, 20●] Class[es] of Term Loans - $[●]]2

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [●]% in respect of the Term Loans [and [●]% in respect
of the [●, 20●] Class[es] of Term Loans]3 (the “Offered Discount”).

The undersigned [Term Lender] [Additional Term Lender][Extending Term Lender]
hereby expressly consents and agrees to a prepayment of its [Term Loans] [[●,
20●]4 Class[es] of Term Loans] pursuant to Section 2.11(a)(ii)(D) of the
Agreement at a price equal to the Acceptable Discount

 

 

 

1  List multiple Classes if applicable.

2  List multiple Classes if applicable.

3  List multiple Classes if applicable.

4 

List multiple Classes if applicable.



--------------------------------------------------------------------------------

and in an aggregate outstanding amount not to exceed such Lender’s Offered
Amount as such amount may be reduced in accordance with the Solicited Discount
Proration, if any, and as otherwise determined in accordance with and subject to
the requirements of the Agreement.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

N-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.

[                    ]

  By:       Name     Title:     By:       Name     Title:  

 

N-3



--------------------------------------------------------------------------------

EXHIBIT O

Form of Acceptance and Prepayment Notice

Date:             , 20    

To: [Citibank, N.A.], as Auction Agent

Ladies and Gentlemen:

This Acceptance and Prepayment Notice is delivered to you pursuant to Section
2.11(a)(ii)(D) of that certain Credit Agreement, dated as of May 25, 2017, (as
further amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”), among Blue Buffalo Pet Products,
Inc., a Delaware corporation (the “Borrower”), the lenders from time to time
party thereto and Citibank, N.A., as Administrative Agent. Capitalized terms
used herein and not otherwise defined herein shall have the meaning ascribed to
such terms in the Agreement.

Pursuant to Section 2.11(a)(ii)(D) of the Agreement, the Borrower hereby
notifies you that it accepts offers delivered in response to the Solicited
Discounted Prepayment Notice having an Offered Discount equal to or greater than
[●]% in respect of the Term Loans [and [●]% in respect of the [●, 20●] Class[es]
of Term Loans]1 (the “Acceptable Discount”) in an aggregate amount not to exceed
the Solicited Discounted Prepayment Amount.

The Borrower expressly agrees that this Acceptance and Prepayment Notice is
subject to the provisions of
Section 2.11(a)(ii)(D) of the Agreement.

The Borrower hereby represents and warrants to the Auction Agent [and the Term
Lenders][and the Term Lenders and each [Additional Term Lender][Extending Term
Lender] of the [●, 20●] Class[es] of Term Loans]2 as follows:

1. The Borrower will not make a Borrowing of Revolving Loans or Swingline Loans
to fund this Discounted Term Loan Prepayment.

2. [At least five (5) Business Days have passed since the consummation of the
most recent Discounted Term Loan Prepayment as a result of a prepayment made by
the Borrower on the applicable Discounted Prepayment Effective Date.][At least
three (3) Business Days have passed since the date the Borrower was notified
that no Term Lender was willing to accept any prepayment of any Term Loan at the
Specified Discount, within the Discount Range or at any discount to par value,
as applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of the Borrower’s election not to accept any Solicited
Discounted Prepayment Offers made by a Term Lender.]3

3. No Event of Default has occurred or is continuing.

4. The Term Loans purchased pursuant to this Discounted Term Loan Prepayment
will be automatically cancelled.

 

 

 

1  List multiple Classes if applicable.

2  List multiple Classes if applicable.

3  Insert applicable representation.



--------------------------------------------------------------------------------

The Borrower acknowledges that the Auction Agent and the relevant Term Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.

The Borrower requests that Auction Agent promptly notify each of the relevant
Term Lenders party to the Agreement of this Acceptance and Prepayment Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

P-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.

Blue Buffalo Pet Products, Inc.

 

  By:       Name:     Title:  

 

P-3



--------------------------------------------------------------------------------

EXHIBIT P–1

FORM OF

TAX CERTIFICATE FOR NON-U.S. LENDERS THAT ARE NOT PARTNERSHIPS FOR U.S.

FEDERAL INCOME TAX PURPOSES

Reference is made to the Credit Agreement, dated as of May 25, 2017 (the “Credit
Agreement”), among Blue Buffalo Pet Products, Inc., a Delaware corporation (the
“Borrower”), each lender from time to time a party thereto and Citibank, N.A.,
as the Administrative Agent. Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17(e)(ii)(C) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10-percent
shareholder” of the Borrower within the meaning of Code Section 881(c)(3)(B),
(iv) it is not a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Code and (v) no payments in connection
with any Loan Document are effectively connected with the undersigned’s conduct
of a U.S. trade or business.

The undersigned has furnished the Borrower and the Administrative Agent with a
certificate of its non-U.S. person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent in writing and
(2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made by
the Borrower or the Administrative Agent to the undersigned, or in either of the
two calendar years preceding such payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Lender] By:  

 

  Name:   Title: [Address]

Dated:             , 20[     ]



--------------------------------------------------------------------------------

EXHIBIT P–2

FORM OF

TAX CERTIFICATE FOR NON-U.S. LENDERS THAT ARE PARTNERSHIPS FOR U.S.

FEDERAL INCOME TAX PURPOSES

Reference is made to the Credit Agreement, dated as of May 25, 2017 (the “Credit
Agreement”), among Blue Buffalo Pet Products, Inc., a Delaware corporation (the
“Borrower”), each lender from time to time a party thereto and Citibank, N.A.,
as the Administrative Agent. Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17(e)(ii)(C) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners or members
are the sole beneficial owners of such Loan(s) (as well as any note(s)
evidencing such Loan(s)), (iii) neither the undersigned nor any of its direct or
indirect partners or members is a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (iv) none of its direct or indirect partners or
members is a “10-percent shareholder” of the Borrower within the meaning of Code
Section 881(c)(3)(B), (v) none of its direct or indirect partners or members is
a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (vi) no payments in connection with any
Loan Document are effectively connected with the conduct of a U.S. trade or
business by the undersigned or its direct or indirect partners or members.

The undersigned has furnished the Borrower and the Administrative Agent with IRS
Form W-8IMY accompanied by one of the following forms from each of its partners
or members claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s or member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent in writing with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Lender] By:  

 

  Name:   Title: [Address]

Dated:             , 20[     ]



--------------------------------------------------------------------------------

EXHIBIT P–3

FORM OF

TAX CERTIFICATE FOR NON-U.S. PARTICIPANTS THAT ARE NOT PARTNERSHIPS FOR

U.S. FEDERAL INCOME TAX PURPOSES

Reference is made to the Credit Agreement, dated as of May 25, 2017 (the “Credit
Agreement”), among Blue Buffalo Pet Products, Inc., a Delaware corporation (the
“Borrower”), each lender from time to time a party thereto and Citibank, N.A.,
as the Administrative Agent. Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17(e)(ii)(C) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10-percent shareholder” of the Borrower within the meaning of
Code Section 881(c)(3)(B), (iv) it is not a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code and
(v) no payments in connection with any Loan Document are effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Participant] By:  

 

  Name:   Title: [Address]

Dated:            , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT P–4

FORM OF

TAX CERTIFICATE FOR NON-U.S. PARTICIPANTS THAT ARE PARTNERSHIPS FOR U.S.

FEDERAL INCOME TAX PURPOSES

Reference is made to the Credit Agreement, dated as of May 25, 2017 (the “Credit
Agreement”), among Blue Buffalo Pet Products, Inc., a Delaware corporation (the
“Borrower”), each lender from time to time a party thereto and Citibank, N.A.,
as the Administrative Agent. Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17(e)(ii)(C) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners or members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its direct or indirect
partners or members is a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners or members is a
“10-percent shareholder” of the Borrower within the meaning of Code Section
881(c)(3)(B), (v) none of its direct or indirect partners or members is a
“controlled foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code and (vi) no payments in connection with any Loan
Document are effectively connected with the with the conduct of a U.S. trade or
business by the undersigned or its direct or indirect partners or members.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners or members
claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E,
as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W-8BEN-E, as applicable, from each of such partner’s or member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Participant] By:  

 

  Name:   Title: [Address]

Dated:            , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT Q

FORM OF INTERCOMPANY NOTE

New York, New York

[ ● ]

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Payee”), in lawful money
of the United States of America, or in such other currency as agreed to by such
Payor and such Payee, in immediately available funds, at such location as a
Payee shall from time to time designate, the unpaid principal amount of all
loans and advances (including trade payables) made by such Payee to such Payor.
Each Payor promises also to pay interest on the unpaid principal amount of all
such loans and advances in like money at said location from the date of such
loans and advances until paid at such rate per annum as shall be agreed upon
from time to time by such Payor and such Payee.

Capitalized terms used in this intercompany promissory note (this “Note”) but
not otherwise defined herein shall have the meanings given to them in that
certain Credit Agreement dated as of May 25, 2017 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Blue Buffalo Pet Products, Inc. (the “Borrower”), the lending
institutions (the “Lenders”) and other parties from time to time party thereto,
Citibank, N.A. as Administrative Agent (the “Administrative Agent”). This Note
shall be pledged by each Payee that is a Loan Party to the Administrative Agent,
for the benefit of the Secured Parties, pursuant to the Collateral Agreement as
collateral security for the Loan Document Obligations. Each Payee hereby
acknowledges and agrees that after the occurrence of and during the continuance
of an Event of Default under and as defined in the Credit Agreement, the
Administrative Agent may exercise all rights of the Payees with respect to this
Note.

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Payor that is a Loan Party to any Payee shall
be subordinate and junior in right of payment, to the extent and in the manner
hereinafter set forth, to all Loan Document Obligations of such Payor until the
date on which such Payor’s obligations under the Collateral Agreement are
terminated in accordance with Section 5.13 thereto; provided that each Payor may
make payments to the applicable Payee so long as no Event of Default under and
as defined in the Credit Agreement shall have occurred and be continuing (such
Loan Document Obligations and other indebtedness and obligations in connection
with any renewal, refunding, restructuring or refinancing thereof, including
interest thereon accruing after the commencement of any proceedings referred to
in clause (i) below, whether or not such interest is an allowed claim in such
proceeding, being hereinafter collectively referred to as “Senior
Indebtedness”):

(i) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to its property, and in the event
of any proceedings for voluntary liquidation, dissolution or other winding up of
such Payor (except as expressly permitted by the Credit Agreement),



--------------------------------------------------------------------------------

whether or not involving insolvency or bankruptcy, then, if an Event of Default
(as defined in the Credit Agreement) has occurred and is continuing (x) the
holders of Senior Indebtedness shall be irrevocably paid in full in cash in
respect of all amounts constituting Senior Indebtedness (including all LC
Disbursements, if any, but excluding contingent obligations) before any Payee is
entitled to receive (whether directly or indirectly), or make any demands for,
any payment on account of this Note and (y) until the holders of Senior
Indebtedness are irrevocably paid in full in cash in respect of all amounts
constituting Senior Indebtedness (including all LC Disbursements, if any, but
excluding contingent obligations), any payment or distribution to which such
Payee would otherwise be entitled (other than debt securities of such Payor that
are subordinated, to at least the same extent as this Note, to the payment of
all Senior Indebtedness then outstanding (such securities being hereinafter
referred to as “Restructured Debt Securities”)) shall be made to the holders of
Senior Indebtedness;

(ii) if any Event of Default (as under and defined in the Credit Agreement)
occurs and is continuing, then no payment or distribution of any kind or
character shall be made by or on behalf of the Payor or any other Person on its
behalf with respect to this Note;

(iii) if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Payee in violation of clause (i) or (ii) before all Senior Indebtedness
shall have been irrevocably paid in full in cash (including all LC
Disbursements, if any, but excluding contingent obligations), such payment or
distribution shall be held in trust for the benefit of, and shall be paid over
or delivered in accordance with the Collateral Agreement; and

(iv) Each Payor agrees to file all claims against each relevant Payee in any
bankruptcy or other proceeding in which the filing of claims is required by law
in respect of any Senior Indebtedness, and the Administrative Agent shall be
entitled to all of such Payor’s rights thereunder. If for any reason a Payor
fails to file such claim at least ten Business Days prior to the last date on
which such claim should be filed, such Payor hereby irrevocably appoints the
Administrative Agent as its true and lawful attorney-in-fact and is hereby
authorized to act as attorney-in-fact in such Payor’s name to file such claim
or, in such Administrative Agent’s discretion, to assign such claim to and cause
proof of claim to be filed in the name of the Administrative Agent or its
nominee. In all such cases, whether in administration, bankruptcy or otherwise,
the person or persons authorized to pay such claim shall pay to the
Administrative Agent the full amount payable on the claim in the proceeding,
and, to the full extent necessary for that purpose, each Payor hereby assigns to
the Administrative Agent all of such Payor’s rights to any payments or
distributions to which such Payor otherwise would be entitled. If the amount so
paid is greater than such Payor’s liability hereunder, the Administrative Agent
shall pay the excess amount to the party entitled thereto. In addition, each
Payor hereby irrevocably appoints the Administrative Agent as its attorney in
fact to exercise all of such Payor’s voting rights in connection with any
bankruptcy proceeding or any plan for the reorganization of each relevant Payee.

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Payor or by any act or
failure to act on the part of such holder or any trustee or



--------------------------------------------------------------------------------

agent for such holder. Each Payee and each Payor hereby agree that the
subordination of this Note is for the benefit of the Administrative Agent and
the other Secured Parties. The Administrative Agent and the other Secured
Parties are obligees under this Note to the same extent as if their names were
written herein as such and the Administrative Agent may, on behalf of itself,
and the Secured Parties, proceed to enforce the subordination provisions herein.

The indebtedness evidenced by this Note owed by any Payor that is not a Loan
Party shall not be subordinated to, and shall rank pari passu in right of
payment with, any other obligation of such Payor.

Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the holders of Senior Indebtedness.

Each Payee is hereby authorized to record all loans and advances made by it to
any Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein.

Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.

It is understood that this Note shall not evidence indebtedness in respect of
accounts payable incurred in connection with goods sold or services rendered in
the ordinary course of business and not in connection with the borrowing of
money.

This Note shall be binding upon each Payor and its successors and assigns, and
the terms and provisions of this Note shall inure to the benefit of each Payee
and their respective successors and assigns, including subsequent holders
hereof. Notwithstanding anything to the contrary contained herein, in any other
Credit Document or in any other promissory note or other instrument, this Note
replaces and supersedes any and all promissory notes or other instruments which
create or evidence any loans or advances made on, before or after the date
hereof by any Payee to any other Subsidiary.

From time to time after the date hereof, additional Subsidiaries of the Borrower
may become parties hereto (as Payor and/or Payee, as the case may be) by
executing a counterpart signature page to this Note (each additional Subsidiary,
an “Additional Party”). Upon delivery of such counterpart signature page to the
Payees, notice of which is hereby waived by the other Payors, each Additional
Party shall be a Payor and/or a Payee, as the case may be, and shall be as fully
a party hereto as if such Additional Party were an original signatory hereof.
Each Payor expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Payor or Payee
hereunder. This Note shall be fully effective as to any Payor or Payee that is
or becomes a party hereto regardless of whether any other person becomes or
fails to become or ceases to be a Payor or Payee hereunder.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

[                    ]

By:

Name:

Title:

[                    ]

By:

Name:

Title:

[                    ]

By:

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT R-1

[FORM OF]

EQUAL PRIORITY INTERCREDITOR AGREEMENT

Among

BLUE BUFFALO PET PRODUCTS, INC.

as Borrower,

the other Grantors party hereto,

CITIBANK, N.A.,

as Credit Agreement Collateral Agent for the Credit Agreement Secured Parties

CITIBANK, N.A.,

as Authorized Representative for the Credit Agreement Secured Parties,

[                    ]

as the Initial Additional First-Lien Collateral Agent and the Initial Additional
Authorized

Representative,

and

each additional Authorized Representative and Collateral Agent from time to time
party hereto

dated as of [            ], 201[    ]



--------------------------------------------------------------------------------

EQUAL PRIORITY INTERCREDITOR AGREEMENT, dated as of [            ], 201[    ]
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, this “Agreement”), among BLUE BUFFALO PET PRODUCTS,
INC., a Delaware corporation (the “Borrower”), the other Grantors (as defined
below) from time to time party hereto, CITIBANK, N.A., as Administrative Agent
and acting as collateral agent for the Credit Agreement Secured Parties (as
defined below) (in such capacity and together with its successors in such
capacity, the “Credit Agreement Collateral Agent”), CITIBANK, N.A., as
Authorized Representative for the Credit Agreement Secured Parties (as each such
term is defined below), [ ] as collateral agent for the Additional First-Lien
Secured Parties (as defined below) (in such capacity and together with its
successors in such capacity, the “Initial Additional First-Lien Collateral
Agent”), [                    ] as Authorized Representative for the Initial
Additional First-Lien Secured Parties (as defined below) (in such capacity and
together with its successors in such capacity, the “Initial Additional
Authorized Representative”) and each additional Authorized Representative and
Collateral Agent from time to time party hereto for the other Additional
First-Lien Secured Parties of the Series (as defined below) with respect to
which it is acting in such capacity.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Administrative Agent, the Credit Agreement Collateral Agent
(for itself and on behalf of the Credit Agreement Secured Parties), the Initial
Additional First-Lien Collateral Agent, the Initial Additional Authorized
Representative (for itself and on behalf of the Initial Additional First-Lien
Secured Parties) and each additional Authorized Representative and Collateral
Agent (for itself and on behalf of the Additional First-Lien Secured Parties of
the applicable Series) agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement or, if
defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:

“Additional First-Lien Collateral Agent” means (a) in the case of the Initial
Additional First-Lien Obligations, the Initial Additional First-Lien Agent and
(b) in the case of any other Series of Additional First-Lien Obligations that
become subject to this Agreement after the date hereof, the Additional Senior
Class Debt Collateral Agent named for such Series in the applicable Joinder
Agreement.

“Additional First-Lien Documents” means, with respect to the Initial Additional
First-Lien Obligations or any other Additional First-Lien Obligations, the
notes, indentures, loan agreements, security documents and other operative
agreements evidencing or governing such Indebtedness and the Liens securing such
Indebtedness, including the Initial Additional First-Lien Documents and the
Additional First-Lien Security Documents and each other agreement entered into
for the purpose of securing the Initial Additional First-Lien Obligations or any
other Additional First-Lien Obligations; provided that, in each case, the
Indebtedness thereunder (other than the Initial Additional First-Lien
Obligations) has been designated as Additional First-Lien Obligations pursuant
to Section 5.13 hereto.



--------------------------------------------------------------------------------

“Additional First-Lien Obligations” means all amounts owing to any Additional
First-Lien Secured Party (including the Initial Additional First-Lien Secured
Parties) pursuant to the terms of any Additional First-Lien Document (including
the Initial Additional First-Lien Documents), including, without limitation, all
amounts in respect of any principal, premium, interest (including any interest
accruing subsequent to the commencement of a Bankruptcy Case at the rate
provided for in the respective Additional First-Lien Document, whether or not
such interest is an allowed claim under any such proceeding or under applicable
state, federal or foreign law), penalties, fees, expenses, indemnifications,
reimbursements, damages and other liabilities, and guarantees of the foregoing
amounts.

“Additional First-Lien Secured Party” means the holders of any Additional
First-Lien Obligations and any Authorized Representative and Collateral Agent
with respect thereto, and shall include the Initial Additional First-Lien
Secured Parties.

“Additional First-Lien Security Document” means any collateral agreement,
security agreement or any other document now existing or entered into after the
date hereof that creates Liens on any assets or properties of any Grantor to
secure the Additional First-Lien Obligations.

“Additional Senior Class Debt” has the meaning assigned to such term in
Section 5.13.

“Additional Senior Class Debt Collateral Agent” has the meaning assigned to such
term in Section 5.13.

“Additional Senior Class Debt Parties” has the meaning assigned to such term in
Section 5.13.

“Additional Senior Class Debt Representative” has the meaning assigned to such
term in Section 5.13.

“Administrative Agent” has the meaning assigned to such term in the definition
of “Credit Agreement” and shall include any successor administrative agent
(including as a result of any Refinancing or other modification of the Credit
Agreement permitted by Section 2.08).

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Applicable Authorized Representative” means , with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Administrative Agent and (ii) from and after the earlier of (x) the
Discharge of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Major Non-Controlling Authorized
Representative.

“Authorized Representative” means, at any time, (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Secured Parties, the
Administrative Agent, (ii) in the case

 

-2-



--------------------------------------------------------------------------------

of the Initial Additional First-Lien Obligations or the Initial Additional
First-Lien Secured Parties, the Initial Additional Authorized Representative,
and (iii) in the case of any other Series of Additional First-Lien Obligations
or Additional First-Lien Secured Parties that become subject to this Agreement
after the date hereof, the Additional Senior Class Debt Representative named for
such Series in the applicable Joinder Agreement.

“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Collateral” means all assets and properties subject to Liens created pursuant
to any First-Lien Security Document to secure one or more Series of First-Lien
Obligations.

“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Credit Agreement Collateral Agent, (ii) in the case of the Initial
Additional First-Lien Obligations, the Additional First-Lien Collateral Agent
and (iii) in the case of any other Series of Additional First-Lien Obligations,
the Additional First-Lien Collateral Agent named for such Series in the
applicable Joinder Agreement.

“Collateral Agreement” means the Collateral Agreement, dated as of August 8,
2012, among the Borrower, the Subsidiary Loan Parties (as defined in the Credit
Agreement) and the Administrative Agent, as amended, restated, amended and
restated, extended, supplemented or otherwise modified from time to time.

“Controlling Collateral Agent” means (i) until the earlier of (x) the Discharge
of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Credit Agreement Collateral Agent and
(ii) from and after the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Collateral Agent for the Series of Additional First-Lien
Obligations represented by the Major Non-Controlling Authorized Representative.

“Controlling Secured Parties” means, with respect to any Shared Collateral,
(i) at any time when the Credit Agreement Collateral Agent is the Controlling
Collateral Agent, the Credit Agreement Secured Parties and (ii) at any other
time, the Series of First-Lien Secured Parties whose Authorized Representative
is the Applicable Authorized Representative for such Shared Collateral.

“Credit Agreement” means that certain Credit Agreement, dated as of August 8,
2012, among the Borrower, the lenders from time to time party thereto, Citibank,
N.A., as administrative agent (in such capacity and together with its successors
in such capacity, the “Administrative Agent”) and the other parties thereto, as
further amended, restated, amended and restated, extended, supplemented,
Refinanced or otherwise modified from time to time.

 

-3-



--------------------------------------------------------------------------------

“Credit Agreement Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Credit Agreement Collateral Documents” means the Collateral Agreement, the
other Security Documents (as defined in the Credit Agreement, or similar term in
any Refinancing thereof) and each other agreement entered into in favor of the
Credit Agreement Collateral Agent for the purpose of securing any Credit
Agreement Obligations.

“Credit Agreement Obligations” means all “Secured Obligations” as defined in the
Credit Agreement, or similar term in any Refinancing thereof.

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement, or similar term in any Refinancing thereof.

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).

“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

“Discharge” means, with respect to any Shared Collateral and any Series of
First-Lien Obligations, the date on which such Series of First-Lien Obligations
is no longer secured by such Shared Collateral. The term “Discharged” shall have
a corresponding meaning.

“Discharge of Credit Agreement Obligations” means, with respect to any Shared
Collateral, the Discharge of the Credit Agreement Obligations with respect to
such Shared Collateral; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with additional First-Lien
Obligations secured by such Shared Collateral under an Additional First-Lien
Document which has been designated in writing by the Administrative Agent (under
the Credit Agreement so Refinanced) to the Additional First-Lien Collateral
Agent and each other Authorized Representative as the “Credit Agreement” for
purposes of this Agreement.

“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Secured Credit Document.

“First-Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Additional First-Lien Obligations.

“First-Lien Secured Parties” means (i) the Credit Agreement Secured Parties and
(ii) the Additional First-Lien Secured Parties with respect to each Series of
Additional First-Lien Obligations.

“First-Lien Security Documents” means, collectively, (i) the Credit Agreement
Collateral Documents and (ii) the Additional First-Lien Security Documents.

 

-4-



--------------------------------------------------------------------------------

“Grantors” means the Borrower and each of the Subsidiary Loan Parties which has
granted a security interest pursuant to any First-Lien Security Document to
secure any Series of First-Lien Obligations. The Grantors existing on the date
hereof are set forth in Annex I hereto.

“Impairment” has the meaning assigned to such term in Section 1.03.

“Initial Additional Authorized Representative” has the meaning assigned to such
term in the introductory paragraph of this Agreement.

“Initial Additional First-Lien Agreement” mean that certain [Indenture] [Other
Agreement], dated as of [            ], among the Borrower, [the Guarantors
identified therein,] and [            ], as [trustee], as amended, restated,
amended and restated, extended, supplemented or otherwise modified from time to
time.

“Initial Additional First-Lien Collateral Agent” has the meaning assigned to
such term in the introductory paragraph of this Agreement.

“Initial Additional First-Lien Documents” means the Initial Additional
First-Lien Agreement, the debt securities (if any) issued thereunder, the
Initial Additional First-Lien Security Agreement and any security documents and
other operative agreements evidencing or governing the Indebtedness thereunder,
and the Liens securing such Indebtedness, including any agreement entered into
for the purpose of securing the Initial Additional First-Lien Obligations.

“Initial Additional First-Lien Obligations” means the [Obligations] as such term
is defined in the Initial Additional First-Lien Security Agreement.

“Initial Additional First-Lien Secured Parties” means the Initial Additional
First-Lien Collateral Agent, the Initial Additional Authorized Representative
and the holders of the Initial Additional First-Lien Obligations issued pursuant
to the Initial Additional First-Lien Agreement.

“Initial Additional First-Lien Security Agreement” means the security agreement,
dated as of the date hereof, among the Borrower, the Initial Additional
First-Lien Collateral Agent and the other parties thereto, as amended, restated,
amended and restated, extended, supplemented or otherwise modified from time to
time.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against the Borrower or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Borrower or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Borrower or any other Grantor or any similar case or proceeding
relative to the Borrower or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Borrower or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

 

-5-



--------------------------------------------------------------------------------

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Borrower or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).

“Joinder Agreement” means a joinder to this Agreement substantially in the form
of Annex II hereto.

“Lien” means any mortgage, pledge, security interest, hypothecation, assignment,
lien (statutory or other) or similar encumbrance, and any easement,
right-of-way, license, restriction (including zoning restrictions), defect,
exception or irregularity in title or similar charge or encumbrance (including
any agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof); provided that in no
event shall an operating lease be deemed to be a Lien.

“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral, the Authorized Representative of the Series of Additional
First-Lien Obligations with an aggregate outstanding principal amount [in excess
of $ [    ],000,000] that constitutes the largest outstanding principal amount
of any then outstanding Series of First-Lien Obligations with respect to such
Shared Collateral; provided, however, that if there are two outstanding Series
of Additional First-Lien Obligations which have an equal outstanding principal
amount, the Series of Additional First-Lien Obligations with the earlier
maturity date shall be considered to have the larger outstanding principal
amount for purposes of this definition.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 90 days
(throughout which 90 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Additional First-Lien
Document under which such Non-Controlling Authorized Representative is the
Authorized Representative) and (ii) each Collateral Agent’s and each other
Authorized Representative’s receipt of written notice from such Non-Controlling
Authorized Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the Additional First-Lien Document
under which such Non-Controlling Authorized Representative is the Authorized
Representative) has occurred and is continuing and (y) the Additional First-Lien
Obligations of the Series with respect to which such Non-Controlling Authorized
Representative is the Authorized Representative are currently due and payable in
full (whether as a result of acceleration thereof or otherwise) in accordance
with the terms of the applicable Additional First-Lien Document; provided that
the Non-Controlling Authorized

 

-6-



--------------------------------------------------------------------------------

Representative Enforcement Date shall be stayed and shall not occur and shall be
deemed not to have occurred with respect to any Shared Collateral (1) at any
time the Administrative Agent or the Credit Agreement Collateral Agent has
commenced and is diligently pursuing any enforcement action with respect to all
or a material portion of the Shared Collateral or (2) at any time the Grantor
which has granted a security interest in such Shared Collateral is then a debtor
under or with respect to (or otherwise subject to) any Insolvency or Liquidation
Proceeding.

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the First-Lien Secured Parties which are not Controlling Secured Parties with
respect to such Shared Collateral.

“Possessory Collateral” means any Shared Collateral in the possession of a
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction. Possessory Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments, and Chattel Paper, in
each case, delivered to or in the possession of a Collateral Agent under the
terms of the First-Lien Security Documents.

“Proceeds” has the meaning assigned to such term in Section 2.01(a).

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter into alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Secured Credit Document” means (i) the Credit Agreement and each Loan Document
(as defined in the Credit Agreement, or similar term in any Refinancing
thereof), (ii) each Initial Additional First-Lien Document, and (iii) each
Additional First-Lien Document for Additional First-Lien Obligations incurred
after the date hereof.

“Series” means (a) with respect to any First-Lien Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Additional First-Lien Secured Parties (in their capacities as such), and
(iii) the Additional First-Lien Secured Parties (in their capacities as such)
that become subject to this Agreement after the date hereof that are represented
by a common Authorized Representative (in its capacity as such for such
Additional First-Lien Secured Parties) and (b) with respect to any First-Lien
Obligations, each of (i) the Credit Agreement Obligations, (ii) the Initial
Additional First-Lien Obligations, and (iii) the Additional First-Lien
Obligations incurred after the date hereof pursuant to any Additional First-Lien
Document, which pursuant to any Joinder Agreement, are to be represented
hereunder by a common Authorized Representative (in its capacity as such for
such Additional First-Lien Obligations).

 

-7-



--------------------------------------------------------------------------------

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of First-Lien Obligations hold a valid and perfected security
interest at such time. If more than two Series of First-Lien Obligations are
outstanding at any time and the holders of less than all Series of First-Lien
Obligations hold a valid and perfected security interest in any Collateral at
such time, then such Collateral shall constitute Shared Collateral for those
Series of First-Lien Obligations that hold a valid security interest in such
Collateral at such time and shall not constitute Shared Collateral for any
Series which does not have a valid and perfected security interest in such
Collateral at such time.

SECTION 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.

SECTION 1.03 Impairments. It is the intention of the First-Lien Secured Parties
of each Series that the holders of First-Lien Obligations of such Series (and
not the First-Lien Secured Parties of any other Series) bear the risk of (i) any
determination by a court of competent jurisdiction that (x) any of the
First-Lien Obligations of such Series are unenforceable under applicable law or
are subordinated to any other obligations (other than another Series of
First-Lien Obligations), (y) any of the First-Lien Obligations of such Series do
not have a valid and perfected security interest in any of the Collateral
securing any other Series of First-Lien Obligations and/or (z) any intervening
security interest exists securing any other obligations (other than another
Series of First-Lien Obligations) on a basis ranking prior to the security
interest of such Series of First-Lien Obligations but junior to the security
interest of any other Series of First-Lien Obligations or (ii) the existence of
any Collateral for any other Series of First-Lien Obligations that is not Shared
Collateral (any such condition referred to in the foregoing clauses (i) or (ii)
with respect to any Series of First-Lien Obligations, an “Impairment” of such
Series); provided that the existence of a maximum claim with respect to any Real
Property (as defined in the Credit Agreement) subject to a mortgage that applies
to all First-Lien Obligations shall not be deemed to be an Impairment of any
Series of First-Lien Obligations. In the event of any Impairment with respect to
any Series of First-Lien Obligations, the results of such Impairment shall be
borne solely by the holders of such Series of First-Lien Obligations, and the
rights of the holders of such Series of First-Lien Obligations (including,
without

 

-8-



--------------------------------------------------------------------------------

limitation, the right to receive distributions in respect of such Series of
First-Lien Obligations pursuant to Section 2.01) set forth herein shall be
modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Series of such First-Lien Obligations subject
to such Impairment. Additionally, in the event the First-Lien Obligations of any
Series are modified pursuant to applicable law (including, without limitation,
pursuant to Section 1129 of the Bankruptcy Code), any reference to such
First-Lien Obligations or the First-Lien Security Documents governing such
First-Lien Obligations shall refer to such obligations or such documents as so
modified.

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01 Priority of Claims.

(a) Anything contained herein or in any of the Secured Credit Documents to the
contrary notwithstanding (but subject to Section 1.03), if an Event of Default
has occurred and is continuing, and the Controlling Collateral Agent or any
First-Lien Secured Party is taking action to enforce rights in respect of any
Shared Collateral, or any distribution is made in respect of any Shared
Collateral in any Bankruptcy Case of the Borrower or any other Grantor or any
First-Lien Secured Party receives any payment pursuant to any intercreditor
agreement (other than this Agreement) with respect to any Shared Collateral, the
proceeds of any sale, collection or other liquidation of any such Collateral by
the Controlling Collateral Agent or any First-Lien Secured Party on account of
such enforcement of rights or remedies or received by the Controlling Collateral
Agent or any First-Lien Secured Party pursuant to any such intercreditor
agreement with respect to such Shared Collateral and proceeds of any such
distribution (subject, in the case of any such distribution, to the sentence
immediately following) to which the First-Lien Obligations are entitled under
any intercreditor agreement (other than this Agreement) (all proceeds of any
sale, collection or other liquidation of any Collateral and all proceeds of any
such distribution being collectively referred to as “Proceeds”), shall be
applied (i) FIRST, to the payment of all amounts owing to each Collateral Agent
(in its capacity as such) pursuant to the terms of any Secured Credit Document,
(ii) SECOND, subject to Section 1.03, to the payment in full of the First-Lien
Obligations of each Series on a ratable basis, with such Proceeds to be applied
to the First-Lien Obligations of a given Series in accordance with the terms of
the applicable Secured Credit Documents and (iii) THIRD, after payment of all
First-Lien Obligations, to the Borrower and the other Grantors or their
successors or assigns, as their interests may appear, or to whomsoever may be
lawfully entitled to receive the same, or as a court of competent jurisdiction
may direct. If, despite the provisions of this Section 2.01(a), any First-Lien
Secured Party shall receive any payment or other recovery in excess of its
portion of payments on account of the First-Lien Obligations to which it is then
entitled in accordance with this Section 2.01(a), such First-Lien Secured Party
shall hold such payment or recovery in trust for the benefit of all First-Lien
Secured Parties for distribution in accordance with this Section 2.01(a).
Notwithstanding the foregoing, with respect to any Shared Collateral for which a
third party (other than a First-Lien Secured Party) has a lien or security
interest that is junior in priority to the security interest of any Series of
First-Lien Obligations but senior (as determined by appropriate legal
proceedings in the case of any dispute) to the security interest of any other
Series of First-Lien Obligations (such third party, an “Intervening Creditor”),
the value of any

 

-9-



--------------------------------------------------------------------------------

Shared Collateral or Proceeds allocated to such Intervening Creditor shall be
deducted on a ratable basis solely from the Shared Collateral or Proceeds to be
distributed in respect of the Series of First-Lien Obligations with respect to
which such Impairment exists.

(b) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of First-Lien Obligations granted
on the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, or any other applicable law or the Secured
Credit Documents or any defect or deficiencies in the Liens securing the
First-Lien Obligations of any Series or any other circumstance whatsoever (but,
in each case, subject to Section 1.03), each First-Lien Secured Party hereby
agrees that the Liens securing each Series of First-Lien Obligations on any
Shared Collateral shall be of equal priority.

(c) Notwithstanding anything in this Agreement or any other First-Lien Security
Documents to the contrary, Collateral consisting of cash and cash equivalents
pledged to secure Credit Agreement Obligations consisting of reimbursement
obligations in respect of Letters of Credit or otherwise held by the Credit
Agreement Collateral Agent pursuant to Section 2.05(j) or 2.22 of the Credit
Agreement (or any equivalent successor provision) shall be applied as specified
in the Credit Agreement and will not constitute Shared Collateral.

SECTION 2.02 Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.

(a) Only the Controlling Collateral Agent shall act or refrain from acting with
respect to any Shared Collateral (including with respect to any intercreditor
agreement with respect to any Shared Collateral). At any time when the Credit
Agreement Collateral Agent is the Controlling Collateral Agent, no Additional
First-Lien Secured Party shall or shall instruct any Collateral Agent to
commence any judicial or nonjudicial foreclosure proceedings with respect to,
seek to have a trustee, receiver, liquidator or similar official appointed for
or over, attempt any action to take possession of, exercise any right, remedy or
power with respect to, or otherwise take any action to enforce its security
interest in or realize upon, or take any other action available to it in respect
of, any Shared Collateral (including with respect to any intercreditor agreement
with respect to any Shared Collateral), whether under any Additional First-Lien
Security Document, applicable law or otherwise, it being agreed that only the
Credit Agreement Collateral Agent, acting in accordance with the Credit
Agreement Collateral Documents, shall be entitled to take any such actions or
exercise any such remedies with respect to Shared Collateral at such time.

(b) With respect to any Shared Collateral at any time when the Additional
First-Lien Collateral Agent is the Controlling Collateral Agent, (i) the
Controlling Collateral Agent shall act only on the instructions of the
Applicable Authorized Representative, (ii) the Controlling Collateral Agent
shall not follow any instructions with respect to such Shared Collateral
(including with respect to any intercreditor agreement with respect to any
Shared Collateral) from any Non-Controlling Authorized Representative (or any
other First-Lien Secured Party other than the Applicable Authorized
Representative) and (iii) no Non-Controlling Authorized Representative or other
First-Lien Secured Party (other than the Applicable Authorized Representative)
shall or shall instruct the Controlling Collateral Agent to, commence any
judicial

 

-10-



--------------------------------------------------------------------------------

or non-judicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce its security interest in or realize
upon, or take any other action available to it in respect of, any Shared
Collateral (including with respect to any intercreditor agreement with respect
to any Shared Collateral), whether under any First-Lien Security Document,
applicable law or otherwise, it being agreed that only the Controlling
Collateral Agent, acting on the instructions of the Applicable Authorized
Representative and in accordance with the applicable Additional First-Lien
Security Documents, shall be entitled to take any such actions or exercise any
such remedies with respect to Shared Collateral.

(c) Notwithstanding the equal priority of the Liens securing each Series of
First-Lien Obligations, the Controlling Collateral Agent (in the case of the
Additional First-Lien Collateral Agent, acting on the instructions of the
Applicable Authorized Representative) may deal with the Shared Collateral as if
such Controlling Collateral Agent had a senior Lien on such Collateral. No
Non-Controlling Authorized Representative or Non-Controlling Secured Party will
contest, protest or object to any foreclosure proceeding or action brought by
the Controlling Collateral Agent, the Applicable Authorized Representative or
the Controlling Secured Party or any other exercise by the Controlling
Collateral Agent, the Applicable Authorized Representative or the Controlling
Secured Party of any rights and remedies relating to the Shared Collateral, or
to cause the Controlling Collateral Agent to do so. The foregoing shall not be
construed to limit the rights and priorities of any First-Lien Secured Party,
the Controlling Collateral Agent or any Authorized Representative with respect
to any Collateral not constituting Shared Collateral.

(d) Each of the First-Lien Secured Parties agrees that it will not (and hereby
waives any right to) question or contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity, attachment or enforceability of
a Lien held by or on behalf of any of the First-Lien Secured Parties in all or
any part of the Collateral, or the provisions of this Agreement; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
any Collateral Agent or any Authorized Representative to enforce this Agreement.

SECTION 2.03 No Interference; Payment Over.

(a) Each First-Lien Secured Party agrees that (i) it will not challenge or
question in any proceeding the validity or enforceability of any First-Lien
Obligations of any Series or any First-Lien Security Document or the validity,
attachment, perfection or priority of any Lien under any First-Lien Security
Document or the validity or enforceability of the priorities, rights or duties
established by or other provisions of this Agreement; (ii) it will not take or
cause to be taken any action the purpose or intent of which is, or could be, to
interfere, hinder or delay, in any manner, whether by judicial proceedings or
otherwise, any sale, transfer or other disposition of the Shared Collateral by
the Controlling Collateral Agent, (iii) except as provided in Section 2.02, it
shall have no right to (A) direct the Controlling Collateral Agent or any other
First-Lien Secured Party to exercise, and shall not exercise, any right, remedy
or power with respect to any Shared Collateral (including pursuant to any
intercreditor agreement) or (B) consent to the exercise by the Controlling
Collateral Agent or any other First-Lien Secured Party of any right, remedy or
power with respect to any Shared Collateral, (iv) it will not institute any suit
or assert

 

-11-



--------------------------------------------------------------------------------

in any suit, bankruptcy, insolvency or other proceeding any claim against the
Controlling Collateral Agent or any other First-Lien Secured Party seeking
damages from or other relief by way of specific performance, instructions or
otherwise with respect to any Shared Collateral, and none of the Controlling
Collateral Agent, any Applicable Authorized Representative or any other
First-Lien Secured Party shall be liable for any action taken or omitted to be
taken by the Controlling Collateral Agent, such Applicable Authorized
Representative or other First-Lien Secured Party with respect to any Shared
Collateral in accordance with the provisions of this Agreement, (v) it will not
seek, and hereby waives any right, to have any Shared Collateral or any part
thereof marshaled upon any foreclosure or other disposition of such Collateral
and (vi) it will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any of the Controlling Collateral Agent or any
other First-Lien Secured Party to enforce this Agreement.

(b) Each First-Lien Secured Party hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any proceeds or payment in
respect of any such Shared Collateral, pursuant to any First-Lien Security
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each of the First-Lien Obligations, then it shall hold such
Shared Collateral, proceeds or payment in trust for the other First-Lien Secured
Parties and promptly transfer such Shared Collateral, proceeds or payment, as
the case may be, to the Controlling Collateral Agent, to be distributed in
accordance with the provisions of Section 2.01 hereof.

SECTION 2.04 Automatic Release of Liens.

(a) If, at any time the Controlling Collateral Agent forecloses upon or
otherwise exercises remedies against any Shared Collateral resulting in a sale
or disposition thereof, then (whether or not any Insolvency or Liquidation
Proceeding is pending at the time) the Liens in favor of each other Collateral
Agent for the benefit of each Series of First-Lien Secured Parties upon such
Shared Collateral will automatically be released and discharged as and when, but
only to the extent, such Liens of the Controlling Collateral Agent on such
Shared Collateral are released and discharged; provided that any proceeds of any
Shared Collateral realized therefrom shall be applied pursuant to Section 2.01.

(b) Each Collateral Agent and Authorized Representative agrees to execute and
deliver all such authorizations and other instruments as shall reasonably be
requested by the Controlling Collateral Agent to evidence and confirm any
release of Shared Collateral provided for in this Section.

SECTION 2.05 Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

(a) This Agreement shall continue in full force and effect notwithstanding the
commencement of any proceeding under the Bankruptcy Code or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law by or
against the Borrower or any of its Subsidiaries.

 

-12-



--------------------------------------------------------------------------------

(b) If the Borrower and/or any other Grantor shall become subject to a case (a
“Bankruptcy Case”) under the Bankruptcy Code and shall, as
debtor(s)-in-possession, move for approval of financing (“DIP Financing”) to be
provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code or any equivalent provision of any other Bankruptcy Law or the
use of cash collateral under Section 363 of the Bankruptcy Code or any
equivalent provision of any other Bankruptcy Law, each First-Lien Secured Party
(other than any Controlling Secured Party or the Authorized Representative of
any Controlling Secured Party) agrees that it will raise no objection to any
such financing or to the Liens on the Shared Collateral securing the same (“DIP
Financing Liens”) or to any use of cash collateral that constitutes Shared
Collateral, unless the Authorized Representative of any Controlling Secured
Party shall then oppose or object to such DIP Financing or such DIP Financing
Liens or use of cash collateral (and (i) to the extent that such DIP Financing
Liens are senior to the Liens on any such Shared Collateral for the benefit of
the Controlling Secured Parties, each Non-Controlling Secured Party will
subordinate its Liens with respect to such Shared Collateral on the same terms
as the Liens of the Controlling Secured Parties (other than any Liens of any
First-Lien Secured Parties constituting DIP Financing Liens) are subordinated
thereto, and (ii) to the extent that such DIP Financing Liens rank pari passu
with the Liens on any such Shared Collateral granted to secure the First-Lien
Obligations of the Controlling Secured Parties, each Non-Controlling Secured
Party will confirm the priorities with respect to such Shared Collateral as set
forth herein), in each case so long as (A) the First-Lien Secured Parties of
each Series retain the benefit of their Liens on all such Shared Collateral
pledged to the DIP Lenders, including proceeds thereof arising after the
commencement of such proceeding, with the same priority vis-à-vis all the other
First-Lien Secured Parties (other than any Liens of the First-Lien Secured
Parties constituting DIP Financing Liens) as existed prior to the commencement
of the Bankruptcy Case, (B) the First-Lien Secured Parties of each Series are
granted Liens on any additional collateral pledged to any First-Lien Secured
Parties as adequate protection or otherwise in connection with such DIP
Financing or use of cash collateral, with the same priority vis-à-vis the
First-Lien Secured Parties as set forth in this Agreement, (C) if any amount of
such DIP Financing or cash collateral is applied to repay any of the First-Lien
Obligations, such amount is applied pursuant to Section 2.01, and (D) if any
First-Lien Secured Parties are granted adequate protection, including in the
form of periodic payments, in connection with such DIP Financing or use of cash
collateral, the proceeds of such adequate protection are applied pursuant to
Section 2.01; provided that the First-Lien Secured Parties of each Series shall
have a right to object to the grant of a Lien to secure the DIP Financing over
any Collateral subject to Liens in favor of the First-Lien Secured Parties of
such Series or its Authorized Representative that shall not constitute Shared
Collateral; and provided, further, that the First-Lien Secured Parties receiving
adequate protection shall not object to any other First-Lien Secured Party
receiving adequate protection comparable to any adequate protection granted to
such First-Lien Secured Parties in connection with a DIP Financing or use of
cash collateral.

SECTION 2.06 Reinstatement. In the event that any of the First-Lien Obligations
shall be paid in full and such payment or any part thereof shall subsequently,
for whatever reason (including an order or judgment for disgorgement of a
preference under the Bankruptcy Code, or any similar law, or the settlement of
any claim in respect thereof), be required to be returned or repaid, the terms
and conditions of this Article II shall be fully applicable thereto until all
such First-Lien Obligations shall again have been paid in full in cash.

 

-13-



--------------------------------------------------------------------------------

SECTION 2.07 Insurance. As between the First-Lien Secured Parties, the
Controlling Collateral Agent (and in the case of the Additional First-Lien
Collateral Agent, acting at the direction of the Applicable Authorized
Representative) shall have the right to adjust or settle any insurance policy or
claim covering or constituting Shared Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding affecting the Shared Collateral.

SECTION 2.08 Refinancings, etc. The First-Lien Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced (in whole or in part) or otherwise
amended or modified from time to time, in each case, without notice to, or the
consent (except to the extent a consent is otherwise required to permit the
Refinancing transaction under any Secured Credit Document) of any First-Lien
Secured Party of any other Series, all without affecting the priorities provided
for herein or the other provisions hereof; provided that the Authorized
Representative and Collateral Agent of the holders of any such Refinancing
indebtedness shall have executed a Joinder Agreement on behalf of the holders of
such Refinancing indebtedness.

SECTION 2.09 Possessory Collateral Agent as Gratuitous Bailee for Perfection.

(a) The Possessory Collateral shall be delivered to the Credit Agreement
Collateral Agent and the Credit Agreement Collateral Agent agrees to hold any
Shared Collateral constituting Possessory Collateral that is part of the
Collateral in its possession or control (or in the possession or control of its
agents or bailees) as gratuitous bailee for the benefit of each other First-Lien
Secured Party and any assignee solely for the purpose of perfecting the security
interest granted in such Possessory Collateral, if any, pursuant to the
applicable First-Lien Security Documents, in each case, subject to the terms and
conditions of this Section 2.09; provided that at any time the Credit Agreement
Collateral Agent or any subsequent Controlling Collateral Agent ceases to be the
Controlling Collateral Agent, such former Controlling Collateral Agent shall, at
the request of the new Controlling Collateral Agent, promptly deliver all
Possessory Collateral to the new Controlling Collateral Agent together with any
necessary endorsements (or otherwise allow the new Controlling First-Lien
Collateral Agent to obtain control of such Possessory Collateral). The Borrower
shall take such further action as is required to effectuate the transfer
contemplated hereby and shall indemnify each Collateral Agent for loss or damage
suffered by such Collateral Agent as a result of such transfer except for loss
or damage suffered by such Collateral Agent as a result of its own willful
misconduct, gross negligence or bad faith.

(b) The Controlling Collateral Agent agrees to hold any Shared Collateral
constituting Possessory Collateral, from time to time in its possession, as
gratuitous bailee for the benefit of each other First-Lien Secured Party and any
assignee, solely for the purpose of perfecting the security interest granted in
such Possessory Collateral, if any, pursuant to the applicable First-Lien
Security Documents, in each case, subject to the terms and conditions of this
Section 2.09.

(c) The duties or responsibilities of each Collateral Agent under this
Section 2.09 shall be limited solely to holding any Shared Collateral
constituting Possessory Collateral as gratuitous bailee for the benefit of each
other First-Lien Secured Party for purposes of perfecting the Lien held by such
First-Lien Secured Parties thereon.

 

-14-



--------------------------------------------------------------------------------

SECTION 2.10 Amendments to Security Documents.

(a) Without the prior written consent of the Credit Agreement Collateral Agent,
each Additional First-Lien Secured Party agrees that no Additional First-Lien
Security Document may be amended, supplemented or otherwise modified or entered
into to the extent such amendment, supplement or modification, or the terms of
any new Additional First-Lien Security Document would be prohibited by, or would
require any Grantor to act or refrain from acting in a manner that would
violate, any of the terms of this Agreement.

(b) Without the prior written consent of the Additional First-Lien Collateral
Agent, the Credit Agreement Collateral Agent agrees that no Credit Agreement
Collateral Document may be amended, supplemented or otherwise modified or
entered into to the extent such amendment, supplement or modification, or the
terms of any new Credit Agreement Collateral Document would be prohibited by, or
would require any Grantor to act or refrain from acting in a manner that would
violate, any of the terms of this Agreement.

(c) In making determinations required by this Section 2.10, each Collateral
Agent may conclusively rely on a certificate of a Responsible Officer of the
Borrower.

ARTICLE III

Existence and Amounts of Liens and Obligations

SECTION 3.01 Determinations with Respect to Amounts of Liens and Obligations.
Whenever a Collateral Agent or any Authorized Representative shall be required,
in connection with the exercise of its rights or the performance of its
obligations hereunder, to determine the existence or amount of any First-Lien
Obligations of any Series, or the Shared Collateral subject to any Lien securing
the First-Lien Obligations of any Series, it may request that such information
be furnished to it in writing by each other Authorized Representative or
Collateral Agent and shall be entitled to make such determination or not make
any determination on the basis of the information so furnished; provided,
however, that if an Authorized Representative or a Collateral Agent shall fail
or refuse reasonably promptly to provide the requested information, the
requesting Collateral Agent or Authorized Representative shall be entitled to
make any such determination by such method as it may, in the exercise of its
good faith judgment, determine, including by reliance upon a certificate of the
Borrower. Each Collateral Agent and each Authorized Representative may rely
conclusively, and shall be fully protected in so relying, on any determination
made by it in accordance with the provisions of the preceding sentence (or as
otherwise directed by a court of competent jurisdiction) and shall have no
liability to any Grantor, any First-Lien Secured Party or any other person as a
result of such determination.

ARTICLE IV

The Controlling Collateral Agent

ARTICLE 4.01 Authority.

 

-15-



--------------------------------------------------------------------------------

(a) Notwithstanding any other provision of this Agreement, nothing herein shall
be construed to impose any fiduciary or other duty on any Controlling Collateral
Agent to any Non-Controlling Secured Party or give any Non-Controlling Secured
Party the right to direct any Controlling Collateral Agent, except that each
Controlling Collateral Agent shall be obligated to distribute proceeds of any
Shared Collateral in accordance with Section 2.01 hereof.

(b) In furtherance of the foregoing, each Non-Controlling Secured Party
acknowledges and agrees that the Controlling Collateral Agent shall be entitled,
for the benefit of the First-Lien Secured Parties, to sell, transfer or
otherwise dispose of or deal with any Shared Collateral as provided herein and
in the First-Lien Security Documents, as applicable, pursuant to which the
Controlling Collateral Agent is the collateral agent for such Shared Collateral,
without regard to any rights to which the Non-Controlling Secured Parties would
otherwise be entitled as a result of the First-Lien Obligations held by such
Non-Controlling Secured Parties. Without limiting the foregoing, each
Non-Controlling Secured Party agrees that none of the Controlling Collateral
Agent, the Applicable Authorized Representative or any other First-Lien Secured
Party shall have any duty or obligation first to marshal or realize upon any
type of Shared Collateral (or any other Collateral securing any of the
First-Lien Obligations), or to sell, dispose of or otherwise liquidate all or
any portion of such Shared Collateral (or any other Collateral securing any
First-Lien Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Except with respect to any
actions expressly prohibited or required to be taken by this Agreement, each of
the First-Lien Secured Parties waives any claim it may now or hereafter have
against any Collateral Agent or the Authorized Representative of any other
Series of First-Lien Obligations or any other First-Lien Secured Party of any
other Series arising out of (i) any actions which any Collateral Agent,
Authorized Representative or the First-Lien Secured Parties take or omit to take
(including, actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any of the Collateral
and actions with respect to the collection of any claim for all or any part of
the First-Lien Obligations from any account debtor, guarantor or any other
party) in accordance with the First-Lien Security Documents or any other
agreement related thereto or to the collection of the First-Lien Obligations or
the valuation, use, protection or release of any security for the First-Lien
Obligations, (ii) any election by any Applicable Authorized Representative or
any holders of First-Lien Obligations, in any proceeding instituted under the
Bankruptcy Code, of the application of Section 1111(b) of the Bankruptcy Code or
(iii) subject to Section 2.05, any borrowing by, or grant of a security interest
or administrative expense priority under Section 364 of the Bankruptcy Code or
any equivalent provision of any other Bankruptcy Law, by the Borrower or any of
its Subsidiaries, as debtor-in-possession. Notwithstanding any other provision
of this Agreement, the Controlling Collateral Agent shall not accept any Shared
Collateral in full or partial satisfaction of any First-Lien Obligations
pursuant to Section 9-620 of the Uniform Commercial Code of any jurisdiction,
without the consent of each Authorized Representative representing holders of
First-Lien Obligations for whom such Collateral constitutes Shared Collateral.

(c) Each Non-Controlling Authorized Representative and each Collateral Agent
that is not the Controlling Collateral Agent, for itself and on behalf of the
First-Lien Secured Parties

 

-16-



--------------------------------------------------------------------------------

represented by it, hereby irrevocably appoints the Controlling Collateral Agent
and any officer or agent of the Controlling Collateral Agent, which appointment
is coupled with an interest with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Non-Controlling Authorized Representative, Collateral Agent or
First-Lien Secured Party, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary to accomplish the
purposes of this Agreement, including the exercise of any and all remedies under
each First-Lien Security Document with respect to Shared Collateral and to
evidence and confirm any release of Shared Collateral provided for in
Section 2.04.

ARTICLE V

Miscellaneous

SECTION 5.01 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to the Credit Agreement Collateral Agent, to it at Citibank, N.A., as
Administrative Agent, 1615 Brett Road OPS III, New Castle, Delaware 19720,
Attention: Citibank N.A. Agency Department, Fax No. (212) 994-0961;

(b) if to the Additional First-Lien Collateral Agent or the Initial Additional
Authorized Representative, to it at [        ], Attention of [            ] (Fax
No. [                ]);

(c) if to any other Additional Authorized Representative, to it at the address
set forth in the applicable Joinder Agreement.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date three Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 5.01.
As agreed to in writing among each Collateral Agent and each Authorized
Representative from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.

SECTION 5.02 Waivers; Amendment; Joinder Agreements.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or

 

-17-



--------------------------------------------------------------------------------

remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any party therefrom shall in any event
be effective unless the same shall be permitted by Section 5.02(b), and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on any party hereto in any case
shall entitle such party to any other or further notice or demand in similar or
other circumstances.

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement) except
pursuant to an agreement or agreements in writing entered into by each
Authorized Representative and each Collateral Agent (and with respect to any
such termination, waiver, amendment or modification which by the terms of this
Agreement requires the Borrower’s consent or which increases the obligations or
reduces the rights of or otherwise materially adversely affects the Borrower or
any other Grantor, with the consent of the Borrower).

(c) Notwithstanding the foregoing, without the consent of any First-Lien Secured
Party (and with respect to any termination, waiver, amendment or modification
which by the terms of this Agreement requires the Borrower’s consent or which
increases the obligations or reduces the rights of or otherwise materially
adversely affects the Borrower or any other Grantor, with the consent of the
Borrower), any Authorized Representative and any Collateral Agent may become a
party hereto by execution and delivery of a Joinder Agreement in accordance with
Section 5.13 and upon such execution and delivery, such Authorized
Representative, Collateral Agent and the Additional First-Lien Secured Parties
and Additional First-Lien Obligations of the Series for which such Authorized
Representative and Collateral Agent is acting shall be subject to the terms
hereof and the terms of the Additional First-Lien Security Documents applicable
thereto.

(d) Notwithstanding the foregoing, without the consent of any other Authorized
Representative or First-Lien Secured Party, the Collateral Agents may effect
amendments and modifications to this Agreement to the extent necessary to
reflect any incurrence of any Additional First-Lien Obligations in compliance
with the Credit Agreement and the other Secured Credit Documents.

SECTION 5.03 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First-Lien Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.

SECTION 5.04 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 5.05 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

 

-18-



--------------------------------------------------------------------------------

SECTION 5.06 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 5.07 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 5.08 Submission to Jurisdiction Waivers; Consent to Service of Process.
Each Collateral Agent and each Authorized Representative, on behalf of itself
and the First-Lien Secured Parties of the Series for whom it is acting,
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First-Lien Security Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
general jurisdiction of the courts of the State of New York located in the
Borough of Manhattan, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;

(b) consents and agrees that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address set forth in Section 5.01;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any First-Lien Secured Party) to effect service of process in any other
manner permitted by law or shall limit the right of any party hereto (or any
First-Lien Secured Party) to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.

 

-19-



--------------------------------------------------------------------------------

SECTION 5.09 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR FOR ANY COUNTERCLAIM THEREIN.

SECTION 5.10 Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 5.11 Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the First-Lien
Security Documents or any of the other Secured Credit Documents, the provisions
of this Agreement shall control.

SECTION 5.12 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First-Lien Secured Parties in relation to one another. None of the
Borrower, any other Grantor or any other creditor thereof shall have any rights
or obligations hereunder, except as expressly provided in this Agreement
(provided that nothing in this Agreement (other than Section 2.04, 2.05, 2.08,
2.09 or Article V) is intended to or will amend, waive or otherwise modify the
provisions of the Credit Agreement or any Additional First-Lien Documents), and
none of the Borrower or any other Grantor may rely on the terms hereof (other
than Sections 2.04, 2.05, 2.08, 2.09 and Article V). Nothing in this Agreement
is intended to or shall impair the obligations of any Grantor, which are
absolute and unconditional, to pay the First-Lien Obligations as and when the
same shall become due and payable in accordance with their terms.

SECTION 5.13 Additional Senior Debt. To the extent, but only to the extent
permitted by the provisions of the Credit Agreement and the Additional
First-Lien Documents, the Borrower may incur additional indebtedness after the
date hereof that is permitted by the Credit Agreement and the Additional
First-Lien Documents to be incurred and secured on an equal and ratable basis by
the Liens securing the First-Lien Obligations (such indebtedness referred to as
“Additional Senior Class Debt”). Any such Additional Senior Class Debt may be
secured by a Lien and may be Guaranteed by the Grantors on a senior basis, in
each case under and pursuant to the Additional First-Lien Documents, if and
subject to the condition that the Authorized Representative of any such
Additional Senior Class Debt (each, an “Additional Senior Class Debt
Representative”), and the collateral agent, collateral trustee or similar
representative of such Additional Senior Class Debt (each, an “Additional Senior
Class Debt Collateral Agent”) acting on behalf of the holders of such Additional
Senior Class Debt (such Authorized Representative, Collateral Agent and holders
in respect of any Additional Senior Class Debt being referred to as the
“Additional Senior Class Debt Parties”), becomes a party to this Agreement by
satisfying the conditions set forth in clauses (i) through (iv) of the
immediately succeeding paragraph.

In order for an Additional Senior Class Debt Representative and Additional
Senior Class Debt Collateral Agent to become a party to this Agreement as an
Authorized Representative and Collateral Agent, respectively,

 

-20-



--------------------------------------------------------------------------------

(i) such Additional Senior Class Debt Representative, Additional Senior
Class Debt Collateral Agent, and each Grantor shall have executed and delivered
a Joinder Agreement to each other Authorized Representative and Collateral Agent
(with such changes as may be reasonably approved by such Additional Senior
Class Debt Collateral Agent and Additional Senior Class Debt Representative)
pursuant to which such Additional Senior Class Debt Representative becomes an
Authorized Representative hereunder, Additional Senior Class Debt Collateral
Agent becomes a Collateral Agent hereunder and the Additional Senior Class Debt
in respect of which such Additional Senior Class Debt Representative is the
Authorized Representative constitutes Additional First-Lien Obligations and the
related Additional Senior Class Debt Parties become subject hereto and bound
hereby as Additional First-Lien Secured Parties;

(ii) the Borrower shall have (x) delivered to each Authorized Representative
true and complete copies of each of the Additional First-Lien Documents relating
to such Additional Senior Class Debt, certified as being true and correct by an
authorized officer of the Borrower and (y) identified in a certificate of an
authorized officer the obligations to be designated as Additional First-Lien
Obligations and the initial aggregate principal amount or face amount thereof
and certified that such obligations are permitted to be incurred and secured on
a pari passu basis with the then extant First-Lien Obligations;

(iii) all filings, recordations and/or amendments or supplements to the
First-Lien Security Documents necessary or desirable in the reasonable judgment
of the Additional Senior Class Debt Collateral Agent to confirm and perfect the
Liens securing the relevant obligations relating to such Additional Senior
Class Debt shall have been made, executed and/or delivered (or, with respect to
any such filings or recordations, acceptable provisions to perform such filings
or recordations shall have been taken in the reasonable judgment of the
Additional First-Lien Collateral Agent), and all fees and taxes in connection
therewith shall have been paid (or acceptable provisions to make such payments
have been taken in the reasonable judgment of the Additional Senior Class Debt
Collateral Agent); and

(iv) the Additional First-Lien Documents, as applicable, relating to such
Additional Senior Class Debt shall provide, in a manner reasonably satisfactory
to each Collateral Agent, that each Additional Senior Class Debt Party with
respect to such Additional Senior Class Debt will be subject to and bound by the
provisions of this Agreement in its capacity as a holder of such Additional
Senior Class Debt.

SECTION 5.14 Agent Capacities. Except as expressly provided herein or in the
Credit Agreement Collateral Documents, Citibank, N.A. is acting in the
capacities of Administrative Agent and Credit Agreement Collateral Agent solely
for the Credit Agreement Secured Parties. Except as expressly provided herein or
in the Additional First-Lien Security Documents, [                ] is acting in
the capacity of Initial Additional Authorized Representative and Initial
Additional First-Lien Collateral Agent solely for the Additional First-Lien
Secured Parties. Except as expressly set forth herein, none of the
Administrative Agent, the Credit Agreement Collateral Agent, Initial Additional
Authorized Representative or the Initial Additional First-Lien Collateral Agent
shall have any duties or obligations in respect of any of the Collateral, all of
such duties and obligations, if any, being subject to and governed by the
applicable Secured Credit Documents.

 

-21-



--------------------------------------------------------------------------------

SECTION 5.15 Integration. This Agreement together with the other Secured Credit
Documents and the First-Lien Security Documents represents the agreement of each
of the Grantors and the First-Lien Secured Parties with respect to the subject
matter hereof and there are no promises, undertakings, representations or
warranties by any Grantor, the Credit Agreement Collateral Agent, or any other
First-Lien Secured Party relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Secured Credit Documents or
First-Lien Security Documents.

SECTION 5.16 Additional Grantors. The Borrower agrees that, if any Subsidiary
shall become a Grantor after the date hereof, it will promptly cause such
Subsidiary to become party hereto by executing and delivering an instrument in
the form of Annex III. Upon such execution and delivery, such Subsidiary will
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of such instrument shall not
require the consent of any other party hereunder, and will be acknowledged by
the Administrative Agent, the Initial Additional Authorized Representative and
each additional Authorized Representative. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.

SECTION 5.17 Administrative Agent and Representative. It is understood and
agreed that (a) the Administrative Agent is entering into this Agreement in its
capacity as administrative agent and collateral agent under the Credit Agreement
and the provisions of Article VIII of the Credit Agreement applicable to the
Agents (as defined therein) thereunder shall also apply to the Administrative
Agent hereunder and (b) [     ] is entering into this Agreement in its capacity
as [Trustee] under [indenture] [other agreement] and the provisions of
Article [     ] of such indenture applicable to the Trustee thereunder shall
also apply to the Trustee hereunder.

 

-22-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CITIBANK, N.A., as Credit Agreement Collateral Agent By:  

 

  Name:   Title: CITIBANK, N.A., as Authorized Representative for the Credit
Agreement Secured Parties By:  

 

  Name:   Title:

[                ],

as Additional First-Lien Collateral Agent and as Initial Additional Authorized
Representative

By:  

 

  Name:   Title:

 

S-1



--------------------------------------------------------------------------------

BLUE BUFFALO COMPANY, LTD. By:  

 

  Name:   Title: BLUE PET PRODUCTS, INC. By:  

 

  Name:   Title: [GRANTORS] By:  

 

  Name:   Title:

 

S-2



--------------------------------------------------------------------------------

ANNEX I

Grantors

Schedule 1

 

ANNEX I-1



--------------------------------------------------------------------------------

ANNEX II

[FORM OF] JOINDER NO. [    ] dated as of [            ], 201[    ] to the EQUAL
PRIORITY INTERCREDITOR AGREEMENT dated as of [            ], 201[    ] (the
“Equal Priority Intercreditor Agreement”), among BLUE PET PRODUCTS, INC., a
Delaware corporation (“Holding”), BLUE BUFFALO COMPANY, LTD., a Delaware
corporation (the “Borrower”), and certain subsidiaries and affiliates of the
Borrower (each, a “Grantor”), CITIBANK, N.A., as Credit Agreement Collateral
Agent for the Credit Agreement Secured Parties under the First-Lien Security
Documents (in such capacity, the “Credit Agreement Collateral Agent”), CITIBANK,
N.A., as Authorized Representative for the Credit Agreement Secured Parties,
[    ] as Initial Additional First-Lien Collateral Agent and Initial Additional
Authorized Representative, and the additional Authorized Representatives from
time to time a party thereto.1

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Equal Priority Intercreditor Agreement.

B. As a condition to the ability of the Borrower to incur Additional First-Lien
Obligations and to secure such Additional Senior Class Debt with the liens and
security interests created by the Additional First-Lien Security Documents
relating thereto, the Additional Senior Class Debt Representative and Additional
Senior Class Debt Collateral Agent in respect of such Additional Senior
Class Debt is required to become an Authorized Representative, and such
Additional Senior Class Debt and the Additional Senior Class Debt Parties in
respect thereof are required to become subject to and bound by, the Equal
Priority Intercreditor Agreement. Section 5.13 of the Equal Priority
Intercreditor Agreement provides that such Additional Senior Class Debt
Representative and Additional Senior Class Debt Collateral Agent may become an
Authorized Representative, and such Additional Senior Class Debt and such
Additional Senior Class Debt Parties may become subject to and bound by the
Equal Priority Intercreditor Agreement as Additional First-Lien Obligations and
Additional First-Lien Secured Parties, respectively, upon the execution and
delivery by the Additional Senior Class Debt Representative and Initial
Additional First-Lien Collateral Agent of an instrument in the form of this
Joinder Agreement and the satisfaction of the other conditions set forth in
Section 5.13 of the Equal Priority Intercreditor Agreement. The undersigned
Additional Senior Class Debt Representative (the “New Representative”) is
executing this Joinder Agreement in accordance with the requirements of the
Equal Priority Intercreditor Agreement and the First-Lien Security Documents.

Accordingly, each Collateral Agent, each Authorized Representative and the New
Representative agree as follows:

SECTION 1. In accordance with Section 5.13 of the Equal Priority Intercreditor
Agreement, the New Representative by its signature below becomes an Authorized
Representative under, and the related Additional Senior Class Debt and
Additional Senior Class Debt Parties become subject to and bound by, the Equal
Priority Intercreditor Agreement as

 

1 

In the event of the Refinancing of the Credit Agreement Obligations, revise to
reflect joinder by a new Credit Agreement Collateral Agent

 

ANNEX II-1



--------------------------------------------------------------------------------

Additional First-Lien Obligations and Additional First-Lien Secured Parties,
with the same force and effect as if the New Representative had originally been
named therein as an Authorized Representative and the New Representative, on its
behalf and on behalf of such Additional Senior Class Debt Parties, hereby agrees
to all the terms and provisions of the Equal Priority Intercreditor Agreement
applicable to it as Authorized Representative and to the Additional Senior
Class Debt Parties that it represents as Additional First-Lien Secured Parties.
Each reference to an “Authorized Representative” in the Equal Priority
Intercreditor Agreement shall be deemed to include the New Representative. The
Equal Priority Intercreditor Agreement is hereby incorporated herein by
reference.

SECTION 2. The New Representative represents and warrants to each Collateral
Agent, each Authorized Representative and the other First-Lien Secured Parties,
individually, that (i) it has full power and authority to enter into this
Joinder, in its capacity as [trustee/administrative agent and] collateral agent
under [describe new debt document], (ii) this Joinder has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability and (iii) the Additional First-Lien
Documents relating to such Additional Senior Class Debt provide that, upon the
New Representative’s entry into this Agreement, the Additional Senior Class Debt
Parties in respect of such Additional Senior Class Debt will be subject to and
bound by the provisions of the Equal Priority Intercreditor Agreement as
Additional First-Lien Secured Parties.

SECTION 3. This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when each Collateral Agent
shall have received a counterpart of this Joinder that bears the signatures of
the New Representative. Delivery of an executed signature page to this Joinder
by facsimile transmission shall be effective as delivery of a manually signed
counterpart of this Joinder.

SECTION 4. Except as expressly supplemented hereby, the Equal Priority
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this Joinder
should be held invalid, illegal or unenforceable in any respect, no party hereto
shall be required to comply with such provision for so long as such provision is
held to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein and in the Equal
Priority Intercreditor Agreement shall not in any way be affected or impaired.
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

ANNEX II-2



--------------------------------------------------------------------------------

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Equal Priority Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at its address set forth below its signature hereto.

SECTION 8. The Borrower agrees to reimburse each Collateral Agent and each
Authorized Representative for its reasonable out-of-pocket expenses in
connection with this Joinder, including the reasonable fees, other charges and
disbursements of counsel, in each case as required by the applicable Secured
Credit Documents.

 

ANNEX II-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative has duly executed this Joinder to the
Equal Priority Intercreditor Agreement as of the day and year first above
written.

 

[NAME OF NEW REPRESENTATIVE], as [            ] and as collateral agent for the
holders of [                        ], By:  

 

  Name:   Title: Address for notices: attention of: Telecopy:

 

ANNEX II-4



--------------------------------------------------------------------------------

Acknowledged by:

CITIBANK, N.A.,

as the Credit Agreement Collateral Agent and Authorized Representative,

 

  By:  

 

    Name:     Title: [                    ], as the Initial Additional
Authorized Representative,   By:  

 

    Name:     Title: [OTHER AUTHORIZED REPRESENTATIVES] BLUE BUFFALO PET
PRODUCTS, INC., as Borrower   By:  

 

    Name:     Title: THE OTHER GRANTORS LISTED ON SCHEDULE I HERETO,   By:  

 

    Name:     Title:

 

ANNEX II-5



--------------------------------------------------------------------------------

Schedule I to the

Supplement to the

Equal Priority Intercreditor Agreement

Grantors

[        ]

 

Schedule I-1



--------------------------------------------------------------------------------

ANNEX III

SUPPLEMENT NO. [    ] dated as of [            ], 201[    ], to the EQUAL
PRIORITY INTERCREDITOR AGREEMENT dated as of [            ], 201[    ] (the
“Equal Priority Intercreditor Agreement”), BLUE BUFFALO PET PRODUCTS, INC., a
Delaware corporation (the “Borrower”), certain subsidiaries and affiliates of
the Borrower (each a “Grantor”), CITIBANK, N.A., as Administrative Agent under
the Credit Agreement, [            ], as Initial Additional First-Lien
Collateral Agent and Initial Additional Authorized Representative, and the
additional Authorized Representatives from time to time party thereto.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Equal Priority Intercreditor Agreement.

B. The Grantors have entered into the Equal Priority Intercreditor Agreement.
Pursuant to the Credit Agreement and certain Additional First-Lien Documents,
certain newly acquired or organized Subsidiaries of the Borrower are required to
enter into the Equal Priority Intercreditor Agreement. Section 5.16 of the Equal
Priority Intercreditor Agreement provides that such Subsidiaries may become
party to the Equal Priority Intercreditor Agreement by execution and delivery of
an instrument in the form of this Supplement. The undersigned Subsidiary (the
“New Grantor”) is executing this Supplement in accordance with the requirements
of the Credit Agreement and the Additional First-Lien Documents.

Accordingly, each Authorized Representative and the New Grantor agree as
follows:

SECTION 1. In accordance with Section 5.16 of the Equal Priority Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
Equal Priority Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the Equal Priority Intercreditor Agreement
applicable to it as a Grantor thereunder. Each reference to a “Grantor” in the
Equal Priority Intercreditor Agreement shall be deemed to include the New
Grantor. The Equal Priority Intercreditor Agreement is hereby incorporated
herein by reference.

SECTION 2. [Reserved].

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when each Authorized
Representative shall have received a counterpart of this Supplement that bears
the signature of the New Grantor. Delivery of an executed signature page to this
Supplement by facsimile transmission or other electronic method shall be as
effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Equal Priority
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

ANNEX III-1



--------------------------------------------------------------------------------

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Equal Priority Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Equal Priority Intercreditor Agreement.
All communications and notices hereunder to the New Grantor shall be given to it
in care of the Borrower as specified in the Equal Priority Intercreditor
Agreement.

SECTION 8. The Borrower agrees to reimburse each Authorized Representative for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
each Authorized Representative as required by the applicable Secured Credit
Documents.

 

ANNEX III-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor, and each Authorized Representative have
duly executed this Supplement to the Equal Priority Intercreditor Agreement as
of the day and year first above written.

 

[NAME OF NEW SUBSIDIARY GRANTOR] By:  

 

  Name:   Title:

Acknowledged by:

CITIBANK, N.A.,

as the Credit Agreement Collateral Agent and Authorized Representative,

 

  By:  

 

    Name:     Title:

[                    ],

as the Initial Additional Authorized Representative,

 

  By:  

 

    Name:     Title:

[OTHER AUTHORIZED REPRESENTATIVES]

 

ANNEX III-3



--------------------------------------------------------------------------------

EXHIBIT R-2

[FORM OF]

JUNIOR PRIORITY INTERCREDITOR AGREEMENT

Among

BLUE BUFFALO PET PRODUCTS, INC.

as Borrower,

the other Grantors party hereto,

CITIBANK, N.A.,

as Senior Representative for the Credit Agreement Secured Parties,

[            ]

as the Initial Second Priority Representative

and

each additional Representative from time to time party hereto

dated as of [        ], 201[    ]



--------------------------------------------------------------------------------

JUNIOR PRIORITY INTERCREDITOR AGREEMENT dated as of [            ], 201[    ]
(as amended, supplemented or otherwise modified from time to time, this
“Agreement”), among BLUE BUFFALO PET PRODUCTS, INC., a Delaware corporation (the
“Borrower”), the other Grantors (as defined below) party hereto, CITIBANK, N.A.,
as Representative for the Credit Agreement Secured Parties (in such capacity,
the “Administrative Agent”), [INSERT NAME AND CAPACITY], as Representative for
the Initial Second Priority Debt Parties (in such capacity and together with its
successors in such capacity, the “Initial Second Priority Representative”),
[[                ], as Representative for the Additional Senior Debt Parties
under the [describe applicable Additional Senior Debt Facility]] and each
additional Second Priority Representative and Senior Representative that from
time to time becomes a party hereto pursuant to Section 8.09.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Administrative Agent (for itself and on behalf of the Credit
Agreement Secured Parties), the Initial Second Priority Representative (for
itself and on behalf of the Initial Second Priority Debt Parties), and each
additional Senior Representative (for itself and on behalf of the Additional
Senior Debt Parties under the applicable Additional Senior Debt Facility) and
each additional Second Priority Representative (for itself and on behalf of the
Second Priority Debt Parties under the applicable Second Priority Debt Facility)
agree as follows:

ARTICLE X.

Definitions

SECTION 10.01. Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement or, if
defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:

“Additional Senior Debt” means any Indebtedness that is issued or guaranteed by
the Borrower and/or any Subsidiary Loan Parties (other than Indebtedness
constituting Credit Agreement Obligations) which Indebtedness and Guarantees are
secured by the Senior Collateral (or a portion thereof) on a pari passu basis
(but without regard to control of remedies) with the Credit Agreement
Obligations; provided, however, that (i) such Indebtedness is permitted to be
incurred, secured and guaranteed on such basis by each then extant Senior Debt
Document and Second Priority Debt Document and (ii) the Representative for the
holders of such Indebtedness shall have become party to (A) this Agreement
pursuant to, and by satisfying the conditions set forth in, Section 8.09 hereof
and (B) the Equal Priority Intercreditor Agreement pursuant to, and by
satisfying the conditions set forth in, Section 5.13 thereof; provided further
that, if such Indebtedness will be the initial Additional Senior Debt incurred
by the Borrower then the Borrower, the Subsidiary Loan Parties, the
Administrative Agent and the Representative for such Indebtedness shall have
executed and delivered the Equal Priority Intercreditor Agreement. Additional
Senior Debt shall include any Registered Equivalent Notes and Guarantees thereof
by the Subsidiary Loan Parties issued in exchange therefor.



--------------------------------------------------------------------------------

“Additional Senior Debt Documents” means, with respect to any series, issue or
class of Additional Senior Debt, the loan agreements, promissory notes,
indentures, Collateral Documents or other operative agreements evidencing or
governing such Indebtedness, including the Senior Collateral Documents.

“Additional Senior Debt Facility” means each indenture, loan agreement or other
governing agreement with respect to any Additional Senior Debt.

“Additional Senior Debt Obligations” means, with respect to any series, issue or
class of Additional Senior Debt, (a) all principal of, and interest, (including,
without limitation, any interest which accrues after the commencement of any
Bankruptcy Case, whether or not allowed or allowable as a claim in any such
proceeding) payable with respect to, such Additional Senior Debt, (b) all other
amounts payable to the related Additional Senior Debt Parties under the related
Additional Senior Debt Documents and (c) any renewals or extensions of the
foregoing.

“Additional Senior Debt Parties” means, with respect to any series, issue or
class of Additional Senior Debt, the holders of such Indebtedness, the
Representative with respect thereto, any trustee or agent therefor under any
related Additional Senior Debt Documents and the beneficiaries of each
indemnification obligation undertaken by the Borrower or any Subsidiary Loan
Party under any related Additional Senior Debt Documents.

“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement and shall include any successor administrative agent
and collateral agent as provided in Article VIII of the Credit Agreement.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.

“Bankruptcy Code” means Title 11 of the United States Code, as amended or any
similar federal or state law for the relief of debtors.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Class Debt” has the meaning assigned to such term in Section 8.09.

“Class Debt Parties” has the meaning assigned to such term in Section 8.09.

“Class Debt Representatives” has the meaning assigned to such term in
Section 8.09.

 

-2-



--------------------------------------------------------------------------------

“Collateral” means the Senior Collateral and the Second Priority Collateral.

“Collateral Agreement” means the “Collateral Agreement” as defined in the Credit
Agreement (or similar term in any Refinancing thereof).

“Collateral Documents” means the Senior Collateral Documents and the Second
Priority Collateral Documents.

“Credit Agreement” means that certain Credit Agreement, dated as of
[            ], 201[    ], among the Borrower, the lenders from time to time
party thereto, the Administrative Agent and the other parties thereto, as
further amended, restated, amended and restated, extended, supplemented,
Refinanced or otherwise modified from time to time.

“Credit Agreement Loan Documents” means the Credit Agreement and the other “Loan
Documents” as defined in the Credit Agreement (or similar term in any
Refinancing thereof).

“Credit Agreement Obligations” means the “Secured Obligations” as defined in the
Credit Agreement (or similar term in any Refinancing thereof).

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement (or similar term in any Refinancing thereof).

“Debt Facility” means any Senior Facility and any Second Priority Debt Facility.

“Designated Second Priority Representative” means (i) the Initial Second
Priority Representative, until such time as the Second Priority Debt Facility
under the Initial Second Priority Debt Documents ceases to be the only Second
Priority Debt Facility under this Agreement and (ii) thereafter, the Second
Priority Representative designated from time to time by the Second Priority
Instructing Group, in a notice to the Designated Senior Representative and the
Borrower hereunder, as the “Designated Second Priority Representative” for
purposes hereof.

“Designated Senior Representative” means (i) if at any time there is only one
Senior Representative for a Senior Facility with respect to which the Discharge
of Senior Obligations has not occurred, such Senior Representative and (ii) at
any time when clause (i) does not apply, the Controlling Collateral Agent (as
defined in the Equal Priority Intercreditor Agreement) at such time.

“DIP Financing” has the meaning assigned to such term in Section 6.01.

“Discharge” means, with respect to any Shared Collateral and any Debt Facility,
the date on which such Debt Facility and the Senior Obligations or Second
Priority Debt Obligations thereunder, as the case may be, are no longer secured
by and no longer required to be secured by such Shared Collateral pursuant to
the terms of the documentation governing such Debt Facility. The term
“Discharged” shall have a corresponding meaning.

 

-3-



--------------------------------------------------------------------------------

“Discharge of Credit Agreement Obligations” means, with respect to any Shared
Collateral, the Discharge of the Credit Agreement Obligations with respect to
such Shared Collateral; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with an Additional Senior Debt
Facility secured by such Shared Collateral under one or more Additional Senior
Debt Documents which has been designated in writing by the Administrative Agent
(under any Additional Senior Debt Facility which Refinanced the Credit Agreement
to the Designated Senior Representative as the “Credit Agreement” for purposes
of this Agreement.

“Discharge of Senior Obligations” means the date on which the Discharge of
Credit Agreement Obligations and the Discharge of each Additional Senior Debt
Facility has occurred.

“Equal Priority Intercreditor Agreement” has the meaning assigned to such term
in the Credit Agreement (or similar term in any Refinancing thereof).

“Grantors” means the Borrower and each of their respective Subsidiaries or
direct or indirect parent company of the Borrower which has granted a security
interest pursuant to any Collateral Document to secure any Secured Obligations.
The Grantors existing on the date hereof are set forth in Annex I hereto.

“Initial Second Priority Debt” means the Second Priority Debt incurred pursuant
to the Initial Second Priority Debt Documents.

“Initial Second Priority Debt Documents” means that certain [            ] dated
as of [            ], 201[    ], among the Borrower, [the Guarantors identified
therein,] [        ], as [            ], and [        ], as [paying agent,
registrar and transfer agent]] and any notes, security documents and other
operative agreements evidencing or governing such Indebtedness, including any
agreement entered into for the purpose of securing the Initial Second Priority
Debt Obligations.

“Initial Second Priority Debt Obligations” means the Second Priority Debt
Obligations arising pursuant to the Initial Second Priority Debt Documents.

“Initial Second Priority Debt Parties” means the holders of any Initial Second
Priority Debt Obligations and the Initial Second Priority Representative.

“Initial Second Priority Representative” has the meaning assigned to such term
in the introductory paragraph to this Agreement.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against the Borrower or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Borrower or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Borrower or any other Grantor or any similar case or proceeding
relative to the Borrower or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

 

-4-



--------------------------------------------------------------------------------

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Borrower or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Borrower or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Joinder Agreement” means a supplement to this Agreement in substantially the
form of Annex III or Annex IV hereto.

“Lien” means any mortgage, pledge, security interest, hypothecation, assignment,
lien (statutory or other) or similar encumbrance, and any easement,
right-of-way, license, restriction (including zoning restrictions), defect,
exception or irregularity in title or similar charge or encumbrance (including
any agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof); provided that in no
event shall an operating lease be deemed to be a Lien.

“Major Second Priority Representative” means, with respect to any Shared
Collateral, the Second Priority Representative of the series of Second Priority
Debt that constitutes the largest outstanding principal amount of any then
outstanding series of Second Priority Debt with respect to such Shared
Collateral.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Officer’s Certificate” has the meaning provided to such term in Section 8.08.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).

“Proceeds” means the proceeds of any sale, collection or other liquidation of
Shared Collateral and any payment or distribution made in respect of Shared
Collateral in a Bankruptcy Case and any amounts received by any Senior
Representative or any Senior Secured Party from a Second Priority Debt Party in
respect of Shared Collateral pursuant to this Agreement.

“Recovery” has the meaning assigned to such term in Section 6.04.

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter into alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

 

-5-



--------------------------------------------------------------------------------

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Representatives” means the Senior Representatives and the Second Priority
Representatives.

“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.

“Second Priority Class Debt” has the meaning assigned to such term in
Section 8.09.

“Second Priority Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

“Second Priority Class Debt Representative” has the meaning assigned to such
term in Section 8.09.

“Second Priority Collateral” means any “Collateral” as defined in any Second
Priority Debt Document or any other assets of the Borrower or any other Grantor
with respect to which a Lien is granted or purported to be granted pursuant to a
Second Priority Collateral Document as security for any Second Priority Debt
Obligation.

“Second Priority Collateral Documents” means the Initial Second Priority
Collateral Documents and each of the collateral agreements, security agreements
and other instruments and documents executed and delivered by the Borrower or
any Grantor for purposes of providing collateral security for any Second
Priority Debt Obligation.

“Second Priority Debt” means any Indebtedness of the Borrower or any other
Grantor guaranteed by the Borrower and/or any Subsidiary Loan Parties, including
the Initial Second Priority Debt, which Indebtedness and guarantees are secured
by the Second Priority Collateral on a pari passu basis (but without regard to
control of remedies, other than as provided by the terms of the applicable
Second Priority Debt Documents) with any other Second Priority Debt Obligations
and the applicable Second Priority Debt Documents which provide that such
Indebtedness and guarantees are to be secured by such Second Priority Collateral
on a subordinate basis to the Senior Obligations; provided, however, that
(i) such Indebtedness is permitted to be incurred, secured and guaranteed on
such basis by each Senior Debt Document and Second Priority Debt Document and
(ii) except in the case of the Initial Second Priority Debt hereunder, the
Representative for the holders of such Indebtedness shall have become party to
this Agreement pursuant to, and by satisfying the conditions set forth in,
Section 8.09 hereof. Second Priority Debt shall include any Registered
Equivalent Notes and Guarantees thereof by the Subsidiary Loan Parties issued in
exchange therefor.

 

-6-



--------------------------------------------------------------------------------

“Second Priority Debt Documents” means the Initial Second Priority Debt
Documents and, with respect to any series, issue or class of Second Priority
Debt, the loan agreements, promissory notes, indentures, the Collateral
Documents or other operative agreements evidencing or governing such
Indebtedness, including the Second Priority Collateral Documents.

“Second Priority Debt Facility” means each loan agreement, indenture or other
governing agreement with respect to any Second Priority Debt.

“Second Priority Debt Obligations” means the Initial Second Priority Debt
Obligations and, with respect to any series, issue or class of Second Priority
Debt, (a) all principal of, and interest (including, without limitation, any
interest which accrues after the commencement of any Bankruptcy Case, whether or
not allowed or allowable as a claim in any such proceeding) payable with respect
to, such Second Priority Debt, (b) all other amounts payable to the related
Second Priority Debt Parties under the related Second Priority Debt Documents
and (c) any renewals or extensions of the foregoing.

“Second Priority Debt Parties” means the Initial Second Priority Debt Parties
and, with respect to any series, issue or class of Second Priority Debt incurred
after the date hereof, the holders of such Indebtedness, the Representative with
respect thereto, any trustee or agent therefor under any related Second Priority
Debt Documents and the beneficiaries of each indemnification obligation
undertaken by the Borrower or any other Grantor under any related Second
Priority Debt Documents.

“Second Priority Enforcement Date” means, with respect to any Second Priority
Representative, the date which is 180 days (through which 180 day period such
Second Priority Representative was the Major Second Priority Representative)
after the occurrence of both (i) an Event of Default (under and as defined in
the Second Priority Debt Document for which such Second Priority Representative
has been named as Representative) and (ii) the Designated Senior
Representative’s and each other Representative’s receipt of written notice from
such Second Priority Representative that (x) such Second Priority Representative
is the Major Second Priority Representative and that an Event of Default (under
and as defined in the Second Priority Debt Document for which such Second
Priority Representative has been named as Representative) has occurred and is
continuing and (y) the Second Priority Debt Obligations of the series with
respect to which such Second Priority Representative is the Second Priority
Representative are currently due and payable in full (whether as a result of
acceleration thereof or otherwise) in accordance with the terms of the
applicable Second Priority Debt Document; provided that the Second Priority
Enforcement Date shall be stayed and shall not occur and shall be deemed not to
have occurred with respect to any Shared Collateral (1) at any time the
Designated Senior Representative has commenced and is diligently pursuing any
enforcement action with respect to all or a material portion of the Shared
Collateral or (2) at any time the Grantor which has granted a security interest
in such Shared Collateral is then a debtor under or with respect to (or
otherwise subject to) any Insolvency or Liquidation Proceeding.

“Second Priority Instructing Group” means Second Priority Representatives with
respect to Second Priority Debt Facilities under which at least a majority of
the then aggregate amount of Second Priority Debt Obligations are outstanding
that agree to vote together or direct or instruct the Designated Second Priority
Representative together.

 

-7-



--------------------------------------------------------------------------------

“Second Priority Lien” means the Liens on the Second Priority Collateral in
favor of Second Priority Debt Parties under Second Priority Collateral
Documents.

“Second Priority Representative” means (i) in the case of the Initial Second
Priority Debt Facility covered hereby, the Initial Second Priority
Representative and (ii) in the case of any Second Priority Debt Facility and the
Second Priority Debt Parties thereunder, the trustee, administrative agent,
collateral agent, security agent or similar agent under such Second Priority
Debt Facility that is named as the Representative in respect of such Second
Priority Debt Facility in the applicable Joinder Agreement.

“Secured Obligations” means the Senior Obligations and the Second Priority Debt
Obligations.

“Secured Parties” means the Senior Secured Parties and the Second Priority Debt
Parties.

“Senior Class Debt” has the meaning assigned to such term in Section 8.09.

“Senior Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

“Senior Class Debt Representative” has the meaning assigned to such term in
Section 8.09.

“Senior Collateral” means any “Collateral” as defined in any Credit Agreement
Loan Document or any other Senior Debt Document or any other assets of the
Borrower or any other Grantor with respect to which a Lien is granted or
purported to be granted pursuant to a Senior Collateral Document as security for
any Senior Obligations.

“Senior Collateral Documents” means the Collateral Agreement and the other
“Security Documents” as defined in the Credit Agreement, the Equal Priority
Intercreditor Agreement (upon and after the initial execution and delivery
thereof by the initial parties thereto) and each of the collateral agreements,
security agreements and other instruments and documents executed and delivered
by the Borrower or any other Grantor for purposes of providing collateral
security for any Senior Obligation.

“Senior Debt Documents” means (a) the Credit Agreement Loan Documents and
(b) any Additional Senior Debt Documents.

“Senior Facilities” means the Credit Agreement and any Additional Senior Debt
Facilities.

“Senior Lien” means the Liens on the Senior Collateral in favor of the Senior
Secured Parties under the Senior Collateral Documents.

 

-8-



--------------------------------------------------------------------------------

“Senior Obligations” means the Credit Agreement Obligations and any Additional
Senior Debt Obligations.

“Senior Representative” means (i) in the case of any Credit Agreement
Obligations or the Credit Agreement Secured Parties, the Administrative Agent
and (ii) in the case of any Additional Senior Debt Facility and the Additional
Senior Debt Parties thereunder (including with respect to any Additional Senior
Debt Facility initially covered hereby on the date of this Agreement), the
trustee, administrative agent, collateral agent, security agent or similar agent
under such Additional Senior Debt Facility that is named as the Representative
in respect of such Additional Senior Debt Facility hereunder or in the
applicable Joinder Agreement.

“Senior Secured Parties” means the Credit Agreement Secured Parties and any
Additional Senior Debt Parties.

“Shared Collateral” means, at any time, Collateral in which the holders of
Senior Obligations under at least one Senior Facility and the holders of Second
Priority Debt Obligations under at least one Second Priority Debt Facility (or
their Representatives) hold or purport to hold a security interest at such time
(or, in the case of the Senior Facilities, are deemed pursuant to Article II to
hold a security interest). If, at any time, any portion of the Senior Collateral
under one or more Senior Facilities does not constitute Second Priority
Collateral under one or more Second Priority Debt Facilities, then such portion
of such Senior Collateral shall constitute Shared Collateral only with respect
to the Second Priority Debt Facilities for which it constitutes Second Priority
Collateral and shall not constitute Shared Collateral for any Second Priority
Debt Facility which does not have a security interest in such Collateral at such
time.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Loan Parties” has the meaning assigned to such term in the Credit
Agreement.

“Uniform Commercial Code” or “UCC” means, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York.

SECTION 10.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”

 

-9-



--------------------------------------------------------------------------------

Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.

ARTICLE XI.

Priorities and Agreements with Respect to Shared Collateral

SECTION 11.01. Subordination.

(a) Notwithstanding the date, time, manner or order of filing or recordation of
any document or instrument or grant, attachment or perfection of any Liens
granted to any Second Priority Representative or any Second Priority Debt
Parties on the Shared Collateral or of any Liens granted to any Senior
Representative or any other Senior Secured Party on the Shared Collateral (or
any actual or alleged defect in any of the foregoing) and notwithstanding any
provision of the UCC, any applicable law, any Second Priority Debt Document or
any Senior Debt Document or any other circumstance whatsoever, each Second
Priority Representative, on behalf of itself and each Second Priority Debt Party
under its Second Priority Debt Facility, hereby agrees that (a) any Lien on the
Shared Collateral securing any Senior Obligations now or hereafter held by or on
behalf of any Senior Representative or any other Senior Secured Party or other
agent or trustee therefor, regardless of how acquired, whether by grant,
statute, operation of law, subrogation or otherwise, shall have priority over
and be senior in all respects and prior to any Lien on the Shared Collateral
securing any Second Priority Debt Obligations and (b) any Lien on the Shared
Collateral securing any Second Priority Debt Obligations now or hereafter held
by or on behalf of any Second Priority Representative, any Second Priority Debt
Parties or any Second Priority Representative or other agent or trustee
therefor, regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, shall be junior and subordinate in all respects
to all Liens on the Shared Collateral securing any Senior Obligations. All Liens
on the Shared Collateral securing any Senior Obligations shall be and remain
senior in all respects and prior to all Liens on the Shared Collateral securing
any Second Priority Debt Obligations for all purposes, whether or not such Liens
securing any Senior Obligations are subordinated to any Lien securing any other
obligation of the Borrower, any Grantor or any other Person or otherwise
subordinated, voided, avoided, invalidated or lapsed.

SECTION 11.02. Nature of Senior Lender Claims. Each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, acknowledges that (a) a portion of the Senior
Obligations is revolving in nature and that the

 

-10-



--------------------------------------------------------------------------------

amount thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, (b) the terms of the Senior
Debt Documents and the Senior Obligations may be amended, supplemented or
otherwise modified, and the Senior Obligations, or a portion thereof, may be
Refinanced from time to time and (c) the aggregate amount of the Senior
Obligations may be increased, in each case, without notice to or consent by the
Second Priority Representatives or the Second Priority Debt Parties and without
affecting the provisions hereof. The Lien priorities provided for in
Section 2.01 shall not be altered or otherwise affected by any amendment,
supplement or other modification, or any Refinancing, of either the Senior
Obligations or the Second Priority Debt Obligations, or any portion thereof. As
between the Borrower and the other Grantors and the Second Priority Debt
Parties, the foregoing provisions will not limit or otherwise affect the
obligations of the Borrower and the Grantors contained in any Second Priority
Debt Document with respect to the incurrence of additional Senior Obligations.

SECTION 11.03. Prohibition on Contesting Liens. Each of the Second Priority
Representatives, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that it shall not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the validity,
extent, perfection, priority or enforceability of any Lien securing any Senior
Obligations held (or purported to be held) by or on behalf of any Senior
Representative or any of the other Senior Secured Parties or other agent or
trustee therefor in any Senior Collateral, and the each Senior Representative,
for itself and on behalf of each Senior Secured Party under its Senior Facility,
agrees that it shall not (and hereby waives any right to) contest or support any
other Person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding), the validity, extent, perfection, priority or
enforceability of any Lien securing any Second Priority Debt Obligations held
(or purported to be held) by or on behalf of any of any Second Priority
Representative or any of the Second Priority Debt Parties in the Second Priority
Collateral. Notwithstanding the foregoing, no provision in this Agreement shall
be construed to prevent or impair the rights of any Senior Representative to
enforce this Agreement (including the priority of the Liens securing the Senior
Obligations as provided in Section 2.01) or any of the Senior Debt Documents.

SECTION 11.04. No New Liens. The parties hereto agree that, so long as the
Discharge of Senior Obligations has not occurred, (a) none of the Grantors shall
grant or permit any additional Liens on any asset or property of any Grantor to
secure any Second Priority Debt Obligation unless it has granted, or
concurrently therewith grants, a Lien on such asset or property of such Grantor
to secure the Senior Obligations; and (b) if any Second Priority Representative
or any Second Priority Debt Party shall hold any Lien on any assets or property
of any Grantor securing any Second Priority Obligations that are not also
subject to the first-priority Liens securing all Senior Obligations under the
Senior Collateral Documents, such Second Priority Representative or Second
Priority Debt Party (i) shall notify the Designated Senior Representative
promptly upon becoming aware thereof and, unless such Grantor shall promptly
grant a similar Lien on such assets or property to each Senior Representative as
security for the Senior Obligations, shall assign such Lien to the Designated
Senior Representative as security for all Senior Obligations for the benefit of
the Senior Secured Parties (but may retain a junior lien on such assets or
property subject to the terms hereof) and (ii) until such assignment or such
grant of a similar Lien to each Senior Representative, shall be deemed to hold
and have held such Lien for the benefit of each Senior Representative and the
other Senior Secured Parties as security for the Senior Obligations.

 

-11-



--------------------------------------------------------------------------------

SECTION 11.05. Perfection of Liens. Except for the limited agreements of the
Senior Representatives pursuant to Section 5.05 hereof, none of the Senior
Representatives or the Senior Secured Parties shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the Shared
Collateral for the benefit of the Second Priority Representatives or the Second
Priority Debt Parties. The provisions of this Agreement are intended solely to
govern the respective Lien priorities as between the Senior Secured Parties and
the Second Priority Debt Parties and shall not impose on the Senior
Representatives, the Senior Secured Parties, the Second Priority
Representatives, the Second Priority Debt Parties or any agent or trustee
therefor any obligations in respect of the disposition of Proceeds of any Shared
Collateral which would conflict with prior perfected claims therein in favor of
any other Person or any order or decree of any court or governmental authority
or any applicable law.

SECTION 11.06. Certain Cash Collateral. Notwithstanding anything in this
Agreement or any other Senior Debt Documents or Second Priority Debt Documents
to the contrary, collateral consisting of cash and deposit account balances
pledged to secure Credit Agreement Obligations consisting of reimbursement
obligations in respect of Letters of Credit or otherwise held by the
Administrative Agent pursuant to Section 2.05(j) or 2.22 of the Credit Agreement
(or any equivalent successor provision) shall be applied as specified in the
Credit Agreement and will not constitute Shared Collateral.

ARTICLE XII.

Enforcement

SECTION 12.01. Exercise of Remedies.

(a) So long as the Discharge of Senior Obligations has not occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Borrower or any other Grantor, (i) neither any Second Priority
Representative nor any Second Priority Debt Party will (x) exercise or seek to
exercise any rights or remedies (including setoff) with respect to any Shared
Collateral in respect of any Second Priority Debt Obligations, or institute any
action or proceeding with respect to such rights or remedies (including any
action of foreclosure), (y) contest, protest or object to any foreclosure
proceeding or action brought with respect to the Shared Collateral or any other
Senior Collateral by any Senior Representative or any Senior Secured Party in
respect of the Senior Obligations, the exercise of any right by any Senior
Representative or any Senior Secured Party (or any agent or sub-agent on their
behalf) in respect of the Senior Obligations under any lockbox agreement,
control agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which any Senior Representative or any Senior Secured Party
either is a party or may have rights as a third party beneficiary, or any other
exercise by any such party of any rights and remedies relating to the Shared
Collateral under the Senior Debt Documents or otherwise in respect of the Senior
Collateral or the Senior Obligations, or (z) object to the forbearance by the
Senior Secured Parties from bringing or pursuing any foreclosure proceeding or
action or any other exercise of any rights or remedies relating to the Shared
Collateral in respect of Senior Obligations and (ii) except as otherwise

 

-12-



--------------------------------------------------------------------------------

provided herein, the Senior Representatives and the Senior Secured Parties shall
have the exclusive right to enforce rights, exercise remedies (including setoff
and the right to credit bid their debt) and make determinations regarding the
release, disposition or restrictions with respect to the Shared Collateral
without any consultation with or the consent of any Second Priority
Representative or any Second Priority Debt Party; provided, however, that (A) in
any Insolvency or Liquidation Proceeding commenced by or against the Borrower or
any other Grantor, any Second Priority Representative may file a claim or
statement of interest with respect to the Second Priority Debt Obligations under
its Second Priority Debt Facility, (B) any Second Priority Representative may
take any action (not adverse to the prior Liens on the Shared Collateral
securing the Senior Obligations or the rights of the Senior Representatives or
the Senior Secured Parties to exercise remedies in respect thereof) in order to
create, prove, perfect, preserve or protect (but not enforce) its rights in, and
perfection and priority of its Lien on, the Shared Collateral, (C) any Second
Priority Representative and the Second Priority Debt Parties may exercise their
rights and remedies as unsecured creditors, to the extent provided in
Section 5.04, (D) any Second Priority Representative may exercise the rights and
remedies provided for in Section 6.03 and (E) from and after the Second Priority
Enforcement Date, the Major Second Priority Representative may exercise or seek
to exercise any rights or remedies (including setoff) with respect to any Shared
Collateral in respect of any Second Priority Debt Obligations, or institute any
action or proceeding with respect to such rights or remedies (including any
action of foreclosure), but only so long as (1) the Designated Senior
Representative has not commenced and is not diligently pursuing any enforcement
action with respect to all or a material portion of the Shared Collateral or
(2) the Grantor which has granted a security interest in such Shared Collateral
is not then a debtor under or with respect to (or otherwise subject to) any
Insolvency or Liquidation Proceeding. In exercising rights and remedies with
respect to the Senior Collateral, the Senior Representatives and the Senior
Secured Parties may enforce the provisions of the Senior Debt Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in the exercise of their sole discretion. Such exercise and
enforcement shall include the rights of an agent appointed by them to sell or
otherwise dispose of Shared Collateral upon foreclosure, to incur expenses in
connection with such sale or disposition and to exercise all the rights and
remedies of a secured lender under the Uniform Commercial Code of any applicable
jurisdiction and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.

(b) So long as the Discharge of Senior Obligations has not occurred, each Second
Priority Representative, on behalf of itself and each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that it will not, in the context
of its role as secured creditor, take or receive any Shared Collateral or any
Proceeds of Shared Collateral in connection with the exercise of any right or
remedy (including setoff) with respect to any Shared Collateral in respect of
Second Priority Debt Obligations. Without limiting the generality of the
foregoing, unless and until the Discharge of Senior Obligations has occurred,
except as expressly provided in the proviso in clause (ii) of Section 3.01(a),
the sole right of the Second Priority Representatives and the Second Priority
Debt Parties with respect to the Shared Collateral is to hold a Lien on the
Shared Collateral in respect of Second Priority Debt Obligations pursuant to the
Second Priority Debt Documents for the period and to the extent granted therein
and to receive a share of the Proceeds thereof, if any, after the Discharge of
Senior Obligations has occurred.

 

-13-



--------------------------------------------------------------------------------

(c) Subject to the proviso in clause (ii) of Section 3.01(a), (i) each Second
Priority Representative, for itself and on behalf of each Second Priority Debt
Party under its Second Priority Debt Facility, agrees that neither such Second
Priority Representative nor any such Second Priority Debt Party will take any
action that would hinder any exercise of remedies undertaken by any Senior
Representative or any Senior Secured Party with respect to the Shared Collateral
under the Senior Debt Documents, including any sale, lease, exchange, transfer
or other disposition of the Shared Collateral, whether by foreclosure or
otherwise, and (ii) each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives any and all rights it or any such Second Priority Debt
Party may have as a junior lien creditor or otherwise to object to the manner in
which the Senior Representatives or the Senior Secured Parties seek to enforce
or collect the Senior Obligations or the Liens granted on any of the Senior
Collateral, regardless of whether any action or failure to act by or on behalf
of any Senior Representative or any other Senior Secured Party is adverse to the
interests of the Second Priority Debt Parties.

(d) Each Second Priority Representative hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Second Priority Debt
Document shall be deemed to restrict in any way the rights and remedies of the
Senior Representatives or the Senior Secured Parties with respect to the Senior
Collateral as set forth in this Agreement and the Senior Debt Documents.

(e) Until the Discharge of Senior Obligations, the Designated Senior
Representative shall have the exclusive right to exercise any right or remedy
with respect to the Shared Collateral and shall have the exclusive right to
determine and direct the time, method and place for exercising such right or
remedy or conducting any proceeding with respect thereto. Following the
Discharge of Senior Obligations, the Second Priority Instructing Group and the
Designated Second Priority Representative shall have the exclusive right to
exercise any right or remedy with respect to the Collateral, and the Second
Priority Instructing Group and Designated Second Priority Representative shall
have the exclusive right to direct the time, method and place of exercising or
conducting any proceeding for the exercise of any right or remedy available to
the Second Priority Debt Parties with respect to the Collateral, or of
exercising or directing the exercise of any trust or power conferred on the
Second Priority Representatives, or for the taking of any other action
authorized by the Second Priority Collateral Documents; provided, however, that
nothing in this Section 3.01(e) shall impair the right of any Second Priority
Representative or other agent or trustee acting on behalf of the Second Priority
Debt Parties to take such actions with respect to the Collateral after the
Discharge of Senior Obligations as may be otherwise required or authorized
pursuant to any intercreditor agreement governing the Second Priority Debt
Parties or the Second Priority Debt Obligations.

SECTION 12.02. Cooperation. Subject to the proviso in clause (ii) of Section
3.01(a), each Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that,
unless and until the Discharge of Senior Obligations has occurred, it will not
commence, or join with any Person (other than the Senior Secured Parties and the
Senior Representatives upon the request of the Designated Senior Representative)
in commencing, any enforcement, collection, execution, levy or foreclosure
action or proceeding with respect to any Lien held by it in the Shared
Collateral under any of the Second Priority Debt Documents or otherwise in
respect of the Second Priority Debt Obligations.

 

-14-



--------------------------------------------------------------------------------

SECTION 12.03. Actions Upon Breach. Should any Second Priority Representative or
any Second Priority Debt Party, contrary to this Agreement, in any way take,
attempt to take or threaten to take any action with respect to the Shared
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement) or fail to take any action required by this
Agreement, any Senior Representative or other Senior Secured Party (in its or
their own name or in the name of the Borrower or any other Grantor) or the
Borrower may obtain relief against such Second Priority Representative or such
Second Priority Debt Party by injunction, specific performance or other
appropriate equitable relief. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Facility,
hereby (i) agrees that the Senior Secured Parties’ damages from the actions of
the Second Priority Representatives or any Second Priority Debt Party may at
that time be difficult to ascertain and may be irreparable and waives any
defense that the Borrower, any other Grantor or the Senior Secured Parties
cannot demonstrate damage or be made whole by the awarding of damages and
(ii) irrevocably waives any defense based on the adequacy of a remedy at law and
any other defense that might be asserted to bar the remedy of specific
performance in any action that may be brought by any Senior Representative or
any other Senior Secured Party.

ARTICLE XIII.

Payments

SECTION 13.01. Application of Proceeds. So long as the Discharge of Senior
Obligations has not occurred and regardless of whether an Insolvency or
Liquidation Proceeding has commenced, the Shared Collateral or Proceeds thereof
received in connection with the sale or other disposition of, or collection on,
such Shared Collateral upon the exercise of remedies shall be applied by the
Designated Senior Representative to the Senior Obligations in such order as
specified in the relevant Senior Debt Documents (including the Equal Priority
Intercreditor Agreement) until the Discharge of Senior Obligations has occurred.
Upon the Discharge of Senior Obligations, each applicable Senior Representative
shall deliver promptly to the Designated Second Priority Representative any
Shared Collateral or Proceeds thereof held by it in the same form as received,
with any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct, to be applied by the Designated Second Priority Representative
to the Second Priority Debt Obligations in such order as specified in the
relevant Second Priority Debt Documents.

SECTION 13.02. Payments Over. So long as the Discharge of Senior Obligations has
not occurred, any Shared Collateral or Proceeds thereof received by any Second
Priority Representative or any Second Priority Debt Party in connection with the
exercise of any right or remedy (including setoff) relating to the Shared
Collateral shall be segregated and held in trust for the benefit of and
forthwith paid over to the Designated Senior Representative for the benefit of
the Senior Secured Parties in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct. The
Designated Senior Representative is hereby authorized to make any such
endorsements as agent for each of the Second Priority Representatives or any
such Second Priority Debt Party. This authorization is coupled with an interest
and is irrevocable.

 

-15-



--------------------------------------------------------------------------------

ARTICLE XIV.

Other Agreements

SECTION 14.01. Releases.

(a) Each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, agrees that, in the
event of a sale, transfer or other disposition of any specified item of Shared
Collateral (including all or substantially all of the equity interests of any
subsidiary of the Borrower and the assets and property of any such Subsidiary
constituting Shared Collateral) (i) in connection with the exercise of remedies
in respect of Collateral or (ii) if not in connection with the exercise of
remedies in respect of the Collateral, so long as an Event of Default (as
defined in and under any Second Priority Debt Document) has not occurred and is
continuing unless such sale, transfer or other disposition is permitted by the
terms of the Second Priority Debt Documents, the Liens granted to the Second
Priority Representatives and the Second Priority Debt Parties upon such Shared
Collateral to secure Second Priority Debt Obligations shall terminate and be
released, automatically and without any further action, concurrently with the
termination and release of all Liens granted upon such Shared Collateral to
secure Senior Obligations. Upon delivery to a Second Priority Representative of
an Officer’s Certificate stating that any such termination and release of Liens
securing the Senior Obligations has become effective (or shall become effective
concurrently with such termination and release of the Liens granted to the
Second Priority Debt Parties and the Second Priority Representatives) and any
necessary or proper instruments of termination or release prepared by the
Borrower or any other Grantor, such Second Priority Representative will promptly
execute, deliver or acknowledge, at the Borrower’s or the other Grantor’s sole
cost and expense, such instruments to evidence such termination and release of
the Liens. Nothing in this Section 5.01(a) will be deemed to affect any
agreement of a Second Priority Representative, for itself and on behalf of the
Second Priority Debt Parties under its Second Priority Debt Facility, to release
the Liens on the Second Priority Collateral as set forth in the relevant Second
Priority Debt Documents.

(b) Each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, hereby irrevocably
constitutes and appoints the Designated Senior Representative and any officer or
agent of the Designated Senior Representative, with full power of substitution,
as its true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of such Second Priority Representative or such
Second Priority Debt Party or in the Designated Senior Representative’s own
name, from time to time in the Designated Senior Representative’s discretion,
for the purpose of carrying out the terms of Section 5.01(a), to take any and
all appropriate action and to execute any and all documents and instruments that
may be necessary or desirable to accomplish the purposes of Section 5.01(a),
including any termination statements, endorsements or other instruments of
transfer or release.

(c) Unless and until the Discharge of Senior Obligations has occurred, each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, hereby consents to the
application, whether prior to or after an event of default under any Senior Debt
Document of proceeds of Shared Collateral to the repayment of

 

-16-



--------------------------------------------------------------------------------

Senior Obligations pursuant to the Senior Debt Documents, provided that nothing
in this Section 5.01(c) shall be construed to prevent or impair the rights of
the Second Priority Representatives or the Second Priority Debt Parties to
receive proceeds in connection with the Second Priority Debt Obligations not
otherwise in contravention of this Agreement.

(d) Notwithstanding anything to the contrary in any Second Priority Collateral
Document, in the event the terms of a Senior Collateral Document and a Second
Priority Collateral Document each require any Grantor (i) to make payment in
respect of any item of Shared Collateral, (ii) to deliver or afford control over
any item of Shared Collateral to, or deposit any item of Shared Collateral with,
(iii) to register ownership of any item of Shared Collateral in the name of or
make an assignment of ownership of any Shared Collateral or the rights
thereunder to, (iv) cause any securities intermediary, commodity intermediary or
other Person acting in a similar capacity to agree to comply, in respect of any
item of Shared Collateral, with instructions or orders from, or to treat, in
respect of any item of Shared Collateral, as the entitlement holder, (v) hold
any item of Shared Collateral in trust for (to the extent such item of Shared
Collateral cannot be held in trust for multiple parties under applicable law),
(vi) obtain the agreement of a bailee or other third party to hold any item of
Shared Collateral for the benefit of or subject to the control of or, in respect
of any item of Shared Collateral, to follow the instructions of or (vii) obtain
the agreement of a landlord with respect to access to leased premises where any
item of Shared Collateral is located or waivers or subordination of rights with
respect to any item of Shared Collateral in favor of, in any case, both the
Designated Senior Representative and any Second Priority Representative or
Second Priority Debt Party, such Grantor may, until the applicable Discharge of
Senior Obligations has occurred, comply with such requirement under the Second
Priority Collateral Document as it relates to such Shared Collateral by taking
any of the actions set forth above only with respect to, or in favor of, the
Designated Senior Representative.

SECTION 14.02. Insurance and Condemnation Awards. Unless and until the Discharge
of Senior Obligations has occurred, the Designated Senior Representative and the
Senior Secured Parties shall have the sole and exclusive right to be named as
additional insured and loss payee under any insurance policies maintained from
time to time by any Grantor, (a) to adjust settlement for any insurance policy
covering the Shared Collateral in the event of any loss thereunder and (b) to
approve any award granted in any condemnation or similar proceeding affecting
the Shared Collateral. Unless and until the Discharge of Senior Obligations has
occurred, all proceeds of any such policy and any such award, if in respect of
the Shared Collateral, shall be paid (i) first, prior to the occurrence of the
Discharge of Senior Obligations, to the Designated Senior Representative for the
benefit of Senior Secured Parties pursuant to the terms of the Senior Debt
Documents, (ii) second, after the occurrence of the Discharge of Senior
Obligations, to the Designated Second Priority Representative for the benefit of
the Second Priority Debt Parties pursuant to the terms of the applicable Second
Priority Debt Documents and (iii) third, if no Second Priority Debt Obligations
are outstanding, to the owner of the subject property, such other Person as may
be entitled thereto or as a court of competent jurisdiction may otherwise
direct. If any Second Priority Representative or any Second Priority Debt Party
shall, at any time, receive any proceeds of any such insurance policy or any
such award in contravention of this Agreement, it shall pay such proceeds over
to the Designated Senior Representative in accordance with the terms of
Section 4.02.

 

-17-



--------------------------------------------------------------------------------

SECTION 14.03. Amendments to Second Priority Collateral Documents.

(a) Except to the extent not prohibited by any Senior Debt Document, no Second
Priority Collateral Document may be amended, supplemented or otherwise modified
or entered into to the extent such amendment, supplement or modification, or the
terms of any new Second Priority Collateral Document, would be prohibited by or
inconsistent with any of the terms of this Agreement. The Borrower agrees to
deliver to the Designated Senior Representative copies of (i) any amendments,
supplements or other modifications to the Second Priority Collateral Documents
and (ii) any new Second Priority Collateral Documents promptly after
effectiveness thereof. Each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that each Second Priority Collateral Document under its Second
Priority Debt Facility shall include the following language (or language to
similar effect reasonably approved by the Designated Senior Representative):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [Second Priority Representative] pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted in favor of the Senior Secured Parties (as defined in the
Intercreditor Agreement referred to below), including liens and security
interests granted to Citibank, N.A., as administrative agent, pursuant to or in
connection with the Credit Agreement, dated as of [            ], 201[    ]
among the Borrower, the lenders from time to time party thereto, Citibank, N.A.,
as administrative agent and the other parties thereto, as further amended,
restated, amended and restated, extended, supplemented or otherwise modified
from time to time and (ii) the exercise of any right or remedy by the [Second
Priority Representative] hereunder is subject to the limitations and provisions
of the Intercreditor Agreement dated as of [            ], 201[    ] (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among Citibank, N.A., as Administrative Agent,
[            ] and its subsidiaries and affiliated entities party thereto. In
the event of any conflict between the terms of the Intercreditor Agreement and
the terms of this Agreement, the terms of the Intercreditor Agreement shall
govern.”

(b) In the event that each applicable Senior Representative and/or the Senior
Secured Parties enter into any amendment, waiver or consent in respect of any of
the Senior Collateral Documents for the purpose of adding to or deleting from,
or waiving or consenting to any departures from any provisions of, any Senior
Collateral Document or changing in any manner the rights of the Senior
Representatives, the Senior Secured Parties, the Borrower or any other Grantor
thereunder (including the release of any Liens in Senior Collateral) in a manner
that is applicable to all Senior Facilities, then such amendment, waiver or
consent shall apply automatically to any comparable provision of each comparable
Second Priority Collateral Document without the consent of any Second Priority
Representative or any Second Priority Debt Party and without any action by any
Second Priority Representative, the Borrower or any other Grantor; provided,
however, that (x) no such amendment, waiver or consent shall have the effect of
removing assets subject to the Lien of any Second Priority Collateral Document,
except to the extent that a release of such Lien is provided for in Section
5.01(a) and (y) written notice of such amendment, waiver or consent shall have
been given to each Second Priority Representative within 10 Business Days after
the effectiveness of such amendment, waiver or consent.

 

-18-



--------------------------------------------------------------------------------

(c) The Senior Priority Debt Documents may be amended, restated, amended and
restated, waived, supplemented or otherwise modified in accordance with their
terms, and the indebtedness under the Senior Priority Debt Documents may be
Refinanced, in each case, without the consent of any Second Priority
Representative or Second Priority Debt Party; provided that, without the consent
of the [Second Lien Administrative Agent/Trustee], acting with the consent of
the Required [Lenders/Holders (as such term is defined in the applicable Second
Priority Debt Document) and each other Second Priority Representative (acting
with the consent of the requisite holders of each series of [Second Priority
Debt]), no such amendment, restatement, amendment and restatement, waiver
supplement or modification (including self-effecting or other modifications
pursuant to Section [    ] of the Credit Agreement) shall contravene any
provision of this Agreement. In addition, with respect to any such Refinancing,
the Grantors and the applicable Second Priority Representative for such
Refinancing Second Priority Debt shall comply with Section 8.09.

(d) The Second Priority Debt Documents may be amended, restated, waived,
supplemented or otherwise modified in accordance with their terms, and the
indebtedness under the Second Priority Debt Documents may be refinanced,
renewed, extended or replaced, in each case, without the consent of any Senior
Representative or Senior Secured Party; provided that, without the consent of
the Administrative Agent, acting with the consent of the Required Lenders (as
such term is defined in the Credit Agreement) and each other Senior Priority
Representative (acting with the consent of the requisite holders of each series
of Additional Senior Debt), no such amendment, restatement, supplement or
modification (including self-effecting or other modifications pursuant to
Section [    ] of the applicable Second Priority Debt Document) shall
(1) contravene any provision of this Agreement or (2) change to earlier dates
any scheduled dates for payment of principal of or interest on indebtedness
under the Second Priority Debt Documents. In addition, with respect to any such
Refinancing, the Grantors and the applicable Second Priority Representative for
such Refinancing Second Priority Debt shall comply with Section 8.09.

SECTION 14.04. Rights as Unsecured Creditors. The Second Priority
Representatives and the Second Priority Debt Parties may exercise rights and
remedies as unsecured creditors against the Borrower and any other Grantor in
accordance with the terms of the Second Priority Debt Documents and applicable
law so long as such rights and remedies do not violate any express provision of
this Agreement. Nothing in this Agreement shall prohibit the receipt by any
Second Priority Representative or any Second Priority Debt Party of the required
payments of principal, premium, interest, fees and other amounts due under the
Second Priority Debt Documents so long as such receipt is not the direct or
indirect result of the exercise by a Second Priority Representative or any
Second Priority Debt Party of rights or remedies as a secured creditor in
respect of Shared Collateral. In the event any Second Priority Representative or
any Second Priority Debt Party becomes a judgment lien creditor in respect of
Shared Collateral as a result of its enforcement of its rights as an unsecured
creditor in respect of Second Priority Debt Obligations, such judgment lien
shall be subordinated to the Liens securing Senior Obligations on the same basis
as the other Liens securing the Second Priority Debt Obligations are so
subordinated to such Liens securing Senior Obligations under this Agreement.
Nothing in this Agreement shall impair or otherwise adversely affect any rights
or remedies the Senior Representatives or the Senior Secured Parties may have
with respect to the Senior Collateral.

 

-19-



--------------------------------------------------------------------------------

SECTION 14.05. Gratuitous Bailee for Perfection.

(a) Each Senior Representative acknowledges and agrees that if it shall at any
time hold a Lien securing any Senior Obligations on any Shared Collateral that
can be perfected by the possession or control of such Shared Collateral or of
any account in which such Shared Collateral is held, and if such Shared
Collateral or any such account is in fact in the possession or under the control
of such Senior Representative, or of agents or bailees of such Person (such
Shared Collateral being referred to herein as the “Pledged or Controlled
Collateral”), or if it shall any time obtain any landlord waiver or bailee’s
letter or any similar agreement or arrangement granting it rights or access to
Shared Collateral, the applicable Senior Representative shall also hold such
Pledged or Controlled Collateral, or take such actions with respect to such
landlord waiver, bailee’s letter or similar agreement or arrangement, as
sub-agent or gratuitous bailee for the relevant Second Priority Representatives,
in each case solely for the purpose of perfecting the Liens granted under the
relevant Second Priority Collateral Documents and subject to the terms and
conditions of this Section 5.05.

(b) In the event that any Senior Representative (or its agents or bailees) has
Lien filings against Intellectual Property that is part of the Shared Collateral
that are necessary for the perfection of Liens in such Shared Collateral, such
Senior Representative agrees to hold such Liens as sub-agent and gratuitous
bailee for the relevant Second Priority Representatives and any assignee
thereof, solely for the purpose of perfecting the security interest granted in
such Liens pursuant to the relevant Second Priority Collateral Documents,
subject to the terms and conditions of this Section 5.05.

(c) Except as otherwise specifically provided herein, until the Discharge of
Senior Obligations has occurred, the Senior Representatives and the Senior
Secured Parties shall be entitled to deal with the Pledged or Controlled
Collateral in accordance with the terms of the Senior Debt Documents as if the
Liens under the Second Priority Collateral Documents did not exist. The rights
of the Second Priority Representatives and the Second Priority Debt Parties with
respect to the Pledged or Controlled Collateral shall at all times be subject to
the terms of this Agreement.

(d) The Senior Representatives and the Senior Secured Parties shall have no
obligation whatsoever to the Second Priority Representatives or any Second
Priority Debt Party to assure that any of the Pledged or Controlled Collateral
is genuine or owned by the Grantors or to protect or preserve rights or benefits
of any Person or any rights pertaining to the Shared Collateral, except as
expressly set forth in this Section 5.05. The duties or responsibilities of the
Senior Representatives under this Section 5.05 shall be limited solely to
holding or controlling the Shared Collateral and the related Liens referred to
in paragraphs (a) and (b) of this Section 5.05 as sub-agent and gratuitous
bailee for the relevant Second Priority Representative for purposes of
perfecting the Lien held by such Second Priority Representative.

(e) The Senior Representatives shall not have by reason of the Second Priority
Collateral Documents or this Agreement, or any other document, a fiduciary
relationship in respect of any Second Priority Representative or any Second
Priority Debt Party, and each, Second Priority

 

-20-



--------------------------------------------------------------------------------

Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, hereby waives and releases the Senior
Representatives from all claims and liabilities arising pursuant to the Senior
Representatives’ roles under this Section 5.05 as sub-agents and gratuitous
bailees with respect to the Shared Collateral.

(f) Upon the Discharge of the Senior Obligations, each applicable Senior
Representative shall, at the Grantors’ sole cost and expense, (i) (A) deliver to
the Designated Second Priority Representative, to the extent that it is legally
permitted to do so, all Shared Collateral, including all proceeds thereof, held
or controlled by such Senior Representative or any of its agents or bailees,
including the transfer of possession and control, as applicable, of the Pledged
or Controlled Collateral, together with any necessary endorsements and notices
to depositary banks, securities intermediaries and commodities intermediaries,
and assign its rights under any landlord waiver or bailee’s letter or any
similar agreement or arrangement granting it rights or access to Shared
Collateral, or (B) direct and deliver such Shared Collateral as a court of
competent jurisdiction may otherwise direct, (ii) notify any applicable
insurance carrier that it is no longer entitled to be a loss payee or additional
insured under the insurance policies of any Grantor issued by such insurance
carrier and (iii) notify any governmental authority involved in any condemnation
or similar proceeding involving any Grantor that the Designated Second Priority
Representative is entitled to approve any awards granted in such proceeding. The
Borrower and the other Grantors shall take such further action as is required to
effectuate the transfer contemplated hereby. The Senior Representatives have no
obligations to follow instructions from any Second Priority Representative or
any other Second Priority Debt Party in contravention of this Agreement.

(g) None of the Senior Representatives nor any of the other Senior Secured
Parties shall be required to marshal any present or future collateral security
for any obligations of the Borrower or any Subsidiary to any Senior
Representative or any Senior Secured Party under the Senior Debt Documents or
any assurance of payment in respect thereof, or to resort to such collateral
security or other assurances of payment in any particular order, and all of
their rights in respect of such collateral security or any assurance of payment
in respect thereof shall be cumulative and in addition to all other rights,
however existing or arising.

SECTION 14.06. When Discharge of Senior Obligations Deemed To Not Have Occurred.
If, at any time concurrently with or after the Discharge of Senior Obligations
has occurred, the Borrower or any Subsidiary enters into any Refinancing of any
Senior Obligations (other than in respect of the payment of indemnities
surviving the Discharge of Senior Obligations), then such Discharge of Senior
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement (other than with respect to any actions taken prior to the
date of such designation as a result of the occurrence of such first Discharge
of Senior Obligations) and the applicable agreement governing such Senior
Obligations shall automatically be treated as a Senior Debt Document for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Shared Collateral set forth herein and the agent,
representative or trustee for the holders of such Senior Obligations shall be
the Senior Representative for all purposes of this Agreement. Upon receipt of
notice of such incurrence (including the identity of the new Senior
Representative), each Second Priority Representative (including the Designated
Second Priority Representative) shall promptly (a) enter into such documents and
agreements, including amendments or supplements to this Agreement, as the
Borrower or such new Senior

 

-21-



--------------------------------------------------------------------------------

Representative shall reasonably request in writing in order to provide the new
Senior Representative the rights of a Senior Representative contemplated hereby,
(b) deliver to such Senior Representative, to the extent that it is legally
permitted to do so, all Shared Collateral, including all proceeds thereof, held
or controlled by such Second Priority Representative or any of its agents or
bailees, including the transfer of possession and control, as applicable, of the
Pledged or Controlled Collateral, together with any necessary endorsements and
notices to depositary banks, securities intermediaries and commodities
intermediaries, and assign its rights under any landlord waiver or bailee’s
letter or any similar agreement or arrangement granting it rights or access to
Shared Collateral, (c) notify any applicable insurance carrier that it is no
longer entitled to be a loss payee or additional insured under the insurance
policies of any Grantor issued by such insurance carrier and (d) notify any
governmental authority involved in any condemnation or similar proceeding
involving a Grantor that the new Senior Representative is entitled to approve
any awards granted in such proceeding.

ARTICLE XV.

Insolvency or Liquidation Proceedings.

SECTION 15.01. Financing Issues. Until the Discharge of Senior Obligations has
occurred, if the Borrower or any other Grantor shall be subject to any
Insolvency or Liquidation Proceeding and any Senior Representative or any Senior
Secured Party shall desire to consent (or not object) to the sale, use or lease
of cash or other collateral or to consent (or not object) to the Borrower’s or
any other Grantor’s obtaining financing under Section 363 or Section 364 of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law (“DIP
Financing”), then each Second Priority Representative, for itself and on behalf
of each Second Priority Debt Party under its Second Priority Debt Facility,
agrees that it will raise no (a) objection to and will not otherwise contest
such sale, use or lease of such cash or other collateral or such DIP Financing
and, except to the extent permitted by the proviso in clause (ii) of
Section 3.01(a) and Section 6.03, will not request adequate protection or any
other relief in connection therewith and, to the extent the Liens securing any
Senior Obligations are subordinated or pari passu with such DIP Financing, will
subordinate (and will be deemed hereunder to have subordinated) its Liens in the
Shared Collateral to (x) such DIP Financing (and all obligations relating
thereto) on the same basis as the Liens securing the Second Priority Debt
Obligations are so subordinated to Liens securing Senior Obligations under this
Agreement, (y) any adequate protection Liens provided to the Senior Secured
Parties, and (z) to any “carve-out” for professional and United States Trustee
fees agreed to by the Senior Representatives, (b) objection to (and will not
otherwise contest) any motion for relief from the automatic stay or from any
injunction against foreclosure or enforcement in respect of Senior Obligations
made by any Senior Representative or any other Senior Secured Party,
(c) objection to (and will not otherwise contest) any lawful exercise by any
Senior Secured Party of the right to credit bid Senior Obligations at any sale
in foreclosure of Senior Priority Collateral, (d) objection to (and will not
otherwise contest) any other request for judicial relief made in any court by
any Senior Secured Party relating to the lawful enforcement of any Lien on
Senior Collateral or (e) objection to (and will not otherwise contest or oppose)
any order relating to a sale or other disposition of assets of any Grantor to
which any Senior Representative has consented that provides, to the extent such
sale or other disposition is to be free and clear of Liens, that the Liens
securing the Senior Obligations and the Second Priority Debt Obligations will
attach to the proceeds of the sale on the same basis of priority as the Liens on
the Shared Collateral securing the Senior Obligations rank to the Liens on the
Shared Collateral securing the Second Priority Debt Obligations pursuant to this
Agreement. Each

 

-22-



--------------------------------------------------------------------------------

Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, agrees that notice received
three Business Days prior to the entry of an order approving such usage of cash
or other collateral or approving such financing shall be adequate notice.

SECTION 15.02. Relief from the Automatic Stay. Until the Discharge of Senior
Obligations has occurred, each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that none of them shall seek relief from the automatic stay or
any other stay in any Insolvency or Liquidation Proceeding or take any action in
derogation thereof, in each case in respect of any Shared Collateral, without
the prior written consent of the Designated Senior Representative.

SECTION 15.03. Adequate Protection. Each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, agrees that none of them shall object, contest or
support any other Person objecting to or contesting (a) any request by any
Senior Representative or any Senior Secured Parties for adequate protection,
(b) any objection by any Senior Representative or any Senior Secured Parties to
any motion, relief, action or proceeding based on any Senior Representative’s or
Senior Secured Party’s claiming a lack of adequate protection or (c) the payment
of interest, fees, expenses or other amounts of any Senior Representative or any
other Senior Secured Party under Section 506(b) or 506(c) of the Bankruptcy Code
or any similar provision of any other Bankruptcy Law. Notwithstanding anything
contained in this Section 6.03 or in Section 6.01, in any Insolvency or
Liquidation Proceeding, (i) if the Senior Secured Parties (or any subset
thereof) are granted adequate protection in the form of additional collateral or
superpriority claims in connection with any DIP Financing or use of cash
collateral under Section 363 or 364 of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law, then each Second Priority Representative,
for itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, may seek or request adequate protection in the form of a
replacement Lien or superpriority claim on such additional collateral, which
(A) Lien is subordinated to the Liens securing all Senior Obligations and such
DIP Financing (and all obligations relating thereto) on the same basis as the
other Liens securing the Second Priority Debt Obligations are so subordinated to
the Liens securing Senior Obligations under this Agreement and (B) superpriority
claim is subordinated to all superpriority claims of the Senior Secured Parties
on the same basis as the other claims of the Second Priority Debt Parties are so
subordinated to the claims of the Senior Secured Parties under this Agreement,
(ii) in the event any Second Priority Representatives, for themselves and on
behalf of the Second Priority Debt Parties under their Second Priority Debt
Facilities, seek or request adequate protection and such adequate protection is
granted in the form of additional or replacement collateral, then such Second
Priority Representatives, for themselves and on behalf of each Second Priority
Debt Party under their Second Priority Debt Facilities, agree that each Senior
Representative shall also be granted a senior Lien on such additional collateral
as security for the Senior Obligations and any such DIP Financing and that any
Lien on such additional collateral securing the Second Priority Debt Obligations
shall be subordinated to the Liens on such collateral securing the Senior
Obligations and any such DIP Financing (and all obligations relating thereto)
and any other Liens granted to the Senior Secured Parties as adequate protection
on the same basis as the other Liens securing the Second Priority Debt
Obligations are so subordinated to such Liens securing Senior Obligations under
this Agreement and (iii) in the event any Second Priority Representatives, for
themselves and on behalf of the Second Priority

 

-23-



--------------------------------------------------------------------------------

Debt Parties under their Second Priority Debt Facilities, seek or request
adequate protection and such adequate protection is granted (in each instance,
to the extent such grant is otherwise permissible under the terms and conditions
of this Agreement) in the form of a superpriority claim, then such Second
Priority Representatives, for themselves and on behalf of each Second Priority
Debt Party under their Second Priority Debt Facilities, agree that each Senior
Representative shall also be granted adequate protection in the form of a
superpriority claim, which superpriority claim shall be senior to the
superpriority claim of the Second Priority Debt Parties.

SECTION 15.04. Preference Issues. If any Senior Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay any amount to the estate of the Borrower or any other Grantor (or
any trustee, receiver or similar Person therefor), because the payment of such
amount was declared to be fraudulent or preferential in any respect or for any
other reason, any amount (a “Recovery”), whether received as proceeds of
security, enforcement of any right of setoff or otherwise, then the Senior
Obligations shall be reinstated to the extent of such Recovery and deemed to be
outstanding as if such payment had not occurred and the Senior Secured Parties
shall be entitled to the benefits of this Agreement until a Discharge of Senior
Obligations with respect to all such recovered amounts. If this Agreement shall
have been terminated prior to such Recovery, this Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the obligations of the parties
hereto. Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, hereby
agrees that none of them shall be entitled to benefit from any avoidance action
affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement.

SECTION 15.05. Separate Grants of Security and Separate Classifications. Each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, acknowledges and agrees that
(a) the grants of Liens pursuant to the Senior Collateral Documents and the
Second Priority Collateral Documents constitute separate and distinct grants of
Liens and (b) because of, among other things, their differing rights in the
Shared Collateral, the Second Priority Debt Obligations are fundamentally
different from the Senior Obligations and must be separately classified in any
plan of reorganization proposed or adopted in an Insolvency or Liquidation
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that any claims of the Senior
Secured Parties and the Second Priority Debt Parties in respect of the Shared
Collateral constitute a single class of claims (rather than separate classes of
senior and junior secured claims), then each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, hereby acknowledges and agrees that all distributions
shall be made as if there were separate classes of senior and junior secured
claims against the Grantors in respect of the Shared Collateral (with the effect
being that, to the extent that the aggregate value of the Shared Collateral is
sufficient (for this purpose ignoring all claims held by the Second Priority
Debt Parties), the Senior Secured Parties shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest, fees, costs or charges

 

-24-



--------------------------------------------------------------------------------

provided for under the Credit Agreement (whether or not allowed or allowable)
before any distribution is made in respect of the Second Priority Debt
Obligations, with each Second Priority Representative, for itself and on behalf
of each Second Priority Debt Party under its Second Priority Debt Facility,
hereby acknowledging and agreeing to turn over to the Designated Senior
Representative amounts otherwise received or receivable by them to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the claim or recovery of the Second Priority Debt
Parties.

SECTION 15.06. No Waivers of Rights of Senior Secured Parties. Nothing contained
herein shall, except as expressly provided herein, prohibit or in any way limit
any Senior Representative or any other Senior Secured Party from objecting in
any Insolvency or Liquidation Proceeding or otherwise to any action taken by any
Second Priority Debt Party, including the seeking by any Second Priority Debt
Party of adequate protection or the assertion by any Second Priority Debt Party
of any of its rights and remedies under the Second Priority Debt Documents or
otherwise.

SECTION 15.07. Application. This Agreement, which the parties hereto expressly
acknowledge is a “subordination agreement” under Section 510(a) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law, shall be
effective before, during and after the commencement of any Insolvency or
Liquidation Proceeding. The relative rights as to the Shared Collateral and
proceeds thereof shall continue after the commencement of any Insolvency or
Liquidation Proceeding on the same basis as prior to the date of the petition
therefor, subject to any court order approving the financing of, or use of cash
collateral by, any Grantor. All references herein to any Grantor shall include
such Grantor as a debtor-in-possession and any receiver or trustee for such
Grantor.

SECTION 15.08. Other Matters. To the extent that any Second Priority
Representative or any Second Priority Debt Party has or acquires rights under
Section 363 or Section 364 of the Bankruptcy Code or any similar provision of
any other Bankruptcy Law with respect to any of the Shared Collateral, such
Second Priority Representative, on behalf of itself and each Second Priority
Debt Party under its Second Priority Debt Facility, agrees not to assert any
such rights without the prior written consent of each Senior Representative,
provided that if requested by any Senior Representative, such Second Priority
Representative shall timely exercise such rights in the manner requested by the
Senior Representatives (acting unanimously), including any rights to payments in
respect of such rights.

SECTION 15.09. 506(c) Claims. Until the Discharge of Senior Obligations has
occurred, each Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
it will not assert or enforce any claim under Section 506(c) of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law senior to or on a
parity with the Liens securing the Senior Obligations for costs or expenses of
preserving or disposing of any Shared Collateral.

SECTION 15.10. Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of both the
Senior Obligations and the Second Priority Debt Obligations, then, to the extent
the debt obligations distributed on account of the Senior Obligations and on
account

 

-25-



--------------------------------------------------------------------------------

of the Second Priority Debt Obligations are secured by Liens upon the same
assets or property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.

ARTICLE XVI.

Reliance; Etc.

SECTION 16.01. Reliance. The consent by the Senior Secured Parties to the
execution and delivery of the Second Priority Debt Documents to which the Senior
Secured Parties have consented and all loans and other extensions of credit made
or deemed made on and after the date hereof by the Senior Secured Parties to the
Borrower or any Subsidiary shall be deemed to have been given and made in
reliance upon this Agreement. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, acknowledges that it and such Second Priority Debt Parties have,
independently and without reliance on any Senior Representative or other Senior
Secured Party, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into the
Second Priority Debt Documents to which they are party or by which they are
bound, this Agreement and the transactions contemplated hereby and thereby, and
they will continue to make their own credit decisions in taking or not taking
any action under the Second Priority Debt Documents or this Agreement.

SECTION 16.02. No Warranties or Liability. Each Second Priority Representative,
on behalf of itself and each Second Priority Debt Party under its Second
Priority Debt Facility, acknowledges and agrees that neither any Senior
Representative nor any other Senior Secured Party has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any of the
Senior Debt Documents, the ownership of any Shared Collateral or the perfection
or priority of any Liens thereon. The Senior Secured Parties will be entitled to
manage and supervise their respective loans and extensions of credit under the
Senior Debt Documents in accordance with law and as they may otherwise, in their
sole discretion, deem appropriate, and the Senior Secured Parties may manage
their loans and extensions of credit without regard to any rights or interests
that the Second Priority Representatives and the Second Priority Debt Parties
have in the Shared Collateral or otherwise, except as otherwise provided in this
Agreement. Neither any Senior Representative nor any other Senior Secured Party
shall have any duty to any Second Priority Representative or Second Priority
Debt Party to act or refrain from acting in a manner that allows, or results in,
the occurrence or continuance of an event of default or default under any
agreement with the Borrower or any Subsidiary (including the Second Priority
Debt Documents), regardless of any knowledge thereof that they may have or be
charged with. Except as expressly set forth in this Agreement, the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties have not otherwise made to each other, nor
do they hereby make to each other, any warranties, express or implied, nor do
they assume any liability to each other with respect to (a) the enforceability,
validity, value or collectibility of any of the Senior Obligations, the Second
Priority Debt Obligations or any guarantee or security which may have been
granted to any of them in connection therewith, (b) any Grantor’s title to or
right to transfer any of the Shared Collateral or (c) any other matter except as
expressly set forth in this Agreement.

 

-26-



--------------------------------------------------------------------------------

SECTION 16.03. Obligations Unconditional. All rights, interests, agreements and
obligations of the Senior Representatives, the Senior Secured Parties, the
Second Priority Representatives and the Second Priority Debt Parties hereunder
shall remain in full force and effect irrespective of:

any lack of validity or enforceability of any Senior Debt Document or any Second
Priority Debt Document;

any change in the time, manner or place of payment of, or in any other terms of,
all or any of the Senior Obligations or Second Priority Debt Obligations, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of the Credit
Agreement or any other Senior Debt Document or of the terms of any Second
Priority Debt Document;

any exchange of any security interest in any Shared Collateral or any other
collateral or any amendment, waiver or other modification, whether in writing or
by course of conduct or otherwise, of all or any of the Senior Obligations or
Second Priority Debt Obligations or any guarantee thereof;

the commencement of any Insolvency or Liquidation Proceeding in respect of the
Borrower or any other Grantor; or

any other circumstances that otherwise might constitute a defense available to
(i) the Borrower or any other Grantor in respect of the Senior Obligations or
(ii) any Second Priority Representative or Second Priority Debt Party in respect
of this Agreement.

ARTICLE XVII.

Miscellaneous

SECTION 17.01. Conflicts. Subject to Section 8.21, in the event of any conflict
between the provisions of this Agreement and the provisions of any Senior Debt
Document or any Second Priority Debt Document, the provisions of this Agreement
shall govern. Notwithstanding the foregoing, the relative rights and obligations
of the Senior Secured Collateral Agent, the Senior Representatives and the
Senior Secured Parties (as amongst themselves) with respect to any Senior
Collateral shall be governed by the terms of the Equal Priority Intercreditor
Agreement and in the event of any conflict between the Equal Priority
Intercreditor Agreement and this Agreement, the provisions of the Equal Priority
Intercreditor Agreement shall control.

SECTION 17.02. Continuing Nature of this Agreement; Severability. Subject to
Section 6.04, this Agreement shall continue to be effective until the Discharge
of Senior Obligations shall have occurred. This is a continuing agreement of
Lien subordination, and the Senior Secured Parties may continue, at any time and
without notice to the Second Priority Representatives or any Second Priority
Debt Party, to extend credit and other financial accommodations and lend monies
to or for the benefit of the Borrower or any Subsidiary constituting Senior
Obligations in reliance hereon. The terms of this Agreement shall survive and
continue in full force and effect in any Insolvency or Liquidation Proceeding.
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any

 

-27-



--------------------------------------------------------------------------------

such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 17.03. Amendments; Waivers.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

(b) This Agreement may be amended in writing signed by each Representative (in
each case, acting in accordance with the documents governing the applicable Debt
Facility); provided that any such amendment, supplement or waiver which by the
terms of this Agreement requires the Borrower’s consent or which increases the
obligations or reduces the rights of, or otherwise materially adversely affects,
the Borrower or any Grantor, shall require the consent of the Borrower. Any such
amendment, supplement or waiver shall be in writing and shall be binding upon
the Senior Secured Parties and the Second Priority Debt Parties and their
respective successors and assigns.

(c) Notwithstanding the foregoing, without the consent of any Secured Party, any
Representative may become a party hereto by execution and delivery of a Joinder
Agreement in accordance with Section 8.09 of this Agreement and upon such
execution and delivery, such Representative and the Secured Parties and Senior
Obligations or Second Priority Debt Obligations of the Debt Facility for which
such Representative is acting shall be subject to the terms hereof.

SECTION 17.04. Information Concerning Financial Condition of the Borrower and
the Subsidiaries. The Senior Representatives, the Senior Secured Parties, the
Second Priority Representatives and the Second Priority Debt Parties shall each
be responsible for keeping themselves informed of (a) the financial condition of
the Borrower and the Subsidiaries and all endorsers or guarantors of the Senior
Obligations or the Second Priority Debt Obligations and (b) all other
circumstances bearing upon the risk of nonpayment of the Senior Obligations or
the Second Priority Debt Obligations. The Senior Representatives, the Senior
Secured Parties, the Second Priority Representatives and the Second Priority
Debt Parties shall have no duty to advise any other party hereunder of
information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that any Senior Representative, any
Senior Secured Party, any Second Priority Representative or any Second Priority
Debt Party, in its sole discretion, undertakes at any time or from time to time
to provide any such information to any

 

-28-



--------------------------------------------------------------------------------

other party, it shall be under no obligation to (i) make, and the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties shall not make or be deemed to have made,
any express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of any such information so
provided, (ii) provide any additional information or to provide any such
information on any subsequent occasion, (iii) undertake any investigation or
(iv) disclose any information that, pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

SECTION 17.05. Subrogation. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives any rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Senior Obligations has occurred.

SECTION 17.06. Application of Payments. Except as otherwise provided herein, all
payments received by the Senior Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the Senior Obligations as the
Senior Secured Parties, in their sole discretion, deem appropriate, consistent
with the terms of the Senior Debt Documents. Except as otherwise provided
herein, each Second Priority Representative, on behalf of itself and each Second
Priority Debt Party under its Second Priority Debt Facility, assents to any such
extension or postponement of the time of payment of the Senior Obligations or
any part thereof and to any other indulgence with respect thereto, to any
substitution, exchange or release of any security that may at any time secure
any part of the Senior Obligations and to the addition or release of any other
Person primarily or secondarily liable therefor.

SECTION 17.07. Additional Grantors. The Borrower agrees that, if any Subsidiary
shall become a Grantor after the date hereof, it will promptly cause such
Subsidiary to become party hereto by executing and delivering an instrument in
the form of Annex II. Upon such execution and delivery, such Subsidiary will
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of such instrument shall not
require the consent of any other party hereunder, and will be acknowledged by
the Designated Second Priority Representative and the Designated Senior
Representative. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.

SECTION 17.08. Dealings with Grantors. Upon any application or demand by the
Borrower or any Grantor to any Representative to take or permit any action under
any of the provisions of this Agreement or under any Collateral Document (if
such action is subject to the provisions hereof), at the request of such
Representative, the Borrower or such Grantor, as appropriate, shall furnish to
such Representative a certificate of an Responsible Officer ( an “Officer’s
Certificate”) stating that all conditions precedent, if any, provided for in
this Agreement or such Collateral Document, as the case may be, relating to the
proposed action have been complied with, except that in the case of any such
application or demand as to which the furnishing of such documents is
specifically required by any provision of this Agreement or any Collateral
Document relating to such particular application or demand, no additional
certificate or opinion need be furnished.

 

-29-



--------------------------------------------------------------------------------

SECTION 17.09. Additional Debt Facilities. (a) To the extent, but only to the
extent, permitted by the provisions of the Senior Debt Documents and Second
Priority Debt Documents, the Borrower may incur or issue and sell one or more
series or classes of Second Priority Debt and one or more series or classes of
Additional Senior Debt. Any such additional class or series of Second Priority
Debt (the “Second Priority Class Debt”) may be secured by a second priority,
subordinated Lien on Shared Collateral, in each case under and pursuant to the
relevant Second Priority Collateral Documents for such Second Priority
Class Debt, if and subject to the condition that the Representative of any such
Second Priority Class Debt (each, a “Second Priority Class Debt
Representative”), acting on behalf of the holders of such Second Priority
Class Debt (such Representative and holders in respect of any Second Priority
Class Debt being referred to as the “Second Priority Class Debt Parties”),
becomes a party to this Agreement by satisfying conditions (i) through (iii), as
applicable, of the immediately succeeding paragraph. Any such additional class
or series of Senior Facilities (the “Senior Class Debt”; and the Senior
Class Debt and Second Priority Class Debt, collectively, the “Class Debt”) may
be secured by a senior Lien on Shared Collateral, in each case under and
pursuant to the Senior Collateral Documents, if and subject to the condition
that the Representative of any such Senior Class Debt (each, a “Senior
Class Debt Representative”; and the Senior Class Debt Representatives and Second
Priority Class Debt Representatives, collectively, the “Class Debt
Representatives”), acting on behalf of the holders of such Senior Class Debt
(such Representative and holders in respect of any such Senior Class Debt being
referred to as the “Senior Class Debt Parties; and the Senior Class Debt Parties
and Second Priority Class Debt Parties, collectively, the “Class Debt Parties”),
becomes a party to this Agreement by satisfying the conditions set forth in
clauses (i) through (iii), as applicable, of the immediately succeeding
paragraph. In order for a Class Debt Representative to become a party to this
Agreement:

(A) such Class Debt Representative shall have executed and delivered a Joinder
Agreement substantially in the form of Annex III (if such Representative is a
Second Priority Class Debt Representative) or Annex IV (if such Representative
is a Senior Class Debt Representative) (in each case, with such changes as may
be reasonably approved by the Designated Senior Representative and such
Class Debt Representative) pursuant to which it becomes a Representative
hereunder, and the Class Debt in respect of which such Class Debt Representative
is the Representative constitutes Additional Senior Debt Obligations or Second
Priority Debt Obligations, as applicable, and the related Class Debt Parties
become subject hereto and bound hereby as Additional Senior Debt Parties or
Second Priority Debt Parties, as applicable;

(B) the Borrower (a) shall have delivered to the Designated Senior
Representative an Officer’s Certificate identifying the obligations to be
designated as Additional Senior Debt Obligations or Second Priority Debt
Obligations, as applicable, and the initial aggregate principal amount or face
amount thereof and certifying that such obligations are permitted to be incurred
and secured (I) in the case of Additional Senior Debt Obligations, on a senior
basis under each of the Senior Debt Documents and (II) in the case of Second
Priority Debt Obligations, on a junior basis under each of the Second Priority
Debt Documents and (b) if requested, shall have delivered true and complete
copies of each of the Second Priority Debt Documents or Senior Debt Documents,
as applicable, relating to such Class Debt, certified as being true and correct
by an authorized officer of the Borrower; and

 

-30-



--------------------------------------------------------------------------------

(C) the Second Priority Debt Documents or Senior Debt Documents, as applicable,
relating to such Class Debt shall provide that each Class Debt Party with
respect to such Class Debt will be subject to and bound by the provisions of
this Agreement in its capacity as a holder of such Class Debt.

(ii) With respect to any Class Debt that is issued or incurred after the Closing
Date, Borrower and each of the other Grantors agrees to take such actions (if
any) as may from time to time reasonably be requested by any Senior Priority
Representative, any Second Priority Representative or any Major Second Priority
Representative, and enter into such technical amendments, modifications and/or
supplements to the then existing Collateral Documents (or execute and deliver
such additional Collateral Documents) as may from time to time be reasonably
requested by such Persons, to ensure that the Class Debt is secured by, and
entitled to the benefits of, the relevant Collateral Documents relating to such
Class Debt, and each Secured Party (by its acceptance of the benefits hereof)
hereby agrees to, and authorizes the Designated Senior Representative and the
Designated Second Priority Representative, as the case may be, to enter into,
any such technical amendments, modifications and/or supplements (and additional
Collateral Documents).

SECTION 17.10. Reserved.

SECTION 17.11. Submission to Jurisdiction; Waivers; Consent to Service of
Process. Each Representative, on behalf of itself and the Secured Parties of the
Debt Facility for which it is acting, irrevocably and unconditionally:

submits for itself and its property in any legal action or proceeding relating
to this Agreement and the Collateral Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the courts of the State of New York located in the Borough of
Manhattan, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;

consents and agrees that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

agrees that service of process in any such action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Person (or its Representative)
at the address set forth in Section 8.12;

agrees that nothing herein shall affect the right of any other party hereto (or
any Secured Party) to effect service of process in any other manner permitted by
law; and

waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this
Section 8.10 any special, exemplary, punitive or consequential damages.

 

-31-



--------------------------------------------------------------------------------

SECTION 17.12. Notices. All notices, requests, demands and other communications
provided for or permitted hereunder shall be in writing and shall be sent:

(A) if to the Borrower or any Grantor, to the Borrower, at its address at:
[            ], Attention of [            ], telecopy [            ];

(B) if to the Initial Second Priority Representative to it at: [            ],
Attention of [            ], telecopy [            ];

(C) if to the Administrative Agent, to it at: Citibank, N.A., as Administrative
Agent, 1615 Brett Road, OPS III, New Castle, DE 19720, Attention: Agency
Department, (Fax No.: (212) 994-0961), with a copy;

(D) if to any other Senior Representative a party hereto on the date hereof, to
it at: : [            ], Attention of [            ], telecopy [            ];

(E) if to any other Representative, to it at the address specified by it in the
Joinder Agreement delivered by it pursuant to Section 8.09.

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties. As agreed to in writing among each Representative from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable person provided from time to time
by such person.

SECTION 17.13. Further Assurances. Each Senior Representative, on behalf of
itself and each Senior Secured Party under the Senior Debt Facility for which it
is acting, each Second Priority Representative, on behalf of itself, and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
it will take such further action and shall execute and deliver such additional
documents and instruments (in recordable form, if requested) as the other
parties hereto may reasonably request to effectuate the terms of, and the Lien
priorities contemplated by, this Agreement.

SECTION 17.14. GOVERNING LAW; WAIVER OF JURY TRIAL.

(A) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS, EXCEPT AS REQUIRED BY MANDATORY PROVISIONS OF
LAW.

(B) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR FOR ANY
COUNTERCLAIM THEREIN.

 

-32-



--------------------------------------------------------------------------------

SECTION 17.15. Binding on Successors and Assigns. This Agreement shall be
binding upon the Senior Representatives, the Senior Secured Parties, the Second
Priority Representatives, the Second Priority Debt Parties, the Borrower, the
other Grantors party hereto and their respective successors and assigns.

SECTION 17.16. Section Titles. The section titles contained in this Agreement
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of this Agreement.

SECTION 17.17. Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile or other electronic method, each
of which shall be an original and all of which shall together constitute one and
the same document. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Agreement.

SECTION 17.18. Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement. The
Administrative Agent represents and warrants that this Agreement is binding upon
the Credit Agreement Secured Parties. The Initial Second Priority Representative
represents and warrants that this Agreement is binding upon the Initial Second
Priority Debt Parties.

SECTION 17.19. No Third Party Beneficiaries; Successors and Assigns. The lien
priorities set forth in this Agreement and the rights and benefits hereunder in
respect of such lien priorities shall inure solely to the benefit of the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties, and their respective permitted successors
and assigns, and no other Person (including the Grantors, or any trustee,
receiver, debtor in possession or bankruptcy estate in a bankruptcy or like
proceeding) shall have or be entitled to assert such rights.

SECTION 17.20. Effectiveness. This Agreement shall become effective when
executed and delivered by the parties hereto.

SECTION 17.21. Administrative Agent and Representative. It is understood and
agreed that (a) the Administrative Agent is entering into this Agreement in its
capacity as administrative agent and collateral agent under the Credit Agreement
and the provisions of Article VIII of the Credit Agreement applicable to the
Administrative Agent thereunder shall also apply to the Administrative Agent
hereunder and (b) [            ] is entering into this Agreement in its capacity
as [Trustee] under [indenture] and the provisions of Article [            ] of
such indenture applicable to the Trustee thereunder shall also apply to the
Trustee hereunder.

SECTION 17.22. Relative Rights. Notwithstanding anything in this Agreement to
the contrary (except to the extent contemplated by Section 5.01(a), 5.01(d) or
5.03(b)), nothing in this Agreement is intended to or will (a) amend, waive or
otherwise modify the provisions of the Credit Agreement, any other Senior Debt
Document or any Second Priority Debt Documents, or

 

-33-



--------------------------------------------------------------------------------

permit the Borrowers or any other Grantor to take any action, or fail to take
any action, to the extent such action or failure would otherwise constitute a
breach of, or default under, the Credit Agreement or any other Senior Debt
Document or any Second Priority Debt Documents, (b) change the relative
priorities of the Senior Obligations or the Liens granted under the Senior
Collateral Documents on the Shared Collateral (or any other assets) as among the
Senior Secured Parties, (c) otherwise change the relative rights of the Senior
Secured Parties in respect of the Shared Collateral as among such Senior Secured
Parties or (d) obligate the Borrower or any Grantor to take any action, or fail
to take any action, that would otherwise constitute a breach of, or default
under, the Credit Agreement or any other Senior Debt Document or any Second
Priority Debt Document.

SECTION 17.23. Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

 

-34-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CITIBANK, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:

[            ],

as [             ] for the holders of [applicable Additional Senior Debt
Facility]

By:  

 

Name: Title:

[            ],

as Initial Additional Authorized Representative

By:  

 

  Name:   Title:

 

S-1



--------------------------------------------------------------------------------

BLUE BUFFALO COMPANY, LTD. By:  

 

  Name:   Title: BLUE PET PRODUCTS, INC. By:  

 

  Name:   Title: THE GRANTORS LISTED ON ANNEX I HERETO By:  

 

  Name:   Title:

 

S-2



--------------------------------------------------------------------------------

ANNEX I

Grantors

[            ]

 

Annex I-1



--------------------------------------------------------------------------------

ANNEX II

•        SUPPLEMENT NO.     dated as of            , to the JUNIOR PRIORITY
INTERCREDITOR AGREEMENT dated as of [            ], 201[    ] (the “Junior
Priority Intercreditor Agreement”), among Blue Buffalo Pet Products, Inc., a
Delaware corporation (the “Borrower”), certain subsidiaries and affiliates of
the Borrower (each a “Grantor”), Citibank, N.A., as Administrative Agent under
the Credit Agreement, [            ], as Initial Second Priority Representative,
and the additional Representatives from time to time party thereto.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Junior Priority Intercreditor Agreement.

B. The Grantors have entered into the Junior Priority Intercreditor Agreement.
Pursuant to the Credit Agreement, certain Additional Senior Debt Documents and
certain Second Priority Debt Documents, certain newly acquired or organized
Subsidiaries of the Borrower are required to enter into the Junior Priority
Intercreditor Agreement. Section 8.07 of the Junior Priority Intercreditor
Agreement provides that such Subsidiaries may become party to the Junior
Priority Intercreditor Agreement by execution and delivery of an instrument in
the form of this Supplement. The undersigned Subsidiary (the “New Grantor”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement, the Second Priority Debt Documents and Additional Senior Debt
Documents.

Accordingly, the Designated Senior Representative and the New Subsidiary Grantor
agree as follows:

SECTION 1. In accordance with Section 8.07 of the Junior Priority Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
Junior Priority Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the Junior Priority Intercreditor Agreement
applicable to it as a Grantor thereunder. Each reference to a “Grantor” in the
Junior Priority Intercreditor Agreement shall be deemed to include the New
Grantor. The Junior Priority Intercreditor Agreement is hereby incorporated
herein by reference.

SECTION 2. The New Grantor represents and warrants to the Designated Senior
Representative and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Bankruptcy Laws and by general
principles of equity.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Designated
Senior Representative shall have received a counterpart of this Supplement that
bears the signature of the New Grantor. Delivery of an executed signature page
to this Supplement by facsimile transmission or other electronic method shall be
as effective as delivery of a manually signed counterpart of this Supplement.

 

Annex II-1



--------------------------------------------------------------------------------

SECTION 4. Except as expressly supplemented hereby, the Junior Priority
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Junior Priority Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Junior Priority Intercreditor
Agreement. All communications and notices hereunder to the New Grantor shall be
given to it in care of the Borrower as specified in the Junior Priority
Intercreditor Agreement.

SECTION 8. The Borrower agrees to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Designated Senior Representative.

 

Annex II-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor, and the Designated Senior Representative
have duly executed this Supplement to the Junior Priority Intercreditor
Agreement as of the day and year first above written.

 

[NAME OF NEW SUBSIDIARY GRANTOR] By:  

 

  Name:   Title:

Acknowledged by:

[            ], as Designated Senior Representative

 

By:  

 

  Name:   Title:

[            ], as Designated Second Priority Representative

 

By:  

 

  Name:   Title:

 

Annex II-3



--------------------------------------------------------------------------------

ANNEX III

•        [FORM OF] REPRESENTATIVE SUPPLEMENT NO. [    ] dated as of
[                ], 201[    ] to the JUNIOR PRIORITY INTERCREDITOR AGREEMENT
dated as of [            ], 201[    ] (the “Junior Priority Intercreditor
Agreement”), among Blue Buffalo Pet Products, Inc., a Delaware corporation (the
“Borrower”), certain subsidiaries and affiliates of the Borrower (each a
“Grantor”), Citibank, N.A., as Administrative Agent under the Credit Agreement,
[            ], as Initial Second Priority Representative, and the additional
Representatives from time to time party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Junior Priority Intercreditor Agreement.

B. As a condition to the ability of the Borrower to incur Second Priority Debt
and to secure such Second Priority Class Debt with the Second Priority Lien and
to have such Second Priority Class Debt guaranteed by the Grantors, in each case
under and pursuant to the Second Priority Collateral Documents relating thereto,
the Second Priority Class Debt Representative in respect of such Second Priority
Class Debt is required to become a Representative under, and such Second
Priority Class Debt and the Second Priority Class Debt Parties in respect
thereof are required to become subject to and bound by, the Junior Priority
Intercreditor Agreement. Section 8.09 of the Junior Priority Intercreditor
Agreement provides that such Second Priority Class Debt Representative may
become a Representative under, and such Second Priority Class Debt and such
Second Priority Class Debt Parties may become subject to and bound by, the
Junior Priority Intercreditor Agreement as Second Priority Debt Obligations and
Second Priority Debt Parties, respectively, pursuant to the execution and
delivery by the Second Priority Class Debt Representative of an instrument in
the form of this Representative Supplement and the satisfaction of the other
conditions set forth in Section 8.09 of the Junior Priority Intercreditor
Agreement. The undersigned Second Priority Class Debt Representative (the “New
Representative”) is executing this Supplement in accordance with the
requirements of the Senior Debt Documents and the Second Priority Debt
Documents.

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

SECTION 1. In accordance with Section 8.09 of the Junior Priority Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Second Priority Class Debt and Second
Priority Class Debt Parties become subject to and bound by, the Junior Priority
Intercreditor Agreement as Second Priority Debt Obligations and Second Priority
Debt Parties, respectively, with the same force and effect as if the New
Representative had originally been named therein as a Representative, and the
New Representative, on behalf of itself and such Second Priority Class Debt
Parties, hereby agrees to all the terms and provisions of the Junior Priority
Intercreditor Agreement applicable to it as a Second Priority Representative and
to the Second Priority Class Debt Parties that it represents as Second Priority
Debt Parties. Each reference to a “Representative” or “Second Priority
Representative” in the Junior Priority Intercreditor Agreement shall be deemed
to include the New Representative. The Junior Priority Intercreditor Agreement
is hereby incorporated herein by reference.

 

Annex III-1



--------------------------------------------------------------------------------

SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee] under [describe new debt document], (ii) this Representative
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with the terms of such Agreement and (iii) the Second Priority Debt
Documents relating to such Second Priority Class Debt provide that, upon the New
Representative’s entry into this Agreement, the Second Priority Class Debt
Parties in respect of such Second Priority Class Debt will be subject to and
bound by the provisions of the Junior Priority Intercreditor Agreement as Second
Priority Debt Parties.

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission or other electronic method
shall be effective as delivery of a manually signed counterpart of this
Representative Supplement.

SECTION 4. Except as expressly supplemented hereby, the Junior Priority
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Junior Priority Intercreditor Agreement shall not in any way
be affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Junior Priority Intercreditor
Agreement. All communications and notices hereunder to the New Representative
shall be given to it at the address set forth below its signature hereto.

SECTION 8. The Borrower agrees to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative.

 

Annex III-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Junior
Priority Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE],

as [            ] for the holders of [            ]

By:                                       
                                                        Name:     Title:    
    Address for notices:                                       
                                                        
                                                                              
                           Attention of:                     
                                      
            Telecopy:                      
                                       

[            ],

as Designated Senior Representative

By:                                       
                                                         Name:     Title:  

 

Annex III-3



--------------------------------------------------------------------------------

Acknowledged by:

 

BLUE BUFFALO COMPANY, LTD. By:  

 

  Name:   Title: THE GRANTORS LISTED ON SCHEDULE I HERETO By:  

 

  Name:   Title:

 

Annex III-4



--------------------------------------------------------------------------------

Schedule I to the

Representative Supplement to the

Junior Priority Intercreditor Agreement

Grantors

[            ]

 

Annex III-5



--------------------------------------------------------------------------------

ANNEX IV

•        [FORM OF] REPRESENTATIVE SUPPLEMENT NO. [    ] dated as of
[            ], 201[    ] to the JUNIOR PRIORITY INTERCREDITOR AGREEMENT dated
as of [            ], 201[    ] (the “Junior Priority Intercreditor Agreement”),
among Blue Buffalo Pet Products, Inc., a Delaware corporation (the “Borrower”),
certain subsidiaries and affiliates of the Borrower (each a “Grantor”),
Citibank, N.A., as Administrative Agent under the Credit Agreement,
[            ], as Initial Second Priority Representative, and the additional
Representatives from time to time party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Junior Priority Intercreditor Agreement.

B. As a condition to the ability of the Borrower to incur Senior Class Debt
after the date of the Junior Priority Intercreditor Agreement and to secure such
Senior Class Debt with the Senior Lien and to have such Senior Class Debt
guaranteed by the Grantors on a senior basis, in each case under and pursuant to
the Senior Collateral Documents relating thereto, the Senior Class Debt
Representative in respect of such Senior Class Debt is required to become a
Representative under, and such Senior Class Debt and the Senior Class Debt
Parties in respect thereof are required to become subject to and bound by, the
Junior Priority Intercreditor Agreement. Section 8.09 of the Junior Priority
Intercreditor Agreement provides that such Senior Class Debt Representative may
become a Representative under, and such Senior Class Debt and such Senior
Class Debt Parties may become subject to and bound by, the Junior Priority
Intercreditor Agreement as Second Priority Debt Obligations and Additional
Senior Debt Parties, respectively, pursuant to the execution and delivery by the
Senior Class Debt Representative of an instrument in the form of this
Representative Supplement and the satisfaction of the other conditions set forth
in Section 8.09 of the Junior Priority Intercreditor Agreement. The undersigned
Senior Class Debt Representative (the “New Representative”) is executing this
Supplement in accordance with the requirements of the Senior Debt Documents and
the Second Priority Debt Documents.

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

SECTION 1. In accordance with Section 8.09 of the Junior Priority Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Senior Class Debt and Senior Class Debt
Parties become subject to and bound by, the Junior Priority Intercreditor
Agreement as Second Priority Debt Obligations and Additional Senior Debt
Parties, respectively, with the same force and effect as if the New
Representative had originally been named therein as a Representative, and the
New Representative, on behalf of itself and such Senior Class Debt Parties,
hereby agrees to all the terms and provisions of the Junior Priority
Intercreditor Agreement applicable to it as a Senior Representative and to the
Senior Class Debt Parties that it represents as Senior Debt Parties. Each
reference to a “Representative” or “Senior Representative” in the Junior
Priority Intercreditor Agreement shall be deemed to include the New
Representative. The Junior Priority Intercreditor Agreement is hereby
incorporated herein by reference.

 

Annex IV-1



--------------------------------------------------------------------------------

SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee] under [describe new debt document], (ii) this Representative
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with the terms of such Agreement and (iii) the Senior Debt Documents
relating to such Senior Class Debt provide that, upon the New Representative’s
entry into this Agreement, the Senior Class Debt Parties in respect of such
Senior Class Debt will be subject to and bound by the provisions of the Junior
Priority Intercreditor Agreement as Senior Secured Parties.

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission or other electronic method
shall be effective as delivery of a manually signed counterpart of this
Representative Supplement.

SECTION 4. Except as expressly supplemented hereby, the Junior Priority
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Junior Priority Intercreditor Agreement shall not in any way
be affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Junior Priority Intercreditor
Agreement. All communications and notices hereunder to the New Representative
shall be given to it at the address set forth below its signature hereto.

SECTION 8. The Borrower agrees to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative.

 

Annex IV-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Junior
Priority Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE],

as [             ] for the holders of [            ]

By:  

 

  Name:   Title:         Address for notices:      

 

     

 

      Attention of:  

 

      Telecopy:  

 

[            ],

as Designated Senior Representative

By:  

 

  Name:         Title:      

 

Annex IV-3



--------------------------------------------------------------------------------

Acknowledged by:

BLUE BUFFALO COMPANY, LTD.

 

By:  

 

  Name:   Title:

BLUE PET PRODUCTS, INC.

 

By:  

 

  Name:   Title:

THE GRANTORS

LISTED ON SCHEDULE I HERETO

 

By:  

 

  Name:   Title:

 

Annex IV-4



--------------------------------------------------------------------------------

Schedule I to the

Representative Supplement to the

Junior Priority Intercreditor Agreement

Grantors

[            ]

 

Annex IV-5



--------------------------------------------------------------------------------

EXHIBIT R-3

BORROWING REQUEST

To: Citibank, N.A., as Administrative Agent

[            ]

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of May 25, 2017 (as the same
may be amended, supplemented, amended and restated or otherwise modified from
time to time, the “Credit Agreement”), among Blue Buffalo Pet Products, Inc., a
Delaware corporation (the “Borrower”), the banks, financial institutions and
other investors from time to time parties thereto (each a “Lender” and
collectively, the “Lenders”), Citigroup Global Markets Inc. and JPMorgan Chase
Bank, N.A., as Joint Lead Arrangers and Joint Bookrunners, Citibank, N.A., as
Administrative Agent and JPMorgan Chase Bank, N.A., as Syndication Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement. The undersigned
Borrower hereby requests a Borrowing of new Loans to be made on the terms set
forth below:

 

(A) Class of Borrowing    (B) Date of Borrowing (which is a Business Day):   
(C) Principal Amount:    (D) Type of Borrowing:    (E) Interest Period:    (F)
Location and number of Borrower’s account to which proceeds of Borrowings are to
be disbursed:   

Wire to:

 

ABA#:

 

Credit to: Customer – Account Title –

 

Customer Account Number

The undersigned Borrower hereby represents and warrants to the Administrative
Agent and the Lenders that, on the date of this Borrowing Request and on the
date of the related Borrowing, the conditions to lending specified in
Section 4.01 of the Credit Agreement will be satisfied as of the date of the
Borrowing set forth above.

[remainder of the page left intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this borrowing request to be
executed as of the date first written above.

 

BLUE BUFFALO PET PRODUCTS, INC.

By:  

 

  Name:   Title:

[Signature Page to Borrowing Request]